

116 HR 8406 IH: ACCESS Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8406IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mrs. Lowey (for herself, Mr. Scott of Virginia, Mr. Pallone, Ms. Waters, Mr. Grijalva, Mrs. Carolyn B. Maloney of New York, Ms. Velázquez, Mr. Takano, Mr. Neal, Ms. Lofgren, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on the Budget, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking emergency supplemental appropriations for the fiscal year ending September 30, 2021, and for other purposes. 
1.Short TitleThis Act may be cited as The Heroes Act. 2.Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short Title. 
Sec. 2. Table of Contents. 
Sec. 3. References. 
Division A—Coronavirus Recovery Supplemental Appropriations Act, 2021 
Division B—Providing Relief to Students, Institutions of Higher Education, Local Educational Agencies, and State Vocational Rehabilitation Agencies 
Title I—Higher Education Provisions 
Title II—Impact Aid and Migrant Education Coronavirus Relief 
Title III—Career, Technical, and Adult Education 
Title IV—Disability Employment 
Division C—Protection for Families and Workers 
Title I—Amendments to Emergency Family and Medical Leave Expansion Act and Emergency Paid Sick Leave Act 
Title II—COVID–19 Every Worker Protection Act of 2020 
Title III—COVID–19 Protections under Longshore and Harbor Workers’ Compensation Act 
Title IV—Worker’s Compensation for Federal and Postal Employees Diagnosed with COVID–19 
Title V—COVID–19 Workforce Development Response Activities 
Division D—Human Services and Community Supports 
Title I—Stronger Child Abuse Prevention and Treatment 
Title II—Child Nutrition and the Special Supplemental Nutrition Program for Women, Infants, and Children 
Title III—Related Programs 
Division E—Small Business Provisions 
Title I—Funding Provisions 
Title II—Modifications to the Paycheck Protection Program 
Title III—Tax Provisions 
Title IV—COVID–19 Economic Injury Disaster Loan Program Reform 
Title V—Micro-SBIC and Equity Investment Enhancement  
Title VI—Miscellaneous 
Division F—Revenue provisions 
Title I—Economic Stimulus 
Title II—Provisions to Prevent Business Interruption 
Title III—Net Operating Losses 
Division G—Retirement Provisions 
Title I—Relief for Multiemployer Pension Plans 
Title II—Relief for Single Employer Pension Plans 
Title III—Other Retirement Related Provisions 
Division H—Giving Retirement Options to Workers Act 
Division I—Continued Assistance to Unemployed Workers 
Title I—Extensions of CARES Act Unemployment Benefits for Workers 
Title II—Additional Weeks of Benefit Eligibility 
Title III—Clarifications and Improvements to Pandemic Unemployment Assistance 
Title IV—Extension of Relief to States and Employers 
Title V—Corrective Action for Processing Backlogs 
Title VI—Additional Benefits for Mixed Earners 
Title VII—Technical Corrections 
Division J—Emergency Assistance, Elder Justice, and Child and Family Support 
Title I—Emergency assistance 
Title II—Reauthorization of Funding for Programs to Prevent, Investigate, and Prosecute Elder Abuse, Neglect, and Exploitation 
Title III—Fairness for Seniors and People with Disabilities During COVID–19 
Title IV—Supporting Foster Youth and Families through the Pandemic 
Title V—Pandemic State Flexibilities 
Division K—Health Provisions 
Title I—Medicaid Provisions 
Title II—Medicare Provisions 
Title III—Private Insurance Provisions 
Title IV—Application to Other Health Programs 
Title V—Public Health Policies 
Title VI—Public Health Assistance 
Title VII—Vaccine Development, Distribution, Administration, and Awareness 
Title VIII—Other Matters 
Division L—Veterans and Servicemembers Provisions 
Division M—Consumer Protection and Telecommunications Provisions 
Title I—COVID–19 Price Gouging Prevention 
Title II—E–Rate Support for Wi-Fi Hotspots, Other Equipment, Connected Devices, and Connectivity 
Title III—Emergency Benefit for Broadband Service 
Title IV—Continued Connectivity 
Title V—Don’t Break Up the T–Band 
Title VI—COVID–19 Compassion and Martha Wright Prison Phone Justice 
Division N—Agriculture Provisions 
Title I—Livestock and Poultry 
Title II—Dairy 
Title III—Specialty Crops and Other Commodities 
Title IV—Commodity Credit Corporation 
Title V—Conservation 
Title VI—Nutrition 
Title VII—Rural Development 
Division O—COVID–19 HERO ACT 
Title I—Providing Medical Equipment for First Responders and Essential Workers 
Title II—Protecting Renters and Homeowners From Evictions and Foreclosures 
Title III—Protecting People Experiencing Homelessness 
Title IV—Suspending Negative Credit Reporting and Strengthening Consumer and Investor Protections 
Title V—Protecting Student Borrowers 
Title VI—Standing Up for Small Businesses, Minority-Owned Businesses, and Non-Profits 
Title VII—Promoting and Advancing Communities of Color through Inclusive Lending 
Title VIII—Providing Assistance for State, Territory, Tribal, and Local Governments 
Title IX—Support for a Robust Global Response to the Covid–19 Pandemic 
Title X—Providing Oversight and Protecting Taxpayers 
Division P—ACCESS Act 
Division Q—Transportation and Infrastructure 
Title I—Aviation 
Title II—Federal Emergency Management Agency 
Title III—Other matters 
Division R—Accountability and Government Operations 
Title I—Accountability 
Title II—Census Matters 
Title III—Federal Workforce 
Title IV—Federal Contracting Provisions 
Title V—District of Columbia 
Title VI—Other Matters 
Division S—Foreign Affairs Provisions 
Title I—Matters Relating to the Department of State 
Title II—Global Health Security Act of 2020 
Title III—Securing America From Epidemics Act 
Division T—Judiciary Matters 
Title I—Immigration Matters 
Title II—Prisons and jails 
Title III—Victims of Crime Act Amendments 
Title IV—Jabara-Heyer NO HATE Act 
Title V—Bankruptcy Protections 
Division U—Other Matters 
Title I—Presumption of Service Connection for Coronavirus Disease 2019 
Title II—Coronavirus Relief Fund Amendments 
Title III—Energy and Environment Provisions 
Title IV—Miscellaneous Matters   
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. ACoronavirus Recovery Supplemental Appropriations Act, 2021 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, and for other purposes, namely: 
IAgriculture, Rural Development, Food and Drug Administration, and Related AgenciesDepartment of AgricultureAgricultural ProgramsOffice of Inspector GeneralFor an additional amount for Office of Inspector General, $2,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out with funds made available to the Department of Agriculture to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Rural Development ProgramsRural Housing ServiceSalaries and ExpensesFor an additional amount for Salaries and Expenses, $10,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including administrative expenses: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Rental Assistance ProgramFor an additional amount for Rental Assistance Program, $309,000,000, to prevent, prepare for, and respond to coronavirus, including for temporary adjustment of wage income losses for residents of housing financed or assisted under section 514, 515, or 516 of the Housing Act of 1949, without regard to any existing eligibility requirements based on income: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Domestic Food ProgramsFood and Nutrition ServiceSpecial Supplemental Nutrition Program for Women, Infants, and Children (WIC)For an additional amount for the Special Supplemental Nutrition Program for Women, Infants, and Children, $400,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  Supplemental Nutrition Assistance ProgramFor an additional amount for Supplemental Nutrition Assistance Program, $10,000,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amounts shall be in addition to any other amounts available for such purposes:  Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Commodity Assistance ProgramFor an additional amount for Commodity Assistance Program, $450,000,000, for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)):  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Health and Human ServicesFood and Drug AdministrationSalaries and Expenses For an additional amount for Salaries and Expenses, $1,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the purposes of holding one or more advisory committee meetings to discuss requests for authorization or applications for approval of vaccines for coronavirus:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
General Provisions—This Title 
101.For an additional amount for grants to Rural Utilities Service borrowers, as authorized in section 701 of division N of this Act, to prevent, prepare for, and respond to coronavirus, $2,600,000,000, to remain available until September 30, 2022: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
102.For an additional amount for the Commonwealth of the Northern Mariana Islands, $14,000,000, for nutrition assistance to prevent, prepare for, and respond to coronavirus: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
103.For an additional amount for the Commonwealth of Puerto Rico, $1,236,000,000, for nutrition assistance to prevent, prepare for, and respond to coronavirus: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
104.For an additional amount for American Samoa, $9,117,000, for nutrition assistance to prevent, prepare for, and respond to coronavirus: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
105.The matter preceding the first proviso under the heading Commodity Assistance Program in title I of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), is amended by striking to prevent, prepare for, and respond to coronavirus, domestically or internationally,:  Provided, That the amounts repurposed pursuant to the amendment made by this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
106.For an additional amount for the program established under section 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936), to prevent, prepare for, and respond to coronavirus, $20,000,000:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
107.Section 11004 in title I of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by inserting after the fourth proviso the following: Provided further, That the condition set forth in section 9003(f) of the Farm Security and Rural Investment Act of 2002 shall apply with respect to all construction, alteration, or repair work carried out, in whole or in part, with funds made available by this section:: Provided, That amounts repurposed pursuant to the amendments made pursuant to this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
108.For necessary expenses for salary and related costs associated with Agriculture Quarantine and Inspection Services activities pursuant to 21 U.S.C. 136a(6), and in addition to any other funds made available for this purpose, there is appropriated, out of any money in the Treasury not otherwise appropriated, $350,000,000, to remain available until September 30, 2022, to offset the loss resulting from the coronavirus pandemic of quarantine and inspection fees collected pursuant to sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a): Provided, That amounts made available in this section and under the heading Animal and Plant Health Inspection Service—Salaries and Expenses in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall be treated as funds collected by fees authorized under sections 2508 and 2509 of the Food, Agriculture, Conservation, and Trade Act of 1990 (21 U.S.C. 136, 136a) for purposes of section 421(f) of the Homeland Security Act of 2002 (6 U.S.C. 231(f)): Provided further, That, the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IICommerce, Justice, Science, and Related AgenciesDepartment of CommerceInternational Trade AdministrationOperations and AdministrationFor an additional amount for Operations and Administration, $20,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Minority Business Development AgencyMinority Business developmentFor an additional amount for Minority Business Development, $25,000,000, for necessary expenses for the Business Centers and Specialty Centers, including any cost sharing requirements that may exist, for assisting minority business enterprises to prevent, prepare for, and respond to coronavirus, including identifying and accessing local, State, and Federal government assistance related to such virus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of the CensusCurrent Surveys and Programs(Including transfer of funds)For an additional amount for Current Surveys and Programs, $10,000,000: Provided, That such sums may be transferred to the Bureau of the Census Working Capital Fund for necessary expenses incurred as a result of the coronavirus, including for payment of salaries and leave to Bureau of the Census staff resulting from the suspension of data collection for reimbursable surveys conducted for other Federal agencies: Provided, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Periodic Censuses and ProgramsFor an additional amount for Periodic Censuses and Programs, $400,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United States Patent and Trademark OfficeSalaries and ExpensesFor an additional amount for United States Patent and Trademark Office, Salaries and Expenses, $95,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Institute of Standards and TechnologyIndustrial Technology ServicesFor an additional amount for Industrial Technology Services, $70,000,000, of which $50,000,000 shall be for the Hollings Manufacturing Extension Partnership to assist manufacturers to prevent, prepare for, and respond to coronavirus, and $20,000,000 shall be for the National Network for Manufacturing Innovation (also known as Manufacturing USA) to prevent, prepare for, and respond to coronavirus, including to support development and manufacturing of medical countermeasures and biomedical equipment and supplies: Provided, That none of the funds provided under this heading in this Act shall be subject to cost share requirements under section 34(e)(7)(A) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(e)(7)(A)): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Oceanic and Atmospheric AdministrationProcurement, Acquisition and ConstructionFor an additional amount for Procurement, Acquisition and Construction, $42,000,000, to prevent, prepare for, and respond to coronavirus, by supporting continuity of National Weather Service life and property related operations: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Fisheries Promotion FundFor an additional amount for Fisheries Promotion Fund, $100,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, for grants authorized by the Saltonstall-Kennedy Act of 1954 (15 U.S.C. 713c): Provided, That within the amount appropriated under this heading in this Act, up to 2 percent of funds may be transferred to the Operations, Research, and Facilities account for management, administration, and oversight of funds provided under this heading in this Act: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Fisheries Disaster AssistanceFor an additional amount for Fisheries Disaster Assistance, $250,000,000, for activities authorized under section 12005 of the Coronavirus Aid, Relief, and Economic Security Act of 2020 (Public Law 116–136), including for necessary expenses to provide assistance to Tribal, subsistence, commercial, and charter fishery participants affected by the novel coronavirus (COVID–19), which may include direct relief payments: Provided, That of the funds provided under this heading in this Act, $25,000,000 shall be for Tribal fishery participants who belong to Federally recognized Tribes in any of the Nation’s States and territories: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental ManagementOffice of Inspector GeneralFor an additional amount for Office of Inspector General, $2,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus, including the impact of coronavirus on the work of the Department of Commerce and to carry out investigations and audits related to the funding made available for the Department of Commerce in this Act and in title II of division B of Public Law 116–136: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provisions—Department of Commerce 
201.Notwithstanding any other provision of law, the Federal share for grants provided by the Economic Development Administration under Public Law 116–93 and Public Law 116–136 shall be 100 percent: Provided, That the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
202.The Secretary of Commerce may waive, in whole or in part, the matching requirements under section 306 and 306A, and the cost sharing requirements under section 315, of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455, 1455a, and 1461 respectively) as necessary for fiscal years 2020, 2021, and 2022 upon written request by a coastal State. 203.Amounts provided by this Act, or any other Act making appropriations for fiscal year 2021, for the Hollings Manufacturing Extension Partnership under the heading National Institute of Standards and Technology—Industrial Technology Services shall not be subject to cost share requirements under section 25(e)(2) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(e)(2)): Provided, That the authority made available pursuant to this section shall be elective for any Manufacturing Extension Partnership Center that also receives funding from a State that is conditioned upon the application of a Federal cost sharing requirement.Department of JusticeFederal Prison SystemSalaries and ExpensesFor an additional amount for Salaries and Expenses, $620,000,000, to prevent, prepare for, and respond to coronavirus, including the impact of coronavirus on the work of the Department of Justice, to include funding for medical testing and services, personal protective equipment, hygiene supplies and services, and sanitation services: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $3,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus, including the impact of coronavirus on the work of the Department of Justice and to carry out investigations and audits related to the funding made available for the Department of Justice in this Act and in title II of division B of Public Law 116–136: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State and Local Law Enforcement ActivitiesOffice on Violence Against WomenViolence against women prevention and prosecution programsFor an additional amount for Violence Against Women Prevention and Prosecution Programs, $375,000,000, to remain available until expended, of which— (1)$100,000,000 is for formula grants to States and territories to combat violence against women, as authorized by part T of title I of the Omnibus Crime Control and Safe Streets Acts of 1968; 
(2)$40,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault, as authorized by section 40299 of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 1994 Act); (3)$100,000,000 is for formula grants to States and territories for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(4)$20,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; (5)$15,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); 
(6)$50,000,000 is for grants to Tribal governments, Tribal coalitions, Tribal non-profit organizations and Tribal organizations that serve Native victims for purposes authorized under 34 U.S.C. 10441(d), 34 U.S.C. 12511(d), 34 U.S.C. 10452 and 34 U.S.C. 12511(e); (7)$25,000,000 is for grants to enhance culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking, as authorized under 34 U.S.C. 20124 (commonly referred to as the Culturally Specific Services Program); and 
(8)$25,000,000 is for grants for outreach and services to underserved populations as authorized under 34 U.S.C. 20123 (commonly referred to as the Underserved Program):  Provided, That a recipient of such funds shall not be subject, as a condition for receiving the funds, to any otherwise-applicable requirement to provide or obtain other Federal or non-Federal funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office Of Justice ProgramsState and Local Law Enforcement AssistanceFor an additional amount for State and Local Law Enforcement Assistance, $250,000,000, to remain available until expended, for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199) and by the Second Chance Reauthorization Act of 2018 (Public Law 115–391), without regard to the time limitations specified at section 6(1) of such Act, to prevent, prepare for, and respond to coronavirus: Provided, That a recipient of funds made available under this heading in this Act shall not be subject, as a condition for receiving the funds, to any otherwise-applicable requirement to provide or obtain other Federal or non-Federal funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for State and Local Law Enforcement Assistance, $600,000,000, to remain available until expended, for grants, contracts, cooperative agreements, and other assistance as authorized by the Pandemic Justice Response Act (title II of division T of this Act, referred to in this paragraph as the Act): Provided, That $500,000,000 is to establish and implement policies and procedures to prevent, detect, and stop the presence and spread of COVID–19 among arrestees, detainees, inmates, correctional facility staff, and visitors to the facilities; and for pretrial citation and release grants, as authorized by the Act: Provided further, That $25,000,000 is for Rapid COVID–19 Testing, as authorized by the Act: Provided further, That $75,000,000 is for grants for Juvenile Specific Services, as authorized by the Act: Provided further, That a recipient of funds made available under this heading in this Act shall not be subject, as a condition for receiving the funds, to any otherwise-applicable requirement to provide or obtain other Federal or non-Federal funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Juvenile Justice programsFor an additional amount for Juvenile Justice Programs, $100,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, of which $50,000,000 shall be for juvenile justice programs authorized by section 221 of the Juvenile Justice and Delinquency Prevention Act of 1974, and $50,000,000 shall be for programs authorized by the Victims of Child Abuse Act of 1990: Provided, That funds made available under this heading in this Act shall be made available without any otherwise applicable requirement that a recipient of such funds provide any other Federal funds, or any non-Federal funds, as a condition for receiving the funds made available under such heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. ScienceNational Science FoundationResearch and Related Activities(Including Transfer of Funds)For an additional amount for Research and Related Activities, $2,587,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including to fund research grants: Provided, That up to $2,537,000,000 shall be for necessary expenses, including extensions of existing research grants, cooperative agreements, scholarships, fellowships, and apprenticeships: Provided further, That $1,000,000 shall be for a study on the spread of COVID–19 related disinformation, as described in section 204 of this Act: Provided further, That, of the amount appropriated under this heading in this Act, up to 2 percent of funds may be transferred to the Agency Operations and Award Management account for management, administration, and oversight of funds provided under this heading in this Act: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Education and Human resourcesFor an additional amount for Education and Human Resources, $300,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, including extensions of existing research grants, cooperative agreements, scholarships, fellowships, and apprenticeships: Provided, That, of the amount appropriated under this heading in this Act, up to 2 percent of funds may be transferred to the Agency Operations and Award Management account for management, administration, and oversight of funds provided under this heading in this Act: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision—Science 
204.Study on COVID–19 disinformation 
(a)StudyNo later than 30 days after the date of enactment of this Act, the Director of the National Science Foundation shall enter into an arrangement with the National Academies of Science, Engineering, and Medicine (National Academies) to conduct a study on the current understanding of the spread of COVID–19-related disinformation on the internet and social media platforms. The study shall address the following: (1)the role disinformation and misinformation has played in the public response to COVID–19; 
(2)the sources of COVID–19-related disinformation—both foreign and domestic—and the mechanisms by which that disinformation influences the public debate; (3)the role social media plays in the dissemination and promotion of COVID–19 disinformation and misinformation content and the role social media platforms play in the organization of groups seeking to spread COVID–19 disinformation; 
(4)the potential financial returns for creators or distributors of COVID–19 disinformation, and the role such financial incentives play in the propagation of COVID–19 disinformation; (5)potential strategies to mitigate the dissemination and negative impacts of COVID–19 disinformation, including specifically, the dissemination of disinformation on social media, including through improved disclosures; and 
(6)an analysis of the limitations of these mitigation strategies, and an analysis of how these strategies can be implemented without infringing on Americans’ Constitutional rights and civil liberties. (b)ReportIn entering into an arrangement under this section, the Director shall request that the National Academies transmit to Congress a report on the results of the study not later than 12 months after the date of enactment of this Act. 
(c)AuthorizationThere is authorized to be appropriated for the purposes of conducting the study in this section $1,000,000.Related AgenciesLegal Services CorporationPayment to the Legal Services CorporationFor an additional amount for Payment to the Legal Services Corporation, $100,000,000, for the same purposes and subject to the same conditions as the appropriations for fiscal year 2020 under this heading in title II of division B of the CARES Act (Public Law 116–136): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IIIDepartment of DefenseOPERATION AND MAINTENANCEOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $10,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $10,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsDefense Health ProgramFor an additional amount for Defense Health Program, $705,000,000, of which $175,000,000 shall be for operation and maintenance, and $530,000,000 shall be for research, development, test and evaluation, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That prior to the obligation of such funds the Assistant Secretary of Defense (Health Affairs) shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan on the use of funds made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—This Title 
301.For an additional amount for Operation and Maintenance, Army, $400,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount shall be used for necessary expenses, including salaries, cleaning, utilities and personal protective equipment, for recreational entities, childcare development centers and other entities affected by the coronavirus that derive funding from non-appropriated accounts: Provided, That prior to the obligation of such funds the Secretary of the Army shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan on the use of funds made available by this section: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.   
302.For an additional amount for Operation and Maintenance, Navy, $400,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount shall be used for necessary expenses, including salaries, cleaning, utilities and personal protective equipment, for recreational entities, childcare development centers and other entities affected by the coronavirus that derive funding from non-appropriated accounts: Provided, That prior to the obligation of such funds the Secretary of the Navy shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan on the use of funds made available by this section: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.   
303.For an additional amount for Operation and Maintenance, Air Force, $500,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount shall be used for necessary expenses, including salaries, cleaning, utilities and personal protective equipment, for recreational entities, childcare development centers and other entities affected by the coronavirus that derive funding from non-appropriated accounts: Provided, That prior to the obligation of such funds the Secretary of the Air Force shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan on the use of funds made available by this section: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.   
304.For an additional amount for Operation and Maintenance, Marine Corps, $100,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount shall be used for necessary expenses, including salaries, cleaning, utilities and personal protective equipment, for recreational entities, childcare development centers and other entities affected by the coronavirus that derive funding from non-appropriated accounts: Provided, That prior to the obligation of such funds the Secretary of the Navy shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan on the use of funds made available by this section: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IVEnergy and WaterDepartment of the InteriorBureau of ReclamationWater and Related ResourcesFor an additional amount for Water and Related Resources, $7,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of EnergyEnergy ProgramsScienceFor an additional amount for Science, $143,000,000, for necessary expenses to offset the costs of impacts due to the coronavirus pandemic or public health measures related to the coronavirus pandemic for the following projects: (1)Core Facility Revitalization, 
(2)Large Synoptic Survey Telescope Camera, (3)Linac Coherent Light Source II, 
(4)Muon to Electron Conversion Experiment, and (5)Super Cryogenic Dark Matter Search: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental AdministrationFor an additional amount for Departmental Administration, $1,300,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including for necessary expenses related to personal protective equipment: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 
401.Funds appropriated in this title may be made available to restore amounts, either directly or through reimbursement, for obligations incurred for the same purposes to prevent, prepare for, and respond to coronavirus prior to the date of enactment of this Act. 402. (a)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Delta Regional Authority under section 382D of the Agricultural Act of 1961 and Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa—3) are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). 
(b)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Northern Border Regional Commission under section 15501(d) of title 40, United States Code, are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). (c)Requirements relating to non-Federal cost-share grants and cooperative agreements for the Denali Commission are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID-19). 
(d)Amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VFinancial Services and General GovernmentDepartment of the TreasuryDepartmental officesOffice of Inspector GeneralSalaries and ExpensesFor an additional amount for Salaries and Expenses, $35,000,000, to remain available until expended, to conduct monitoring and oversight of the receipt, disbursement, and use of funds made available under the Coronavirus State Fiscal Relief Fund and the Coronavirus Local Fiscal Relief Fund (collectively, Fiscal Relief Funds): Provided, That, if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided by the Fiscal Relief Funds has failed to comply with the provisions governing the use of such funding, the Inspector General shall transmit any relevant information related to such determination to the Committees on Appropriations of the House of Representatives and the Senate not later than 5 days after any such determination is made: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Treasury Inspector General for Tax AdministrationSalaries and ExpensesFor an additional amount for Salaries and Expenses, $2,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Homeowner Assistance FundFor activities and assistance authorized in section 202 of division O of this Act, $21,000,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Coronavirus State Fiscal Relief FundFor making payments to States, territories, and Tribal governments to mitigate the fiscal effects stemming from the public health emergency with respect to the Coronavirus Disease (COVID–19), $257,000,000,000 to remain available until expended, which shall be in addition to any other amounts available for making payments to States, territories, and Tribal governments for any purpose (including payments made under section 601 of the Social Security Act), of which:  (1)$9,500,000,000 shall be for making payments to the Commonwealth of Puerto Rico, United States Virgin Islands, Guam, Commonwealth of the Northern Mariana Islands, and American Samoa: Provided, That of the amount made available in this paragraph, half shall be allocated equally among each entity specified in this paragraph, and half shall be allocated as an additional amount to each such entity in an amount which bears the same proportion to half of the total amount provided under this paragraph as the relative population of each such entity bears to the total population of all such entities; 
(2)$9,500,000,000 shall be for making payments to Tribal governments, of which— (A)$1,000,000,000 shall be allocated equally between each Tribal government; and 
(B)$8,500,000,000 shall be allocated as an additional amount to each Tribal government in an amount determined by the Secretary of the Treasury, in consultation with the Secretary of the Interior and Tribal governments, that is based on increased aggregate expenditures of each such Tribal government (or a tribally-owned entity of such Tribal government) in fiscal year 2020 relative to aggregate expenditures in fiscal year 2019 by the Tribal government (or tribally-owned entity) and determined in such manner as the Secretary determines appropriate to ensure that all amounts available pursuant to this subparagraph are distributed to Tribal governments: Provided, That not later than 24 hours before any payments for Tribal governments are distributed by the Secretary of the Treasury pursuant to this paragraph, the Secretary of the Treasury shall publish on the website of the Department of the Treasury a detailed description of the funding allocation formulas used pursuant to this paragraph, and a detailed description of the procedure and methodology used to determine such funding allocation formula: Provided Further, That not later than 7 days after any payments for Tribal governments are so distributed, the Secretary shall publish on the website of the Department of the Treasury the date and amount of all fund disbursements, broken down by individual Tribal government recipient; and (3)$238,000,000,000 shall be for making payments to each of the 50 States and the District of Columbia, of which— 
(A)an amount equal to $1,250,000,000 less the amount allocated for the District of Columbia pursuant to section 601(c)(6) of the Social Security Act, shall only be for payment to the District of Columbia, in addition to any other funding available for such purpose (including payments under subparagraph (B) of this paragraph): Provided, That the Secretary of the Treasury shall pay all amounts provided by this section directly to the District of Columbia not less than 5 days after the date of enactment of this Act; and 
(B)the remainder shall be allocated between each such entity in an amount which bears the same proportion to the total amount provided under this paragraph as the average estimated number of seasonally-adjusted unemployed individuals (as measured by the Bureau of Labor Statistics Local Area Unemployment Statistics program) in each such entity in August 2020 bears to the average estimated number of seasonally-adjusted unemployed individuals in all such entities: Provided, That the Secretary of the Treasury shall adjust, on a pro rata basis, the amount allocated to each such entity pursuant to the matter preceding this proviso in this paragraph to the extent necessary to ensure a minimum payment of $500,000,000 to each such entity:  
Provided, That any entity receiving a payment from funds made available under this heading in this Act shall only use such amounts to respond to, mitigate, cover costs or replace foregone revenues not projected on January 31, 2020 stemming from the public health emergency, or its negative economic impacts, with respect to the Coronavirus Disease (COVID–19): 
Provided further, That if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided under this heading has failed to comply with the preceding proviso, the amount equal to the amount of funds used in violation of such proviso shall be booked as a debt of such entity owed to the Federal Government, and any amounts recovered shall be deposited into the general fund of the Treasury as discretionary offsetting receipts: 
Provided further, That for purposes of the preceding provisos under this heading in this Act, the population of each entity described in any such proviso shall be determined based on the most recent year for which data are available from the Bureau of the Census, or in the case of an Indian tribe, shall be determined based on data certified by the Tribal government: 
Provided further, That an entity receiving a payment from amounts provided under this heading may transfer funds to a private nonprofit organization (as that term is defined in paragraph (17) of section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(17)), or to a special-purpose unit of local government or a multi-state entity involved in the transportation of passengers or cargo: 
 Provided further, That as used under this heading in this Act, the term Tribal government has the same meaning as specified in section 601(g) of the Social Security Act (42 U.S.C. 601(g)), as added by section 5001 of the CARES Act (Public Law 116–136) and amended by section 201 of division U of this Act, and the term State means one of the 50 States: 
Provided further, That the Secretary of Treasury shall make all payments prescribed under this heading in this Act not later than 30 days after the date of enactment of this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Coronavirus Local Fiscal Relief FundFor making payments to metropolitan cities, counties, and other units of general local government to mitigate the fiscal effects stemming from the public health emergency with respect to the Coronavirus Disease (COVID–19), $179,000,000,000, to remain available until expended, which shall be in addition to any other amounts available for making payments to metropolitan cities, counties, and other units of general local government (including payments made under section 601 of the Social Security Act), of which— (1)$89,500,000,000 shall be for making payments to metropolitan cities and other units of general local government (as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)), of which— 
(A)$62,650,000,000 shall be allocated pursuant to the formula under section 106(b)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)(1)) to metropolitan cities (as defined in section 102(a)(4) of such Act (42 U.S.C. 5302(a)(4)), including metropolitan cities that have relinquished or deferred their status as a metropolitan city as of the date of enactment of this Act; and (B)$26,850,000,000 shall be distributed to each State (as that term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) for use by units of general local government, other than counties or parishes, in nonentitlement areas (as defined in such section 102) of such States in an amount which bears the same proportion to the total amount provided under this subparagraph as the total population of such units of general local government within the State bears to the total population of all such units of general local government in all such States: Provided, That a State shall pass-through the amounts received under this subparagraph, within 30 days of receipt, to each such unit of general local government in an amount that bears the same proportion to the amount distributed to each such State as the population of such unit of general local government bears to the total population of all such units of general local government within each such State: Provided further, That if a State has not elected to distribute amounts allocated under this paragraph, the Secretary of the Treasury shall pay the applicable amounts under this subparagraph to such units of general local government in the State not later than 30 days after the date on which the State would otherwise have received the amounts from the Secretary; and 
(2)$89,500,000,000 shall be paid directly to counties within the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa in an amount which bears the same proportion to the total amount provided under this paragraph as the relative population of each such county bears to the total population of all such entities: Provided, That no county that is an urban county (as defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) shall receive less than the amount the county would otherwise receive if the amount distributed under this paragraph were allocated to metropolitan cities and urban counties under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)): Provided further, That in the case of an amount to be paid to a county that is not a unit of general local government, the amount shall instead be paid to the State in which such county is located, and such State shall distribute such amount to units of general local government within such county in an amounts that bear the same proportion as the population of such units of general local government bear to the total population of such county: Provided further, That for purposes of this paragraph, the District of Columbia shall be considered to consist of a single county that is a unit of general local government:  
Provided further, That any entity receiving a payment from funds made available under this heading in this Act shall only use such amounts to respond to, mitigate, cover costs or replace foregone revenues not projected on January 31, 2020 stemming from the public health emergency, or its negative economic impacts, with respect to the Coronavirus Disease (COVID–19): 
Provided further, That if the Inspector General of the Department of the Treasury determines that an entity receiving a payment from amounts provided under this heading has failed to comply with the preceding proviso, the amount equal to the amount of funds used in violation of such proviso shall be booked as a debt of such entity owed to the Federal Government, and any amounts recovered shall be deposited into the general fund of the Treasury as discretionary offsetting receipts: 
Provided further, That for purposes of the preceding provisos under this heading in this Act, the population of each entity described in any such proviso shall be determined based on the most recent year for which data are available from the Bureau of the Census, or in the case of an Indian tribe, shall be determined based on data certified by the Tribal government: 
Provided further, That an entity receiving a payment from amounts provided under this heading may transfer funds to a private nonprofit organization (as that term is defined in paragraph (17) of section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(17)), or to a special-purpose unit of local government or a multi-state entity involved in the transportation of passengers or cargo: 
Provided further, That nothing in paragraph (1) or (2) shall be construed as prohibiting a unit of general local government that has formed a consolidated government, or that is geographically contained (in full or in part) within the boundaries of another unit of general local government from receiving a distribution under each of subparagraphs (A) and (B) under paragraph (1) or under paragraph (2), as applicable, based on the respective formulas specified contained therein: 
Provided further, That the amounts otherwise determined for distribution to units of local government under each of subparagraphs (A) and (B) under paragraph (1) and under paragraph (2) shall each be adjusted by the Secretary of the Treasury on a pro rata basis to the extent necessary to comply with the amount appropriated and the requirements specified in each paragraph and subparagraph, as applicable: 
Provided further, That as used under this heading in this Act, the term county means a county, parish, or other equivalent county division (as defined by the Bureau of the Census): 
Provided further, That for purposes of the preceding provisos under this heading in this Act, the population of an entity shall be determined based on the most recent year for which data are available from the Bureau of the Census: 
Provided further, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.COVID-19 Multi-State Agency Fiscal Relief FundFor making payments to multi-State entities that are involved in the transportation of passengers or cargo and are suffering revenue losses due to the Coronavirus Disease 2019 (COVID–19) pandemic, $100,000,000, to remain available until expended, which shall be in addition to any other amounts available for making payments to States, metropolitan cities, counties, and other units of state and general local government (including payments made under section 601 of the Social Security Act), and which shall be paid directly to multi-State entities (as that term is used in 15 U.S.C. 9041(10)(D)) for use by multi-State entities: Provided, That the funds provided under this paragraph shall be allocated to a multi-State entity that is an eligible issuer and multi-State entity under the terms set forth by the Federal Reserve on June 3, 2020 for the Municipal Liquidity Facility established by the Board of Governors of the Federal Reserve System: Provided further, That such amounts shall be allocated by the Secretary of the Treasury proportionally to each multi-State entity covered under this paragraph based on an amount equal to the product obtained by multiplying the total amount appropriated to the Secretary under this paragraph and the quotient obtained by dividing— 
(1)the total gross operating revenue of the multi-State entity receiving funds for fiscal year 2018; by (2)the total gross operating revenue for fiscal year 2018 of all multi-State entities that are eligible to receive funds under this paragraph:   
Provided further, That neither a State nor local government may serve as a pass-through for any amounts received by a multi-State entity: 
Provided further, That such sums shall be distributed directly by the Secretary to each multi-State entity not later than December 31, 2020: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community Development Financial Institutions Fund Program AccountFor an additional amount for the Community Development Financial Institutions Fund Program Account, $1,000,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That the Community Development Financial Institutions Fund (CDFI) shall provide grants using a formula that takes into account criteria such as certification status, financial and compliance performance, portfolio and balance sheet strength, and program capacity: Provided further, That not less than $25,000,000 shall be for financial assistance, technical assistance, and training and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities: Provided further, That the CDFI Fund shall make funds provided under this heading in this Act available to grantees not later than 60 days after the date of enactment of this Act: Provided further, That funds made available under this heading may be used for administrative expenses, including administration of CDFI Fund programs and the New Markets Tax Credit Program: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision—Internal Revenue Service(Including Transfer of Funds) 
501.For an additional amount for fiscal year 2021, and in addition to the amounts otherwise available to the Internal Revenue Service for the purposes specified in this section, $359,000,000, to prevent, prepare for, and respond to coronavirus, including for costs associated with the extended filing season: Provided, That such funds may be transferred by the Commissioner to the Taxpayer Services, Enforcement, or Operations Support accounts of the Internal Revenue Service for an additional amount to be used solely to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified in advance of any such transfer: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That not later than 30 days after the date of enactment of this Act, the Commissioner shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan and subsequent quarterly reports detailing the actual and expected expenditures of such funds: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. The JudiciaryCourt Of Appeals, District Courts, And Other Judicial ServicesSalaries and ExpensesFor an additional amount for Salaries and Expenses, $25,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Independent agenciesElection Assistance CommissionElection Resilience Grants(Including Transfer of Funds)For an additional amount for payments by the Election Assistance Commission to States for contingency planning, preparation, and resilience of elections for Federal office, $3,600,000,000: Provided, That of the amount provided under this heading, up to $5,000,000 may be transferred to and merged with Election Assistance Commission—Salaries and Expenses: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That under this heading the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands: Provided further, That the amount of the payments made to a State under this heading shall be consistent with sections 101(d) and 103 of the Help America Vote Act of 2002 (52 U.S.C. 20903): Provided further, That not later than 30 days after the date of enactment of this Act, the Election Assistance Commission shall obligate the funds to States under this heading in this Act: Provided further, That not less than 50 percent of the amount of the payment made to a State under this heading in this Act shall be allocated in cash or in kind to the units of local government which are responsible for the administration of elections for Federal office in the State: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative provision—Election Assistance Commission 
502. 
(a)The last proviso under the heading Election Assistance Commission—Election Security Grants in the Financial Services and General Government Appropriations Act, 2020 (division C of Public Law 116–93; 133 Stat. 2461) shall not apply with respect to any payment made to a State using funds appropriated or otherwise made available to the Election Assistance Commission under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (b)The first proviso under the heading Election Assistance Commission—Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking within 20 days of each election in the 2020 Federal election cycle in that State, and inserting not later than October 30, 2021,. 
(c)The fourth proviso under the heading Election Assistance Commission—Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking December 31, 2020 and inserting September 30, 2021. (d)A State may elect to reallocate funds allocated under the heading Election Assistance Commission—Election Security Grants in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) or under this heading in this Act as funds allocated under the heading Election Assistance Commission—Election Security Grants in the Financial Services and General Government Appropriations Act, 2020 (division C of Public Law 116–93; 133 Stat. 2461) that were spent to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the 2020 Federal election cycle; or funds allocated under the heading Election Assistance Commission—Election Reform Program in the Financial Services and Government Appropriations Act, 2018 (division E of Public Law 115–141) that were spent to prevent, prepare for, and respond to coronavirus, domestically or internationally, for the 2020 Federal election cycle. 
(e)This section shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (f)The amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Communications CommissionSalaries and ExpensesFor an additional amount for Salaries and Expenses, $24,000,000, for implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as added by the Broadband DATA Act (Public Law 116–130): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Salaries and Expenses, $200,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including to support efforts of health care providers to address coronavirus by providing telecommunications services, information services, and devices necessary to enable the provision of telehealth services during an emergency period, as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b-5(g)(1)): Provided, That the Federal Communications Commission may rely on the rules of the Commission under part 54 of title 47, Code of Federal Regulations, in administering the amount provided under the heading in this Act if the Commission determines that such administration is in the public interest: Provided further, That up to $4,000,000 shall be used by the Office of Inspector General to audit and conduct investigations of funds made available in this Act or in the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) to the Federal Communications Commission for the provision of telehealth services during an emergency period, and that the Office of Inspector General shall report to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate each month, until all emergency telehealth funding has been obligated, on the status of approved applications, pending applications, and rejected applications for such funding, and on recommendations to improve the transparency and fairness of distribution of such funding: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergency Connectivity FundFor an additional amount for the Emergency Connectivity Fund, $12,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, domestically or internationally, through the provision of funding for Wi-fi hotspots, other equipment, connected devices, and advanced telecommunications and information services to schools and libraries as authorized in section 201 of division M of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergency Broadband Connectivity FundFor an additional amount for the Emergency Broadband Connectivity Fund, $3,000,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, through the provision of an emergency benefit for broadband service as authorized in section 301 of division M of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Services AdministrationTechnology Modernization FundFor an additional amount for the Technology Modernization Fund, $1,000,000,000, to remain available until September 30, 2022, for technology-related modernization activities to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National archives and records administrationRecords Center Revolving FundFor an additional amount for the Records Center Revolving Fund for the Federal Record Centers Program, $92,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for offsetting the loss resulting from the coronavirus pandemic of the user charges collected by such Fund pursuant to subsection (c) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided, That the amount provided under this heading in this Act may be used to reimburse the Fund for obligations incurred for this purpose prior to the date of the enactment of this Act: Provided further, That such amount is provided without regard to the limitation in subsection (d) under the heading Records Center Revolving Fund in Public Law 106–58, as amended (44 U.S.C. 2901 note): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of Personnel ManagementOffice of Inspector GeneralSalaries and ExpensesFor an additional amount for Salaries and Expenses, $1,000,000, to remain available until expended to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Small Business AdministrationEmergency EIDL grantsFor an additional amount for Emergency EIDL Grants for the cost of emergency EIDL grants authorized by section 1110 of division A of the CARES Act (Public Law 116–136), $50,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $40,000,000,000 shall be for carrying out subsection (i) of such section 1110: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provision—Small Business Administration 
503.For fiscal year 2021, commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall not exceed $75,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans. United States Postal ServicePayment to Postal Service Fund For an additional payment to the Postal Service Fund, for revenue forgone due to coronavirus, $15,000,000,000, to remain available until September 30, 2022: Provided, That the Postal Service, during the coronavirus emergency, shall prioritize the purchase of, and make available to all Postal Service employees and facilities, personal protective equipment, including gloves, masks, and sanitizers, and shall conduct additional cleaning and sanitizing of Postal Service facilities and delivery vehicles: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of Inspector General Salaries and Expenses For an additional amount for Salaries and Expenses, $15,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—This Title 
504. 
(a)Oversight of covered fundsThe matter preceding the first proviso under the heading Independent Agencies—Pandemic Response Accountability Committee in title V of division B of the CARES Act (Public Law 116–136) is amended by striking funds provided in this Act to prevent, prepare for, and respond to coronavirus, domestically or internationally and inserting covered funds, as that term is defined in section 15010 of this Act. (b)Definition of covered fundsSection 15010(a)(6) of division B of the Coronavirus, Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)in subparagraph (A), by striking this Act and inserting the Coronavirus Aid, Relief, and Economic Security Act (divisions A and B) (Public Law 116–136); and (2)by striking subparagraph (D) and inserting: 
 
(D)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); (E)all divisions of this Act; or 
(F)The Heroes Act; and. (c)Appointment of chairpersonSection 15010(c) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)in paragraph (1), by striking and (D) and inserting (D), and (E); and (2)in paragraph (2)(E), by inserting of the Council after Chairperson. 
(d)Retroactive reporting on large covered funds 
(1)DefinitionsIn this subsection, the terms agency and large covered funds have the meanings given those terms in section 15011 of division B of the Coronavirus, Aid, Relief, and Economic Security Act (Public Law 116–136). (2)Guidance (A)In generalNot later than 14 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue guidance for agencies to ensure the collection and timely reporting for the obligation and expenditure of large covered funds under division A of the CARES Act (Public Law 116–136) on and after the date of enactment of that Act. 
(B)RequirementThe guidance issued under subparagraph (A) shall require that, not later than 120 days after the date of enactment of this Act, agencies shall make all reports required under section 15011 of division B of the CARES Act (Public Law 116–136) relating to large covered funds under division A of such Act that have been expended or obligated during the period beginning on the date of enactment of the CARES Act (Public Law 116–136) and ending on the day before the date of enactment of this Act. (C)Rule of constructionNothing in this subsection shall be construed to affect the deadlines for reporting under section 15011 of division B of the CARES Act (Public Law 116–136) relating to large covered funds that have been expended or obligated under divisions A or B of such Act, on or after the date of enactment of this Act. 
(c)DesignationAmounts repurposed under this section that were previously designated by the Congress, respectively, as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.  505.Title V of division B of the CARES Act (Public Law 116–136) is amended by striking the fifth proviso under the heading General Services Administration—Real Property Activities—Federal Buildings Fund:  Provided, That the amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
VIHomeland SecurityOffice of Inspector General Operations and supportFor an additional amount for Operations and Support, $3,000,000, for oversight of activities supported by funds provided under Federal Emergency Management Agency—Disaster Relief Fund in title VI of division B of Public Law 116–136, in addition to amounts otherwise available for such purposes: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  Federal Emergency Management Agency Federal AssistanceFor an additional amount for Federal Assistance, $1,300,000,000, to prevent, prepare for, and respond to coronavirus, of which $500,000,000 shall be for Assistance to Firefighter Grants for the purchase of personal protective equipment and related supplies, mental health evaluations, training, and temporary infectious disease de-contamination or sanitizing facilities and equipment; of which $500,000,000 shall be for Staffing for Adequate Fire and Emergency Response Grants; of which $100,000,000 shall be for Emergency Management Performance Grants; and of which $200,000,000 shall be for the Emergency Food and Shelter Program: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  General Provisions—This Title 
601.Notwithstanding any other provision of law, funds made available in this Act for Federal Emergency Management Agency—Federal Assistance in this Act shall only be used for the purposes specifically described under that heading. 602. (a)Subsections (c)(2) and (k) of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) shall not apply to amounts appropriated for Federal Emergency Management Agency—Federal Assistance for Assistance to Firefighter Grants in this Act. 
(b)Subsection (k) of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) shall not apply to amounts provided for Federal Emergency Management Agency—Federal Assistance for Assistance to Firefighter Grants in title III of division D of Public Law 116–93 and in title VI of division B of Public Law 116–136. (c)Amounts repurposed under this section that were previously designated by the Congress as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
603.Subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) shall not apply to amounts appropriated for Federal Emergency Management Agency—Federal Assistance for Staffing for Adequate Fire and Emergency Response Grants in this Act and in division D, title III of the Consolidated Appropriations Act, 2020 (Public Law 116–93).  VIIInterior, Environment, and Related AgenciesDepartment of the InteriorUnited States Fish and Wildlife ServiceResource Management For an additional amount for Resource Management, $45,000,000, of which $15,000,000 shall be for wildlife inspections, interdictions, and investigations and for domestic and international efforts to address wildlife trafficking; and of which $30,000,000 shall be for the care of captive species listed under the Endangered Species Act, rescued and confiscated wildlife, and other Federally-owned animals in facilities experiencing lost revenues due to the coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Park ServiceNational Recreation and PreservationFor an additional amount for National Recreation and Preservation, $20,000,000 for grants as authorized by the 9/11 Memorial Act (Public Law 115–413), to prevent, prepare for, and respond to coronavirus. Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  Bureau of Indian AffairsOperation of Indian ProgramsFor an additional amount for Operation of Indian Programs, $900,000,000, to prevent, prepare for, and respond to coronavirus, of which— (1)$100,000,000 shall be for housing improvement; 
(2)$780,000,000 shall be for providing Tribal government services, for Tribal government employee salaries to maintain operations, and cleaning and sanitization of Tribally owned and operated facilities; and (3)$20,000,000 shall be used to provide and deliver potable water: 
Provided, That none of the funds appropriated herein shall be obligated until 3 days after the Bureau of Indian Affairs provides a detailed spend plan, which includes distribution and use of funds by Tribe, to the Committees on Appropriations of the House of Representatives and the Senate: 
Provided further, That such amounts shall be in addition to any other amounts available for such purposes: 
Provided further, That the Bureau shall notify the Committees on Appropriations of the House of Representatives and the Senate quarterly on the obligations and expenditures of the funds provided by this Act: 
Provided further, That assistance received herein shall not be included in the calculation of funds received by those Tribal governments who participate in the Small and Needy program: 
Provided further, That such amounts, if transferred to Indian Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (1) will be transferred on a one-time basis, (2) are non-recurring funds that are not part of the amount required by 25 U.S.C. 5325, and (3) may only be used for the purposes identified under this heading in this Act, notwithstanding any other provision of law: 
Provided further, That section 1308 of this Act shall not apply to tribal contracts entered into by the Bureau of Indian Affairs with this appropriation: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental OfficesInsular AffairsAssistance to TerritoriesFor an additional amount for Assistance to Territories, $1,000,000,000, to remain available until expended, to prevent, prepare for, respond to, and recover from coronavirus, of which (1) $993,000,000 is for Capital Improvement Project grants for hospitals and other critical infrastructure; and (2) $7,000,000 is for territorial assistance, including general technical assistance: Provided, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c): Provided further, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralSalaries and ExpensesFor an additional amount for Salaries and Expenses, $5,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental Protection AgencyEnvironmental Programs and ManagementFor an additional amount for Environmental Programs and Management, $50,000,000, for environmental justice grants as described in section 302 of division U of this Act: Provided, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of health and human servicesIndian Health ServiceIndian Health ServicesFor an additional amount for Indian Health Services, $1,734,000,000, to remain available until expended, to prevent, prepare for, respond to, and provide health services related to coronavirus, of which— (1)$1,000,000,000 shall be used to supplement reduced third party revenue collections; 
(2)$500,000,000 shall be used for direct health and telehealth services, including to purchase supplies and personal protective equipment; (3)$140,000,000 shall be used to expand broadband infrastructure and information technology for telehealth and electronic health record system purposes; 
(4)$20,000,000 shall be used to address the needs of domestic violence victims and homeless individuals and families; (5)not less than $64,000,000 shall be for Urban Indian Organizations; and, 
(6)not less than $10,000,000 shall be used to provide and deliver potable water: Provided, That such funds shall be allocated at the discretion of the Director of the Indian Health Service, and shall be in addition to any other amounts available for such purposes: Provided further, That such amounts, if transferred to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act, will be transferred on a one-time basis and that these non-recurring funds are not part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and that such amounts may only be used for the purposes identified under this heading notwithstanding any other provision of law: Provided further, That none of the funds appropriated under this heading in this Act for telehealth broadband activities shall be available for obligation until 3 days after the Indian Health Service provides to the Committees on Appropriations of the House of Representatives and the Senate, a detailed spend plan that includes the cost, location, and expected completion date of each activity: Provided further, That the Indian Health Service shall notify the Committees on Appropriations of the House of Representatives and the Senate quarterly on the obligations and expenditures of the funds provided by this Act: Provided further, That section 1308 of this Act shall not apply to tribal contracts entered into by the Bureau of Indian Affairs with this appropriation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Indian Health FacilitiesFor an additional amount for Indian Health Facilities, $600,000,000, to prevent, prepare for, and respond to coronavirus, to modify existing health facilities to provide isolation or quarantine space, to purchase and install updated equipment necessary, and for maintenance and improvement projects necessary to the purposes specified in this Act: Provided, That such amounts may be used to supplement amounts otherwise available for such purposes under Indian Health Facilities: Provided further, That such amounts shall be in addition to any other amounts available for such purposes: Provided further, That such amounts, if transferred to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act, will be transferred on a one-time basis and that these non-recurring funds are not part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and that such amounts may only be used for the purposes identified under this heading notwithstanding any other provision of law: Provided further, That the Indian Health Service shall notify the Committees on Appropriations of the House of Representatives and the Senate quarterly on the obligations and expenditures of the funds provided by this Act: Provided further, That section 1308 of this Act shall not apply to tribal contracts entered into by the Bureau of Indian Affairs with this appropriation: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Foundation on the Arts and HumanitiesNational Endowment for the ArtsGrants and AdministrationFor an additional amount for Grants and Administration, $135,000,000, for grants to respond to the impacts of coronavirus: Provided, That such funds are available under the same terms and conditions as grant funding appropriated to this heading in Public Law 116–94: Provided further, That 40 percent of the funds made available under this heading in this Act shall be distributed to State arts agencies and regional arts organizations and 60 percent of such funds shall be for direct grants: Provided further, That notwithstanding any other provision of law, such funds may also be used by the recipients of such grants for purposes of the general operations of such recipients: Provided further, That the matching requirements under subsections (e), (g)(4)(A), and (p)(3) of section 5 of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 954) may be waived with respect to such grants: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Endowment for the HumanitiesGrants and AdministrationFor an additional amount for Grants and Administration, $135,000,000, for grants to respond to the impacts of coronavirus: Provided, That such funds are available under the same terms and conditions as grant funding appropriated to this heading in Public Law 116–94: Provided further, That 40 percent of the funds made available under this heading in this Act shall be distributed to state humanities councils and 60 percent of such funds shall be for direct grants: Provided further, That notwithstanding any other provision of law, such funds may also be used by the recipients of such grants for purposes of the general operations of such recipients: Provided further, That the matching requirements under subsection (h)(2)(A) of section 7 of the National Foundation on the Arts and Humanities Act of 1965 may be waived with respect to such grants: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
VIIIDepartments of Labor, Health and Human Services, and Education, and Related AgenciesDepartment of LaborEmployment and Training AdministrationTraining And Employment Services(Including Transfer of Funds)For an additional amount for Training and Employment Services, $2,140,000,000, to prevent, prepare for, and respond to coronavirus, of which $15,000,000 shall be transferred to Program Administration to carry out activities in this Act, Public Law 116–127 and Public Law 116–136 for full-time equivalent employees, information technology upgrades needed to expedite payments and support implementation, including to expedite policy guidance and disbursement of funds, technical assistance and other assistance to States and territories to speed payment of Federal and State unemployment benefits, and of which the remaining amounts shall be used to carry out activities under the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) as follows:  (1)$485,000,000 for grants to the States for adult employment and training activities, including incumbent worker trainings, transitional jobs, on-the-job training, individualized career services, supportive services, needs-related payments, and to facilitate remote access to training services provided through a one-stop delivery system through the use of technology: Provided, That an adult shall not be required to meet the requirements of section 134(c)(3)(B) of the WIOA: Provided further, That an adult who meets the requirements described in section 2102(a)(3)(A) of Public Law 116–136 may be eligible for participation: Provided further, That priority may be given to individuals who are adversely impacted by economic changes due to the coronavirus, including individuals seeking employment, dislocated workers, individuals with barriers to employment, individuals who are unemployed, or individuals who are underemployed; 
(2)$518,000,000 for grants to the States for youth activities, including supportive services, summer employment for youth, and to facilitate remote access to training services provided through a one-stop delivery system through the use of technology: Provided, That individuals described in section 2102(a)(3)(A) of Public Law 116–136 may be eligible for participation as an out-of-school youth if they meet the requirements of clauses (i) and (ii) of section 129(a)(1)(B) or as in-school youth if they meet the requirements of clauses (i) and (iii) of section 129(a)(1)(C) of the WIOA; Provided further, That priority shall be given for out-of-school youth and youth with multiple barriers to employment: Provided further, That funds shall support employer partnerships for youth employment and subsidized employment, and partnerships with community-based organizations to support such employment; 
(3) $597,000,000 for grants to States for dislocated worker employment and training activities, including incumbent worker trainings, transitional jobs, on-the-job training, individualized career services, supportive services, needs-related payments, and to facilitate remote access to training services provided through a one-stop delivery system through the use of technology: Provided, That a dislocated worker shall not be required to meet the requirements of section 134(c)(3)(B) of the WIOA: Provided further, That a dislocated worker who meets the requirements described in section 2102(a)(3)(A) of Public Law 116–136 may be eligible for participation; 
(4)$500,000,000 for the dislocated workers assistance national reserve; and (5)$25,000,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including emergency supportive services of which no less than $500,000 shall be for the collection and dissemination of electronic and printed materials related to coronavirus to the migrant and seasonal farmworker population nationwide, including Puerto Rico, through a cooperative agreement, and of which $1,000,000 shall be for migrant and seasonal farmworker housing: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State Unemployment Insurance and Employment Service OperationsFor an additional amount for State Unemployment Insurance and Employment Service Operations, $538,500,000, to prevent, prepare for, and respond to coronavirus, which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (The Trust Fund), of which: (1) $38,500,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; and 
(2) $500,000,000 from the Trust Fund is for grants to States in accordance with section 6 of the Wagner-Peyser Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Wage and Hour DivisionSalaries and ExpensesFor an additional amount for Wage and Hour Division, $6,500,000 to prevent, prepare for, and respond to coronavirus, including for the administration, oversight, and coordination of worker protection activities related thereto: Provided, That the Secretary of Labor shall use funds provided under this heading to support enforcement activities and outreach efforts to make individuals, particularly low-wage workers, aware of their rights under division C and division E of Public Law 116–127 and this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Occupational Safety and Health AdministrationSalaries and ExpensesFor an additional amount for Occupational Safety and Health Administration, $100,000,000 for implementation of section 202 of division B this Act, and for worker protection and enforcement activities to prevent, prepare for, and respond to coronavirus, of which $25,000,000 shall be for Susan Harwood training grants and at least $70,000,000 shall be to hire additional compliance safety and health officers, and for state plan enforcement, to protect workers from coronavirus by enforcing all applicable standards and directives, including 29 CFR 1910.132, 29 CFR 1910.134, section 5(a)(1) of the Occupational Safety and Health Act of 1970, and 29 CFR 1910.1030: Provided, That activities to protect workers from coronavirus supported by funds provided under this heading includes additional enforcement of standards and directives referenced in the preceding proviso at slaughterhouses, poultry processing plants, and agricultural workplaces: Provided further, That within 15 days of the date of enactment of this Act, the Secretary of Labor shall submit a spending and hiring plan for the funds made available under this heading, and a monthly staffing report until all funds are expended, to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That within 15 days of the date of enactment of this Act, the Secretary of Labor shall submit a plan for the additional enforcement activities described in the third proviso to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus. Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administrative Provisions—Department of Labor 
801. 
(a)There is hereby appropriated for an additional amount for fiscal year 2021 for Department of Labor—Employment Training Administration—State Unemployment Insurance and Employment Service Operations, $28,600,000, to be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund) to carry out title III of the Social Security Act: Provided, That such amount shall only become available for obligation if the Average Weekly Insured Unemployment (AWIU) for fiscal year 2021 is projected, by the Department of Labor during fiscal year 2021 to exceed 1,728,000: Provided further, That to the extent that the AWIU for fiscal year 2021 is projected by the Department of Labor to exceed 1,728,000, an additional $28,600,000 from the Trust Fund shall be made available for obligation during fiscal year 2021 for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000): Provided further, That, except as specified in this section, amounts provided herein shall be available under the same authority and conditions applicable to funds provided to carry out title III of the Social Security Act under the heading Department of Labor—Employment Training Administration—State Unemployment Insurance and Employment Service Operations in division A of Public Law 116–94: Provided further, That such amounts shall be in addition to any other funds made available in any fiscal year for such purposes: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(b) 
(1)Section 101(8) of the Continuing Appropriations Act, 2021 (division A of H.R. 8337 of the 116th Congress), is amended by inserting except the first proviso following paragraph (6) under the heading Department of Labor—State Unemployment Insurance and Employment Service Operations before the period. (2)Any obligations and expenditures made for projects or activities described in this section before the date of enactment of this Act pursuant to the first proviso following paragraph (6) under the heading Department of Labor—State Unemployment Insurance and Employment Service Operations as provided by section 101 of the Continuing Appropriations Act, 2021 shall be charged to the appropriation provided by this section, consistent with section 107 of the Continuing Appropriations Act, 2021. 
802. 
(a)Any funds made available under this Act to support or fund apprenticeship programs shall only be used for, or provided to, apprenticeship programs as defined in subsection (b) of this section, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship program. (b)The term apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) and that complies with the requirements of subpart A of part 29, Code of Federal Regulations, and part 30 of such title (as in effect on September 30, 2020).Department of Health and Human ServicesHealth Resources and Services AdministrationPrimary Health CareFor an additional amount for Primary Health Care, $7,600,000,000, for necessary expenses to prevent, prepare for, and respond to coronavirus, for grants and cooperative agreements under the Health Centers Program, as defined by section 330 of the Public Health Service Act, and for grants to Federally qualified health centers, as defined in section 1861(aa)(4)(B) of the Social Security Act, and for eligible entities under the Native Hawaiian Health Care Improvement Act, including maintenance or expansion of health center and system capacity and staffing levels: Provided, That sections 330(r)(2)(B), 330(e)(6)(A)(iii), and 330(e)(6)(B)(iii) shall not apply to funds provided under this heading in this Act: Provided further, That funds provided under this heading in this Act may be used to (1) purchase equipment and supplies to conduct mobile testing for SARS–CoV–2 or COVID–19; (2) purchase and maintain mobile vehicles and equipment to conduct such testing; and (3) hire and train laboratory personnel and other staff to conduct such mobile testing: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Health WorkforceFor an additional amount for Health Workforce, $1,000,000,000, to remain available until September 30, 2022, to prevent, prepare for, and respond to coronavirus, of which $800,000,000 shall be for carrying out title III of the Public Health Service Act with respect to the health workforce and $200,000,000 shall be for carrying out section 846 of such Act: Provided, That of the amount made available under this heading in this Act for carrying out title III of the Public Health Service Act with respect to the health workforce, $100,000,000 shall be made available for purposes of providing public health services through a supplemental grant or grants to states currently participating in the NHSC State Loan Repayment Program notwithstanding section 338I(b) of the PHS Act, to make awards as authorized under section 338I(j) of the Public Health Service (PHS) Act, and notwithstanding the health professional shortage area requirements under 338I, the Secretary may develop rules needed to implement this proviso: Provided further, That for purposes of the previous proviso, notwithstanding section 338I(d)(2) of the PHS Act, no more than 10 percent of funds made available in such supplemental grants may be used by the state for administration of the State Loan Repayment Program in that state: Provided further, That for the purposes of these funds, the term primary health services and primary health care services as referenced in section 338I of the PHS Act, includes public health services, as defined by the Secretary: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Maternal and Child Health For an additional amount for Maternal and Child Health, $500,000,000, to prevent, prepare for, and respond to coronavirus, for carrying out title V of the Social Security Act with respect to maternal and child health: Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, such funds shall be available for awards to states and territories to carry out special projects of regional and national significance pursuant to section 501(a)(2) of such Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Ryan White HIV/AIDS ProgramFor an additional amount for Ryan White HIV/AIDS Program, $100,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That awards from funds provided under this heading in this Act shall be through modifications to existing contracts and supplements to existing grants and cooperative agreements under parts A, B, C, D, and F, or section 2692(a) of title XXVI of the Public Health Service Act: Provided further, That such supplements shall be awarded using a data-driven methodology determined by the Secretary of Health and Human Services: Provided further, That sections 2604(c), 2612(b), and 2651(c) of the Public Health Service Act shall not apply to funds provided under this heading in this Act: Provided further, That the Secretary may waive any penalties and administrative requirements as may attach to these funds or to funds awarded under title XXVI with respect to the Ryan White HIV/AIDS program as necessary to ensure that the funds may be used efficiently: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Centers for Disease Control and PreventionCDC–Wide Activities and Program SupportFor an additional amount for CDC–Wide Activities and Program Support, $13,700,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That of the amount provided under this heading in this Act, $1,000,000,000 shall be for Public Health Emergency Preparedness cooperative agreements under section 319C–1 of the Public Health Service Act: Provided further, That, of the amount provided under this heading in this Act, $1,000,000,000 shall be for necessary expenses for grants for core public health infrastructure for State, local, Territorial, or Tribal health departments as described in section 550 of division K of this Act: Provided further, That of the amount made available under this heading in this Act for specified programs, not less than $100,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health service providers to tribes: Provided further, That of the amount made available under this heading in this Act, not less than $1,000,000,000 shall be for global disease detection and emergency response: Provided further, That of the amount provided under this heading in this Act, not less than $200,000,000 shall be for public health data surveillance and analytics infrastructure modernization: Provided further, That of the amount made available under this heading in this Act, $7,000,000,000 shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track coronavirus vaccines, as described in section 703 of division K of this Act, to ensure broad-based distribution, access, and vaccine coverage: Provided further, That of the amount made available under this heading in this Act, $1,000,000,000 shall be for necessary expenses for grants for an evidence-based public awareness campaign on the importance of vaccinations, as described in section 704 of division K of this Act: Provided further, That of the amount made available under this heading in this Act, $2,000,000,000 shall be for necessary expenses for grants to State, local, Tribal, or territorial health departments to purchase or procure personal protective equipment and other workplace safety measures for use in containment and mitigation of COVID-19 transmission among essential workers, as well as provide funding to employers of essential workers for containment and mitigation of COVID-19 transmission among essential workers in their workplaces, as described in section 651 of division K of this Act: Provided further, That of the amount made available under this heading in this Act, up to $500,000,000 shall be for activities to plan, prepare for, promote, distribute, administer, monitor, and track seasonal influenza vaccines to ensure broad-based distribution, access, and vaccine coverage: Provided further, That funds made available under this heading in this Act may reimburse CDC obligations incurred for vaccine planning, preparation, promotion, and distribution prior to the enactment of this Act: Provided further, That the Director of CDC shall report to the Committees on Appropriations of the House of Representatives and the Senate within 60 days of enactment of this Act on an enhanced seasonal influenza vaccination strategy to include nationwide vaccination goals and specific actions that CDC will take to achieve such goals: Provided further, That funds appropriated under this heading in this Act for grants may be used for the rent, lease, purchase, acquisition, construction, alteration, or renovation of non-Federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That all construction, alteration, or renovation work, carried out, in whole or in part, with funds appropriated under this heading in this Act, or under this heading in the CARES Act (Public Law 116–136), shall be subject to the requirements of section 1621(b)(1)(I) of the Public Health Service Act (42 U.S.C. 300s–1(b)(1)(I)): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Institutes of HealthNational Institute of Allergy and Infectious DiseasesFor an additional amount for National Institute of Allergy and Infectious Diseases, $500,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Institute of Mental HealthFor an additional amount for National Institute of Mental Health, $200,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Director(Including Transfer of Funds)For an additional amount for Office of the Director, $4,021,000,000, to remain available until September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically or internationally: Provided, That not less than $3,000,000,000 of the amount provided under this heading in this Act shall be for offsetting the costs related to reductions in lab productivity resulting from the coronavirus pandemic or public health measures related to the coronavirus pandemic: Provided further, That up to $1,021,000,000 of the amount provided under this heading in this Act shall be to support additional scientific research or the programs and platforms that support research: Provided further, That funds made available under this heading in this Act may be transferred to the accounts of the Institutes and Centers of the National Institutes of Health (NIH): Provided further, That this transfer authority is in addition to any other transfer authority available to the NIH: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Substance Abuse and Mental Health Services AdministrationHealth Surveillance and Program Support For an additional amount for Health Surveillance and Program Support, $8,500,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That of the funds made available under this heading in this Act, $3,500,000,000 shall be for grants for the substance abuse prevention and treatment block grant program under subpart II of part B of title XIX of the Public Health Service Act (PHS Act): Provided further, That of the funds made available under this heading in this Act, $4,000,000,000 shall be for grants for the community mental health services block grant program under subpart I of part B of title XIX of the PHS Act: Provided further, That of the amount made available in the previous proviso, the Assistant Secretary is directed to provide no less than 50 percent of funds directly to facilities defined in section 1913(c) of the PHS Act: Provided further, That of the amount made available under this heading in this Act, not less than $600,000,000 is available for Certified Community Behavioral Health Clinic Expansion Grant program: Provided further, That of the amount made available under this heading in this Act, not less than $50,000,000 shall be available for suicide prevention programs: Provided further, That of the funds made available under this heading in this Act, $100,000,000 shall be for activities and services under Project AWARE: Provided further, That of the funds made available under this heading in this Act, $10,000,000 shall be for the National Child Traumatic Stress Network: Provided further, That of the amount made available under this heading in this Act, $240,000,000 is available for activities authorized under section 501(o) of the PHS Act: Provided further, That of the amount made available under this heading in this Act for specified programs, not less than $150,000,000 shall be allocated to tribes, tribal organizations, urban Indian health organizations, or health or behavioral health service providers to tribes: Provided further, That with respect to the amount appropriated under this heading in this Act the Substance Abuse and Mental Health Services Administration may waive requirements with respect to allowable activities, timelines, or reporting requirements for the Substance Abuse Prevention and Treatment Block Grant and the Community Mental Health Services Block Grant as deemed necessary to facilitate a grantee’s response to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Centers for Medicare & Medicaid ServicesProgram ManagementFor an additional amount for Program Management, $500,000,000, to prevent, prepare for, and respond to coronavirus, for State strike teams for resident and employee safety in skilled nursing facilities and nursing facilities, including activities to support clinical care, infection control, and staffing pursuant to section 208 of division K of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administration For Children And FamiliesLow Income Home Energy AssistanceFor an additional amount for Low Income Home Energy Assistance, $4,500,000,000, to prevent, prepare for, and respond to coronavirus, for making payments under subsection (b) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.): Provided, That of the amount provided under this heading in this Act, $2,250,000,000 shall be allocated as though the total appropriation for such payments for fiscal year 2021 was less than $1,975,000,000: Provided further, That section 2607(b)(2)(B) of such Act (42 U.S.C. 8626(b)(2)(B)) shall not apply to funds made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Payments To States For The Child Care And Development Block GrantFor an additional amount for Payments to States for the Child Care and Development Block Grant, $7,000,000,000, to prevent, prepare for, and respond to coronavirus, including for Federal administrative expenses, which shall be used to supplement, not supplant State, Territory, and Tribal general revenue funds for child care assistance for low-income families within the United States (including territories) without regard to requirements in sections 658E(c)(3)(D)–(E) or section 658G of the Child Care and Development Block Grant Act: Provided, That funds provided under this heading in this Act may be used for costs of providing relief from copayments and tuition payments for families and for paying that portion of the child care provider’s cost ordinarily paid through family copayments, to provide continued payments and assistance to child care providers in the case of decreased enrollment or closures related to coronavirus, and to ensure child care providers are able to remain open or reopen as appropriate and applicable: Provided further, That States, Territories, and Tribes are encouraged to place conditions on payments to child care providers that ensure that child care providers use a portion of funds received to continue to pay the salaries and wages of staff: Provided further, That lead agencies shall, for the duration of the COVID–19 public health emergency, implement enrollment and eligibility policies that support the fixed costs of providing child care services by delinking provider reimbursement rates from an eligible child’s absence and a provider’s closure due to the COVID–19 public health emergency: Provided further, That the Secretary shall remind States that CCDBG State plans do not need to be amended prior to utilizing existing authorities in the Child Care and Development Block Grant Act for the purposes provided herein: Provided further, That States, Territories, and Tribes are authorized to use funds appropriated under this heading in this Act to provide child care assistance to health care sector employees, emergency responders, sanitation workers, farmworkers, and other workers deemed essential during the response to coronavirus by public officials, without regard to the income eligibility requirements of section 658P(4) of such Act: Provided further, That funds appropriated under this heading in this Act shall be available to eligible child care providers under section 658P(6) of the CCDBG Act, even if such providers were not receiving CCDBG assistance prior to the public health emergency as a result of the coronavirus, for the purposes of cleaning and sanitation, and other activities necessary to maintain or resume the operation of programs: Provided further, That no later than 60 days after the date of enactment of this Act, each State, Territory, and Tribe that receives funding under this heading in this Act shall submit to the Secretary a report, in such manner as the Secretary may require, describing how the funds appropriated under this heading in this Act will be spent and that no later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing such reports from the States, Territories, and Tribes: Provided further, That, no later than October 31, 2021, each State, Territory, and Tribe that receives funding under this heading in this Act shall submit to the Secretary a report, in such manner as the Secretary may require, describing how the funds appropriated under this heading in this Act were spent and that no later than 60 days after receiving such reports from the States, Territories, and Tribes, the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing such reports from the States, Territories, and Tribes: Provided further, That payments made under this heading in this Act may be obligated in this fiscal year or the succeeding two fiscal years: Provided further, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Payments to States for the Child Care and Development Block Grant, $50,000,000,000, for necessary expenses to carry out the Child Care Stabilization Fund program, as authorized by section 803 of this Act: Provided, That such funds shall be available without regard to the requirements in subparagraphs (C) through (E) of section 658E(c)(3) or section 658G of the Child Care and Development Block Grant Act: Provided further, That funds made available under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred prior to the date of enactment of this Act for the purposes provided herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
803.Child Care Stabilization Fund 
(a)DefinitionsIn this section: (1)CCDBG termsThe terms eligible child care provider, Indian tribe, lead agency, tribal organization, Secretary, and State have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) except as otherwise provided in this section. 
(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of the declaration. (b)GrantsFrom the amounts appropriated to carry out this section and under the authority of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) and this section, the Secretary shall award child care stabilization grants to the lead agency of each State (as defined in that section 658O), territory described in subsection (a)(1) of such section, Indian tribe, and tribal organization from allotments and payments made under subsection (c)(2), not later than 30 days after the date of enactment of this Act.  
(c)Secretarial reservation and allotments 
(1)ReservationThe Secretary shall reserve not more than 1 percent of the funds appropriated to carry out this section for the Federal administration of grants described in subsection (b). Amounts reserved by the Secretary for administrative expenses shall remain available until fiscal year 2024.  (2)AllotmentsThe Secretary shall use the remainder of the funds appropriated to carry out this section to award allotments to States, as defined in section 658O of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858m), and payments to territories, Indian tribes, and tribal organizations in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m). 
(d)State reservations and subgrants 
(1)ReservationA lead agency for a State that receives a child care stabilization grant pursuant to subsection (b) shall reserve not more than 10 percent of such grant funds— (A)to administer subgrants made to qualified child care providers under paragraph (2), including to carry out data systems building and other activities that enable the disbursement of payments of such subgrants; 
(B)to provide technical assistance and support in applying for and accessing the subgrant opportunity under paragraph (2), to eligible child care providers (including to family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity), either directly or through resource and referral agencies or staffed family child care networks; (C)to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers (including family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity), either directly or through resource and referral agencies or staffed family child care networks, to ensure eligible child care providers are aware of the subgrants available under this section;  
(D)to carry out the reporting requirements described in subsection (f); and (E)to carry out activities to improve the supply and quality of child care during and after the COVID–19 public health emergency, such as conducting community needs assessments, carrying out child care cost modeling, making improvements to child care facilities, increasing access to licensure or participation in the State's tiered quality rating system, and carrying out other activities described in section 658G(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858e(b)), to the extent that the lead agency can carry out activities described in this subparagraph without preventing the lead agency from fully conducting the activities described in subparagraphs (A) through (D).  
(2)Subgrants to qualified child care providers 
(A)In generalThe lead agency shall use the remainder of the grant funds awarded pursuant to subsection (b) to make subgrants to qualified child care providers described in subparagraph (B), to support the stability of the child care sector during and after the COVID–19 public health emergency and to ensure the maintenance of a delivery system of child care services throughout the State that provides for child care in a variety of settings, including the settings of family child care providers, and for a variety of ages, including care for infants and toddlers. The lead agency shall provide the subgrant funds in advance of provider expenditures for costs described in subsection (e), except as provided in subsection (e)(2). (B)Qualified child care providerTo be qualified to receive a subgrant under this paragraph, a provider shall be an eligible child care provider that— 
(i)was providing child care services on or before March 1, 2020; and (ii)on the date of submission of an application for the subgrant, was either— 
(I)open and available to provide child care services; or (II)closed due to the COVID–19 public health emergency. 
(C)Subgrant amountThe lead agency shall make subgrants, from amounts awarded pursuant to subsection (b), to qualified child care providers, and the amount of such a subgrant to such a provider shall— (i)be based on the provider’s stated average operating expenses during the period (of not longer than 6 months) before March 1, 2020, or before the provider’s last day of operation for a provider that operates seasonally, and at minimum cover such operating expenses for the intended length of the subgrant; 
(ii)account for increased costs of providing or preparing to provide child care as a result of the COVID–19 public health emergency, such as provider and employee compensation and existing benefits (existing as of March 1, 2020) and the implementation of new practices related to sanitization, group size limits, and social distancing; (iii)be adjusted for payments or reimbursements made to an eligible child care provider to carry out the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) or the Head Start Act (42 U.S.C. 9831 et seq.) if the period of such payments or reimbursements overlaps with the period of the subgrant award; and 
(iv)be adjusted for payments or reimbursements made to an eligible child care provider through the Paycheck Protection Program set forth in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as added by section 1102 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) if the period of such payments or reimbursements overlaps with the period of the subgrant award. (D)Application (i)EligibilityTo be eligible to receive a subgrant under this paragraph, a child care provider shall submit an application to a lead agency at such time and in such manner as the lead agency may require. Such application shall include— 
(I)a good-faith certification that the ongoing operations of the child care provider have been impacted as a result of the COVID–19 public health emergency; (II)for a provider described in subparagraph (B)(ii)(I), an assurance that, for the duration of the subgrant— 
(aa)the provider will give priority for available slots (including slots that are only temporarily available) to— (AA)children of essential workers (such as health care sector employees, emergency responders, sanitation workers, farmworkers, child care employees, and other workers determined to be essential during the response to coronavirus by public officials), children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, and children in foster care, in States, tribal communities, or localities where stay-at-home or related orders are in effect; or 
(BB)children of workers whose places of employment require their attendance, children experiencing homelessness, children with disabilities, children at risk of child abuse or neglect, children in foster care, and children whose parents are in school or a training program, in States, tribal communities, or localities where stay-at-home or related orders are not in effect; (bb)the provider will implement policies in line with guidance from the Centers for Disease Control and Prevention and the corresponding State, tribal, and local authorities, and in accordance with State, tribal, and local orders, for child care providers that remain open, including guidance on sanitization practices, group size limits, and social distancing; 
(cc)for each employee, the provider will pay the full compensation described in subsection (e)(1)(C), including any benefits, that was provided to the employee as of March 1, 2020 (referred to in this clause as full compensation), and will not take any action that reduces the weekly amount of the employee's compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation; and  (dd)the provider will provide relief from copayments and tuition payments for the families enrolled in the provider’s program and prioritize such relief for families struggling to make either type of payments; 
(III)for a provider described in subparagraph (B)(ii)(II), an assurance that— (aa)for the duration of the provider’s closure due to the COVID–19 public health emergency, for each employee, the provider will pay full compensation, and will not take any action that reduces the weekly amount of the employee's compensation below the weekly amount of full compensation, or that reduces the employee’s rate of compensation below the rate of full compensation; 
(bb)children enrolled as of March 1, 2020, will maintain their slots, unless their families choose to disenroll the children;  (cc)for the duration of the provider’s closure due to the COVID–19 public health emergency, the provider will provide relief from copayments and tuition payments for the families enrolled in the provider's program and prioritize such relief for families struggling to make either type of payments; and 
(dd)the provider will resume operations when the provider is able to safely implement policies in line with guidance from the Centers for Disease Control and Prevention and the corresponding State, tribal, and local authorities, and in accordance with State, tribal, and local orders; (IV)information about the child care provider’s— 
(aa)program characteristics sufficient to allow the lead agency to establish the child care provider’s priority status, as described in subparagraph (F); (bb)program operational status on the date of submission of the application; 
(cc)type of program, including whether the program is a center-based child care, family child care, group home child care, or other non-center-based child care type program; (dd)total enrollment on the date of submission of the application and total capacity as allowed by the State and tribal authorities; and 
(ee)receipt of assistance, and amount of assistance, through a payment or reimbursement described in subparagraph (C)(iv), and the time period for which the assistance was made;  (V)information necessary to determine the amount of the subgrant, such as information about the provider’s stated average operating expenses over the appropriate period, described in subparagraph (C)(i); and 
(VI)such other limited information as the lead agency shall determine to be necessary to make subgrants to qualified child care providers. (ii)FrequencyThe lead agency shall accept and process applications submitted under this subparagraph on a rolling basis.  
(iii)UpdatesThe lead agency shall— (I)at least once a month, verify by obtaining a self-attestation from each qualified child care provider that received such a subgrant from the agency, whether the provider is open and available to provide child care services or is closed due to the COVID–19 public health emergency;  
(II)allow the qualified child care provider to update the information provided in a prior application; and (III)adjust the qualified child care provider’s subgrant award as necessary, based on changes to the application information, including changes to the provider’s operational status. 
(iv)Existing applicationsIf a lead agency has established and implemented a grant program for child care providers that is in effect on the date of enactment of this Act, and an eligible child care provider has already submitted an application for such a grant to the lead agency containing the information specified in clause (i), the lead agency shall treat that application as an application submitted under this subparagraph. If an eligible child care provider has already submitted such an application containing part of the information specified in clause (i), the provider may submit to the lead agency an abbreviated application that contains the remaining information, and the lead agency shall treat the 2 applications as an application submitted under this subparagraph. (E)Materials (i)In generalThe lead agency shall provide the materials and other resources related to such subgrants, including a notification of subgrant opportunities and application materials, to qualified child care providers in the most commonly spoken languages in the State.  
(ii)ApplicationThe application shall be accessible on the website of the lead agency within 30 days after the lead agency receives grant funds awarded pursuant to subsection (b) and shall be accessible to all eligible child care providers, including family child care providers, group home child care providers, and other non-center-based child care providers, providers in rural areas, and providers with limited administrative capacity. (F)PriorityIn making subgrants under this section, the lead agency shall give priority to qualified child care providers that, prior to or on March 1, 2020— 
(i)provided child care during nontraditional hours; (ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers; 
(iii)served a high proportion of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; or (iv)operated in communities, including rural communities, with a low supply of child care. 
(G)Providers receiving other assistanceThe lead agency, in determining whether a provider is a qualified child care provider, shall not take into consideration receipt of a payment or reimbursement described in subparagraph (C)(iii) or subparagraph (C)(iv). (H)AwardsThe lead agency shall equitably make subgrants under this paragraph to center-based child care providers, family child care providers, group home child care providers, and other non-center-based child care providers, such that qualified child care providers are able to access the subgrant opportunity under this paragraph regardless of the providers’ setting, size, or administrative capacity. 
(I)ObligationThe lead agency shall obligate at least 50 percent of funds available to carry out this section for subgrants described in this paragraph, within 6 months of the date of the enactment of this Act. (e)Uses of funds (1)In generalA qualified child care provider that receives funds through such a subgrant may use the funds for the costs of— 
(A)payroll; (B)employee benefits, including group health plan benefits during periods of paid sick, medical, or family leave, and insurance premiums; 
(C)employee salaries or similar compensation, including any income or other compensation to a sole proprietor or independent contractor that is a wage, commission, income, net earnings from self-employment, or similar compensation;  (D)employee recruitment and retention; 
(E)payment on any mortgage obligation; (F)rent (including rent under a lease agreement); 
(G)utilities and facility maintenance; (H)insurance; 
(I)providing premium pay for child care providers and other employees who provide services during the COVID–19 public health emergency; (J)sanitization and other costs associated with cleaning; 
(K)personal protective equipment and other equipment necessary to carry out the functions of the child care provider; (L)training and professional development related to health and safety practices, including the proper implementation of policies in line with guidance from the Centers for Disease Control and Prevention and the corresponding State, tribal, and local authorities, and in accordance with State, tribal, and local orders; 
(M)purchasing or updating equipment and supplies to serve children during nontraditional hours (N)modifications to child care services as a result of the COVID–19 public health emergency, such as limiting group sizes, adjusting staff-to-child ratios, and implementing other heightened health and safety measures;  
(O)mental health supports for children and employees; and (P)other goods and services necessary to maintain or resume operation of the child care program, or to maintain the viability of the child care provider as a going concern during and after the COVID–19 public health emergency. 
(2)ReimbursementThe qualified child care provider may use the subgrant funds to reimburse the provider for sums obligated or expended before the date of enactment of this Act for the cost of a good or service described in paragraph (1) to respond to the COVID–19 public health emergency. (f)Reporting (1)Initial reportA lead agency receiving a grant under this section shall, within 60 days after making the agency’s first subgrant under subsection (d)(2) to a qualified child care provider, submit a report to the Secretary that includes— 
(A)data on qualified child care providers that applied for subgrants and qualified child care providers that received such subgrants, including— (i)the number of such applicants and the number of such recipients; 
(ii)the number and proportion of such applicants and recipients that received priority and the characteristic or characteristics of such applicants and recipients associated with the priority; (iii)the number and proportion of such applicants and recipients that are— 
(I)center-based child care providers; (II)family child care providers; 
(III)group home child care providers; or (IV)other non-center-based child care providers; and 
(iv)within each of the groups listed in clause (iii), the number of such applicants and recipients that are, on the date of submission of the application— (I)open and available to provide child care services; or 
(II)closed due to the COVID–19 public health emergency; (B)the total capacity of child care providers that are licensed, regulated, or registered in the State on the date of the submission of the report; 
(C)a description of— (i)the efforts of the lead agency to publicize the availability of subgrants under this section and conduct widespread outreach to eligible child care providers about such subgrants, including efforts to make materials available in languages other than English; 
(ii)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2); (iii)the lead agency’s timeline for disbursing the subgrant funds; and 
(iv)the lead agency’s plan for ensuring that qualified child care providers that receive funding through such a subgrant comply with assurances described in subsection (d)(2)(D) and use funds in compliance with subsection (e); and (D)such other limited information as the Secretary may require. 
(2)Quarterly reportThe lead agency shall, following the submission of such initial report, submit to the Secretary a report that contains the information described in subparagraphs (A), (B), and (D) of paragraph (1) once a quarter until all funds allotted for activities authorized under this section are expended. (3)Final reportNot later than 60 days after a lead agency receiving a grant under this section has obligated all of the grant funds (including funds received under subsection (h)), the lead agency shall submit a report to the Secretary, in such manner as the Secretary may require, that includes— 
(A)the total number of eligible child care providers who were providing child care services on or before March 1, 2020, in the State and the number of such providers that submitted an application under subsection (d)(2)(D); (B)the number of qualified child care providers in the State that received funds through the grant; 
(C)the lead agency’s methodology for determining amounts of subgrants under subsection (d)(2); (D)the average and range of the subgrant amounts by provider type (center-based child care, family child care, group home child care, or other non-center-based child care provider); 
(E)the percentages of the child care providers that received such a subgrant, that, on or before March 1, 2020— (i)provided child care during nontraditional hours; 
(ii)served dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers; (iii)served a high proportion of children whose families received subsidies under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the child care; and 
(iv)operated in communities, including rural communities, with a low supply of child care; (F)the number of children served by the child care providers that received such a subgrant, for the duration of the subgrant; 
(G)the percentages, of the child care providers that received such a subgrant, that are— (i)center-based child care providers; 
(ii)family child care providers; (iii)group home child care providers; or 
(iv)other non-center-based child care providers; (H)the percentages, of the child care providers listed in subparagraph (G) that are, on the date of submission of the application— 
(i)open and available to provide child care services; or (ii)closed due to the COVID–19 public health emergency; 
(I)information about how child care providers used the funds received under such a subgrant;  (J)information about how the lead agency used funds reserved under subsection (d)(1); and 
(K)information about how the subgrants helped to stabilize the child care sector. (4)Reports to Congress (A)Findings from initial reportsNot later than 60 days after receiving all reports required to be submitted under paragraph (1), the Secretary shall provide a report to the Committee on Education and Labor of the House of Representatives, to the Committee on Health, Education, Labor and Pensions of the Senate, and to the Committees on Appropriations of the House of Representatives and the Senate, summarizing the findings from the reports received under paragraph (1). 
(B)Findings from final reportsNot later than 36 months after the date of enactment of this Act, the Secretary shall provide a report to the Committee on Education and Labor of the House of Representatives, to the Committee on Health, Education, Labor and Pensions of the Senate, and to the Committees on Appropriations of the House of Representatives and the Senate, summarizing the findings from the reports received under paragraph (3). (g)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, and local public funds expended to provide child care services for eligible individuals, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State child care programs. 
(h)Reallotment of unobligated funds 
(1)Unobligated funds A State, Indian tribe, or tribal organization that anticipates being unable to obligate all grant funds received under this section by September 30, 2022 shall notify the Secretary, at least 60 days prior to such date, of the amount of funds it anticipates being unable to obligate by such date. A State, Indian tribe, or tribal organization shall return to the Secretary any grant funds received under this section that the State, Indian tribe, or tribal organization does not obligate by September 30, 2022. (2)ReallotmentThe Secretary shall award new allotments and payments, in accordance with subsection (c)(2), to covered States, Indian tribes, or tribal organizations from funds that are returned under paragraph (1) within 60 days of receiving such funds. Funds made available through the new allotments and payments shall remain available to each covered State, Indian tribe, or tribal organization until September 30, 2023. 
(3)Covered State, Indian tribe, or tribal organizationFor purposes of paragraph (2), a covered State, Indian tribe, or tribal organization is a State, Indian tribe, or tribal organization that received an allotment or payment under this section and was not required to return grant funds under paragraph (1). (i)ExceptionsThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.), excluding requirements in subparagraphs (C) through (E) of section 658E(c)(3), section 658G, and section 658J(c) of such Act (42 U.S.C. 9858c(c)(3), 9858e, 9858h(c)), shall apply to child care services provided under this section to the extent the application of such Act does not conflict with the provisions of this section. Nothing in this Act shall be construed to require a State, Indian tribe, or tribal organization to submit an application, other than the application described in section 658E or 658O(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c, 9858m(c)), to receive a grant under this Act. 
(j)ApplicationIn carrying out the Child Care and Development Block Grant Act of 1990 with funds other than the funds made available under this heading in this Act, the Secretary shall calculate the amounts of appropriated funds described in subsections (a) and (b) of section 658O of such Act (42 U.S.C. 9858m) by excluding funds made available under this heading in this Act.Children And Families Services ProgramsFor an additional amount for Children and Families Services Programs, $3,700,000,000, to prevent, prepare for, and respond to coronavirus, which shall be used as follows: (1)$1,700,000,000 for making payments under the Head Start Act, including for Federal administrative expenses, and allocated in an amount that bears the same ratio to such portion as the number of enrolled children served by the agency involved bears to the number of enrolled children by all Head Start agencies: Provided, That none of the funds made available in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds made available in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act;  
(2)$100,000,000 for Family Violence Prevention and Services grants as authorized by section 303(a) and 303(b) of the Family Violence Prevention and Services Act with such funds available to grantees without regard to matching requirements under section 306(c)(4) of such Act, of which $2,000,000 shall be for the National Domestic Violence Hotline: Provided, That the Secretary of Health and Human Services may make such funds available for providing temporary housing and assistance to victims of family, domestic, and dating violence;  
(3)$75,000,000 for child welfare services as authorized by subpart 1 of part B of title IV of the Social Security Act (other than sections 426, 427, and 429 of such subpart), with such funds available to grantees without regard to matching requirements under section 424(a) of that Act or any applicable reductions in Federal financial participation under section 424(f) of that Act;  (4)$225,000,000 for necessary expenses for community-based grants for the prevention of child abuse and neglect under section 209 of the Child Abuse Prevention and Treatment Act, which the Secretary shall make without regard to sections 203(b)(1) and 204(4) of such Act; 
(5)$100,000,000 for necessary expenses for the Child Abuse Prevention and Treatment Act State Grant program as authorized by Section 112 of such Act; and (6)$1,500,000,000 for necessary expenses for grants to carry out the Low-Income Household Drinking Water and Wastewater Assistance program, as described in section 303 of division U of this Act: 
Provided, That funds made available under this heading in this Act may be used for the purposes provided herein to reimburse costs incurred between January 20, 2020, and the date of award: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administration for Community LivingAging and Disability Services ProgramsFor an additional amount for Aging and Disability Services Programs, $1,000,000,000, to prevent, prepare for, and respond to the coronavirus: Provided, That of the amount made available under this heading in this Act, $925,000,000 shall be for activities authorized under the Older Americans Act of 1965 (OAA), including $200,000,000 for supportive services under part B of title III; $480,000,000 for nutrition services under subparts 1 and 2 of part C of title III; $20,000,000 for nutrition services under title VI; $150,000,000 for supportive services for family caregivers under part E of title III; $44,000,000 for evidence-based health promotion and disease prevention services under part D of title III; $6,000,000 for aging network support activities to develop targeted outreach strategies to reach particularly at-risk populations, including populations targeted under section 306(a)(4)(A)(i)(l) of such Act; $20,000,000 for elder rights protection activities, including the long-term ombudsman program under title VII; and $5,000,000 shall be for grants to States to support the network of statewide senior legal services, including existing senior legal hotlines, efforts to expand such hotlines to all interested States, and legal assistance to providers, in order to ensure seniors have access to legal assistance, with such fund allotted to States consistent with paragraphs (1) through (3) of section 304(a) of the OAA: Provided further, That State matching requirements under sections 304(d)(1)(D) and 373(g)(2) of the OAA shall not apply to funds made available under this heading: Provided further, That of the amount made available under this heading in this Act, $50,000,000 shall be for activities authorized in the Developmental Disabilities Assistance and Bill of Rights Act of 2000: Provided further, That of the amount made available under this heading in this Act, $25,000,000 shall be for activities authorized in the Assistive Technology Act of 2004: Provided further, That of the amount made available in the preceding proviso, $5,000,000 shall be for the purchase of equipment to allow interpreters to provide appropriate and essential services to the hearing-impaired community: Provided further, That for the purposes of the funding provided in the preceding proviso, during the emergency period described in section 1135(g)(1)(B) of the Social Security Act, for purposes of section 4(e)(2)(A) of the Assistive Technology Act of 2004, the term targeted individuals and entities (as that term is defined in section 3(16) of the Assistive Technology Act of 2004) shall be deemed to include American Sign Language certified interpreters who are providing interpretation services remotely for individuals with disabilities: Provided further, That during such emergency period, for the purposes of the previous two provisos, to facilitate the ability of individuals with disabilities to remain in their homes and practice social distancing, the Secretary shall waive the prohibitions on the use of grant funds for direct payment for an assistive technology device for an individual with a disability under sections 4(e)(2)(A) and 4(e)(5) of such Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Aging and Disability Services Programs, $175,000,000, to prevent, prepare for, and respond to the coronavirus, which shall be used as follows:  (1)$5,000,000 for elder abuse, neglect, and exploitation forensic centers, as authorized by section 2031(f) of the Social Security Act (42 U.S.C. 1397l(f));  
(2)$14,000,000 for grants for long-term care staffing and technology, as authorized by section 2041(d) of the Social Security Act (42 U.S.C. 1397m(d)); (3)$123,000,000 for adult protective services functions and grants, as authorized by sections 2042(a)(2), 2042(b)(5), and 2042(c)(6) of the Social Security Act (42 U.S.C. 1397m—1); 
(4)$18,000,000 for long-term care ombudsman program grants and training, as authorized by sections 2043(a)(2) and 2043(b)(2) of the Social Security Act (42 U.S.C. 1397m—2); (5)$14,000,000 for investigation systems and training, as authorized by sections 6703(b)(1)(C) and 6703(b)(2)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i—3a(b)); and 
(6)$1,000,000 for assessment reports, as authorized by section 207 of division J of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the SecretaryPublic Health and Social Services Emergency FundFor an additional amount for Public Health and Social Services Emergency Fund, $21,025,000,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, including the development of necessary countermeasures and vaccines, prioritizing platform-based technologies with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, as well as medical surge capacity, addressing blood supply chain, workforce modernization, telehealth access and infrastructure, initial advanced manufacturing, novel dispensing, enhancements to the U.S. Commissioned Corps, and other preparedness and response activities: Provided, That funds appropriated under this paragraph in this Act may be used to develop and demonstrate innovations and enhancements to manufacturing platforms to support such capabilities: Provided further, That the Secretary of Health and Human Services shall purchase vaccines developed using funds made available under this paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in quantities determined by the Secretary to be adequate to address the public health need: Provided further, That products purchased by the Federal government with funds made available under this paragraph in this Act, including vaccines, therapeutics, and diagnostics, shall be purchased in accordance with Federal Acquisition Regulation guidance on fair and reasonable pricing: Provided further, That the Secretary may take such measures authorized under current law to ensure that vaccines, therapeutics, and diagnostics developed from funds provided in this Act will be affordable in the commercial market: Provided further, That in carrying out the previous proviso, the Secretary shall not take actions that delay the development of such products: Provided further, That products purchased with funds appropriated under this paragraph in this Act may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act: Provided further, That funds appropriated under this paragraph in this Act may be transferred to, and merged with, the fund authorized by section 319F–4, the Covered Countermeasure Process Fund, of the Public Health Service Act: Provided further, That of the amount made available under this paragraph in this Act, $20,000,000,000 shall be available to the Biomedical Advanced Research and Development Authority for necessary expenses of advanced research, development, manufacturing, production, and purchase of vaccines, therapeutics, and ancillary medical products to prevent the spread of SARS-CoV-2 and COVID-19, as described in section 702 of division K of this Act: Provided further, That of the amount made available under this paragraph in this Act, $500,000,000 shall be available to the Biomedical Advanced Research and Development Authority for the construction, renovation, or equipping of U.S.-based next generation manufacturing facilities, other than facilities owned by the United States Government: Provided further, That of the amount made available under this paragraph in this Act, $500,000,000 shall be available to the Biomedical Advanced Research and Development Authority to promote innovation in antibacterial research and development: Provided further, That funds made available under this paragraph in this Act may be used for grants for the rent, lease, purchase, acquisition, construction, alteration, or renovation of non-Federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That funds appropriated under this paragraph in this Act may be used for the construction, alteration, renovation or equipping of non-Federally owned facilities for the production of vaccines, therapeutics, diagnostics, and medicines and other items purchased under section 319F–2(a) of the Public Health Service Act where the Secretary determines that such a contract is necessary to assure sufficient domestic production of such supplies: Provided further, That all construction, alteration, or renovation work, carried out, in whole or in part, with fund appropriated under this heading in this Act, the CARES Act (P.L. 116–136), or the Paycheck Protection Program and Health Care Enhancement Act (P.L. 116–139), shall be subject to the requirements of 42 U.S.C. 300s-1(b)(1)(I): Provided further, That not later than seven days after the date of enactment of this Act, and weekly thereafter until the public health emergency related to coronavirus is no longer in effect, the Secretary shall report to the Committees on Appropriations of the House of Representatives and the Senate on the current inventory of ventilators and personal protective equipment in the Strategic National Stockpile, including the numbers of face shields, gloves, goggles and glasses, gowns, head covers, masks, and respirators, as well as deployment of ventilators and personal protective equipment during the previous week, reported by state and other jurisdiction: Provided further, That not later than the first Monday in February of fiscal year 2021 and each fiscal year thereafter, the Secretary shall include in the annual budget submission for the Department, and submit to the Congress, the Secretary’s request with respect to expenditures necessary to maintain the minimum level of relevant supplies in the Strategic National Stockpile, including in case of a significant pandemic, in consultation with the working group under section 319F(a) of the Public Health Service Act and the Public Health Emergency Medical Countermeasures Enterprise established under section 2811–1 of such Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Public Health and Social Services Emergency Fund, $50,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, for necessary expenses to make payments under the Health Care Provider Relief Fund as described in section 611 of division K of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. For an additional amount for Public Health and Social Services Emergency Fund, $75,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, for necessary expenses to carry out the COVID–19 National Testing and Contact Tracing Initiative, as described in subtitle D of title V of division K of this Act: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of EducationState Fiscal Stabilization FundFor an additional amount for State Fiscal Stabilization Fund, $208,058,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That the Secretary of Education (referred to under this heading as Secretary) shall make grants to the Governor of each State for support of elementary, secondary, and postsecondary education and, as applicable, early childhood education programs and services: Provided further, That of the amount made available, the Secretary shall first allocate up to one-half of 1 percent to the outlying areas and one-half of 1 percent to the Bureau of Indian Education (BIE) for BIE-funded schools and Tribal Colleges or Universities for activities consistent with this heading under such terms and conditions as the Secretary may determine and in consultation with the Secretary of the Interior: Provided further, That the Secretary may reserve up to $30,000,000 for administration and oversight of the activities under this heading: Provided further, That the Secretary shall allocate 61 percent of the remaining funds made available to carry out this heading to the States on the basis of their relative population of individuals aged 5 through 24 and allocate 39 percent on the basis of their relative number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (referred to under this heading as ESEA) as State grants: Provided further, That State grants shall support statewide elementary, secondary, and postsecondary activities; subgrants to local educational agencies; and, subgrants to public institutions of higher education: Provided further, That States shall allocate 85 percent of the funds received under the fourth proviso as subgrants to local educational agencies in proportion to the amount of funds such local educational agencies received under part A of title I of the ESEA in the most recent fiscal year: Provided further, That subgrants provided under the preceding proviso shall be administered by State educational agencies: Provided further, That States shall allocate 13 percent of the funds received under the fourth proviso as subgrants to public institutions of higher education, of which 75 percent shall be apportioned according to the relative share in the State of students who received Pell Grants who are not exclusively enrolled in distance education courses prior to the coronavirus emergency at the institution in the previous award year and 25 percent shall be apportioned according to the relative share in the State of the total enrollment of students at the institution who are not exclusively enrolled in distance education courses prior to the coronavirus emergency at the institution in the previous award year: Provided further, That the Governor may use any funds received under the fourth proviso that are not specifically reserved under this heading for additional support to elementary, secondary, and postsecondary education, including supports for under-resourced institutions, institutions with high burden due to the coronavirus, and institutions who did not possess distance education capabilities prior to the coronavirus emergency: Provided further, That the Governor shall return to the Secretary any funds received that the Governor does not award to local educational agencies and public institutions of higher education or otherwise commit within two years of receiving such funds, and the Secretary shall reallocate such funds to the remaining States in accordance with the fourth proviso: Provided further, That Governors shall use State grants and subgrants to maintain or restore State and local fiscal support for elementary, secondary and postsecondary education: Provided further, That funds for local educational agencies may be used for any activity authorized by the ESEA, including the Native Hawaiian Education Act and the Alaska Native Educational Equity, Support, and Assistance Act, the Individuals with Disabilities Education Act (IDEA), subtitle B of title VII of the McKinney-Vento Homeless Assistance Act, the Adult Education and Family Literacy Act or the Carl D. Perkins Career and Technical Education Act of 2006 (the Perkins Act): Provided further, That a State or local educational agency receiving funds under this heading may use the funds for activities coordinated with State, local, tribal, and territorial public health departments to detect, prevent, or mitigate the spread of infectious disease or otherwise respond to coronavirus; support online learning by purchasing educational technology and internet access for students, which may include assistive technology or adaptive equipment, that aids in regular and substantive educational interactions between students and their classroom instructor; provide ongoing professional development to staff in how to effectively provide quality online academic instruction; provide assistance for children and families to promote equitable participation in quality online learning; plan and implement activities related to supplemental afterschool programs and summer learning, including providing classroom instruction or quality online learning during the summer months; plan for and coordinate during long-term closures, provide technology for quality online learning to all students, and how to support the needs of low-income students, racial and ethnic minorities, students with disabilities, English learners (including through such activities as are authorized under Title III of the ESEA, such as ensuring the access of English learners to online learning, supporting professional development on digital instruction for English learners, engagement with the parents of English learners, expanded summer and after-school programs, and mental health supports), students experiencing homelessness, and children in foster care, including how to address learning gaps that are created or exacerbated due to long-term closures; support the continuity of student engagement through social and emotional learning; and other activities that are necessary to maintain the operation of and continuity of services in local educational agencies, including maintaining employment of existing personnel, and reimbursement for eligible costs incurred during the national emergency: Provided further, That a public institution of higher education that receives funds under this heading shall use funds for education and general expenditures (including defraying expenses due to lost revenue, reimbursement for expenses already incurred, and payroll) and grants to students for expenses directly related to coronavirus and the disruption of campus operations (which may include emergency financial aid to students for tuition, food, housing, technology, health care, and child care costs that shall not be required to be repaid by such students) or for the acquisition of technology and services directly related to the need for distance education and the training of faculty and staff to use such technology and services (which shall not include payment to contractors for the provision of pre-enrollment recruitment activities): Provided further, That an institution of higher education may not use funds received under this heading to increase its endowment or provide funding for capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship: Provided further, That funds may be used to support hourly workers, such as education support professionals, classified school employees, and adjunct and contingent faculty: Provided further, That a Governor of a State desiring to receive an allocation under this heading shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require: Provided further, That the Secretary shall issue a notice inviting applications not later than 15 days after the date of enactment of this Act: Provided further, That any State receiving funding under this heading shall maintain its percent of total spending on elementary, secondary, and postsecondary education in fiscal year 2019 for fiscal years 2020, 2021, and 2022: Provided further, That a State’s application shall include assurances that the State will maintain support for elementary and secondary education in fiscal year 2020, fiscal year 2021, and fiscal year 2022 at least at the level of such support that is the average of such State’s support for elementary and secondary education in the 3 fiscal years preceding the fiscal year for which State support for elementary and secondary education is provided: Provided further, That any State receiving funding under this heading shall maintain or exceed its per pupil spending on elementary and secondary education in fiscal year 2019 or the proportion of such State’s spending on elementary and secondary education in fiscal year 2019 for fiscal years 2020, 2021, and 2022: Provided further, That a State educational agency shall only be eligible to receive funds under this Act if the State in which such agency is located, in either of fiscal years 2021 and 2022, does not reduce State funding for a high-need local educational agency (defined as a local educational agency that has a higher percentage of economically disadvantaged students than the median local educational agency in the state) such that the per-pupil reduction in State funds in each such high-need local educational agency is more than the overall per-pupil reduction in State funds, as calculated by the total reduction in State funds provided to all local educational agencies in the State divided by the total student enrollment across all local educational agencies in the State: Provided further, That a State’s application shall include assurances that the State will maintain State support for higher education (not including support for capital projects or for research and development or tuition and fees paid by students) in fiscal year 2020, fiscal year 2021, and fiscal year 2022 at least at the level of such support that is the average of such State’s support for higher education (which shall include State and local government funding to institutions of higher education and state financial aid) in the 3 fiscal years preceding the fiscal year for which State support for higher education is provided, and that any such State’s support for higher education funding, as calculated as spending for public higher education per full-time equivalent student, shall be at least the same in fiscal year 2022 as it was in fiscal year 2019: Provided further, That in such application, the Governor shall provide baseline data that demonstrates the State’s current status in each of the areas described in such assurances in the preceding provisos: Provided further, That a State’s application shall include assurances that the State will not construe any provisions under this heading as displacing any otherwise applicable provision of any collective-bargaining agreement between an eligible entity and a labor organization as defined by section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)) or analogous State law: Provided further, That a State’s application shall include assurances that the State shall maintain the wages, benefits, and other terms and conditions of employment set forth in any collective-bargaining agreement between the eligible entity and a labor organization, as defined in the preceding proviso: Provided further, That a State’s application shall include assurances that all students with disabilities (as defined by section 602 of IDEA) are afforded their full rights under IDEA, including all rights and services outlined in individualized education programs (IEPs) (as defined in section 614(d) of IDEA), individualized family services plans (as defined by section 636 of IDEA), and in section 504 of the Rehabilitation Act of 1973: Provided further, That a State receiving funds under this heading shall submit a report to the Secretary, at such time and in such manner as the Secretary may require, that describes the use of funds provided under this heading: Provided further, That no recipient of funds under this heading shall use funds to provide financial assistance to students to attend private elementary or secondary schools, unless such funds are used to provide special education and related services to children with disabilities whose IEPs require such placement, and where the school district maintains responsibility for providing such children a free appropriate public education, as authorized by IDEA: Provided further, That a local educational agency, State, institution of higher education, or other entity that receives funds under “State Fiscal Stabilization Fund”, shall to the greatest extent practicable, continue to pay its employees and contractors during the period of any disruptions or closures related to coronavirus: Provided further, That the terms elementary education and secondary education have the meaning given such terms under State law: Provided further, That the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965: Provided further, That the term fiscal year shall have the meaning given such term under State law: Provided further, That the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Elementary and Secondary School Emergency Facilities Aid For an additional amount for Elementary and Secondary School Emergency Facilities Aid, $5,000,000,000 to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Administrative Provision—Elementary and Secondary School Emergency Facilities Aid 
804. 
(a) 
(1)GrantsFrom the amount made available under this heading in this Act, the Secretary shall make elementary and secondary school emergency facilities grants to each State educational agency with an approved application. The Secretary shall issue a notice inviting applications not later than 30 days of enactment of this Act and approve or deny applications not later than 30 days after receipt. (2)For purposes of this section, a State designated agency shall mean the State educational agency, unless the Governor of a State designates a State agency other than the educational agency as responsible for school facilities improvement under this section and informs the Secretary of such designation and the term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico . 
(b) 
(1)Allocations to StatesThe amount of each grant under subsection (a) shall be allocated by the Secretary to each State in the same proportion as each State received under part A of title I of the ESEA of 1965 in the most recent fiscal year. (2)State ReservationA State may reserve not more than ½ of 1 percent for administration costs.  
(3)Reservation for Outlying Areas and Bureau of Indian Education-Funded SchoolsThe Secretary shall reserve from the amount made available under this heading in this Act— (A)one-half of 1 percent, to provide assistance to the outlying areas; and 
(B)one-half of 1 percent, for payments to the Secretary of the Interior to provide assistance to Bureau of Indian Education-funded schools. (c)Subgrants to Local Educational AgenciesWithin 60 days of the State’s approved application under paragraph (a), each State shall allocate the remaining grant funds awarded to the State under this section as subgrants to local educational agencies in the State, with the grant funds allocated to the local educational agencies with the highest percentages of students eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42. U.S.C. 1751 et. seq.) with the public school facilities with the highest needs related to the coronavirus as determined by the State. 
(1)Public NoticeThe State educational agency shall make subgrant information available to the public on the State educational agency website, including the local educational agencies that received subgrant awards and the amounts provided to each local educational agency.  (2)Subgrant ApplicationsTo be considered for a subgrant under this section, a qualified local educational agency shall submit an application to the State educational agency that shall include at minimum— 
(A)a description of the coronavirus-related school facility needs within the local educational agency; and  (B)an estimate of how much addressing the coronavirus-related facility needs will cost.  
(d)Uses of FundsA local educational agency that receives funds under this section may use the funds for any of the following: (1)School facility repairs and improvements to enable operation of schools to reduce risk of virus transmission and exposure to environmental health hazards, and to support student health needs. 
(2)Inspection, testing, maintenance, repair, replacement, and upgrade projects to improve the indoor air quality in school facilities, including mechanical and non-mechanical heating, ventilation, and air conditioning systems, filtering, purification and other air cleaning, fans, control systems, and window and door repair and replacement. (3)School facility repairs and improvements to support improved personal hygiene, such as repair, replacement, and installation of sinks for hand washing and touchless water dispensers for drinking, and health isolation areas.  
(4)Inspection, testing, maintenance, repair, and replacement of school facility potable water systems to provide safe drinking water after prolonged shutoffs. (5)Improvements to finishes, such as painting and other surface repair, needed to enable effective sanitizing. 
(6)Improvements to school grounds needed to enable outdoor instruction and other physically distanced school activities. (7)Training of school facility staff in association with the above uses of funds. 
(8)Planning, assessment, management, design, renovation, repair and construction activities in association with the above uses of funds. (9)Inspection, testing, maintenance, repair, replacement, and upgrade projects to electrical systems to allow or improve information technology to provide virtual education. 
(e)PriorityA local educational agency that receives funds under this section shall prioritize funds for its school facilities that have the most significant facility improvement needs with respect to responding to covid-19, including those identified by the Centers for Disease Control and Prevention.  (f)Reporting (1)The local educational agency shall include the following information in a report to the State educational agency within 60 days of receipt of grant funds— 
(A)which schools benefitted from the funds in this section;  (B)how much funding each selected school received; and 
(C)a description of how the grant funds were used.  (2)The State educational agency shall include the following information in a report to the Secretary within 6 months of receipt of grant funds— 
(A)which local educational agencies received funding;  (B)how much funding was awarded to each receiving local educational agency; and  
(C)a summary on the uses of funds for projects receiving funds under this section, including the amount of local or state funds, if any, applied to projects. (3)The Secretary shall prepare and submit a report to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Health, Education, Labor and Pensions of the Senate within 10 months of the date of enactment of this Act, that includes a summary of the types of projects that were funded with the grants.Higher EducationFor an additional amount for Higher Education, $11,942,000,000 to prevent, prepare for, and respond to coronavirus, of which $11,000,000 shall be transferred to National Technical Institute for the Deaf to help defray expenses (which may include lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, sign language and captioning costs associated with a transition to distance education, faculty and staff trainings, and payroll) directly caused by coronavirus and to enable emergency financial aid to students for expenses directly related to coronavirus and the disruption of university operations (which may include food, housing, transportation, technology, health care, and child care), of which $20,000,000 shall be transferred to Howard University to help defray expenses (which may include lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll) directly related to coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations (which may include food, housing, transportation, technology, health care, and child care), of which $11,000,000 shall be transferred to Gallaudet University to help defray expenses (which may include lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, sign language and captioning costs associated with a transition to distance education, faculty and staff trainings, and payroll) directly related to coronavirus and to enable grants to students for expenses directly related to coronavirus and the disruption of university operations (which may include food, housing, transportation, technology, health care, and child care), and of which the remaining amounts shall be used to carry out parts A and B of title III, parts A and B of title V, subpart 4 of part A of title VII, and part B of title VII of the Higher Education Act of 1965 (HEA) as follows: (1)$3,500,000,000 for parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of the HEA to address needs directly related to coronavirus: Provided, That such amount shall be allocated by the Secretary proportionally to such programs covered under this paragraph and based on the relative share of funding appropriated to such programs in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) and distributed to institutions of higher education as follows: 
(A)Except as otherwise provided in subparagraph (B), for eligible institutions under part B of title III and subpart 4 of part A of title VII of the Higher Education Act, the Secretary shall allot to each eligible institution an amount using the following formula:  (i)70 percent according to a ratio equivalent to the number of Pell Grant recipients in attendance at such institution at the end of the school year preceding the beginning of that fiscal year and the total number of Pell Grant recipients at all such institutions;  
(ii)20 percent according to a ratio equivalent to the total number of students enrolled at such institution at the end of the school year preceding the beginning of that fiscal year and the number of students enrolled at all such institutions; and (iii)10 percent according to a ratio equivalent to the total endowment size at all eligible institutions at the end of the school year preceding the beginning of that fiscal year and the total endowment size at such institutions; 
(B)For eligible institutions under section 326 of the Higher Education Act, the Secretary shall allot to each eligible institution an amount in proportion to the award received from funding for such institutions in the Further Consolidated Appropriations Act, 2020 (Public Law 116–94);  (C)For eligible institutions under section 316 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 316(d)(3) of the Higher Education Act;  
(D)Notwithstanding section 318(f) of the Higher Education Act, for eligible institutions under section 318 of the Higher Education Act, the Secretary shall allot funding according to the formula in section 318(e) of the Higher Education Act;  (E)Except as provided in subparagraphs (C) and (D), for eligible institutions under part A of title III of the Higher Education Act and parts A and B of title V, the Secretary shall issue an application for eligible institutions to demonstrate unmet need, and the Secretary shall allow eligible institutions to apply for funds under one of the programs for which they are eligible. 
(2)$8,400,000,000 for part B of title VII of the HEA for institutions of higher education (as defined in section 101 or 102(c) of the HEA) to address needs directly related to coronavirus as follows: (A)$7,000,000,000 shall be provided to private, nonprofit institutions of higher education, by apportioning— 
(i)75 percent according to the relative share of enrollment of Federal Pell Grant recipients who are not exclusively enrolled in distance education courses prior to the coronavirus emergency; and (ii)25 percent according to the relative share of the total enrollment of students who were not Federal Pell Grant recipients who are not exclusively enrolled in distance education courses prior to the coronavirus emergency. 
(B)$1,400,000,000 shall be for institutions of higher education with unmet need related to the coronavirus, including institutions of higher education that offer their courses and programs exclusively through distance education:  Provided, That funds shall be used to make payments to such institutions to provide emergency grants to students who attended such institutions at any point during the coronavirus emergency and for any component of the student’s cost of attendance (as defined under section 472 of the HEA), including tuition, food, housing, course materials, technology, health care, and child care): Provided further, That institutions of higher education may use such funds to defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, and payroll) incurred by institutions of higher education: Provided further, That such payments shall not be used to increase endowments, to pay contractors for the provision of pre-enrollment recruitment activities, or provide funding for capital outlays associated with facilities related to athletics, sectarian instruction, or religious worship: Provided further, That any private, nonprofit institution of higher education that is not otherwise eligible for a grant of at least $1,000,000 under paragraph (2)(A)(ii) of this heading and has a total enrollment of at least 500 students shall be eligible to receive, from amounts reserved under paragraph (2)(A)(i), an amount equal to whichever is the lesser of the total loss of revenue and increased costs associated with the coronavirus or $1,000,000: Provided further, That of the funds provided under paragraph 2(B), the Secretary shall make an application available for institutions of higher education to demonstrate unmet need, which shall include for this purpose a dramatic decline in revenue as a result of campus closure, exceptional costs or challenges implementing distance education platforms due to lack of a technological infrastructure, serving a large percentage of students who lack access to adequate technology to move to distance education, serving a region or community that has been especially impacted by increased unemployment and displaced workers, serving communities or regions where the number of coronavirus cases has imposed exceptional costs on the institution, and other criteria that the Secretary shall identify after consultation with institutions of higher education or their representatives: Provided further, That no institution may receive an award under the preceding proviso unless it has submitted an application that describes the impact of the coronavirus on the institution and the ways that the institution will use the funds to ameliorate such impact: Provided further, That the Secretary shall reallocate any funds received from an institution to remaining institutions in accordance with paragraph 2(A): Provided further, That the Secretary shall brief the Committees on Appropriations fifteen days in advance of making any application available for funds under paragraph (2)(B): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Institute of Education SciencesFor an additional amount for Institute of Education Sciences, $32,000,000 to prevent, prepare for, and respond to coronavirus for carrying out the National Assessment of Educational Progress Authorization Act (title III of Public Law 107–279): Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental ManagementOffice of inspector generalFor an additional amount for Office of Inspector General, $7,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including for salaries and expenses necessary for oversight, investigations and audits of programs, grants, and projects funded in this Act to respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—Department of Education 
805.The remaining unobligated balances of funds made available to Department of Education—Office of Inspector General in title VIII of division B of the CARES Act (Public Law 116–136) are hereby rescinded, and an amount of additional new budget authority equivalent to the amount rescinded is hereby appropriated, for an additional amount for fiscal year 2021, to remain available until expended, for the same purposes and under the same authorities as they were originally appropriated, and shall be in addition to any other funds available for such purposes: Provided, That the amounts appropriated by this section may also be used for investigations and are available until expended: Provided further, That amounts rescinded pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
806.Section 18004(c) of the Coronavirus Aid, Relief, and Economic Security Act (P.L. 116–136) is amended by striking to cover any costs associated with significant changes to the delivery of instruction due to the coronavirus and inserting to defray expenses (including lost revenue, reimbursement for expenses already incurred, technology costs associated with a transition to distance education, faculty and staff trainings, payroll) incurred by institutions of higher education.: Provided, That amounts repurposed pursuant to the amendment made by this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
807.With respect to the allocation and award of funds under this title, the Secretary of Education is prohibited from— (a)establishing a priority or preference not specified in this title; and 
(b)imposing limits on the use of such funds not specified in this title. 808. (a)Local activities and in-Person careNotwithstanding each provision in part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) that requires activities under such part to be carried out during nonschool hours or periods when school is not in session, for school year 2020–2021, an eligible entity that is awarded a subgrant under section 4204 of such Act (20 U.S.C. 7174) for community learning centers may use such subgrant funds— 
(1)to carry out activities described in section 4205 of such Act (20 U.S.C. 7175), regardless of whether such activities are conducted in-person or virtually, or during school hours or when school is in session; and (2)to provide in-person care during— 
(A)the regular school day for students eligible to receive services under part B of title IV of such Act (20 U.S.C. 7171 et seq.); and (B)a period in which full-time in-person instruction is not available for all such students served by such eligible entity. 
(b)RequirementsAn eligible entity may carry out the activities described in subsection (a)(1) and the in-person care described in subsection (a)(2) if— (1)such activities and in-person care supplement but do not supplant regular school day requirements;  
(2)such eligible entity complies with section 4204(b)(2)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174(b)(2)(D)) with respect to the activities carried out pursuant to this Act; and  (3)such eligible entity specifies in an application for a subgrant under section 4204(b) of such Act (20 U.S.C. 7174(b)) with respect to such school year (or in an addendum to such application) how the subgrant funds will be used to carry out such activities or to provide such in-person care, or both. 
(c)Emergency DesignationThe amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  809.The Secretary of Education may allow funds appropriated for grants under part B of title I and title VI of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) for fiscal year 2020 to be available for obligation and expenditure during fiscal years 2020 and 2021: Provided, That the amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgenciesCorporation For National And Community ServiceFor an additional amount for the Corporation for National and Community Service (referred to under this heading as CNCS), $336,000,000, to prevent, prepare for, and respond to coronavirus, including to carry out the Domestic Volunteer Service Act of 1973 (1973 Act) and the National and Community Service Act of 1990 (1990 Act): Provided, That $228,000,000 of the funds made available in this paragraph may be used to make new and additional awards to new and existing AmeriCorps grantees and may be used to provide adjustments to awards under subtitle C of title I of the 1990 Act for which the Chief Executive Officer of CNCS determines that a waiver of the Federal share limitation is warranted under section 2521.70 of title 45 of the Code of Federal Regulations: Provided further, That of the amount provided in this paragraph, $26,000,000 shall be for programs under title I, part A of the 1973 Act: Provided further, That of the amount provided in this paragraph, $35,000,000 shall be for programs under title II of the 1973 Act, and not less than $23,000,000 of these funds shall be available for the program under title II, part C of the 1973 Act: Provided further, That of the amounts provided under this paragraph: (1) up to 1 percent of the funds in this paragraph may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $9,000,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act; (3) $5,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $12,000,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) of such Act may include a determination of need by the local community: Provided further, That up to $21,000,000 may be transferred for necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Payment to the National Service Trust(Including Transfer of Funds)For an additional amount for National Service Trust, $14,000,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided under the heading Corporation for National and Community Service in this Act for grants made under subtitle C of title I of the 1990 Act to this appropriation upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the amount appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
Corporation for Public BroadcastingFor an additional amount for fiscal year 2021 for Corporation for Public Broadcasting, $175,000,000 to prevent, prepare for, and respond to coronavirus, including for fiscal stabilization grants to public telecommunications entities, as defined by 47 U.S.C. 397(12), with no deduction for administrative or other costs of the Corporation, to maintain programming and services and preserve small and rural stations threatened by declines in non-Federal revenues: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Institute of Museum and Library ServicesOffice of Museum and Library Services: Grants and AdministrationFor an additional amount for Institute of Museum and Library Services, $135,000,000 to prevent, prepare for, and respond to coronavirus, including grants to States, territories, tribes, museums, and libraries, to expand digital network access, purchase internet accessible devices, provide technical support services, and for operational expenses: Provided, That any matching funds requirements for States, tribes, libraries, and museums are waived for grants provided with funds made available under this heading in this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Railroad Retirement BoardLimitation on AdministrationFor an additional amount for Limitation on Administration, $4,500,000 to prevent, prepare for, and respond to coronavirus, including the expeditious dispensation of railroad unemployment insurance benefits, and to support full-time equivalents and overtime hours as needed to administer the Railroad Unemployment Insurance Act, and of which $8,300 shall be for administrative costs related to implementing rebate payments: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Limitation on the Office of Inspector GeneralFor an additional amount for Office of the Inspector General, $500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including salaries and expenses necessary for oversight, investigations and audits of the Railroad Retirement Board and railroad unemployment insurance benefits funded in this Act and Public Law 116–136: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Social Security AdministrationLimitation on Administrative Expenses For an additional amount for Limitation on Administrative Expenses, $40,500,000, to prevent, prepare for, and respond to coronavirus, domestically or internationally, for necessary expenses to carry out additional recovery rebates to individuals, as described in section 101 of division F of this Act: Provided, That of the amount made available under this heading in this Act, $2,500,000, to remain available until September 30, 2025, shall be transferred to Social Security Administration—Office of Inspector General for necessary expenses in carrying out the provisions of the Inspector General Act of 1978: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—This Title 
810.Notwithstanding any other provision of law, funds made available under each heading in this title shall only be used for the purposes specifically described under that heading. 811.Funds appropriated by this title may be used by the Secretary of the Department of Health and Human Services to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to coronavirus for which— 
(1)public notice has been given; and (2)the Secretary has determined that such a public health threat exists. 
812.Funds made available by this title may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the prevention of, preparation for, or response to coronavirus, domestically and internationally, subject to prior notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2024. 
813.Not later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available to the Department of Health and Human Services in this Act, including estimated personnel and administrative costs, to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That such plans shall be updated and submitted to such Committees every 60 days until September 30, 2024: Provided further, That the spend plans shall be accompanied by a listing of each contract obligation incurred that exceeds $5,000,000 which has not previously been reported, including the amount of each such obligation. 
814.Of the funds appropriated by this title under the heading Public Health and Social Services Emergency Fund, $25,000,000 shall be transferred to, and merged with, funds made available under the heading Office of the Secretary, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated to the Department of Health and Human Services in this Act: Provided, That the Inspector General of the Department of Health and Human Services shall consult with the Committees on Appropriations of the House of Representatives and the Senate prior to obligating such funds: Provided further, That the transfer authority provided by this section is in addition to any other transfer authority provided by law.  
IXLegislative BranchSenateContingent Expenses of the SenateSergeant at arms and doorkeeper of the SenateFor an additional amount for Sergeant at Arms and Doorkeeper of the Senate, $6,345,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, which shall be allocated in accordance with a spend plan submitted to the Committee on Appropriations of the Senate: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. House of RepresentativesAllowances and ExpensesFor an additional amount for Allowances and Expenses, $37,000,000, to remain available until expended, for necessary expenses for Business Continuity and Disaster Recovery, to prevent, prepare for, and respond to coronavirus, to be allocated in accordance with a spend plan submitted to the Committee on Appropriations of the House of Representatives by the Chief Administrative Officer and approved by such Committee: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Joint ItemsOffice of the Attending PhysicianFor an additional amount for Office of the Attending Physician, $600,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Capitol PoliceSalaries(Including Transfer of Funds)For an additional amount for Salaries, $12,000,000, to prevent, prepare for, and respond to coronavirus:  Provided, That amounts provided under this heading in this Act may be transferred between Capitol Police Salaries and General Expenses for the purposes provided herein without the approval requirement of section 1001 of the Legislative Branch Appropriations Act, 2014 (2 U.S.C. 1907a);  Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Congressional Budget OfficeSalaries and ExpensesFor an additional amount for Salaries and Expenses, $1,200,000, to prevent, prepare for, and respond to coronavirus:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Architect of the CapitolCapital Construction and OperationsFor an additional amount for Capital Construction and Operations, $150,000,000, to remain available until expended, to supplement the funding made available to the Architect for the purposes described in title IX of division B of the CARES Act (Public Law 116–136):  Provided, That this additional amount also may be used for the purchase and distribution of supplies to respond to coronavirus including, but not limited to, cleaning and sanitation supplies, masks and/or face coverings to Congressional offices, committees, and visitors, including provisions for travel and other necessary work carried out by staff in their Congressional Districts and State Offices, wherever located: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Library of CongressSalaries and Expenses(Including Transfer of Funds)For an additional amount for Salaries and Expenses, $12,000,000, to prevent, prepare for, and respond to coronavirus, including to offset losses resulting from the coronavirus pandemic of amounts collected pursuant to the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C. 150), for revolving fund activities pursuant to sections 182 and 182a through 182e of title 2, United States Code, sections 708(d) and 1316 of title 17, United States Code, and sections 111(d)(2), 119(b)(3), 803(e), and 1005 of such title, and for reimbursement of the Little Scholars Child Development Center for salaries for employees, as authorized by this title: Provided, That the Library of Congress may transfer amounts appropriated under this heading in this Act to other applicable appropriations of the Library of Congress to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Government Publishing OfficeGovernment Publishing Office Business Operations Revolving FundFor an additional amount for Government Publishing Office Business Operations Revolving Fund, $7,000,000, to prevent, prepare for, and respond to coronavirus, which shall be for offsetting losses resulting from the coronavirus pandemic of amounts collected pursuant to section 309 of title 44, United States Code: Provided, That funds appropriated under this heading in this Act may be made available to restore amounts, either directly or through reimbursement, for obligations incurred to prevent, prepare for, and respond to coronavirus, domestically or internationally, prior to the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Government Accountability OfficeSalaries and ExpensesFor an additional amount for Salaries and Expenses, $88,500,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, which shall be for audits and investigations and for reimbursement of the Tiny Findings Child Development Center for salaries for employees, as authorized by this title: Provided, That not later than 90 days after the date of enactment of this Act, the Government Accountability Office shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spend plan specifying funding estimates and a timeline for such audits and investigations: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 
901.Source of Funds Used For Payment of Salaries and Expenses of Senate Employee Child Care CenterThe Secretary of the Senate shall reimburse the Senate Employee Child Care Center for personnel costs incurred until September 30, 2021, for employees of such Center who have been ordered to cease working due to measures taken in the Capitol complex to combat coronavirus, from amounts in the appropriations account Miscellaneous Items within the contingent fund of the Senate. 902.Funds appropriated to the Architect of the Capitol in this Act also may be used to restore amounts, either directly or through reimbursement, for obligations incurred by the Architect to prevent, prepare for, and respond to Coronavirus Disease 2019 (COVID–19) prior to the date of enactment of this Act. Funds used to restore amounts to other Architect of the Capitol accounts shall assume the original period of availability of such accounts. 
903.Authority of Architect of the Capitol to Make Expenditures in Response to Emergencies 
(a)COVERAGE OF COMMUTING EXPENSESSection 1305(a)(2) of the Legislative Branch Appropriations Act, 2010 (2 U.S.C. 1827(a)(2)) is amended by inserting after refreshments, the following: transportation and other related expenses incurred by employees in commuting between their residence and their place of employment. (b)AUTHORITY TO PROVIDE SUPPLIES AND SERVICES THROUGHOUT FACILITIES AND GROUNDS UNDER THE ARCHITECT OF THE CAPITOL’S CARESection 1305 of the Legislative Branch Appropriations Act, 2010 (2 U.S.C. 1827) is further amended by inserting after subsection (a)(2), the following: (3) May accept contributions of, and incur obligations and make expenditures for, supplies, products, services, and operational costs necessary to respond to the emergency, which may be provided throughout all facilities and grounds under the care of the Architect of the Capitol wherever located, on a reimbursable or non-reimbursable basis subject to the availability of funds.. 
(c)EFFECTIVE DATEThe amendment made by subsections (a) and (b) shall apply with respect to fiscal year 2020 and each succeeding fiscal year.  904.Notwithstanding the provisions of section 6304(c) of title 5, United States Code, any annual leave accumulated by an employee of the Government Publishing Office in excess of the limits prescribed in section 6304(a) of title 5, United States Code, remains to the credit of the employee until December 31, 2021.  
XMilitary Construction, Veterans Affairs, and Related AgenciesDepartment of Veterans AffairsVeterans benefits AdministrationGeneral Operating Expenses, Veterans Benefits AdministrationFor an additional amount for General Operating Expenses, Veterans Benefits Administration, $338,000,000, to prevent, prepare for, and respond to coronavirus, including the elimination of backlogs that may have occurred: Provided, That amounts provided under this heading in this Act made available for the elimination of backlogs may not be used to increase the number of permanent positions: Provided further, That of the amounts provided under this heading, up to $198,000,000 shall be to improve the Veteran Benefits Administration’s education systems, including implementation of changes to chapters 30 through 36 of part III of title 38, United States Code in the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), in a bill to authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes (Public Law 116–128), and in the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Veterans health administrationMedical Community CareFor an additional amount for Medical Community Care, $100,000,000, for a one-time emergency payment to existing State Extended Care Facilities for Veterans, to prevent, prepare for, and respond to coronavirus: Provided, That such payments shall be in proportion to each State’s share of the total resident capacity in such facilities as of January 4, 2020 where such capacity includes only veterans on whose behalf the Department pays a per diem amount pursuant to 38 United States Code 1741 or 1745: Provided further, That amounts made available to Veterans Health Administration—Medical Services in division B of Public Law 116–136, may be transferred to and merged with the Medical Community Care account to be used for the purposes provided under this heading in this Act, and shall be in additional to any other amounts available for such purposes: Provided further, That amounts transferred pursuant to the preceding proviso that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Cemetery AdministrationFor an additional amount for National Cemetery Administration, $26,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental AdministrationBoard of Veterans AppealsFor an additional amount for Board of Veterans Appeals, $4,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Information Technology SystemsFor an additional amount for Information Technology Systems, $45,000,000, to remain available until September 30, 2021, to prevent, prepare for, and respond to coronavirus: Provided, That amounts provided under this heading shall be to improve the Veteran Benefits Administration’s education systems, including implementation of changes to chapters 30 through 36 of part III of title 38, United States Code in the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), in a bill to authorize the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions, and for other purposes (Public Law 116–128), and in the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Related AgenciesDepartment of Defense—CivilCemeterial Expenses, ArmySalaries and ExpensesFor an additional amount for Salaries and Expenses, $2,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.American battle monuments commissionSalaries and expensesFor an additional amount for the Salaries and Expenses, $2,000,000, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 
(Including Transfer of Funds) 
1001.Title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended under the heading Department of Veterans Affairs—Departmental Administration—Grants for Construction of State Extended Care Facilities by striking including to modify or alter existing hospital, nursing home, and domiciliary facilities in State homes: Provided, and inserting in lieu thereof the following: which shall be for modifying or altering existing hospital, nursing home, and domiciliary facilities in State homes: Provided, That the Secretary shall conduct a new competition or competitions to award grants to States using funds provided under this heading in this Act: Provided further, That such grants may be made to reimburse States for the costs of modifications or alterations that have been initiated or completed before an application for a grant under this section is approved by the Secretary: Provided further, That the use of funds provided under this heading in this Act shall not be subject to state matching fund requirement, application requirements, cost thresholds, the priority list, deadlines, award dates under sections 8134 and 8135 of title 38, United States Code, and part 59 of chapter I of title 38, Code of Federal Regulations, and shall not be subject to requirements of section 501(d) of title 38, United States Code: Provided further, That the Secretary may establish and adjust rolling deadlines for applications for such grants and may issue multiple rounds of application periods for the award of such grants under this section: Provided further,: Provided, That amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
1002.Of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, up to $100,000,000 may be transferred to Departmental Administration, Information Technology Systems to prevent, prepare for, and respond to coronavirus, domestically or internationally, for improvements to supply chain systems including the Defense Medical Logistics Standard Support system: Provided, That not more than $50,000,000 may be transferred to development subaccount for the Supply Chain Management project: Provided further, That the transferred funds shall be in addition to any other funds made available for this purpose: Provided further, That the amounts transferred in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
XIDepartment of State, Foreign Operations, and Related ProgramsDepartment of StateAdministration of Foreign AffairsDiplomatic ProgramsFor an additional amount for Diplomatic Programs, $500,000,000, for necessary expenses to prevent, prepare for, and respond to coronavirus, including for evacuation expenses, emergency preparedness, maintaining consular operations, and other operations and maintenance requirements related to the consequences of coronavirus, domestically or internationally, of which $425,000,000 shall be for Consular and Border Security Programs, to remain available until expended, for offsetting losses resulting from the coronavirus pandemic of fees collected and deposited into such account pursuant to section 7081 of Public Law 115–31: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.office of inspector generalFor an additional amount for Office of Inspector General, $4,400,000, for oversight of activities conducted by the Department of State and made available to prevent, prepare for, and respond to coronavirus by this title and by prior acts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.united states agency for international developmentfunds appropriated to the presidentoperating expensesFor an additional amount for Operating Expenses, $50,000,000, to prevent, prepare for, and respond to coronavirus and for other operations and maintenance requirements related to the consequences of coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for Office of Inspector General, $3,500,000, for oversight of activities conducted by the United States Agency for International Development and made available to prevent, prepare for, and respond to coronavirus by this title and by prior acts: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985Bilateral Economic AssistanceFunds Appropriated to the PresidentGlobal Health ProgramsFor an additional amount for Global Health Programs, $3,690,925,000, for necessary expenses to prevent, prepare for, and respond to coronavirus: Provided, That such funds shall be administered by the Administrator of the United States Agency for International Development: Provided further, That of the funds appropriated under this heading in this title, not less than $150,000,000 shall be transferred to, and merged with, funds made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided further, That funds made available pursuant to the preceding proviso shall be made available under the terms and conditions of such section, as amended: Provided further, That funds appropriated by this paragraph in this title shall be made available for a contribution to a multilateral vaccine development partnership to support epidemic preparedness: Provided further, That of the funds appropriated by this paragraph in this title, not less than $3,500,000,000 shall be made available for a United States Contribution to The GAVI Alliance: Provided further, That funds appropriated by this paragraph in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.For an additional amount for Global Health Programs, $4,535,925,000, for necessary expenses to prevent, prepare for, and respond to coronavirus: Provided, That such funds shall be administered by the United States Global AIDS Coordinator: Provided further, That not less than $3,500,000,000 shall be made available as a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That funds made available to the Global Fund pursuant to the previous proviso shall be made available notwithstanding section 202(d)(4)(A)(i) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)(4)(A)(i)): Provided further, That funds appropriated under this heading for fiscal years 2020 and 2021 which are designated as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and made available as a United States contribution to the Global Fund shall not be considered a contribution for the purpose of applying section 202(d)(4)(A)(i):  Provided further, That funds appropriated by this paragraph in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Development AssistanceFor an additional amount for Development Assistance, $250,000,000, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic, and stabilization requirements, of which not less than $150,000,000 shall be made available to maintain access to basic education and not less than $45,000,000 shall be to maintain access to not-for-profit institutions of higher education for costs related to the consequences of coronavirus: Provided, That such institutions of higher education shall meet standards equivalent to those required for United States institutional accreditation by a regional accreditation agency recognized by the United States Department of Education: Provided further, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Independent AgenciesInter-American FoundationFor an additional amount for Inter-American Foundation, $15,000,000, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided , That funds made available under this heading in this title shall be allocated and allotted within 60 days of the enactment of this Act: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United States African Development FoundationFor an additional amount for United States African Development Foundation, $15,000,000, for necessary expenses to prevent, prepare for, and respond to coronavirus, including to address related economic and stabilization requirements: Provided, That funds made available under this heading in this title shall be allocated and allotted within 60 days of the enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Multilateral AssistanceFunds Appropriated to the PresidentInternational Organizations and ProgramsFor an additional amount for International Organizations and Programs, $935,250,000, to remain available until September 30, 2022, for necessary expenses to prevent, prepare for, and respond to coronavirus and to support the United Nations Global Humanitarian Response Plan COVID–19, of which not less than $750,000,000 shall be for the World Food Programme, and not less than $185,250,000 shall be for the United Nations Children’s Fund: Provided , That funds made available under this heading in this title shall be allocated and allotted within 60 days of the date of enactment of this Act: Provided further , That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title(Including Transfer of Funds) 
1101. The authorities and limitations of section 402 of the Coronavirus Preparedness and Response Supplemental Appropriations Act (division A of Public Law 116–123) shall apply to funds appropriated by this title as follows: (1)Subsections (a), (d), (e), and (f) shall apply to funds under the heading Diplomatic Programs; and 
(2)Subsections (c), (d), (e), and (f) shall apply to funds under the heading Global Health Programs, and Development Assistance. 1102.Funds appropriated by this title under the headings Diplomatic Programs, Operating Expenses, Global Health Programs, and Development Assistance may be used to reimburse such accounts administered by the Department of State and the United States Agency for International Development, for obligations incurred to prevent, prepare for, and respond to coronavirus prior to the date of enactment of this Act. 
1103.The reporting requirements of section 406(b) of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–123) shall apply to funds appropriated by this title. 1104.Section 404 of the Coronavirus Preparedness and Response Supplemental Appropriations Act (division A of Public Law 116–123) shall apply to funds appropriated by this title under the same headings as specified by such section. 
1105.Notwithstanding the limitations in sections 609(i) and 609(j) of the Millennium Challenge Act of 2003 (2211 U.S.C. 7708(j), 7715), the Millennium Challenge Corporation may, subject to the availability of funds, extend any compact in effect as of January 29, 2020, for up to one additional year, to account for delays related to coronavirus: Provided , That the Corporation shall notify the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives prior to providing any such extension. 
1106.The Secretary of State and the heads of other Federal agencies may rely upon the authority of section 5924 of title 5, United States Code, without regard to the foreign area limitations referenced therein, to make payments for education allowances to employees who are in the United States on ordered or authorized departure, or for whom travel to a post in a foreign area has been delayed, to prevent, prepare for, or respond to coronavirus: Provided, That the authority under this section shall expire on December 31, 2024. 
1107.The Secretary of State and the heads of other Federal agencies whose employees are authorized to receive payments of monetary amounts and other allowances under section 5523 of title 5, United States Code, may rely upon the authority of that section, without regard to the time limitations referenced therein, to continue such payments in connection with authorized or ordered departures from foreign areas, to prevent, prepare for, and respond to coronavirus: Provided, That the authority under this section shall be available to continue such payments for the period beginning on July 21, 2020, through September 30, 2022, when such authority shall expire. 
XIITransportation, Housing and Urban Development, and Related AgenciesDepartment of TransportationOffice of the SecretarySalaries and ExpensesFor an additional amount for Salaries and Expenses, $20,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including necessary expenses for operating costs and capital outlays: Provided, That such amounts are in addition to any other amounts made available for this purpose: Provided further, That obligations of amounts under this heading in this Act shall not be subject to the limitation on obligations under the heading Office of the Secretary—Working Capital Fund in division H of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Essential air serviceIn addition to funds provided to the Payments to Air Carriers program in Public Law 116–94 to carry out the essential air service program under section 41731 through 41742 of title 49, United States Code, $75,000,000, to be derived from the general fund of the Treasury, and to be made available to the Essential Air Service and Rural Improvement Fund, to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Aviation AdministrationOperationsFor an additional amount for Operations, $50,000,000, to be derived from the general fund, for necessary expenses to provide Federal Aviation Administration (FAA) employees with masks or protective face coverings, gloves, and sanitizer and wipes with sufficient alcohol content and to ensure FAA facilities are cleaned, disinfected, and sanitized in accordance with Centers for Disease Control and Prevention guidance: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Grants-in-Aid for AirportsFor an additional amount for Grants-In-Aid for Airports, $13,500,000,000, to prevent, prepare for, and respond to coronavirus, to remain available until September 30, 2026: Provided, That amounts made available under this heading in this Act shall be derived from the general fund of the Treasury: Provided further, That funds provided under this heading in this Act shall only be available to sponsors of airports in categories defined in section 47102 of title 49, United States Code: Provided further, That the requirements of chapter 471 of such title, except for project eligibility, shall apply to funds provided for any contract awarded (after the date of enactment of this Act) for airport development and funded under this heading: Provided further, That funds provided under this heading in this Act may not be used for any purpose not directly related to the airport: Provided further, That of the amounts appropriated under this heading in this Act—  
(1)Not less than $500,000,000 shall be to pay the local share of eligible costs for which a grant is made under this heading under the Department of Transportation Appropriations Act, 2021: Provided, That any remaining funds after the apportionment under this paragraph (1) shall be distributed as described in paragraph (2) under this heading in this Act: 
(2)Not less than $12,500,000,000 shall be available for any purpose for which airport revenues may lawfully be used: Provided, That such funds shall be allocated among eligible primary airports (as defined in section 47102(16) of title 49 United States Code) based on each airport’s calendar year 2019 enplanements as a percentage of total 2019 enplanements for all eligible primary service airports: Provided further, That sponsors provide relief equaling at least 25 percent of the amount allocated to an airport under this paragraph to on-airport car rental, on-airport parking, and in-terminal airport concessions (as defined in part 23 of title 49, Code of Federal Regulations) in the form of waiving rent, minimum annual guarantees, lease obligations, fees, or penalties, or, at the request of the owner of an in-terminal concession, to provide for a buyout of such concession: Provided further, That the sponsor shall give the highest priority to an owner who qualifies as an small businesses with maximum gross receipts less than $56 million: Provided further, That the Federal share payable of the costs for which a grant is made under this paragraph shall be 100 percent; and 
(3)Up to $200,000,000 shall be available for general aviation airports and commercial service airports that are not primary airports for any purpose for which airport revenues may lawfully be used, and, which the Secretary shall apportion directly to each eligible airport, as defined in paragraphs (7), (8), and (16) of section 47102 of title 49, United States Code, based on the categories published in the most current National Plan of Integrated Airport Systems, reflecting the percentage of the aggregate published eligible development costs for each such category, and then dividing the allocated funds evenly among the eligible airports in each category, rounding up to the nearest thousand dollars: Provided, That the Federal share payable of the costs for which a grant is made under this paragraph shall be 100 percent: Provided further, That any remaining funds after the apportionment under this paragraph (3) shall be distributed as described in paragraph (2) under this heading in this Act: 
Provided further, That the matter preceding the first proviso under this heading in title XII of division B of the CARES Act (Public Law 116–136) is amended by striking to remain available until expended and inserting to remain available until September 30, 2025: 
Provided further, That amounts made available under this heading in title XII of division B of the CARES Act (Public Law 116–136) shall not be subject to the limitation on obligations in any act making appropriations: 
Provided further, That any funds under the previous proviso designated as airport grants that are unobligated, recovered by or returned to the Federal Aviation Administration (FAA) within 5 years from the date of enactment of the CARES Act (Public Law 116–36) shall be pooled and redistributed as described in paragraph (2) under this heading in this Act: 
Provided further, That the FAA may redistribute funds under the previous proviso on more than one occasion: 
Provided further, That any airport that had been allocated more than four times annual operating expenses under this heading in title XII of division B of the CARES Act (Public Law 116–136) shall not be eligible for funds allocated or redistributed under this Act: 
Provided further, That the Administrator of the FAA may retain up to 0.1 percent of the funds provided under this heading in this Act to fund the award and oversight by the Administrator of grants made under this heading in this Act: 
Provided further, That obligations of funds under this heading in this Act shall not be subject to any limitations on obligations provided in any Act making appropriations: 
Provided further, That all airport sponsors receiving funds under this heading in this Act shall continue to employ, through September 30, 2021, at least 90 percent of the number of individuals employed (after making adjustments for retirements or voluntary employee separations) by each airport as of March 27, 2020: 
Provided further, That the Secretary may waive the workforce retention requirement in the previous proviso, if the Secretary determines the airport is experiencing economic hardship as a direct result of the requirement, or the requirement reduces aviation safety or security: 
Provided further, That the workforce retention requirement shall not apply to nonhub airports or nonprimary airports receiving funds under this heading in this Act: 
Provided further, That amounts repurposed by the provisions under this heading in this Act that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
Federal Motor Carrier Safety AdministrationMotor Carrier Safety Operations and ProgramsOf prior year unobligated contract authority and liquidating cash provided for Motor Carrier Safety in the Transportation Equity Act for the 21st Century (Public Law 105–178), SAFETEA–LU (Public Law 109–59), or other appropriations or authorization acts, in addition to amounts already appropriated in fiscal year 2020 for Motor Carrier Safety Operations and Programs, $238,500 in additional obligation limitation is provided and repurposed for obligations incurred to support activities to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Railroad AdministrationNortheast Corridor Grants to the National Railroad Passenger Corporation(Including Transfer of Funds)For an additional amount for Northeast Corridor Grants to the National Railroad Passenger Corporation, $1,392,085,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the Northeast Corridor, as authorized by section 11101(a) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That not less than $219,610,000 of the amounts made available under this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act shall be made available for use by the National Railroad Passenger Corporation in lieu of capital payments from States and commuter rail passenger transportation providers subject to the cost allocation policy developed pursuant to section 24905(c) of title 49, United States Code: Provided further, That, notwithstanding sections 24319(g) and 24905(c)(1)(A)(i) of title 49, United States Code, such use of funds does not constitute cross-subsidization of commuter rail passenger transportation: Provided further, That not more than $91,800,000 of the amounts made available under this heading in this Act shall be made available for use by the National Railroad Passenger Corporation to repay or prepay debt incurred by the National Railroad Passenger Corporation under financing arrangements entered into prior to the enactment of this Act and to pay required reserves, costs, and fees related to such debt, including for loans from the Department of Transportation and loans that would otherwise have been paid from National Railroad Passenger Corporation revenues: Provided further, That the Secretary may retain up to $4,890,000 of the amounts made available under both this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act to fund the costs of project management and oversight of activities authorized by section 11101(c) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided further, That $1,000,000 of the amounts made available under both this heading in this Act and the National Network Grants to the National Railroad Passenger Corporation heading in this Act shall be transferred to National Railroad Passenger Corporation—Office of Inspector General—Salaries and Expenses for conducting audits and investigations of projects and activities carried out with amounts made available in this Act and in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation: Provided further, That amounts made available under this heading in this Act may be transferred to and merged with National Network Grants to the National Railroad Passenger Corporation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Network Grants to the National Railroad Passenger Corporation(Including Transfer of Funds)For an additional amount for National Network Grants to the National Railroad Passenger Corporation, $1,007,915,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, including to enable the Secretary of Transportation to make or amend existing grants to the National Railroad Passenger Corporation for activities associated with the National Network as authorized by section 11101(b) of the Fixing America’s Surface Transportation Act (division A of Public Law 114–94): Provided, That not less than $349,700,000 of the amounts made available under this heading in this Act shall be made available for use by the National Railroad Passenger Corporation to be apportioned toward State payments required by the cost methodology policy adopted pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432): Provided further, That a State-supported route’s share of such funding under the preceding proviso shall consist of (1) 7 percent of the costs allocated to the route in fiscal year 2019 under the cost methodology policy adopted pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432), and (2) any remaining amounts under the preceding proviso shall be apportioned to a route in proportion to its passenger revenue and other revenue allocated to a State-supported route in fiscal year 2019 divided by the total passenger revenue and other revenue allocated to all State-supported routes in fiscal year 2019: Provided further, That State-supported routes which terminated service on or before February 1, 2020, shall not be included in the cost and revenue calculations made pursuant to the preceding proviso: Provided further, That amounts made available under this heading in this Act may be transferred to and merged with Northeast Corridor Grants to the National Railroad Passenger Corporation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Transit AdministrationTransit Infrastructure GrantsFor an additional amount for Transit Infrastructure Grants, $32,000,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That of the amounts appropriated under this heading in this Act—  
(1)$18,500,000,000 shall be for grants to recipients eligible under chapter 53 of title 49, United States Code, and administered as if such funds were provided under section 5307 of title 49, United States Code (apportioned in accordance with section 5336 of such title (other than subsections (h)(1) and (h)(4))), and section 5337 of title 49, United States Code (apportioned in accordance with such section), except that funds apportioned under section 5337 shall be added to funds apportioned under 5307 for administration under 5307: Provided, That the Secretary shall allocate the amounts provided in the preceding proviso under sections 5307 and 5337 of title 49, United States Code, in the same ratio as funds were provided under Public Law 116–94 and shall allocate such amounts not later than 14 days after enactment of this Act: Provided further, That the amounts allocated to any urbanized area from amounts made available under this heading in this Act when combined with the amounts allocated to each such urbanized area from funds appropriated under this heading in title XIII of division B of the CARES Act (Public Law 116–136) may not exceed more than 100 percent of any recipient’s 2018 operating costs based on data contained in the National Transit Database: Provided further, That for any urbanized area for which the calculation in the previous proviso exceeds 100 percent of the urbanized area’s 2018 operating costs, the Secretary shall distribute funds in excess of such percent to urbanized areas for which the calculation in the previous proviso does not exceed 100 percent in the same proportion as amounts allocated under the first proviso of this paragraph; 
(2)$2,500,000,000 shall be for grants under section 5309 of title 49, United States Code: Provided, That of the amounts provided under this paragraph— 
(A)$1,950,000,000 shall be for grants to recipients that received an allocation under section 5309 of title 49, United States Code, for fiscal year 2019 or fiscal year 2020 as of the date of enactment of this Act: Provided, That the Secretary shall calculate each recipient’s non-Capital Investment Grant financial commitment for fiscal years 2019 and 2020 as a percentage of the non-Capital Investment Grant financial commitments of all projects for such fiscal years and shall proportionally allocate such funds within 14 days of enactment of this Act: Provided further, That any recipient with a project open for revenue service for which they received a construction grant agreement are not eligible for funds provided under this paragraph; and 
(B)$400,000,000 shall be for grants to recipients that receive an allocation of fiscal year 2019 or fiscal year 2020 funds after the date of enactment of this Act under section 5309 of title 49, United States Code: Provided, That such grants shall be allocated to such recipients in proportion to the allocation of fiscal year 2019 or fiscal 2020 funds provided to all projects allocated funding after the date of enactment of this Act; and 
(C)no more than $150,000,000 for any recipient of a grant under section 5309(h) of title 49, United States Code, that may need additional assistance in completing a project that has received a grant agreement and shall issue a Notice of Funding Opportunity for amounts made available for projects eligible under section 5309(h) of title 49, United States Code, not later than 120 days after the date of enactment of this Act: Provided further, That if amounts remain available after distributing funds under this paragraph, such amounts shall be added to the amounts made available under paragraph (5) under this heading: Provided further, That amounts made available under this paragraph shall not be included in any calculation of the maximum amount of Federal financial assistance for the project under section 5309(k)(2)(C)(ii) or 5309(h)(7) of title 49, United States Code nor should they be subject to provisions in sections 5309(a)(7)(A) or 5309(l)(1)(B)(ii) of such title; (3)$250,000,000 shall be for grants to recipients or subrecipients eligible under section 5310 of title 49, United States Code, and the Secretary of Transportation shall apportion such funds in accordance with such section: Provided, That the Secretary shall allocate such funds in the same ratio as funds were provided in Public Law 116–94 and shall allocate such funds not later than 14 days after the date of enactment of this Act; 
(4)$750,000,000 shall be for grants to recipients or subrecipients eligible under section 5311 of title 49, United States Code (other than subsection (b)(3) and (c)(1)(A)), and the Secretary of Transportation shall apportion such funds in accordance with such section: Provided, That the Secretary shall allocate these amounts in the same ratio as funds were provided in Public Law 116–94 and shall allocate funds within 14 days of enactment of this Act; and 
(5)$10,000,000,000 shall be for grants to eligible recipients or subrecipients of funds under chapter 53 of title 49, United States Code, that, as a result of coronavirus, require additional assistance to maintain operations: Provided, That such funds shall be administered as if they were provided under section 5324 of title 49, United States Code: Provided further, That any recipient or subrecipient of funds under chapter 53 of title 49, United States Code, or an intercity bus service provider that has, since October 1, 2018, partnered with a recipient or subrecipient in order to meet the requirements of section 5311(f) of such title shall be eligible to directly apply for funds under this paragraph: Provided further, That entities that have partnered with a recipient or subrecipient in order to meet the requirements of section 5311(f) of such title shall be eligible to receive not more than 7.5 percent of the total funds provided under this paragraph and shall use assistance provided under this paragraph only for workforce retention or the recall or rehire of any laid off, furloughed, or terminated employee associated with the provision of intercity bus service including, but not limited to, service eligible for funding under section 5311(f) of title 49, United States Code: Provided further, That when evaluating applications of intercity bus service assistance, the Secretary shall give priority to preserving national and regional intercity bus networks and the rural services that make meaningful connections to those networks: Provided further, That the Secretary shall issue a Notice of Funding Opportunity not later than 120 days after the date of enactment of this Act that requires applications to be submitted not later than 180 days after the date of enactment of this Act: Provided further, That the Secretary shall make awards not later than 60 days after the application deadline: Provided further, That the Secretary shall require grantees to provide estimates of financial need, data on reduced ridership, and a spending plan for funds: Provided further, That when evaluating applications for assistance to transit agencies, the Secretary shall give priority to agencies in urbanized areas that received less than 100 percent of their 2018 operating expenses from the funds appropriated in paragraph (1) combined with the funds appropriated under this heading in title XII of division B of the CARES Act (Public Law 116–136), and transit agencies with the largest revenue loss as a percentage of the agency’s 2018 operating expenses: Provided further, That States may apply on behalf of a recipient, a subrecipient, or a group of recipients or subrecipients: Provided further, That if applications for assistance do not exceed available funds, the Secretary shall reserve the remaining amounts for grantees to prevent, prepare for, and respond to coronavirus and shall accept applications on a rolling basis: Provided further, That if amounts made available under this paragraph remain unobligated on December 31, 2021, such amounts shall be available for any purpose eligible under section 5324 of title 49, United States Code: 
Provided further, That the Secretary shall not waive the requirements of section 5333 of title 49, United States Code, for funds appropriated under this heading in this Act or for funds previously made available under section 5307 of title 49, United States Code, or sections 5310, 5311, 5337, or 5340 of such title as a result of the coronavirus: 
Provided further, That the provision of funds under this heading in this Act shall not affect the ability of any other agency of the Government, including the Federal Emergency Management Agency, a State agency, or a local governmental entity, organization, or person, to provide any other funds otherwise authorized by law: 
Provided further, That notwithstanding subsection (a)(1) or (b) of section 5307 of title 49, United States Code, subsection (a)(1) of section 5324 of such title, or any provision of chapter 53 of title 49, funds provided under this heading in this Act are available for the operating expenses of transit agencies related to the response to a coronavirus public health emergency, including, beginning on January 20, 2020, reimbursement for operating costs to maintain service and lost revenue due to the coronavirus public health emergency, including the purchase of personal protective equipment, and paying the administrative leave of operations or contractor personnel due to reductions in service: 
Provided further, That to the maximum extent possible, funds made available under this heading in this Act and in title XII of division B of the CARES Act (Public Law 116–136) shall be directed to payroll and public transit, unless the recipient certifies to the Secretary that the recipient has not furloughed any employees: 
Provided further, That such operating expenses are not required to be included in a transportation improvement program, long-range transportation plan, statewide transportation plan, or a statewide transportation improvement program: 
Provided further, That grants made under this heading in this Act and in title XII of division B of the CARES Act (Public Law 116–136) to recipients or subrecipients may be used to make payments to contractors providing transit operations service or maintenance of rolling stock, right of way and/or stations at pre-COVID-19 service billing levels in such amounts as existed on February 3, 2020, even if such service was reduced due to the COVID-19 public health emergency: 
Provided further, That the preceding proviso may only apply if a contractor continuously retains its full and part-time workforce at their previous full or part-time status, and/or, where applicable, beginning on the date that employees of the contractor are able to return to work at their previous full or part-time status that it laid off, furloughed or terminated as a result of the COVID-19 public health emergency, or its effects, under the terms of any applicable collective bargaining agreement: 
Provided further, That private providers of public transportation may be considered eligible sub-recipients of funding provided under this heading: 
Provided further, That unless otherwise specified, applicable requirements under chapter 53 of title 49, United States Code, shall apply to funding made available under this heading in this Act, except that the Federal share of the costs for which any grant is made under this heading in this Act shall be, at the option of the recipient, up to 100 percent: 
Provided further, That the amount made available under this heading in this Act shall be derived from the general fund and shall not be subject to any limitation on obligations for transit programs set forth in any Act: 
Provided further, That not more than one-half of one percent of the funds for transit infrastructure grants, but not to exceed $125,000,000, provided under this heading in this Act shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of title 49, United States Code, and shall be in addition to any other appropriations for such purpose: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Saint Lawrence Seaway Development CorporationOperations and maintenance(Harbor maintenance trust fund) For necessary expenses to conduct the operations, maintenance, and capital infrastructure activities of the Seaway International Bridge, $1,500,000, to be derived from the Harbor Maintenance Trust Fund pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238), to prevent, prepare for, and respond to coronavirus: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralSalaries and expensesFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried out by the Department of Transportation to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
Department of Housing and Urban DevelopmentPublic and indian housingTenant-based rental assistance(including transfer of funds)For an additional amount for Tenant-Based Rental Assistance, $4,000,000,000, to remain available until expended, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136), except that any amounts provided for administrative expenses and other expenses of public housing agencies for their section 8 programs, including Mainstream vouchers, under this heading in the CARES Act (Public Law 116–136) and under this heading in this Act shall also be available for Housing Assistance Payments under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)): Provided, That amounts made available under this heading in this Act and under the same heading in title XII of division B of the CARES Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for, and respond to coronavirus regardless of the date on which such costs were incurred: Provided further, That of the amounts made available under this heading in this Act, $500,000,000 shall be available for administrative expenses and other expenses of public housing agencies for their section 8 programs, including Mainstream vouchers: Provided further, That of the amounts made available under this heading in this Act, $2,500,000,000 shall be available for adjustments in the calendar year 2020 or 2021 section 8 renewal funding allocations, including Mainstream vouchers, for public housing agencies that experience a significant increase in voucher per-unit costs due to extraordinary circumstances or that, despite taking reasonable cost savings measures, as determined by the Secretary, would otherwise be required to terminate rental assistance for families as a result of insufficient funding: Provided further, That of the amounts made available under this heading in this Act, $1,000,000,000 shall be used for incremental rental voucher assistance under section 8(o) of the United States Housing Act of 1937 for use by individuals and families who are—homeless, as defined under section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)); at risk of homelessness, as defined under section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)); or fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, or stalking: Provided further, That the Secretary shall allocate amounts made available in the preceding proviso to public housing agencies not later than 60 days after the date of enactment of this Act, according to a formula that considers the ability of the public housing agency to use vouchers promptly and the need of geographical areas based on factors to be determined by the Secretary, such as risk of transmission of coronavirus, high numbers or rates of sheltered and unsheltered homelessness, and economic and housing market conditions: Provided further, That if a public housing authority elects not to administer or does not promptly issue all of its authorized vouchers within a reasonable period of time, the Secretary shall reallocate any unissued vouchers and associated funds to other public housing agencies according to the criteria in the preceding proviso: Provided further, That a public housing agency shall not reissue any vouchers under this heading in this Act for incremental rental voucher assistance when assistance for the family initially assisted is terminated: Provided further, That upon termination of incremental rental voucher assistance under this heading in this Act for one or more families assisted by a public housing agency, the Secretary shall reallocate amounts that are no longer needed by such public housing agency for assistance under this heading in this Act to another public housing agency for the renewal of vouchers previously authorized under this heading in this Act: Provided further, That amounts made available in this paragraph are in addition to any other amounts made available for such purposes: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of these amounts, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Public Housing Operating Fund(including transfer of funds)For an additional amount for Public Housing Operating Fund, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $2,000,000,000, to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That amounts made available under this heading in this Act and under the same heading in title XII of division B of the CARES Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for, and respond to coronavirus regardless of the date on which such costs were incurred: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing to supplement existing resources for the necessary costs of administering and overseeing the obligation and expenditure of these amounts, to remain available until September 30, 2024: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Native American Programs(Including Transfer of Funds)For an additional amount for Native American Programs, $400,000,000, to remain available until September 30, 2024, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That the amounts made available under this heading in this Act are as follows: 
(1)Up to $150,000,000 shall be available for the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.); and (2)Not less than $250,000,000 shall be available for grants to Indian tribes under the Indian Community Development Block Grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(a)(1)), notwithstanding section 106(a)(1) of such Act, for emergencies that constitute imminent threats to health and safety:  
Provided further, That amounts made available under paragraph (1) under this heading in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) which are allocated to Indian tribes or tribally designated housing entities, and which are not accepted, are voluntarily returned, or otherwise recaptured for any reason, may be used by the Secretary to make awards under paragraph (2) under this heading in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), in addition to amounts otherwise available for such purposes: 
Provided further, That up to one-half of 1 percent of the amounts made available under this heading in this Act may be transferred, in aggregate, to Department of Housing and Urban Development, Program Offices—Public and Indian Housing for necessary costs of administering and overseeing the obligation and expenditure of such amounts and of amounts made available under this heading in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), to remain available until September 30, 2029, in addition to any other amounts made available for such purposes: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community Planning and DevelopmentHousing Opportunities for Persons with AIDS(Including Transfer of Funds)For an additional amount for Housing Opportunities for Persons with AIDS, $65,000,000, to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That amounts provided under this heading in this Act that are allocated pursuant to section 854(c)(5) of the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.) shall remain available until September 30, 2022: Provided further, That not less than $15,000,000 of the amount provided under this heading in this Act shall be allocated pursuant to the formula in section 854 of such Act using the same data elements as utilized pursuant to that same formula in fiscal year 2020: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Community development fund(Including Transfer of Funds)For an additional amount for Community Development Fund, $5,000,000,000, to remain available until September 30, 2023, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That such amount made available under this heading in this Act shall be distributed pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) to grantees that received allocations pursuant to such formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That in administering funds under this heading, an urban county shall consider needs throughout the entire urban county configuration to prevent, prepare for, and respond to coronavirus: Provided further, That up to $100,000,000 of amounts made available under this heading in this Act may be used to make new awards or increase prior awards to existing technical assistance providers: Provided further, That of the amounts made available under this heading in this Act, up to $25,000,000 may be transferred to Department of Housing and Urban Development, Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2028: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Homeless Assistance Grants(Including Transfer of Funds)For an additional amount for Homeless Assistance Grants, $5,000,000,000, to remain available until September 30, 2025, for the Emergency Solutions Grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), as amended, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That $3,000,000,000 of the amount made available under this heading in this Act shall be distributed pursuant to 24 CFR 576.3 to grantees that received allocations pursuant to that same formula in fiscal year 2020, and that such allocations shall be made within 30 days of enactment of this Act: Provided further, That, in addition to amounts allocated in the preceding proviso, remaining amounts shall be allocated directly to a State or unit of general local government by the formula specified in the third proviso under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided further, That not later than 90 days after the date of enactment of this Act and every 60 days thereafter, the Secretary shall allocate a minimum of an additional $500,000,000, pursuant to the formula referred to in the preceding proviso, based on the best available data: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Community Planning and Development for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That funds made available under this heading in this Act and under this heading in title XII of division B of the CARES Act (Public Law 116–136) may be used for eligible activities the Secretary determines to be critical in order to assist survivors of domestic violence, sexual assault, dating violence, and stalking or to assist homeless youth, age 24 and under: Provided further, That a grantee, when contracting with service providers engaged directly in the provision of services to homeless persons served by the program, shall, to the extent practicable, enter into contracts in amounts that cover the actual total program costs and administrative overhead to provide the services contracted: Provided further, That amounts repurposed by this paragraph that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergency Rental AssistanceFor activities and assistance authorized in section 201 of division O of this Act (the COVID–19 HERO ACT), $50,000,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Housing ProgramsProject-Based Rental Assistance(Including Transfer of Funds)For an additional amount for Project-Based Rental Assistance, $750,000,000, to remain available until expended, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Housing for the elderly(Including Transfer of Funds)For an additional amount for Housing for the Elderly, $500,000,000, to remain available until September 30, 2023, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That notwithstanding the first proviso under this heading in the CARES Act, $300,000,000 of the amount made available under this heading in this Act shall be for one-time grants for service coordinators, as authorized under section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632), and the continuation of existing congregate service grants for residents of assisted housing projects: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Housing for persons with disabilities(Including Transfer of Funds)For an additional amount for Housing for Persons with Disabilities, $45,000,000, to remain available until September 30, 2023, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Office of Housing for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Fair Housing and Equal OpportunityFair Housing Activities(Including Transfer of Funds)For an additional amount for Fair Housing Activities, $14,000,000, to remain available until September 30, 2022, and to be used under the same authority and conditions as the additional appropriations for fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public Law 116–136): Provided, That of the funds made available under this heading in this Act, $4,000,000 shall be for Fair Housing Organization Initiative grants through the Fair Housing Initiatives Program (FHIP), made available to existing grantees, which may be used for fair housing activities and for technology and equipment needs to deliver services through use of the Internet or other electronic or virtual means in response to the public health emergency related to the Coronavirus Disease 2019 (COVID–19) pandemic: Provided further, That of the funds made available under this heading in this Act, $10,000,000 shall be for FHIP Education and Outreach grants made available to previously-funded national media grantees and State and local education and outreach grantees, to educate the public and the housing industry about fair housing rights and responsibilities during the COVID–19 pandemic: Provided further, That such grants in the preceding proviso shall be divided evenly between the national media campaign and education and outreach activities: Provided further, That up to 0.5 percent of the amounts made available under this heading in this Act may be transferred to Department of Housing and Urban Development—Program Offices—Fair Housing and Equal Opportunity for necessary costs of administering and overseeing the obligation and expenditure of amounts under this heading in this Act, to remain available until September 30, 2030: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus: Provided, That the funding made available under this heading in this Act shall be used for conducting audits and investigations of projects and activities carried by the Department of Housing and Urban Development to prevent, prepare for, and respond to coronavirus: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgencyNeighborhood Reinvestment CorporationPayment to the Neighborhood Reinvestment CorporationFor an additional amount for Payment to the Neighborhood Reinvestment Corporation, $100,000,000, to remain available until expended, to the Neighborhood Reinvestment Corporation (NRC) for housing counseling for households threatened with housing instability due to the economic circumstances caused by the COVID-19 pandemic, under the following terms and conditions: (1)The NRC shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) to provide housing counseling assistance to help prevent and respond to the displacement of residents due to eviction, default of mortgages, or foreclosure of mortgages (Housing Counseling Assistance). State Housing Finance Agencies may also be eligible to receive grants where they meet all the requirements under this heading. NRC may target grants may to HUD-approved counseling intermediaries and State Housing Finance Agencies based on their ability to serve the most vulnerable communities, based on an analysis by the NRC of which areas are most impacted by the economic circumstances caused by the COVID-19 pandemic. 
(2)Housing Counseling Assistance shall be made available to consumers facing housing instability (Housing Counseling Clients). Housing Counseling Clients will be provided such assistance that shall consist of activities that are likely to prevent evictions or foreclosures, and result in the long-term affordability of the housing unit retained pursuant to such activity or another positive outcome for the Housing Counseling Client. No funds made available under this heading may be provided directly to lenders, to landlords, or to Housing Counseling Clients to discharge outstanding rent or mortgage balances or for any other direct debt reduction payments. (3)Not less than 40 percent of grant funds made available under this heading shall be provided to counseling organizations that target Housing Counseling Assistance to minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness or provide such services in neighborhoods with high concentrations of minority and low-income homeowners, renters, individuals experiencing homelessness, and individuals at risk of homelessness. 
(4)The delivery of Housing Counseling Assistance as provided under this heading shall involve a reasonable analysis of the Housing Counseling Client’s financial situation, resources available to the Housing Counseling Client, and advice on applicable laws or rules regarding eviction protections, mortgage forbearance, or foreclosure protection. (5)NRC may provide up to 15 percent of the Housing Counseling Assistance grant funds under this heading to its own charter members with expertise in housing counseling, subject to a certification by the NRC that the procedures for selection do not consist of any procedures or activities that could be construed as an unacceptable conflict of interest or have the appearance of impropriety. 
(6)The HUD-approved counseling intermediaries and State Housing Finance Agencies receiving funds under this heading shall have demonstrated experience in housing counseling (including foreclosure counseling, rental counseling, homelessness, and/or financial counseling) and outreach. NRC may use other criteria to demonstrate capacity, particularly in underserved areas. (7)Of the total amount made available under this heading, up to 4 percent of the amounts made available under this heading in this Act may be made available to support non-grant costs associated with the Housing Counseling Assistance grants program, including training, administrative costs, grant compliance, and evaluation. 
(8)The NRC shall build the relevant capacities of HUD-approved counseling intermediaries and State Housing Finance Agencies through a comprehensive training program of NRC training courses, except that private financial institutions that participate in NRC training shall pay market rates for such training. (9)Housing Counseling Assistance grants may include a budget for outreach, advertising, technology, reporting, training, sub-grantee oversight, and other program-related support as determined by the NRC. 
(10)The NRC shall report annually to the Committees on Appropriations of the House of Representatives and the Senate as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate housing instability caused by the COVID-19 pandemic. Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 1201.The provision under the heading Office of the Inspector General—Salaries and Expenses in title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by striking with funds made available in this Act to and inserting by:  Provided, That the amounts repurposed in this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
1202.Amounts made available under the headings Project-Based Rental Assistance, Housing for the Elderly and Housing for Persons With Disabilities in title XII of division B of the CARES Act (Public Law 116–136) and under such headings in this title of this Act may be used, notwithstanding any other provision of law, to provide additional funds to maintain operations for such housing, for providing supportive services, and for taking other necessary actions to prevent, prepare for, and respond to coronavirus, including to actions to self-isolate, quarantine, or to provide other coronavirus infection control services as recommended by the Centers for Disease Control and Prevention, including providing relocation services for residents of such housing to provide lodging at hotels, motels, or other locations:  Provided, That the amounts repurposed pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
1203.Amounts made available in this Act under the headings Northeast Corridor Grants to the National Railroad Passenger Corporation and National Network Grants to the National Railroad Passenger Corporation shall be used under the same conditions as section 22002 of title XII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136): Provided, That the amounts made available in this Act under such headings shall be used by the National Railroad Passenger Corporation to prevent employee furloughs as a result of efforts to prevent, prepare for, and respond to coronavirus: Provided further, That none of the funds made available in this Act under such headings may be used by the National Railroad Passenger Corporation to reduce the frequency of rail service on any long-distance route (as defined in section 24102 of title 49, United States Code) below frequencies for such routes in fiscal year 2019, except in an emergency or during maintenance or construction outages impacting such routes: Provided further, That the coronavirus shall not qualify as an emergency in the preceding proviso. 
1204.For fiscal year 2021, in addition to payments made pursuant to 53106 of title 46, United States Code, the Secretary of Transportation shall pay to the contractor for an operating agreement entered into pursuant to chapter 531 of title 46, United States Code, for each vessel that is covered by such operating agreement as of the date of enactment of this Act, an amount equal to $500,000: Provided, That payments authorized by this section shall be paid not later than 60 days after the date of enactment of this Act: Provided further, That any unobligated balances remaining from the amounts made available for payments under the heading Maritime Administration—Maritime Security Program in any prior Act may be used for such payments. 
1205.During the duration of the national emergency declared by the President concerning the novel coronavirus disease (COVID–19), the Secretary may extend the time period referenced in 23 U.S.C. 120(e)(1) to account for delays in access, construction, repair or other similar issues.  XIIIGeneral Provisions—This Division 1301.Not later than 30 days after the date of enactment of this Act, the head of each executive agency that receives funding in any division of this Act, or that received funding in the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–123), the Second Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A of Public Law 116–127), the CARES Act (Public Law 116–136), or the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) shall provide a report detailing the anticipated uses of all such funding to the Committees on Appropriations of the House of Representatives and the Senate: Provided, That each report shall include estimated personnel and administrative costs, as well as the total amount of funding apportioned, allotted, obligated, and expended, to date: Provided further, That each such report shall be updated and submitted to such Committees every 60 days until all funds are expended or expire: Provided further, That reports submitted pursuant to this section shall satisfy the requirements of section 1701 of division A of Public Law 116–127. 
1302.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 1303.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
1304.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2021. 1305.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded or transferred, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
1306. 
(a)Statutory PAYGO Emergency DesignationThe amounts provided under division B and each succeeding division are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)), and the budgetary effects shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of such Act. (b)Senate PAYGO Emergency DesignationIn the Senate, division B and each succeeding division are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division B and each succeeding division— (1)shall not be estimated for purposes of section 251 of such Act; 
(2)shall not be estimated for purposes of paragraph (4)(C) of section 3 of the Statutory Pay As-You-Go Act of 2010 as being included in an appropriation Act; and (3)shall be treated as if they were contained in a PAYGO Act, as defined by section 3(7) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(7)).  
1307. 
(a)Any contract or agreement entered into by an agency with a State or local government or any other non-Federal entity for the purposes of providing covered assistance, including any information and documents related to the performance of and compliance with such contract or agreement, shall be—  (1)deemed an agency record for purposes of section 552(f)(2) of title 5, United States Code; and 
(2)subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act). (b)In this section— 
(1)the term agency has the meaning given the term in section 551 of title 5, United States Code; and (2)the term covered assistance— 
(A)means any assistance provided by an agency in accordance with an Act or amendments made by an Act to provide aid, assistance, or funding related to the outbreak of COVID–19 that is enacted before, on, or after the date of enactment of this Act; and (B)includes any such assistance made available by an agency under— 
(i)any division of this Act; (ii)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), or an amendment made by that Act; 
(iii)the CARES Act (Public Law 116–136), or an amendment made by that Act; (iv)the Families First Coronavirus Response Act (Public Law 116–127), or an amendment made by that Act; or 
(v)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), or an amendment made by that Act. 1308. (a)Notwithstanding any other provision of law and in a manner consistent with other provisions in any division of this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to any division of this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
(b)The amounts provided by this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. This division may be cited as the Coronavirus Recovery Supplemental Appropriations Act, 2021. 
BProviding Relief to Students, Institutions of Higher Education, Local Educational Agencies, and State Vocational Rehabilitation Agencies 
100.Short titleThis division may be cited as the Pandemic Education Response Act.  IHigher Education Provisions 101.DefinitionsIn this title: 
(1)Award yearThe term award year has the meaning given the term in section 481(a) of the Higher Education Act of 1965 (20 U.S.C. 1088(a)). (2)Authorizing committeesThe term authorizing committees has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
(3)FAFSAThe term FAFSA means an application under section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) for Federal student financial aid. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).  
(5)Qualifying emergencyThe term qualifying emergency has the meaning given the term in section 3502 of the CARES Act (Public Law 116–136), as amended by this Act. (6)Qualifying emergency periodThe term qualifying emergency period means the period— 
(A)beginning on the first day of a qualifying emergency; and (B)ending on the later of the date on which the qualifying emergency expires or June 30, 2021. 
(7)SecretaryThe term Secretary means the Secretary of Education.  ACares Act Amendments 111.Application of campus-based aid waivers (a)ApplicationSection 3503 of the CARES Act is amended— 
(1)in subsection (a)— (A)by inserting or for any other award year that includes any portion of a qualifying emergency period, after 2020–2021,; and 
(B)by inserting and a nonprofit organization providing employment under section 443(b)(5) of such Act after waive the requirement that a participating institution of higher education; and (2)in subsection (b), by striking during a period of a qualifying emergency and inserting during any award year that includes any portion of a qualifying emergency period.  
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 112. Supplemental Educational Opportunity Grants for emergency aid (a)Use and treatmentSection 3504 of the CARES Act (Public Law 116–136) is amended— 
(1)in subsection (a), by inserting that includes any portion of a qualifying emergency period after for a fiscal year; and (2)by striking subsection (c). 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 113. Extension of Federal work-study during a qualifying emergency (a)Federal work-study during a qualifying emergencySection 3505 of the CARES Act (Public Law 116–136) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1)— 
(i)by striking In the event of a qualifying emergency and inserting During a qualifying emergency period; and (ii)by striking (not to and all that follows through the semicolon and inserting in which affected students are unable to fulfill the students’ work-study obligation due to such qualifying emergency, as follows:;  
(B)in paragraph (1), by striking as a one time grant and inserting as a one-time grant in each payment period the student is awarded work-study; and (C)in paragraph (2), by striking or was not completing the work obligation necessary to receive work study funds under such part prior to the occurrence of the qualifying emergency; and 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)by striking for the academic year during which a qualifying emergency occurred; and inserting for an academic year that includes any portion of a qualifying emergency period; and; and (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).  
. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 114.Service obligations for teachers and other professionals (a)AmendmentSection 3519 of the CARES Act (Public Law 116–136) is amended— 
(1)in the section heading, by inserting and other professionals after teachers; and (2)by adding at the end the following: 
 
(c)Federal Perkins LoansNotwithstanding section 465 of the Higher Education Act of 1965 (20 U.S.C. 1087ee), the Secretary shall waive the requirements of such section in regard to full-time service and shall consider an incomplete year of service of a borrower as fulfilling the requirement for a complete year of service under such section, if the service was interrupted due to a qualifying emergency.. (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 
115.Continuing education at affected foreign institutions 
(a)In generalSection 3510 of the CARES Act (20 U.S.C. 1001 note) is amended— (1)in subsection (a), by striking for the duration of such emergency and all that follows through the period at the end and inserting for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) until the end of the covered period applicable to the institution.; 
(2)in subsection (b), by striking for the duration of the qualifying emergency and the following payment period for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). and inserting until the end of the covered period applicable to the institution.; (3)in subsection (c), by striking for the duration of the qualifying emergency and the following payment period, and inserting until all covered periods for foreign institutions carrying out a distance education program authorized under this section have ended,; 
(4)in subsection (d)— (A)in paragraph (1)— 
(i)by striking for the duration of a qualifying emergency and the following payment period, and inserting until the end of the covered period applicable to a foreign institution,; and (ii)by striking allow a foreign institution and inserting allow the foreign institution; 
(B)in each of subparagraphs (A) and (B) of paragraph (2), by striking subsection (a) and inserting paragraph (1); (C)in paragraph (3)(B), by striking 30 days and inserting 10 days; and 
(D)in paragraph (4)— (i)by striking for the duration of the qualifying emergency and the following payment period, and inserting until all covered periods for foreign institutions that entered into written arrangements under paragraph (1) have ended,; and 
(ii)by striking identifies each foreign institution that entered into a written arrangement under subsection (a). and inserting the following:  identifies, for each such foreign institution— 
(A)the name of the foreign institution; (B)the name of the institution of higher education located in the United States that has entered into a written arrangement with such foreign institution; and 
(C)information regarding the nature of such written arrangement, including which coursework or program requirements are accomplished at each respective institution.; and (5)by adding at the end the following: 
 
(e)Definition of covered period 
(1)In generalIn this section, the term covered period, when used with respect to a foreign institution of higher education, means the period— (A)beginning on the first day of— 
(i)a qualifying emergency; or (ii)a public health emergency, major disaster or emergency, or national emergency declared by the applicable government authorities in the country in which the foreign institution is located; and 
(B)ending on the later of— (i)subject to paragraph (2), the last day of the payment period, for purposes of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), following the end of any qualifying emergency or any emergency or disaster described in subparagraph (A)(ii) applicable to the foreign institution; or 
(ii)June 30, 2022. (2)Special rule for certain payment periodsFor purposes of subparagraph (B)(i), if the following payment period for an award year ends before June 30 of such award year, the covered period shall be extended until June 30 of such award year.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 116.Funding for HBCU capital financing; endowment challenge grants (a)Funding for HBCU capital financing (1)AmendmentsSection 3512 of division A of the Coronavirus Aid, Relief, and Economic Security Act (20 U.S.C. 1001 note) is amended— 
(A)in subsection (a)— (i)in paragraph (1), by striking may and inserting shall; and 
(ii)in paragraph (2)— (I)in subparagraph (A), by striking or interest and inserting or interest, or any applicable fees or required funds,; and 
(II)in subparagraph (B)— (aa)by striking payments and inserting payments, and any payments of applicable fees and required funds,; and 
(bb)by striking the period and inserting ; and; and (III)by adding at the end the following:  
 
(C)the institution may pay, without penalty, any periodic installment of principal or interest required under the loan agreement for such loan.; and (B)in subsection (d), by striking $62,000,000 and inserting such sums as may be necessary. 
(2)Effective dateThe amendments made by this subsection shall take effect as if enacted as part of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). (b)Endowment challenge grantsFor the duration of a qualifying emergency (as defined in section 3502 of the Coronavirus Aid, Relief, and Economic Security Act (20 U.S.C. 1001 note)), notwithstanding the provisions of subsections (b)(3), (c)(3)(B), and (d) of section 331 of the Higher Education Act of 1965 (20 U.S.C. 1065) applicable during the grant period for an endowment challenge grant awarded to an institution under such section 331 (20 U.S.C. 1065), the institution may use the endowment fund corpus plus any endowment fund income— 
(1)for any educational purpose; or (2)to defray any expenses necessary to the operation of the institution, including expenses of operations and maintenance, administration, academic and support personnel, construction and renovation, community and student services programs, and technical assistance. 
117.Waiver authority for institutional aid 
(a)In generalSection 3517(a)(1)(D) of the CARES Act (Public Law 116–136) is amended by striking (b), (c), and (g) and inserting (b) and (c).  (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 
118.Scope of modifications to required and allowable uses 
(a)Amendment to include Minority Science and Engineering Improvement ProgramSubsection (a) of section 3518 of the CARES Act (Public Law 116–136) is amended— (1)by striking part A or B of title III, and inserting part A, part B, or subpart 1 of part E of title III,; and 
(2)by inserting 1067 et seq.; after 1060 et seq.;. (b)Amendment to matching requirement modificationsSubsection (b) of section 3518 of the CARES Act (Public Law 116–136) is amended— 
(1)by striking Notwithstanding and inserting the following:   (1)In generalNotwithstanding; 
(2)in paragraph (1), as so designated by this subsection— (A)by striking is authorized to and inserting shall; and 
(B)by striking share and inserting share, non-Federal share,; and  (3)by adding at the end the following new paragraph: 
 
(2)Waiver of GEAR UP matching requirement 
(A)In generalNotwithstanding section 404C(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–23(b)), the Secretary shall waive, for the duration of the period described in subparagraph (B), any requirement for an eligible entity (as defined in section 404A(c) (20 U.S.C. 1070a–21(c))) to provide a percentage of the cost of the program authorized under chapter 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–21 et seq.) from State, local, institutional, or private funds. (B)Description of periodThe period described in this subparagraph is the period beginning on the first day of a qualifying emergency and ending on September 30 of the fiscal year following the end of the qualifying emergency.. 
(c)Amendment to clarify scope of authoritySection 3518 of the CARES Act (Public Law 116–136) is further amended by adding at the end the following new subsection:   (d)Scope of authorityNotwithstanding subsection (a), the Secretary may not modify the required or allowable uses of funds for grants awarded under chapter I or II of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.; 1070a–21 et seq.), in a manner that deviates from the overall purpose of the grant program, as provided in the general authorization, findings, or purpose of the grant program under the applicable statutory provision cited in such chapter.. 
(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). BFinancial Aid Access 121.Emergency financial aid grants excluded from need analysis (a)Treatment of emergency financial aid grants for need analysisNotwithstanding any provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), emergency financial aid grants— 
(1)shall not be included as income or assets (including untaxed income and benefits under section 480(b) of the Higher Education Act of 1965 (20 U.S.C. 1807vv(b))) in the computation of expected family contribution for any program funded in whole or in part under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and (2)shall not be treated as estimated financial assistance for the purposes of section 471 or section 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087kk; 1087vv(j)). 
(b)DefinitionIn this section, the term emergency financial aid grant means— (1)an emergency financial aid grant awarded by an institution of higher education under section 3504 of the CARES Act (Public Law 116–136); 
(2)an emergency financial aid grant from an institution of higher education made with funds made available under section 18004 of the CARES Act (Public Law 116–136); and (3)any other emergency financial aid grant to a student from a Federal agency, a State, an Indian tribe, an institution of higher education, or a scholarship-granting organization (including a tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) for the purpose of providing financial relief to students enrolled at institutions of higher education in response to a qualifying emergency.  
122.Facilitating access to financial aid for recently unemployed students 
(a)Treatment as dislocated worker 
(1)In generalNotwithstanding section 479(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(1)), any individual who has applied for, or who is receiving, unemployment benefits at the time of the submission of a FAFSA for a covered award year shall be treated as a dislocated worker for purposes of the need analysis under part F of title IV such Act (20 U.S.C. 1087kk et seq.) applicable to such award year. (2)Information to applicants and institutionsThe Secretary— 
(A)for each covered award year, shall ensure that— (i)any question on the FAFSA used to determine whether an applicant (or, as applicable, a spouse or parent of an applicant) is a dislocated worker includes an express reference to individuals who have been laid off; 
(ii)any help text associated with a question described in clause (i) includes a description of an applicant’s treatment as a dislocated worker under paragraph (1); and (iii)the FAFSA includes a prominent notification, appearing immediately before questions related to tax returns or income that, if the applicant (or, as applicable, a spouse or parent of an applicant) has lost significant income earned from work due to a qualifying emergency, the applicant should contact the financial aid administrator at the institution where the applicant plans to enroll to provide current income information; 
(B)in consultation with institutions of higher education, shall carry out activities to inform applicants for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.)— (i)of the treatment of individuals who have applied for, or who are receiving, unemployment benefits as dislocated workers under paragraph (1);  
(ii)of the availability of means-tested Federal benefits for which such applicants may be eligible; and (iii)of the ability of a financial aid administrator of an institution of higher education to use professional judgment as authorized under section 479A of the Higher Education Act of 1965 (20 U.S.C. 1087tt) and in accordance with subsection (b), to determine, where appropriate, that income earned from work is zero and consider unemployment benefits to be zero, if the applicant (or, as applicable, a spouse or parent of an applicant) has applied for or is receiving unemployment benefits; 
(C)shall carry out activities to inform institutions of higher education of the authority of such institutions, with explicit written consent of an applicant for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), to provide information collected from such applicant’s FAFSA to an organization assisting the applicant in applying for and receiving Federal, State, local, or tribal assistance in accordance with section 312 of the Department of Defense and Labor, Health and Human Services, and Education Appropriations Act, 2019 and Continuing Appropriations Act, 2019 (Public Law 115– 245); and (D)in consultation with the Secretary of Labor, shall carry out activities to inform applicants for, and recipients of, unemployment benefits of the availability of Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and the treatment of such applicants and recipients as dislocated workers under paragraph (1). 
(3)ImplementationThe Secretary shall implement this subsection not later than 30 days after the date of enactment of this Act. (4)ApplicabilityParagraph (1) shall apply with respect to a FAFSA submitted on or after the earlier of— 
(A)the date on which the Secretary implements this subsection under paragraph (3); or (B)the date that is 30 days after the date of enactment of this Act. 
(b)Professional judgment of financial aid administratorsFor the purposes of making a professional judgment as authorized under section 479A of the Higher Education Act of 1965 (20 U.S.C. 1087tt), a financial aid administrator may, during a covered award year— (1)determine that the income earned from work for a student, or a parent or spouse of a student, as applicable, is zero, if the student, parent, or spouse provides paper or electronic documentation of receipt of unemployment benefits or confirmation that an application for unemployment benefits was submitted; 
(2)consider the value of unemployment benefits for such student, parent, or spouse to be zero; and (3)make appropriate adjustments to the data items on the FAFSA for a student, parent, or spouse, as applicable, based on the totality of the family’s situation. 
(c)Unemployment documentationFor the purposes of documenting unemployment benefits or application for such benefits under subsection (b), such documentation shall be accepted if such documentation is submitted not more than 90 days from the date on which such documentation was issued, unless a financial aid administrator knows that the student, parent, or spouse, as applicable, has already obtained other employment. (d)Adjustments to program review modelThe Secretary shall make adjustments to the model used to select institutions of higher education participating in title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for program reviews, in order to— 
(1)account for any rise in the use of professional judgment as authorized under section 479A of such Act (20 U.S.C. 1087tt) during the 2020–2021 and 2021–2022 award years; and (2)ensure that institutions are not penalized for an increase in the use of professional judgment during such award years. 
(e)DefinitionsIn this section: (1)Covered award yearThe term covered award year means— 
(A)an award year during which there is a qualifying emergency; and (B)the first award year beginning after the end of such qualifying emergency. 
(2)Means-tested Federal benefitThe term means-tested Federal benefit includes the following: (A)The supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.). 
(B)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (C)The free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(D)The program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). (E)The special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). 
(F)The Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (G)The tax credits provided under the following sections of the Internal Revenue Code of 1986 (title 26, United States Code): 
(i)Section 25A (relating to American Opportunity and Lifetime Learning credits). (ii)Section 32 (relating to earned income). 
(iii)Section 36B (relating to refundable credit for coverage under a qualified health plan). (iv)Section 6428 (relating to 2020 recovery rebates for individuals). 
(H)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)). (I)Such other Federal means-tested benefits as may be identified by the Secretary. 
123.Student eligibility for higher education emergency relief fund and other higher education funds 
(a)In generalWith respect to student eligibility for receipt of funds provided under section 18004 of the CARES Act (Public Law 116–136) and under title VIII of division A of this Act— (1)the Secretary is prohibited from imposing any restriction on, or defining, the populations of students who may receive such funds other than a restriction based solely on the student’s enrollment at the institution of higher education; and 
(2)section 401(a) the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a)) shall not apply. (b)Effective dateSubsection (a) shall take effect as if included in the enactment of the CARES Act (Public Law 116–136), and an institution of higher education that provided funds to a student before the date of enactment of this Act shall not be penalized if such provision is consistent with such subsection and section 18004 of the CARES Act (Public Law 116–136). 
124.Distance education 
(a)Definition of distance education 
(1)In generalNotwithstanding section 103(7) of the Higher Education Act of 1965 (20 U.S.C. 1003(7)) and except as otherwise specified in section 486 of the Higher Education Act of 1965 (20 U.S.C. 1093), the term distance education as used in title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) shall have the meaning given that term in section 600.2 of title 34, Code of Federal Regulations, as amended by the final regulations entitled Distance Education and Innovation published by the Department of Education in the Federal Register on September 2, 2020 (85 Fed. Reg. 54809), or any succeeding regulations.  (2)Information to accrediting agencyNot later than 90 days after the date of enactment of this Act, each institution of higher education that participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) and that provides one or more educational programs through distance education shall submit to the institution’s accrediting agency or association, a description of how the institution plans to meet the requirements of this subsection.  
(3)Effective dateThis subsection shall take effect with respect to any semester (or the equivalent) that begins on or after December 1, 2020. (b)Approval for expanded distance education (1)In general (A)In generalNotwithstanding section 481(b)(3) of the Higher Education Act of 1965 (20 U.S.C. 1088(b)(3)), an institution of higher education described in subparagraph (B) may deliver distance education by offering programs in whole or in part through telecommunications and be eligible to participate in a program under title IV if such institution meets the requirements of paragraphs (2) through (4). 
(B)Institution of higher educationAn institution of higher education described in this subparagraph is an institution of higher education that uses or expands distance education— (i)in accordance with the flexibilities and waivers provided under the guidance of the Secretary on distance education; and 
(ii)without following— (I)the standard approval process for distance education (as in effect before March 5, 2020) of the Secretary; or 
(II)the evaluation process of institution’s accrediting agency or association described in paragraph (2)(A). (2)Commencement of evaluation process with the institution’s accrediting agency (A)In generalNot later than December 31, 2020, each institution described in paragraph (1)(B) shall demonstrate to the Secretary that such institution has commenced the evaluation process with its accrediting agency or association for the purpose of evaluating distance education to determine whether such institution has the capability to— 
(i)effectively deliver distance education programs; and (ii)meet the applicable policies and procedures of the accrediting agency or association (as such policies and procedures were in effect before March 5, 2020). 
(B)Accrediting agency or associationIn a case in which an accrediting agency or association does not have distance education in the scope of its recognition at the time an institution commences the evaluation process described in this paragraph, and such agency expands its scope of accreditation to include distance education, not later than 30 days after such change in scope, such agency shall notify the Secretary, in writing, of the change in scope to include distance education, in accordance with section 496(a)(4)(B)(i)(II) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)(B)(i)(II)). (3)Commencement of approval process with the SecretaryNot later than December 31, 2020, each institution described in paragraph (1)(B) shall commence, with the Secretary, the standard approval process for distance education of the Secretary referred to in paragraph (1)(B)(ii)(I). 
(4)Completion of evaluation and approval process 
(A)In generalNot later than July 1, 2021, an institution of higher education described in paragraph (1)(B) shall demonstrate to the Secretary that— (i)the institution has completed the evaluation process and standard approval process for distance education under paragraphs (2) and (3), respectively, for each of its applicable programs; and 
(ii)each such program meets the applicable policies and procedures to offer distance education that are required by the Secretary and the institution’s accrediting agency or association under such paragraphs. (B)Loss of eligibilityAn institution of higher education that does not meet the requirements of subparagraph (A) shall cease offering distance education programs until such time that such institution demonstrates to the Secretary that the institution and each of its applicable programs meet the requirements of subparagraph (A). 
(c)Requirements for certain covered arrangements 
(1)Accreditor review for covered arrangements with foreign institutionsAn institution of higher education with a covered arrangement with a foreign institution shall demonstrate to the Secretary that the institution has commenced the evaluation process with the institution’s accrediting agency or association to determine, in a case in which the accrediting agency or association has standards for the provision of educational services to another institution, whether such covered arrangement meets the standards. (2)Reporting to the secretaryBeginning not later than 30 days after the date of enactment of this Act, the Secretary shall require the following:  
(A)Institutions with covered arrangements with non-title-IV institutions or organizationsAn institution of higher education with a covered arrangement with a non-title-IV institution or organization shall report to the Secretary not later than 10 days after the institution of higher education establishes or modifies such covered arrangement— (i)the name of the institution or organization that is not eligible to participate in a program under title IV; 
(ii)a summary of such arrangement, including the percentages and components of the educational program to be offered by the institution of higher education and such institution or organization; and (iii)an attestation that the institution of higher education and such institution or organization meet the requirements of section 668.5(c) of title 34, Code of Federal Regulations (as such section is in effect on the date of enactment of this Act), including the specific determination from the institution of higher education’s accrediting agency or association that the institution’s arrangement meets the agency or association’s standards for the contracting out of educational services. 
(B)Institutions with covered arrangements with foreign institutionsAn institution of higher education with a covered arrangement with a foreign institution shall report to the Secretary— (i)not later than 10 days after such institution establishes such covered arrangement— 
(I)the name of the foreign institution; and (II)a summary of such arrangement, including the percentages and components of the educational program to be offered by the institution of higher education and the foreign institution; and 
(ii)if applicable, not later than 10 days after the date on which the institution’s accrediting agency or association provides its determination to the institution in accordance with paragraph (1), the determination made by the institution’s accrediting agency or association. (3)Information made available to students (A)Institutions with covered arrangements with non-title-iv institutions or organizationsAn institution of higher education with a covered arrangement with a non-title-IV institution or organization shall provide directly to enrolled and prospective students, and make available on a publicly accessible website of the institution, a description of each covered arrangement with a non-title-IV institution or organization, including information on— 
(i)the portion of the educational program that the institution of higher education is not providing; (ii)the name and location of the non-title-IV institution or organization that is providing such portion of the educational program; 
(iii)the method of delivery of such portion of the educational program; and (iv)the estimated additional costs students may incur as the result of enrolling in an educational program that is provided under the covered arrangement.  
(B)Institutions with covered arrangements with foreign institutionsIn the case of an institution of higher education with a covered arrangement with a foreign institution, the foreign institution in such arrangement shall provide the information described in subparagraph (A) regarding the covered arrangement in the same manner as applies to an institution of higher education with a covered arrangement with a non-title-IV institution or organization subject to such subparagraph. (4)EnforcementThe Secretary shall take such enforcement actions under section 487(c) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)) as necessary until such time as an institution of higher education with a covered arrangement subject to this subsection can demonstrate that the institution meets— 
(A)the standards of the institution’s accrediting agency or association for the contracting out of educational services; and (B)in the case of an institution with a covered arrangement with a foreign institution, the standards, if applicable, of the accrediting agency or association for the provision of educational services to another institution. 
(d)Required reports 
(1)Reports by accrediting agency or association 
(A)In generalNot later than 15 business days after an accrediting agency or association completes the review of an institution of higher education subject to the requirements of subsection (b) or (c), the accrediting agency or association shall publish a report regarding the review. (B)RequirementsThe report under subparagraph (A) shall— 
(i)be published on the website of the accrediting agency or association; and (ii)include a summary of the conclusion and the relevant findings that such agency or association provided such institution of higher education in granting, as applicable— 
(I)the approval or denial for an institution of higher education to deliver distance education under subsection (b); or (II)the approval or denial of an institution of higher education to enter into or modify a written arrangement in accordance with subsection (c). 
(2)Reports by secretaryBy March 31, 2021, and quarterly thereafter, the Secretary shall provide the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, and publish on a publicly available website, a report of the information collected under paragraph (1) and subsection (c)(2). (e)Other definitionsIn this section: 
(1)Accrediting agency or associationThe term accrediting agency or association means— (A)an accrediting agency or association that is recognized by the Secretary under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b); or 
(B)in the case of a public postsecondary vocational institution whose eligibility for Federal student assistance programs is being determined by a State agency listed under section 487(c)(4) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(4)), such a State agency. (2)Covered arrangement with a foreign institutionThe term covered arrangement with a foreign institution means a written arrangement entered into between an institution of higher education and a foreign institution, on or after March 13, 2020, to provide an educational program.  
(3)Covered arrangement with a non-title-iv institution or organizationThe term covered arrangement with a non-title-IV institution or organization means a written arrangement— (A)to provide an educational program that satisfies the requirements of section 668.8 of title 34, Code of Federal Regulations (as such section is in effect on the date of enactment of this Act) between an institution of higher education and an institution or organization that is not eligible to participate in a program under title IV; 
(B)entered into, or modified, on or after March 13, 2020; and (C)through which the institution or organization that is not eligible to participate in a program under title IV will provide more than 25 percent, but less than 50 percent of the educational program subject to the arrangement. 
(4)Foreign institutionThe term foreign institution means an institution located outside the United States that is described in paragraphs (1)(C) and (2) of section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)). (5)Guidance of the Secretary on distance educationThe term guidance of the Secretary on distance education means the guidance of the Secretary entitled UPDATED Guidance for interruptions of study related to Coronavirus (COVID–19) dated June 16, 2020 (or prior or succeeding guidance). 
(6)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (7)Program under title IVThe term program under title IV means the following programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.): 
(A)The Federal Pell Grant program under section 401 of such Act (20 U.S.C. 1070a). (B)The Federal Supplemental Educational Opportunity Grant program under subpart 3 of part A of such title IV (20 U.S.C. 1070b). 
(C)The Federal work-study program under part C of such title IV (20 U.S.C. 1087–51 et seq.). (D)The Federal Direct Loan program under part D of such title IV (20 U.S.C. 1087a et seq.).  
125.Requirements for teach-out plans and teach-out agreements 
(a)Requirements 
(1)In generalNotwithstanding section 487(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1094(f)(2)), in the event an institution of higher education, during the period described in subsection (d), is required to submit to its accrediting agency or association a teach-out plan (in accordance with section 487(f) and section 496(c)(3) of such Act (20 U.S.C. 1094(f); 1099b(c)(3))), or to submit a teach-out agreement among institutions (in accordance with section 496(c)(6) of such Act (20 U.S.C. 1099b(c)(6))), the following shall apply to such plans and agreements: (A)The definitions and requirements described in this subsection. 
(B) Any other applicable standards of the institution’s accrediting agency or association. (C)Any other provisions the Secretary of Education determines are necessary to protect the interests of the United States and to promote the purposes of this section. 
(2)Closing institution definedThe term closing institution means an institution of higher education— (A)that ceases to operate or plans to cease operations before all enrolled students have completed their program of study; or 
(B)that has an institutional location that— (i)provides 100 percent of at least 1 program offered by the institution of higher education; and 
(ii)ceases to operate or plans to cease operations before all enrolled students have completed their program of study. (3)Teach-out plans (A)Teach-out plan definedThe term teach-out plan means a written plan developed by a closing institution that provides for the equitable treatment of students. 
(B)Contents of teach-out plansA teach-out plan shall include a record-retention plan that includes— (i)a plan for the custody (including by any applicable State authorizing agencies), and the disposition, of teach-out records that meets the requirements of paragraph (5)(B)(iii); 
(ii)an assurance that in the event of the closure of the institution or an institutional location of the institution, such institution— (I)will meet the requirements of paragraph (5)(B)(iv); and 
(II)will refund students the amount of any unearned tuition, account balances, and student fees, and refunds due; and (iii)an estimate of the costs necessary to carry out such record-retention plan. 
(4)Teach-out agreement definedThe term teach-out agreement means a written agreement between a closing institution and one or more other institutions of higher education (in this section referred to as a teach-out institution) that— (A)provides for the equitable treatment of students and a reasonable opportunity for students to complete their program of study; and 
(B)meets the requirements in section 496(c)(6) of the Higher Education Act of 1965 (20 U.S.C. 1099b(c)(6)).  (5)Approval of teach-out agreementsIn approving a teach-out agreement, the accrediting agency or association shall determine a timeline for an interim teach-out agreement and a final teach-out agreement that provides for the equitable treatment of students and ensures— 
(A)that the teach-out institution— (i)to the extent practicable, is an institution of higher education that meets the requirements of section 101 or section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1001; 1002(c)); 
(ii)has the necessary experience, resources, and support services to provide an educational program that is of acceptable quality and reasonably similar in content, delivery modality, and scheduling to that provided by the closing institution with which the teach-out institution has entered into the teach-out agreement; (iii)has not been subject to a sanction of probation or equivalent or show cause by its accrediting agency or association or any applicable State authorizing or licensing agency in the past 5 years; and 
(iv)shows no evidence of significant problems (including financial stability or administrative capability) that affect the institution’s capacity to carry out its mission and meet all obligations to enrolled students, which shall include a showing that there is no evidence of the conditions described in section 602.24(c)(8) of title 34, Code of Federal Regulations, as in effect on the date of enactment of this Act; and (B)that the closing institution— 
(i)provides the accrediting agency or association and the Secretary a complete list of all students who are enrolled in each program at the institution or who have withdrawn from the institution within the last 180 days, including each student’s name, contact information, program of study, the program requirements each student has completed, and the estimated date of completion in the absence of the closure of such institution or institutional location; (ii)provides to the accrediting agency or association and the Secretary, for each program of study at the closing institution, records of any agreements pertaining to the acceptance of students, transfer of credits, articulation agreements, or waiver of program requirements between the closing institution and any other institutions of higher education; 
(iii)provides a record-retention plan to all enrolled students that delineates the final disposition of teach-out records, digitally where practicable, including student transcripts, billing, financial aid records, and the amount of any unearned tuition, account balances, student fees, and refunds due to each such student;  (iv)releases all financial holds placed on student records and, for the 3-year period beginning on the date of the closure of such institution or institutional location, provides each student (including each student who withdrew from such institution during the 180-day period prior to the date of such closure) with the student’s official transcripts and complete academic records at no cost to the student; 
(v)provides students with information, using standard language developed by the Secretary under subsection (b), regarding— (I)the benefits and consequences of choosing to— 
(aa)continue the student’s studies by transferring to a teach-out institution; and (bb)receive a closed school discharge under section 437(c)(1) and section 464(g)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087(c)(1); 1087dd(g)(1)); and 
(II)if applicable, information on institutional and State refund policies; (vi)provides students with information about additional tuition and fee charges, if any, at the teach-out institution; and 
(vii)provides students with accurate information on the number and types of credits the teach-out institution is willing to accept prior to the student’s enrollment in that institution or any other institution of higher education with which the closing institution has an articulation agreement. (6)Submission of teach-out plans and teach-out agreements (A)Submission of noticeNot later than 10 days after being required to submit a teach-out plan or teach-out agreement to its accrediting agency or association, the institution of higher education shall submit a notice of such plan or agreement to the Secretary of Education and to any applicable State authorizing agencies of such institution. 
(B)Submission of plan or agreementNot later than 5 days after receiving approval from its accrediting agency or association of a teach-out plan or teach-out agreement, as applicable, the institution of higher education shall submit the approved plan or agreement to the Secretary of Education and to any applicable State authorizing agencies of such institution. (b)Standard languageNot later than 60 days after the date of the enactment of this section, the Secretary of Education shall publish standard language relating to closed school discharges for purposes of subsection (a)(5)(B)(v). 
(c)Prohibition on misrepresentations 
(1)In generalAn institution of higher education is prohibited from engaging in misrepresentation about the nature of teach-out plans, teach-out agreements, and transfer of credit. (2)Sanctions Upon determination, after reasonable notice and opportunity for a hearing, that an institution of higher education is in violation of this subsection, the Secretary of Education— 
(A)shall impose a civil penalty not to exceed $25,000 for each misrepresentation; and (B)may impose an additional sanction described in section 497(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)). 
(d)Covered periodThe provisions of this section shall be in effect during the period beginning on the date of enactment of this Act and ending on the date on which on which sections 487(f) of the Higher Education Act of 1965 (20 U.S.C. 1094(f)) or paragraphs (3) and (6) of section 493(c) of such Act (20 U.S.C. 1098b(c)) are amended or repealed.  CFederal Student Loan Relief 1Temporary Relief for Federal Student Borrowers 131.Expanding loan relief to all Federal student loan borrowersSection 3502(a) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and (2)by inserting after paragraph (1) the following:  
 
(2)Federal student loanThe term Federal student loan means a loan— (A)made under part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.), and held by the Department of Education; 
(B)made, insured, or guaranteed under part B of such title, or made under part E of such title, and not held by the Department of Education; or (C)made under— 
(i)subpart II of part A of title VII of the Public Health Service Act (42 U.S.C. 292q et seq.); or (ii)part E of title VIII of the Public Health Service Act (42 U.S.C. 297a et seq.).. 
132.Extending the length of borrower relief due to the coronavirus emergencySection 3513 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (1)by amending subsection (a) to read as follows:  
 
(a)Suspension of payments 
(1)In generalDuring the period beginning on March 13, 2020, and ending on September 30, 2021, the Secretary or, as applicable, the Secretary of Health and Human Services, shall suspend all payments due on Federal student loans. (2)Transition periodFor one additional 30-day period beginning on the day after the last day of the suspension period described in subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services, shall ensure that any missed payments on a Federal student loan by a borrower during such additional 30-day period— 
(A)do not result in collection fees or penalties associated with late payments; and (B)are not reported to any consumer reporting agency or otherwise impact the borrower’s credit history.  
(3)Determination of compensationThe Secretary or, as applicable, the Secretary of Health and Human Services shall— (A)with respect to a holder of a Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2)— 
(i)determine any losses for such holder due to the suspension of payments on such loan under paragraph (1); and (ii)establish reasonable compensation for such losses; and 
(B)not later than 60 days after the date of enactment of the Pandemic Education Response Act, with respect to a borrower who made a payment on a Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2) during the period beginning on March 13, 2020, and ending on such date of enactment, the Secretary shall pay to the borrower, an amount equal to the lower of— (i)the amount paid by the borrower on such loan during such period; or 
(ii)the amount that was due on such loan during such period. (4)RecertificationA borrower who is repaying a Federal student loan pursuant to an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e) shall not be required to recertify the income or family size of the borrower under such plan prior to December 31, 2021.; 
(2)in subsection (c), by striking part D or B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) and inserting part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.; 1087aa et seq.); (3)in subsection (d), by striking During the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary and inserting During the period in which payments on a Federal student loan are suspended under subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services;  
(4)in subsection (e), by striking During the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary and inserting During the period in which payments on a Federal student loan are suspended under subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services; and (5)in subsection (f), by striking the Secretary and inserting the Secretary or, as applicable, the Secretary of Health and Human Services,.  
 
133.No interest accrualSection 3513(b) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:  (b)Providing interest relief (1)No accrual of interest (A)In generalDuring the period described in subparagraph (D), interest on a Federal student loan shall not accrue or shall be paid by the Secretary (or the Secretary of Health and Human Services) during— 
(i)the repayment period of such loan;  (ii)any period excluded from the repayment period of such loan (including any period of deferment or forbearance); 
(iii)any period in which the borrower of such loan is in a grace period; or (iv)any period in which the borrower of such loan is in default on such loan. 
(B)Direct Loans and Department of Education held FFEL and Perkins LoansFor purposes of subparagraph (A), interest shall not accrue on a Federal student loan defined in section 3502(a)(2)(A). (C)FFEL and Perkins loans not held by the Department of Education and HHS LoansFor purposes of subparagraph (A)— 
(i)in the case of a Federal student loan defined in section 3502(a)(2)(B), the Secretary shall pay, on a monthly basis, the amount of interest due on the unpaid principal of such loan to the holder of such loan, except that any payments made under this clause shall not affect payment calculations under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1); and (ii)in the case of a Federal student loan defined in section 3502(a)(2)(C), the Secretary of Health and Human Services shall pay, on a monthly basis, the amount of interest due on the unpaid principal of such loan to the holder of such loan. 
(D)Period described 
(i)In generalThe period described in this clause is the period beginning on March 13, 2020, and ending on the later of— (I)September 30, 2021; or 
(II)the day following the date of enactment of the Pandemic Education Response Act that is 2 months after the national U–5 measure of labor underutilization shows initial signs of recovery. (ii)DefinitionsIn this subparagraph: 
(I)National U–5 measure of labor underutilizationThe term national U–5 measure of labor underutilization means the seasonally-adjusted, monthly U–5 measure of labor underutilization published by the Bureau of Labor Statistics. (II)Initial signs of recoveryThe term initial signs of recovery means that the average national U–5 measure of labor underutilization for months in the most recent 3-consecutive-month period for which data are available— 
(aa)is lower than the highest value of the average national U–5 measure of labor underutilization for a 3-consecutive-month period during the period beginning in March 2020 and the most recent month for which data from the Bureau of Labor Statistics are available by an amount that is equal to or greater than one-third of the difference between— (AA)the highest value of the average national U–5 measure of labor underutilization for a 3-consecutive-month period during such period; and 
(BB)the value of the average national U–5 measure of labor underutilization for the 3-consecutive-month period ending in February 2020; and (bb)has decreased for each month during the most recent 2 consecutive months for which data from the Bureau of Labor Statistics are available. 
(E)Other definitionsIn this paragraph: (i)DefaultThe term default—  
(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, has the meaning given such term in section 435(l) of the Higher Education Act of 1965 (20 U.S.C. 1085); (II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, has the meaning given such term in section 674.2 of title 34, Code of Federal Regulations (or successor regulations); or 
(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), has the meaning given such term in section 721 or 835 of the Public Health Service Act (42 U.S.C. 292q, 297a), as applicable. (ii)Grace periodThe term grace period means— 
(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, the 6-month period after the date the student ceases to carry at least one-half the normal full-time academic workload, as described in section 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)); (II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, the 9-month period after the date on which a student ceases to carry at least one-half the normal full-time academic workload, as described in section 464(c)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(1)(A)); and 
(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), the 1-year period described in section 722(c) of the Public Health Service Act (42 U.S.C. 292r(c)) or the 9-month period described in section 836(b)(2) of such Act (42 U.S.C. 297b(b)(2)), as applicable. (iii)Repayment periodThe term repayment period means— 
(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, the repayment period described in section 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7));  (II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, the repayment period described in section 464(c)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(4)); or 
(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), the repayment period described in section 722(c) or 836(b)(2) of the Public Health Service Act (42 U.S.C. 292r(c), 297b(b)(2)), as applicable. (2)Interest refund in lieu of retroactive applicabilityBy not later than 60 days after the date of enactment of the Pandemic Education Response Act, the Secretary or, as applicable, the Secretary of Health and Human Services, shall, for each Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2) for which interest was not paid by such Secretary pursuant to paragraph (1) during the period beginning on March 13, 2020 and ending on such date of enactment— 
(A)determine the amount of interest due (or that would have been due in the absence of being voluntarily paid by the holder of such loan) on such loan during the period beginning March 13, 2020, and ending on such date of enactment; and (B)refund the amount of interest calculated under subparagraph (A), by— 
(i)paying the holder of the loan the amount of the interest calculated under subparagraph (A), to be applied to the loan balance for the borrower of such loan; or (ii)if there is no outstanding balance or payment due on the loan as of the date on which the refund is to be provided, providing a payment in the amount of the interest calculated under subparagraph (A) directly to the borrower. 
(3)Suspension of interest capitalization 
(A)In generalWith respect to any Federal student loan, interest that accrued but had not been paid prior to March 13, 2020, and had not been capitalized as of such date, shall not be capitalized. (B)TransitionThe Secretary or, as applicable, the Secretary of Health and Human Services, shall ensure that any interest on a Federal student loan that had been capitalized in violation of subparagraph (A) is corrected and the balance of principal and interest due for the Federal student loan is adjusted accordingly.. 
134.Notice to borrowersSection 3513(g) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (1)in the matter preceding paragraph (1), by striking the Secretary and inserting the Secretary or, as applicable, the Secretary of Health and Human Services,;  
(2)in paragraph (1)(D), by striking the period and inserting a semicolon; (3)in paragraph (2)— 
(A)in the matter preceding subparagraph (A), by striking August 1, 2020 and inserting August 1, 2021; and  (B)by amending subparagraph (B) to read as follows:  
 
(B)that— (i)a borrower of a Federal student loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 may be eligible to enroll in an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e), including a brief description of such repayment plans; and 
(ii)in the case of a borrower of a Federal student loan defined in section 3502(a)(2)(C) or made under part E of title IV of the Higher Education of 1965, the borrower may be eligible to enroll in such a repayment plan if the borrower consolidates such loan with a loan described in clause (i) of this subparagraph, and receives a Federal Direct Consolidation Loan under part D of the Higher Education of 1965 (20 U.S.C. 1087a et seq.); and; and (C)by adding at the end the following:  
 
(3)in a case in which the accrual of interest on Federal student loans is suspended under subsection (b)(1) beyond September 30, 2021, during the 2-month period beginning on the date on which the national U–5 measure of labor underutilization shows initial signs of recovery (as such terms are defined in subsection (b)(1)(D)) carry out a program to provide not less than 6 notices by postal mail, telephone, or electronic communication to borrowers— (A)indicating when the interest on Federal student loans of the borrower will resume accrual and capitalization; and  
(B)the information described in paragraph (2)(B).. 135.ImplementationSection 3513 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by this part, is further amended by adding at the end the following:  
 
(i)Implementation 
(1)Information verification 
(A)In generalTo facilitate implementation of this section, information for the purposes described in subparagraph (B), shall be reported— (i)by the holders of Federal student loans defined in section 3502(a)(2)(B) to the satisfaction of the Secretary; and 
(ii)by the holders of Federal student loans defined in section 3502(a)(2)(C) to the satisfaction of the Secretary of Health and Human Services. (B)PurposesThe purposes of the information reported under subparagraph (A) are to— 
(i)verify, at the borrower level, the payments that are provided or suspended under this section; and (ii)calculate the amount of any interest due to the holder for reimbursement of interest under subsection (b). 
(2)CoordinationThe Secretary shall coordinate with the Secretary of Health and Human Services to carry out the provisions of this section with respect to Federal student loans defined in section 3502(a)(2)(C). . 136.Effective dateExcept as otherwise provided, this part, and the amendments made by this part, shall take effect as if enacted as part of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 
2Consolidation Loans and Public Service Loan Forgiveness 
137.Special rules relating to Federal Direct Consolidation Loans 
(a)Special rules relating to Federal Direct Consolidation Loans and PSLF 
(1)Public service loan forgiveness option on consolidation application 
(A)In generalDuring the period described in subsection (e), the Secretary shall— (i)include, in any application for a Federal Direct Consolidation Loan under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq,), an option for the borrower to indicate that the borrower intends to participate in the public service loan forgiveness program under section 455(m) of such Act (20 U.S.C. 1087e(m)); and  
(ii)for each borrower who submits an application for a Federal Direct Consolidation Loan, without regard to whether the borrower indicates the intention described in clause (i)— (I)request that the borrower submit a certification of employment; and 
(II)after receiving a complete certification of employment— (aa)carry out the requirements of paragraph (2); and 
(bb)inform the borrower of the number of qualifying monthly payments made on the component loans before consolidation that shall be deemed, in accordance with paragraph (2)(D), to be qualifying monthly payments made on the Federal Direct Consolidation Loan. (B)Hold harmlessThe Secretary may not change or otherwise rescind a calculation made under paragraph (2)(D) after informing the borrower of the results of such calculation under subparagraph (A)(ii)(II)(bb). 
(2)Process to determine qualifying payments for purposes of PSLFUpon receipt of a complete certification of employment under paragraph (1)(A)(ii)(II) of a borrower who receives a Federal Direct Consolidation Loan described in paragraph (1)(A), the Secretary shall— (A)review the borrower’s payment history to identify each component loan of such Federal Direct Consolidation Loan; 
(B)for each such component loan— (i)calculate the weighted factor of the component loan, which shall be the factor that represents the portion of such Federal Direct Consolidation Loan that is attributable to such component loan; and 
(ii)determine the number of qualifying monthly payments made on such component loan before consolidation;  (C)calculate the number of qualifying monthly payments determined under subparagraph (B)(ii) with respect to a component loan that shall be deemed as qualifying monthly payments made on the Federal Direct Consolidation Loan by multiplying— 
(i)the weighted factor of such component loan as determined under subparagraph (B)(i), by (ii)the number of qualifying monthly payments made on such component loan as determined under subparagraph (B)(ii); and 
(D)calculate the total number of qualifying monthly payments with respect to the component loans of the Federal Direct Consolidation Loan that shall be deemed as qualifying monthly payments made on such Federal Direct Consolidation Loan by— (i)adding together the result of each calculation made under subparagraph (C) with respect to each such component loan; and 
(ii)rounding the number determined under clause (i) to the nearest whole number. (3)DefinitionsFor purposes of this subsection: 
(A)Certification of employmentThe term certification of employment, used with respect to a borrower, means a certification of the employment of the borrower in a public service job (as defined in section 455(m)(3)(B) of the Higher Education Act of 1965) on or after October 1, 2007. (B)Component loanThe term component loan, used with respect to a Federal Direct Consolidation Loan, means each loan for which the liability has been discharged by the proceeds of the Federal Direct Consolidation Loan, which— 
(i)may include a loan that is not an eligible Federal Direct Loan (as defined in section 455(m)(3)(A) of the Higher Education Act of 1965); and (ii)in the case of a subsequent consolidation loan, only includes loans for which the liability has been directly discharged by such subsequent consolidation loan. 
(C)Federal Direct Consolidation LoanThe term Federal Direct Consolidation Loan means a Federal Direct Consolidation Loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.). (D)Qualifying monthly payment (i)Component loanThe term qualifying monthly payment, used with respect to a component loan, means a monthly payment on such loan made by a borrower, during a period of employment in a public service job (as defined in section 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) on or after October 1, 2007, pursuant to— 
(I)a repayment plan under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.; 1087aa et seq.); or (II)in the case of a loan made under subpart II of part A of title VII of the Public Health Service Act or under part E of title VIII of the Public Health Service Act, a repayment plan under title VII or VIII of such Act. 
(ii)Federal Direct Consolidation LoanThe term qualifying monthly payment, used with respect to a Federal Direct Consolidation Loan, means a monthly payment on such loan that counts as 1 of the 120 monthly payments described in section 455(m)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)).  (b)Special rules relating to Federal Direct Consolidation Loans and ICR and IBR (1)In generalDuring the period described in subsection (e), with respect to a borrower who receives a Federal Direct Consolidation Loan and who intends to repay such loan under an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e), the Secretary shall— 
(A)review the borrower’s payment history to identify each component loan of such Federal Direct Consolidation Loan; (B)for each such component loan— 
(i)calculate the weighted factor of the component loan, which shall be the factor that represents the portion of such Federal Direct Consolidation Loan that is attributable to such component loan; and (ii)determine the number of qualifying monthly payments made on such component loan before consolidation; 
(C)calculate the number of qualifying monthly payments determined under subparagraph (B)(ii) with respect to a component loan that shall be deemed as qualifying monthly payments made on the Federal Direct Consolidation Loan by multiplying— (i)the weighted factor of such component loan as determined under subparagraph (B)(i), by 
(ii)the number of qualifying monthly payments made on such component loan as determined under subparagraph (B)(ii); and (D)calculate and inform the borrower of the total number of qualifying monthly payments with respect to the component loans of the Federal Direct Consolidation Loan that shall be deemed as qualifying monthly payments made on such Federal Direct Consolidation Loan by— 
(i)adding together the result of each calculation made under subparagraph (C) with respect to each such component loan; and (ii)rounding the number determined under clause (i) to the nearest whole number. 
(2)Hold harmlessThe Secretary may not change or otherwise rescind a calculation made under paragraph (1)(D) after informing the borrower of the results of such calculation under such paragraph. (3)DefinitionsIn this subsection: 
(A)Component loan; Federal Direct Consolidation LoanThe terms component loan and Federal Direct Consolidation Loan have the meanings given the terms in subsection (a). (B)Qualifying payment (i)Component loansSubject to clause (ii), the term qualifying monthly payment, used with respect to a component loan, means a monthly payment on such loan made by a borrower pursuant to— 
(I)a repayment plan under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., 1087aa et seq.); or  (II)in the case of a loan made under subpart II of part A of title VII of the Public Health Service Act (42 U.S.C. 292q et seq.) or under part E of title VIII of the Public Health Service Act (42 U.S.C. 297a et seq.), a repayment plan under title VII or VIII of such Act. 
(ii)Clarification 
(I)ICRFor purposes of determining the number of qualifying monthly payments made on a component loan pursuant to an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)), each month a borrower is determined to meet the requirements of section 455(e)(7)(B)(i) of such Act with respect to such loan shall be treated as such a qualifying monthly payment. (II)IBRFor purposes of determining the number of qualifying monthly payments made on a component loan pursuant to an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e), each month a borrower was determined to meet the requirements of subsection (b)(7)(B) of such section 493C with respect to such loan shall be treated as such a qualifying monthly payment.  
(iii)Federal Direct Consolidation LoansThe term qualifying monthly payment, used with respect to a Federal Direct Consolidation Loan, means a monthly payment on such loan that counts as a monthly payment under an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)), or an income-based repayment plan under section 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e). (c)Notification to borrowers (1)In generalDuring the period described in subsection (e), the Secretary and the Secretary of Health and Human Services shall undertake a campaign to alert borrowers of a loan described in paragraph (2)— 
(A)on the benefits of consolidating such loans into a Federal Direct Consolidation Loan, including the benefits of the special rules under subsections (a) and (b) of this section; and (B)under which servicers and holders of Federal student loans shall provide to borrowers such consumer information, and in such manner, as determined appropriate by the Secretaries, based on conducting consumer testing to determine how to make the information as meaningful to borrowers as possible. 
(2)Federal student loansA loan described in this paragraph is— (A)a loan made under subpart II of part A of title VII of the Public Health Service Act or under part E of title VIII of such Act; or 
(B)a loan made under part E of the Higher Education Act of 1965. (d)Special rule for interest on Federal Direct Consolidation LoansAny Federal Direct Consolidation Loan for which the application is received during the period described in subsection (e), shall bear interest at an annual rate as calculated under section 455(b)(8)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)(D)), without regard to the requirement to round the weighted average of the interest rate to the nearest higher one-eighth of one percent. 
(e)PeriodThe period described in this clause is the period beginning on the date of enactment of this Act, and ending on the later of— (1)September 30, 2021; or 
(2)the day following the date of enactment of this Act that is 2 months after the national U–5 measure of labor underutilization shows initial signs of recovery (as such terms are defined in section 3513(b) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), as amended by this Act)). (f)GAO study on implementation of special rules on consolidationNot later than 6 months after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the authorizing committees (defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) on the implementation of this section, which shall include— 
(1)information on borrowers who apply for or receive a Federal Direct Consolidation Loan under part D of the Higher Education Act of 1965 during the period described in subsection (e), disaggregated— (A)by borrowers who intend to participate in the public service loan forgiveness program under section 455(m) of such Act (20 U.S.C. 1087e(m)); and 
(B)by borrowers who intend to repay such loans on an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e); (2)the extent to which the Secretary has established procedures for carrying out subsections (a) and (b);  
(3)the extent to which the Secretary and the Secretary of Health and Human Services have carried out the notification to borrowers required under subsection (c); and (4)recommendations on improving the implementation of this section to ensure increased borrower participation.  
138.Treatment of PSLF 
(a)Exception for purposes of PSLF loan forgivenessSection 455(m)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(1)(B)) shall apply as if clause (i) were struck. (b)Health care practitionerIn section 455(m)(3)(B)(i) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)(i)), the term full-time professionals engaged in health care practitioner occupations includes an individual who— 
(1)has a full-time job as a health care practitioner; (2)provides medical services in such full-time job at a nonprofit hospital or public hospital or other nonprofit or public health care facility; and 
(3)is prohibited by State law from being employed directly by such hospital or other health care facility. DProtecting Students 141.Notifications and reporting relating to higher education (a)Notification of non-CARES Act flexibilities (1)Notice to Congress (A)In generalNot later than two days before the date on which the Secretary grants a flexibility described in paragraph (4), the Secretary shall— 
(i)submit to the authorizing committees a written notification of the Secretary’s intent to grant such flexibility; and (ii)publish the notification on a publicly accessible website of the Department of Education. 
(B)ElementsEach notification under subparagraph (A) shall— (i)identify the provision of law, regulation, or subregulatory guidance to which the flexibility will apply; 
(ii)identify any limitations on the flexibility, including any time limits; (iii)identify the statutory authority under which the flexibility is provided; 
(iv)identify the class of covered entities to which the flexibility will apply; (v)identify whether a covered entity will need to request the flexibility or whether the flexibility will be applied without request; 
(vi)in the case of a flexibility that requires a covered entity to request the flexibility, identify the factors the Secretary will consider in approving or denying the flexibility; (vii)explain how the flexibility is expected to benefit the covered entity or class of covered entities to which it applies; and 
(viii)explain the reasons the flexibility is necessary and appropriate due to COVID–19. (2)Quarterly reportsNot later than 10 days after the end of each fiscal quarter for the duration of the qualifying emergency through the end of the first fiscal year beginning after the conclusion of such qualifying emergency, the Secretary shall submit to the authorizing committees a report that includes, with respect to flexibilities described in paragraph (4) that have been issued by the Secretary in the most recently ended fiscal quarter, the following: 
(A)In the case of a flexibility that was issued by the Secretary without request from a covered entity, an explanation of all requirements, including reporting requirements, that the Secretary imposed on the covered entity as a condition of the flexibility. (B)In the case of a flexibility for which a covered entity requested and received specific approval from the Secretary— 
(i)identification of the covered entity that received the flexibility; (ii)an explanation of the specific reasons for approval of the request; 
(iii)a detailed description of the terms of the flexibility, including— (I)a description of any limitations on the flexibility; and 
(II)identification of each provision of law (including regulation and subregulatory guidance) that is waived or modified and, for each such provision, the statutory authority under which the flexibility was provided; and (iv)a copy of the final document granting the flexibility. 
(C)In the case of any request for a flexibility that was denied by the Secretary— (i)identification of the covered entity or entities that were denied a flexibility; 
(ii)a detailed description of the terms of the request for the flexibility; and (iii)an explanation of the specific reasons for denial of the request. 
(3)Report on flexibilities granted before enactmentNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the authorizing committees a report that— (A)identifies each flexibility described in paragraph (4) that was granted by the Secretary between March 13, 2020, and the date of enactment of this Act; and 
(B)with respect to each such flexibility, provides the information specified in paragraph (1)(B). (4)Flexibility describedA flexibility described in this paragraph is modification or waiver of any provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) (including any regulation or subregulatory guidance issued under such a provision) that the Secretary determines to be necessary and appropriate to modify or waive due to COVID–19, other than a provision of the Higher Education Act of 1965 that the Secretary is specifically authorized to modify or waive pursuant to the CARES Act (Public Law 116–136). 
(5)PrivacyThe Secretary shall ensure that any report or notification submitted under this subsection does not reveal personally identifiable information about an individual student. (6)Rule of constructionNothing in this subsection shall be construed to authorize the Secretary to waive or modify any provision of law. 
(b)Reports on exercise of CARES Act waivers by institutions of higher educationNot later than 30 days after the date of enactment of this Act, each institution of higher education that exercises an authority provided under section 3503(b), section 3504, section 3505, section 3508(d), section 3509, or section 3517(b) of the CARES Act (Public Law 116–136) shall submit to the Secretary a report that describes the nature and extent of the institution’s exercise of such authorities, including the number of students and amounts of aid provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) affected by the exercise of such authorities, as applicable. (c)Reports on changes to contracts and agreementsNot later than 10 days after the end of each fiscal quarter for the duration of the qualifying emergency through the end of the first fiscal year beginning after the conclusion of such qualifying emergency, the Secretary shall submit to the authorizing committees a report that includes, for the most recently ended fiscal quarter— 
(1)a summary of all modifications to any contracts with Department of Education contractors relating to Federal student loans, including— (A)the contractual provisions that were modified; 
(B)the names of all contractors affected by the modifications; and (C)estimates of any costs or savings resulting from the modifications; 
(2)a summary of all amendments, addendums, or other modifications to program participation agreements with institutions of higher education under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094), any provisional program participation agreements entered into under such section, including— (A)any provisions of such agreements that were modified by the Department of Education; and 
(B)the number of institutions of higher education that received such modifications or entered into such provisional agreements, disaggregated by— (i)status as a four-year, two-year, or less-than-two-year public institution, private nonprofit institution, or proprietary institution; and 
(ii)each category of minority-serving institution described in section 371(a) of the Higher Education Act (20 U.S.C. 1067q); and (3)sample copies of program participation agreements (including provisional agreements), selected at random from among the agreements described in paragraph (2), including at least one agreement from each type of institution (whether a public institution, private nonprofit institution, or proprietary institution) that received a modified or provisional agreement. 
(d)Report to Congress 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the authorizing committees a report that includes the following: (A)A summary of the reports received by the Secretary under subsection (b). 
(B)A description of— (i)the Secretary’s use of the authority under section 3506 of the CARES Act (Public Law 116–136) to adjust subsidized loan usage limits, including the total number of students and the total amount of subsidized loans under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) affected by the Secretary’s use of such authority; 
(ii)the Secretary’s use of the authority under section 3507 of the CARES Act (Public Law 116–136) to exclude certain periods from the Federal Pell Grant duration limit, including the total number of students and the total amount of Federal Pell Grants under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) affected by the Secretary’s use of such authority; and (iii)the Secretary’s use of the authority under section 3508 of the CARES Act (Public Law 116–136) to waive certain requirements for the return of Federal funds, including— 
(I)in the case of waivers issued to students under such section, the total number of students and the total amount of aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) affected by the Secretary’s use of such authority; and (II)in the case of waivers issued to institutions of higher education under such section, the total number of students and the total amount of aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) affected by the Secretary’s use of such authority. 
(C)A summary of the information required to be reported to the authorizing committees under sections 3510 and 3512 of the CARES Act (Public Law 116–136), as amended by this Act, regardless of whether such information has previously been reported to such committees as of the date of the report under this subsection. (D)Information relating to the temporary relief for Federal student loan borrowers provided under section 3513 of the CARES Act (Public Law 116–136), including— 
(i)with respect to the notifications required under subsection (g)(1) of such section— (I)the total number of individual notifications sent to borrowers in accordance with such subsection, disaggregated by electronic, postal, and telephonic notifications; 
(II)the total number of notifications described in clause (i) that were sent within the 15-day period specified in such subsection; and (III)the actual costs to the Department of Education of making the notifications under such subsection; 
(ii)the projected costs to the Department of Education of making the notifications required under subsection (g)(2) of such section; (iii)the number of Federal student loan borrowers who have affirmatively opted-out of payment suspension under subsection (a) of such section; 
(iv)the number of individual notifications sent to employers directing the employers to halt wage garnishment pursuant to subsection (e) of such section, disaggregated by electronic, postal, and telephonic notifications; (v)the number of Federal student loan borrowers who have had their wages garnished pursuant to section 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) or section 3720D of title 31, United States Code, between March 13, 2020, and the date of the date of enactment of this Act; 
(vi)the number of Federal student loan borrowers subject to interest capitalization as a result of consolidating Federal student loans since March 13, 2020, and the total amount of such interest capitalization; (vii)the average daily call wait times and call drop rates, disaggregated by student loan servicer, for the period between March 13, 2020, and the date of enactment of this Act; and 
(viii)the estimated or projected savings to the Department of Education for student loan servicing activities for the period beginning on March 13, 2020, and ending on September 30, 2020, due to lower reimbursement or contract costs per account for student loan servicers and private collection agencies resulting from the suspension of Federal student loan payments and halt to collection activities under the CARES Act (Public Law 116–136). (E)Information relating to the special rules relating to Federal Direct Consolidation Loans under section 137 of this Act, including— 
(i)the number of borrowers who submitted an application for a Federal Direct Consolidation Loan; (ii)the number of borrowers who received a Federal Direct Consolidation Loan; and 
(iii)the wait time between submitting an application and receiving a Federal Direct Consolidation Loan. (F)A summary of the information required to be reported to the authorizing committees under section 3517(c) and section 3518(c) of the CARES Act (Public Law 116–136), as amended by this Act, regardless of whether such information has previously been reported to such committees as of the date of the report under this subsection. 
(G)A copy of any communication from the Department of Education to grantees and Federal student loan borrowers eligible for rights and benefits under section 3519 of the CARES Act (Public Law 116–136) to inform such grantees and borrowers of their eligibility for such rights and benefits. (2)Duty of HHSThe Secretary of Health and Human Services shall provide to the Secretary of Education the information necessary for the Secretary of Education to comply with paragraph (1)(D). 
(e)Amendments to CARES Act reporting requirements 
(1)Reporting requirement for HBCU capital financing loan defermentSection 3512(c) of the CARES Act (Public Law 116–136) is amended by striking the period at the end and inserting , the terms of the loans deferred, and the schedule for repayment of the deferred loan amount.. (2) Reporting requirement for institutional aid modificationsSection 3517(c) of the CARES Act (Public Law 116–136) is amended by striking the period at the end and inserting , identifies the statutory provision waived or modified, and describes the terms of the waiver or modification received by the institution.. 
(3)Reporting requirement for grant modificationsSection 3518(c) of the CARES Act (Public Law 116–136) is amended by striking the period at the end and inserting and describes the terms of the modification received by the institution or other grant recipient.. (f)DefinitionsIn this section: 
(1)The term covered entity means an institution of higher education, a Federal contractor, a student, or any other entity that is subject to the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). (2)The term Federal student loan means a loan described in section 3502(a)(2) of the CARES Act (Public Law 116–136), as amended by this Act. 
142.Protecting students from predatory recruitment 
(a)Undercover and audit-based investigationsDuring the covered period, in carrying out the provisions of subpart 3 of part H of title IV of such Act (20 U.S.C. 1099c et seq.), including paragraphs (1) and (2) of section 498A(a) of the Higher Education Act of 1965 (20 U.S.C. 1099c–1(a)), the Secretary of Education shall—  (1)conduct regular undercover and audit-based investigations for the purpose of encouraging the ethical treatment of students and prospective students and detecting fraud and abuse in the Federal student aid programs, including— 
(A)violations described in section 487(c)(3) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)); (B)violations of section 487(a)(20) of such Act (20 U.S.C. 1094(a)(20));  
(C)violations described in subparagraphs (A) and (B) by any entity with which the institution has contracted for student recruitment or admission activities; and (D)violations of subsection (b) of this section; 
(2)develop written guidelines for the investigations described in paragraph (1)— (A)in accordance with commonly-accepted practices for undercover operations by Office of Inspector General of the Department of Education; and 
(B)in consultation with other relevant agencies, including the Department of Justice, Federal Trade Commission, Consumer Financial Protection Bureau, and the Office of Inspector General of the Department of Education; (3)ensure that institutions found in violation of the provisions under paragraph (1) shall be subject to a sanction determined by the Secretary of Education under section 487(c) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)); and  
(4)provide to the authorizing committees (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)), and make available to the public, an annual report on— (A)the findings of investigations described in paragraph (1); and 
(B)the applicable sanctions imposed on institutions found in violation of the provisions described in paragraph (1). (b)Notice of incentive payment banDuring the covered period, each institution of higher education participating in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) shall— 
(1)provide notice of the ban on prohibited incentive payment (including commissions and bonuses) under section 487(a)(20) of such Act (20 U.S.C. 1094(a)(20)) (and accompanying regulations) upon hiring an employee or entering into a contract with a third party contractor, and at least once per calendar year to employees and third-party contractors of the institution; and (2)publish a clear statement in all internal recruitment materials, including guides or manuals, acknowledging such ban. 
(c)SunsetFor purposes of this section, the term covered period means the period beginning on the date of enactment of this Act and ending on the date on which subpart 3 of part H of title IV of the Higher Education (20 U.S.C. 1099c) is amended or repealed. IIImpact Aid and Migrant Education Coronavirus Relief 201.Impact AidDue to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus, and notwithstanding sections 7002(j) and 7003(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702(j), 7703(c)), a local educational agency desiring to receive a payment under section 7002 or 7003 of such Act (20 U.S.C. 7702, 7703) for fiscal year 2022 that also submitted an application for such payment for fiscal year 2021 shall, in the application submitted under section 7005 of such Act (20 U.S.C. 7705) for fiscal year 2022— 
(1)with respect to a requested payment under section 7002 of such Act (20 U.S.C. 7702)— (A)use the data described in subsection (j) of such section 7002 relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021; or 
(B)use the data relating to calculating such payment for the fiscal year required under such subsection (j); and (2)with respect to a requested payment under section 7003 of such Act (20 U.S.C. 7703)— 
(A)use the student count data relating to calculating such payment that was submitted by the local educational agency in the application for fiscal year 2021, except that payments for fiscal year 2022 shall be calculated by the Secretary using the expenditures and rates described in clauses (i), (ii), (iii), and (iv) of subsection (b)(1)(C) of such section 7003 that would otherwise apply for fiscal year 2022; or (B)use the student count data relating to calculating such payment for the fiscal year required under subsection (c) of such section 7003. 
202.Education of migratory childrenDue to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus, and notwithstanding subsections (a)(1) and (f)(1) of section 1303 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6393), for the purposes of making determinations under subsections (a)(1) and (f) of such section 1303 for fiscal year 2021 and all subsequent fiscal years for which school year 2019–2020 data would be used in the calculations under section 1303(a)(1) of such Act (20 U.S.C. 6393(a)(1)) , the Secretary of Education shall use school year 2018–2019 or school year 2019–2020 data, whichever data are greater, wherever school year 2019–2020 data otherwise would be required. IIICareer, Technical, and Adult Education 301.DefinitionsIn this subtitle: 
(1)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). (2)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus. 
302.COVID–19 career and technical education response flexibility 
(a)Pooling of fundsAn eligible recipient may, in accordance with section 135(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(c)), pool a portion of funds received under such Act with a portion of funds received under such Act available to one or more eligible recipients to support the transition from secondary education to postsecondary education or employment for CTE participants whose academic year was interrupted by the COVID–19 national emergency. (b)Professional developmentDuring the COVID–19 national emergency, section 3(40)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(40)(B)) shall apply as if sustained (not stand-alone, 1-day, or short-term workshops), intensive, collaborative, job-embedded, data-driven, and classroom-focused, were struck. 
(c)DefinitionsExcept as otherwise provided, the terms in this section have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 303.Adult education and literacy response activities (a)Online service delivery of adult education and literacy activitiesDuring the COVID–19 national emergency, an eligible agency may use funds available to such agency under paragraphs (2) and (3) of section 222(a) of the Workforce Innovation and Opportunity Act (20 U.S.C. 3302(a)) for the administrative expenses of the eligible agency related to transitions to online service delivery of adult education and literacy activities. 
(b)DefinitionsExcept as otherwise provided, the terms in this section have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272). IVDisability Employment 401.Rehabilitation Act waivers (a)Provisions eligible for waiverThe following provisions of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) are eligible for waivers due to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus: 
(1)The Secretary of Education may provide a waiver of section 103(b)(1) to allow the replacement of expired or spoiled food products at vending facilities. (2)The Secretary of Education may provide a waiver of the service obligation requirement under section 302(b) due to interrupted service obligations. 
(b)DurationA waiver approved by the Secretary under subsection (a) shall expire on the earlier of the following dates: (1)The date that is 1 year after the date of the enactment of this Act. 
(2)The last day of the national emergency referred to in subsection (a). (c)Streamlined processThe Secretary of Education shall create a streamlined application process to request a waiver under this section, and the Secretary may grant such waiver if the Secretary determines that the waiver is necessary and appropriate. 
(d)LimitationNothing in this section shall be construed to allow the Secretary to waive any statutory or regulatory requirements under applicable civil rights laws. (e)Reporting and publication (1)Public noticeA State requesting a waiver under this section shall provide the public notice of, and the opportunity to comment on, the request by posting on the State website information regarding the waiver request and the process for commenting. 
(2)Notifying CongressNot later than 7 days after— (A)receiving a waiver request from a State under this section, the Secretary of Education shall notify the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives of such waiver request; and 
(B)granting a waiver under this section, the Secretary of Education shall notify the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives of such waiver. (3)PublicationNot later than 30 days after granting a waiver under this section, the Secretary of Education shall publish a notice of the Secretary’s decision (including which waiver was granted and the reason for granting the waiver) in the Federal Register and on the website of the Department of Education. 
CProtection for Families and Workers 
IAmendments to Emergency Family and Medical Leave Expansion Act and Emergency Paid Sick Leave Act 
AEmergency Family and Medical Leave Expansion Act Amendments 
101.ReferencesExcept as otherwise expressly provided, whenever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), as amended by the Emergency Family and Medical Leave Expansion Act (Public Law 116–127).  102.Employee eligibility and employer clarification (a)Employee eligibilitySection 101(2) is amended by adding at the end the following: 
 
(F)Alternative eligibility for COVID–19 public health emergency For the period beginning on the date of the enactment of The Heroes Act and ending on December 31, 2022— (i)subparagraph (A)(i) shall be applied by substituting 90 days for 12 months; and 
(ii)subparagraph (A)(ii) shall not apply. . (b)Employer clarificationSection 101(4) is amended by adding at the end the following:  
 
(C)ClarificationSubparagraph (A)(i) shall not apply with respect to a public agency described in subparagraph (A)(iii).. 103.Emergency leave extensionSection 102(a)(1)(F) is amended by striking December 31, 2020 and inserting February 28, 2021. 
104.Emergency leave definitions 
(a)Eligible employeeSection 110(a)(1) is amended in subparagraph (A), by striking sections 101(2)(A) and 101(2)(B)(ii) and inserting section 101(2).  (b)Employer thresholdSection 110(a)(1)(B) is amended by striking fewer than 500 employees and inserting 1 or more employees. 
(c)ParentSection 110(a)(1) is amended by adding at the end the following:  (C)ParentIn lieu of the definition in section 101(7), the term parent, with respect to an employee, means any of the following: 
(i)A biological, foster, or adoptive parent of the employee. (ii)A stepparent of the employee. 
(iii)A parent-in-law of the employee. (iv)A parent of a domestic partner of the employee. 
(v)A legal guardian or other person who stood in loco parentis to an employee when the employee was a child. . (d)Qualifying need related to a public health emergencySection 110(a)(2)(A) is amended to read as follows: 
 
(A)Qualifying need related to a public health emergencyThe term qualifying need related to a public health emergency, with respect to leave, means that the employee is unable to perform the functions of the position of such employee due to a need for leave for any of the following: (i)To self-isolate because the employee is diagnosed with COVID–19.  
(ii)To obtain a medical diagnosis or care if such employee is experiencing the symptoms of COVID–19.  (iii)To comply with a recommendation or order by a public official with jurisdiction or a health care provider to self isolate, without regard to whether such recommendation or order is specific to the employee, on the basis that the physical presence of the employee on the job would jeopardize the employee’s health, the health of other employees, or the health of an individual in the household of the employee because of— 
(I)the possible exposure of the employee to COVID–19; or (II)exhibition of symptoms of COVID–19 by the employee.  
(iv)To care for or assist a family member of the employee, without regard to whether another individual other than the employee is available to care for or assist such family member, because— (I)such family member— 
(aa)is self-isolating because such family member has been diagnosed with COVID–19; or (bb)is experiencing symptoms of COVID–19 and needs to obtain medical diagnosis or care; or 
(II)a public official with jurisdiction or a health care provider makes a recommendation or order with respect to such family member, without regard to whether such determination is specific to such family member, that the presence of the family member in the community would jeopardize the health of other individuals in the community because of— (aa)the possible exposure of such family member to COVID–19; or 
(bb)exhibition of symptoms of COVID–19 by such family member. (v)To care for the son or daughter of such employee if, due to COVID–19— 
(I)the child care provider of such son or daughter is unavailable;  (II)the school or place of care of such son or daughter is closed; or 
(III)the school of such son or daughter—- (aa)requires or makes optional a virtual learning instruction model; or 
(bb)requires or makes optional a hybrid of in-person and virtual learning instruction models.  (vi)To care for a family member who is incapable of self-care because of a mental or physical disability or is a senior citizen, without regard to whether another individual other than the employee is available to care for such family member, if the place of care for such family member is closed or the direct care provider is unavailable due to COVID–19.. 
(e)Family memberSection 110(a)(2) is amended by adding at the end the following:  (E)Family memberThe term family member, with respect to an employee, means any of the following: 
(i)A parent of the employee. (ii)A spouse of the employee. 
(iii)A sibling of the employee. (iv)Next of kin of the employee or a person for whom the employee is next of kin. 
(v)A son or daughter of the employee. (vi)A grandparent or grandchild of the employee. 
(vii)A domestic partner of the employee. (viii)Any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.  
(F)Domestic partner 
(i)In generalThe term domestic partner, with respect to an individual, means another individual with whom the individual is in a committed relationship. (ii)Committed relationship definedThe term committed relationship means a relationship between 2 individuals, each at least 18 years of age, in which each individual is the other individual’s sole domestic partner and both individuals share responsibility for a significant measure of each other’s common welfare. The term includes any such relationship between 2 individuals that is granted legal recognition by a State or political subdivision of a State as a marriage or analogous relationship, including a civil union or domestic partnership. . 
105.Regulatory authorities 
(a)In generalSection 110(a) is amended by striking paragraph (3).  (b)Force or effect of regulationsAny regulation issued under section 110(a)(3), as in effect on the day before the date of the enactment of this Act, shall have no force or effect.  
106.Paid leaveSection 110(b) of the Family and Medical Leave Act of 1993 is amended— (1)in the heading, by striking Relationship to; 
(2)by amending paragraph (1) to read as follows:  (1)Employee election (A)In generalAn employee may elect to substitute any vacation leave, personal leave, or medical or sick leave for paid leave under section 102(a)(1)(F) in accordance with section 102(d)(2)(B). 
(B)Employer requirementAn employer may not require an employee to substitute any leave described in subparagraph (A) for leave under section 102(a)(1)(F). (C)Relationship to other family and medical leaveLeave taken under subparagraph (F) of section 102(a)(1) shall not count towards the 12 weeks of leave to which an employee is entitled under subparagraphs (A) through (E) of such section. 
(D)Relationship to limitationPRESUMPTION OF ELIGIBILITY FOR for any vacation leave, personal leave, or medical or sick leave that is substituted for leave under section 102(a)(1)(F) shall not count toward the limitation under paragraph (2)(B)(ii).; and (3)in paragraph (2)(A), by striking that an employee takes and all that follows through 10 days.  
107.Wage rateSection 110(b)(2)(B) is amended— (1)by amending clause (i)(I) to read as follows: 
 
(I)an amount that is not less than the greater of— (aa)the minimum wage rate in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1));  
(bb)the minimum wage rate in effect for such employee in the applicable State or locality, whichever is greater, in which the employee is employed; or (cc)two thirds of an employee’s regular rate of pay (as determined under section 7(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(e)); and; and 
(2)in clause (ii), by striking $10,000 and inserting $12,000.  108.NoticeSection 110(c) is amended by striking for the purpose described in subsection (a)(2)(A).  
109.Intermittent leaveSection 110 is amended by adding at the end the following:   (e)Leave taken intermittently or on a reduced work scheduleLeave under section 102(a)(1)(F) may be taken by an employee intermittently or on a reduced work schedule, without regard to whether the employee and the employer of the employee have an agreement with respect to whether such leave may be taken intermittently or on a reduced work schedule..  
110.CertificationSection 110 is further amended by adding at the end the following:   (f)Certification (1)In generalIf an employer requires that a request for leave under section 102(a)(1)(F) be certified, the employer may require documentation for certification not earlier than 5 weeks after the date on which the employee takes such leave.  
(2)Sufficient certificationThe following documentation shall be sufficient for certification: (A)With respect to leave taken for the purposes described in clauses (i) through (iv) of subsection (a)(2)(A)— 
(i)a recommendation or order from a public official having jurisdiction or a health care provider that the employee or relevant family member has symptoms of COVID–19 or should self-isolate; or (ii)documentation or evidence, including an oral or written statement from an employee, that the employee or relevant family member has been exposed to COVID–19. 
(B)With respect to leave taken for the purposes described in clause (v) or (vi) of subsection (a)(2)(A), notice— (i)from the school, place of care, or child care or direct care provider of the son or daughter or other family member of the employee of closure or unavailability; or 
(ii)from the school of the son or daughter of the requirement or option of a virtual learning instruction model or a hybrid of in-person and virtual learning instruction models. . 111.Authority of the Director of the Office of Management and Budget to exclude certain employeesSection 110(a) is amended by striking paragraph (4). 
112.Technical amendments 
(a)Section 110(a)(1)(A) is amended by striking (ii) before Special Rule and inserting (iii).  (b)Section 19008 of the CARES Act is amended— 
(1)by striking — after amended; (2)by striking paragraph (1); and 
(3)by striking (2) before by adding at the end.  113.Amendments to the Emergency Family and Medical Leave Expansion ActThe Emergency Family and Medical Leave Expansion Act (Public Law 116–127) is amended— 
(1)in section 3103(b), by striking Employees and inserting, Notwithstanding section 102(a)(1)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)(A)), employees; and (2)by striking sections 3104 and 3105.  
BEmergency Paid Sick Leave Act Amendments 
121.ReferencesExcept as otherwise expressly provided, whenever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of division E of the Families First Coronavirus Response Act (Public Law 116–127). 122.Paid sick time requirement (a)UsesSection 5102(a) is amended to read as follows:  
 
(a)In generalAn employer shall provide to each employee employed by the employer paid sick time for any qualifying need related to a public health emergency (as defined in section 110(a)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2620(a)(2)(A)). . (b)RecurrenceSection 5102(b) is amended by striking An and inserting During any 12-month period, an.  
(c)Employers with existing policiesSection 5102 is amended by striking subsection (f) and inserting the following:   (f)Employers with existing policiesWith respect to an employer that provides paid leave on the day before the date of the enactment of this Act— 
(1)the paid sick time under this Act shall be made available to employees of the employer in addition to such paid leave; and (2)the employer may not change such paid leave on or after such date of enactment to avoid being subject to paragraph (1). . 
(d)Intermittent leaveSection 5102 is further amended by adding at the end the following:   (g)Leave taken intermittently or on a reduced work scheduleLeave under section 5102 may be taken by an employee intermittently or on a reduced work schedule, without regard to whether the employee and the employer of the employee have an agreement with respect to whether such leave may be taken intermittently or on a reduced work schedule.. 
(e)CertificationSection 5102 is further amended by adding at the end the following:   (h)CertificationIf an employer requires that a request for paid sick time under this section be certified— 
(1)the documentation described in paragraph (2) of section 110(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2620(f)) shall be sufficient for certification; and (2)an employer may not require such certification unless— 
(A)the employee takes not less than 3 consecutive days of paid sick time; and (B)the employer requires documents for such certification not earlier than 7 workdays after the employee returns to work after such paid sick time.. 
(f)NoticeSection 5102 is further amended by adding at the end the following:  (i)NoticeIn any case where the necessity for leave under this section is foreseeable, an employee shall provide the employer with such notice of leave as is practicable. . 
(g)Leave transfer to new employerSection 5102 is further amended by adding at the end the following:  (j)Leave transfer to new employerA covered employee who begins employment with a new covered employer shall be entitled to the full amount of leave under section 5102 with respect to such employer. . 
(h)Restoration to position 
(1)In generalSection 5102 is further amended by adding at the end the following:  (k)Restoration to positionAny covered employee who takes paid sick time under this section, on return from such paid sick time, shall be entitled— 
(1) to be restored by the employer to the position of employment held by the employee when the leave commenced; or  (2)if such position is not available, to be restored to an equivalent position with equivalent employment benefits, pay, and other terms and conditions of employment. . 
(2)EnforcementSection 5105 is amended— (A)by amending subsection (a) to read as follows:  
 
(a)Unpaid sick leaveSubject to subsection (b), a violation of section 5102 shall be deemed a violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) and unpaid amounts shall be treated as unpaid overtime compensation under such section for the purposes of sections 15 and 16 of such Act (29 U.S.C. 215 and 216).; and (B)in subsection (b), by inserting section 5102(k) or before section 5104.  
123.SunsetSection 5109 is amended by striking December 31, 2020 and inserting February 28, 2021.  124.Definitions (a)EmployerSection 5110(2)(B) is amended— 
(1)by striking terms and inserting term; (2)by amending subclause (I) of clause (i) to read as follows:  
 
(I) means any person engaged in commerce or in any industry or activity affecting commerce that employs 1 or more employees;; and (3)by amending clause (ii) to read as follows: 
 
(ii)Public agency and non-profit organizationsFor purposes of clause (i)(III) and (i)(I), a public agency and a nonprofit organization shall be considered to be a person engaged in commerce or in an industry or activity affecting commerce..  (b)FMLA termsSection 5110(4) is amended to read as follows:  
 
(4)FMLA terms 
(A)Section 101The terms health care provider, next of kin, son or daughter, and spouse have the meanings given such terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). (B)Section 110The terms child care provider, domestic partner, family member, parent, and school have the meanings given such terms in section 110(a)(2) of the Family and Medical and Leave Act of 1993. . 
(c)Paid sick timeSection 5110(5) is amended— (1)in subparagraph (A)— 
(A)in clause (i), by striking reason described in any paragraph of section 2(a) and inserting qualifying need related to a public health emergency; and (B)in clause (ii), by striking exceed and all that follows and inserting exceed $511 per day and $5,110 in the aggregate.;  
(2)in subparagraph (B)— (A)by striking the following: 
 
(B)Required compensation 
(i)In generalSubject to subparagraph (A)(ii),; and inserting the following:   (B)Required compensationSubject to subparagraph (A)(ii),; and 
(B)by striking clause (ii); and (3)in subparagraph (C), by striking  section 2(a) and inserting section 5102(a). 
(d)Qualifying need related to a public health emergencySection 5110 is amended by adding at the end the following:   (1)Qualifying need related to a public health emergencyThe term qualifying need related to a public health emergency has the meaning given such term in section 110(a)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2620(a)(2)(A)).. 
125.Emergency paid sick leave for employees of the Department of Veterans Affairs and the Transportation Security Administration for purposes relating to COVID–19Section 5110(1) is further amended— (1)in subparagraph (E) by striking or after Code;; 
(2)by redesignating subparagraph (F) as subparagraph (H); and (3)by inserting after subparagraph (E) the following: 
 
(F)notwithstanding sections 7421(a) or 7425(b) of title 38, United States Code, or any other provision of law, an employee of the Department of Veterans Affairs (including employees under chapter 74 of such title); (G)any employee of the Transportation Security Administration, including an employee under 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note); or . 
126.Authority of the Director of the Office of Management and Budget to exclude certain employeesDivision E is amended by striking section 5112. 127.Regulatory authorities (a)In generalDivision E is amended by striking section 5111. 
(b)Force or effect of regulationsAny regulation issued under section 5111 of division E of the Families First Coronavirus Response Act (Public Law 116–127), as in effect on the day before the date of the enactment of this Act, shall have no force or effect. IICOVID–19 Every Worker Protection Act of 2020 201.Short titleThis title may be cited as the COVID–19 Every Worker Protection Act of 2020.  
202.Emergency temporary and permanent standards 
(a)Emergency temporary standard 
(1)In generalIn consideration of the grave danger presented by COVID–19 and the need to strengthen protections for employees, not later than 7 days after the date of the enactment of this Act, the Secretary of Labor shall promulgate an emergency temporary standard to protect from occupational exposure to SARS–CoV–2— (A)employees of health care sector employers; 
(B)employees of employers in paramedic and emergency medical services, including such services provided by firefighters and other emergency responders; and (C)employees of employers in other sectors or occupations, including mortuary services, food processing (including poultry, meat, and seafood), agriculture and crop harvesting, manufacturing, indoor and outdoor construction, correctional centers, jails, and detention centers, transportation (including airports, train stations, and bus stations), retail and wholesale grocery, warehousing and package and mail processing and delivery services, call centers, education, social service and daycare, homeless shelters, hotels, restaurants and bars, drug stores and pharmacies, and retail establishments. 
(2)ConsultationIn developing the standard under this subsection, the Secretary of Labor—  (A)shall consult with— 
(i)the Director of the Centers for Disease Control and Prevention; and (ii)the Director of the National Institute for Occupational Safety and Health; and 
(B)may consult with the professional associations and representatives of the employees described in paragraph (1). (3)Enforcement discretionIf the Secretary of Labor determines it is not feasible for an employer to comply with a requirement of the standard promulgated under this subsection (such as a shortage of the necessary personal protective equipment), the Secretary may exercise discretion in the enforcement of such requirement if the employer demonstrates that the employer—  
(A)is exercising due diligence to come into compliance with such requirement; and  (B)is implementing alternative methods and measures to protect employees.  
(4)Extension of standardNotwithstanding paragraphs (2) and (3) of section 6(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)), the emergency temporary standard promulgated under this subsection shall be in effect until the date on which the final standard promulgated under subsection (b) is in effect.  (5)State plan adoptionWith respect to a State with a State plan that has been approved by the Secretary of Labor under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667), not later than 14 days after the date of the enactment of this Act, such State shall promulgate an emergency temporary standard that is at least as effective in protecting from occupational exposure to SARS–CoV–2 the employees described in paragraph (1) as the emergency temporary standard promulgated under this subsection.  
(6)Employer definedFor purposes of the standard promulgated under this subsection, the term employer (as defined in section 3 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652)) includes any State or political subdivision of a State, except for a State or political subdivision of a State already subject to the jurisdiction of a State plan approved under section 18(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667(b)).  (7)RequirementsThe standard promulgated under this subsection shall include— 
(A)a requirement that any employer of an employee in an occupation or sector described in paragraph (1)— (i)conduct a hazard assessment to assess risks of occupational exposure to SARS–CoV–2; 
(ii)develop and implement an exposure control plan, based on the hazard assessment mandated in clause (i), with the input and involvement of employees or the representatives of employees, as appropriate, to address the risk of occupational exposure in such sectors and occupations; (iii)provide job specific training and education to such employees on such standard, the plan under clause (ii), and prevention of the transmission of SARS–CoV–2; 
(iv)implement, as appropriate, engineering controls, including ventilation; work practice controls (including physical distancing of not less than 6 feet while on the job and during paid breaks); and appropriate respiratory protection and other personal protective equipment;  (v)develop and implement procedures for— 
(I)sanitation of the work environment; (II)screening of employees for signs and symptoms of COVID–19; 
(III)the return to work for employees who previously tested positive for COVID–19 or who showed signs or symptoms of COVID–19; and  (IV)ensuring that subcontractors comply with the procedures under subclauses (I) through (III); and 
(vi)record and report each work-related COVID–19 infection and death, as set forth in part 1904 of title 29, Code of Federal Regulations (as in effect on the date of the enactment of this Act); (B)no less protection for novel pathogens than precautions mandated by standards adopted by a State plan that has been approved by the Secretary of Labor under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667); 
(C)the incorporation, as appropriate, of—  (i)guidelines issued by the Centers for Disease Control and Prevention, the National Institute for Occupational Safety and Health, and the Occupational Safety and Health Administration which are designed to prevent the transmission of infectious agents in health care or other occupational settings; and  
(ii)relevant scientific research on novel pathogens; and (D)a requirement for each employer to— 
(i)maintain a COVID–19 employee infection log, notify its own employees and report to the appropriate health department of each confirmed positive COVID–19 diagnosis of an employee within 24 hours of the employer learning of such confirmed positive diagnosis, whether or not the infection is work-related, consistent with the confidentiality requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the HIPAA privacy regulations (defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9(b)) and other applicable Federal regulations; and (ii)report to the Occupational Safety and Health Administration any outbreak of three or more confirmed positive COVID–19 diagnoses that have occurred among employees present at the place of employment within a 14-day period, not later than 24 hours after the employer is made aware of such an outbreak. 
(8)Inapplicable provisions of law and executive orderThe following provisions of law and Executive orders shall not be applicable with respect to the standard promulgated under this subsection: (A)The requirements of chapter 6 of title 5, United States Code (commonly referred to as the Regulatory Flexibility Act). 
(B)Subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (C)The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1501 et seq.). 
(D)Executive Order 12866 (58 Fed. Reg. 190; relating to regulatory planning and review), as amended. (E)Executive Order 13771 (82 Fed. Reg. 9339, relating to reducing regulation and controlling regulatory costs). 
(b)Permanent standardNot later than 24 months after the date of the enactment of this Act, the Secretary of Labor shall, pursuant to section 6 of the Occupational Safety and Health Act (29 U.S.C. 655), promulgate a final standard—  (1)to protect employees described in subsection (a)(1) from occupational exposure to infectious pathogens, including novel pathogens; and 
(2)that shall be effective and enforceable in the same manner and to the same extent as a standard promulgated under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)). (c)Anti-retaliation (1)PolicyEach standard promulgated under this section shall require employers to adopt a policy prohibiting the discrimination and retaliation described in paragraph (2) by any person (including an agent of the employer).  
(2)ProhibitionNo employer (including an agent of the employer) shall discriminate or retaliate against an employee for—  (A)reporting to the employer, to a local, State, or Federal government agency, or to the media or on a social media platform—  
(i)a violation of a standard promulgated pursuant to this Act;  (ii)a violation of an infectious disease exposure control plan described in subsection (c)(1); or  
(iii)a good faith concern about a workplace infectious disease hazard;  (B)seeking assistance or intervention from the employer or a local, State, or Federal government agency with respect to such a report;  
(C)voluntary use of personal protective equipment with a higher level of protection than is provided by the employer; or  (D)exercising any other right under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).  
(3)EnforcementThis subsection shall be enforced in the same manner and to the same extent as any standard promulgated under section 6(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(b)). (d)Effect on other laws, regulations, or orders (1)In generalNothing in this Act shall be construed to— 
(A)curtail or limit authority of the Secretary under any other provision of law; or (B)preempt the application of any other statute, regulation, or order of any State or local government related to SARS–CoV–2 in the workplace except to the extent that such provisions are inconsistent with this Act, or a standard promulgated pursuant to this Act, and in such case only to the extent of the inconsistency. 
(2)Equal or greater protectionA provision of law, regulation, or order of a State or local government shall not be considered inconsistent with this Act or standard promulgated under this Act under paragraph (1)(B) if such provision provides equal or greater health or safety protection to an employee than the protection provided under this Act, an Emergency Temporary Standard, or a final standard promulgated under this Act. 203.Reporting, tracking, investigation and surveillance of COVID–19 infections and outbreaksThe Director of the Centers for Disease Control and Prevention, in conjunction with the Director of the National Institute for Occupational Safety and Health, in cooperation with State and territorial health departments, shall— 
(1)collect and analyze case reports, including information on the work status, occupation, and industry classification of an individual, and other data on COVID–19, to identify and evaluate the extent, nature, and source of COVID–19 among employees described in section (a)(1); (2)compile data and statistics on COVID–19 among such employees and provide to the public periodic reports on such data and statistics; and 
(3)based on such reports, make recommendations on needed actions or guidance to protect such employees. IIICOVID–19 Protections under Longshore and Harbor Workers’ Compensation Act 301.Compensation pursuant to the Longshore and Harbor Workers’ Compensation Act (a)Entitlement to compensation (1)In generalA covered employee who receives a diagnosis or is subject to an order described in paragraph (2)(B) and who provides notice of or files a claim relating to such diagnosis or order under section 12 or 13 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 912, 913), respectively, shall— 
(A)be deemed to have an injury arising out of or in the course of employment for which compensation is payable under the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.); and (B) be paid the compensation to which the employee is entitled under such Act (33 U.S.C. 901 et seq.). 
(2)Covered employeeIn this section, the term covered employee means an employee who— (A)at any time during the period beginning on January 27, 2020, and ending on January 27, 2022, was engaged in maritime employment; and 
(B)was— (i)at any time during the period beginning on January 27, 2020, and ending on February 27, 2022, diagnosed with COVID–19; or 
(ii)at any time during the period described in subparagraph (A), ordered not to return to work by the employee’s employer or by a local, State, or Federal agency because of exposure, or the risk of exposure, to 1 or more individuals diagnosed with COVID–19 in the workplace. (b)Reimbursement (1)In general (A)EntitlementSubject to subparagraph (B), an employer of a covered employee or the employer’s carrier shall be entitled to reimbursement for any compensation paid with respect to a notice or claim described in subsection (a), including disability benefits, funeral and burial expenses, medical or other related costs for treatment and care, and reasonable and necessary allocated claims expenses. 
(B)Safety and health requirementsTo be entitled to reimbursement under subparagraph (A)— (i)an employer shall be in compliance with all applicable safety and health guidelines and standards that are related to the prevention of occupational exposure to the novel coronavirus that causes COVID–19, including such guidelines and standards issued by the Occupational Safety and Health Administration, State plans approved under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667), the Coast Guard, and Federal, State or local public health authorities; and 
(ii)a carrier— (I)shall be a carrier for an employer that is in compliance with clause (i); and 
(II)shall not adjust the experience rating or the annual premium of the employer based upon the compensation paid by the carrier with respect to a notice or claim described in subparagraph (A). (2)Reimbursement proceduresTo receive reimbursement under paragraph (1)— 
(A)a claim for such reimbursement shall be submitted to the Secretary of Labor— (i)not later than one year after the final payment of compensation to a covered employee pursuant to this section; and 
(ii)in the same manner as a claim for reimbursement is submitted in accordance with part 61 of title 20, Code of Federal Regulations (as in effect on the date of the enactment of this Act); and (B)an employer and the employer’s carrier shall make, keep, and preserve such records, make such reports, and provide such information, as the Secretary of Labor determines necessary or appropriate to carry out this section. 
(c)Special fund 
(1)In generalA reimbursement under paragraph (1) shall be paid out of the special fund established in section 44 of Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 944).  (2)FundingThere are authorized to be appropriated, and there are appropriated, such funds as may be necessary to reimburse the special fund described in paragraph (1) for each reimbursement paid out of such fund under paragraph (1).  
(d)ReportNot later than 60 days after the end of fiscal year 2020, 2021, and 2022, the Secretary of Labor shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate, an annual report enumerating— (1)the number of claims filed pursuant to section (a)(1); 
(2)of such filed claims— (A)the number and types of claims approved under section 13 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 913); 
(B)the number and types of claims denied under such section; (C)the number and types of claims pending under such section; and 
(3)the amounts and the number of claims for reimbursement paid out of the special fund under subsection (c)(1) for the fiscal year for which the report is being submitted.  (e)RegulationsThe Secretary of Labor may promulgate such regulations as may be necessary to carry out this section. 
(f)DefinitionsIn this section: (1)LHWCA termsThe terms carrier, compensation, employee, and employer have the meanings given the terms in section 2 of the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 902). 
(2)Novel coronavirusThe term novel coronavirus means SARS–CoV–2. IVWorker’s Compensation for Federal and Postal Employees Diagnosed with COVID–19 401.Presumption of eligibility for workers’ compensation benefits for Federal employees diagnosed with COVID–19 (a)In generalAn employee who is diagnosed with COVID–19 during the period described in subsection (b)(2)(A) shall, with respect to any claim made by or on behalf of the employee for benefits under subchapter I of chapter 81 of title 5, United States Code, be deemed to have an injury proximately caused by exposure to coronavirus arising out of the nature of the employee’s employment and be presumptively entitled to such benefits, including disability compensation, medical services, and survivor benefits. 
(b)DefinitionsIn this section— (1)the term coronavirus means SARS– CoV–2 or another coronavirus with pandemic potential; and 
(2)the term employee— (A)means an employee as that term is defined in section 8101(1) of title 5, United States Code, (including an employee of the United States Postal Service, the Transportation Security Administration, or the Department of Veterans Affairs, including any individual appointed under chapter 73 or 74 of title 38, United States Code) employed in the Federal service at anytime during the period beginning on January 27, 2020, and ending on January 30, 2022— 
(i)who carried out duties requiring contact with patients, members of the public, or co-workers; or (ii)whose duties include a risk of exposure to the coronavirus; and 
(B)does not include any employee otherwise covered by subparagraph (A) who is teleworking on a full-time basis in the period described in such subparagraph prior to a diagnosis with COVID–19. VCOVID–19 Workforce Development Response Activities 501.Definitions (a)In generalExcept as otherwise provided, the terms in this title have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(b)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). (c)Covid–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus. 
(d)SecretaryThe term Secretary means the Secretary of Labor. 502.Job corps response to the COVID–19 national emergencyIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, additional flexibility shall be provided for Job Corps operators, providers of eligible activities, and practitioners, including the following: 
(1)EligibilityNotwithstanding the age requirements for enrollment under section 144(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(1)), an individual seeking to enroll in Job Corps and who turns 25 during the COVID–19 national emergency is eligible for such enrollment during or up to one year after the end of the qualifying emergency. (2)Enrollment lengthNotwithstanding section 146(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3196(b)), an individual enrolled in Job Corps during the COVID–19 national emergency may extend their period of enrollment for more than 2 years as long as such extension does not exceed a 2-year, continuous period of enrollment after the COVID–19 national emergency. 
(3)Advanced career training programsNotwithstanding paragraph (2), with respect to advanced career training programs under section 148(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(c)) in which the enrollees may continue to participate for a period not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited, the COVID–19 national emergency shall not be considered as any portion of such additional 1-year participation period. (4)Counseling, job placement, and assessmentThe counseling, job placement, and assessment services described in section 149 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3199) shall be available to former enrollees— 
(A)whose enrollment was interrupted due to the COVID–19 national emergency; (B)who graduated from Job Corps on or after January 1, 2020; or 
(C)who graduated from Job Corps not later than 3 months after the COVID–19 national emergency. (5)SupportThe Secretary shall provide additional support for the transition periods described in section 150 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3200), including the following: 
(A)Transition allowancesThe Secretary shall provide, subject to the availability of appropriations, for the provision of additional transition allowances as described in subsection (b) of such section for Job Corps students who graduate during the periods described in subparagraph (B) or (C) of paragraph (4). (B)Transition supportThe Secretary shall consider the period during the COVID–19 national emergency and the three month period following the conclusion of the COVID–19 national emergency as the period in which the provision of employment services as described in subsection (c) of such section shall be provided to graduates who have graduated in 2020. 
(6)Enrollment eligibilityThe requirements described in sections 145(a)(2)(A) and 152(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3195(a)(2)(A) and 29 U.S.C. 3202(b)(2)(B)) shall be applicable only for students participating onsite or once returning to onsite after participating in distance learning. (7)Effectively supporting distance learningThe Secretary shall take such steps necessary to modify the agreements required by Sec. 147(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(a)(1)) to enable operators and service providers to purchase, within the limitations of the contract values or established annual budgets for Job Corps Centers, any equipment, supplies, and services that the operators or service providers determine are necessary to facilitate effective virtual learning and to protect the health of students and staff on-center during the COVID–19 national emergency, including distance learning technology for students and COVID–19 testing, and shall allow students to retain permanent possession of such equipment and technology without financial penalty regardless of their enrollment status. 
503.Migrant and seasonal farmworker program responseDuring the COVID–19 national emergency, for the purposes of section 167(i)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222(i)(3)(A)), the term low income individual shall include an individual with a total family income equal to or less than 150 percent of the poverty line.  504.Youthbuild activities responding to the COVID–19 national emergencyDuring the COVID–19 national emergency, the Secretary shall provide for flexibility for YouthBuild participants and entities carrying out YouthBuild programs, including the following: 
(1)EligibilityNotwithstanding the age requirements for enrollment under section 171(e)(1)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(1)(A)(i)), an individual seeking to participate in a YouthBuild program and who turns 25 during the COVID–19 national emergency is eligible for such participation. (2)Participation lengthNotwithstanding section 171(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(2)), the period of participation in a YouthBuild program may extend beyond 24 months for an individual participating in such program during the COVID–19 national emergency, as long as such extension does not exceed a 24 month, continuous period of enrollment after the COVID–19 national emergency. 
505.Apprenticeship support during the COVID–19 national emergencyNot later than 30 days after the date of the enactment of this Act, the Secretary shall identify and disseminate strategies and tools to support virtual and online learning and training in apprenticeship programs. DHuman Services and Community Supports 100.Short titleThis division may be cited as the Human Services and Community Supports Act.  
IStronger Child Abuse Prevention and Treatment 
AGeneral program 
101.Repeal of findingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is repealed. 102.Repeal of Advisory Board on Child Abuse and NeglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is repealed. 
103.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended— (1)in subsection (b)(1), by inserting early learning programs and after including; 
(2)in subsection (c)(1)(C)— (A)in clause (iii), by striking and at the end; 
(B)in clause (iv), by adding and at the end; and (C)by adding at the end the following: 
 
(v)the number of child fatalities and near fatalities due to maltreatment, as reported by States in accordance with the uniform standards established pursuant to subsection (d), and any other relevant information related to such fatalities;; and (3)by adding at the end the following: 
 
(d)Uniform standards for tracking and reporting of child fatalities resulting from maltreatment 
(1)Regulations requiredNot later than 24 months after the date of the enactment of the Human Services and Community Supports Act, the Secretary shall develop and issue final regulations establishing uniform standards for the tracking and reporting of child fatalities and near-fatalities resulting from maltreatment. As a condition on eligibility for receipt of funds under section 106, the standards established under this paragraph shall be used by States for the tracking and reporting of such fatalities under subsection (d) of such section. (2)Maintenance of State lawNotwithstanding the uniform standards developed under paragraph (1), a State that defines or describes such fatalities for any purpose other than tracking and reporting under this subsection may continue to use that definition or description for such purpose. 
(3)Negotiated rulemakingIn developing regulations under paragraph (1), the Secretary shall submit such regulations to a negotiated rulemaking process, which shall include the participants described in paragraph (4). (4)Participants describedThe participants described in this paragraph are— 
(A)State and county officials responsible for administering the State plans under this Act and parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.); (B)child welfare professionals with field experience; 
(C)child welfare researchers; (D)domestic violence researchers; 
(E)domestic violence professionals; (F)child development professionals; 
(G)mental health professionals; (H)pediatric emergency medicine physicians; 
(I)child abuse pediatricians, as certified by the American Board of Pediatrics, who specialize in treating victims of child abuse; (J)forensic pathologists; 
(K)public health administrators; (L)public health researchers; 
(M)law enforcement; (N)family court judges; 
(O)prosecutors; (P)medical examiners and coroners; 
(Q)a representative from the National Center for Fatality Review and Prevention; and (R)such other individuals and entities as the Secretary determines to be appropriate.. 
104.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended— (1)in subsection (a)— 
(A)by amending paragraph (1) to read as follows:  (1)TopicsThe Secretary shall, in consultation with other Federal agencies and recognized experts in the field, carry out a continuing interdisciplinary program of research, including longitudinal research, that is designed to provide information needed to improve primary prevention of child abuse and neglect, better protect children from child abuse or neglect, and improve the well-being of victims of child abuse or neglect, with at least a portion of such research being field initiated. Such research program may focus on— 
(A)disseminating evidence-based treatment directed to individuals and families experiencing trauma due to child abuse and neglect, including efforts to improve the scalability of the treatments and programs being researched; (B)developing a set of evidence-based approaches to support child and family well-being and developing ways to identify, relieve, and mitigate stressors affecting families in rural, urban, and suburban communities; 
(C)establishing methods to promote racial equity in the child welfare system, including a focus on how neglect is defined, how services are provided, and the unique impact on Native American, Alaska Native, and Native Hawaiian communities; (D)improving service delivery or outcomes for child welfare service agencies engaged with families experiencing domestic violence, substance use disorder, or other complex needs; 
(E)the extent to which the number of unsubstantiated, unfounded, and false reported cases of child abuse or neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse or neglect; (F)the extent to which the lack of adequate resources and the lack of adequate professional development of individuals required by law to report suspected cases of child abuse and neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse and neglect; 
(G)the extent to which unsubstantiated reports return as more serious cases of child abuse or neglect; (H)the incidence and outcomes of child abuse and neglect allegations reported within the context of divorce, custody, or other family court proceedings, and the interaction between family courts and the child protective services system; 
(I)the information on the national incidence of child abuse and neglect specified in clauses (i) through (xi) of subparagraph (J); and (J)the national incidence of child abuse and neglect, including— 
(i)the extent to which incidents of child abuse and neglect are increasing or decreasing in number and severity; (ii)the incidence of substantiated and unsubstantiated reported child abuse and neglect cases; 
(iii)the number of substantiated cases that result in a judicial finding of child abuse or neglect or related criminal court convictions; (iv)the extent to which the number of unsubstantiated, unfounded and false reported cases of child abuse or neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse or neglect; 
(v)the extent to which the lack of adequate resources and the lack of adequate education of individuals required by law to report suspected cases of child abuse and neglect have contributed to the inability of a State to respond effectively to serious cases of child abuse and neglect; (vi)the number of unsubstantiated, false, or unfounded reports that have resulted in a child being placed in substitute care, and the duration of such placement; 
(vii)the extent to which unsubstantiated reports return as more serious cases of child abuse or neglect; (viii)the incidence and prevalence of physical, sexual, and emotional abuse and physical and emotional neglect in substitute care; 
(ix)the incidence and prevalence of child maltreatment by a wide array of demographic characteristics such as age, sex, race, family structure, household relationship (including the living arrangement of the resident parent and family size), school enrollment and education attainment, disability, grandparents as caregivers, labor force status, work status in previous year, and income in previous year; (x)the extent to which reports of suspected or known instances of child abuse or neglect involving a potential combination of jurisdictions, such as intrastate, interstate, Federal-State, and State-Tribal, are being screened out solely on the basis of the cross-jurisdictional complications; and 
(xi)the incidence and outcomes of child abuse and neglect allegations reported within the context of divorce, custody, or other family court proceedings, and the interaction between family courts and the child protective services system.; (B)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(J); 
(C)by amending paragraph (3) to read as follows:  (3)Reporting requirements (A)In generalNot later than 4 years after the date of the enactment of the Human Services and Community Supports Act, the Secretary shall prepare and submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report that contains the results of the research conducted under paragraph (2).  
(B)National incidenceThe Secretary shall ensure that research conducted, and data collected, under paragraph (1)(J) are reported in a way that will allow longitudinal comparisons as well as comparisons to the national incidence studies conducted under this title.; and (D)by striking the second paragraph (4); 
(2)in subsection (b), by amending paragraph (2) to read as follows:  (2)Areas of emphasisSuch technical assistance— 
(A)shall focus on— (i)implementing strategies that can leverage existing community-based and State funded resources to prevent child abuse and neglect and providing education for individuals involved in prevention activities; 
(ii)reducing racial bias in child welfare systems, including how such systems interact with health, law enforcement, and education systems; (iii)promoting best practices for families experiencing domestic violence, substance use disorder, or other complex needs; and 
(iv)providing professional development and other technical assistance to child welfare agencies to improve the understanding of and to help address the effects of trauma and adverse childhood experiences in parents and children in contact with the child welfare system; and (B)may include the identification of— 
(i)various methods and procedures for the investigation, assessment, and prosecution of child physical and sexual abuse cases; (ii)ways to mitigate psychological trauma to the child victim; 
(iii)effective programs carried out by the States under titles I and II; and (iv)effective approaches being utilized to link child protective service agencies with health care, mental health care, and developmental services and early intervention to improve forensic diagnosis and health evaluations, and barriers and shortages to such linkages.; 
(3)in subsection (c), by striking paragraph (3); and (4)by striking subsection (e). 
105.Grants to States, Indian Tribes or tribal organizations, and public or private agencies and organizationsSection 105 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106) is amended— (1)in subsection (a)— 
(A)by redesignating paragraph (7) as paragraph (11);  (B)by striking paragraphs (1) through (6) and inserting the following: 
 
(1)Prevention servicesThe Secretary may award grants under this subsection to entities to establish or expand prevention services that reduce incidences of child maltreatment and strengthen families. (2)Traumatic stressThe Secretary may award grants under this subsection to entities to address instances of traumatic stress in families due to child abuse and neglect, especially for families with complex needs or families that exhibit high levels of adverse childhood experiences. 
(3)Promoting a high-quality workforceThe Secretary may award grants under this subsection to entities to carry out programs or strategies that promote a high-quality workforce in the child welfare system through–— (A)improvements to recruitment, support, or retention efforts; or 
(B)education for professionals and paraprofessionals in the prevention, identification, and treatment of child abuse and neglect. (4)Improving coordinationThe Secretary may award grants under this subsection to entities to carry out activities to improve intrastate coordination within the child welfare system. Such activities may include— 
(A)aligning information technology systems; (B)improving information sharing regarding child and family referrals; or 
(C)creating collaborative voluntary partnerships among public and private agencies, the State’s child protective services, local social service agencies, community-based family support programs, State and local legal agencies, developmental disability agencies, substance use disorder treatment providers, health care providers and agencies, domestic violence prevention programs, mental health services, schools and early learning providers, religious entities, and other community-based programs. (5)Primary preventionThe Secretary may award grants under this subsection to entities to carry out or expand primary prevention programs or strategies that address family or community protective factors. 
(6)Neglect due to economic insecurityThe Secretary may award grants under this subsection to entities to carry out programs or strategies that reduce findings of child neglect due in full or in part to family economic insecurity. (7)Education of mandatory reportersThe Secretary may award grants under this subsection to entities for projects that involve research-based strategies for innovative education of mandated child abuse and neglect reporters, and for victims to understand mandatory reporting. 
(8)Sentinel injuriesThe Secretary may award grants under this subsection to entities to identify and test effective practices to improve early detection and management of injuries indicative of potential abuse in infants to prevent future cases of child abuse and related fatalities. (9)Innovative partnershipsThe Secretary may award grants under this subsection to entities to carry out innovative programs or strategies to coordinate the delivery of services to help reduce child abuse and neglect via partnerships among health, mental health, education (including early learning and care programs as appropriate), and child welfare agencies and providers. 
(10)Reducing child abuse and neglect due to the substance use disorder of a parent or caregiverThe Secretary may award grants under this subsection to entities to carry out activities to reduce child abuse and neglect due to the substance use disorder of a parent or caregiver.; and (C)by adding at the end the following:  
 
(12)National child abuse hotline 
(A)In generalThe Secretary may award a grant under this subsection to a nonprofit entity to provide for the ongoing operation of a 24-hour, national, toll-free telephone hotline to provide information and assistance to youth victims of child abuse or neglect, parents, caregivers, mandated reporters, and other concerned community members, including through alternative modalities for communications (such as texting or chat services) with such victims and other information seekers. (B)PriorityIn awarding grants described in this paragraph, the Secretary shall give priority to applicants with experience in operating a hotline that provides assistance to victims of child abuse, parents, caregivers, and mandated reporters. 
(C)ApplicationTo be eligible to receive a grant described in this paragraph, a nonprofit entity shall submit an application to the Secretary that shall— (i)contain such assurances and information, be in such form, and be submitted in such manner, as the Secretary shall prescribe;  
(ii)include a complete description of the entity’s plan for the operation of a national child abuse hotline, including descriptions of— (I)the professional development program for hotline personnel, including technology professional development to ensure that all persons affiliated with the hotline are able to effectively operate any technological systems used by the hotline; 
(II)the qualifications for hotline personnel; (III)the methods for the creation, maintenance, and updating of a comprehensive list of prevention and treatment service providers; 
(IV)a plan for publicizing the availability of the hotline throughout the United States; (V)a plan for providing service to non-English speaking callers, including service through hotline personnel who have non-English language capability;  
(VI)a plan for facilitating access to the hotline and alternative modality services by persons with hearing impairments and disabilities; (VII)a plan for providing crisis counseling, general assistance, and referrals to youth victims of child abuse; and  
(VIII)a plan to offer alternative services to calling, such as texting or live chat; (iii)demonstrate that the entity has the capacity and the expertise to maintain a child abuse hotline and a comprehensive list of service providers; 
(iv)demonstrate the ability to provide information and referrals for contacts, directly connect contacts to service providers, and employ crisis interventions;  (v)demonstrate that the entity has a commitment to providing services to individuals in need; and 
(vi)demonstrate that the entity complies with State privacy laws and has established quality assurance practices.; and (2)by striking subsections (b) and (c) and inserting the following: 
 
(b)Goals and performanceThe Secretary shall ensure that each entity receiving a grant under this section— (1)establishes quantifiable goals for the outcome of the project funded with the grant; and 
(2)adequately measures the performance of the project relative to such goals. (c)Performance report required (1)In generalEach entity that receives a grant under this section shall submit to the Secretary a performance report that includes— 
(A)an evaluation of the effectiveness of the project funded with the grant relative to the goals established for such project under subsection (b)(1); and (B)data supporting such evaluation. 
(2)SubmissionThe report under paragraph (1) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (d)Continuing grantsThe Secretary may only award a continuing grant to an entity under this section if such entity submits a performance report required under subsection (c) that demonstrates effectiveness of the project funded.. 
106.Grants to States for child abuse or neglect prevention and treatment programs 
(a)Development and operation grantsSubsection (a) of section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended to read as follows:   (a)Development and operation grantsThe Secretary shall make grants to the States, from allotments under subsection (f) for each State that applies for a grant under this section, for purposes of assisting the States in improving and implementing a child protective services system that is family-centered, integrates community services, and is capable of providing rapid response to high-risk cases, by carrying out the following: 
(1)Conducting the intake, assessment, screening, and investigation of reports of child abuse or neglect. (2)Ensuring that reports concerning a child’s living arrangements or subsistence needs are addressed through services or benefits and that no child is separated from such child’s parent for reasons of poverty. 
(3)Creating and improving the use of multidisciplinary teams and interagency, intra-agency, interstate, and intrastate protocols to enhance fair investigations; and improving legal preparation and representation. (4)Complying with the assurances in section 106(b)(2). 
(5)Establishing State and local networks of child and family service providers that support child and family well-being, which shall— (A)include child protective services, as well as agencies and service providers, that address family-strengthening, parenting skills, child development, early childhood care and learning, child advocacy, public health, mental health, substance use disorder treatment, domestic violence, developmental disabilities, housing, juvenile justice, elementary and secondary education, and child placement; and 
(B)address instances of child abuse and neglect by incorporating evaluations that assess the development of a child, including language and communication, cognitive, physical, and social and emotional development, the need for mental health services, including trauma-related services, trauma-informed care, and parental needs. (6)Ensuring child protective services is addressing the safety of children and responding to parent and family needs, which shall include— 
(A)family-oriented efforts that emphasize case assessment and follow up casework focused on child safety and child and parent well-being, which may include— (i)ensuring parents and children undergo physical and mental health assessments, as appropriate, and ongoing developmental monitoring; 
(ii)multidisciplinary approaches to assessing family needs and connecting the family with services, including prevention services under section 471 of the Social Security Act (42 U.S.C. 671); (iii)organizing a treatment team with the goal of preventing child abuse and neglect, and improving parent and child well-being; 
(iv)case monitoring that supports child well-being; and (v)differential response efforts; and 
(B)establishing and maintaining a rapid response system that responds promptly to all reports of child abuse or neglect, with special attention to cases involving children under 3 years of age. (7)Educating caseworkers, community service providers, attorneys, health care professionals, parents, and others engaged in the prevention, intervention, and treatment of child abuse and neglect, which shall include education on— 
(A)practices that help ensure child safety and well-being; (B)approaches to family-oriented prevention, intervention, and treatment of child abuse and neglect; 
(C)early childhood, child, and adolescent development, and the impact of adverse childhood experiences on such development; (D)the relationship between child abuse and domestic violence, and support for non-abusing parents; 
(E)strategies to work with families impacted by substance use disorder and mental health issues (and, when appropriate, be coordinated with prevention efforts funded under section 471 of the Social Security Act (42 U.S.C. 671)); (F)effective use of multiple services to address family and child needs, including needs resulting from trauma; 
(G)efforts to improve family and child well-being;  (H)support for child welfare workers affected by secondary trauma; and 
(I)supporting families and caregivers to combat and prevent unsubstantiated, unfounded, or false reports, including through education on the rights of families and caregivers. (8)Creating or improving data systems that allow for— 
(A)the identification of cases requiring prompt responses; (B)real-time case monitoring that tracks assessments, service referrals, follow-up, case reviews, and progress toward parent and child goals; and 
(C)sharing basic identifying data with law enforcement, as necessary. (9)Improving the general child protective system by developing, improving, and implementing safety assessment tools, providing that such tools, protocols, and systems shall not authorize the separation of any child from the legal parent or guardian of such child solely on the basis of poverty, or without a judicial order, except in the case of imminent harm.. 
(b)Eligibility requirements 
(1)State planParagraph (1) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended to read as follows:   (1)State plan (A)In generalTo be eligible to receive a grant under this section, a State shall submit to the Secretary a State plan that— 
(i)specifies how the grant will be used, and the State’s strategic plan, to treat child abuse and neglect and enhance community-based, prevention-centered approaches that attempt to prevent child abuse and neglect while strengthening and supporting families whenever possible; and (ii)meets the requirements of this subsection. 
(B)Coordination and consultation 
(i)CoordinationEach State, to the maximum extent practicable, shall coordinate its State plan under this subsection with its State plan under part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.) relating to child and family services and, in States electing to provide services under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) relating to foster care prevention services, its State plan under such part E. (ii)ConsultationIn developing a State plan under this subsection, a State shall consult with community-based prevention and service agencies, parents and families affected by child abuse or neglect in the State, law enforcement, family court judges, prosecutors who handle criminal child abuse cases, and medical professionals engaged in the treatment of child abuse and neglect. 
(C)Duration and submission of planEach State plan shall— (i)be submitted not less than every 5 years; and 
(ii)if necessary, revised by the State to inform the Secretary of any substantive changes, including— (I)any changes to State law or regulations, relating to the prevention of child abuse and neglect that may affect the eligibility of the State under this section; or 
(II)any changes in the State’s activities, strategies, or programs under this section.. (2)ContentsParagraph (2) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended to read as follows:  
 
(2)ContentsA State plan submitted under paragraph (1) shall contain a description of the activities that the State will carry out using amounts received under the grant to achieve the objectives of this title, including— (A)an assurance in the form of a certification by the Governor of the State that the State has in effect and is enforcing a State law, or has in effect and is operating a statewide program, relating to child abuse and neglect that includes— 
(i)provisions or procedures for an individual to report known and suspected instances of child abuse and neglect, including a State law for mandatory reporting by individuals required to report such instances; (ii)procedures for the immediate screening, risk and safety assessment, and prompt investigation of such reports of alleged abuse and neglect in order to ensure the well-being and safety of children; 
(iii)procedures for immediate steps to be taken to ensure and protect the safety of a victim of child abuse or neglect and of any other child under the same care who may also be in danger of child abuse or neglect and ensuring their placement in a safe environment; (iv)methods to preserve the confidentiality of all records in order to protect the rights of the child and of the child's parents or guardians, including requirements ensuring that reports and records made and maintained pursuant to the purposes of this Act shall only be made available to— 
(I)individuals who are the subject of the report;  (II)Federal, State, or local government entities, or any agent of such entities, as described in clause (xi) of this subparagraph;  
(III)child abuse citizen review panels;  (IV)child fatality review panels;  
(V)a grand jury or court, upon a finding that information in the record is necessary for the determination of an issue before the court or grand jury; and  (VI)other entities or classes of individuals statutorily authorized by the State to receive such information pursuant to a legitimate State purpose; 
(v)provisions and procedures requiring that in every case involving a victim of child abuse or neglect which results in a judicial proceeding, a guardian ad litem, who has received education appropriate to the role, including education in early childhood, child, and adolescent development, and domestic violence, and who may be an attorney or a court appointed special advocate who has received education appropriate to that role (or both), shall be appointed to represent the child (who, for purposes of this section, shall have any age limit elected by the State pursuant to section 475(8)(B)(iii) of the Social Security Act (42 U.S.C. 675(8)(B)(iii)) in such proceedings— (I)to obtain first-hand, a clear understanding of the situation and needs of such child; and  
(II)to make recommendations to the court concerning the best interests of such child; (vi)the establishment of citizen review panels in accordance with subsection (c); 
(vii)provisions and procedures to require that a representative of the child protective services agency shall, at the initial time of contact with the individual subject to a child abuse or neglect investigation, advise the individual of the complaints or allegations made against the individual, in a manner that is consistent with laws protecting the rights of the informant; (viii)provisions, procedures, and mechanisms— 
(I)for the expedited termination of parental rights in the case of any infant determined to be abandoned under State law; and (II)by which individuals who disagree with an official finding of child abuse or neglect can appeal such finding;  
(ix)provisions addressing the professional development of representatives of the child protective services system regarding the legal duties of the representatives, which may consist of various methods of informing such representatives of such duties (including providing such education in different languages if necessary), in order to protect the legal rights and safety of children and their parents and caregivers from the initial time of contact during investigation through treatment; (x)provisions for immunity from civil or criminal liability under State and local laws and regulations for individuals making good faith reports of suspected or known instances of child abuse or neglect, or who otherwise provide information or assistance, including medical evaluations or consultations, in connection with a report, investigation, or legal intervention pursuant to a good faith report of child abuse or neglect; 
(xi)provisions to require the State to disclose confidential information to any Federal, State, or local government entity, or any agent of such entity, that has a need for such information in order to carry out its responsibilities under law to protect children from child abuse and neglect; (xii)provisions requiring, and procedures in place that facilitate the prompt expungement of any records that are accessible to the general public or are used for purposes of employment or other background checks in cases determined to be unsubstantiated or false, except that nothing in this section shall prevent State child protective services agencies from keeping information on unsubstantiated reports in their casework files to assist in future risk and safety assessment; 
(xiii)provisions and procedures for requiring criminal background record checks that meet the requirements of section 471(a)(20) of the Social Security Act (42 U.S.C. 671(a)(20)) for prospective foster and adoptive parents and other adult relatives and non-relatives residing in the household; (xiv)provisions for systems of technology that support the State child protective services system and track reports of child abuse and neglect from intake through final disposition; 
(xv)provisions and procedures requiring identification and assessment of all reports involving children known or suspected to be victims of sex trafficking (as defined in section 103(12) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102 (12)); (xvi)provisions, procedures, and mechanisms that assure that the State does not require reunification of a surviving child with a parent who has been found by a court of competent jurisdiction— 
(I)to have committed murder (which would have been an offense under section 1111(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent; (II)to have committed voluntary manslaughter (which would have been an offense under section 1112(a) of title 18, United States Code, if the offense had occurred in the special maritime or territorial jurisdiction of the United States) of another child of such parent; 
(III)to have aided or abetted, attempted, conspired, or solicited to commit such murder or voluntary manslaughter; (IV)to have committed a felony assault that results in the serious bodily injury to the surviving child or another child of such parent; 
(V)to have committed sexual abuse against the surviving child or another child of such parent; or (VI)to be required to register with a sex offender registry under section 113(a) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16913(a)); and 
(xvii)an assurance that, upon the implementation by the State of the provisions, procedures, and mechanisms under clause (xvi), conviction of any one of the felonies listed in clause (xvi) constitute grounds under State law for the termination of parental rights of the convicted parent as to the surviving children (although case-by-case determinations of whether or not to seek termination of parental rights shall be within the sole discretion of the State); (B)an assurance that the State has in place procedures for responding to the reporting of medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions), procedures or programs, or both (within the State child protective services system), to provide for— 
(i)coordination and consultation with individuals designated by and within appropriate health-care facilities;  (ii)prompt notification by individuals designated by and within appropriate health-care facilities of cases of suspected medical neglect (including instances of withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions); and  
(iii)authority, under State law, for the State child protective services system to pursue any legal remedies, including the authority to initiate legal proceedings in a court of competent jurisdiction, as may be necessary to prevent the withholding of medically indicated treatment from infants with disabilities who have life-threatening conditions; (C)an assurance or certification that programs and education conducted under this title address the unique needs of unaccompanied homeless youth, including access to enrollment and support services and that such youth are eligible for under parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq., 670 et seq.) and meet the requirements of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.); and 
(D)a description of— (i)policies and procedures (including appropriate referrals to child welfare service systems and for other appropriate services (including home visiting services and mutual support and parent partner programs) determined by a family assessment) to address the needs of infants born with and identified as being affected by substance use or withdrawal symptoms resulting from prenatal drug exposure, or a Fetal Alcohol Spectrum Disorder, including a requirement that health care providers involved in the delivery or care of such infants notify the child protective welfare service system of the occurrence of such condition in such infants, except that— 
(I)child protective services shall undertake an investigation only when the findings of a family assessment warrant such investigation; and  (II)such notification shall not be construed to— 
(aa)establish a definition under Federal law of what constitutes child abuse or neglect; or  (bb)require prosecution for any illegal action; 
(ii)the development of a multi-disciplinary plan of safe care for the infant born and identified as being affected by substance use or withdrawal symptoms or a Fetal Alcohol Spectrum Disorder to ensure the safety and well-being of such infant following release from the care of health care providers, including through— (I)using a risk-based approach to develop each plan of safe care; 
(II)addressing, through coordinated service delivery, the health and substance use disorder treatment needs of the infant and affected family or caregiver as determined by a family assessment; and  (III)the development and implementation by the State of monitoring systems regarding the implementation of such plans of safe care to determine whether and in what manner local entities are providing, in accordance with State requirements, referrals to and delivery of appropriate services for the infant and affected family or caregiver; 
(iii)policies and procedures to make available to the public on the State website the data, findings, and information about all cases of child abuse or neglect resulting in a child fatality or near fatality, including a description of— (I)how the State will not create an exception to such public disclosure, except in a case in which— 
(aa)the State would like to delay public release of case-specific findings or information (including any previous reports of domestic violence and subsequent actions taken to assess and address such reports) while a criminal investigation or prosecution of such a fatality or near fatality is pending; (bb)the State is protecting the identity of a reporter of child abuse or neglect; or 
(cc)the State is withholding identifying information of members of the victim’s family who are not perpetrators of the fatality or near fatality; and (II)how the State will ensure that in providing the public disclosure required under this clause, the State will include— 
(aa)the cause and circumstances of the fatality or near fatality; (bb)the age and gender of the child; and 
(cc)any previous reports of child abuse or neglect investigations that are relevant to the child abuse or neglect that led to the fatality or near fatality; (iv)how the State will use data collected on child abuse or neglect to prevent child fatalities and near fatalities; 
(v)how the State will implement efforts to prevent child fatalities and near fatalities; (vi)the cooperation of State law enforcement officials, court of competent jurisdiction, and appropriate State agencies providing human services in the investigation, assessment, prosecution, and treatment of child abuse and neglect; 
(vii)the steps the State will take to improve the professional development, retention, and supervision of caseworkers and how the State will measure the effectiveness of such efforts; (viii)the State’s plan to ensure each child under the age of 3 who is involved in a substantiated case of child abuse or neglect will be referred to the State’s child find system under section 635(a)(5) of the Individuals with Disabilities Education Act (20 U.S.C. 1435(a)(5)) in order to determine if the child is an infant or toddler with a disability (as defined in section 632(5) of such Act (20 U.S.C. 1432(5))); 
(ix)the State’s plan to improve, as part of a comprehensive State strategy led by law enforcement, professional development for child protective services workers and their appropriate role in identifying, assessing, and providing comprehensive services for children who are sex trafficking victims, in coordination with law enforcement, juvenile justice agencies, runaway and homeless youth shelters, and health, mental health, and other social service agencies and providers; (x)the services to be provided under the grant to individuals, families, or communities, either directly or through referrals, aimed at preventing the occurrence of child abuse and neglect; 
(xi)the State’s efforts to ensure professionals who are required to report suspected cases of child abuse and neglect are aware of their responsibilities under subparagraph (A)(i) and receive professional development relating to performing such responsibilities that is specific to their profession and workplace; (xii)policies and procedures encouraging the appropriate involvement of families in decisionmaking pertaining to children who experienced child abuse or neglect; 
(xiii)the State’s efforts to improve appropriate collaboration among child protective services agencies, domestic violence services agencies, substance use disorder treatment agencies, and other agencies in investigations, interventions, and the delivery of services and treatment provided to children and families affected by child abuse or neglect, including children exposed to domestic violence, where appropriate;  (xiv)policies and procedures regarding the use of differential response, as applicable, to improve outcomes for children; and 
(xv)the State’s efforts to reduce racial bias in its child protective services system. . (3)LimitationsParagraph (3) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended— 
(A)in the paragraph heading, by striking Limitation and inserting Limitations;  (B)by striking With regard to clauses (vi) and (vii) of paragraph (2)(B), and inserting the following: 
 
(A)Disclosure of certain identifying informationWith regard to subparagraphs (A)(iv) and (D)(iii) of paragraph (2),; (C)by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:   (B)Public access to court proceedingsNothing in paragraph (2) shall be construed to limit the State’s flexibility to determine State policies relating to public access to court proceedings to determine child abuse and neglect, except that such policies shall, at a minimum, ensure the safety and well-being of the child, parents, and families.. 
(4)DefinitionsParagraph (4) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended— (A)in the paragraph heading, by striking Definitions and inserting Definition; 
(B)by striking this subsection and all that follows through means an act and inserting the following: this subsection, the term near fatality means an act; (C)by striking ; and and inserting a period; and 
(D)by striking subparagraph (B). (c)Citizen review panelsSection 106(c) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(c)) is amended— 
(1)in paragraph (1)(B), by striking Exceptions. and all that follows through A State may and inserting Exception.—A State may;  (2)in paragraph (4)(A)— 
(A)in the matter preceding clause (i), by striking and where appropriate, specific cases,; and (B)in clause (iii)(I), by striking foster care and adoption programs and inserting foster care, prevention, and permanency programs; and 
(3)by amending the first sentence of paragraph (6) to read as follows: Each panel established under paragraph (1) shall prepare and make available to the State and the public, on an annual basis, a report containing a summary of the activities of the panel, the criteria used for determining which activities the panel engaged in, and recommendations or observations to improve the child protective services system at the State and local levels, and the data upon which these recommendations or observations are based.. (d)Annual State data reportsSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended— 
(1)by amending paragraph (13) to read as follows:  (13)The annual report containing the summary of the activities and recommendations of the citizen review panels of the State required by subsection (c)(6), and the actions taken by the State as a result of such recommendations.; 
(2)in paragraph (15), by striking subsection (b)(2)(B)(ii) and inserting subsection (b)(2)(D)(i); (3)in paragraph (16), by striking subsection (b)(2)(B)(xxi) and inserting subsection (b)(2)(D)(viii); 
(4)in paragraph (17), by striking subsection (b)(2)(B)(xxiv) and inserting subsection (b)(2)(A)(xv); (5)in paragraph (18)— 
(A)in subparagraph (A), by striking subsection (b)(2)(B)(ii) and inserting subsection (b)(2)(D)(i); (B)in subparagraph (B), by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(D)(ii); and 
(C)in subparagraph (C), by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(D)(ii); and  (6)by adding at the end the following:  
 
(19)The number of child fatalities and near fatalities from maltreatment and related information in accordance with the uniform standards established under section 103(d).. (e)AllotmentsSection 106(f) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(f)) is amended by adding at the end the following: 
 
(6)LimitationFor any fiscal year for which the amount allotted to a State or territory under this subsection exceeds the amount allotted to the State or territory under such subsection for fiscal year 2019, the State or territory may use not more than 2 percent of such excess amount for administrative expenses.. 107.Miscellaneous requirementsSection 108 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended— 
(1)in subsection (b), by inserting Indian tribes, and tribal organizations, after States,;  (2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and 
(3)by inserting after subsection (b) the following:   (c)Protecting against systemic child sexual abuse (1)Reporting and task forceNot later than 24 months after the date of the enactment of the Human Services and Community Supports Act, each State task force established under section 107(c) and expanded as described in paragraph (2) shall study and make recommendations on the following, with a focus on preventing systemic child sexual abuse: 
(A)How to detect systemic child sexual abuse that occurs in an organization. (B)How to prevent child sexual abuse and systemic child sexual abuse from occurring in organizations, which shall include recommendations to improve— 
(i)practices and policies for the education of parents, caregivers, and victims, and age appropriate education of children, about risk factors or signs of potential child sexual abuse; and (ii)the efficacy of applicable State laws and the role such laws play in deterring or preventing incidences of child sexual abuse. 
(C)The feasibility of making available the disposition of a perpetrator within an organization to— (i)the child alleging sexual abuse or the child’s family; or 
(ii)an adult who was a child at the time of the sexual abuse claim in question or the adult’s family. (2)Task force compositionFor purposes of this subsection, a State task force shall include— 
(A)the members of the State task force described in section 107(c) for the State; and (B)the following:  
(i)Family court judges. (ii)Individuals from religious organizations. 
(iii)Individuals from youth-serving organizations, including youth athletics organizations. (3)Reporting on recommendationsNot later than 6 months after a State task force makes recommendations under paragraph (1), the State maintaining such State task force shall— 
(A)make public the recommendations of such report; (B)report to the Secretary on the status of adopting such recommendations; and 
(C)in a case in which the State declines to adopt a particular recommendation, make public the explanation for such declination. (4)DefinitionsFor purposes of this subsection— 
(A)the terms child sexual abuse and sexual abuse shall not be limited to an act or a failure to act on the part of a parent or caretaker;  (B)the term organization means any entity that serves children; and 
(C)the term systemic child sexual abuse means— (i)a pattern of informal or formal policy or de facto policy to not follow State and local requirements to report instances of child sexual abuse in violation of State and local mandatory reporting laws or policy; or 
(ii)a pattern of assisting individual perpetrators in maintaining their careers despite substantiated evidence of child sexual abuse.. 108.Reports (a)Scaling evidence-based treatment of child abuse and neglectSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended to read as follows:  
 
110.Study and report relating to scaling evidence-based treatment of child abuse and neglect; study and report on marital age of consent; study and report on State mandatory reporting laws 
(a)In generalThe Secretary shall conduct a study that examines challenges to, and best practices for, the scalability of treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization, such as those allowable under sections 105 and 106. (b)Content of studyThe study described in subsection (a) shall be completed in a manner that considers the variability among treatment programs and among populations vulnerable to child abuse and neglect. The study shall include, at minimum: 
(1)A detailed synthesis of the existing research literature examining barriers and challenges to, and best practices for the scalability of child welfare programs and services as well as programs and services for vulnerable children and families in related fields, including healthcare and education. (2)Data describing state and local providers’ experiences with scaling treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization. 
(3)Consultation with experts in child welfare, healthcare, and education. (c)ReportNot later than 3 years after the date of the enactment of the Human Services and Community Supports Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains the results of the study conducted under subsection (a), including recommendations for best practices for scaling treatments that reduce the trauma resulting from child abuse and neglect and reduce the risk of revictimization.  
(d)Study and report on marital age of consent 
(1)StudyThe Secretary shall study, with respect to each State— (A)the State law regarding the minimum marriage age; and 
(B)the prevalence of marriage involving a child who is under the age of such minimum marriage age. (2)FactorsThe study required under paragraph (1) shall include an examination of— 
(A)the extent to which any statutory exceptions to the minimum marriage age in such laws contribute to the prevalence of marriage involving a child described in paragraph (1)(B);  (B)whether such exceptions allow such a child to be married without the consent of such child; and  
(C)the impact of such exceptions on the safety of such children. (3)ReportNot later than 1 year after the date of enactment of the Human Services and Community Supports Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices. 
(e)Study and report on State mandatory reporting laws 
(1)StudyThe Secretary shall collect information on and otherwise study State laws for mandatory reporting of incidents of child abuse or neglect. Such study shall examine trends in referrals and investigations of child abuse and neglect due to differences in such State laws with respect to the inclusion, as mandatory reporters, of the following individuals: (A)Individuals licensed or certified to practice in any health-related field licensed by the State, employees of health care facilities or providers licensed by the State, who are engaged in the admission, examination, care or treatment of individuals, including mental health and emergency medical service providers. 
(B)Individuals employed by a school who have direct contact with children, including teachers, administrators, and independent contractors.  (C)Peace officers and law enforcement personnel.  
(D)Clergy, including Christian Science practitioners, except where prohibited on account of clergy-penitent privilege.  (E)Day care and child care operators and employees.  
(F)Employees of social services agencies who have direct contact with children in the course of employment.  (G)Foster parents.  
(H)Court appointed special advocates (employees and volunteers).  (I)Camp and after-school employees.  
(J)An individual, paid or unpaid, who, on the basis of the individual’s role as an integral part of a regularly scheduled program, activity, or service, accepts responsibility for a child. (2)ReportNot later than 4 years after the date of enactment of the Human Services and Community Supports Act, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices related to the inclusion, as mandatory reporters, of individuals described in paragraph (1).. 
(b)Report on child abuse and neglect in Indian tribal communities 
(1)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General, in consultation with the Indian tribes from each of the 12 regions of the Bureau of Indian Affairs, shall study child abuse and neglect in Indian Tribal communities for the purpose of identifying vital information and making recommendations concerning issues relating to child abuse and neglect in such communities, and submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Indian Affairs of the Senate and the Committee on Education and Labor and the Committee on Natural Resources of the House of Representatives a report on such study, which shall include— (A)the number of Indian tribes providing primary child abuse and neglect prevention activities; 
(B)the number of Indian tribes providing secondary child abuse and neglect prevention activities; (C)promising practices of Indian tribes with respect to child abuse and neglect prevention that are culturally-based or culturally-adapted; 
(D)information and recommendations on how such culturally-based or culturally-adapted child abuse and neglect prevention activities could become evidence-based; (E)the number of Indian tribes that have accessed Federal child abuse and neglect prevention programs; 
(F)child abuse and neglect prevention activities that Indian tribes provide using State funds; (G)child abuse and neglect prevention activities that Indian tribes provide using Tribal funds; 
(H)Tribal access to State children’s trust fund resources, as described in section 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a); (I)how a children’s trust fund model could be used to support prevention efforts regarding child abuse and neglect of American Indian and Alaska Native children; 
(J)Federal agency technical assistance efforts to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children; (K)Federal agency cross-system collaboration to address child abuse and neglect prevention and treatment of American Indian and Alaska Native children; 
(L)Tribal access to child abuse and neglect prevention research and demonstration grants under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.); and (M)an examination of child abuse and neglect data systems to identify what Tribal data is being submitted, barriers to submitting data, and recommendations on improving the collection of data from Indian Tribes. 
(2)DefinitionsIn this subsection— (A)the term Alaska Native has the meaning given the term in section 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g); and 
(B)the terms child abuse and neglect and Indian tribe have the meaning given the terms in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note). 109.Authorization of appropriationsSection 112(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)) is amended— 
(1)in paragraph (1)— (A)by striking to carry out through fiscal year 2010 and inserting to carry out this title $270,000,000 for fiscal year 2021; and 
(B)by striking 2011 through 2015 and inserting 2022 through 2026; and  (2)by striking paragraph (2)(A) and inserting the following: 
 
(A)In generalOf the amounts appropriated for a fiscal year under paragraph (1), the Secretary shall make available 30 percent of such amounts, or $100,000,000, whichever is less, to fund discretionary activities under this title.. 110.Monitoring and oversightSection 114(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5108(1)) is amended— 
(1)in each of subparagraphs (A) and (B), by striking and at the end; and (2)by adding at the end the following: 
 
(C)include written guidance and technical assistance to support States, which shall include guidance on the requirements of this Act with respect to infants born with and identified as being affected by substance use or withdrawal symptoms, Neonatal Abstinence Syndrome, or Fetal Alcohol Spectrum Disorder, as described in clauses (i) and (ii) of section 106(b)(2)(D), including by— (i)enhancing States’ understanding of requirements and flexibilities under the law, including by clarifying key terms; 
(ii)addressing State-identified challenges with developing, implementing, and monitoring plans of safe care; and (iii)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services for different populations, while recognizing needs of different populations and varying community approaches across States; and  
(D)include the submission of a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 1 year after the date of the enactment of this Act that contains a description of the activities taken by the Secretary to comply with the requirements of subparagraph (C); and. 111.Electronic interstate data exchange systemTitle I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by adding at the end the following: 
 
115.Electronic interstate data exchange system 
(a)Interstate data exchange system 
(1)In generalThe Secretary of Health and Human Services shall consider the recommendations included in the reports required under paragraph (8)(A) and subsection (b)(2) in developing an electronic interstate data exchange system that allows State entities responsible under State law for maintaining child abuse and neglect registries to communicate information across State lines. (2)StandardsIn developing the electronic interstate data exchange system under paragraph (1), the Secretary shall— 
(A)use interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; (B)develop policies and governance standards that— 
(i)ensure consistency in types of information shared and not shared; and (ii)specify circumstances under which data should be shared through the interstate data exchange system; and 
(C)ensure that all standards and policies adhere to the privacy, security, and civil rights laws of each State and Federal law. (3)Limitation on use of electronic interstate data exchange systemThe electronic interstate data exchange system may only be used for purposes relating to child safety.  
(4)Pilot program 
(A)ImplementationNot later than 6 months after the date of the enactment of this section, the Secretary of Health and Human Services shall begin implementation of a pilot program to generate recommendations for the full integration of the electronic interstate data exchange system. Such pilot program shall include not less than 10 States and not more than 15 States. (B)CompletionNot later than 30 months after the date of the enactment of this section, the Secretary of Health and Human Services shall complete the pilot program described in subparagraph (A).  
(5)IntegrationThe Secretary of Health and Human Services may assist States in the integration of this system into the infrastructure of each State using funds appropriated under this subsection. (6)ParticipationAs a condition on eligibility for receipt of funds under section 106, each State shall— 
(A)participate in the electronic interstate data exchange system to the fullest extent possible in accordance with State law (as determined by the Secretary of Health and Human Services) not later than December 31, 2027; and (B)prior to the participation described in subparagraph (A), provide to the Secretary of Health and Human Services an assurance that the child abuse and neglect registry of such State provides procedural due process protections with respect to including individuals on such registry. 
(7)ProhibitionThe Secretary of Health and Human Services may not access or store data from the electronic interstate data exchange system, unless the State to which such data pertains voluntarily shares such data with the Secretary of Health and Human Services. (8)ReportsThe Secretary of Health and Human Services shall prepare and submit to Congress— 
(A)not later than 3 years after the date of the enactment of this section, a report on the recommendations from the pilot program described in paragraph (4); and (B)not later than January 31, 2025, a report on the progress made in implementing this subsection. 
(9)Authorization of appropriationsOf the funds appropriated under section 112 for a fiscal year— (A)for each of fiscal years 2021 and 2022, $2,000,000 shall be reserved to carry out this section; and  
(B)for each of fiscal years 2023 through 2026, $1,000,000 shall be reserved to carry out this section.  (b)Working group (1)In general Not later than 60 days after the date of the enactment of this section, the Secretary of Health and Human Services shall convene a working group to study and make recommendations on the following: 
(A)The feasibility of making publicly available on the website of each State definitions and standards of substantiated child abuse and neglect for the State. (B)Whether background check requirements under this Act, the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) are complementary or if there are discrepancies that need to be addressed. 
(C)How to improve communication between and across States, including through the use of technology and the use of the electronic interstate data exchange system established under subsection (a), to allow for more accurate and efficient exchange of child abuse and neglect records. (D)How to reduce barriers and establish best practices for the State to provide timely responses to requests from other States for information contained in the State’s child abuse and neglect registry through the electronic interstate data exchange system established under subsection (a). 
(E)How to ensure due process for any individual included in a State’s child abuse and neglect registry, including the following: (i)The level of evidence necessary for inclusion in the State’s child abuse and neglect registry. 
(ii)The process for notifying such individual of inclusion in the State’s child abuse and neglect registry and the implications of such inclusion.  (iii)The process for providing such individual the opportunity to challenge such inclusion, and the procedures for resolving such challenge.  
(iv)The length of time an individual’s record is to remain in the State’s child abuse and neglect registry, and the process for removing such individual’s record. (v)The criteria for when such individual’s child abuse and neglect registry record may be— 
(I)made accessible to the general public; (II)made available for purposes of an employment check; and  
(III)be shared for the purposes of participation in the electronic interstate data exchange system described in subsection (a). (2)ReportNot later than 18 months after the date of the enactment of this section, the working group convened under paragraph (1) shall submit a report containing its recommendations to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives. 
(3)ConstructionThere shall be no requirement for any State to adopt the recommendations of the working group, nor shall the Secretary of Health and Human Services incentivize or coerce any State to adopt any such recommendation.. 112.Technical and conforming amendments (a)Technical amendments The Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.), as amended by the preceding provisions of this title, is further amended— 
(1)by striking Committee on Education and the Workforce each place it appears and inserting Committee on Education and Labor; (2)in section 103(c)(1)(F), by striking abused and neglected children and inserting victims of child abuse or neglect; and 
(3)in section 107(f), by striking (42 U.S.C. 10603a) and inserting (34 U.S.C. 20104).  (b)Conforming amendments (1)Section 103Section 103(b)(5) (42 U.S.C. 5104(b)(5)) is amended by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii). 
(2)Section 105Section 105(a)(11) (42 U.S.C. 5106(a)(11) (as redesignated by section 105(1)(A) of this title) is amended— (A)in subparagraph (A), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii); 
(B)in subparagraph (C)— (i)in clause (i)(II), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii); 
(ii)in clause (i)(IV), by striking section 106(b)(2)(B)(iii)(II) and inserting section 106(b)(2)(D)(ii)(II); and (iii)in clause (ii), by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D); 
(C)in subparagraph (D)— (i)in clause (i)(I), by striking section 106(b)(2)(B)(iii)(I) and inserting section 106(b)(2)(D)(ii)(I); 
(ii)in clause (ii)(I), by striking section 106(b)(2)(B)(ii) and inserting section 106(b)(2)(D)(i);  (iii)in clause (ii)(II), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii)(I); 
(iv)in clause (iii)(I), by striking section 106(b)(2)(B)(i) and inserting section 106(b)(2)(A)(i); (v)in clause (iii)(IV), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii); and 
(vi)in clause (v), by striking section 106(b)(2)(B)(iii) and inserting section 106(b)(2)(D)(ii); (D)in subparagraph (E), by striking section 106(b)(2)(B)(ii) and inserting section 106(b)(2)(D)(i); and 
(E)in subparagraph (G)(ii), by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D). (3)Section 114Section 114(1)(B) (42 U.S.C. 5108(1)(B)) is amended by striking clauses (ii) and (iii) of section 106(b)(2)(B) and inserting clauses (i) and (ii) of section 106(b)(2)(D). 
(4)Table of contentsThe table of contents in section 1(b) of the Child Abuse Prevention and Treatment Act is amended— (A)by striking the items relating to sections 2 and 102;  
(B)by inserting after the item relating to section 114 the following:   Sec. 115. Electronic interstate data exchange system.; and (C)by striking the item relating to section 110, and inserting the following:  
 
 
Sec. 110. Study and report relating to scaling evidence-based treatment of child abuse and neglect; study and report on marital age of consent; study and report on State mandatory reporting laws.. 
BCommunity-based Grants for the Prevention of Child Abuse and Neglect 
121.Purpose and authoritySection 201 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116) is amended to read as follows:  201.Purpose and authority (a)PurposeIt is the purpose of this title— 
(1)to support community-based efforts to develop, operate, expand, enhance, evaluate, and coordinate initiatives, programs, and activities to strengthen families and prevent child abuse and neglect; (2)to support the development of a State strategy to address unmet need and the coordination of State, regional, and local resources and activities to better strengthen and support families to reduce the likelihood of child abuse and neglect; and 
(3)to support local programs in increasing the ability of diverse populations with demonstrated need, including low-income families, racial and ethnic minorities, families with children or caregivers with disabilities, underserved communities, and rural communities, to access a continuum of preventive services that strengthen families in order to more effectively prevent child abuse and neglect. (b)AuthorityThe Secretary shall make grants under this title on a formula basis to the entity designated by the State as the lead entity (referred to in this title as the lead entity) under section 202(1) for the following purposes— 
(1)supporting local programs in providing community-based family strengthening services designed to prevent child abuse and neglect that help families build protective factors linked to the prevention of child abuse and neglect, such as knowledge of parenting and child development, parental resilience, social connections, time-limited and need-based concrete support, and social and emotional development of children, that— (A)are effective, culturally appropriate, and accessible to diverse populations with demonstrated need; 
(B)build upon existing strengths; (C)offer assistance to families; 
(D)provide early, comprehensive support for parents; (E)promote the development of healthy familial relationships and parenting skills, especially in young parents and parents with very young children; 
(F)increase family stability; (G)improve family access to other formal and informal community-based resources, such as providing referrals to early health and developmental services, mental health services, and time-limited and need-based concrete supports, including for homeless families and those at-risk of homelessness; 
(H)support the additional needs of families with children or caregivers with disabilities through respite care and other services; and (I)demonstrate a commitment to the continued leadership of parents in the planning, program implementation, and evaluation of the lead entity and local programs funded under this title, including involvement of parents of children with disabilities, parents who are individuals with disabilities, racial and ethnic minorities, and members of other underrepresented or underserved groups; 
(2)promoting the development of a continuum of preventive services that strengthen families and promote child, parent, family, and community well-being, through the development of State and local networks, including collaboration and coordination between local programs and public agencies and private entities that utilize culturally responsive providers; (3)financing the start-up, maintenance, expansion, or redesign of core services described in section 205(b)(3) where communities have identified and decided to address unmet need identified in the inventory described in section 204(3), to the extent practicable given funding levels and community priorities; 
(4)maximizing funding through leveraging Federal, State, local, and private funds to carry out the purposes of the title; (5)financing public information activities, which may include activities to increase public awareness and education, and developing comprehensive outreach strategies to engage diverse populations with demonstrated need, that focus on the healthy and positive development of parents and children; and 
(6)to the extent practicable— (A)promoting the development, enhancement, expansion, and implementation of a statewide strategy to address the unmet need identified in the inventory described in section 204(3), with input from relevant stakeholders, to scale evidence-based and evidence-informed community-based family strengthening services designed to prevent child abuse and neglect; and 
(B)addressing and supporting the capacity of local programs to strengthen families and prevent child abuse and neglect through technical assistance, professional development, and collaboration between local programs.. 122.EligibilitySection 202 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116a) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A), by inserting , taking into consideration the capacity and expertise of eligible entities, after State; 
(B)in subparagraph (B), by striking parents who are and all that follows and inserting parents who are or who have been consumers of preventive supports and who can provide leadership in the planning, implementation, and evaluation of programs and policy decisions of the lead entity in accomplishing the desired outcomes of such efforts; and; (C)in subparagraph (C)— 
(i)by inserting local, after State,; and (ii)by striking and at the end; and 
(D)by striking subparagraph (D); (2)in paragraph (2)— 
(A)in subparagraph (A), by striking composed of and all that follows through the semicolon at the end and inserting carried out by local, collaborative, public-private partnerships;; and (B)in subparagraph (C)— 
(i)by inserting local, after State,; and (ii)by striking and at the end;  
(3)in paragraph (3)— (A)by striking subparagraph (A) and inserting the following: 
 
(A)has demonstrated commitment to the continued leadership of parents in the development, operation, evaluation, and oversight of State and local efforts to support community-based family strengthening services designed to prevent child abuse and neglect;; (B)in subparagraph (B), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed; 
(C)in subparagraph (C)— (i)by striking community-based and prevention-focused programs and activities designed to strengthen and support families to prevent child abuse and neglect and inserting local programs; and 
(ii)by striking and at the end; and (D)by striking subparagraph (D) and inserting the following: 
 
(D)will integrate efforts with individuals and organizations experienced in working in partnership with families with children with disabilities or parents with disabilities, diverse populations with demonstrated need, sexual and gender minority youth, victims of domestic violence, and with the child abuse and neglect prevention activities in the State, and demonstrate a financial commitment to those activities; and (E)will take into consideration access for diverse populations and unmet need when distributing funds to local programs under section 205; and; and 
(4)by adding at the end the following:  (4)the Governor of the State provides an assurance that, in issuing regulations in consultation with the lead entity to improve the delivery of community-based family strengthening services designed to promote child, family, and community well-being, and to prevent child abuse and neglect, the State will— 
(A)take into account how such regulations will impact activities funded under this Act; and (B)where appropriate, attempt to avoid duplication of efforts, minimize costs of compliance with such regulations, and maximize local flexibility with respect to such regulations.. 
123.Amount of grantSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended— (1)by adding at the end of subsection (a) the following: For any fiscal year for which the amount appropriated under section 210(a) exceeds the amount appropriated under such section for fiscal year 2019 by more than $2,000,000, the Secretary shall increase the reservation described in this subsection to 5 percent of the amount appropriated under section 210(a) for the fiscal year for the purpose described in the preceding sentence.; 
(2)in subsection (b)(1)(A), by striking $175,000 and inserting $200,000; and (3)by adding at the end the following: 
 
(d)LimitationFor any fiscal year for which the amount allotted to a State under subsection (b) exceeds the amount allotted to the State under such subsection for fiscal year 2019, the State’s lead entity may use not more than 10 percent of such excess amount for administrative expenses.. 124.ApplicationSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended to read as follows: 
 
204.ApplicationA grant may not be made to a State under this title unless an application therefore is submitted by the lead entity to the Secretary and such application contains the types of information specified by the Secretary as essential to carrying out the provisions of section 202, including— (1)a description of the lead entity that will be responsible for the administration of funds provided under this title and the oversight of community-based family strengthening services designed to prevent child abuse and neglect that receive assistance from the lead entity in accordance with section 205; 
(2)a description of how community-based family strengthening services designed to prevent child abuse and neglect supported by the lead entity will operate, including how local programs that receive assistance from the lead entity and public agencies and private entities that promote child, parent, family, and community well-being will be integrated into a developing continuum of family centered, holistic, preventive services for children and families; (3)a description of the inventory of current unmet need and current community-based family strengthening services designed to prevent child abuse and neglect, and other family resource services operating in the State, including a description of how the lead entity plans to address unmet need in underserved areas; 
(4)a budget for the development, operation, and expansion of the community-based family strengthening services designed to prevent child abuse and neglect that verifies that the State will expend in non-Federal funds an amount equal to not less than 20 percent of the amount received under this title (in cash, not in-kind) for activities under this title; (5)an assurance that funds received under this title will supplement, not supplant, other State and local public funds designated for the start-up, maintenance, expansion, and redesign of community-based family strengthening services designed to prevent child abuse and neglect; 
(6)a description of the lead entity’s capacity and commitment to ensure the continued leadership of parents who are or have been consumers of preventive supports, including parents of diverse populations with demonstrated need, family advocates, and adult former victims of child abuse or neglect, in the planning, implementation, and evaluation of the programs and policy decisions of the lead entity in accomplishing the desired outcomes for such efforts; (7)a description of the criteria that the lead entity will use to identify communities in which to provide services, and select and fund local programs in accordance with section 205, including how the lead entity will take into consideration the local program’s ability to— 
(A)collaborate with other community-based organizations and service providers and engage in long-term and strategic planning to support the development of a continuum of preventive services that strengthen families; (B)meaningfully partner with parents in the development, implementation, and evaluation of services; 
(C)reduce barriers to access to community-based family strengthening services designed to prevent child abuse and neglect, including for diverse populations with demonstrated need; and (D)incorporate evidence-based or evidence-informed practices, to the extent practicable; 
(8)a description of outreach activities that the lead entity and local programs will undertake to maximize the participation of low-income families, racial and ethnic minorities, children and adults with disabilities, sexual and gender minority youth, victims of domestic violence, homeless families and those at risk of homelessness, families experiencing complex needs, and members of other underserved or underrepresented groups; (9)a plan for providing operational support, training, and technical assistance to local programs, which may include coordination with public agencies and private entities that promote child, parent, and family well-being to support increased access to a continuum of preventive services that strengthen and support families to prevent child abuse and neglect; 
(10)a description of how the performance of the lead entity and local programs will be measured in accordance with section 206; (11)a description of the actions that the lead entity will take to inform systemic changes in State policies, practices, procedures, and regulations to improve the delivery of community-based family strengthening services designed to prevent child abuse and neglect, including improved access for diverse populations with demonstrated need; and 
(12)an assurance that the lead entity will provide the Secretary with reports at such time and containing such information as the Secretary may require.. 125.Local program requirementsSection 205 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116e) is amended to read as follows: 
 
205.Local program requirements 
(a)In generalGrants or contracts made by the lead entity under this title shall be used to develop, implement, operate, expand, and enhance community-based family strengthening services through a continuum of preventive services to strengthen families and prevent child abuse and neglect in a manner that— (1)helps families build protective factors that are linked to the prevention of child abuse and neglect to support child and family well-being, including knowledge of parenting and child development, parental resilience, social connections, time-limited and need-based concrete support, and social and emotional development of children; 
(2)takes into consideration the assets and needs of communities in which they are located; and (3)promotes coordination between local programs and public agencies and private entities that promote child, parent, and family well-being. 
(b)Local uses of fundsGrant funds from the lead entity shall be used to develop, implement, operate, expand, and enhance community-based family strengthening services designed to prevent child abuse and neglect, which may include the following: (1)assessing community assets and needs through a planning process that— 
(A)involves other community-based organizations or agencies that have already performed a needs-assessment, where possible; (B)includes the meaningful involvement of parents; and 
(C)uses information and expertise from local public agencies, local nonprofit organizations, and private sector representatives in meaningful roles; (2)developing a comprehensive strategy to provide a continuum of preventive, family-centered services to children and families that strengthen and support families to prevent child abuse and neglect, especially to young parents, to parents with young children, to families in hard-to-reach areas, and to parents who are adult former victims of domestic violence or child abuse or neglect, through public-private partnerships; 
(3) 
(A)providing for core child abuse and neglect prevention services, which may be provided directly by the local recipient of the grant funds or through grants or agreements with other local agencies, such as— (i)parenting support and education programs, including services that help parents and other caregivers support children’s development; 
(ii)mutual support and self help programs for parents and children; (iii)parent leadership skills development programs that support parents as leaders in their families and communities; 
(ii)respite care services; (iii)outreach and follow-up services, which may include voluntary home visiting services; and 
(iv)community and social service referrals; and (B)connecting individuals and families to additional services, including— 
(i)referral to and counseling for adoption services for individuals interested in adopting a child or relinquishing their child for adoption; (ii)child care, early childhood care and education, such as Head Start and Early Head Start under the Head Start Act (42 U.S.C. 9831 et seq.), and early intervention services, including early intervention services for infants and toddlers with disabilities eligible for such services as defined in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432); 
(iii)referral to services and supports to meet the additional needs of families with children with disabilities and parents who are individuals with disabilities; (iv)nutrition programs, which may include the special supplemental nutrition programs for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) and the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); 
(v)referral to educational services and workforce development activities, such as activities described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174), adult education, including literacy and academic tutoring, and activities as described in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272); (vi)self-sufficiency and life management skills training; 
(vii)community referral services, including early developmental screening of children and mental health services; (viii)peer counseling; and 
(ix)domestic violence service programs that provide services and treatment to children and their non-abusing caregivers; (4)developing and maintaining leadership roles for the meaningful involvement of parents in the development, operation, evaluation, and oversight of the programs and services, including to promote access to such programs and services in spaces familiar to families; 
(5)providing leadership in mobilizing local public and private resources to support the provision of needed child abuse and neglect prevention program services; and (6)coordinating with public agencies and private entities that promote child, parent, and family well-being, including through the development of State and local networks of programs and activities to develop a continuum of preventive services to strengthen families and to prevent child abuse and neglect, where appropriate. 
(b)PriorityIn awarding local grants under this title, a lead entity shall give priority to effective local programs serving low-income communities and those serving young parents or parents with young children, including community-based child abuse and neglect prevention programs.. 126.Performance measuresSection 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f) is amended to read as follows: 
 
206.Performance measuresA State receiving a grant under this title, through reports provided to the Secretary— (1)shall demonstrate the effective development, operation, and expansion of community-based family strengthening services designed to prevent child abuse and neglect that meets the requirements of this title; 
(2)shall supply an inventory and description of the services provided to families by local programs that meet identified community needs, including core and additional services as described in section 205, which description shall specify whether those services are evidence-based or evidence-informed, and which may include a description of barriers and challenges, if any, to implementing evidence-based or evidence-informed services; (3)shall demonstrate that the lead entity addressed unmet need identified by the inventory and description of current services required under section 204(3) including, to the extent practicable, how the lead entity utilized a statewide strategy to address such unmet need; 
(4)shall describe the number of families served, including families with children with disabilities, and parents with disabilities, and demonstrate the involvement of a diverse representation of families in the design, operation, and evaluation of community-based family strengthening services designed to prevent child abuse and neglect, and in the design, operation and evaluation of the networks of such community-based and prevention-focused programs; (5)shall demonstrate a high level of satisfaction among families who have participated in the community-based family strengthening services designed to prevent child abuse and neglect; 
(6)shall demonstrate the establishment or maintenance of innovative funding mechanisms, at the State or local level, that blend Federal, State, local, and private funds, and innovative, interdisciplinary service delivery mechanisms, for the development, operation, expansion, and enhancement of the community-based family strengthening services designed to prevent child abuse and neglect; (7)shall describe the results of evaluation, or the outcomes of monitoring, conducted under the State program to demonstrate the effectiveness of activities conducted under this title in meeting the purposes of the program, including the number of local programs funded and the number of such programs that collaborate with outside entities; and 
(8)shall demonstrate an implementation plan to ensure the continued leadership of parents in the on-going planning, implementation, and evaluation of such community-based family strengthening services designed to prevent child abuse and neglect.. 127.National network for community-based family resource programsSection 207 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116g) is amended— 
(1)in the matter preceding paragraph (1), by striking such sums as may be necessary and inserting not more than 5 percent; and (2)in paragraph (3), by striking community-based and prevention-focused programs and activities designed to strengthen and support families and inserting community-based family strengthening services designed. 
128.DefinitionsSection 208 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116h) is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (1), respectively, and transferring paragraph (1) as redesignated to appear before paragraph (2) as redesignated; and 
(2)by striking paragraph (1) (as so redesignated) and inserting the following:  (1)Community-based family strengthening servicesThe term community-based family strengthening services includes family resource programs, family support programs, voluntary home visiting programs, respite care services, parenting education, mutual support programs for parents and children, parent partner programs, and other community programs or networks of such programs that provide activities that are designed to prevent child abuse and neglect.. 
129.Rule of construction 
(a)In generalTitle II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) is amended— (1)by redesignating section 209 as section 210; and 
(2)by inserting after section 208 the following:   209.Rule of constructionNothing in this title shall be construed to prohibit grandparents, kinship care providers, foster parents, or adoptive parents from receiving or participating in services and programs under this title.. 
(b)Conforming amendmentThe table of contents in section 1(b) of the Child Abuse Prevention and Treatment Act is amended by striking the item relating to section 209 and inserting the following:   Sec. 209. Rule of construction. Sec. 210. Authorization of appropriations.. 130.Authorization of appropriationsSection 210 of the Child Abuse Prevention and Treatment Act, as redesignated by section 129 of this title, is amended— 
(1)by striking There are and inserting the following:  (a)In generalThere are; 
(2)by striking to carry out through fiscal year 2010 and inserting to carry out this title $270,000,000 for fiscal year 2021; (3)by striking 2011 through 2015 and inserting 2022 through 2026; and  
(4)by adding at the end the following:  (b)Treatment of non-Federal funds in certain fiscal yearsFor any fiscal year for which the amount appropriated under subsection (a) exceeds the amount appropriated under such subsection for fiscal year 2019, the Secretary shall consider non-Federal funds and in-kind contributions as part of the State contribution for the activities specified in section 204(4).. 
131.Study and report 
(a)Study relating to new prevention programs 
(1)In generalThe Comptroller General of the United States shall complete a study, using data reported by States to the Secretary of Health and Human Services under section 206 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116f), as amended by this title— (A)to determine how many families and children in the first 3 years after the date of the enactment of this Act are served annually through programs funded under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.); and 
(B)to compare the number of such families and children served annually in the first 3 years after the date of the enactment of this Act to the number of such families and children served in fiscal year 2020. (2)ContentsThe study required under paragraph (1) shall include the following for each of the first 3 years after the date of the enactment of this Act: 
(A)An examination of how many families received evidence-based programming under title II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.). (B)An examination of the extent to which local programs conduct evaluations using funds provided under such title and the findings of such evaluations. 
(C)An examination of whether findings of effectiveness in evaluation studies vary by urban, suburban, or rural community type.  (D)An examination of whether programs partnering with other entities are more effective than those that do not partner with other entities. 
(E)An examination of barriers to implement evidence-based programming or to conduct evaluations in instances where such activities do not occur.  (b)ReportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report that contains the results of the study conducted under paragraph (1). 
CAdoption Opportunities 
141.PurposeSection 201 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111) is amended— (1)in the section heading, by striking Congressional findings and declaration of purpose and inserting Purpose;  
(2)by striking subsection (a); and (3)in subsection (b)— 
(A)by striking (b) Purpose.—;  (B)in the matter preceding paragraph (1), by inserting sexual and gender minority youth after particularly older children, minority children,; and 
(C)in paragraph (1), by inserting services and, after post-legal adoption.  142.Report and guidance on unregulated custody transfersThe Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5111 et seq.) is amended by inserting after section 201 the following: 
 
202.Report and guidance on unregulated custody transfers 
(a)Sense of CongressIt is the sense of Congress that: (1)Some adopted children may be at risk of experiencing an unregulated custody transfer because the challenges associated with adoptions (including the child’s mental health needs and the difficulties many families face in acquiring support services) may lead families to seek out unregulated custody transfers. 
(2)Some adopted children experience trauma, and the disruption and placement in another home by unregulated custody transfer creates additional trauma and instability for children. (3)Children who experience an unregulated custody transfer may be placed with families who have not completed required child welfare or criminal background checks or clearances. 
(4)Social services agencies and courts are often unaware of the placement of children through unregulated custody transfer and therefore do not conduct assessments on the child’s safety and well-being in such placements. (5)Such lack of placement oversight places a child at risk for future abuse and increases the chance that the child may experience— 
(A)abuse or neglect; (B)contact with unsafe adults or youth; and 
(C)exposure to unsafe or isolated environments. (6)The caregivers with whom a child is placed through unregulated custody transfer often have no legal responsibility with respect to such child, placing the child at risk for additional unregulated custody transfers. 
(7)Such caregivers also may not have complete records with respect to such child, including the child’s birth, medical, or immigration records. (8)A child adopted through intercountry adoption may be at risk of not acquiring United States citizenship if an unregulated custody transfer occurs before the adoptive parents complete all necessary steps to finalize the adoption of such child. 
(9)Engaging in, or offering to engage in, unregulated custody transfer places children at risk of harm. (b)Report to Congress (1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Health and Human Services shall provide to the Committee on Education and Labor of the House of Representatives, the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and the Committee on Health, Education, Labor and Pensions of the Senate a report on unregulated custody transfers of children, including of adopted children. 
(2)ElementsThe report required under paragraph (1) shall include— (A)the causes, methods, and characteristics of unregulated custody transfers, including the use of social media and the internet; 
(B)the effects of unregulated custody transfers on children, including the lack of assessment of a child’s safety and well-being by social services agencies and courts due to such unregulated custody transfer; (C)the prevalence of unregulated custody transfers within each State and across all States; and 
(D)recommended policies for preventing, identifying, and responding to unregulated custody transfers, including of adopted children, that include— (i)amendments to Federal and State law to address unregulated custody transfers; 
(ii)amendments to child protection practices to address unregulated custody transfers; and (iii)methods of providing the public information regarding adoption and child protection. 
(c)Guidance to States 
(1)In generalNot later than 180 days after the date specified in subsection (b)(1), the Secretary shall issue guidance and technical assistance to States related to preventing, identifying, and responding to unregulated custody transfers, including of adopted children. (2)ElementsThe guidance required under paragraph (1) shall include— 
(A)education materials related to preventing, identifying, and responding to unregulated custody transfers for employees of State, local, and Tribal agencies that provide child welfare services; (B)guidance on appropriate pre-adoption education and post-adoption services for domestic and international adoptive families to promote child permanency; and 
(C)the assistance available through the National Resource Center for Special Needs Adoption under section 203(b)(9). (d)DefinitionsIn this section: 
(1)StateThe term State means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.  (2)Unregulated custody transferThe term unregulated custody transfer means the abandonment of a child, by the child’s parent, legal guardian, or a person or entity acting on behalf, and with the consent, of such parent or guardian— 
(A)by placing a child with a person who is not— (i)the child’s parent, step–parent, grandparent, adult sibling, legal guardian, or other adult relative; 
(ii)a friend of the family who is an adult and with whom the child is familiar; or (iii)a member of the Federally recognized Indian tribe of which the child is also a member; 
(B)with the intent of severing the relationship between the child and the parent or guardian of such child; and (C)without— 
(i)reasonably ensuring the safety of the child and permanency of the placement of the child, including by conducting an official home study, background check, and supervision; and (ii)transferring the legal rights and responsibilities of parenthood or guardianship under applicable Federal and State law to a person described in subparagraph (A)..  
143.Information and services 
(a)National Resource Center for Special Needs AdoptionSection 203(b)(9) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(b)(9)) is amended by inserting not later than 2 years after the date of the enactment of the Human Services and Community Supports Act, establish and before maintain.  (b)Placement with adoptive familiesSection 203(b)(11)(C) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(b)(11)(C)) is amended by striking such children and inserting the children and youth described in the matter preceding paragraph (1) of section 201.  
(c)Pre-Adoption servicesSection 203(c)(1) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(c)(1)) is amended by striking post and inserting pre- and post-.  (d)ServicesSection 203(c)(2) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(c)(2)) is amended by inserting and the development of such services, after not supplant, services. 
(e)Elimination of barriers to adoption across jurisdictional boundariesSection 203(e)(1) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5113(e)(1)) is amended— (1)by striking with, States, and inserting with States, Indian Tribes,; and  
(2)by inserting , including through the use of web-based tools such as the electronic interstate case-processing system referred to in section 437(g) of the Social Security Act (42 U.S.C. 629g(g)) before the period at the end. 144.Study and report on successful adoptionsSection 204 of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5114) is amended to read as follows:  
 
204.Study and report on successful adoptions 
(a)StudyThe Secretary shall conduct a study (directly or by grant to, or contract with, public or private nonprofit research agencies or organizations) on adoption outcomes and the factors (including parental substance use disorder) affecting those outcomes.  (b)ReportNot later than the date that is 36 months after the date of the enactment of the Human Services and Community Supports Act the Secretary shall submit a report to Congress that includes the results of the study required under subsection (a).. 
145.Authorization of appropriationsSection 205(a) of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (42 U.S.C. 5115(a)) is amended— (1)by striking fiscal year 2010 and inserting fiscal year 2021; and 
(2)by striking fiscal years 2011 through 2015 and inserting fiscal years 2022 through 2026.  DAmendments to Other laws 151.Technical and conforming amendments to other laws (a)Head Start ActSection 658E(c)(2)(L) of the Head Start Act (42 U.S.C. 9858c(c)(2)(L)) is amended by striking will comply with the child abuse reporting requirements of section 106(b)(2)(B)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(i)) and inserting will comply with the child abuse reporting requirements of section 106(b)(2)(A)(i) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(A)(i)). 
(b)Victims of Crime Act of 1984Section 1404A of the Victims of Crime Act of 1984 (34 U.S.C. 20104) is amended by striking section 109 and inserting section 107. IIChild Nutrition and the Special Supplemental Nutrition Program for Women, Infants, and Children 201.Emergency costs for child nutrition programs during COVID–19 pandemic (a)Use of certain appropriations to cover emergency operational costs under school meal programs (1)In general (A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (4)(B), administrative expenses necessary to make such reimbursements.  
(B)Guidance with respect to programNot later than 10 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3). (2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3).  
(3)Reimbursement programUsing the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for emergency operational costs for each reimbursement month as follows:  (A)For each new school food authority in the State for the reimbursement month, an amount equal to 55 percent of the amount equal to— 
(i)the average monthly amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during the alternate period; minus (ii)the amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during such reimbursement month. 
(B)For each school food authority not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of— (i)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority for the month beginning one year before such reimbursement month; minus 
(ii)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority during such reimbursement month.  (4)Treatment of funds (A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until June 30, 2021. 
(B)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection. (C)Unexpended balanceOn December 31, 2021, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a school food authority or new school food authority under paragraph (3) that are unexpended by such State, school food authority, or new school food authority shall revert to the Secretary.  
(5)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than December 31, 2021, submit a report to the Secretary that includes a summary of the use of such funds by the State and each school food authority and new school food authority in such State. (b)Use of certain appropriations to cover child and adult care food program child care operational emergency costs during COVID–19 pandemic (1)In general (A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (4)(C), administrative expenses necessary to make such reimbursements.  
(B)Guidance with respect to programNot later than 10 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3). (2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3).  
(3)Reimbursement amountUsing the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for child care operational emergency costs for each reimbursement month as follows: (A)For each new covered institution in the State for the reimbursement month, an amount equal to 55 percent of— 
(i)the average monthly amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such new covered institution during the alternate period; minus (ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such new covered institution during such reimbursement month. 
(B)For each covered institution not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of— (i)the amount such covered institution was reimbursed under subsection (c) and subsection (f) of section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) for meals and supplements served by such covered institution during the month beginning one year before such reimbursement month; minus 
(ii)the amount such covered institution was reimbursed under such section for meals and supplements served by such covered institution during such reimbursement month. (C)For each new sponsoring organization of a family or group day care home in the State for the reimbursement month, an amount equal to 55 percent of— 
(i)the average monthly amount such new sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the alternate period; minus (ii)the amount such new sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for the reimbursement month. 
(D)For each sponsoring organization of a family or group day care home not described in subparagraph (C) in the State for the reimbursement month, an amount equal to 55 percent of— (i)the amount such sponsoring organization of a family or group day care home was reimbursed under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for administrative funds for the month beginning one year before such reimbursement month; minus 
(ii)the amount such sponsoring organization of a family or group day care home was reimbursed under such section for administrative funds for such reimbursement month.  (4)Treatment of funds (A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until June 30, 2021. 
(B)Unaffiliated centerIn the case of a covered institution or a new covered institution that is an unaffiliated center that is sponsored by a sponsoring organization and receives funds for a reimbursement month under subparagraph (A) or (B), such unaffiliated center shall provide to such sponsoring organization an amount of such funds as agreed to by the sponsoring organization and the unaffiliated center, except such amount may not be greater be than 15 percent of such funds. (C)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection.  
(D)Unexpended balanceOn December 31, 2021, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home that are unexpended by such State, new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home, shall revert to the Secretary.  (5)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than December 31, 2021, submit a report to the Secretary that includes a summary of the use of such funds by the State and each new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home.  
(c)FundingThere are hereby appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, such sum as may be necessary to carry out this section. (d)DefinitionsIn this section: 
(1)Alternate periodThe term alternate period means the period beginning January 1, 2020 and ending February 29, 2020. (2)Emergency operational costsThe term emergency operational costs means the costs incurred by a school food authority or new school food authority— 
(A)during a public health emergency; (B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such school food authority or new school food authority; and 
(C)except as provided under subsection (a), that are not reimbursed under a Federal grant. (3)Child care operational emergency costsThe term child care operational emergency costs means the costs under the child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) incurred by a new covered institution, covered institution, new sponsoring organization of a family or group day care home, or sponsoring organization of a family or group day care home— 
(A)during a public health emergency; (B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such new covered institution, covered institution, new sponsoring organization of a family or group day care home, sponsoring organization of a family or group day care home, or sponsoring organization of an unaffiliated center; and 
(C)except as provided under subsection (b), that are not reimbursed under a Federal grant. (4)Covered institutionThe term covered institution means— 
(A)an institution (as defined in section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2))); and (B)a family or group day care home. 
(5)New covered institutionThe term new covered institution means a covered institution for which no reimbursements were made for meals and supplements under section 17(c) or (f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) with respect to the previous reimbursement period. (6)New school food authorityThe term new school food authority means a school food authority for which no reimbursements were made under the reimbursement sections with respect to the previous reimbursement period. 
(7)New sponsoring organization of a family or group day careThe term new sponsoring organization of a family or group day care means a sponsoring organization of a family or group day care home for which no reimbursements for administrative funds were made under section 17(f)(3)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(B)) for the previous reimbursement period. (8)Previous reimbursement periodThe term previous reimbursement period means the period beginning March 1, 2019 and ending June 30, 2019. 
(9)Public health emergencyThe term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic. (10)Reimbursement monthThe term reimbursement month means March 2020, April 2020, May 2020, and June 2020. 
(11)Reimbursement sectionsThe term reimbursement sections means— (A)section 4(b), section 11(a)(2), section 13, and section 17A(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b); 42 U.S.C. 1759a(a)(2); 42 U.S.C. 1761; 42 U.S.C. 1766a(c)); and 
(B)section 4 of the Child Nutrition Act (42 U.S.C. 1773). (12)SecretaryThe term Secretary means the Secretary of Agriculture.  
(13)State The term State has the meaning given such term in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8)). 202.Fresh produce for kids in needSection 2202(f)(1) of the Families First Coronavirus Response Act (42 U.S.C. 1760 note) is amended by adding at the end the following:  
 
(E)The fresh fruit and vegetable program under section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a). . 203.WIC benefit flexibility during COVID–19 (a)In general (1)Authority to increase amount of cash-value voucherDuring the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) and in response to challenges related to such public health emergency, the Secretary may increase the amount of a cash-value voucher under a qualified food package to an amount less than or equal to $35.  
(2)Application of increased amount of cash-value voucher to State agencies 
(A)NotificationAn increase to the amount of a cash-value voucher under paragraph (1) shall apply to any State agency that notifies the Secretary of the intent to use such an increased amount, without further application. (B)Use of increased amountA State agency that notifies the Secretary under subparagraph (A) may use or not use the increased amount described in such subparagraph during the period beginning on the date of the notification by the State agency under such subparagraph and ending on the date that is 120 days after the date of the enactment of this section. 
(3)Application periodAn increase to the amount of a cash-value voucher under paragraph (1) may only apply during the period beginning on the date of the enactment of this section and ending on January 31, 2021. (4)SunsetThe authority to make an increase to the amount of a cash-value voucher under paragraph (1) or to use such an increased amount under paragraph (2)(B) shall terminate on the date that is 120 days after the date of the enactment of this section. 
(b)Definitions 
(1)Cash-value voucherThe term cash-value voucher has the meaning given the term in section 246.2 of title 7, Code of Federal Regulations. (2)Qualified food packageThe term qualified food package means the following food packages under section 246.10(e) of title 7, Code of Federal Regulations: 
(A)Food Package IV–Children 1 through 4 years.  (B)Food Package V–Pregnant and partially (mostly) breastfeeding women. 
(C)Food Package VI–Postpartum women. (D)Food Package VII–Fully breastfeeding. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture.  (4)State agencyThe term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). 
204.COVID–19 WIC Safety and Modernization 
(a)Establishment of task forceNot later than 90 days after the date of the enactment of this section, the Secretary shall establish a task force on supplemental foods delivery in the special supplemental nutrition program (in this section referred to as the Task Force). (b)Membership (1)CompositionThe Task Force shall be composed of at least 1 member but not more than 3 members appointed by the Secretary from each of the following: 
(A)Retailers of supplemental foods. (B)Representatives of State agencies. 
(C)Representatives of Indian State agencies. (D)Representatives of local agencies. 
(E)Technology companies with experience maintaining the special supplemental nutrition program information systems and technology, including management information systems or electronic benefit transfer services. (F)Manufacturers of supplemental foods. 
(G)Participants in the special supplemental nutrition program from diverse locations. (H)Other organizations that have experience with and knowledge of the special supplemental nutrition program. 
(2)Limitation on membershipThe Task Force shall be composed of not more than 20 members.  (c)Duties (1)StudyThe Task Force shall study measures to streamline the redemption of supplemental foods benefits that promote convenience, safety, and equitable access to supplemental foods, including infant formula, for participants in the special supplemental nutrition program, including— 
(A)online and telephonic ordering and curbside pickup of, and payment for, supplemental foods; (B)online and telephonic purchasing of supplemental foods;  
(C)home delivery of supplemental foods; (D)self checkout for purchases of supplemental foods; and 
(E)other measures that limit or eliminate consumer presence in a physical store. (2)Report by Task ForceNot later than September 30, 2021, the Task Force shall submit to the Secretary a report that includes— 
(A)the results of the study required under paragraph (1); and (B)recommendations with respect to such results. 
(3)Report by SecretaryNot later than 45 days after receiving the report required under paragraph (2), the Secretary shall— (A)submit to Congress a report that includes— 
(i)a plan with respect to carrying out the recommendations received by the Secretary in such report under paragraph (2); and (ii)an assessment of whether legislative changes are necessary to carry out such plan; and 
(B)notify the Task Force of the submission of the report required under subparagraph (A). (4)PublicationThe Secretary shall make publicly available on the website of the Department of Agriculture— 
(A)the report received by the Secretary under paragraph (2); and (B)the report submitted by the Secretary under paragraph (3)(A). 
(d)TerminationThe Task Force shall terminate on the date the Secretary submits the report required under paragraph (3)(A). (e)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.  
(f)DefinitionsIn this section: (1)Local agencyThe term local agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). 
(2)SecretaryThe term Secretary means the Secretary of Agriculture.  (3)Special supplemental nutrition programThe term special supplemental nutrition program means the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). 
(4)State agencyThe term State agency has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). (5)Supplemental foodsThe term supplemental foods has the meaning given the term in section 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)). 
205.Serving youth in the child and adult care food program at emergency shelters 
(a)Program for at-risk school childrenBeginning on the date of the enactment of this section, notwithstanding paragraph (1)(A) of section 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)), during the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary shall reimburse institutions that are emergency shelters under such section 17(r) (42 U.S.C. 1766(r)) for meals and supplements served to individuals who at the time of such service have not attained the age of 25. (b)Participation by emergency sheltersBeginning on the date of the enactment of this section, notwithstanding paragraph (5)(A) section 17(t) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(t)), during the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary shall reimburse emergency shelters under such section 17(t) (42 U.S.C. 1766(t)) for meals and supplements served to individuals who at the time of such service have not attained the age of 25. 
(c)FundingThere are hereby appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, such sum as may be necessary to carry out this section. (d)DefinitionsIn this section: 
(1)Emergency shelterThe term emergency shelter has the meaning given the term under section 17(t)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(t)(1)). (2)SecretaryThe term Secretary means the Secretary of Agriculture.  
206.Calculation of payments and reimbursements for certain child nutrition programs 
(a)Richard B. Russell National School Lunch Act 
(1)Commodity assistanceNotwithstanding any other provision of law, for purposes of providing commodity assistance to a State under section 6(c)(1)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(c)(1)(C)) or cash assistance in lieu of such commodity assistance under section 16 of such Act (42 U.S.C. 1765) the Secretary shall deem the number of lunches served by school food authorities in such State during the 2020 period to be equal to the greater of the following: (A)The number of lunches served by such school food authorities in such State during the 2019 period. 
(B)The number of lunches served by such school food authorities in such State during the 2020 period. (2)Special assistance paymentsNotwithstanding any other provision of law, in determining the number of meals served by a school for purposes of making special assistance payments to a State with respect to a school under subparagraph (B), clause (ii) or (iii) of subparagraph (C), or subparagraph (E)(i)(II) of section 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)), the Secretary shall deem the number of meals served by such school during the 2020 period to be equal to the greater of the following: 
(A)The number of meals served by such school during the 2019 period. (B)The number of meals served by such school during the 2020 period. 
(b)Child Nutrition Act of 1966 (1)State administrative expensesNotwithstanding any other provision of law, for purposes of making payments to a State under section 7(a) of the Child Nutrition Act of 1966 (42 U.S.C. 1776(a)), the Secretary shall deem the number of meals and supplements served by such school food authorities in such State during the 2020 period to be equal to the greater of the following: 
(A)The number of meals and supplements served by such school food authorities in such State during the 2019 period. (B)The number of meals and supplements served by such school food authorities in such State during the 2020 period. 
(2)Team nutrition networkNotwithstanding any other provision of law, for purposes of making allocations to a State under section 19(d) of the Child Nutrition Act of 1966 (42 U.S.C. 1788(d)), the Secretary shall deem the number of lunches served by school food authorities in such State during the 2020 period to be equal to the greater of the following: (A)The number of lunches served by such school food authorities in such State during the 2019 period. 
(B)The number of lunches served by such school food authorities in such State during the 2020 period. (c)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture.  (2)2019 periodThe term 2019 period means the period beginning March 1, 2019 and ending June 30, 2019. 
(3)2020 periodThe term 2020 period means the period beginning March 1, 2020 and ending June 30, 2020. 207.Reporting on waiver authority (a)Application to documents received or issued on or after date of enactmentBeginning on the date of the enactment of this section, not later than 10 days after the date of the receipt or issuance of each document specified in paragraph (1), (2), or (3) of this subsection, the Secretary of Agriculture shall make publicly available on the website of the Department of Agriculture the following documents: 
(1)Any request submitted by State agencies for a qualified waiver. (2)The Secretary’s approval or denial of each such request. 
(3)Any guidance issued by the Secretary with respect to a qualified waiver. (b)Inclusion of date with guidanceWith respect to the guidance described in subsection (a)(3), the Secretary of Agriculture shall include the date on which such guidance was issued on the publicly available website of the Department of Agriculture on such guidance. 
(c)Application received or issued before date of enactmentIn the case of a document specified in paragraph (1), (2), or (3) of subsection (a) received or issued by the Secretary of Agriculture before the date of the enactment of this section, the Secretary of Agriculture shall, not later than 30 days after the date of the enactment of this section, make publicly available on the website of the Department of Agriculture— (1)the documents described in paragraphs (1) through (3) of subsection (a) with respect to each received or issued document; and 
(2)if the Secretary issued guidance with respect to a qualified waiver issued before the date of the enactment of this section, the date on which such guidance was issued. (d)Qualified waiver definedIn this section, the term qualified waiver means a waiver under section 2102, 2202, 2203, or 2204 of the Families First Coronavirus Response Act (Public Law 116–127). 
IIIRelated Programs 
301. Community Services Block Grant Enhancement Act of 2020 
(a)Distribution of CARES Act funds to StatesSection 675B(b)(3) of the Community Services Block Grant Act (42 U.S.C. 9906(b)(3)) shall not apply with respect to funds appropriated by the CARES Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.). (b)Increased poverty lineFor purposes of carrying out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.) with any funds appropriated for fiscal year 2021 for such Act, the term poverty line as defined in section 673(2) of such Act (42 U.S.C. 9902(2)) means 200 percent of the poverty line otherwise applicable under such section (excluding the last sentence of such section) without regard to this subsection. 
(c)Distribution of CARES Act funds by States to eligible entitiesFunds appropriated by the CARES Act (Public Law 116–136) to carry out the Community Services Block Grant Act (42 U.S.C. 9901 et seq.) and received by a State shall be made available to eligible entities (as defined in section 673(1)(A) of such Act (42 U.S.C. 9902(1)(A))) not later than either 30 days after such State receives such funds or 30 days after the date of the enactment of this Act, whichever occurs later. 302.Flexibility for the runaway and homeless youth programDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, and any renewal of such declaration, the Secretary may waive with respect to a current or future grantee of funds provided to carry out the Runaway and Homeless Youth Act (42 U.S.C. 11201 et seq.)— 
(1)the 21-day maximum period for which shelter may be provided applicable under section 311(a)(2)(B)(i) of such Act (34 U.S.C. 11211(a)(2)(B)(i)); (2)the 20-youth maximum capacity of a center or facility applicable under section 312(b)(2)(A) of such Act (34 U.S.C. 11212(b)(2)(A)) if such grantee provides an assurance that waiving such requirement would not compromise the health and safety of youth or staff and would not compromise such grantee’s ability to implement the applicable guidance issued by the Centers for Disease Control and Prevention to mitigate the spread of COVID–19, including the implementation of appropriate social distancing measures; 
(3)the 540-day and 635-day maximum continuous periods for which shelter and services may be provided applicable under section 322(a)(2) of such Act (34 U.S.C. 11222(a)(2)); (4)the 20-individual maximum capacity of a shelter or facility applicable under section 322(a)(4) of such Act (34 U.S.C. 11222(a)(4)) if such grantee provides an assurance that waiving such requirement would not compromise the health and safety of youth or staff and would not compromise such grantee’s ability to implement the applicable guidance issued by the Centers for Disease Control and Prevention to mitigate the spread of COVID–19, including the implementation of appropriate social distancing measures; and 
(5)the 90-percent limitation on the Federal cost share applicable under section 383(a) of such Act (34 U.S.C. 11274(a)). 303.Extension of certain nutrition flexibilities for Older Americans Act programs nutrition services (a)Transfer authorityNotwithstanding any other provision of the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), with respect to funds received by a State for fiscal year 2021 and attributable to funds appropriated under paragraph (1) or (2) of section 303(b) of such Act, the State may elect in its plan under section 307(a)(13) of such Act regarding part C of title III of such Act, to transfer between subpart 1 and subpart 2 of part C any amount of the funds so received notwithstanding the limitation on transfer authority provided in subparagraph (A) of section 308(b)(4) of such Act and without regard to subparagraph (B) of such section. The preceding sentence shall apply to such funds until expended by the State. 
(b)Home-delivered nutrition services waiverFor purposes determining eligibility for the delivery of nutrition services under section 337 of the Older Americans Act of 1965 (42 U.S.C. 3030g) with funds received by a State under the Older Americans Act of 1965 (42 U.S.C. 2001 et seq.) for fiscal 2021, the State shall treat an older individual who is unable to obtain nutrition because such individual is practicing social distancing due to the emergency in the same manner as the State treats an older individual who is homebound by reason of illness. The preceding sentence shall apply to such funds until expended by the State. (c)Dietary guidelines waiverTo facilitate implementation of subparts 1 and 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030d–2 et seq.) with funds received by a State for fiscal year 2021, the Assistant Secretary on Aging may waive, but make every effort practicable to continue to encourage the restoration of, the applicable requirements that meals provided under such subparts comply with the requirements of clauses (I) and (ii) of section 339(2)(A) of such Act (42 U.S.C. 3030g–21(2)(A)). The preceding sentence shall apply to such funds until expended by the State. 
304.Use of LIHEAP Supplemental AppropriationsNotwithstanding the Low-Income Home Energy Assistance Act of 1981, with respect to amounts appropriated under title VIII of division A of this Act to carry out the Low-Income Home Energy Assistance Act of 1981, each State, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands of the United States, the Commonwealth of the Northern Mariana Islands, and each Indian Tribe, as applicable, that receives an allotment of funds from such amounts shall, in using such funds, for purposes of income eligibility, accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application for unemployment benefits, as sufficient to demonstrate lack of income for an individual or household.  305.Corporation for National and Community Service (a)CNCS legislative flexibilities (1)Match waiverDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2022, notwithstanding any other provision of law, if a grantee of the Corporation for National and Community Service is unable to meet a requirement to provide matching funds due to funding constraints resulting from the COVID–19 national emergency, the Chief Executive Officer of the Corporation for National and Community Service may— 
(A)waive any requirement that such grantee provide matching funds for a program; and (B)increase the Federal share of the grant for such program up to 100 percent. 
(2)End-of-service cash stipendSection 3514(a)(2)(B) of the CARES Act is amended by inserting , or the full value of the stipend under section 105(a) of title I of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955) after such subtitle. (3)Senior corps volunteer recruitmentDuring the period beginning on the date of the enactment and ending on September 30, 2022, notwithstanding sections 201(a), 211(d), 211(e), and 213(a) of title II of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5000 et seq.)— 
(A)an individual age 45 years or older may enroll as a volunteer to provide services under parts A, B or C of such title to address the critical needs of local communities across the country during the COVID–19 national emergency; and (B)for the purposes of parts B and C of such title II, low-income person and person of low income mean any person whose income is not more than 400 percent of the poverty line for a single individual. 
(b)National service expansion feasibility study (1)Study requiredThe Corporation for National and Community Service shall conduct a study on the feasibility of increasing the capacity of national service programs to respond to the economic and social impact on communities across the country resulting from the COVID–19 national emergency and public health crisis. 
(2)Scope of studyIn conducting the study required under paragraph (1), the Corporation for National and Community Service shall examine new and existing programs, partnerships, organizations, and grantees that could be utilized to respond to the COVID–19 national emergency as described in subsection (a), including— (A)service opportunities related to food security, education, economic opportunity, and disaster or emergency response; 
(B)partnerships with the Department of Health and Human Services, the Centers for Disease Control and Prevention, and public health departments in all 50 States and territories to respond to public health needs related to COVID–19 such as testing, contact tracing, or related activities; and (C)the capacity and ability of the State Commissions on National and Community Service to respond to the needs of State and local governments in each State or territory in which such State Commission is in operation. 
(3)Required factors of the studyIn examining new and existing programs, partnerships, organizations, and grantees as required under paragraph (2), the Corporation for National and Community Service shall examine— (A)the cost and resources necessary related to increased capacity; 
(B)the timeline for implementation of any expanded partnerships or increased capacity; (C)options to use existing corps programs overseen by the Corporation for National and Community Service for increasing such capacity, and the role of programs, such as AmeriCorps, AmeriCorps VISTA, AmeriCorps National Civilian Community Corps, or Senior Corps, for increasing capacity; 
(D)the ability to increase diversity, including economic, racial, ethnic, and gender diversity, among national service volunteers and programs; (E)the geographic distribution of demand by State due to the economic or health related impacts of COVID–19 for national service volunteer opportunities across the country and the additional volunteer capacity needed to meet such demand, comparing existing demand for volunteer opportunities to expected or realized increases as a result of COVID–19; and 
(F)whether any additional administrative capacity at the Corporation for National and Community Service, such as grantee organizational capacity, is needed to respond to the increased capacity of such new or existing programs, partnerships, organizations, and grantees. (4)Reports to congressional committees (A)In generalNot later than 60 days after the date of the enactment of this Act, the Chief Executive Officer of the Corporation for National and Community Service shall submit to the congressional committees under subparagraph (B) a report on the results of the study under paragraph (1) with recommendations on the role for the Corporation for National and Community Service in responding to the COVID–19 national emergency, including any recommendations for legislative, regulatory, and administrative changes based on findings related to the topics identified under subsection (b). 
(B)Congressional CommitteesThe congressional committees under this subparagraph are— (i)the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives; and 
(ii)the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate.  (c)DefinitionsIn this section, the following definitions apply: 
(1)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to COVID–19. (2)GranteeThe term grantee means a recipient of a grant under the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) to run a program. 
(3)Poverty line for a single individualThe term poverty line for a single individual has the meaning given such term in section 421 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5061). (4)ProgramThe term program means a program funded under the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.). 
(5)State commissionThe term State Commission has the meaning given such term in section 101 of the National and Community Service Act (42 U.S.C. 12511). 306.Matching funds waiver for formula grants and subgrants under the family violence prevention and services act (a)Waiver of matching funds for awarded grants and subgrantsThe Secretary of Health and Human Services shall waive— 
(1)the non-Federal contributions requirement under subsection (c)(4) of section 306 of the Family Violence Prevention and Services Act (42 U.S.C. 10406) with respect to the grants and subgrants awarded in fiscal years 2019, 2020, and 2021 to each State (as defined in section 302 of such Act (42 U.S.C. 10402)) and the eligible entities within such State under section 306 or 308 of such Act (42 U.S.C. 10406; 10408); and (2)the reporting requirements required under such grants and subgrants that relate to such non-Federal contributions requirement. 
(b)Waiver of matching funds for grants awarded after date of enactment 
(1)In generalSubsection (c)(4) of section 306 of the Family Violence Prevention and Services Act (42 U.S.C. 10406) shall not apply to a qualified grant during the period of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic. (2)Qualified grant definedIn this subsection, the term qualified grant means a grant or subgrant awarded— 
(A)after the date of the enactment of this section; and (B)under section 306, 308, or 309 of the Family Violence Prevention and Services Act (42 U.S.C. 10406; 10408; 10409). 
ESmall Business Provisions 
100.Short Title, etc 
(a)Short TitleThis division may be cited as the PPP and EIDL Enhancement Act of 2020. (b)Table of ContentsThe table of contents for this division is as follows: 
 
Sec. 100. Short Title, etc. 
Title I—Funding Provisions 
Sec. 101. Amount authorized for commitments. 
Sec. 102. Funding for the paycheck protection program. 
Sec. 103. Direct appropriations. 
Title II—Modifications to the Paycheck Protection Program 
Sec. 201. Periods for loan forgiveness and application submission. 
Sec. 202. Supplemental covered loans for certain business concerns. 
Sec. 203. Certifications and documentation for forgiveness of covered loans. 
Sec. 204. Eligibility of certain organizations for loans under the paycheck protection program. 
Sec. 205. Limit on aggregate loan amount for eligible recipients with more than one physical location. 
Sec. 206. Allowable uses of covered loans; forgiveness. 
Sec. 207. Documentation required for certain eligible recipients. 
Sec. 208. Exclusion of certain publicly traded and foreign entities. 
Sec. 209. Election of 12-week period by seasonal employers. 
Sec. 210. Inclusion of certain refinancing in nonrecourse requirements. 
Sec. 211. Credit elsewhere requirements. 
Sec. 212. Prohibition on receiving duplicative amounts for payroll costs. 
Sec. 213. Application of certain terms through life of covered loan. 
Sec. 214. Interest calculation on covered loans. 
Sec. 215. Reimbursement for processing. 
Sec. 216. Duplication requirements for economic injury disaster loan recipients. 
Sec. 217. Reapplication for and modification to paycheck protection program. 
Sec. 218. Treatment of certain criminal violations. 
Title III—Tax Provisions 
Sec. 301. Improved coordination between paycheck protection program and employee retention tax credit. 
Title IV—COVID–19 Economic Injury Disaster Loan Program Reform 
Sec. 401. Sense of Congress. 
Sec. 402. Notices to applicants for economic injury disaster loans or advances. 
Sec. 403. Modifications to emergency EIDL advances. 
Sec. 404. Data transparency, verification, and notices for economic injury disaster loans. 
Sec. 405. Lifeline funding for small business continuity, adaptation, and resiliency. 
Sec. 406. Modifications to economic injury disaster loans. 
Sec. 407. Principal and interest payments for certain disaster loans. 
Sec. 408. Training. 
Sec. 409. Outreach plan. 
Sec. 410. Report on best practices. 
Sec. 411. Extension of period of availability for administrative funds. 
Title V—Micro-SBIC and Equity Investment Enhancement  
Sec. 501. Micro-SBIC Program. 
Title VI—Miscellaneous 
Sec. 601. Repeal of unemployment grants. 
Sec. 602. Subsidy for certain loan payments. 
Sec. 603. Modifications to 7(a) loan programs. 
Sec. 604. Flexibility in deferral of payments of 7(a) loans. 
Sec. 605. Recovery assistance under the microloan program. 
Sec. 606. Maximum loan amount for 504 loans. 
Sec. 607. Temporary fee reductions. 
Sec. 608. Extension of participation in 8(a) program. 
Sec. 609. Report on minority, women, and rural lending. 
Sec. 610. Comprehensive program guidance. 
Sec. 611. Reports on paycheck protection program. 
Sec. 612. Prohibiting conflicts of interest for small business programs under the CARES Act. 
Sec. 613. Inclusion of SCORE and Veteran Business Outreach Centers in entrepreneurial development programs. 
Sec. 614. Clarification of use of CARES Act funds for small business development centers. 
Sec. 615. Funding for the Office of Inspector General of the Small Business Administration. 
Sec. 616. Extension of waiver of matching funds requirement under the Women's Business Center program. 
Sec. 617. Access to Small Business Administration information and databases. 
Sec. 618. Small business local relief program. 
Sec. 619. Grants for independent live venue operators.  
(c)DefinitionsIn this division: (1)AdministrationThe term Administration means the Small Business Administration. 
(2)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (d)Effective Date; ApplicabilityExcept as otherwise provided in this division, this division and the amendments made by this division shall take effect on the date of the enactment of this Act and shall apply to loans made, or other assistance provided, on or after the date of the enactment of this Act. 
IFunding Provisions 
101.Amount authorized for commitmentsSection 1102(b)(1) of the CARES Act (Public Law 116–136) is amended to read as follows:  (1)PPP LoansDuring the period beginning on the date of enactment of this subsection and ending on December 31, 2020, subject to the availability of appropriations, the Administrator may make commitments under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)). .  
102.Funding for the paycheck protection program 
(a)In generalSection 7(a)(36)(S) of the Small Business Act (15 U.S.C. 636(a)(36)(S)) is amended to read as follows:  (S)Set aside for certain entitiesThe Administrator shall provide for the cost to guarantee covered loans made under this paragraph— 
(i)a set aside of not less than 10 percent of each such amount for covered loans— (I)made to eligible recipients with 10 or fewer employees, including individuals who operate under a sole proprietorship or as an independent contractor and eligible self-employed individuals; or 
(II)less than or equal to $250,000 made to an eligible recipient that is located in a low- or moderate-income neighborhoods (as defined under the Community Reinvestment Act of 1977). (ii)a set aside of not more than 30 percent of each such amount for covered loan made to nonprofit organizations, organizations described in subparagraph (D)(viii), or housing cooperatives; and  
(iii)a set aside of not more than 50 percent of each such amount for supplemental covered loans made under subparagraph (B)(ii).. (b)Set aside for community financial institutionsOf amounts appropriated by the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) under the heading Small Business Administration—Business Loans Program Account, CARES Act that have not been obligated or expended, the lesser of 25 percent of such amounts or $15,000,000,000 shall be set aside for the cost to guarantee covered loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) by community financial institutions (as such term is defined in subparagraph (A)(xi) of such section). 
(c)Amounts returnedSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following new subparagraph:  (T)Amounts returnedAny amounts returned to the Secretary of the Treasury due to the cancellation of a covered loan shall be solely used for the cost to guarantee covered loans made to eligible recipients with 10 or fewer employees or covered loans of less than or equal to $250,000 made to an eligible recipient that is located in a low- or moderate-income neighborhoods (as defined under the Community Reinvestment Act of 1977).. 
103.Direct appropriationsThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for additional amounts— (1)for the cost of carrying out section 407 of this division, $8,000,000,000; 
(2)for the cost of carrying out title V of this division, $1,000,000,000; (3)for the cost of carrying out section 603 and 607 of this division, $1,000,000,000; 
(4)for the cost of carrying out section 605 of this division, $57,000,000; (5)for the cost of carrying out section 618 of this division, $15,000,000,000; and 
(6)for the cost of carrying out section 619 of this division, $10,000,000,000.  IIModifications to the Paycheck Protection Program 201.Periods for loan forgiveness and application submission (a)Period for costs that are eligible for forgiveness and application submissionSection 1106 of the CARES Act (15 U.S.C. 9005) is amended— 
(1)in subsection (a), by striking paragraph (3) and inserting the following:  (3)the term covered period means the period beginning on the date of the origination of a covered loan and ending on a date selected by the eligible recipient of the covered loan that— 
(A)is not earlier than the date that is 8 weeks after such date of origination; and (B)is not later than the date that is 24 weeks after such date of origination;;  
(2)in subsection (d), by striking December 31, 2020 each place it appears and inserting September 30, 2021; and (3)by striking subsection (l) and inserting the following new subsection: 
 
(l)Application deadlineAn eligible recipient may apply for forgiveness under this section any time after covered period if proceeds from a covered loan have been spent and the eligible recipient is in compliance with subsections (e) and (f).. (b)Applicability of amendmentsThe amendments made by subsection (b) shall be effective as if included in the CARES Act (Public Law 116–136) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or section 1109 of the CARES Act (15 U.S.C. 9008). 
202.Supplemental covered loans for certain business concernsSection 7(a)(36)(B) of the Small Business Act (15 U.S.C. 636(a)(36)(B)) is amended— (1)by striking Except and inserting the following: 
 
(i)In generalExcept; and (2)by adding at the end the following new clause: 
 
(ii)Supplemental covered loans 
(I)DefinitionsIn this clause— (aa)the terms exchange, issuer, and security have the meanings given such terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a));  
(bb)the term gross receipts means gross receipts within the meaning of section 448(c) of the Internal Revenue Code of 1986;  (cc)the term national securities exchange means an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f); 
(dd)the term publicly traded entity means an issuer, the securities of which are listed on a national securities exchange;  (ee)the term smaller concern means an eligible recipient that— 
(AA)has not more than 200 employees;  (BB)operates under a sole proprietorship or as an independent contractor; or  
(CC)is an eligible self-employed individual; and (ff)the term significant loss in revenue means that, due to the impact of COVID–19—  
(AA)the gross receipts of the eligible recipient during the first, second, or third calendar quarter of 2020 are less than 75 percent of the gross receipts of the eligible recipient during the same calendar quarter in 2019; (BB)if the eligible recipient was not in business on April 1, 2019, the gross receipts of the eligible recipient during any 2-month period during the first 3 calendar quarters of 2020 are less than 75 percent of the amount of the gross receipts of the eligible recipient during any prior 2-month period during the first 3 calendar quarters of 2020; or 
(CC)if the eligible recipient is seasonal employer, as determined by the Administrator, the gross receipts of the eligible recipient during any 2-month period during the first 3 calendar quarters of 2020 are less than 75 percent of the amount of the gross receipts of the eligible recipient during the same 2-month period in 2019. (II)AuthorityExcept as otherwise provided in this clause, for an eligible recipient that has received a covered loan under clause (i), the Administrator may guarantee a single supplemental covered loan to the eligible recipient under the same terms, conditions, and processes as a covered loan made under clause (i). 
(III)Choice of lenderAn eligible recipient may apply for a supplemental covered loan under this clause with the lender that made the covered loan under clause (i) to the eligible recipient or another lender. (IV)Eligibility (aa)In generalA supplemental covered loan under this clause— 
(AA)may only be made to an eligible recipient that is a smaller concern that has had a significant loss in revenue and has used, or is expending funds at a rate that the eligible recipient will use on or before the expected date of the disbursement of the supplemental covered loan under this clause, the full amount of the covered loan received under clause (i); and (BB)may not be made to a publicly traded entity. 
(bb)Business concerns with more than 1 physical location 
(AA)In generalFor purposes of a supplemental covered loan under this clause, subparagraph (D)(iii) shall be applied by substituting not more than 200 employees per physical location for not more than 500 employees per physical location.  (BB)Limit for multiple locationsFor an eligible recipient with more than 1 physical location, the total amount of all supplemental covered loans made under this clause to the eligible recipient shall not be more than $2,000,000.  
(V)Maximum amountThe maximum amount of a supplemental covered loan under this clause is the lesser of—  (aa)the product obtained by multiplying—  
(AA)the average total monthly payments for payroll costs by the eligible recipient used to determine the maximum amount of the covered loan under clause (i) made to the eligible recipient under this paragraph, by (BB)2.5; or 
(bb)$2,000,000. (VI)Exception from certain certification requirementsAn eligible recipient applying for a supplemental covered loan under this clause shall not be required to make the certification described in clauses (iii) or (iv) of subparagraph (G). 
(VII)Reimbursement for processing supplemental PPPFor a supplemental covered loan under this clause of less than or equal to $50,000, the reimbursement under subparagraph (P)(I) by the Administrator shall not be less than $2,500.. 203.Certifications and documentation for forgiveness of covered loansSection 1106 of the CARES Act (15 U.S.C. 9005) is amended— 
(1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible recipient and all that follows through an application, and inserting Subject to subsection (f), an eligible recipient applying for loan forgiveness under this section shall provide proof of the use of covered loan proceeds,; (2)by amending subsection (f) to read as follows: 
 
(f)Documentation requirementsTo receive loan forgiveness under this section, an eligible recipient shall comply with the following requirements: (1)With respect to a covered loan in an amount less than or equal to $50,000, the eligible recipient— 
(A)shall certify to the Administrator that the eligible recipient has used proceeds from the covered loan in compliance with the requirements of section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), including a description of the amount of proceeds used for payroll costs (as defined in such section) and the number of employees the eligible recipient was able to retain because of such covered loan; (B)is not required to submit any documentation or application to receive forgiveness under this section; 
(C)shall certify to the Administrator that the eligible recipient can make the documentation described under subsection (e) available, upon request, for a period of time determined by the Administrator, which period shall be not less than 3 years; and (D)may submit to the Administrator demographic information of the owner of the eligible recipient, including the sex, race, ethnicity, and veteran status of the owner, through a process established by the Administrator. 
(2)With respect to a covered loan in an amount greater than $50,000 but less than or equal to $150,000, the eligible recipient— (A)shall submit to the lender that is servicing the covered loan the certification described in paragraph (1)(A) and a simplified one-page application form that does not require the submission of any documentation described under subsection (e); 
(B)shall make the certification described in paragraph (1)(C); and (C)may submit to the Administrator demographic information of the owner of the eligible recipient, including the sex, race, ethnicity, and veteran status of the owner, as established by the Administrator on the application form described in subparagraph (A). 
(3)With respect to a covered loan in an amount greater than $150,000, the eligible recipient shall submit to the lender that is servicing the covered loan the documentation described under subsection (e).; and (3)by amending subsection (g) to read as follows: 
 
(g)Lender submissionNot later than 60 days after the date on which a lender receives an application for loan forgiveness under this section from an eligible recipient, the lender shall only be required to review the application to ensure completion, including that required attestations have been made, before submitting such application to the Administrator.. 204.Eligibility of certain organizations for loans under the paycheck protection programSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36))— 
(1)in subparagraph (A)— (A)in clause (vii), by inserting covered before nonprofit; 
(B)in clause (viii)(II)— (i)in item (dd), by striking or at the end; 
(ii)in item (ee), by inserting or at the end; and (iii)by adding at the end the following new item: 
 
(ff)any compensation of an employee who is a registered lobbyist under the Lobbying Disclosure Act of 1995;; (C)by amending clause (ix) to read as follows: 
 
(ix)the term covered organization means— (I)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that is not a covered nonprofit organization; 
(II)an entity created by a State or local government that derives the majority of its operating budget from the production of live events; or (III)a destination marketing organization;; 
(D)in clause (xi)(IV), by striking and at the end; (E)in clause (xii), by striking the period at the end and inserting a semicolon; and 
(F)by adding at the end the following new clauses:  (xiii)the term housing cooperative means a cooperative housing corporation (as defined in section 216(b) of the Internal Revenue Code of 1986); and 
(xiv)the term destination marketing organization means a nonprofit entity that is not an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, a State, or a political subdivision of a State (including any instrumentality of such entities) engaged in marketing and promoting communities and facilities to businesses and leisure travelers through a range of activities, including— (I)assisting with the location of meeting and convention sites; 
(II)providing travel information on area attractions, lodging accommodations, and restaurants; (III)providing maps; and 
(IV)organizing group tours of local historical, recreational, and cultural attractions.; and (2)in subparagraph (D)— 
(A)in clause (i)— (i)by inserting covered before nonprofit organization each place it appears; and  
(ii)by striking veterans organization each place it appears and inserting housing cooperative; (B)in clause (iii)— 
(i)by amended the clause heading to read as follows: Requirements for restaurants and certain news organizations;  (ii)by striking During the covered period, any business concern that employs and inserting the following: 
Any business concern that— (I)during the covered period, employs; 
(iii)in subclause (I), as so designated, by striking the period at the end and inserting a semicolon; and (iv)by adding at the end the following new subclauses: 
 
(II)was not eligible to receive a covered loan the day before the date of the enactment of this subclause, is assigned a North American Industry Classification System code beginning with 511110, 515112, or 515120, and an individual physical location of the business concern at the time of disbursal does not exceed the size standard established by the Administrator for the applicable code shall be eligible to receive a covered loan for expenses associated with an individual physical location of that business concern to support the continued provision of local news, information, content, or emergency information, and, at the time of disbursal, the individual physical location; or (III)was not eligible to receive a covered loan the day before the date of the enactment of this subclause, is assigned a North American Industry Classification System code of 519130, is identified as a Internet-only news publisher or Internet-only periodical publisher, and is engaged in the collection and distribution of local or regional and national news and information shall be eligible to receive a covered loan for expenses to support the continued provision of news, information, content, or emergency information.; 
(C)in clause (iv)— (i)in subclause (II), by striking and at the end;  
(ii)in subclause (III), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new subclause: 
 
(IV)an individual physical location of a business concern described in clause (iii)(II), if such concern does not pay, distribute, or otherwise provide any portion of the covered loan to any other entity other than the individual physical location that is the intended recipient of the covered loan.; (D)in clause (v), by striking nonprofit organization, veterans organization, and inserting covered organization, covered nonprofit organization, housing cooperative,; 
(E)in clause (vi), by striking nonprofit organization and a veterans organization and inserting covered organization, a covered nonprofit organization, and a housing cooperative; and (F)by adding at the end the following new clauses: 
 
(vii)Additional requirements for covered organizations and covered nonprofit organizations 
(I)Lobbying restrictionDuring the covered period, a covered organization that employs less than 500 employees shall be eligible to receive a covered loan if— (aa)the covered organization does not receive more than 10 percent of its receipts from lobbying activities; and 
(bb)the lobbying activities of the covered organization do not comprise more than 10 percent of the total activities of the covered organization. (II)Larger organizationsDuring the covered period, a covered nonprofit organization that employs 500 employees or more, or a covered organization that meets the requirements of items (aa) and (bb) of subclause (I) and employs 500 employees or more, shall be eligible to receive a covered loan if such covered nonprofit organization or covered organization has had a significant loss in revenue (as defined in subparagraph (B)(ii)(I)(ff)).  
(viii)Inclusion of critical access hospitalsDuring the covered period, any covered organization that is a critical access hospital (as defined in section 1861(mm) of the Social Security Act (42 U.S.C. 1395x(mm))) shall be eligible to receive a covered loan, regardless of the status of such a hospital as a debtor in a case under chapter 11 of title 11, Unites States Code, or the status of any debts owed by such a hospital to the Federal Government. (ix)Additional requirements for news broadcast entities (I)In generalWith respect to an individual physical location of a business concern described in clause (iii)(II), each such location shall be treated as an independent, nonaffiliated entity for purposes of this paragraph. A parent company, investment company, or management company of one or more physical locations of a business concern described in clause (iii)(II) shall not be eligible for a covered loan. 
(II)Demonstration of needAny such location that is a franchise or affiliate of, or owned or controlled by a parent company, investment company, or the management thereof, shall demonstrate, upon request of the Administrator, the need for a covered loan to support the continued provision of local news, information, content, or emergency information, and, at the time of disbursal, the individual physical location.. 205.Limit on aggregate loan amount for eligible recipients with more than one physical locationSection 7(a)(36)(E) of the Small Business Act (15 U.S.C. 636(a)(36)(E)) is amended by adding at the end the following flush matter: 
 
With respect to an eligible recipient with more than 1 physical location, the total amount of all covered loans made under this clause to the eligible recipient shall not be more than $10,000,000. . 
206.Allowable uses of covered loans; forgiveness 
(a)Paycheck protection programSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended— (1)in subparagraph (G)— 
(A)in the subparagraph heading, by striking Borrower requirements and all that follows through eligible recipient applying and inserting Borrower certification requirements.—An eligible recipient applying; (B)by redesignating subclauses (I) through (IV) as clauses (i) through (iv), respectively; and 
(C)in clause (ii), as so redesignated, by striking to retain workers and all that follows through utility payments and inserting for an allowable use described in subparagraph (F); (2)in subparagraph (F)(i)— 
(A)in subclause (VI), by striking and at the end; (B)in subclause (VII), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following new subclauses:  (VIII)costs related to the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees and the general public; 
(IX)payments for inventory, raw materials, or supplies; and (X)costs related to property damage, vandalism, or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation.. 
(b)Forgiveness 
(1)Definition of expected forgiveness amountSection 1106(a)(7) of the CARES Act (15 U.S.C. 9005(a)(7)) is amended— (A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking and at the end; and (C)by adding at the end the following new subparagraphs: 
 
(E)interest on any other debt obligations that were incurred before the covered period; (F)any amount that was a loan made under subsection (b)(2) that was refinanced as part of a covered loan and authorized by section 7(a)(36)(F)(iv) of the Small Business Act; 
(G)payments made for the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees and the general public; (H)payments made for inventory, raw materials, or supplies; and 
(I)payments related to property damage, vandalism, or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation; and. (2)ForgivenessSection 1106(b) of the CARES Act (15 U.S.C. 9005(b)), is amended by adding at the end the following new paragraphs: 
 
(5)Any payment of interest on any other debt obligations that were incurred before the covered period. (6)Any amount that was a loan made under section 7(b)(2) of the Small Business Act that was refinanced as part of a covered loan and authorized by section 7(a)(36)(F)(iv) of such Act. 
(7)Any payment made for the provision of personal protective equipment for employees or other equipment or supplies determined by the employer to be necessary to protect the health and safety of employees. (8)Any payment made for inventory, raw materials, or supplies. 
(9)Any payments related to property damage, vandalism, or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation.. (3)Conforming amendmentsSection 1106 of the CARES Act (15 U.S.C. 9005) is amended— 
(A)in subsection (e), as amended by section 203— (i)in paragraph (2), by striking payments on covered mortgage obligations, payments on covered lease obligations, and covered utility payments and inserting payments or amounts refinanced described under subsection (b) (other than payroll costs); and 
(ii)in paragraph (3)(B), by striking , make interest payments and all that follows through or make covered utility payments and inserting , make payments described under subsection (b), or that was refinanced as part of a covered loan and authorized by section 7(a)(36)(F)(iv) of the Small Business Act; and (B)in subsection (h), by striking payments for payroll costs, payments on covered mortgage obligations, payments on covered lease obligations, or covered utility payments each place it appears and inserting payments or amounts refinanced described under subsection (b). 
207.Documentation required for certain eligible recipientsSection 7(a)(36)(D)(ii)(II) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(ii)(II)) is amended by striking as is necessary and all that follows through the period at the end and inserting as determined necessary by the Administrator and the Secretary, to establish such individual as eligible.. 208.Exclusion of certain publicly traded and foreign entitiesSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)), as amended by section 204 is further amended by adding at the end the following new clause: 
 
(x)Exclusion of certain publicly traded and foreign entitiesEffective on the date of the enactment of this clause— (I)an issuer, the securities of which are traded on a national securities exchange, is not eligible to receive a covered loan under this section; and 
(II)an entity that is 51 percent or more owned by a foreign person, or the management and daily business operations of which are controlled by a foreign person (excluding an entity owned and controlled by a person domiciled in a territory or possession of the United States), is not eligible to receive a covered loan under this section. . 209.Election of 12-week period by seasonal employersSection 7(a)(36)(E)(i)(I)(aa)(AA) of the Small Business Act (15 U.S.C. 636(a)(36)(E)(i)(I)(aa)(AA)) is amended by striking an applicant and all that follows through June 30, 2019 and inserting the following: an applicant that is a seasonal employer, as determined by the Administrator, shall use the average total monthly payments for payroll for any 12-week period selected by the seasonal employer between February 15, 2019, and December 31, 2019. 
210.Inclusion of certain refinancing in nonrecourse requirementsSection 7(a)(36)(F)(v) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(v)) is amended by striking clause (i) and inserting clauses (i) and (iv). 211.Credit elsewhere requirementsSection 7(a)(36)(I) of the Small Business Act (15 U.S.C. 636(a)(36)(I)) is amended to read as follows: 
 
(I)Credit elsewhereThe requirement that a small business concern is unable to obtain credit elsewhere (as defined in section 3(h))— (i)shall not apply to a covered loan approved by the Administrator before the date of enactment of this subparagraph; and 
(ii)shall only apply to covered loans in an amount greater than $350,000 approved by the Administrator on or after the date of the enactment of this subparagraph.. 212.Prohibition on receiving duplicative amounts for payroll costs (a)Paycheck protection programClause (iv) of section 7(a)(36)(G) of the Small Business Act (15 U.S.C. 636(a)(36)(G)), as redesignated by section 206, is amended— 
(1)by striking December 31, 2020 and inserting June 30, 2020; and (2)by striking the same purpose and and inserting payments for payroll costs incurred during such period. 
(b)Treasury programSection 1109(f) of the CARES Act (15 U.S.C. 9008(f)) is amended— (1)in paragraph (1), by striking for the same purpose and inserting for payments for payroll costs (as defined in section 7(a)(36)(A)(viii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)); and 
(2)in paragraph (2), by striking December 31, 2020 and inserting June 30, 2020. 213.Application of certain terms through life of covered loanSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended— 
(1)in subparagraph (H), by striking During the covered period, with and inserting With; (2)in subparagraph (J), by striking During the covered period, with and inserting With; 
(3)in subparagraph (M)— (A)in clause (ii), by striking During the covered period, the and inserting The; and 
(B)in clause (iii), by striking During the covered period, with and inserting With. 214.Interest calculation on covered loansSection 7(a)(36)(L) of the Small Business Act (15 U.S.C. 636(a)(36)(L)) is amended by inserting , calculated on a non-compounding, non-adjustable basis after 4 percent. 
215.Reimbursement for processingSection 7(a)(36)(P) of the Small Business Act (15 U.S.C. 636(a)(36)(P)) is amended— (1)in clause (ii), by inserting at the end the following: Such fees shall be paid by the eligible recipient and may not be paid out of the proceeds of a covered loan. A lender shall only be responsible for paying fees to an agent for services for which such lender directly contracts with such agent.; and 
(2)by amending clause (iii) to read as follows:  (iii)TimingA reimbursement described in clause (i) shall be made not later than 5 days after the reported disbursement of the covered loan and may not be required to be repaid by a lender unless the lender is found guilty of an act of fraud in connection with the covered loan.. 
216.Duplication requirements for economic injury disaster loan recipientsSection 7(a)(36)(Q) of the Small Business Act (15 U.S.C. 636(a)(36)(Q)) is amended by striking during the period beginning on January 31, 2020, and ending on the date on which covered loans are made available.  217.Reapplication for and modification to paycheck protection programNot later than 7 days after the date of the enactment of this Act, the Administrator shall issue rules or guidance to ensure that an eligible recipient of a covered loan made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) that returns amounts disbursed under such covered loan or does not accept the full amount of such covered loan for which such eligible recipient was approved— 
(1)in the case of an eligible recipient that returned all or part of a covered loan, such eligible recipient may reapply for a covered loan for an amount equal to the difference between the amount retained and the maximum amount applicable; and (2)in the case of an eligible recipient that did not accept the full amount of a covered loan, such eligible recipient may request a modification to increase the amount of the covered loan to the maximum amount applicable, subject to the requirements of such section 7(a)(36). 
218.Treatment of certain criminal violations 
(a)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by section 101, is further amended by adding at the end the following new subparagraph:  (U)Treatment of certain criminal violations (i)Financial fraud or deceptionA entity that is a business, organization, cooperative, or enterprise may not receive a covered loan if an owner of 20 percent or more of the equity of such entity, during the 5-year period preceding the date on which such entity applies for a covered loan, has been convicted of a felony of financial fraud or deception under Federal, State, or Tribal law. 
(ii)Arrests or convictionsAn entity that is a business, organization, cooperative, or enterprise shall be an eligible recipient notwithstanding a prior arrest or conviction under Federal, State, or Tribal law of an owner of 20 percent or more of the equity of such entity, unless such owner is currently incarcerated. (iii)WaiverThe Administrator may waive the requirements of clause (i).. 
(b)RulemakingNot later than 15 days after the date of enactment of this Act, the Administrator shall make necessary revisions to any rules to carry out the amendment made by this section. IIITax Provisions 301.Improved coordination between paycheck protection program and employee retention tax credit (a)Amendment to paycheck protection programSection 1106(a)(8) of the CARES Act (15 U.S.C. 9005(a)(8)) is amended by inserting , except that such costs shall not include qualified wages taken into account in determining the credit allowed under section 2301 of this Act before the period at the end.  
(b)Amendments to employee retention tax credit 
(1)In generalSection 2301(g) of the CARES Act (Public Law 116–136; 26 U.S.C. 3111 note) is amended to read as follows:  (g)Election to not take certain wages into account (1)In generalThis section shall not apply to so much of the qualified wages paid by an eligible employer as such employer elects (at such time and in such manner as the Secretary may prescribe) to not take into account for purposes of this section. 
(2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 1106(g). Terms used in the preceding sentence which are also used in section 1106 shall have the same meaning as when used in such section.. (2)Conforming amendments (A)Section 2301 of the CARES Act (Public Law 116–136; 26 U.S.C. 3111 note) is amended by striking subsection (j). 
(B)Section 2301(l) of the CARES Act (Public Law 116–136; 26 U.S.C. 3111 note) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the CARES Act (Public Law 116–136) to which they relate. 
IVCOVID–19 Economic Injury Disaster Loan Program Reform 
401.Sense of CongressIt is the sense of Congress that— (1)many businesses that have received economic injury disaster loans under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)) continue to suffer from the effects of the COVID–19 pandemic and may not be in a position to make payments in the near term; 
(2)the Administrator of the Small Business Administration has the authority under the Small Business Act (15 U.S.C. 631 et seq.) to reduce the interest charged on loans and to offer borrowers up to 4 years of deferment on the payment of interest and principal; and (3)the Congress encourages the Administrator of the Small Business Administration to use this discretion to provide relief to the hardest hit small businesses that have received or will receive direct loans from the Administration under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)). 
402.Notices to applicants for economic injury disaster loans or advancesSection 7(b)(11) of the Small Business Act (15 U.S.C. 636(b)(11) is amended— (1)by striking The Administrator and inserting the following: 
 
(A)In generalThe Administrator; and (2)by adding at the end the following new subparagraphs: 
 
(B)Acceptance criteria and qualificationsIn carrying out subparagraph (A), the Administrator shall— (i)publish on the website of the Administration a description of the rules issued with respect to a loan made under this subsection, which shall be clear and easy to understand; and 
(ii)upon receiving an application for a loan under this subsection, provide to the loan applicant the description described in clause (i). (C)Right to explanation of declined loan or advance (i)In generalThe Administrator shall— 
(I)provide all applicants for a loan under this subsection or an advance under section 1110(e) of the CARES Act for which the loan or advance application was fully or partially denied with a complete written application of the reason for the denial at the time the decision is made; (II)establish a dedicated telephonic information line and e-mail address to respond to further inquiries about denied applications described in subclause (I); and 
(III)before fully or partially denying an application for a loan under this subsection or an advance under such section 1110(e) because the applicant submitted incomplete information— (aa)contact the applicant and give the applicant the opportunity to provide that information; and 
(bb)reconsider the application with any additional information provided. (ii)Submission of additional informationAn applicant for a loan under this subsection or an advance under section 1110(e) of the CARES Act that can remedy the grounds for denial of the application by submitting additional information under clause (i)(III)— 
(I)shall have the opportunity to do so directly with a loan officer; and (II)shall not be required to seek a remedy through the appeals process of the Administration.. 
403.Modifications to emergency EIDL advancesSection 1110(e)(1) of division A of the CARES Act (15 U.S.C. 90009(e)) is amended to read as follows:  (1)In generalDuring the covered period, an entity included for eligibility in subsection (b), including small business concerns, private nonprofit organizations, and small agricultural cooperatives, that applies for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 shall be provided an advance that is, subject to paragraph (3), disbursed within 3 days after the Administrator receives an application from such entity, unless the advance is specifically declined by such entity. . 
404.Data transparency, verification, and notices for economic injury disaster loans 
(a)In generalSection 1110 of the CARES Act (15 U.S.C. 9009) is amended— (1)by redesignating subsection (f) as subsection (j); and 
(2)by inserting after subsection (e) the following new subsections:  (f)Data transparency (1)In generalIn this subsection, the term covered application means an application submitted to the Administrator for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), including an application for such a loan submitted by an eligible entity. 
(2)Weekly reportsNot later than 1 week after the date of enactment of this subsection, and weekly thereafter until the end of the covered period, the Administrator shall publish on the website of the Administration a report that contains the following information: (A)For the week covered by the report, the number of covered applications that the Administrator— 
(i)received; (ii)processed; and 
(iii)approved and rejected, including the percentage of covered applications that the Administrator approved. (B)With respect to the covered applications that the Administrator approved during that week, the number and dollar amount of the loans made with respect to such applications as part of a response to COVID–19. 
(C)The identification number, or other indicator showing the order in which any application was received and intended to be processed, for the most recent covered application processed by the Administrator.  (D)Demographic data with respect to applicants submitting covered applications during the week covered by the report and loans made pursuant to covered applications during the week covered by the report, which shall include— 
(i)with respect to each such applicant or loan recipient, as applicable, information regarding— (I)the geographic area in which the applicant or loan recipient operates; 
(II)if applicable, the sex, race, and ethnicity of each owner of the applicant or loan recipient, which the individual may decline to provide; (III)the annual revenue of the applicant or loan recipient; 
(IV)the number of employees employed by the applicant or loan recipient; (V)whether the applicant or loan recipient is a for-profit or nonprofit entity; and 
(VI)the industry in which the applicant or loan recipient operates; (ii)the number of such loans made to agricultural enterprises; and 
(iii)the average economic injury suffered by— (I)applicants, the covered applications of which the Administrator approved; and 
(II)applicants, the covered applications of which the Administrator rejected. (g)Verification of business eligibility (1)In generalWith respect to an application submitted to the Administrator during the covered period for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19, the Administrator shall verify that each such applicant was in operation on January 31, 2020. 
(2)ReportNot later than 30 days after the date of enactment of this subsection, the Administrator shall submit to Congress a report that describes the steps taken by the Administrator to perform the verification required under paragraph (1). (3)Sense of congressIt is the sense of Congress that the verification required under paragraph (1) constitutes oversight that the Administrator is required to perform under paragraph (15) of section 7(b) of the Small Business Act (15 U.S.C. 636(b)) with respect to entities receiving loans under paragraph (2) of such section 7(b). 
(h)Notifications to Congress 
(1)DefinitionsIn this subsection— (A)the term appropriate committees of Congress means— 
(i)the Committee on Small Business and Entrepreneurship and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the Senate; and (ii)the Committee on Small Business and the Subcommittee on Financial Services and General Government of the Committee on Appropriations of the House of Representatives; and 
(B)the term covered program, project, or activity means— (i)the program under this section; 
(ii)the loan program under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)); (iii)the authorized activities for amounts were appropriated in response to the COVID–19 pandemic under the heading Small Business Administration—Salaries and Expenses; or 
(iv)any other program, project, or activity for which funds are made available to the Administration to respond to the COVID–19 pandemic. (2)Notice of approaching funding lapseThe Administrator shall submit to the appropriate committees of Congress a notification not later than 2 days after the date on which unobligated balances of amounts appropriated for a fiscal year for any covered program, project, or activity are less than 25 percent of the total amount appropriated for the covered program, project, or activity for such fiscal year. 
(3)Monthly reportThe Administrator shall submit to the appropriate committees of Congress a monthly report detailing the current and future planned uses of amounts appropriated in response to the COVID–19 pandemic under the heading Small Business Administration—Salaries and Expenses, which shall include— (A)the number of employees hired and contractors retained using such amounts; 
(B)the number of contracts with a total cost of more than $5,000,000 entered into using such amounts; (C)a list of all sole source contracts entered into using such amounts; and 
(D)any program changes, regulatory actions, guidance issuances, or other initiatives relating to the response to the COVID–19 pandemic.. (b)Retroactive collectionAs soon as is practicable after the date of enactment of this Act, the Administrator shall collect the information required under section 1110(f) of the CARES Act (15 U.S.C. 9009(f)), as amended by subsection (a), from applicants that submitted covered applications (as defined in such section 1110(f)) during the period beginning on the date of enactment of the CARES Act (Public Law 116–136) and ending on the date of enactment of this Act. 
405.Lifeline funding for small business continuity, adaptation, and resiliencySection 1110 of the CARES Act (15 U.S.C. 9009), as amended by section 404, is further amended by inserting after subsection (i) (as added by such section) the following new subsection:  (i)Lifeline funding for small business continuity, adaptation, and resiliency (1)DefinitionsIn this subsection: 
(A)Agricultural enterpriseThe term agricultural enterprise has the meaning given the term in section 18(b) of the Small Business Act (15 U.S.C. 647(b)). (B)Covered entityThe term covered entity— 
(i)means an eligible entity described in subsection (b) of this section, if such eligible entity— (I)has not more than 50 employees; and 
(II)has suffered an economic loss of not less than 30 percent; and (ii)except with respect to an entity included under section 123.300(c) of title 13, Code of Federal Regulations, or any successor regulation, does not include an agricultural enterprise. 
(C)Economic lossThe term economic loss means, with respect to a covered entity, the amount by which the gross receipts of the covered entity declined during an 8-week period between March 2, 2020, and December 31, 2020 (as determined by the covered entity), relative to a comparable 8-week period immediately preceding March 2, 2020, or during 2019 (as determined by the covered entity). (D)Economically disadvantaged individualThe term economically disadvantaged individual means an economically disadvantaged individual under section 124.104 of title 13, Code of Federal Regulations, or any successor regulation. 
(E)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986. (F)Remote recreations enterpriseThe term remote recreational enterprise means a covered entity that was in operation on or before March 1, 2020, that can document an economic loss caused by the closure of the United States and Canadian border that restricted the ability of American customers to access the location of the covered entity.  
(G)Small business concernThe term small business concern has the meaning given the term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)). (H)Socially disadvantaged individualThe term socially disadvantaged individual means a socially disadvantaged individual under section 124.103 of title 13, Code of Federal Regulations, or any successor regulation. 
(2)ProcedureDuring the covered period, a covered entity that applies for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) may request that the Administrator provide funding for the purposes described in paragraph (6). (3)VerificationWith respect to each request submitted by an entity under paragraph (2), the Administrator shall— 
(A)not later than 14 days after the date on which the Administrator receives the request, verify whether the entity is a covered entity; and (B)if the Administrator verifies that the entity is a covered entity under clause (i), and subject to paragraph (8), disburse the funding requested by the covered entity not later than 7 days after the date on which the Administrator completes the verification. 
(4)Order of processingSubject to paragraph (8), the Administrator shall process and approve requests submitted under paragraph (2) in the order the Administrator receives the requests. (5)Amount of funding (A)In generalThe amount of funding provided to a covered entity that submits a request under paragraph (2) shall be in an amount that is the lesser of— 
(i)the amount of working capital needed by the covered entity for the 180-day period beginning on the date on which the covered entity would receive the funding, as determined by the Administrator using a methodology that is identical to the methodology used by the Administrator to determine working capital needs with respect to an application for a loan submitted under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)); or (ii)$50,000. 
(B)Entitlement to full amountA covered entity that receives funding pursuant to a request submitted under paragraph (2) shall be entitled to receive the full amount of that funding, as determined under subparagraph (A), without regard to— (i)if the applicable loan for which the covered entity has applied under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is approved, the amount of the loan; 
(ii)whether the covered entity accepts the offer of the Administrator with respect to an approved loan described in clause (i); or (iii)whether the covered entity has previously received any amounts under subsection (e). 
(6)Use of fundsA covered entity that receives funding under this subsection— (A)may use the funding— 
(i)for any purpose for which a loan received under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) may be used; (ii)for working capital needs, including investments to implement adaptive changes or resiliency strategies to help the eligible entity maintain business continuity during the COVID–19 pandemic; or 
(iii)to repay any unpaid amount of— (I)a loan received under subsection (a)(36) or (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636); or 
(II)mortgage interest; and (B)may not use the funding to pay any loan debt, except as provided in subparagraph (A)(iii). 
(7)ApplicabilityIn addition to any other restriction imposed under this subsection, any eligibility restriction applicable to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), including any restriction under section 123.300 or 123.301 of title 13, Code of Federal Regulations, or any successor regulation, shall apply with respect to funding provided under this subsection. (8)PriorityDuring the 56-day period beginning on the date of enactment of this subsection, the Administrator may approve a request for funding under this subsection only if the request is submitted by— 
(A)a covered entity located in a low-income community; (B)a covered entity owned or controlled by a veteran or a member of the Armed Forces; 
(C)a covered entity owned or controlled by an economically disadvantaged individual or a socially disadvantaged individual; or (D)a remote recreational enterprise. 
(9)AdministrationIn carrying out this subsection, the Administrator may rely on loan officers and other personnel of the Office of Disaster Assistance of the Administration and other resources of the Administration, including contractors of the Administration. (10)Retroactive effectAny covered entity that, during the period beginning on January 1, 2020, and ending on the day before the date of enactment of this subsection, applied for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) may submit to the Administrator a request under paragraph (2) with respect to that loan. 
(11)Authorization of appropriationsThere are authorized to be appropriated to the Administrator $40,000,000,000 to carry out this subsection, which shall remain available through December 31, 2020, of which— (A)$20,00,000,000 is authorized to be appropriated to provide funding to covered entities described in paragraph (8); and 
(B)$20,000,000 is authorized to be appropriated to the Inspector General of the Administration to prevent waste, fraud, and abuse with respect to funding provided under this subsection.. 406.Modifications to economic injury disaster loans (a)Loans for new borrowersWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to a borrower adversely impacted by COVID–19 during the period beginning on the date of enactment of this Act and ending on December 31, 2020— 
(1)the borrower shall be eligible for a loan in an amount equal to 6 months of working capital if the borrower otherwise meets the underwriting standards established by the Administration; and (2)the Administrator— 
(A)shall not impose a maximum loan amount limit that is lower than $2,000,000; and (B)shall not disqualify any applicant for such a loan due to the criminal history or arrest record of the applicant, except in the case of an applicant that, during the 5-year period preceding the date on which the applicant submits an application, has been convicted— 
(i)of a felony offense involving fraud, bribery, or embezzlement in any State or Federal court; or (ii)in connection with a false statement made in— 
(I)a loan application; or (II)an application for Federal financial assistance. 
(b)Additional loan for existing borrowers 
(1)In generalA recipient of a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to a borrower adversely impacted by COVID–19 during the period beginning on January 31, 2020, and ending on the date of enactment of this Act may submit to the Administrator a request for an additional amount to increase in the amount of that loan, provided that the aggregate amount received under such section by the recipient during that period shall be not more than the lesser of— (A)an amount equal to 6 months of working capital for the recipient; and 
(B)$2,000,000; and (2)ConsiderationIn considering a request submitted under paragraph (1), the Administrator— 
(A)may not recalculate the economic injury or creditworthiness of the borrower; and (B)shall issue a determination based on the documentation submitted by the borrower for the initial loan under such section 7(b)(2), any other new information voluntarily provided by the borrower, and any information obtained to prevent fraud or abuse. 
(3)Additional documentationIf the Administrator of the Small Business Administration requires a borrower making a request under paragraph (1) to provide additional documentation, the Administrator shall— (A)publish those documentation requirements on the website of the Administration not later than 7 days after the date of enactment of this Act; and 
(B)proactively provide those requirements to any such borrower that received a loan described in paragraph (1). 407.Principal and interest payments for certain disaster loans (a)In generalThe Administrator shall pay the principal, interest, and any associated fees that are owed on a physical disaster loan or a covered EIDL loan as follows: 
(1)With respect to a physical disaster loan— (A)not in deferment, for the 12-month period beginning with the next payment due on such loan; 
(B)in deferment, for the 12-month period beginning with the next payment due on such loan after the deferment period; and (C)made on or after the date of enactment of this Act, for the 12-month period beginning with the first payment due on such loan. 
(2)With respect to a covered EIDL loan— (A)not in deferment, for the 12-month period beginning with the next payment due on such loan; and 
(B)in deferment, for the 12-month period beginning with the next payment due on such loan after the deferment period. (b)Timing of paymentThe Administrator shall begin making payments under subsection (a) not later than 30 days after the date on which the first such payment is due. 
(c)Application of paymentAny payment made by the Administrator under subsection (a) shall be applied to the physical disaster loan or a covered EIDL loan (as applicable) such that the borrower is relieved of the obligation to pay that amount. (d)DefinitionsIn this section: 
(1)Physical disaster loanThe term physical disaster loan means a loan made under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) in a regular servicing status. (2)Covered EIDL loanThe term covered EIDL loan means a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that— 
(A)was approved by the Administrator before February 15, 2020; and (B)is in a regular servicing status. 
408.TrainingThe Administrator shall develop and implement a plan to train any staff responsible for implementing or administering the loan program established under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) on specific responsibilities with respect to such program. Such plan shall be submitted to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate. 409.Outreach planNot later than 30 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate an outreach plan to clearly communicate program and policy changes to all offices of the Administration, small business development centers (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), women’s business centers (described under section 29 of such Act (15 U.S.C. 656)), chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B) of such Act (15 U.S.C. 637(b)(1)(B))), Veteran Business Outreach Centers (described under section 32 of such Act (15 U.S.C. 657b)), Members of Congress, congressional committees, small business concerns (as defined in section 3 of such Act (15 U.S.C. 632)), and the public. 
410.Report on best practicesNot later than 60 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on outlining the best practices to administer the loan program established under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) during a pandemic. 411.Extension of period of availability for administrative fundsSection 1107(a) of the CARES Act (15 U.S.C. 9006(a)) is amended in the matter preceding paragraph (1) by striking until September 30, 2021 and inserting until December 31, 2021, for amounts appropriated under paragraph (2), and until September 30, 2021, for all other amounts appropriated under this subsection. 
VMicro-SBIC and Equity Investment Enhancement  
501.Micro-SBIC ProgramTitle III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.) is amended by adding at the end the following:  DMicro-SBIC Program 399A.Micro-SBIC Program (a)EstablishmentThere is established in the Administration a program to be known as the Micro-SBIC Program under which the Administrator shall issue a license to an applicant for the purpose of making loans to and investments in small business concerns. An applicant licensed under this section shall have the same benefits as an applicant licensed under section 301. 
(b)EligibilityAn applicant desiring to receive a license to operate as a micro-SBIC shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require, including— (1)evidence that the applicant holds private capital of not less than $5,000,000; 
(2)evidence that the management of the applicant is qualified and has significant business expertise relevant to the applicant’s strategy; and (3)an election to receive a seed investment under section 399C or leverage from the Administrator. 
(c)Issuance of License 
(1)Procedures 
(A)StatusNot later than 90 days after the initial receipt by the Administrator of an application under this subsection, the Administrator shall provide the applicant with a written report detailing the status of the application and any requirements remaining for completion of the application. (B)Approval or disapprovalExcept as provided in subparagraph (C) and within a reasonable time after providing the report under subparagraph (A) and in accordance with such requirements as the Administrator may prescribe by regulation, the Administrator shall— 
(i)approve the application and issue to the applicant a license to operate as a micro-SBIC; or (ii)disapprove the application and notify the applicant in writing of the disapproval. 
(C)Provisional approvalThe Administrator may provide provisional approval for an applicant for a period of not more than 12 months before making a final determination of approval or disapproval under subparagraph (B).  (D)Explanation of disapprovalAn applicant may submit to the Administrator a request for a written explanation regarding the disapproval of an application under subparagraph (B)(ii). 
(2)Appeals 
(A)Disapproved applicationsWith respect to an application that is disapproved under paragraph (1)(B)(iii)— (i)not later than 30 days after the date on which the application is disapproved, the applicant may submit an appeal to the Chair of the Investment Division Licensing Committee of the Administration (referred to in this subparagraph as the Chair); and 
(ii)not later than 30 days after the date on which the applicant submits an appeal under clause (i), the Chair shall issue a ruling with respect to the appeal and notify the applicant regarding such ruling. (B)Denial of appealWith respect to an application that the Chair denies in an appeal submitted under subparagraph (A)— 
(i)not later than 30 days after the date on which the Chair submits the notification required under subparagraph (A)(ii), the applicant may submit to the Administrator an appeal of the ruling made by the Chair; and (ii)not later than 30 days after the date on which the applicant submits an appeal under clause (i), the Administrator shall issue a final ruling with respect to the appeal and notify the applicant regarding such ruling. 
(3)PriorityIn reviewing applications and issuing licenses under this section, the Administrator shall give priority to an applicant the management of which consists of at least two socially disadvantaged individuals or economically disadvantaged individuals and at least one track record investment committee member. (4)Expedited proceduresThe Administrator shall establish expedited procedures for the consideration of an application submitted under subsection (b), including a written report under paragraph (1)(A) not later than 45 days after the initial receipt of an application, for— 
(A)a small business investment companies licensed under section 301; (B)a rural business investment company; or 
(C)a bank-owned applicant. (d)Maximum leverage (1)In generalFor a micro-SBIC that elects to receive leverage under subsection (b)(3), the maximum amount of outstanding leverage made available to any one micro-SBIC may not exceed— 
(A)50 percent of the private capital of such micro-SBIC, not to exceed $25,000,000; or (B)in the case of a micro-SBIC owned by persons who also own a small business investment company licensed under section 301, 100 percent of the private capital of such micro-SBIC, not to exceed $50,000,000. 
(2)Investments in certain businessesIn calculating the outstanding leverage of a micro-SBIC for purposes of paragraph (1), the Administrator shall exclude the amount of the cost basis of any investments made in an early-stage small business, growth-stage small business, scale-up small business, or covered small business in an amount not to exceed— (A)$25,000,000; or 
(B)in the case of a micro-SBIC owned by persons who also own a small business investment company licensed under section 301, $50,000,000. 399B.Micro-SBIC Program requirements (a)Surrender of licenseA micro-SBIC that voluntarily surrenders a license issued under this section shall enter into an agreement with Administrator for the repayment of leverage received. Such agreement may not require the micro-SBIC to immediately repay all leverage received.  
(b)AdministrationTo the extent practicable, for a micro-SBIC that elects to receive leverage under section 399A(b)(3), the Administrator shall administer the Micro-SBIC Program in a similar manner to the program under section 301. 399C.Seed Investment Program (a)EstablishmentThe Administrator shall establish and carry out an equity investment program (in this part referred to as the Seed Investment Program) to provide seed investments to a micro-SBIC to invest in small business concerns. 
(b)ApplicationA micro-SBIC that elects to receive a seed investment under section 399A(b)(3) shall submit to the Administrator an application that includes the following: (1)A business plan describing how the applicant intends to make successful investments in early-stage small businesses, growth-stage small businesses, scale-up small businesses, or covered small businesses, as applicable. 
(2)A description of the extent to which the applicant meets the selection criteria under subsection (c). (c)Selection (1)In generalNot later than 90 days after the date of receipt of an application under subsection (b), the Administrator shall make a final determination to approve or disapprove the applicant as a participant in the Seed Investment Program and shall submit such determination to the applicant in writing. 
(2)CriteriaIn making a determination under paragraph (1), the Administrator shall consider each of the following criteria: (A)The likelihood that the applicant will meet the goals specified in the business plan of the applicant. 
(B)The likelihood that the investments of the applicant will directly and indirectly create or preserve jobs. (C)The character and fitness of the management of the applicant. 
(D)The experience and background of the management of the applicant. (E)The extent to which the applicant will concentrate investment activities on early-stage small businesses, growth-stage small businesses, scale-up small businesses, or covered small businesses, as applicable. 
(F)The likelihood that the applicant will achieve profitability. (G)The experience of the management of the applicant with respect to establishing a profitable investment track record. 
399D.Requirements for seed investments 
(a)In generalThe Administrator may make one seed investment to a Program participant, which shall be held in an account from which the Program participant may make withdrawals. (b)Amounts (1)Non-Federal capitalA seed investment made to a Program participant may not exceed the amount of capital of such Program participant that— 
(A)is not from a Federal source; and  (B)that is available for investment, including through legally binding commitments, on or before the date on which the seed investment is approved. 
(2)Limitation on amountThe amount of a seed investment made to a Program participant may not exceed the lesser of— (A)$25,000,000; or 
(B)100 percent of the private capital committed to the Program participant. (c)Process (1)In generalAmounts held in an account under this section shall remain available to a Program participant— 
(A)for initial seed investments, during the 5-year period beginning on the date on which the Program participant first accesses amounts from the account; and (B)for follow-on investments and management fees, during the 10-year period beginning on the date on which the Program participant first accesses amounts from the account. 
(2)ExtensionUpon request by a Program participant, the Administrator may grant a 1-year extension of the period described in paragraph (1)(B) not more than 2 times. (3)Use of amountsA Program participant shall invest all amounts in the account during the 10-year period beginning on the date on which the Program participant first accesses amounts from the account. 
(d)PriorityThe Administrator shall prioritize making seed investments under this section to Program participants in underlicensed States. (e)Investments in certain businesses (1)In generalA Program participant that receives a seed investment under this part shall make all of the investments of such Program participant in small business concerns, of which at least 50 percent shall be in covered small businesses. 
(2)Minority positionsOn the date on which a Program participant first accesses amounts from such seed investment, the Program participant may not own or control not more than 50 percent of the shares of any small business concern in which such Program participant invests. A Program participant shall not pursue a buyout strategy as a primary purpose of an investment in such a small business concern, but may take control in follow-on investments if necessary for the success of any such small business concern. (3)Evaluation of complianceThe Administrator shall evaluate the compliance of a Program participant with the requirements under this section once such Program participant has expended 75 percent of the amount of a seed investment made under this part. 
(f)Seed investment interest 
(1)In general 
(A)In generalSubject to paragraph (4), a Program participant that receives a seed investment under the Program shall convey a seed investment interest to the Administrator in accordance with subparagraph (B). (B)Effect of conveyanceThe seed investment interest conveyed under paragraph (1) shall have all the rights and attributes of other investors with respect to the Program participant, but shall not assign control or voting rights to the Administrator. The seed investment interest shall entitle the Administrator to a pro rata portion of any distributions made by the Program participant equal to the percentage of capital in the Program participant that the seed investment comprises. The Administrator shall receive distributions from the Program participant at the same times and in the same amounts as any other investor in the Program participant with a similar interest. The Program participant shall make allocations of income, gain, loss, deduction, and credit to the Administrator with respect to the seed investment interest as if the Administrator were an investor. 
(2)Manager profitsThe manager profits interest payable to the managers of a Program participant shall not exceed 20 percent of profits, exclusive of any profits that may accrue as a result of the capital contributions of any such managers with respect to such Program participant. Any excess of this amount, less taxes payable thereon, shall be returned by the managers and paid to the investors and the Administrator in proportion to the capital contributions and seed investments paid in. No manager profits interest (other than a tax distribution) shall be paid prior to the repayment to the investors and the Administrator of all contributed capital and seed investments made. A manager of a Program participant may charge reasonable and customary management and organizational fees. (3)Distribution requirementsA Program participant that receives a seed investment under the Program shall make all distributions to all investors in cash and shall make distributions within a reasonable time after exiting investments, including following a public offering or market sale of underlying investments. 
(4)Limitation on grant profitsOnce the Administrator has received an amount equal to 110 percent of the amount of the seed investment made to a Program participant, the requirement to convey seed investment interest under this subsection shall be terminated and no further distributions of profits shall be made to the Administrator. 399E.Administration (a)Electronic submissionsThe Administrator shall permit the electronic submission of any document submitted under this part or pursuant to a regulation carrying out this part, including by permitting an electronic signature for any signature that is required on such a document. 
(b)Application of penaltiesTo the extent not inconsistent with requirements under this part, the Administrator may take such action as set forth in sections 309, 311, 312, 313, and 314 to activities under this part and an officer, director, employee, agent, or other participant in a micro-SBIC shall be subject to the requirements under such sections. 399F.ReportThe Administrator shall include in the annual report required under section 10(a) of the Small Business Act a description of— 
(1)the number of applications received under this part, including the number of applications received from applicants for which the management consists of at least two socially disadvantaged individuals or economically disadvantaged individuals; and (2)the number of licenses issued under section 399A, including the number of such licenses issued to applicants for which the management consists of at least two socially disadvantaged individuals or economically disadvantaged individuals. 
399G.DefinitionsIn this part: (1)ApplicantThe term applicant means— 
(A)an incorporated body, a limited liability corporation, or a limited partnership organized and chartered or otherwise existing under State law solely for the purpose of performing the functions and conducting the activities contemplated under this section; or (B)a bank-owned applicant, rural business investment company, or small business investment company licensed under section 301 that submits an application to operate as a micro-SBIC under section 399A. 
(2)Bank-owned applicantthe term bank-owned applicant means an applicant for a license to operate as a small business investment company under this part that— (A)is a national bank or any member bank of the Federal Reserve System or nonmember insured bank that bears the same name as the small business investment company that is the subject of the application; 
(B)is domestically domiciled within the United States; and (C)has not had a license issued under this Act revoked or involuntarily surrendered during the 10-year period preceding the date on which the application is submitted; 
(3)Covered small businessThe term covered small business means a small business concern that— (A)is a small business concern owned and controlled by women (as defined in section 3(n) of the Small Business Act), small business concern owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C) of such Act), a small business concern owned and controlled by veterans (as defined in section 3(q) of such Act) or a Tribal business concern (as described in section 31(b)(2)(C) of such Act); 
(B)has its principal place of business located in a rural census tract (as determined under the most recent rural urban commuting area code as set forth by the Office of Management and Budget); (C)is a domestic manufacturing business that is assigned a North American Industry Classification System code beginning with 31, 32, or 33 at the time at which the small business concern receives an investment from a micro-SBIC under this section; or  
(D)either— (i)had gross receipts during the first or second quarter in 2020 that are not less than 50 percent less than the gross receipts of the concern during the same quarter in 2019; 
(ii)if the concern was not in business during the first or second quarter of 2019, but was in business during the third and fourth quarter of 2019, had gross receipts during the first or second quarter of 2020 that are less than 50 percent of the amount of the gross receipts of the concern during the third or fourth quarter of 2019; (iii)if the concern was not in business during the first, second, or third quarter of 2019, but was in business during the fourth quarter of 2019, had gross receipts during the first or second quarter of 2020 that are less than 50 percent of the amount of the gross receipts of the concern during the fourth quarter of 2019; or 
(iv)if the concern was not in business during 2019, but was in operation on February 15, 2020, had gross receipts during the second quarter of 2020 that are less than 50 percent of the amount of the gross receipts of the concern during the first quarter of 2020. (4)Early-stage small businessThe term early-stage small business means a small business concern that— 
(A)is domestically domiciled within the United States; (B)during the 3-year period preceding the date of application, has not generated gross annual sales revenues exceeding $15,000,000; 
(C)produces a majority of its goods or provides a majority of its services in the United States; and (D)does not move production or employment outside the United States. 
(5)Economically disadvantaged individual; socially disadvantaged individualThe terms economically disadvantaged individual and socially disadvantaged individual have the meanings given, respectively, in section 8(a) of the Small Business Act. (6)Growth-stage small businessThe term growth-stage small business means a small business concern that— 
(A)is domestically domiciled within the United States; (B)during the 3-year period preceding the date of application, has not generated gross annual sales revenues exceeding $30,000,000; 
(C)produces a majority of its good or provides a majority of its services in the United States; and (D)does not move production or employment outside the United States. 
(7)ManagementThe term management means a general partner of an applicant or member of the investment committee of an applicant. (8)Micro-SBICThe term micro-SBIC means an applicant licensed under section 399A. 
(9)Program participantThe term Program participant means a micro-SBIC that received a seed investment under the Seed Investment Program established by section 399C. (10)Scale-up small businessThe term scale-up small business means a small business concern that— 
(A)is domestically domiciled within the United States; (B)during the 3-year period preceding the date of application, has not generated earnings before interest, tax, depreciation, and amortization in excess of $3,000,000; 
(C)produces a majority of its goods or provides a majority of its services in the United States; and (D)does not move production or employment outside the United States. 
(11)Small business concernThe term small business concern has the meaning given under section 3(a) of the Small Business Act (15 U.S.C. 632(a)). (12)Track record investment committee memberThe term track record investment committee member means a current or former small business investment company licensed under section 301, a private small- and lower-middle-market venture capital firm, or a private equity fund manager with the knowledge, experience, and capability necessary to serve as management for an applicant. 
(13)United StatesThe term United States means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe. 399H.Funding (a)Authorization of appropriationsThere is authorized to be appropriated to the revolving fund established under subsection (b) $1,000,000,000 for the first full fiscal year beginning after the date of the enactment of this part to carry out the requirements of this part. 
(b)Revolving fundThere is created within the Administration a separate revolving fund for the Seed Investment Program established under section 399C, which shall be available to the Administrator subject to annual appropriations. All amounts received by the Administrator, including any money, property, or assets derived by the Administrator from operations in connection with the Seed Investment Program, including repayments of seed investments, shall be deposited in the revolving fund. All expenses and payments, excluding administrative expenses, pursuant to the operations of the Administrator under the Seed Investment Program shall be paid from the revolving fund.. VIMiscellaneous 601.Repeal of unemployment grantsSection 1110(e)(6) of the CARES Act (15 U.S.C. 9009) is repealed. 
602.Subsidy for certain loan payments 
(a)In generalSection 1112 of the CARES Act (15 U.S.C. 9011) is amended— (1)in subsection (c)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by inserting , without regard to the date on which the covered loan is fully disbursed and subject to availability of funds after status; and  
(ii)by amending subparagraphs (A), (B), and (C) to read as follows:  (A)with respect to a covered loan approved by the Administration before the date of enactment of this Act and not on deferment— 
(i)except as provided in clauses (ii) and (iii), for the 6-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed; (ii)for the 11-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed, with respect to a covered loan that— 
(I)is described in subsection (a)(1)(B) or is a loan guaranteed by the Administration under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) other than a loan described in clause (i) or (ii) of subsection (a)(1)(A); and (II)is made to a borrower operating primarily in an industry that is assigned a North American Industry Classification System code beginning with 21, 31, 32, 33, 44, 45, 48, 49, 51, 53, 54, 56, 62, or 81; and 
(iii)for the 18-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed, with respect to— (I)a covered loan described in paragraph (1)(A)(i) or paragraph (2) of subsection (a); or 
(II)any covered loan made to a borrower operating primarily in an industry that is assigned a North American Industry Classification System code of 485510 or that begins with 61, 71, or 72; (B)with respect to a covered loan approved by the Administration before the date of enactment of this Act and on deferment— 
(i)except as provided in clauses (ii) and (iii), for the 6-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed; (ii)for the 11-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed, with respect to a covered loan described in subclause (I) or (II) of subparagraph (A)(ii); and 
(iii)for the 18-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed, with respect to a covered loan described in subclause (I) or (II) of subparagraph (A)(iii); and (C)with respect to a covered loan made during the period beginning on the date of enactment of this Act and ending on the date that is 30 months after such date of enactment— 
(i)except as provided in clause (ii), for the 6-month period beginning with the first payment due after the loan is fully disbursed; and (ii)for a covered loan described in paragraph (1)(A)(i) or (2) of subsection (a) that is approved by the Administrator, for the 18-month period beginning with the first payment due after the loan is fully disbursed.; and 
(B)by adding at the end the following:  (4)Additional provisions for new loansWith respect to a loan described in paragraph (1)(C)— 
(A)the Administrator may further extend the 30-month period described in paragraph (1)(C) if there are sufficient funds to continue those payments; and (B)during the underwriting process, a lender of such a loan may consider the payments under this section as part of a comprehensive review to determine the ability to repay. 
(5)EligibilityEligibility for a covered loan to receive such payments of principal, interest, and any associated fees under this subsection shall be based on the date on which the covered loan is approved by the Administration. (6)Authority to revise extensions (A)In generalAs part of preparing the reports under subsection (i)(5) that are required to be submitted not later than January 15, 2021, and not later than June 15, 2021, the Administrator shall conduct an evaluation of whether amounts made available to make payments under this subsection are sufficient to make the payments for the period described in paragraph (1). 
(B)PlanIf the Administrator determines under subparagraph (A) that the amounts made available to make payments under this subsection are insufficient, the Administrator shall— (i)develop a plan to proportionally reduce the number of months provided for each period described in paragraph (1), which shall include the goal of using all available amounts made available to make payments under this subsection; and 
(ii)before taking action under the plan developed under clause (i), include in the applicable report under subsection (i)(5) the plan and the data that informs the plan. (7)Rule of constructionNothing in this subsection shall preclude a borrower from receiving full payments of principal, interest, and any associated fees as authorized by subsection, regardless of the application of a plan implemented under paragraph (6)(B).; 
(2)by redesignating subsection (f) as subsection (j); and (3)by inserting after subsection (e) the following: 
 
(f)Eligibility for new loans 
(1)In generalWith respect to a covered loan made on or after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the covered loan shall have a maturity of not less than 48 months in order to be eligible for payments made under this section. (2)Lending programsThe minimum maturity requirements of paragraph (1) shall not prohibit the Administrators from establishing a minimum maturity of longer than 48 months for a loan described under subsection (a), taking into consideration the normal underwriting requirements for each such program. 
(g)Limitation on assistanceA borrower may not receive assistance under subsection (c) for more than 1 covered loan of the borrower described in paragraph (1)(C) of that subsection. (h)Reporting and outreach (1)Update to websiteNot later than 7 days after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the Administrator shall update the website of the Administration to describe the requirements relating to payments made under this section. 
(2)Publication of listNot later than 14 days after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the Administrator shall transmit to each lender of a covered loan a list of each borrower of a covered loan that includes the North American Industry Classification System code assigned to the borrower, to assist the lenders in identifying which borrowers qualify for an extension of payments under subsection (c). (3)Education and outreach (A)In generalThe Administrator shall provide education and outreach to lenders, borrowers, district offices, and resource partners of the Administration in order to ensure full and proper compliance with this section, encourage broad participation with respect to covered loans that have not yet been approved by the Administrator, and help lenders transition borrowers from subsidy payments under this section directly to a deferral when suitable for the borrower. 
(B)Resource partners definedIn this paragraph, the term resource partners  means small business development centers (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), women’s business centers (described under section 29 of such Act (15 U.S.C. 656)), chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B) of such Act (15 U.S.C. 637(b)(1)(B))), and Veteran Business Outreach Centers (described under section 32 of such Act (15 U.S.C. 657b)). (4)NotificationNot later than 30 days after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the Administrator shall mail a letter to each borrower of a covered loan that includes— 
(A)an overview of payments made under this section; (B)the rights of the borrower to receive such payments; 
(C)how to seek recourse with the Administrator or the lender of the covered loan if the borrower has not received such payments; and (D)the rights of the borrower to request a loan deferral from a lender, and guidance on how to do successfully transition directly to a loan deferral once subsidy payments under this section are concluded. 
(5)Monthly reportingNot later than the 15th of each month beginning after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the Administrator shall submit to Congress a report on payments made under this section, which shall include— (A)monthly and cumulative data on payments made under this section as of the date of the report, including a breakdown by— 
(i)the number of participating borrowers; (ii)the volume of payments made for each type of covered loan; and 
(iii)the volume of payments made for covered loans made before the date of enactment of this Act and loans made after such date of enactment; (B)the names of any lenders of covered loans that have not submitted information on the covered loans to the Administrator during the preceding month; and 
(C)an update on the education and outreach activities of the Administration carried out under paragraph (3). (i)RegulationsNot later than 30 days after the date of enactment of the PPP and EIDL Enhancement Act of 2020, the Administrator shall issue rules to guard against abuse or excessive and unintended use by lenders or borrowers of the payments provided under this section.. 
(b)Effective DateThe amendments made by this section shall apply as if included in the enactment of section 1112 of the CARES Act (15 U.S.C. 9011). 603.Modifications to 7(a) loan programs (a)7(a) loan guarantees (1)In generalSection 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)) is amended by striking ), such participation by the Administration shall be equal to and all that follows through the period at the end and inserting or the Community Advantage Pilot Program of the Administration), such participation by the Administration shall be equal to 90 percent of the balance of the financing outstanding at the time of disbursement of the loan.. 
(2)Prospective repealEffective October 1, 2021, section 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)), as amended by paragraph (1), is amended to read as follows:  (A)In generalExcept as provided in subparagraphs (B), (D), (E), and (F), in an agreement to participate in a loan on a deferred basis under this subsection (including a loan made under the Preferred Lenders Program), such participation by the Administration shall be equal to— 
(i)75 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance exceeds $150,000; or (ii)85 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $150,000.. 
(b)Express loans 
(1)Loan amountSection 1102(c)(2) of the CARES Act (Public Law 116–36; 15 U.S.C. 636 note) is amended to read as follows:  (2)Prospective repealSection 7(a)(31)(D) of the Small Business Act (15 U.S.C. 
(A)by striking $1,000,000 and inserting $500,000, effective during the period beginning on January 1, 2021, and ending on September 30, 2021; and (B)(B) by striking $500,000 and inserting $350,000, effective October 1, 2021. . 
(2)Guarantee rates 
(A)Temporary modificationSection 7(a)(31)(A)(iv) of the Small Business Act (15 U.S.C. 636(a)(31)(A)(iv)) is amended by striking with a guaranty rate of not more than 50 percent. and inserting the following:  with a guarantee rate— 
(I)for a loan in an amount less than or equal to $350,000, of not more than 75 percent; and (II)for a loan in an amount greater than $350,000, of not more than 50 percent.. 
(B)Prospective repealEffective October 1, 2021, section 7(a)(31)(A)(iv) of the Small Business Act (15 U.S.C. 636(a)(31)), as amended by subparagraph (A), is amended by striking guarantee rate and all that follows through the period at the end and inserting guarantee rate of not more than 50 percent.. 604.Flexibility in deferral of payments of 7(a) loansSection 7(a)(7) of the Small Business Act (15 U.S.C. 636(a)(7)) is amended— 
(1)by striking The Administration and inserting (A) In general.—The Administrator; (2)by inserting and interest after principal; and 
(3)by adding at the end the following new subparagraphs:  (B)Deferral requirementsWith respect to a deferral provided under this paragraph, the Administrator may allow lenders under this subsection— 
(i)to provide full payment deferment relief (including payment of principal and interest) for a period of not more than 1 year; and (ii)to provide an additional deferment period if the borrower provides documentation justifying such additional deferment. 
(C)Secondary marketIf an investor declines to approve a deferral or additional deferment requested by a lender under subparagraph (B), the Administrator shall exercise the authority to purchase the loan so that the borrower may receive full payment deferment relief (including payment of principal and interest) or an additional deferment as described under subparagraph (B).. 605.Recovery assistance under the microloan program (a)Loans to intermediaries (1)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended— 
(A)in paragraph (3)(C)— (i)by striking and $6,000,000 and inserting $10,000,000 (in the aggregate); and 
(ii)by inserting before the period at the end the following: , and $4,500,000 in any of those remaining years; (B)in paragraph (4)— 
(i)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G); (ii)in subparagraph (C), by amending clause (i) to read as follows: 
 
(i)In generalIn addition to grants made under subparagraph (A) or (G), each intermediary shall be eligible to receive a grant equal to 5 percent of the total outstanding balance of loans made to the intermediary under this subsection if— (I)the intermediary provides not less than 25 percent of its loans to small business concerns located in or owned by one or more residents of an economically distressed area; or 
(II)the intermediary has a portfolio of loans made under this subsection— (aa)that averages not more than $10,000 during the period of the intermediary’s participation in the program; or 
(bb)of which not less than 25 percent is serving rural areas during the period of the intermediary’s participation in the program.; and (iii)by adding at the end the following new subparagraph: 
 
(G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administration shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance for the intermediary.; (C)by striking paragraph (7) and inserting the following: 
 
(7)Program funding for microloansUnder the program authorized by this subsection, the Administration may fund, on a competitive basis, not more than 300 intermediaries.; and (D)in paragraph (11)— 
(i)in subparagraph (C)(ii), by striking all after the semicolon and inserting and; and (ii)by striking all after subparagraph (C), and inserting the following: 
 
(D)the term economically distressed area, as used in paragraph (4), means a county or equivalent division of local government of a State in which the small business concern is located, in which, according to the most recent data available from the Bureau of the Census, Department of Commerce, not less than 40 percent of residents have an annual income that is at or below the poverty level.. (2)Prospective amendmentEffective on October 1, 2021, section 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)), as amended by paragraph (1)(A), is further amended— 
(A)by striking $10,000,000 and by inserting $7,000,000; and (B)by striking $4,500,000 and inserting $3,000,000. 
(b)Temporary waiver of technical assistance grants matching requirements and flexibility on pre- and post-loan assistanceDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, the Administration shall waive— (1)the requirement to contribute non-Federal funds under section 7(m)(4)(B) of the Small Business Act (15 U.S.C. 636(m)(4)(B)); and 
(2)the limitation on amounts allowed to be expended to provide information and technical assistance under clause (i) of section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) and enter into third-party contracts to provide technical assistance under clause (ii) of such section 7(m)(4)(E). (c)Temporary duration of loans to borrowers (1)In generalDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, the duration of a loan made by an eligible intermediary under section 7(m) of the Small Business Act (15 U.S.C. 636(m))— 
(A)to an existing borrower may be extended to not more than 8 years; and (B)to a new borrower may be not more than 8 years. 
(2)ReversionOn and after October 1, 2021, the duration of a loan made by an eligible intermediary to a borrower under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) shall be 7 years or such other amount established by the Administrator. (d)FundingSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following new subsection: 
 
(h)Microloan programFor each of fiscal years 2021 through 2025, the Administration is authorized to make— (1)$80,000,000 in technical assistance grants, as provided in section 7(m); and 
(2)$110,000,000 in direct loans, as provided in section 7(m).. (e)Authorization of appropriationsIn addition to amounts provided under the Consolidated Appropriations Act, 2020 (Public Law 116–93) for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)), there is authorized to be appropriated for fiscal year 2020, to remain available until expended— 
(1)$50,000,000 to provide technical assistance grants under such section 7(m); and (2)$7,000,000 to provide direct loans under such section 7(m). 
606.Maximum loan amount for 504 loans 
(a)Permanent increase for small manufacturersSection 502(2)(A)(iii) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)(iii)) is amended by striking $5,500,000 and inserting $6,500,000. (b)Low-interest refinancing under the local development business loan program (1)RepealSection 521(a) of title V of division E of the Consolidated Appropriations Act, 2016 (Public Law 114–113; 129 Stat. 2463; 15 U.S.C. 696 note) is repealed. 
(2)RefinancingSection 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) is amended by adding at the end the following new subparagraph:  (C)Refinancing not involving expansions (i)DefinitionsIn this subparagraph— 
(I)the term borrower means a small business concern that submits an application to a development company for financing under this subparagraph; (II)the term eligible fixed asset means tangible property relating to which the Administrator may provide financing under this section; and 
(III)the term qualified debt means indebtedness that— (aa)was incurred not less than 6 months before the date of the application for assistance under this subparagraph; 
(bb)is a commercial loan; (cc)the proceeds of which were used to acquire an eligible fixed asset; 
(dd)was incurred for the benefit of the small business concern; and (ee)is collateralized by eligible fixed assets; and 
(ii)AuthorityA project that does not involve the expansion of a small business concern may include the refinancing of qualified debt if— (I)the amount of the financing is not more than 90 percent of the value of the collateral for the financing, except that, if the appraised value of the eligible fixed assets serving as collateral for the financing is less than the amount equal to 125 percent of the amount of the financing, the borrower may provide additional cash or other collateral to eliminate any deficiency; 
(II)the borrower has been in operation for all of the 2-year period ending on the date the loan application is submitted; and (III)for a financing for which the Administrator determines there will be an additional cost attributable to the refinancing of the qualified debt, the borrower agrees to pay a fee in an amount equal to the anticipated additional cost. 
(iii)Financing for business expenses 
(I)Financing for business expensesThe Administrator may provide financing to a borrower that receives financing that includes a refinancing of qualified debt under clause (ii), in addition to the refinancing under clause (ii), to be used solely for the payment of business expenses. (II)Application for financingAn application for financing under subclause (I) shall include— 
(aa)a specific description of the expenses for which the additional financing is requested; and  (bb)an itemization of the amount of each expense. 
(III)Condition on additional financingA borrower may not use any part of the financing under this clause for non-business purposes. (iv)Loans based on jobs (I)Job creation and retention goals (aa)In generalThe Administrator may provide financing under this subparagraph for a borrower that meets the job creation goals under subsection (d) or (e) of section 501. 
(bb)Alternate job retention goalThe Administrator may provide financing under this subparagraph to a borrower that does not meet the goals described in item (aa) in an amount that is not more than the product obtained by multiplying the number of employees of the borrower by $75,000.  (II)Number of employeesFor purposes of subclause (I), the number of employees of a borrower is equal to the sum of— 
(aa)the number of full- time employees of the borrower on the date on which the borrower applies for a loan under this subparagraph; and  (bb)the product obtained by multiplying— 
(AA)the number of part-time employees of the borrower on the date on which the borrower applies for a loan under this subparagraph, by (BB)the quotient obtained by dividing the average number of hours each part time employee of the borrower works each week by 40. 
(vi)Total amount of loansThe Administrator may provide not more than a total of $7,500,000,000 of financing under this subparagraph for each fiscal year. . (c)Refinancing Senior Project DebtDuring the 1-year period beginning on the date of the enactment of this Act, a development company described under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is authorized to allow the refinancing of a senior loan on an existing project in an amount that, when combined with the outstanding balance on the development company loan, is not more than 90 percent of the total value of the senior loan. Proceeds of such refinancing can be used to support business operating expenses of such development company. 
607.Temporary fee reductions 
(a)Administrative fee waiver 
(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, and to the extent that the cost of such elimination or reduction of fees is offset by appropriations, with respect to each loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) (including a recipient of assistance under the Community Advantage Pilot Program of the Administration) for which an application is approved or pending approval on or after the date of enactment of this Act, the Administrator shall— (A)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)), collect no fee or reduce fees to the maximum extent possible; and 
(B)in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), collect no fee or reduce fees to the maximum extent possible. (2)Application of fee eliminations or reductionsTo the extent that amounts are made available to the Administrator for the purpose of fee eliminations or reductions under paragraph (1), the Administrator shall— 
(A)first use any amounts provided to eliminate or reduce fees paid by small business borrowers under clauses (i) through (iii) of section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), to the maximum extent possible; and (B)then use any amounts provided to eliminate or reduce fees under 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)). 
(c)Temporary fee elimination for the 504 loan program 
(1)In generalDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, and to the extent the cost of such elimination in fees is offset by appropriations, with respect to each project or loan guaranteed by the Administrator pursuant to title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) for which an application is approved or pending approval on or after the date of enactment of this section— (A)the Administrator shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)), collect no fee; and 
(B)a development company shall, in lieu of the processing fee under section 120.971(a)(1) of title 13, Code of Federal Regulations (relating to fees paid by borrowers), or any successor thereto, collect no fee. (2)Reimbursement for waived fees (A)In generalTo the extent that the cost of such payments is offset by appropriations, the Administrator shall reimburse each development company that does not collect a processing fee pursuant to paragraph (1)(B). 
(B)AmountThe payment to a development company under subparagraph (A) shall be in an amount equal to 1.5 percent of the net debenture proceeds for which the development company does not collect a processing fee pursuant to paragraph (1)(B). 608.Extension of participation in 8(a) program (a)In generalThe Administrator shall ensure that a small business concern participating in the program established under section 8(a) of the Small Business Act on or before March 13, 2020, may elect to extend such participation by a period of 1 year, regardless of whether such concern previously elected to suspend participation in such program pursuant to guidance of the Administrator. 
(b)Emergency rulemaking authorityNot later than 15 days after the date of enactment of this section, the Administrator shall issue regulations to carry out this section without regard to the notice requirements under section 553(b) of title 5, United States Code. 609.Report on minority, women, and rural lendingNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report to determine and quantify the extent to which the programs established under subsections (a) and (m) of section 7 of the Small Business Act, titles III and V of the Small Business Investment Act of 1958, and the Community Advantage Pilot Program of the Small Business Administration have assisted in the establishment, development, and performance of small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C) of the Small Business Act), small business concerns owned and controlled by women (as defined in section 3 of such Act), and rural small businesses, including recommendations to improve such access to capital programs. 
610.Comprehensive program guidanceNot later than 7 days after the date of the enactment of this Act, the Administrator shall— (1)establish a process for accepting applications for loan forgiveness under section 1106 of the CARES Act (15 U.S.C. 9005); 
(2)issue a comprehensive compilation of rules and guidance issued related to covered loans made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); and (3)before accepting applications for supplemental covered loans under clause (ii) of section 7(a)(36)(B) of the Small Business Act (15 U.S.C. 636(a)(36)(B)), as added by section 202 of this division, the Administrator shall issue comprehensive rules and guidance to ensure that borrowers and lenders are aware of eligibility and terms of receiving a supplemental covered loan and the process for forgiveness of a supplemental covered loan. 
611.Reports on paycheck protection program 
(a)Report to CongressWithin 30 days after the date of the enactment of this Act, and every 30 days thereafter until the end of the covered period described under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), the Secretary of the Treasury and the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report, in a searchable digital format, that includes, with respect to each covered loan made under such section 7(a)(36)— (1)the business name, address, and ZIP Code of each recipient of the covered loan; 
(2)the North American Industry Classification System code and the type of entity of each such recipient; (3)demographic data of each such recipient; 
(4)the number of jobs supported by the covered loan; (5)loan forgiveness data; and 
(6)the amount and origination date of the covered loan. (b)Publicly available report (1)Larger covered loansWithin 30 days after the date of the enactment of this Act, and every 30 days thereafter until the end of the covered period described under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), for covered loans made under such section 7(a)(36) in an amount greater than or equal to $150,000, the Secretary of the Treasury and the Administrator shall make publicly available— 
(A)the information described under paragraphs (1) through (4) of subsection (a); and (B)the loan size range, of those listed below, that the covered loan belongs— 
(i)greater than or equal to $150,000 and less than $350,000; (ii)greater than or equal to $350,000 and less than $1,000,000; 
(iii)greater than or equal to $1,000,000 and less than $2,000,000; (iv)greater than or equal to $2,000,000 and less than $5,000,000; and 
(v)greater than or equal to $5,000,000 and less than $10,000,000. (2)Smaller covered loansWithin 30 days after the date of the enactment of this Act, and every 30 days thereafter until the end of the covered period described under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), for covered loans made under such section 7(a)(36) in an amount less than $150,000, the Secretary of the Treasury and the Administrator shall make publicly available the total number of covered loans made and the amount of each covered loan, disaggregated by ZIP Code of each recipient, industry of each recipient, business type of each recipient, and demographic categories of each recipient. 
(3)PublicationInformation provided under paragraphs (1) and (2) shall be made publicly available in a searchable digital format on websites of the Department of the Treasury and the Small Business Administration. 612.Prohibiting conflicts of interest for small business programs under the CARES ActSection 4019 of the CARES Act (15 U.S.C. 9054) is amended— 
(1)in subsection (a), by adding at the end the following:  (7)Small business assistanceThe term small business assistance means assistance provided under— 
(A)section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); (B)subsection (b) or (c) of section 1103 of this Act; 
(C)section 1110 of this Act; or (D)section 1112 of this Act.; 
(2)in subsection (b)— (A)by inserting or provisions relating to small business assistance after this subtitle; and 
(B)by inserting or for any small business assistance before the period at the end; and (3)in subsection (c)— 
(A)by inserting or seeking any small business assistance after section 4003; (B)by inserting or small business assistance after that transaction; 
(C)by inserting or the Administrator of the Small Business Administration, as applicable, after Federal Reserve System; and (D)by inserting or to receive the small business assistance after in that transaction. 
613.Inclusion of SCORE and Veteran Business Outreach Centers in entrepreneurial development programs 
(a)In generalSection 1103(a)(2) of the CARES Act (15 U.S.C. 9002(a)(2)) is amended— (1)in subparagraph (A), by striking and at the end; and 
(2)by adding at the end the following new subparagraphs:  (C)a Veteran Business Outreach Center (as described under section 32(d) of the Small Business Act); and 
(D)the Service Corps of Retired Executives Association, or any successor or other organization, that receives a grant from the Administrator to operate the SCORE program established under section 8(b)(2)(A) of the Small Business Act;. (b)FundingSection 1107(a)(4) of the CARES Act (15 U.S.C. 9006(a)(4)) is amended— 
(1)in subparagraph (A)— (A)by striking $240,000,000 and inserting $220,000,000; 
(B)by striking and at the end; and (2)by adding at the end the following new subparagraphs: 
 
(C)$10,000,000 shall be for a Veteran Business Outreach Center described in section 1103(a)(2)(C) of this Act to carry out activities under such section; and (D)$10,000,000 shall be for the Service Corps of Retired Executives Association described in section 1103(a)(2)(D) of this Act to carry out activities under such section;. 
614.Clarification of use of CARES Act funds for small business development centersSection 1103(b)(3)(A) of the CARES Act (15 U.S.C. 9002(b)(3)(A)) is amended by adding at the end the following new sentence: Funds awarded under this paragraph shall be in addition to any amounts appropriated for grants under section 21(a) of the Small Business Act, and may be used to complement and support those appropriated program grants to assist small business concerns, with prioritization of such concerns affected directly or indirectly by COVID–19 as described in paragraph (2).. 615.Funding for the Office of Inspector General of the Small Business AdministrationSection 1107(a)(3) of the CARES Act (15 U.S.C. 9006(a)(3)) is amended by striking September 30, 2024 and inserting expended. 
616.Extension of waiver of matching funds requirement under the Women's Business Center programSection 1105 of the CARES Act (15 U.S.C. 9004) is amended by striking During the 3-month period beginning on the date of enactment of this Act, and inserting Until December 31, 2020,.  617.Access to Small Business Administration information and databasesSection 19010 of Division B of the CARES Act (Public Law 116–136) is amended by— 
(1)redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection: 
 
(e)Small Business Administration databases 
(1)In generalIn conducting monitoring and oversight under this section, the Comptroller General, upon notice to the Administrator of the Small Business Administration, shall have direct access to all information collected or produced in connection with the administration of programs or provision of assistance carried out by the Administrator, including direct access to any information technology systems maintained or utilized by the Administrator to collect, process, or analyze documents or information submitted by borrowers, lenders, or others in connection with any such program or provision of assistance. In this subsection, the term direct access means secured access to the information technology systems maintained by the Administrator that would enable the Comptroller General to independently access, view, download, and retrieve data from such systems. (2)Information technology systemsThe Administrator of the Small Business Administration shall appropriately identify and classify any sensitive information contained in an information technology system accessed by the Comptroller General.. 
618.Small business local relief program 
(a)EstablishmentThere is established in the Department of the Treasury a Small Business Local Relief Program to allocate resources to States, units of general local government, and Indian Tribes to provide assistance to eligible entities and organizations that assist eligible entities. (b)Funding (1)Funding to States, localities, and Indian Tribes (A)In generalThe Secretary of the Treasury shall allocate— 
(i)$10,250,000,000 to States and units of general local government in accordance with subparagraph (B)(i); (ii)$4,250,000,000 to States in accordance with subparagraph (B)(ii); and 
(iii)$500,000,000 to the Secretary of Housing and Urban Development for allocations to Indian Tribes in accordance with subparagraph (B)(iii). (B)Allocations (i)Formula for States and units of general local governmentOf the amount described under subparagraph (A)(i)— 
(I)70 percent shall be allocated to entitlement communities in accordance with the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)); and (II)30 percent shall be allocated to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of such Act (42 U.S.C. 5306(d)(1)). 
(ii)Rural bonus formula for StatesThe Secretary shall allocate the amount described under subparagraph (A)(ii) to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of such Act (42 U.S.C. 5306(d)(1)). (iii)Competitive awards to Indian Tribes (I)In generalThe Secretary of Housing and Urban Development shall allocate to Indian Tribes on a competitive basis the amount described under subparagraph (A)(iii). 
(II)RequirementsIn making allocations under subclause (I), the Secretary of Housing and Urban Development shall, to the greatest extent practicable, ensure that each Indian Tribe that satisfies requirements established by the Secretary of Housing and Urban Development receives such an allocation. (C)State allocations for nonentitlement areas (i)Equitable allocationTo the greatest extent practicable, a State shall allocate amounts for nonentitlement areas under clauses (i)(II) and (ii) of subparagraph (B) on an equitable basis. 
(ii)Distribution of amounts 
(I)DiscretionNot later than 14 days after the date on which a State receives amounts for use in a nonentitlement area under clause (i)(II) or (ii) of subparagraph (B), the State shall— (aa)distribute the amounts, or a portion thereof, to a unit of general local government located in the nonentitlement area or an entity designated thereby, that has established or will establish a small business emergency fund, for use under paragraph (2); or 
(bb)elect to reserve the amounts, or a portion thereof, for use by the State under paragraph (2) for the benefit of eligible entities located in the nonentitlement area. (II)Sense of CongressIt is the sense of Congress that, in distributing amounts under subclause (I), in the case of amounts allocated for a nonentitlement area in which a unit of general local government or an entity designated thereby has established a small business emergency fund, a State should, as quickly as is practicable, distribute amounts to that unit of general local government or entity, respectively, as described in item (aa) of such subclause.  
(iii)Treatment of States not acting as pass-through agents under CDBGThe Secretary shall allocate amounts to a State under this paragraph without regard to whether the State has elected to distribute amounts allocated under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)). (2)Use of funds (A)In generalA State, unit of general local government, or Indian Tribe that receives an allocation under paragraph (1), or an entity designated by a unit of general local government under paragraph (1)(C)(ii)(I)(aa), whether directly or indirectly, may use such allocation, not later than 60 days after receipt of such allocation— 
(i)to provide funding to a small business emergency fund established by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively; (ii)to provide funding to support organizations that provide technical assistance to eligible entities; or 
(iii)subject to subparagraph (B), to pay for administrative costs incurred by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively, in establishing and administering a small business emergency fund. (B)LimitationA State, unit of general local government, or Indian Tribe, or an entity designated by a unit of general local government under paragraph (1)(C)(ii)(I)(aa), may not use more than 3 percent of an allocation received under paragraph (1) for a purpose described in subparagraph (A)(iii) of this paragraph. 
(C)Obligation deadlines 
(i)StatesOf the amounts that a State elects under paragraph (1)(C)(ii)(I)(bb) to reserve for use by the State under this paragraph— (I)any amounts that the State provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A); and 
(II)any amounts that the State chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the State for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A). (ii)Entitlement communitiesOf the amounts that an entitlement community receives from the Secretary under paragraph (1)(B)(i)(I)— 
(I)any amounts that the entitlement community provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the entitlement community received the amounts; and (II)any amounts that the entitlement community chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the entitlement community for expenditure not later than 74 days after the date on which the entitlement community received the amounts. 
(iii)Nonentitlement communitiesOf the amounts that a unit of general local government, or an entity designated thereby, located in a nonentitlement area receives from a State under paragraph (1)(C)(ii)(I)(aa)— (I)any amounts that the unit of general local government or entity provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts; and 
(II)any amounts that the unit of general local government or entity chooses to provide to a support organization under subparagraph (A)(ii) of this paragraph or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph shall be obligated by the unit of general local government or entity for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts. (D)Recovery of unobligated fundsIf a State, entitlement community, other unit of general local government, entity designated by a unit of general local government under paragraph (1)(C)(ii)(I)(aa), or small business emergency fund fails to obligate amounts by the applicable deadline under subparagraph (C), the Secretary shall recover the amount of those amounts that remain unobligated, as of that deadline. 
(E)CollaborationIt is the sense of Congress that— (i)an entitlement community that receives amounts allocated under paragraph (1)(B)(i)(I) should collaborate with the applicable local entity responsible for economic development and small business development in establishing and administering a small business emergency fund; and 
(ii)States, units of general local government, and Indian Tribes that receive amounts under paragraph (1) and are located in the same region should collaborate in establishing and administering one or more small business emergency funds.  (c)Small business emergency fundsWith respect to a small business emergency fund that receives funds from an allocation made under subsection (b)— 
(1)if the small business emergency fund makes a loan to an eligible entity with those funds, the small business emergency fund may use amounts returned to the small business emergency fund from the repayment of the loan to provide further assistance to eligible entities without regard to the termination date described in subsection (g); and (2)the small business emergency fund shall conduct outreach to eligible entities that are less likely to participate in programs established under the CARES Act (Public Law 116–136; 134 Stat. 281) and the amendments made by that Act, including minority-owned entities, businesses in low-income communities, businesses in rural and Tribal areas, and other businesses that are underserved by the traditional banking system. 
(d)Information gathering 
(1)In generalWhen providing assistance to an eligible entity with funds received from an allocation made under subsection (b), the State, unit of general local government, or Indian Tribe, or the entity designated by a State, unit of general local government, or Indian Tribe, that provides assistance through a small business emergency fund shall— (A)inquire whether the eligible entity is— 
(i)in the case of an eligible entity that is a business entity or a nonprofit organization, a women-owned entity or a minority-owned entity; and (ii)in the case of an eligible entity who is an individual, a woman or a minority; and 
(B)maintain a record of the responses to each inquiry conducted under subparagraph (A), which the entity shall promptly submit to the applicable State, unit of general local government, or Indian Tribe. (2)Right to refuseAn eligible entity may refuse to provide any information requested under paragraph (1)(A). 
(e)Reporting 
(1)In generalNot later than 30 days after the date on which a State, unit of general local government, or Indian Tribe initially receives an allocation made under subsection (b), and not later than 14 days after the date on which that State, unit of local government, or Indian Tribe completes the full expenditure of that allocation, that State, unit of general local government, or Indian Tribe shall submit to the Secretary a report that includes— (A)the number of recipients of assistance made available from the allocation; 
(B)the total amount, and type, of assistance made available from the allocation; (C)to the extent applicable, with respect to each recipient described in subparagraph (A), information regarding the industry of the recipient, the amount of assistance received by the recipient, the annual sales of the recipient, and the number of employees of the recipient; 
(D)to the extent available from information collected under subsection (d), information regarding the number of recipients described in subparagraph (A) that are minority-owned entities, minorities, women, and women-owned entities; (E)the ZIP Code of each recipient described in subparagraph (A); and 
(F)any other information that the Secretary, in the sole discretion of the Secretary, determines to be necessary to carry out the Program. (2)Public availabilityAs soon as is practicable after receiving each report submitted under paragraph (1), the Secretary shall make all information contained in the report publicly available. 
(f)Rules and guidanceThe Secretary, in consultation with the Administrator, shall issue any rules and guidance that are necessary to carry out the Program, including by establishing appropriate compliance and reporting requirements in addition to the reporting requirements under subsection (e). (g)TerminationThe Program, and any rules and guidance issued under subsection (f) with respect to the Program, shall terminate on the date that is 1 year after the date of enactment of this Act. 
(h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. 
(2)Eligible entityThe term eligible entity—  (A)means a business concern or a nonprofit organization (as defined in section 7(a)(36)(A)(vii) that— 
(i)employs— (I)not more than 20 full-time equivalent employees; or 
(II)if the entity or organization is located in a low-income community, not more than 50 full-time equivalent employees; (ii)has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary; and 
(iii)with respect to such an entity or organization that receives assistance from a small business emergency fund, satisfies additional requirements, as determined by the State, unit of general local government, Indian Tribe, or other entity that has established the small business emergency fund; and (B)includes an individual who operates under a sole proprietorship, an individual who operates as an independent contractor, and an eligible self-employed individual if such an individual has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary. 
(3)Eligible self-employed individualThe term eligible self-employed individual has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)). (4)Entitlement communityThe term entitlement community means a metropolitan city or urban county, as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).  
(5)Full-time equivalent employees 
(A)In generalThe term full-time equivalent employees means a number of employees equal to the number determined by dividing— (i)the total number of hours of service for which wages were paid by the employer to employees during the taxable year, by 
(ii)2,080. (B)RoundingThe number determined under subparagraph (A) shall be rounded to the next lowest whole number if not otherwise a whole number. 
(C)Excess hours not countedIf an employee works in excess of 2,080 hours of service during any taxable year, such excess shall not be taken into account under subparagraph (A). (D)Hours of serviceThe Secretary, in consultation with the Secretary of Labor, shall prescribe such regulations, rules, and guidance as may be necessary to determine the hours of service of an employee, including rules for the application of this paragraph to employees who are not compensated on an hourly basis. 
(6)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (7)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986. 
(8)MinorityThe term minority has the meaning given the term in section 1204(c)(3) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). (9)Minority-owned entityThe term minority-owned entity means an entity— 
(A)more than 50 percent of the ownership or control of which is held by not less than 1 minority; and (B)more than 50 percent of the net profit or loss of which accrues to not less than 1 minority. 
(10)Nonentitlement area; State; unit of general local government 
(A)In generalExcept as provided in subparagraph (B), the terms nonentitlement area, State, and unit of general local government have the meanings given those terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (B)StateFor purposes of subparagraphs (A)(ii) and (B)(ii) of subsection (b)(1), the term State means any State of the United States. 
(11)ProgramThe term Program means the Small Business Local Relief Program established under this section. (12)SecretaryThe term Secretary means the Secretary of the Treasury. 
(13)Small business emergency fundThe term small business emergency fund means a fund or program—  (A)established by a State, a unit of general local government, an Indian Tribe, or an entity designated by a State, unit of general local government, or Indian Tribe; and  
(B)that provides or administers financing to eligible entities in the form of grants, loans, or other means in accordance with the needs of eligible entities and the capacity of the fund or program. (14)Women-owned entityThe term women-owned entity means an entity— 
(A)more than 50 percent of the ownership or control of which is held by not less than 1 woman; and (B)more than 50 percent of the net profit or loss of which accrues to not less than 1 woman. 
619.Grants for independent live venue operators 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. 
(2)Eligible operator, promoter, producer, or talent representative 
(A)In generalThe term eligible operator, promoter, producer, or talent representative means a live venue operator or producer or promoter or a talent representative that meets the following requirements: (i)The live venue operator or producer or promoter or the talent representative was fully operational as a live venue operator or producer or promoter or talent representative on February 29, 2020. 
(ii)As of the date of the grant under this section— (I)the live venue operator or producer or promoter is organizing, promoting, producing, managing, or hosting future events described in paragraph (4)(A)(i); or 
(II)the talent representative is representing or managing artists and entertainers. (iii)The venues at which the live venue operator or producer or promoter promotes, produces, manages, or hosts events described in paragraph (4)(A)(i) or the artists and entertainers represented or managed by the talent representative perform have the following characteristics: 
(I)A defined performance and audience space. (II)Mixing equipment, a public address system, and a lighting rig. 
(III)Engages 1 or more individuals to carry out not less than 2 of the following roles: (aa)A sound engineer. 
(bb)A booker. (cc)A promoter. 
(dd)A stage manager. (ee)Security personnel. 
(ff)A box office manager. (IV)There is a paid ticket or cover charge to attend most performances and artists are paid fairly and do not play for free or solely for tips, except for legitimate fundraisers or similar charitable events. 
(V)For a venue owned or operated by a nonprofit entity that produces free events, the events are produced and managed by paid employees, not by volunteers. (VI)Performances are marketed through listings in printed or electronic publications, on websites, by mass email, or on social media. 
(iv)The live venue operator or producer or promoter or the talent representative does not have, or is not majority owned or controlled by an entity with, more than 1 of the following characteristics: (I)Being an issuer, the securities of which are listed on a national securities exchange. 
(II)Owning or operating venues or talent agencies or talent management companies with offices in more than 1 country. (III)Owning or operating venues in more than 10 States. 
(IV)Employing more than 500 employees, determined on a full-time equivalent basis in accordance with subparagraph (B). (V)Receiving more than 10 percent of gross revenue from Federal funding. 
(B)Calculation of full-time employeesFor purposes of determining the number of full-time equivalent employees under subparagraph (A)(iv)(IV)— (i)any employee working not fewer than 30 hours per week shall be considered a full-time employee; and 
(ii)any employee working not fewer than 10 hours and fewer than 30 hours per week shall be counted as one-half of a full-time employee. (3)Exchange; issuer; securityThe terms exchange, issuer, and security have the meanings given such terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)). 
(4)Live venue operator or producer or promoterThe term live venue operator or producer or promoter— (A)means— 
(i)an individual or entity— (I)that organizes, promotes, sells tickets, produces, manages, or hosts live concerts, comedy shows, theatrical productions, or other events by performing artists and applies cover charge through ticketing or front door entrance fee; and 
(II)not less than 70 percent of the revenue of which is generated through cover charges or ticket sales and the sale of beverages, food, or merchandise during such live events; or (ii)as a principle business activity, makes tickets to events described in clause (i)(I) available for purchase by the public an average of not less than 60 days before the date of the event and pays performers in an event described in clause (i)(I) in an amount that is based on a percentage of sales, guarantee (in writing or standard contract), or another mutually beneficial formal agreement; and  
(B)includes an individual or entity described in subparagraph (A) that— (i)operates for profit or as a nonprofit; 
(ii)is government-owned; or (iii)is a corporation, limited liability company, or partnership or operated as a sole proprietorship. 
(5)National securities exchangeThe term national securities exchange means an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f). (6)StateThe term State means— 
(A)a State; (B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and (D)any other territory or possession of the United States.  
(7)Talent representativeThe term talent representative— (A)means an agent or manager that— 
(i)as not less than 70 percent of the operations of the agent or manager, is engaged in representing or managing artists and entertainers; (ii)books musicians, comedians, actors, or similar performing artists primarily in independent venues or at festivals; and 
(iii)represents performers described in clause (ii) that are paid in an amount that is based on the number of tickets sold, or a similar basis; and (B)includes an agent or manager described in subparagraph (A) that— 
(i)operates for profit or as a nonprofit; (ii)is government-owned; or 
(iii)is a corporation, limited liability company, or partnership or operated as a sole proprietorship. (b)Authority (1)Initial grantsThe Administrator may make initial grants to eligible operators, promoters, and talent representatives in accordance with this section. 
(2)Supplemental grantsThe Administrator may make a supplemental grant in accordance with this section to an eligible operator, promoter, producer, or talent representative that receives a grant under paragraph (1) if, as of December 1, 2020, the revenues of the eligible operator, promoter, producer, or talent representative for the most recent calendar quarter are not more than 20 percent of the revenues of the eligible operator, promoter, producer, or talent representative for the corresponding calendar quarter during 2019 due to the COVID–19 pandemic. (3)CertificationAn eligible operator, promoter, producer, or talent representative applying for a grant under this section that is an eligible business described in the matter preceding subclause (I) of section 4003(c)(3)(D)(i) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(i)), shall make a good-faith certification described in subclauses (IX) and (X) of such section. 
(c)Amount 
(1)Initial grantsA grant under subsection (b)(1) shall be in the amount equal to the lesser of— (A)the amount equal to 45 percent of the gross revenue of the eligible operator, promoter, producer, or talent representative during 2019;  
(B)for an eligible operator, promoter, producer, or talent representative that began operations after January 1, 2019, the amount equal to the product obtained by multiplying—  (i)the average monthly gross revenue for each full month during which the entity was in operation during 2019, by 
(ii)6; or (C)$12,000,000. 
(2)Supplemental grantsA grant under subsection (b)(2) shall be in the amount equal to 50 percent of the grant received by the eligible operator, promoter, producer, or talent representative under subsection (b)(1). (d)Use of funds (1)Timing (A)Expenses incurred (i)In generalExcept as provided in clause (ii), amounts received under a grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on December 31, 2021. 
(ii)Extension for supplemental grantsIf an eligible operator, promoter, producer, or talent representative receives a grant under subsection (b)(2), amounts received under either grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on June 30, 2022. (B)Expenditure (i)In generalExcept as provided in clause (ii), an eligible operator, promoter, producer, or talent representative shall return to the Administrator any amounts received under a grant under this section that are not expended on or before the date that is 1 year after the date of disbursement of the grant. 
(ii)Extension for supplemental grantsIf an eligible operator, promoter, producer, or talent representative receives a grant under subsection (b)(2), the eligible operator, promoter, producer, or talent representative shall return to the Administrator any amounts received under either grant under this section that are not expended on or before the date that is 18 months after the date of disbursement to the eligible operator, promoter, producer, or talent representative of the grant under subsection (b)(1). (2)Allowable expensesAn eligible operator, promoter, producer, or talent representative may use amounts received under a grant under this section for— 
(A)payroll costs for employees and furloughed employees, including— (i)costs for continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609 of such Act), title XXII of the Public Health Service Act, section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or section 8905a of title 5, United States Code, or under a State program that provides comparable continuation coverage, other than coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986; or 
(ii)any other non-cash benefit; (B)rent; 
(C)utilities; (D)mortgage interest payments on existing mortgages as of February 15, 2020; 
(E)scheduled interest payments on other scheduled debt as of February 15, 2020; (F)costs related to personal protective equipment; 
(G)payments of principal on outstanding loans; (H)payments made to independent contractors, as reported on Form–1099 MISC; and 
(I)other ordinary and necessary business expenses, including— (i)settling existing debts owed to vendors; 
(ii)maintenance expenses; (iii)administrative costs; 
(iv)taxes; (v)operating leases; 
(vi)insurance; (vii)advertising, production transportation, and capital expenditures related to producing a theatrical production, concert, or comedy show; and 
(viii)any other capital expenditure or expense required under any State, local, or Federal law or guideline related to social distancing. (3)Prohibited expensesAn eligible operator, promoter, producer, or talent representative may not use amounts received under a grant under this section— 
(A)to purchase real estate; (B)for payments of interest or principal on loans originated after February 15, 2020; 
(C)to invest or re-lend funds; (D)for contributions or expenditures to, or on behalf of, any political party, party committee, or candidate for elective office; or 
(E)for any other use as may be prohibited by the Administrator. FRevenue provisions 100.Short title, etc (a)Short titleThis division may be cited as the COVID–19 Tax Relief Act of 2020. 
(b)Table of contentsThe table of contents for this division is as follows:   Sec. 100. Short title, etc. Title I—Economic stimulus Subtitle A—Additional recovery rebates to individuals  Sec. 101. Additional recovery rebates to individuals. Subtitle B—Earned income tax credit Sec. 111. Strengthening the earned income tax credit for individuals with no qualifying children. Sec. 112. Taxpayer eligible for childless earned income credit in case of qualifying children who fail to meet certain identification requirements. Sec. 113. Credit allowed in case of certain separated spouses. Sec. 114. Elimination of disqualified investment income test. Sec. 115. Application of earned income tax credit in possessions of the United States. Sec. 116. Temporary special rule for determining earned income for purposes of earned income tax credit. Subtitle C—Child tax credit Sec. 121. Child tax credit improvements for 2020. Sec. 122. Application of child tax credit in possessions. Subtitle D—Dependent care assistance Sec. 131. Refundability and enhancement of child and dependent care tax credit. Sec. 132. Increase in exclusion for employer-provided dependent care assistance. Subtitle E—Credits for paid sick and family leave Sec. 141. Extension of credits. Sec. 142. Repeal of reduced rate of credit for certain leave. Sec. 143. Increase in limitations on credits for paid family leave. Sec. 144. Election to use prior year net earnings from self-employment in determining average daily self-employment income. Sec. 145. Federal, State, and local governments allowed tax credits for paid sick and paid family and medical leave. Sec. 146. Certain technical improvements. Sec. 147. Credits not allowed to certain large employers. Subtitle F—Deduction of State and local taxes Sec. 151. Elimination for 2020 limitation on deduction of State and local taxes. Title II—Provisions to prevent business interruption Sec. 201. Improvements to employee retention and rehiring credit. Sec. 202. Certain loan forgiveness and other business financial assistance under CARES Act not includible in gross income. Sec. 203. Clarification of treatment of expenses paid or incurred with proceeds from certain grants and loans. Title III—Net operating losses Sec. 301. Limitation on excess business losses of non-corporate taxpayers restored and made permanent. Sec. 302. Certain taxpayers allowed carryback of net operating losses arising in 2019 and 2020. IEconomic Stimulus AAdditional recovery rebates to individuals  101.Additional recovery rebates to individuals (a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section: 
 
6428A.Additional recovery rebates to individuals 
(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the additional rebate amount determined for such taxable year. (b)Additional rebate amountFor purposes of this section, the term additional rebate amount means, with respect to any taxpayer for any taxable year, the sum of—  
(1)$1,200 ($2,400 in the case of a joint return), plus (2)$500 multiplied by the number of dependents of the taxpayer for such taxable year. 
(c)Eligible individualFor purposes of this section, the term eligible individual means any individual other than— (1)any nonresident alien individual, 
(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and (3)an estate or trust. 
(d)Limitation based on modified adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (f)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s modified adjusted gross income as exceeds— (1)$150,000 in the case of a joint return or a surviving spouse (as defined in section 2(a)), 
(2)$112,500 in the case of a head of household (as defined in section 2(b)), and (3)$75,000 in any other case. 
(e)Definitions and special rules 
(1)Modified adjusted gross incomeFor purposes of this subsection (other than this paragraph), the term modified adjusted gross income means adjusted gross income determined without regard to sections 911, 931, and 933. (2)Dependent definedFor purposes of this section, the term dependent has the meaning given such term by section 152.  
(3)Credit treated as refundableThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1. (4)Identification number requirement (A)In generalThe $1,200 amount in subsection (b)(1) shall be treated as being zero unless the taxpayer includes the TIN of the taxpayer on the return of tax for the taxable year. 
(B)Joint returnsIn the case of a joint return, the $2,400 amount in subsection (b)(1) shall be treated as being— (i)zero if the TIN of neither spouse is included on the return of tax for the taxable year, and 
(ii)$1,200 if the TIN of only one spouse is so included. (C)DependentsA dependent shall not be taken into account under subsection (b)(2) unless the TIN of such dependent is included on the return of tax for the taxable year. 
(D)Coordination with certain advance paymentsIn the case of any payment made pursuant to subsection (g)(5)(A)(ii), a TIN shall be treated for purposes of this paragraph as included on the taxpayer’s return of tax if such TIN is provided pursuant to such subsection. (f)Coordination with advance refunds of credit (1)Reduction of refundable creditThe amount of the credit which would (but for this paragraph) be allowable under subsection (a) shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer (or any dependent of the taxpayer) under subsection (g). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1). 
(2)Joint returnsIn the case of a refund or credit made or allowed under subsection (g) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return. (g)Advance refunds and credits (1)In generalSubject to paragraph (5), each individual who was an eligible individual for such individual’s first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year. 
(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (f) and this subsection) had applied to such taxable year. (3)Timing and manner of payments (A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2020. 
(B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to any account to which the payee authorized, on or after January 1, 2018, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code). (C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph. 
(4)No interestNo interest shall be allowed on any overpayment attributable to this section. (5)Application to individuals who do not file a return of tax for 2019 (A)In generalIn the case of an individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary shall— 
(i)apply paragraph (1) by substituting 2018 for 2019, and (ii)in the case of a specified individual who has not filed a tax return for such individual’s first taxable year beginning in 2018, determine the advance refund amount with respect to such individual without regard to subsections (d) and on the basis of information with respect to such individual which is provided by— 
(I)in the case of a specified social security beneficiary or a specified supplemental security income recipient, the Commissioner of Social Security, (II)in the case of a specified railroad retirement beneficiary, the Railroad Retirement Board, and 
(III)in the case of a specified veterans beneficiary, the Secretary of Veterans Affairs (in coordination with, and with the assistance of, the Commissioner of Social Security if appropriate). (B)Specified individualFor purposes of this paragraph, the term specified individual means any individual who is— 
(i)a specified social security beneficiary, (ii)a specified supplemental security income recipient, 
(iii)a specified railroad retirement beneficiary, or (iv)a specified veterans beneficiary. 
(C)Specified social security beneficiaryFor purposes of this paragraph— (i)In generalThe term specified social security beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to any monthly insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et seq.), including payments made pursuant to sections 202(d), 223(g), and 223(i)(7) of such Act. 
(ii)ExceptionSuch term shall not include any individual if such benefit is not payable for such month by reason of section 202(x) of the Social Security Act (42 U.S.C. 402(x)) or section 1129A of such Act (42 U.S.C. 1320a–8a). (D)Specified supplemental security income recipientFor purposes of this paragraph— 
(i)In generalThe term specified supplemental security income recipient means any individual who, for the last month that ends prior to the date of enactment of this section, is eligible for a monthly benefit payable under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.) (other than a benefit to an individual described in section 1611(e)(1)(B) of such Act (42 U.S.C. 1382(e)(1)(B)), including— (I)payments made pursuant to section 1614(a)(3)(C) of such Act (42 U.S.C. 1382c(a)(3)(C)), 
(II)payments made pursuant to section 1619(a) (42 U.S.C. 1382h) or subsections (a)(4), (a)(7), or (p)(7) of section 1631 (42 U.S.C. 1383) of such Act, and (III)State supplementary payments of the type referred to in section 1616(a) of such Act (42 U.S.C. 1382e(a)) (or payments of the type described in section 212(a) of Public Law 93–66) which are paid by the Commissioner under an agreement referred to in such section 1616(a) (or section 212(a) of Public Law 93–66). 
(ii)ExceptionSuch term shall not include any individual if such monthly benefit is not payable for such month by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a). (E)Specified railroad retirement beneficiaryFor purposes of this paragraph, the term specified railroad retirement beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to a monthly annuity or pension payment payable (without regard to section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))) under— 
(i)section 2(a)(1) of such Act (45 U.S.C. 231a(a)(1)), (ii)section 2(c) of such Act (45 U.S.C. 231a(c)), 
(iii)section 2(d)(1) of such Act (45 U.S.C. 231a(d)(1)), or (iv)section 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments described in subparagraph (C)(i). 
(F)Specified veterans beneficiaryFor purposes of this paragraph— (i)In generalThe term specified veterans beneficiary means any individual who, for the last month that ends prior to the date of enactment of this section, is entitled to a compensation or pension payment payable under— 
(I)section 1110, 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code, (II)section 1310, 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code, 
(III)section 1513, 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code, or (IV)section 1805, 1815, or 1821 of title 38, United States Code, to a veteran, surviving spouse, child, or parent as described in paragraph (2), (3), (4)(A)(ii), or (5) of section 101, title 38, United States Code. 
(ii)ExceptionSuch term shall not include any individual if such compensation or pension payment is not payable, or was reduced, for such month by reason of section 1505, 5313, or 5313B of title 38, United States Code. (G)Subsequent determinations and redeterminations not taken into accountFor purposes of this section, any individual’s status as a specified social security beneficiary, a specified supplemental security income recipient, a specified railroad retirement beneficiary, or a specified veterans beneficiary shall be unaffected by any determination or redetermination of any entitlement to, or eligibility for, any benefit, payment, or compensation, if such determination or redetermination occurs after the last month that ends prior to the date of enactment of this section. 
(H)Payment to representative payees and fiduciaries 
(i)In generalIf the benefit, payment, or compensation referred to in subparagraph (C)(i), (D)(i), (E), or (F)(i) with respect to any specified individual is paid to a representative payee or fiduciary, payment by the Secretary under paragraph (3) with respect to such specified individual shall be made to such individual’s representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment.  (ii)Application of enforcement provisions (I)In the case of a payment described in clause (i) which is made with respect to a specified social security beneficiary or a specified supplemental security income recipient, section 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to such payment in the same manner as such section applies to a payment under title II or XVI of such Act. 
(II)In the case of a payment described in clause (i) which is made with respect to a specified railroad retirement beneficiary, section 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to such payment in the same manner as such section applies to a payment under such Act. (III)In the case of a payment described in clause (i) which is made with respect to a specified veterans beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shall apply to such payment in the same manner as such sections apply to a payment under such title. 
(6)Notice to taxpayerNot later than 15 days after the date on which the Secretary distributed any payment to an eligible taxpayer pursuant to this subsection, notice shall be sent by mail to such taxpayer's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any error with respect to such payment. (h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate to carry out the purposes of this section, including— 
(1)regulations or other guidance providing taxpayers the opportunity to provide the Secretary information sufficient to allow the Secretary to make payments to such taxpayers under subsection (g) (including the determination of the amount of such payment) if such information is not otherwise available to the Secretary, and (2)regulations or other guidance providing for the proper treatment of joint returns and taxpayers with dependents to ensure that an individual is not taken into account more than once in determining the amount of any credit under subsection (a) and any credit or refund under subsection (g).  
(i)OutreachThe Secretary shall carry out a robust and comprehensive outreach program to ensure that all taxpayers described in subsection (h)(1) learn of their eligibility for the advance refunds and credits under subsection (g); are advised of the opportunity to receive such advance refunds and credits as provided under subsection (h)(1); and are provided assistance in applying for such advance refunds and credits. In conducting such outreach program, the Secretary shall coordinate with other government, State, and local agencies; federal partners; and community-based nonprofit organizations that regularly interface with such taxpayers.. (b)Treatment of certain possessions (1)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the amendments made by this section. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. 
(2)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the amendments made by this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents. (3)Coordination with credit allowed against united states income taxesNo credit shall be allowed against United States income taxes under section 6428A of the Internal Revenue Code of 1986 (as added by this section), nor shall any credit or refund be made or allowed under subsection (g) of such section, to any person— 
(A)to whom a credit is allowed against taxes imposed by the possession by reason of the amendments made by this section, or (B)who is eligible for a payment under a plan described in paragraph (2). 
(4)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. (c)Administrative provisions (1)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 6428 and inserting 6428, and 6428A. 
(2)Mathematical or clerical error authoritySection 6213(g)(2) of such Code is amended— (A)by inserting or section 6428A (relating to additional recovery rebates to individuals) before the comma at the end of subparagraph (H), and 
(B)by striking or 6428 in subparagraph (L) and inserting 6428, or 6428A. (3)Exception from reduction or offsetAny credit or refund allowed or made to any individual by reason of section 6428A of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (b) of this section shall not be— 
(A)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code,  (B)subject to reduction or offset pursuant to subsection (c), (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or  
(C)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection. (4)Assignment of benefits (A)In generalThe right of any person to any applicable payment shall not be transferable or assignable, at law or in equity, and no applicable payment shall be subject to, execution, levy, attachment, garnishment, or other legal process, or the operation of any bankruptcy or insolvency law. 
(B)Encoding of paymentsIn the case of an applicable payment described in subparagraph (E)(iii)(I) that is paid electronically by direct deposit through the Automated Clearing House (ACH) network, the Secretary of the Treasury (or the Secretary's delegate) shall— (i)issue the payment using a unique identifier that is reasonably sufficient to allow a financial institution to identify the payment as an applicable payment, and 
(ii)further encode the payment pursuant to the same specifications as required for a benefit payment defined in section 212.3 of title 31, Code of Federal Regulations.  (C)Garnishment (i)Encoded paymentsIn the case of a garnishment order that applies to an account that has received an applicable payment that is encoded as provided in subparagraph (B), a financial institution shall follow the requirements and procedures set forth in part 212 of title 31, Code of Federal Regulations, except— 
(I)notwithstanding section 212.4 of title 31, Code of Federal Regulations (and except as provided in subclause (II)), a financial institution shall not fail to follow the procedures of sections 212.5 and 212.6 of such title with respect to an garnishment order merely because such order has attached, or includes, a notice of right to garnish federal benefits issued by a State child support enforcement agency, and (II)a financial institution shall not, with regard to any applicable payment, be required to provide the notice referenced in sections 212.6 and 212.7 of title 31, Code of Federal Regulations. 
(ii)Other paymentsIf a financial institution receives a garnishment order (other than an order that has been served by the United States), that has been received by a financial institution and that applies to an account into which an applicable payment that has not been encoded as provided in subparagraph (B) has been deposited electronically or by an applicable payment that has been deposited by check on any date in the lookback period, the financial institution, upon the request of the account holder, shall treat the amount of the funds in the account at the time of the request, up to the amount of the applicable payment (in addition to any amounts otherwise protected under part 212 of title 31, Code of Federal Regulations), as exempt from a garnishment order without requiring the consent of the party serving the garnishment order or the judgment creditor.  (iii)LiabilityA financial institution that acts in good faith in reliance on clauses (i) or (ii) shall not be subject to liability or regulatory action under any Federal or State law, regulation, court or other order, or regulatory interpretation for actions concerning any applicable payments. 
(D)Preservation of reclamation rightsThis paragraph shall not alter the status of applicable payments as tax refunds or other nonbenefit payments for purpose of any reclamation rights of the Department of the Treasury or the Internal Revenue Service as per part 210 of title 31, Code of Federal Regulations. (E)DefinitionsFor purposes of this paragraph— 
(i)Account holderThe term account holder means a natural person whose name appears in a financial institution’s records as the direct or beneficial owner of an account.  (ii)Account reviewThe term account review means the process of examining deposits in an account to determine if an applicable payment has been deposited into the account during the lookback period. The financial institution shall perform the account review following the procedures outlined in section 212.5 of title 31, Code of Federal Regulations and in accordance with the requirements of section 212.6 of title 31, Code of Federal Regulations. 
(iii)Applicable paymentThe term applicable payment means— (I)any advance refund amount paid pursuant to subsection (g) of section 6428A of the Internal Revenue Code of 1986 (as so added), 
(II)any payment made by a possession of the United States with a mirror code tax system (as defined in subsection (c) of section 2201 of the CARES Act (Public Law 116–136)) pursuant to such subsection which corresponds to a payment described in subclause (I), and (III)any payment made by a possession of the United States without a mirror code tax system (as so defined) pursuant to section 2201(c) of such Act. 
(iv)GarnishmentThe term garnishment means execution, levy, attachment, garnishment, or other legal process. (v)Garnishment orderThe term garnishment order means a writ, order, notice, summons, judgment, levy, or similar written instruction issued by a court, a State or State agency, a municipality or municipal corporation, or a State child support enforcement agency, including a lien arising by operation of law for overdue child support or an order to freeze the assets in an account, to effect a garnishment against a debtor. 
(vi)Lookback periodThe term lookback period means the two month period that begins on the date preceding the date of account review and ends on the corresponding date of the month two months earlier, or on the last date of the month two months earlier if the corresponding date does not exist. (5)Treatment of credit and advance paymentsFor purposes of section 1324 of title 31, United States Code, any credit under section 6428A(a) of the Internal Revenue Code of 1986, any credit or refund under section 6428A(g) of such Code, and any payment under subsection (b) of this section, shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section 1324. 
(6)Agency information sharing and assistanceThe Commissioner of Social Security, the Railroad Retirement Board, and the Secretary of Veterans Affairs shall each provide the Secretary of the Treasury (or the Secretary’s delegate) such information and assistance as the Secretary of the Treasury (or the Secretary’s delegate) may require for purposes of making payments under section 6428A(g) of the Internal Revenue Code of 1986 to individuals described in paragraph (5)(A)(ii) thereof. (7)Clerical amendmentThe table of sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following new item: 
 
 
Sec. 6428A. Additional recovery rebates to individuals.. 
(d)Certain requirements related to recovery rebates and additional recovery rebates 
(1)Signatures on checks and notices, etc., by the Department of the TreasuryAny check issued to an individual by the Department of the Treasury pursuant to section 6428 or 6428A of the Internal Revenue Code of 1986, and any notice issued pursuant to section 6428(f)(6) or section 6428A(g)(6) of such Code, may not be signed by or otherwise bear the name, signature, image or likeness of the President, the Vice President or any elected official or cabinet level officer of the United States, or any individual who, with respect to any of the aforementioned individuals, bears any relationship described in subparagraphs (A) through (G) of section 152(d)(2) of the Internal Revenue Code of 1986. (2)Effective dateParagraph (1) shall apply to checks and notices issued after the date of the enactment of this Act. 
(e)Reports to CongressEach week beginning after the date of the enactment of this Act and beginning before December 31, 2020, on Friday of such week, not later than 3 p.m. Eastern Time, the Secretary of the Treasury shall provide a written report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate. Such report shall include the following information with respect to payments made pursuant to each of sections 6428 and 6428A of the Internal Revenue Code of 1986: (1)The number of scheduled payments sent to the Bureau of Fiscal Service for payment by direct deposit or paper check for the following week (stated separately for direct deposit and paper check). 
(2)The total dollar amount of the scheduled payments described in paragraph (1). (3)The number of direct deposit payments returned to the Department of the Treasury and the total dollar value of such payments, for the week ending on the day prior to the day on which the report is provided. 
(4)The total number of letters related to payments under section 6428 or 6428A of such Code mailed to taxpayers during the week ending on the day prior to the day on which the report is provided. BEarned income tax credit 111.Strengthening the earned income tax credit for individuals with no qualifying children (a)Special rules for 2020Section 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(n)Special rules for individuals without qualifying childrenIn the case of any taxable year beginning after December 31, 2019, and before January 1, 2021— (1)Decrease in minimum age for credit (A)In generalSubsection (c)(1)(A)(ii)(II) shall be applied by substituting the applicable minimum age for age 25. 
(B)Applicable minimum ageFor purposes of this paragraph, the term applicable minimum age means— (i)except as otherwise provided in this subparagraph, age 19, 
(ii)in the case of a full-time student (other than a qualified former foster youth or a qualified homeless youth), age 25, and (iii)in the case of a qualified former foster youth or a qualified homeless youth, age 18. 
(C)Full-time studentFor purposes of this paragraph, the term full-time student means, with respect to any taxable year, an individual who is an eligible student (as defined in section 25A(b)(3)) during at least 5 calendar months during the taxable year. (D)Qualified former foster youthFor purposes of this paragraph, the term qualified former foster youth means an individual who— 
(i)on or after the date that such individual attained age 14, was in foster care provided under the supervision or administration of a State or tribal agency administering (or eligible to administer) a plan under part B or part E of the Social Security Act (without regard to whether Federal assistance was provided with respect to such child under such part E), and (ii)provides (in such manner as the Secretary may provide) consent for State and tribal agencies which administer a plan under part B or part E of the Social Security Act to disclose to the Secretary information related to the status of such individual as a qualified former foster youth. 
(E)Qualified homeless youthFor purposes of this paragraph, the term qualified homeless youth means, with respect to any taxable year, an individual who— (i)is certified by a local educational agency or a financial aid administrator during such taxable year as being either an unaccompanied youth who is a homeless child or youth, or as unaccompanied, at risk of homelessness, and self-supporting. Terms used in the preceding sentence which are also used in section 480(d)(1) of the Higher Education Act of 1965 shall have the same meaning as when used in such section, and 
(ii)provides (in such manner as the Secretary may provide) consent for local educational agencies and financial aid administrators to disclose to the Secretary information related to the status of such individual as a qualified homeless youth. (2)Increase in maximum age for creditSubsection (c)(1)(A)(ii)(II) shall be applied by substituting age 66 for age 65. 
(3)Increase in credit and phaseout percentagesThe table contained in subsection (b)(1) shall be applied by substituting 15.3 for 7.65 each place it appears therein. (4)Increase in earned income and phaseout amounts (A)In generalThe table contained in subsection (b)(2)(A) shall be applied— 
(i)by substituting $9,720 for $4,220, and (ii)by substituting $11,490 for $5,280. 
(B)Coordination with inflation adjustmentSubsection (j) shall not apply to any dollar amount specified in this paragraph.. (b)Information return matchingAs soon as practicable, the Secretary of the Treasury (or the Secretary’s delegate) shall develop and implement procedures to use information returns under section 6050S (relating to returns relating to higher education tuition and related expenses) to check the status of individuals as full-time students for purposes of section 32(n)(1)(B)(ii) of the Internal Revenue Code of 1986 (as added by this section). 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 112.Taxpayer eligible for childless earned income credit in case of qualifying children who fail to meet certain identification requirements (a)In generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended by striking subparagraph (F). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 113.Credit allowed in case of certain separated spouses (a)In generalSection 32(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking Married individuals.—In the case of and inserting the following: Married individuals.— 
(1)In generalIn the case of, and (2)by adding at the end the following new paragraph: 
 
(2)Determination of marital statusFor purposes of this section— (A)In generalExcept as provided in subparagraph (B), marital status shall be determined under section 7703(a). 
(B)Special rule for separated spouseAn individual shall not be treated as married if such individual— (i)is married (as determined under section 7703(a)) and does not file a joint return for the taxable year, 
(ii)lives with a qualifying child of the individual for more than one-half of such taxable year, and (iii) (I)during the last 6 months of such taxable year, does not have the same principal place of abode as the individual’s spouse, or 
(II)has a decree, instrument, or agreement (other than a decree of divorce) described in section 121(d)(3)(C) with respect to the individual’s spouse and is not a member of the same household with the individual’s spouse by the end of the taxable year.. (b)Conforming amendments (1)Section 32(c)(1)(A) of such Code is amended by striking the last sentence. 
(2)Section 32(c)(1)(E)(ii) of such Code is amended by striking (within the meaning of section 7703). (3)Section 32(d)(1) of such Code, as amended by subsection (a), is amended by striking (within the meaning of section 7703). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 114.Elimination of disqualified investment income test (a)In generalSection 32 of the Internal Revenue Code of 1986 is amended by striking subsection (i). 
(b)Conforming amendments 
(1)Section 32(j)(1) of such Code is amended by striking subsections (b)(2) and (i)(1) and inserting subsection (b)(2). (2)Section 32(j)(1)(B)(i) of such Code is amended by striking subsections (b)(2)(A) and (i)(1) and inserting subsection (b)(2)(A). 
(3)Section 32(j)(2) of such Code is amended— (A)by striking subparagraph (B), and 
(B)by striking Rounding.— and all that follows through If any dollar amount and inserting the following: Rounding.—If any dollar amount. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
115.Application of earned income tax credit in possessions of the United States 
(a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  7530.Application of earned income tax credit to possessions of the United States (a)Puerto Rico (1)In generalWith respect to calendar year 2021 and each calendar year thereafter, the Secretary shall, except as otherwise provided in this subsection, make payments to Puerto Rico equal to— 
(A)the specified matching amount for such calendar year, plus (B)in the case of calendar years 2021 through 2025, the lesser of— 
(i)the expenditures made by Puerto Rico during such calendar year for education efforts with respect to individual taxpayers and tax return preparers relating to the earned income tax credit, or (ii)$1,000,000. 
(2)Requirement to reform earned income tax creditThe Secretary shall not make any payments under paragraph (1) with respect to any calendar year unless Puerto Rico has in effect an earned income tax credit for taxable years beginning in or with such calendar year which (relative to the earned income tax credit which was in effect for taxable years beginning in or with calendar year 2019) increases the percentage of earned income which is allowed as a credit for each group of individuals with respect to which such percentage is separately stated or determined in a manner designed to substantially increase workforce participation. (3)Specified matching amountFor purposes of this subsection— 
(A)In generalThe term specified matching amount means, with respect to any calendar year, the lesser of— (i)the excess (if any) of— 
(I)the cost to Puerto Rico of the earned income tax credit for taxable years beginning in or with such calendar year, over (II)the base amount for such calendar year, or 
(ii)the product of 3, multiplied by the base amount for such calendar year. (B)Base amount (i)Base amount for 2020In the case of calendar year 2020, the term base amount means the greater of— 
(I)the cost to Puerto Rico of the earned income tax credit for taxable years beginning in or with calendar year 2019 (rounded to the nearest multiple of $1,000,000), or (II)$200,000,000. 
(ii)Inflation adjustmentIn the case of any calendar year after 2021, the term base amount means the dollar amount determined under clause (i) increased by an amount equal to— (I)such dollar amount, multiplied by— 
(II)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof.Any amount determined under this clause shall be rounded to the nearest multiple of $1,000,000. (4)Rules related to payments and reports (A)Timing of paymentsThe Secretary shall make payments under paragraph (1) for any calendar year— 
(i)after receipt of the report described in subparagraph (B) for such calendar year, and (ii)except as provided in clause (i), within a reasonable period of time before the due date for individual income tax returns (as determined under the laws of Puerto Rico) for taxable years which began on the first day of such calendar year. 
(B)Annual reportsWith respect to calendar year 2021 and each calendar year thereafter, Puerto Rico shall provide to the Secretary a report which shall include— (i)an estimate of the costs described in paragraphs (1)(B)(i) and (3)(A)(i)(I) with respect to such calendar year, and 
(ii)a statement of such costs with respect to the preceding calendar year. (C)Adjustments (i)In generalIn the event that any estimate of an amount is more or less than the actual amount as later determined and any payment under paragraph (1) was determined on the basis of such estimate, proper payment shall be made by, or to, the Secretary (as the case may be) as soon as practicable after the determination that such estimate was inaccurate. Proper adjustment shall be made in the amount of any subsequent payments made under paragraph (1) to the extent that proper payment is not made under the preceding sentence before such subsequent payments. 
(ii)Additional reportsThe Secretary may require such additional periodic reports of the information described in subparagraph (B) as the Secretary determines appropriate to facilitate timely adjustments under clause (i). (D)Determination of cost of earned income tax creditFor purposes of this subsection, the cost to Puerto Rico of the earned income tax credit shall be determined by the Secretary on the basis of the laws of Puerto Rico and shall include reductions in revenues received by Puerto Rico by reason of such credit and refunds attributable to such credit, but shall not include any administrative costs with respect to such credit. 
(E)Prevention of manipulation of base amountNo payments shall be made under paragraph (1) if the earned income tax credit as in effect in Puerto Rico for taxable years beginning in or with calendar year 2019 is modified after the date of the enactment of this subsection. (b)Possessions with mirror code tax systems (1)In generalWith respect to calendar year 2020 and each calendar year thereafter, the Secretary shall, except as otherwise provided in this subsection, make payments to the Virgin Islands, Guam, and the Commonwealth of the Northern Mariana Islands equal to— 
(A)75 percent of the cost to such possession of the earned income tax credit for taxable years beginning in or with such calendar year, plus (B)in the case of calendar years 2020 through 2024, the lesser of— 
(i)the expenditures made by such possession during such calendar year for education efforts with respect to individual taxpayers and tax return preparers relating to such earned income tax credit, or (ii)$50,000. 
(2)Application of certain rulesRules similar to the rules of subparagraphs (A), (B), (C), and (D) of subsection (a)(4) shall apply for purposes of this subsection. (c)American Samoa (1)In generalWith respect to calendar year 2020 and each calendar year thereafter, the Secretary shall, except as otherwise provided in this subsection, make payments to American Samoa equal to— 
(A)the lesser of— (i)75 percent of the cost to American Samoa of the earned income tax credit for taxable years beginning in or with such calendar year, or 
(ii)$12,000,000, plus (B)in the case of calendar years 2020 through 2024, the lesser of— 
(i)the expenditures made by American Samoa during such calendar year for education efforts with respect to individual taxpayers and tax return preparers relating to such earned income tax credit, or (ii)$50,000. 
(2)Requirement to enact and maintain an earned income tax creditThe Secretary shall not make any payments under paragraph (1) with respect to any calendar year unless American Samoa has in effect an earned income tax credit for taxable years beginning in or with such calendar year which allows a refundable tax credit to individuals on the basis of the taxpayer’s earned income which is designed to substantially increase workforce participation. (3)Inflation adjustmentIn the case of any calendar year after 2020, the $12,000,000 amount in paragraph (1)(A)(ii) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by— (B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.Any increase determined under this clause shall be rounded to the nearest multiple of $100,000. 
(4)Application of certain rulesRules similar to the rules of subparagraphs (A), (B), (C), and (D) of subsection (a)(4) shall apply for purposes of this subsection. (d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.. 
(b)Clerical amendmentThe table of sections for chapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:   Sec. 7529. Application of earned income tax credit to possessions of the United States.. 116.Temporary special rule for determining earned income for purposes of earned income tax credit (a)In generalIf the earned income of the taxpayer for the taxpayer’s first taxable year beginning in 2020 is less than the earned income of the taxpayer for the preceding taxable year, the credit allowed under section 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting-— 
(1)such earned income for the preceding taxable year, for  (2)such earned income for the taxpayer’s first taxable year beginning in 2020.  
(b)Earned income 
(1)In generalFor purposes of this section, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986.  (2)Application to joint returnsFor purposes of subsection (a), in the case of a joint return, the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year.  
(c)Special rules 
(1)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to subsection (a) shall be treated as a mathematical or clerical error.  (2)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under subsection (a). 
(d)Treatment of certain possessions 
(1)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this section (other than this subsection) with respect to section 32 of the Internal Revenue Code of 1986. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. (2)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this section (other than this subsection) with respect to section 32 of the Internal Revenue Code of 1986 if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.  
(3)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. (4)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section. 
CChild tax credit 
121.Child tax credit improvements for 2020 
(a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (i)Special rule for refundable creditIn the case of any taxable year beginning in 2020, subsection (h)(5) shall not apply and the increase determined under the first sentence of subsection (d)(1) shall be the amount determined under subsection (d)(1)(A) (determined without regard to subsection (h)(4)).. 
(b)Advance payment of credit 
(1)In generalChapter 77 of such Code is amended by inserting after section 7527 the following new section:  7527A.Advance payment of child tax credit (a)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall establish a program for making advance payments of the credit allowed under subsection (a) of section 24 on a monthly basis (determined without regard to subsection (i)(2)) of such section), or as frequently as the Secretary determines to be administratively feasible, to taxpayers determined to be eligible for advance payment of such credit. 
(b)Limitation 
(1)In generalThe Secretary may make payments under subsection (a) only to the extent that the total amount of such payments made to any taxpayer during the taxable year does not exceed an amount equal to the excess, if any, of— (A)subject to paragraph (2), the amount determined under subsection (a) of section 24 with respect to such taxpayer (determined without regard to subsection (i)(2)) of such section) for such taxable year, over 
(B)the estimated tax imposed by subtitle A, as reduced by the credits allowable under subparts A and C (other than section 24) of such part IV, with respect to such taxpayer for such taxable year, as determined in such manner as the Secretary deems appropriate. (2)Application of threshold amount limitationThe program described in subsection (a) shall make reasonable efforts to apply the limitation of section 24(b) with respect to payments made under such program. 
(c)ApplicationThe advance payments described in this section shall only be made with respect to credits allowed under section 24 for taxable years beginning during 2020.. (2)Reconciliation of credit and advance creditSection 24(i) of such Code, as amended by subsection (a), is amended— 
(A)by striking in the case of any taxable year, and inserting the following:   (1)In generalIn the case of any taxable year, and  
(B)by adding at the end the following new paragraph:  (2)Reconciliation of credit and advance credit (A)In generalThe amount of the credit allowed under this section for any taxable year shall be reduced (but not below zero) by the aggregate amount of any advance payments of such credit under section 7527A for such taxable year. 
(B)Excess advance paymentsIf the aggregate amount of advance payments under section 7527A for the taxable year exceeds the amount of the credit allowed under this section for such taxable year (determined without regard to subparagraph (A)), the tax imposed by this chapter for such taxable year shall be increased by the amount of such excess.. (3)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7527 the following new item:  
 
 
Sec. 7527A. Advance payment of child tax credit.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 122.Application of child tax credit in possessions (a)In generalSection 24 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subsection: 
 
(j)Application of credit in possessions 
(1)Mirror code possessions 
(A)In generalThe Secretary shall pay to each possession of the United States with a mirror code tax system amounts equal to the loss to that possession by reason of the application of this section (determined without regard to this subsection) with respect to taxable years beginning after 2019. Such amounts shall be determined by the Secretary based on information provided by the government of the respective possession. (B)Coordination with credit allowed against United States income taxesNo credit shall be allowed under this section for any taxable year to any individual to whom a credit is allowable against taxes imposed by a possession with a mirror code tax system by reason of the application of this section in such possession for such taxable year. 
(C)Mirror code tax systemFor purposes of this paragraph, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. (2)Puerto RicoIn the case of any bona fide resident of Puerto Rico (within the meaning of section 937(a))— 
(A)the credit determined under this section shall be allowable to such resident, (B)in the case of any taxable year beginning during 2020, the increase determined under the first sentence of subsection (d)(1) shall be the amount determined under subsection (d)(1)(A) (determined without regard to subsection (h)(4)), 
(C)in the case of any taxable year beginning after December 31, 2020, and before January 1, 2026, the increase determined under the first sentence of subsection (d)(1) shall be the lesser of— (i)the amount determined under subsection (d)(1)(A) (determined without regard to subsection (h)(4)), or 
(ii)the dollar amount in effect under subsection (h)(5), and (D)in the case of any taxable year after December 31, 2025, the increase determined under the first sentence of subsection (d)(1) shall be the amount determined under subsection (d)(1)(A). 
(3)American Samoa 
(A)In generalThe Secretary shall pay to American Samoa amounts estimated by the Secretary as being equal to the aggregate benefits that would have been provided to residents of American Samoa by reason of the application of this section for taxable years beginning after 2019 if the provisions of this section had been in effect in American Samoa. (B)Distribution requirementSubparagraph (A) shall not apply unless American Samoa has a plan, which has been approved by the Secretary, under which American Samoa will promptly distribute such payments to the residents of American Samoa in a manner which replicates to the greatest degree practicable the benefits that would have been so provided to each such resident. 
(C)Coordination with credit allowed against United States income taxes 
(i)In generalIn the case of a taxable year with respect to which a plan is approved under subparagraph (B), this section (other than this subsection) shall not apply to any individual eligible for a distribution under such plan. (ii)Application of section in event of absence of approved planIn the case of a taxable year with respect to which a plan is not approved under subparagraph (B), rules similar to the rules of paragraph (2) shall apply with respect to bona fide residents of American Samoa (within the meaning of section 937(a)). 
(4)Treatment of paymentsThe payments made under this subsection shall be treated in the same manner for purposes of section 1324(b)(2) of title 31, United States Code, as refunds due from the credit allowed under this section.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 
DDependent care assistance 
131.Refundability and enhancement of child and dependent care tax credit 
(a)In generalSection 21 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (g)Special rules for 2020In the case of any taxable year beginning after December 31, 2019, and before January 1, 2021— 
(1)Credit made refundableIn the case of an individual other than a nonresident alien, the credit allowed under subsection (a) shall be treated as a credit allowed under subpart C (and not allowed under this subpart). (2)Increase in applicable percentageSubsection (a)(2) shall be applied— 
(A)by substituting 50 percent for 35 percent , and (B)by substituting $120,000 for $15,000. 
(3)Increase in dollar limit on amount creditableSubsection (c) shall be applied— (A)by substituting $6,000 for $3,000 in paragraph (1) thereof, and 
(B)by substituting twice the amount in effect under paragraph (1) for $6,000 in paragraph (2) thereof.. (b)Conforming amendmentSection 1324(b)(2) of title 31, United States Code, is amended by inserting 21 (by reason of subsection (g) thereof), before 25A. 
(c)Coordination with possession tax systemsSection 21(g)(1) of the Internal Revenue Code of 1986 (as added by this section) shall not apply to any person— (1)to whom a credit is allowed against taxes imposed by a possession with a mirror code tax system by reason of the application of section 21 of such Code in such possession for such taxable year, or 
(2)to whom a credit would be allowed against taxes imposed by a possession which does not have a mirror code tax system if the provisions of section 21 of such Code had been in effect in such possession for such taxable year. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
132.Increase in exclusion for employer-provided dependent care assistance 
(a)In generalSection 129(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (D)Special rule for 2020In the case of any taxable year beginning during 2020, subparagraph (A) shall be applied be substituting $10,500 (half such dollar amount for $5,000 ($2,500.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. (c)Retroactive plan amendmentsA plan or other arrangement that otherwise satisfies all applicable requirements of sections 106, 125, and 129 of the Internal Revenue Code of 1986 (including any rules or regulations thereunder) shall not fail to be treated as a cafeteria plan or dependent care flexible spending arrangement merely because such plan or arrangement is amended pursuant to a provision under this section and such amendment is retroactive, if— 
(1)such amendment is adopted no later than the last day of the plan year in which the amendment is effective, and (2)the plan or arrangement is operated consistent with the terms of such amendment during the period beginning on the effective date of the amendment and ending on the date the amendment is adopted. 
ECredits for paid sick and family leave 
141.Extension of credits 
(a)In generalSections 7001(g), 7002(e), 7003(g), and 7004(e) of the Families First Coronavirus Response Act are each amended by striking December 31, 2020 and inserting February 28, 2021. (b)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 
142.Repeal of reduced rate of credit for certain leave 
(a)Payroll creditSection 7001(b) of the Families First Coronavirus Response Act is amended by inserting (as in effect immediately before the date of the enactment of the COVID–19 Tax Relief Act of 2020) or any day on or after the date of the enactment of the COVID–19 Tax Relief Act of 2020 after in the case of any day any portion of which is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act. (b)Self-Employed credit (1)In generalClauses (i) and (ii) of section 7002(c)(1)(B) of the Families First Coronavirus Response Act are each amended by inserting (as in effect immediately before the date of the enactment of the COVID–19 Tax Relief Act of 2020) or any day on or after the date of the enactment of the COVID–19 Tax Relief Act of 2020 after in the case of any day any portion of which is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act. 
(2)Conforming amendmentSection 7002(d)(3) of the Families First Coronavirus Response Act is amended by inserting (as in effect immediately before the date of the enactment of the COVID–19 Tax Relief Act of 2020) or any day on or after the date of the enactment of the COVID–19 Tax Relief Act of 2020 after in the case of any day any portion of which is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the Emergency Paid Sick Leave Act. (c)Effective dateThe amendments made by this section shall apply to days on or after the date of the enactment of this Act. 
143.Increase in limitations on credits for paid family leave 
(a)Increase in overall limitation on qualified family leave wages 
(1)In generalSection 7003(b)(1)(B) of the Families First Coronavirus Response Act is amended by striking $10,000 and inserting $12,000. (2)Conforming amendmentSection 7004(d)(3) of the Families First Coronavirus Response Act is amended by striking $10,000 and inserting $12,000. 
(b)Increase in qualified family leave equivalent amount for self-employed individualsSection 7004(c)(1)(A) of the Families First Coronavirus Response Act is amended by striking 50 and inserting 60. (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 
144.Election to use prior year net earnings from self-employment in determining average daily self-employment income 
(a)Credit for sick leaveSection 7002(c) of the Families First Coronavirus Response Act is amended by adding at the end the following new paragraph:  (4)Election to use prior year net earnings from self-employment incomeIn the case of an individual who elects (at such time and in such manner as the Secretary, or the Secretary’s delegate, may provide) the application of this paragraph, paragraph (2)(A) shall be applied by substituting the prior taxable year for the taxable year. . 
(b)Credit for family leaveSection 7004(c) of the Families First Coronavirus Response Act is amended by adding at the end the following new paragraph:  (4)Election to use prior year net earnings from self-employment incomeIn the case of an individual who elects (at such time and in such manner as the Secretary, or the Secretary’s delegate, may provide) the application of this paragraph, paragraph (2)(A) shall be applied by substituting the prior taxable year for the taxable year. . 
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 145. Federal, State, and local governments allowed tax credits for paid sick and paid family and medical leave (a)In generalSections 7001(e) and 7003(e) of the Families First Coronavirus Response Act are each amended by striking paragraph (4). 
(b)Coordination with application of certain definitions 
(1)In generalSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act are each amended— (A)by inserting , determined without regard to paragraphs (1) through (22) of section 3121(b) of such Code  after as defined in section 3121(a) of the Internal Revenue Code of 1986, and 
(B)by inserting , determined without regard to the sentence in paragraph (1) thereof which begins Such term does include remuneration after as defined in section 3231(e) of the Internal Revenue Code.  (2)Conforming amendmentsSections 7001(e)(3) and 7003(e)(3) of the Families First Coronavirus Response Act are each amended by striking Any term and inserting Except as otherwise provided in this section, any term. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 146.Certain technical improvements (a)Coordination with exclusion from employment taxesSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act, as amended by the preceding provisions of this Act, are each amended— 
(1)by inserting and section 7005(a) of this Act, after determined without regard to paragraphs (1) through (22) of section 3121(b) of such Code, and (2)by inserting and without regard to section 7005(a) of this Act after which begins Such term does not include remuneration. 
(b)Clarification of applicable railroad retirement tax for paid leave creditsSections 7001(e) and 7003(e) of the Families First Coronavirus Response Act, as amended by the preceding provisions of this Act, are each amended by adding at the end the following new paragraph:  (4)References to railroad retirement taxAny reference in this section to the tax imposed by section 3221(a) of the Internal Revenue Code of 1986 shall be treated as a reference to so much of such tax as is attributable to the rate in effect under section 3111(a) of such Code.. 
(c)Clarification of treatment of paid leave for applicable railroad retirement taxSection 7005(a) of the Families First Coronavirus Response Act is amended by adding the following sentence at the end of such subsection: Any reference in this subsection to the tax imposed by section 3221(a) of such Code shall be treated as a reference to so much of the tax as is attributable to the rate in effect under section 3111(a) of such Code. (d)Clarification of applicable railroad retirement tax for hospital insurance tax creditSection 7005(b)(1) of the Families First Coronavirus Response Act is amended to read as follows: 
 
(1)In GeneralThe credit allowed by section 7001 and the credit allowed by section 7003 shall each be increased by the amount of the tax imposed by section 3111(b) of the Internal Revenue Code of 1986 and so much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(b) of such Code on qualified sick leave wages, or qualified family leave wages, for which credit is allowed under such section 7001 or 7003 (respectively).. (e)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate. 
147.Credits not allowed to certain large employers 
(a)Credit for required paid sick leave 
(1)In generalSection 7001(a) of the Families First Coronavirus Response Act is amended by striking In the case of an employer and inserting In the case of an eligible employer. (2)Eligible employerSection 7001(c) of the Families First Coronavirus Response Act, as amended by the preceding provisions of this Act, is amended by striking For purposes of this section, the term and all that precedes it and inserting the following: 
 
(c)DefinitionsFor purposes of this section— (1)Eligible employerThe term eligible employer means any employer other than an applicable large employer (as defined in section 4980H(c)(2), determined by substituting 500 for 50 each place it appears in subparagraphs (A) and (B) thereof and without regard to subparagraphs (D) and (F) thereof). For purposes of the preceding sentence, the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing shall not be treated as an applicable large employer. 
(2)Qualified sick leave wagesThe term. (b)Credit for required paid family leave (1)In generalSection 7003(a) of the Families First Coronavirus Response Act is amended by striking In the case of an employer and inserting In the case of an eligible employer. 
(2)Eligible employerSection 7003(c) of the Families First Coronavirus Response Act, as amended by the preceding provisions of this Act, is amended by striking For purposes of this section, the term and all that precedes it and inserting the following:  (c)DefinitionsFor purposes of this section— 
(1)Eligible employerThe term eligible employer means any employer other than an applicable large employer (as defined in section 4980H(c)(2), determined by substituting 500 for 50 each place it appears in subparagraphs (A) and (B) thereof and without regard to subparagraphs (D) and (F) thereof). For purposes of the preceding sentence, the Government of the United States, the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, shall not be treated as an applicable large employer. (2)Qualified family leave wagesThe term. 
(c)Effective dateThe amendments made by this section shall apply to wages paid after the date of the enactment of this Act. FDeduction of State and local taxes 151.Elimination for 2020 limitation on deduction of State and local taxes (a)In generalSection 164(b)(6)(B) of the Internal Revenue Code of 1986 is amended by inserting in the case of a taxable year beginning before January 1, 2020, or after December 31, 2020, before the aggregate amount of taxes. 
(b)Conforming amendmentsSection 164(b)(6) of the Internal Revenue Code of 1986 is amended— (1)by striking For purposes of subparagraph (B) and inserting For purposes of this section,  
(2)by striking January 1, 2018 and inserting January 1, 2021, (3)by striking December 31, 2017, shall and inserting December 31, 2020, shall, and 
(4)by adding at the end the following: For purposes of this section, in the case of State or local taxes with respect to any real or personal property paid during a taxable year beginning in 2020, the Secretary shall prescribe rules which treat all or a portion of such taxes as paid in a taxable year or years other than the taxable year in which actually paid as necessary or appropriate to prevent the avoidance of the limitations of this subsection..  (c)Effective dateThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after December 31, 2019. 
IIProvisions to Prevent Business Interruption 
201.Improvements to employee retention and rehiring credit 
(a)Employee retention credit renamedSection 2301 of the CARES Act is amended in the heading by striking employee retention credit and inserting employee retention and rehiring credit.  (b)Increase in credit percentageSection 2301(a) of the CARES Act is amended by striking 50 percent and inserting 80 percent. 
(c)Increase in per employee limitationSection 2301(b)(1) of the CARES Act is amended by striking for all calendar quarters shall not exceed $10,000. and inserting  shall not exceed— 
(A)$15,000 in any calendar quarter, and (B)$45,000 in the aggregate for all calendar quarters.. 
(d)Modification of threshold for treatment as a large employer 
(1)In generalSection 2301(c)(3)(A) of the CARES Act is amended— (A)by striking for which the average number of full-time employees (within the meaning of section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer during 2019 was greater than 100 in clause (i) and inserting which is a large employer, and 
(B)by striking for which the average number of full-time employees (within the meaning of section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer during 2019 was not greater than 100 in clause (ii) and inserting which is not a large employer. (2)Large employer definedSection 2301(c) of the CARES Act is amended by redesignating paragraph (6) as paragraph (7) and by inserting after paragraph (5) the following new paragraph: 
 
(6)Large employerThe term large employer means any eligible employer if— (A)the average number of full-time employees (as determined for purposes of determining whether an employer is an applicable large employer for purposes of section 4980H(c)(2) of the Internal Revenue Code of 1986) employed by such eligible employer during calendar year 2019 was greater than 1,500, and 
(B)the gross receipts (within the meaning of section 448(c) of the Internal Revenue Code of 1986) of such eligible employer during calendar year 2019 was greater than $41,500,000.. (e)Phase-in of eligibility based on reduction in gross receipts (1)Decrease of reduction in gross receipts necessary to qualify for creditSection 2301(c)(2)(B) of the CARES Act is amended— 
(A)by striking 50 percent in clause (i) and inserting 90 percent, and (B)by striking 80 percent in clause (ii) and inserting 90 percent.  
(2)Phase-in of credit if reduction in gross receipts is less than 50 percentSection 2301(c)(2) of the CARES Act is amended by adding at the end the following new subparagraph:  (D)Phase-in of credit where business not suspended and reduction in gross receipts less than 50 percent (i)In generalIn the case of any calendar quarter with respect to which an eligible employer would not be an eligible employer if subparagraph (B)(i) were applied by substituting 50 percent for 90 percent, the amount of the credit allowed under subsection (a) shall be reduced by the amount which bears the same ratio to the amount of such credit (determined without regard to this subparagraph) as— 
(I)the excess gross receipts percentage point amount, bears to (II)40 percentage points. 
(ii)Excess gross receipts percentage point amountFor purposes of this subparagraph, the term excess gross receipts percentage point amount means, with respect to any calendar quarter, the excess of— (I)the lowest of the gross receipts percentage point amounts determined with respect to any calendar quarter during the period ending with such calendar quarter and beginning with the first calendar quarter during the period described in subparagraph (B), over 
(II)50 percentage points. (iii)Gross receipts percentage point amountsFor purposes of this subparagraph, the term gross receipts percentage point amount means, with respect to any calendar quarter, the percentage (expressed as a number of percentage points) obtained by dividing— 
(I)the gross receipts (within the meaning of subparagraph (B)) for such calendar quarter, by (II)the gross receipts for the same calendar quarter in calendar year 2019.. 
(3)Gross receipts of tax-exempt organizationsSection 2301(c)(2)(C) of the CARES Act is amended— (A)by striking of such Code, clauses (i) and (ii)(I) and inserting  
of such Code— (i)clauses (i) and (ii)(I),  
(B)by striking the period at the end and inserting , and, and (C)by adding at the end the following new clause: 
 
(ii)any reference in this section to gross receipts shall be treated as a reference to gross receipts within the meaning of section 6033 of such Code.. (f)Modification of treatment of health plan expenses (1)In generalSection 2301(c)(5) of the CARES Act is amended to read as follows: 
 
(5)Wages 
(A)In generalThe term wages means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and compensation (as defined in section 3231(e) of such Code). (B)Allowance for certain health plan expenses (i)In generalSuch term shall include amounts paid or incurred by the eligible employer to provide and maintain a group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986), but only to the extent that such amounts are excluded from the gross income of employees by reason of section 106(a) of such Code. 
(ii)Allocation rulesFor purposes of this section, amounts treated as wages under clause (i) shall be treated as paid with respect to any employee (and with respect to any period) to the extent that such amounts are properly allocable to such employee (and to such period) in such manner as the Secretary may prescribe. Except as otherwise provided by the Secretary, such allocation shall be treated as properly made if made on the basis of being pro rata among periods of coverage.. (2)Conforming amendmentSection 2301(c)(3) of the CARES Act is amended by striking subparagraph (C). 
(g)Qualified wages permitted to include amounts for tip replacementSection 2301(c)(3)(B) of the CARES Act is amended by inserting (including tips which would have been deemed to be paid by the employer under section 3121(q)) after would have been paid. (h)Certain governmental employers eligible for credit (1)In generalSection 2301(f) of the CARES Act is amended to read as follows: 
 
(f)Certain governmental employers 
(1)In generalThe credit under this section shall not be allowed to the Federal Government or any agency or instrumentality thereof. (2)ExceptionParagraph (1) shall not apply to any organization described in section 501(c)(1) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(3)Special rulesIn the case of any State government, Indian tribal government, or any agency, instrumentality, or political subdivision of the foregoing— (A)clauses (i) and (ii)(I) of subsection (c)(2)(A) shall apply to all operations of such entity, and 
(B)subclause (II) of subsection (c)(2)(A)(ii) shall not apply.. (2)Coordination with application of certain definitions (A)In generalSection 2301(c)(5)(A) of the CARES Act, as amended by the preceding provisions of this Act, is amended by adding at the end the following: For purposes of the preceding sentence (other than for purposes of subsection (b)(2)), wages as defined in section 3121(a) of the Internal Revenue Code of 1986 shall be determined without regard to paragraphs (1), (5), (6), (7), (8), (10), (13), (18), (19), and (22) of section 3212(b) of such Code (except with respect to services performed in a penal institution by an inmate thereof).. 
(B)Conforming amendmentsSections 2301(c)(6) of the CARES Act is amended by striking Any term and inserting Except as otherwise provided in this section, any term.  (i)Coordination with income tax creditsSection 2301(h) of the CARES Act, as amended by preceding provisions of this Act, is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following:   (1)Coordination with income tax creditsAny wages taken into account in determining the credit allowed under this section shall not be taken into account as wages for purposes of sections 41, 45A, 45B, 45P, 45S, 51, and 1396 of the Internal Revenue 23 Code of 1986., and 
(2)by redesignating paragraph (3) as paragraph (2).  (j)Application of credit to employers of domestic workers (1)In generalSection 2301(c)(2) of the CARES Act, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subparagraph: 
 
(E)Employers of domestic workersIn the case of an employer with one or more employees who perform domestic service (within the meaning of section 3121(a)(7) of such Code) in the private home of such employer, with respect to such employees— (i)subparagraph (A) shall be applied— 
(I)by substituting employing an employee who performs domestic service in the private home of such employer for carrying on a trade or business in clause (i) thereof, and (II)by substituting such employment for the operation of the trade or business in clause (ii)(I) thereof. 
(ii) subclause (II) of subparagraph (A)(ii) shall not apply, and (iii)such employer shall be treated as a large employer..  
(2)Denial of double benefitSection 2301(h)(1) of the CARES Act, as amended by the preceding provisions of this Act, is further amended— (A)by striking shall not be taken into account as wages and inserting  
shall not be taken into account as— (A)wages,  
(B)by striking the period at the end and inserting , and, and  (C)by adding at the end the following:  
 
(B)if such wages are paid for domestic service described in subsection (c)(2)(E), as employment-related expenses for purposes of section 21 of such Code. In the case of any individual who pays wages for domestic service described in subsection (c)(2)(E) and receives a reimbursement for such wages which is excludible from gross income under section 129 of such Code, such wages shall not be treated as qualified wages for purposes of this section.. (k)Coordination with government grantsSection 2301(h) of the CARES Act, as amended by the preceding provisions of this Act, is further amended by adding at the end the following new paragraph: 
 
(3)Coordination with government grantsQualified wages shall not be taken into account under this section to the extent that grants (or similar amounts) are provided by the Federal government for purposes of paying or reimbursing expenses for such wages..  (l)Effective dateThe amendments made by this section shall take effect as if included in section 2301 of the CARES Act. 
202.Certain loan forgiveness and other business financial assistance under CARES Act not includible in gross income 
(a)United States Treasury program management authorityFor purposes of the Internal Revenue Code of 1986, no amount shall be included in gross income by reason of loan forgiveness described in section 1109(d)(2)(D) of the CARES Act. (b)Emergency EIDL grantsFor purposes of the Internal Revenue Code of 1986, any advance described in section 1110(e) of the CARES Act shall not be included in the gross income of the person that receives such advance. 
(c)Subsidy for certain loan paymentsFor purposes of the Internal Revenue Code of 1986, any payment described in section 1112(c) of the CARES Act shall not be included in the gross income of the person on whose behalf such payment is made. (d)RESTAURANTS GrantsFor purposes of the Internal Revenue Code of 1986, any grants (or similar amounts) made to an eligible entity under the RESTAURANTS Act of 2020 shall not be included in the gross income of such entity. 
(e)Effective date 
(1)Subsections (a), (b), and (c) shall apply to taxable years ending after the date of the enactment of the CARES Act. (2)Restaurants grantsSubsection (d) shall apply to taxable years ending after the date of the enactment of the RESTAURANTS Act of 2020. 
203.Clarification of treatment of expenses paid or incurred with proceeds from certain grants and loans 
(a)In generalFor purposes of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, any deduction and the basis of any property shall be determined without regard to whether any amount is excluded from gross income under section 202 of this Act or section 1106(i) of the CARES Act.  (b)Clarification of exclusion of loan forgivenessSection 1106(i) of the CARES Act is amended to read as follows: 
 
(i)TaxabilityFor purposes of the Internal Revenue Code of 1986, no amount shall be included in the gross income of the eligible recipient by reason of forgiveness of indebtedness described in subsection (b).. (c)Effective dateSubsection (a) and the amendment made by subsection (b) shall apply to taxable years ending after the date of the enactment of the CARES Act. 
IIINet Operating Losses 
301.Limitation on excess business losses of non-corporate taxpayers restored and made permanent 
(a)In generalSection 461(l)(1) of the Internal Revenue Code of 1986 is amended to read as follows:  (1)LimitationIn the case of a taxpayer other than a corporation, any excess business loss of the taxpayer shall not be allowed.. 
(b)Farming lossesSection 461 of such Code is amended by striking subsection (j). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 
302.Certain taxpayers allowed carryback of net operating losses arising in 2019 and 2020 
(a)Carryback of losses arising in 2019 and 2020 
(1)In generalSection 172(b)(1)(D)(i) of the Internal Revenue Code of 1986 is amended to read as follows:  (i)In generalIn the case of any net operating loss arising in a taxable year beginning after December 31, 2018, and before January 1, 2021, and to which subparagraphs (B) and (C)(i) do not apply, such loss shall be a net operating loss carryback to each taxable year preceding the taxable year of such loss, but not to any taxable year beginning before January 1, 2018.. 
(2)Conforming amendments 
(A)The heading for section 172(b)(1)(D) of such Code is amended by striking 2018, 2019, and and inserting 2019 and. (B)Section 172(b)(1)(D) of such Code is amended by striking clause (iii) and by redesignating clauses (iv) and (v) as clauses (iii) and (iv), respectively. 
(C)Section 172(b)(1)(D)(iii) of such Code, as so redesignated, is amended by striking (i)(I) and inserting (i).  (D)Section 172(b)(1)(D)(iv) of such Code, as so redesignated, is amended— 
(i)by striking If the 5-year carryback period under clause (i)(I) in subclause (I) and inserting If the carryback period under clause (i), and (ii)by striking 2018 or in subclause (II). 
(b)Disallowed for certain taxpayersSection 172(b)(1)(D) of such Code, as amended by the preceding provisions of this Act, is amended by adding at the end the following new clauses:  (v)Carryback disallowed for certain taxpayersClause (i) shall not apply with respect to any loss arising in a taxable year in which— 
(I)the taxpayer (or any related person) is not allowed a deduction under this chapter for the taxable year by reason of section 162(m) or section 280G, or  (II)the taxpayer (or any related person) is a specified corporation for the taxable year.  
(vi)Specified corporationFor purposes of clause (v)— (I)In generalThe term specified corporation means, with respect to any taxable year, a corporation the fair market value of the aggregate distributions (including redemptions), measured as of the date of each such distribution, of which during all taxable years ending after December 31, 2017, exceed the sum of applicable stock issued of such corporation and 5 percent of the fair market value of the stock of such corporation as of the last day of the taxable year. 
(II)Applicable stock issuedThe term applicable stock issued means, with respect to any corporation, the aggregate fair market value of stock (as of the issue date of such stock) issued by the corporation during all taxable years ending after December 31, 2017, in exchange for money or property other than stock in such corporation. (III)Certain preferred stock disregardedFor purposes of subclause (I), stock described in section 1504(a)(4), and distributions (including redemptions) with respect to such stock, shall be disregarded.  
(vii)Related personFor purposes of clause (v), a person is a related person to a taxpayer if the related person bears a relationship to the taxpayer specified in section 267(b) or section 707(b)(1).. (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 2303(b) of the Coronavirus Aid, Relief, and Economic Security Act. 
GRetirement Provisions 
100.Short title, etc 
(a)Short titleThis division may be cited as the Emergency Pension Plan Relief Act of 2020. (b)Table of contentsThe table of contents for this division is as follows:  
 
Sec. 100. Short title, etc. 
Title I—Relief for Multiemployer Pension Plans 
Sec. 101. Special partition relief. 
Sec. 102. Repeal of benefit suspensions for multiemployer plans in critical and declining status. 
Sec. 103. Temporary delay of designation of multiemployer plans as in endangered, critical, or critical and declining status. 
Sec. 104. Temporary extension of the funding improvement and rehabilitation periods for multiemployer pension plans in critical and endangered status for 2020 or 2021. 
Sec. 105. Adjustments to funding standard account rules. 
Sec. 106. PBGC guarantee for participants in multiemployer plans. 
Title II—Relief for Single Employer Pension Plans 
Sec. 201. Extended amortization for single employer plans. 
Sec. 202. Extension of pension funding stabilization percentages for single employer plans. 
Title III—Other Retirement Related Provisions 
Sec. 301. Waiver of required minimum distributions for 2019. 
Sec. 302. Waiver of 60-day rule in case of rollover of otherwise required minimum distributions in 2019 or 2020. 
Sec. 303. Exclusion of benefits provided to volunteer firefighters and emergency medical responders made permanent. 
Sec. 304. Application of special rules to money purchase pension plans. 
Sec. 305. Grants to assist low-income women and survivors of domestic violence in obtaining qualified domestic relations orders. 
Sec. 306. Modification of special rules for minimum funding standards for community newspaper plans. 
Sec. 307. Minimum rate of interest for certain determinations related to life insurance contracts. 
IRelief for Multiemployer Pension Plans 
101.Special partition relief 
(a)AppropriationSection 4005 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1305) is amended by adding at the end the following:  (i) (1)An eighth fund shall be established for partition assistance to multiemployer pension plans, as provided under section 4233A, and to pay for necessary administrative and operating expenses relating to such assistance. 
(2)There is appropriated from the general fund such amounts as necessary for the costs of providing partition assistance under section 4233A and necessary administrative and operating expenses. The eighth fund established under this subsection shall be credited with such amounts from time to time as the Secretary of the Treasury determines appropriate, from the general fund of the Treasury, and such amounts shall remain available until expended.. (b)Special partition authorityThe Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) is amended by inserting after section 4233 the following: 
 
4233A.Special partition relief 
(a)Special partition authority 
(1)In generalUpon the application of a plan sponsor of an eligible multiemployer plan for partition of the plan under this section, the corporation shall order a partition of the plan in accordance with this section. (2)Inapplicability of certain repayment obligationA plan receiving partition assistance pursuant to this section shall not be subject to repayment obligations under section 4261(b)(2). 
(b)Eligible plans 
(1)In generalFor purposes of this section, a multiemployer plan is an eligible multiemployer plan if—  (A)the plan is in critical and declining status (within the meaning of section 305(b)(6)) in any plan year beginning in 2020 through 2024;  
(B)a suspension of benefits has been approved with respect to the plan under section 305(e)(9) as of the date of the enactment of this section;  (C)in any plan year beginning in 2020 through 2024, the plan is certified by the plan actuary to be in critical status (within the meaning of section 305(b)(2)), has a modified funded percentage of less than 40 percent, and has a ratio of active to inactive participants which is less than 2 to 3; or 
(D)the plan is insolvent for purposes of section 418E of the Internal Revenue Code of 1986 as of the date of enactment of this section, if the plan became insolvent after December 16, 2014, and has not been terminated by such date of enactment.  (2)Modified funded percentageFor purposes of paragraph (1)(C), the term modified funded percentage means the percentage equal to a fraction the numerator of which is current value of plan assets (as defined in section 3(26) of such Act) and the denominator of which is current liabilities (as defined in section 431(c)(6)(D) of such Code and section 304(c)(6)(D) of such Act). 
(c)Applications for special partition 
(1)GuidanceThe corporation shall issue guidance setting forth requirements for special partition applications under this section not later than 120 days after the date of the enactment of this section. In such guidance, the corporation shall— (A)limit the materials required for a special partition application to the minimum necessary to make a determination on the application; and  
(B)provide for an alternate application for special partition under this section, which may be used by a plan that has been approved for a partition under section 4233 before the date of enactment of this section.  (2)Temporary priority consideration of applications (A)In generalThe corporation may specify in guidance under paragraph (1) that, during the first 2 years following the date of enactment of this section, special partition applications will be provided priority consideration, if— 
(i)the plan is likely to become insolvent within 5 years of the date of enactment of this section; (ii)the corporation projects a plan to have a present value of financial assistance payments under section 4261 that exceeds $1,000,000,000 if the special partition is not ordered; 
(iii)the plan has implemented benefit suspensions under section 305(e)(9) as of the date of the enactment of this section; or (iv)the corporation determines it appropriate based on other circumstances. 
(B)No effect on amount of assistanceA plan that is approved for special partition assistance under this section shall not receive reduced special partition assistance on account of not receiving priority consideration under subparagraph (A). (3)Actuarial assumptions and other informationThe corporation shall accept assumptions incorporated in a multiemployer plan’s determination that it is in critical status or critical and declining status (within the meaning of section 305(b)), or that the plan’s modified funded percentage is less than 40 percent, unless such assumptions are clearly erroneous. The corporation may require such other information as the corporation determines appropriate for making a determination of eligibility and the amount of special partition assistance necessary under this section.  
(4)Application deadlineAny application by a plan for special partition assistance under this section shall be submitted no later than December 31, 2026, and any revised application for special partition assistance shall be submitted no later than December 31, 2027.  (5)Notice of applicationNot later than 120 days after the date of enactment of this section, the corporation shall issue guidance requiring multiemployer plans to notify participants and beneficiaries that the plan has applied for partition under this section, after the corporation has determined that the application is complete. Such notice shall reference the special partition relief internet website described in subsection (p).  
(d)Determinations on applicationsA plan’s application for special partition under this section that is timely filed in accordance with guidance issued under subsection (c)(1) shall be deemed approved and the corporation shall issue a special partition order unless the corporation notifies the plan within 120 days of the filing of the application that the application is incomplete or the plan is not eligible under this section. Such notice shall specify the reasons the plan is ineligible for a special partition or information needed to complete the application. If a plan is denied partition under this subsection, the plan may submit a revised application under this section. Any revised application for special partition submitted by a plan shall be deemed approved unless the corporation notifies the plan within 120 days of the filing of the revised application that the application is incomplete or the plan is not eligible under this section. A special partition order issued by the corporation shall be effective no later than 120 days after a plan’s special partition application is approved by the corporation or deemed approved. (e)Amount and manner of special partition assistance (1)In generalThe liabilities of an eligible multiemployer plan that the corporation assumes pursuant to a special partition order under this section shall be the amount necessary for the plan to meet its funding goals described in subsection (g).  
(2)No capLiabilities assumed by the corporation pursuant to a special partition order under this section shall not be capped by the guarantee under section 4022A. The corporation shall have discretion on how liabilities of the plan are partitioned.  (f)Successor plan (1)In generalThe plan created by a special partition order under this section is a successor plan to which section 4022A applies. 
(2)Plan sponsor and administratorThe plan sponsor of an eligible multiemployer plan prior to the special partition and the administrator of such plan shall be the plan sponsor and the administrator, respectively, of the plan created by the partition. (g)Funding goals (1)In generalThe funding goals of a multiemployer plan eligible for partition under this section are both of the following: 
(A)The plan will remain solvent over 30 years with no reduction in a participant's or beneficiary’s accrued benefit (except to the extent of a reduction in accordance with section 305(e)(8) adopted prior to the plan’s application for partition under this section). (B)The funded percentage of the plan (disregarding partitioned benefits) at the end of the 30-year period is projected to be 80 percent. 
(2)BasisThe funding projections under paragraph (1) shall be performed on a deterministic basis. (h)Restoration of benefit suspensionsAn eligible multiemployer plan that is partitioned under this section shall— 
(1)reinstate any benefits that were suspended under section 305(e)(9) or section 4245(a), effective as of the first month the special partition order is effective, for participants or beneficiaries as of the effective date of the partition; and  (2)provide payments equal to the amount of benefits previously suspended to any participants or beneficiaries in pay status as of the effective date of the special partition, payable in the form of a lump sum within 3 months of such effective date or in equal monthly installments over a period of 5 years, with no adjustment for interest. 
(i)Adjustment of special partition assistance 
(1)In generalEvery 5 years, the corporation shall adjust the special partition assistance described in subsection (e) as necessary for the eligible multiemployer plan to satisfy the funding goals described in subsection (g). If the 30 year period described in subsection (g) has lapsed, in applying this paragraph, 5 years shall be substituted for 30 years. (2)Submission of informationAn eligible multiemployer plan that is the subject of a special partition order under subsection (a) shall submit such information as the corporation may require to determine the amount of the adjustment under paragraph (1).  
(3)Cessation of adjustmentsAdjustments under this subsection with respect to special partition assistance for an eligible multiemployer plan shall cease and the corporation shall permanently assume liability for payment of any benefits transferred to the successor plan (subject to subsection (l)) beginning with the first plan year that the funded percentage of the eligible multiemployer plan (disregarding partitioned benefits) is at least 80 percent and the plan’s projected funded percentage for each of the next 10 years is at least 80 percent. Any accumulated funding deficiency of the plan (within the meaning of section 304(a)) shall be reduced to zero as of the first day of the plan year for which partition assistance is permanent under this paragraph.  (j)Conditions on plans during partition (1)In generalThe corporation may impose, by regulation, reasonable conditions on an eligible multiemployer plan that is partitioned under section (a) relating to increases in future accrual rates and any retroactive benefit improvements, allocation of plan assets, reductions in employer contribution rates, diversion of contributions to, and allocation of, expenses to other retirement plans, and withdrawal liability.  
(2)LimitationsThe corporation shall not impose conditions on an eligible multiemployer plan as a condition of or following receipt of such partition assistance under this section relating to— (A)any reduction in plan benefits (including benefits that may be adjusted pursuant to section 305(e)(8)); 
(B)plan governance, including selection of, removal of, and terms of contracts with, trustees, actuaries, investment managers, and other service providers; or (C)any funding rules relating to the plan that is partitioned under this section. 
(3)ConditionAn eligible multiemployer plan that is partitioned under subsection (a) shall continue to pay all premiums due under section 4007 for participants and beneficiaries in the plan created by a special partition order until the plan year beginning after a cessation of adjustments applies under subsection (i).  (k)Withdrawal liabilityAn employer’s withdrawal liability for purposes of this title shall be calculated taking into account any plan liabilities that are partitioned under subsection (a) until the plan year beginning after the expiration of 15 calendar years from the effective date of the partition.  
(l)Cessation of partition assistanceIf a plan that receives partition assistance under this section becomes insolvent for purposes of section 418E of the Internal Revenue Code of 1986, the plan shall no longer be eligible for assistance under this section and shall be eligible for assistance under section 4261. (m)ReportingAn eligible multiemployer plan that receives partition assistance under this section shall file with the corporation a report, including the following information, in such manner (which may include electronic filing requirements) and at such time as the corporation requires: 
(1)The funded percentage (as defined in section 305(j)(2)) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage.  (2)The market value of the assets of the plan (determined as provided in paragraph (1)) as of the last day of the plan year preceding such plan year. 
(3)The total value of all contributions made by employers and employees during the plan year preceding such plan year. (4)The total value of all benefits paid during the plan year preceding such plan year. 
(5)Cash flow projections for such plan year and the 9 succeeding plan years, and the assumptions used in making such projections. (6)Funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections. 
(7)The total value of all investment gains or losses during the plan year preceding such plan year. (8)Any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction. 
(9)A list of employers that withdrew from the plan in the plan year preceding such plan year, the payment schedule with respect to such withdrawal liability, and the resulting reduction in contributions. (10)A list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability. 
(11)Any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year, and whether such changes relate to the conditions of the partition assistance. (12)Details regarding any funding improvement plan or rehabilitation plan and updates to such plan. 
(13)The number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries. (14)The information contained on the most recent annual funding notice submitted by the plan under section 101(f). 
(15)The information contained on the most recent annual return under section 6058 of the Internal Revenue Code of 1986 and actuarial report under section 6059 of such Code of the plan. (16)Copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, financial reports, and copies of the portions of collective bargaining agreements relating to plan contributions, funding coverage, or benefits, and such other information as the corporation may reasonably require. Any information disclosed by a plan to the corporation that could identify individual employers shall be confidential and not subject to publication or disclosure. 
(n)Report to Congress 
(1)In generalNot later than 1 year after the date of enactment of this section and annually thereafter, the board of directors of the corporation shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Education and Labor and the Committee on Ways and Means of the House of Representatives a detailed report on the implementation and administration of this section. Such report shall include— (A)information on the name and number of multiemployer plans that have applied for partition assistance under this section; 
(B)the name and number of such plans that have been approved for partition assistance under this section and the name and number of the plans that have not been approved for special partition assistance; (C)a detailed rationale for any decision by the corporation to not approve an application for special partition assistance; 
(D)the amount of special partition assistance provided to eligible multiemployer plans (including amounts provided on an individual plan basis and in the aggregate); (E)the name and number of the multiemployer plans that restored benefit suspensions and provided lump sum or monthly installment payments to participants or beneficiaries; 
(F)the amount of benefits that were restored and lump sum or monthly installment payments that were paid (including amounts provided on an individual plan basis and in the aggregate); (G)the name and number of the plans that received adjustments to partition assistance under subsection (i); 
(H)a list of, and rationale for, each reasonable condition imposed by the corporation on plans approved for special partition assistance under this section; (I)the contracts that have been awarded by the corporation to implement or administer this section; 
(J)the number, purpose, and dollar amounts of the contracts that have been awarded to implement or administer the section; (K)a detailed summary of the reports required under subsection (m); and 
(L)a detailed summary of the feedback received on the pension relief internet website established under subsection (p).  (2)PBGC certificationThe board of directors of the corporation shall include with the report under paragraph (1) a certification and affirmation that the amount of special partition assistance provided to each plan under this section is the amount necessary to meet its funding goals under subsection (g), including, if applicable, any adjustment of special partition assistance as determined under subsection (i). 
(3)ConfidentialityCongress may publicize the reports received under paragraph (1) only after redacting all sensitive or proprietary information. (o)GAO reportNot later than 1 year after the first partition application is approved by the corporation under this section, and biennially thereafter, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Education and Labor and the Committee on Ways and Means of the House of Representatives a detailed report on the actions of the corporation to implement and administer this section, including an examination of the contracts awarded by such corporation to carry out this section and an analysis of such corporation’s compliance with subsections (e) and (g). 
(p)Special partition relief website 
(1)EstablishmentNot later than 120 days after the date of enactment of this section, the corporation shall establish and maintain a user-friendly, public-facing internet website to foster greater accountability and transparency in the implementation and administration of this section. (2)PurposeThe internet website established and maintained under paragraph (1) shall be a portal to key information relating to this section for multiemployer plan administrators and trustees, plan participants, beneficiaries, participating employers, other stakeholders, and the public. 
(3)Content and functionThe internet website established under paragraph (1) shall— (A)describe the nature and scope of the special partition authority and assistance under this section in a manner calculated to be understood by the average plan participant; 
(B)include published guidance, regulations, and all other relevant information on the implementation and administration of this section; (C)include, with respect to plan applications for special partition assistance— 
(i)a general description of the process by which eligible plans can apply for special partition assistance, information on how and when the corporation will process and consider plan applications; (ii)information on how the corporation will address any incomplete applications as specified in under this section; 
(iii)a list of the plans that have applied for special partition assistance and, for each application, the date of submission of a completed application; (iv)the text of each plan’s completed application for special partition assistance with appropriate redactions of personal, proprietary, or sensitive information;  
(v)the estimated date that a decision will be made by the corporation on each application; (vi)the actual date when such decision is made; 
(vii)the corporation’s decision on each application; and (viii)as applicable, a detailed rationale for any decision not to approve a plan’s application for special partition assistance; 
(D)provide detailed information on each contract solicited and awarded to implement or administer this section;  (E)include reports, audits, and other relevant oversight and accountability information on this section, including the annual reports submitted by the board of directors of the corporation to Congress required under subsection (n), the Office of the Inspector General audits, correspondence, and publications, and the Government Accountability Office reports under subsection (o); 
(F)provide a clear means for multiemployer plan administrators, plan participants, beneficiaries, other stakeholders, and the public to contact the corporation and provide feedback on the implementation and administration of this section; and (G)be regularly updated to carry out the purposes of this subsection. 
(q)Office of inspector generalThere is authorized to be appropriated to the corporation’s Office of Inspector General $24,000,000 for fiscal year 2020, which shall remain available through September 30, 2028, for salaries and expenses necessary for conducting investigations and audits of the implementation and administration of this section.  (r)Application of excise taxDuring the period that a plan is subject to a partition order under this section and prior to a cessation of adjustments pursuant to subsection (i)(3), the plan shall not be subject to section 4971 of the Internal Revenue Code of 1986.. 
102.Repeal of benefit suspensions for multiemployer plans in critical and declining status 
(a)Amendment to Internal Revenue Code of 1986Paragraph (9) of section 432(e) of the Internal Revenue Code of 1986 is repealed. (b)Amendment to Employee Retirement Income Security Act of 1974Paragraph (9) of section 305(e) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)) is repealed. 
(c)Effective dateThe repeals made by this section shall not apply to plans that have been approved for a suspension of benefit under section 432(e)(9)(G) of the Internal Revenue Code of 1986 and section 305(e)(9)(G) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085(e)(9)(G)) before the date of the enactment of this Act. 103.Temporary delay of designation of multiemployer plans as in endangered, critical, or critical and declining status (a)In generalNotwithstanding the actuarial certification under section 305(b)(3) of the Employee Retirement Income Security Act of 1974 and section 432(b)(3) of the Internal Revenue Code of 1986, if a plan sponsor of a multiemployer plan elects the application of this section, then, for purposes of section 305 of such Act and section 432 of such Code— 
(1)the status of the plan for its first plan year beginning during the period beginning on March 1, 2020, and ending on February 28, 2021, or the next succeeding plan year (as designated by the plan sponsor in such election), shall be the same as the status of such plan under such sections for the plan year preceding such designated plan year, and (2)in the case of a plan which was in endangered or critical status for the plan year preceding the designated plan year described in paragraph (1), the plan shall not be required to update its plan or schedules under section 305(c)(6) of such Act and section 432(c)(6) of such Code, or section 305(e)(3)(B) of such Act and section 432(e)(3)(B) of such Code, whichever is applicable, until the plan year following the designated plan year described in paragraph (1).If section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 did not apply to the plan year preceding the designated plan year described in paragraph (1), the plan actuary shall make a certification of the status of the plan under section 305(b)(3) of such Act and section 432(b)(3) of such Code for the preceding plan year in the same manner as if such sections had applied to such preceding plan year. 
(b)Exception for plans becoming critical during electionIf— (1)an election was made under subsection (a) with respect to a multiemployer plan, and 
(2)such plan has, without regard to such election, been certified by the plan actuary under section 305(b)(3) of the Employee Retirement Income Security Act of 1974 and section 432(b)(3) of the Internal Revenue Code of 1986 to be in critical status for the designated plan year described in subsection (a)(1), then such plan shall be treated as a plan in critical status for such plan year for purposes of applying section 4971(g)(1)(A) of such Code, section 302(b)(3) of such Act (without regard to the second sentence thereof), and section 412(b)(3) of such Code (without regard to the second sentence thereof). (c)Election and notice (1)ElectionAn election under subsection (a)— 
(A)shall be made at such time and in such manner as the Secretary of the Treasury or the Secretary’s delegate may prescribe and, once made, may be revoked only with the consent of the Secretary, and (B)if made— 
(i)before the date the annual certification is submitted to the Secretary or the Secretary’s delegate under section 305(b)(3) of such Act and section 432(b)(3) of such Code, shall be included with such annual certification, and (ii)after such date, shall be submitted to the Secretary or the Secretary’s delegate not later than 30 days after the date of the election. 
(2)Notice to participants 
(A)In generalNotwithstanding section 305(b)(3)(D) of the Employee Retirement Income Security Act of 1974 and section 432(b)(3)(D) of the Internal Revenue Code of 1986, if the plan is neither in endangered nor critical status by reason of an election made under subsection (a)— (i)the plan sponsor of a multiemployer plan shall not be required to provide notice under such sections, and 
(ii)the plan sponsor shall provide to the participants and beneficiaries, the bargaining parties, the Pension Benefit Guaranty Corporation, and the Secretary of Labor a notice of the election under subsection (a) and such other information as the Secretary of the Treasury (in consultation with the Secretary of Labor) may require— (I)if the election is made before the date the annual certification is submitted to the Secretary or the Secretary’s delegate under section 305(b)(3) of such Act and section 432(b)(3) of such Code, not later than 30 days after the date of the certification, and 
(II)if the election is made after such date, not later than 30 days after the date of the election. (B)Notice of endangered statusNotwithstanding section 305(b)(3)(D) of such Act and section 432(b)(3)(D) of such Code, if the plan is certified to be in critical status for any plan year but is in endangered status by reason of an election made under subsection (a), the notice provided under such sections shall be the notice which would have been provided if the plan had been certified to be in endangered status. 
104.Temporary extension of the funding improvement and rehabilitation periods for multiemployer pension plans in critical and endangered status for 2020 or 2021 
(a)In generalIf the plan sponsor of a multiemployer plan which is in endangered or critical status for a plan year beginning in 2020 or 2021 (determined after application of section 4) elects the application of this section, then, for purposes of section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986— (1)except as provided in paragraph (2), the plan’s funding improvement period or rehabilitation period, whichever is applicable, shall be 15 years rather than 10 years, and 
(2)in the case of a plan in seriously endangered status, the plan’s funding improvement period shall be 20 years rather than 15 years. (b)Definitions and special rulesFor purposes of this section— 
(1)ElectionAn election under this section shall be made at such time, and in such manner and form, as (in consultation with the Secretary of Labor) the Secretary of the Treasury or the Secretary’s delegate may prescribe. (2)DefinitionsAny term which is used in this section which is also used in section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 shall have the same meaning as when used in such sections. 
(c)Effective dateThis section shall apply to plan years beginning after December 31, 2019. 105.Adjustments to funding standard account rules (a)Adjustments (1)Amendment to Employee Retirement Income Security Act of 1974Section 304(b)(8) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1084(b)) is amended by adding at the end the following new subparagraph: 
 
(F)Relief for 2020 and 2021A multiemployer plan with respect to which the solvency test under subparagraph (C) is met as of February 29, 2020, may elect to apply this paragraph by substituting February 29, 2020 for August 31, 2008 each place it appears in subparagraphs (A)(i), (B)(i)(I), and (B)(i)(II) (without regard to whether such plan previously elected the application of this paragraph). The preceding sentence shall not apply to a plan with respect to which a partition order is in effect under section 4233A.. (2)Amendment to Internal Revenue Code of 1986Section 431(b)(8) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(F)Relief for 2020 and 2021A multiemployer plan with respect to which the solvency test under subparagraph (C) is met as of February 29, 2020, may elect to apply this paragraph by substituting February 29, 2020 for August 31, 2008 each place it appears in subparagraphs (A)(i), (B)(i)(I), and (B)(i)(II) (without regard to whether such plan previously elected the application of this paragraph). The preceding sentence shall not apply to a plan with respect to which a partition order is in effect under section 4233A of the Employee Retirement Income Security Act of 1974.. (b)Effective dates (1)In generalThe amendments made by this section shall take effect as of the first day of the first plan year ending on or after February 29, 2020, except that any election a plan makes pursuant to this section that affects the plan’s funding standard account for the first plan year beginning after February 29, 2020, shall be disregarded for purposes of applying the provisions of section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 to such plan year. 
(2)Restrictions on benefit increasesNotwithstanding paragraph (1), the restrictions on plan amendments increasing benefits in sections 304(b)(8)(D) of such Act and 431(b)(8)(D) of such Code, as applied by the amendments made by this section, shall take effect on the date of enactment of this Act.  106.PBGC guarantee for participants in multiemployer plansSection 4022A(c)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322a(c)(1)) is amended by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)100 percent of the accrual rate up to $15, plus 75 percent of the lesser of— (i)$70; or 
(ii)the accrual rate, if any, in excess of $15; and (B)the number of the participant’s years of credited service. 
For each calendar year after the first full calendar year following the date of the enactment of the Emergency Pension Plan Relief Act, the accrual rates in subparagraph (A) shall increase by the national average wage index (as defined in section 209(k)(1) of the Social Security Act). For purposes of this subsection, the rates applicable for determining the guaranteed benefits of the participants of any plan shall be the rates in effect for the calendar year in which the plan becomes insolvent under section 4245 or the calendar year in which the plan is terminated, if earlier.. 
IIRelief for Single Employer Pension Plans 
201.Extended amortization for single employer plans 
(a)15-year amortization under the Internal Revenue Code of 1986Section 430(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (8)15-year amortizationWith respect to plan years beginning after December 31, 2019— 
(A)the shortfall amortization bases for all plan years preceding the first plan year beginning after December 31, 2019 (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero, and (B)subparagraphs (A) and (B) of paragraph (2) shall each be applied by substituting 15-plan-year period for 7-plan-year period.. 
(b)15-year amortization under the Employee Retirement Income Security Act of 1974Section 303(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(c)) is amended by adding at the end the following new paragraph:  (8)15-year amortizationWith respect to plan years beginning after December 31, 2019— 
(A)the shortfall amortization bases for all plan years preceding the first plan year beginning after December 31, 2019 (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero, and (B)subparagraphs (A) and (B) of paragraph (2) shall each be applied by substituting 15-plan-year period for 7-plan-year period.. 
(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2019. 202.Extension of pension funding stabilization percentages for single employer plans (a)Amendments to Internal Revenue Code of 1986 (1)In generalThe table contained in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
 
 
If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is: 
 
Any year in the period starting in 2012 and ending in 201990%110% 
Any year in the period starting in 2020 and ending in 202595%105% 
202690%110% 
202785%115% 
202880%120% 
202975%125% 
After 202970%130%.. 
(2)Floor on 25-year averagesSubclause (I) of section 430(h)(2)(C)(iv) of such Code is amended by adding at the end the following: Notwithstanding anything in this subclause, if the average of the first, second, or third segment rate for any 25-year period is less than 5 percent, such average shall be deemed to be 5 percent.. (b)Amendments to Employee Retirement Income Security Act of 1974 (1)In generalThe table contained in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(h)(2)(C)(iv)(II)) is amended to read as follows: 
 
 
 
If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is: 
 
Any year in the period starting in 2012 and ending in 201990%110% 
Any year in the period starting in 2020 and ending in 202595%105% 
202690%110% 
202785%115% 
202880%120% 
202975%125% 
After 202970%130%.. 
(2)Conforming amendments 
(A)In generalSection 101(f)(2)(D) of such Act (29 U.S.C. 1021(f)(2)(D)) is amended— (i)in clause (i) by striking and the Bipartisan Budget Act of 2015 both places it appears and inserting , the Bipartisan Budget Act of 2015, and the Emergency Pension Plan Relief Act, and 
(ii)in clause (ii) by striking 2023 and inserting 2029. (B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of section 101(f)(2)(D)(i) of such Act to conform to the amendments made by this section. 
(3)Floor on 25-year averagesSubclause (I) of section 303(h)(2)(C)(iv) of such Act (29 U.S.C. 1083(h)(2)(C)(iv)(II)) is amended by adding at the end the following: Notwithstanding anything in this subclause, if the average of the first, second, or third segment rate for any 25-year period is less than 5 percent, such average shall be deemed to be 5 percent.. (c)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after December 31, 2019.  
IIIOther Retirement Related Provisions 
301.Waiver of required minimum distributions for 2019 
(a)In generalSection 401(a)(9)(I)(i) of the Internal Revenue Code of 1986 is amended by striking calendar year 2020 and inserting calendar years 2019 and 2020. (b)Eligible rollover distributionsSection 402(c)(4) of such Code is amended by striking 2020 each place it appears in the last sentence and inserting 2019 or 2020. 
(c)Conforming amendmentsSection 401(a)(9)(I) of such Code is amended— (1)by striking clause (ii) and redesignating clause (iii) as clause (ii), and 
(2)by striking calendar year 2020 in clause (ii)(II), as so redesignated, and inserting calendar years 2019 and 2020.  (d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 2203 of the Coronavirus Aid, Relief, and Economic Security Act, except that subparagraph (c)(1) thereof shall be applied by substituting December 31, 2018 for December 31, 2019. 
302.Waiver of 60-day rule in case of rollover of otherwise required minimum distributions in 2019 or 2020 
(a)Qualified trusts402(c)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (D)Exception for rollover of otherwise required minimum distributions in 2019 or 2020In the case of an eligible rollover distribution described in the second sentence of paragraph (4), subparagraph (A) shall not apply to any transfer of such distribution made before December 1, 2020.. 
(b)Individual retirement accountsSection 408(d)(3) of such Code is amended by adding at the end the following new subparagraph:  (J)Waiver of 60-day rule and once per-year limitation for certain 2019 and 2020 rolloversIn the case of a distribution during 2019 or 2020 to which, under subparagraph (E), this paragraph would not have applied had the minimum distribution requirements of section 401(a)(9) applied during such years, the 60-day requirement under subparagraph (A) and the limitation under subparagraph (B) shall not apply to such distribution to the extent the amount is paid into an individual retirement account, individual retirement annuity (other than an endowment contract), or eligible retirement plan (as defined in subparagraph (A)) as otherwise required under such subparagraph before December 1, 2020.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 303.Exclusion of benefits provided to volunteer firefighters and emergency medical responders made permanent (a)In generalSection 139B of the Internal Revenue Code of 1986 is amended by striking subsection (d). 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 304.Application of special rules to money purchase pension plansSection 2202(a)(6)(B) of the Coronavirus Aid, Relief, and Economic Security Act is amended by inserting , and, in the case of a money purchase pension plan, a coronavirus-related distribution which is an in-service withdrawal shall be treated as meeting the distribution rules of section 401(a) of such Code before the period. 
305.Grants to assist low-income women and survivors of domestic violence in obtaining qualified domestic relations orders 
(a)Authorization of grant awardsThe Secretary of Labor, acting through the Director of the Women’s Bureau and in conjunction with the Assistant Secretary of the Employee Benefits Security Administration, shall award grants, on a competitive basis, to eligible entities to enable such entities to assist low-income women and survivors of domestic violence in obtaining qualified domestic relations orders and ensuring that those women actually obtain the benefits to which they are entitled through those orders. (b)Definition of eligible entityIn this section, the term eligible entity means a community-based organization with proven experience and expertise in serving women and the financial and retirement needs of women. 
(c)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary of Labor at such time, in such manner, and accompanied by such information as the Secretary of Labor may require. (d)Minimum grant amountThe Secretary of Labor shall award grants under this section in amounts of not less than $250,000. 
(e)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to develop programs to offer help to low-income women or survivors of domestic violence who need assistance in preparing, obtaining, and effectuating a qualified domestic relations order. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2020 and each succeeding fiscal year. 
306.Modification of special rules for minimum funding standards for community newspaper plans 
(a)Amendment to Internal Revenue Code of 1986Subsection (m) of section 430 of the Internal Revenue Code of 1986, as added by the Setting Every Community Up for Retirement Enhancement Act of 2019, is amended to read as follows:   (m)Special rules for community newspaper plans (1)In generalAn eligible newspaper plan sponsor of a plan under which no participant has had the participant’s accrued benefit increased (whether because of service or compensation) after April 2, 2019, may elect to have the alternative standards described in paragraph (4) apply to such plan. 
(2)Eligible newspaper plan sponsorThe term eligible newspaper plan sponsor means the plan sponsor of— (A)any community newspaper plan, or 
(B)any other plan sponsored, as of April 2, 2019, by a member of the same controlled group of a plan sponsor of a community newspaper plan if such member is in the trade or business of publishing 1 or more newspapers. (3)ElectionAn election under paragraph (1) shall be made at such time and in such manner as prescribed by the Secretary. Such election, once made with respect to a plan year, shall apply to all subsequent plan years unless revoked with the consent of the Secretary. 
(4)Alternative minimum funding standardsThe alternative standards described in this paragraph are the following: (A)Interest rates (i)In generalNotwithstanding subsection (h)(2)(C) and except as provided in clause (ii), the first, second, and third segment rates in effect for any month for purposes of this section shall be 8 percent. 
(ii)New benefit accrualsNotwithstanding subsection (h)(2), for purposes of determining the funding target and normal cost of a plan for any plan year, the present value of any benefits accrued or earned under the plan for a plan year with respect to which an election under paragraph (1) is in effect shall be determined on the basis of the United States Treasury obligation yield curve for the day that is the valuation date of such plan for such plan year. (iii)United States Treasury obligation yield curveFor purposes of this subsection, the term United States Treasury obligation yield curve means, with respect to any day, a yield curve which shall be prescribed by the Secretary for such day on interest-bearing obligations of the United States. 
(B)Shortfall amortization base 
(i)Previous shortfall amortization basesThe shortfall amortization bases determined under subsection (c)(3) for all plan years preceding the first plan year to which the election under paragraph (1) applies (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero under rules similar to the rules of subsection (c)(6). (ii)New shortfall amortization baseNotwithstanding subsection (c)(3), the shortfall amortization base for the first plan year to which the election under paragraph (1) applies shall be the funding shortfall of such plan for such plan year (determined using the interest rates as modified under subparagraph (A)). 
(C)Determination of shortfall amortization installments 
(i)30-year periodSubparagraphs (A) and (B) of subsection (c)(2) shall be applied by substituting 30-plan-year for 7-plan-year each place it appears. (ii)No special electionThe election under subparagraph (D) of subsection (c)(2) shall not apply to any plan year to which the election under paragraph (1) applies. 
(D)Exemption from at-risk treatmentSubsection (i) shall not apply. (5)Community newspaper planFor purposes of this subsection— 
(A)In generalThe term community newspaper plan means any plan to which this section applies maintained as of December 31, 2018, by an employer which— (i)maintains the plan on behalf of participants and beneficiaries with respect to employment in the trade or business of publishing 1 or more newspapers which were published by the employer at any time during the 11-year period ending on the date of the enactment of this subsection, 
(ii) 
(I)is not a company the stock of which is publicly traded (on a stock exchange or in an over-the-counter market), and is not controlled, directly or indirectly, by such a company, or (II)is controlled, directly or indirectly, during the entire 30-year period ending on the date of the enactment of this subsection by individuals who are members of the same family, and does not publish or distribute a daily newspaper that is carrier-distributed in printed form in more than 5 States, and 
(iii)is controlled, directly or indirectly— (I)by 1 or more persons residing primarily in a State in which the community newspaper has been published on newsprint or carrier-distributed, 
(II)during the entire 30-year period ending on the date of the enactment of this subsection by individuals who are members of the same family, (III)by 1 or more trusts, the sole trustees of which are persons described in subclause (I) or (II), or 
(IV)by a combination of persons described in subclause (I), (II), or (III). (B)NewspaperThe term newspaper does not include any newspaper (determined without regard to this subparagraph) to which any of the following apply: 
(i)Is not in general circulation. (ii)Is published (on newsprint or electronically) less frequently than 3 times per week. 
(iii)Has not ever been regularly published on newsprint. (iv)Does not have a bona fide list of paid subscribers. 
(C)ControlA person shall be treated as controlled by another person if such other person possesses, directly or indirectly, the power to direct or cause the direction and management of such person (including the power to elect a majority of the members of the board of directors of such person) through the ownership of voting securities. (6)Controlled groupFor purposes of this subsection, the term controlled group means all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 as of the date of the enactment of this subsection.. 
(b)Amendment to Employee Retirement Income Security Act of 1974Subsection (m) of section 303 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083(m)), as added by the Setting Every Community Up for Retirement Enhancement Act of 2019, is amended to read as follows:  (m)Special rules for community newspaper plans (1)In generalAn eligible newspaper plan sponsor of a plan under which no participant has had the participant’s accrued benefit increased (whether because of service or compensation) after April 2, 2019, may elect to have the alternative standards described in paragraph (4) apply to such plan. 
(2)Eligible newspaper plan sponsorThe term eligible newspaper plan sponsor means the plan sponsor of— (A)any community newspaper plan, or 
(B)any other plan sponsored, as of April 2, 2019, by a member of the same controlled group of a plan sponsor of a community newspaper plan if such member is in the trade or business of publishing 1 or more newspapers. (3)ElectionAn election under paragraph (1) shall be made at such time and in such manner as prescribed by the Secretary of the Treasury. Such election, once made with respect to a plan year, shall apply to all subsequent plan years unless revoked with the consent of the Secretary of the Treasury. 
(4)Alternative minimum funding standardsThe alternative standards described in this paragraph are the following: (A)Interest rates (i)In generalNotwithstanding subsection (h)(2)(C) and except as provided in clause (ii), the first, second, and third segment rates in effect for any month for purposes of this section shall be 8 percent. 
(ii)New benefit accrualsNotwithstanding subsection (h)(2), for purposes of determining the funding target and normal cost of a plan for any plan year, the present value of any benefits accrued or earned under the plan for a plan year with respect to which an election under paragraph (1) is in effect shall be determined on the basis of the United States Treasury obligation yield curve for the day that is the valuation date of such plan for such plan year. (iii)United States Treasury obligation yield curveFor purposes of this subsection, the term United States Treasury obligation yield curve means, with respect to any day, a yield curve which shall be prescribed by the Secretary of the Treasury for such day on interest-bearing obligations of the United States. 
(B)Shortfall amortization base 
(i)Previous shortfall amortization basesThe shortfall amortization bases determined under subsection (c)(3) for all plan years preceding the first plan year to which the election under paragraph (1) applies (and all shortfall amortization installments determined with respect to such bases) shall be reduced to zero under rules similar to the rules of subsection (c)(6). (ii)New shortfall amortization baseNotwithstanding subsection (c)(3), the shortfall amortization base for the first plan year to which the election under paragraph (1) applies shall be the funding shortfall of such plan for such plan year (determined using the interest rates as modified under subparagraph (A)). 
(C)Determination of shortfall amortization installments 
(i)30-year periodSubparagraphs (A) and (B) of subsection (c)(2) shall be applied by substituting 30-plan-year for 7-plan-year each place it appears. (ii)No special electionThe election under subparagraph (D) of subsection (c)(2) shall not apply to any plan year to which the election under paragraph (1) applies. 
(D)Exemption from at-risk treatmentSubsection (i) shall not apply. (5)Community newspaper planFor purposes of this subsection— 
(A)In generalThe term community newspaper plan means a plan to which this section applies maintained as of December 31, 2018, by an employer which— (i)maintains the plan on behalf of participants and beneficiaries with respect to employment in the trade or business of publishing 1 or more newspapers which were published by the employer at any time during the 11-year period ending on the date of the enactment of this subsection, 
(ii) 
(I)is not a company the stock of which is publicly traded (on a stock exchange or in an over-the-counter market), and is not controlled, directly or indirectly, by such a company, or (II)is controlled, directly, or indirectly, during the entire 30-year period ending on the date of the enactment of this subsection by individuals who are members of the same family, and does not publish or distribute a daily newspaper that is carrier-distributed in printed form in more than 5 States, and 
(iii)is controlled, directly, or indirectly— (I)by 1 or more persons residing primarily in a State in which the community newspaper has been published on newsprint or carrier-distributed, 
(II)during the entire 30-year period ending on the date of the enactment of this subsection by individuals who are members of the same family, (III)by 1 or more trusts, the sole trustees of which are persons described in subclause (I) or (II), or 
(IV)by a combination of persons described in subclause (I), (II), or (III). (B)NewspaperThe term newspaper does not include any newspaper (determined without regard to this subparagraph) to which any of the following apply: 
(i)Is not in general circulation. (ii)Is published (on newsprint or electronically) less frequently than 3 times per week. 
(iii)Has not ever been regularly published on newsprint. (iv)Does not have a bona fide list of paid subscribers. 
(C)ControlA person shall be treated as controlled by another person if such other person possesses, directly or indirectly, the power to direct or cause the direction and management of such person (including the power to elect a majority of the members of the board of directors of such person) through the ownership of voting securities. (6)Controlled groupFor purposes of this subsection, the term controlled group means all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 as of the date of the enactment of this subsection. 
(7)Effect on premium rate calculationNotwithstanding any other provision of law or any regulation issued by the Pension Benefit Guaranty Corporation, in the case of a plan for which an election is made to apply the alternative standards described in paragraph (3), the additional premium under section 4006(a)(3)(E) shall be determined as if such election had not been made.. (c)Effective dateThe amendments made by this section shall apply to plan years ending after December 31, 2017. 
307.Minimum rate of interest for certain determinations related to life insurance contracts 
(a)Modification of minimum rate for purposes of cash value accumulation test 
(1)In generalSection 7702(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking an annual effective rate of 4 percent and inserting the applicable accumulation test minimum rate. (2)Applicable accumulation test minimum rateSection 7702(b) of such Code is amended by adding at the end the following new paragraph: 
 
(3)Applicable accumulation test minimum rateFor purposes of paragraph (2)(A), the term applicable accumulation test minimum rate means the lesser of— (A)an annual effective rate of 4 percent, or 
(B)the insurance interest rate (as defined in subsection (f)(11)) in effect at the time the contract is issued.. (b)Modification of minimum rate for purposes of guideline premium requirements (1)In generalSection 7702(c)(3)(B)(iii) of such Code is amended by striking an annual effective rate of 6 percent and inserting the applicable guideline premium minimum rate. 
(2)Applicable guideline premium minimum rateSection 7702(c)(3) of such Code is amended by adding at the end the following new subparagraph:  (E)Applicable guideline premium minimum rateFor purposes of subparagraph (B)(iii), the term applicable guideline premium minimum rate means the applicable accumulation test minimum rate (as defined in subsection (b)(3)) plus 2 percentage points.. 
(c)Application of modified minimum rates to determination of guideline level premiumSection 7702(c)(4) of such Code is amended— (1)by striking 4 percent and inserting the applicable accumulation test minimum rate, and 
(2)by striking 6 percent and inserting the applicable guideline premium minimum rate. (d)Insurance interest rateSection 7702(f) of such Code is amended by adding at the end the following new paragraph: 
 
(11)Insurance interest rateFor purposes of this section— (A)In generalThe term insurance interest rate means, with respect to any contract issued in any calendar year, the lesser of— 
(i)the section 7702 valuation interest rate for such calendar year (or, if such calendar year is not an adjustment year, the most recent adjustment year), or (ii)the section 7702 applicable Federal interest rate for such calendar year (or, if such calendar year is not an adjustment year, the most recent adjustment year). 
(B)Section 7702 valuation interest rateThe term section 7702 valuation interest rate means, with respect to any adjustment year, the prescribed U.S. valuation interest rate for life insurance with guaranteed durations of more than 20 years (as defined in the National Association of Insurance Commissioners’ Standard Valuation Law) as effective in the calendar year immediately preceding such adjustment year. (C)Section 7702 applicable Federal interest rateThe term section 7702 applicable Federal interest rate means, with respect to any adjustment year, the average (rounded to the nearest whole percentage point) of the applicable Federal mid-term rates (as defined in section 1274(d) but based on annual compounding) effective as of the beginning of each of the calendar months in the most recent 60-month period ending before the second calendar year prior to such adjustment year. 
(D)Adjustment yearThe term adjustment year means the calendar year following any calendar year that includes the effective date of a change in the prescribed U.S. valuation interest rate for life insurance with guaranteed durations of more than 20 years (as defined in the National Association of Insurance Commissioners' Standard Valuation Law). (E)Transition ruleNotwithstanding subparagraph (A), the insurance interest rate shall be 2 percent in the case of any contract which is issued during the period that— 
(i)begins on January 1, 2021, and (ii)ends immediately before the beginning of the first adjustment year that beings after December 31, 2021.. 
(e)Effective dateThe amendments made by this section shall apply to contracts issued after December 31, 2020. HGiving Retirement Options to Workers Act 101.Short title, etc (a)Short titleThis division may be cited as the Giving Retirement Options to Workers Act of 2020 or the GROW Act. 
(b)Table of contentsThe table of contents for this division is as follows:   Sec. 101. Short title, etc. Sec. 102. Composite plans. Sec. 103. Application of certain requirements to composite plans. Sec. 104. Treatment of composite plans under title IV. Sec. 105. Conforming changes. Sec. 106. Effective date. 102.Composite plans (a)Amendment to the Employee Retirement Income Security Act of 1974 (1)In generalTitle I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.) is amended by adding at the end the following: 
 
8Composite Plans and Legacy Plans 
801.Composite plan defined 
(a)In generalFor purposes of this Act, the term composite plan means a pension plan— (1)which is a multiemployer plan that is neither a defined benefit plan nor a defined contribution plan; 
(2)the terms of which provide that the plan is a composite plan for purposes of this title with respect to which not more than one multiemployer defined benefit plan is treated as a legacy plan within the meaning of section 805, unless there is more than one legacy plan following a merger of composite plans under section 806; (3)which provides systematically for the payment of benefits— 
(A)objectively calculated pursuant to a formula enumerated in the plan document with respect to plan participants after retirement, for life; and (B)in the form of life annuities, except for benefits which under section 203(e) may be immediately distributed without the consent of the participant; 
(4)for which the plan contributions for the first plan year are at least 120 percent of the normal cost for the plan year; (5)which requires— 
(A)an annual valuation of the liability of the plan as of a date within the plan year to which the valuation refers or within one month prior to the beginning of such year; (B)an annual actuarial determination of the plan’s current funded ratio and projected funded ratio under section 802(a); 
(C)corrective action through a realignment program pursuant to section 803 whenever the plan’s projected funded ratio is below 120 percent for the plan year; and (D)an annual notification to each participant describing the participant’s benefits under the plan and explaining that such benefits may be subject to reduction under a realignment program pursuant to section 803 based on the plan’s funded status in future plan years; and 
(6)the board of trustees of which includes at least one retiree or beneficiary in pay status during each plan year following the first plan year in which at least 5 percent of the participants in the plan are retirees or beneficiaries in pay status. (b)Transition from a multiemployer defined benefit plan (1)In generalThe plan sponsor of a defined benefit plan that is a multiemployer plan may, subject to paragraph (2), amend the plan to incorporate the features of a composite plan as a component of the multiemployer plan separate from the defined benefit plan component, except in the case of a defined benefit plan for which the plan actuary has certified under section 305(b)(3) that the plan is or will be in critical status for the plan year in which such amendment would become effective or for any of the succeeding 5 plan years. 
(2)RequirementsAny amendment pursuant to paragraph (1) to incorporate the features of a composite plan as a component of a multiemployer plan shall— (A)apply with respect to all collective bargaining agreements providing for contributions to the multiemployer plan on or after the effective date of the amendment; 
(B)apply with respect to all participants in the multiemployer plan for whom contributions are made to the multiemployer plan on or after the effective date of the amendment; (C)specify that the effective date of the amendment is— 
(i)the first day of a specified plan year following the date of the adoption of the amendment, except that the plan sponsor may alternatively provide for a separate effective date with respect to each collective bargaining agreement under which contributions to the multiemployer plan are required, which shall occur on the first day of the first plan year beginning after the termination, or if earlier, the re-opening, of each such agreement, or such earlier date as the parties to the agreement and the plan sponsor of the multiemployer plan shall agree to; and (ii)not later than the first day of the fifth plan year beginning on or after the date of the adoption of the amendment; 
(D)specify that, as of the amendment’s effective date, no further benefits shall accrue under the defined benefit component of the multiemployer plan; and (E)specify that, as of the amendment’s effective date, the plan sponsor of the multiemployer plan shall be the plan sponsor of both the composite plan component and the defined benefit plan component of the plan. 
(3)Special rulesIf a multiemployer plan is amended pursuant to paragraph (1)— (A)the requirements of this title and title IV shall be applied to the composite plan component and the defined benefit plan component of the multiemployer plan as if each such component were maintained as a separate plan; and 
(B)the assets of the composite plan component and the defined benefit plan component of the plan shall be held in a single trust forming part of the plan under which the trust instrument expressly provides— (i)for separate accounts (and appropriate records) to be maintained to reflect the interest which each of the plan components has in the trust, including separate accounting for additions to the trust for the benefit of each plan component, disbursements made from each plan component’s account in the trust, investment experience of the trust allocable to that account, and administrative expenses (whether direct expenses or shared expenses allocated proportionally), and permits, but does not require, the pooling of some or all of the assets of the two plan components for investment purposes; and 
(ii)that the assets of each of the two plan components shall be held, invested, reinvested, managed, administered and distributed for the exclusive benefit of the participants and beneficiaries of each such plan component, and in no event shall the assets of one of the plan components be available to pay benefits due under the other plan component. (4)Not a termination eventNotwithstanding section 4041A, an amendment pursuant to paragraph (1) to incorporate the features of a composite plan as a component of a multiemployer plan does not constitute termination of the multiemployer plan. 
(5)Notice to the Secretary 
(A)NoticeThe plan sponsor of a composite plan shall provide notice to the Secretary of the intent to establish the composite plan (or, in the case of a composite plan incorporated as a component of a multiemployer plan as described in paragraph (1), the intent to amend the multiemployer plan to incorporate such composite plan) at least 30 days prior to the effective date of such establishment or amendment. (B)CertificationIn the case of a composite plan incorporated as a component of a multiemployer plan as described in paragraph (1), such notice shall include a certification by the plan actuary under section 305(b)(3) that the effective date of the amendment occurs in a plan year for which the multiemployer plan is not in critical status for that plan year and any of the succeeding 5 plan years. 
(6)References to composite plan componentAs used in this part, the term composite plan includes a composite plan component added to a defined benefit plan pursuant to paragraph (1). (7)Rule of constructionParagraph (2)(A) shall not be construed as preventing the plan sponsor of a multiemployer plan from adopting an amendment pursuant to paragraph (1) because some collective bargaining agreements are amended to cease any covered employer's obligation to contribute to the multiemployer plan before or after the plan amendment is effective. Paragraph (2)(B) shall not be construed as preventing the plan sponsor of a multiemployer plan from adopting an amendment pursuant to paragraph (1) because some participants cease to have contributions made to the multiemployer plan on their behalf before or after the plan amendment is effective. 
(c)Coordination with funding rulesExcept as otherwise provided in this title, sections 302, 304, and 305 shall not apply to a composite plan. (d)Treatment of a composite planFor purposes of this Act (other than sections 302 and 4245), a composite plan shall be treated as if it were a defined benefit plan unless a different treatment is provided for under applicable law. 
802.Funded ratios; actuarial assumptions 
(a)Certification of funded ratios 
(1)In generalNot later than the one-hundred twentieth day of each plan year of a composite plan, the plan actuary of the composite plan shall certify to the Secretary, the Secretary of the Treasury, and the plan sponsor the plan’s current funded ratio and projected funded ratio for the plan year. (2)Determination of current funded ratio and projected funded ratioFor purposes of this section: 
(A)Current funded ratioThe current funded ratio is the ratio (expressed as a percentage) of— (i)the value of the plan’s assets as of the first day of the plan year; to 
(ii)the plan actuary’s best estimate of the present value of the plan liabilities as of the first day of the plan year. (B)Projected funded ratioThe projected funded ratio is the current funded ratio projected to the first day of the fifteenth plan year following the plan year for which the determination is being made. 
(3)Consideration of contribution rate increasesFor purposes of projections under this subsection, the plan sponsor may anticipate contribution rate increases beyond the term of the current collective bargaining agreement and any agreed-to supplements, up to a maximum of 2.5 percent per year, compounded annually, unless it would be unreasonable under the circumstances to assume that contributions would increase by that amount. (b)Actuarial assumptions and methodsFor purposes of this part: 
(1)In generalAll costs, liabilities, rates of interest and other factors under the plan shall be determined for a plan year on the basis of actuarial assumptions and methods— (A)each of which is reasonable (taking into account the experience of the plan and reasonable expectations); 
(B)which, in combination, offer the actuary’s best estimate of anticipated experience under the plan; and (C)with respect to which any change from the actuarial assumptions and methods used in the previous plan year shall be certified by the plan actuary and the actuarial rationale for such change provided in the annual report required by section 103. 
(2)Fair market value of assetsThe value of the plan’s assets shall be taken into account on the basis of their fair market value. (3)Determination of normal cost and plan liabilitiesA plan’s normal cost and liabilities shall be based on the most recent actuarial valuation required under section 801(a)(5)(A) and the unit credit funding method. 
(4)Time when certain contributions deemed madeAny contributions for a plan year made by an employer after the last day of such plan year, but not later than two and one-half months after such day, shall be deemed to have been made on such last day. For purposes of this paragraph, such two and one-half month period may be extended for not more than six months under regulations prescribed by the Secretary of the Treasury. (5)Additional actuarial assumptionsExcept where otherwise provided in this part, the provisions of section 305(b)(3)(B) shall apply to any determination or projection under this part. 
803.Realignment program 
(a)Realignment program 
(1)AdoptionIn any case in which the plan actuary certifies under section 802(a) that the plan’s projected funded ratio is below 120 percent for the plan year, the plan sponsor shall adopt a realignment program under paragraph (2) not later than 210 days after the due date of the certification required under such section 802(a). The plan sponsor shall adopt an updated realignment program for each succeeding plan year for which a certification described in the preceding sentence is made. (2)Content of realignment program (A)In generalA realignment program adopted under this paragraph is a written program which consists of all reasonable measures, including options or a range of options to be undertaken by the plan sponsor or proposed to the bargaining parties, formulated, based on reasonably anticipated experience and reasonable actuarial assumptions, to enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year. 
(B)Initial program elementsReasonable measures under a realignment program described in subparagraph (A) may include any of the following: (i)Proposed contribution increases. 
(ii)A reduction in the rate of future benefit accruals, so long as the resulting rate is not less than 1 percent of the contributions on which benefits are based as of the start of the plan year (or the equivalent standard accrual rate as described in section 305(e)(6)). (iii)A modification or elimination of adjustable benefits of participants that are not in pay status before the date of the notice required under subsection (b)(1). 
(iv)Any other lawfully available measures not specifically described in this subparagraph or subparagraph (C) or (D) that the plan sponsor determines are reasonable. (C)Additional program elementsIf the plan sponsor has determined that all reasonable measures available under subparagraph (B) will not enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year, such reasonable measures may also include— 
(i)a reduction of accrued benefits that are not in pay status by the date of the notice required under subsection (b)(1); or (ii)a reduction of any benefits of participants that are in pay status before the date of the notice required under subsection (b)(1) other than core benefits as defined in paragraph (4). 
(D)Additional reductionsIn the case of a composite plan for which the plan sponsor has determined that all reasonable measures available under subparagraphs (B) and (C) will not enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year, such reasonable measures may also include— (i)a further reduction in the rate of future benefit accruals without regard to the limitation applicable under subparagraph (B)(ii); or 
(ii)a reduction of core benefits;provided that such reductions shall be equitably distributed across the participant and beneficiary population, taking into account factors, with respect to participants and beneficiaries and their benefits, that may include one or more of the factors listed in subclauses (I) through (X) of section 305(e)(9)(D)(vi), to the extent necessary to enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year, or at the election of the plan sponsor, a projected funded ratio of at least 100 percent for the following plan year and a current funded ratio of at least 90 percent. (3)Adjustable benefit definedFor purposes of this part, the term adjustable benefit means— 
(A)benefits, rights, and features under the plan, including post-retirement death benefits, 60-month guarantees, disability benefits not yet in pay status, and similar benefits; (B)any early retirement benefit or retirement-type subsidy (within the meaning of section 204(g)(2)(A)) and any benefit payment option (other than the qualified joint and survivor annuity); and 
(C)benefit increases that were adopted (or, if later, took effect) less than 60 months before the first day such realignment program took effect. (4)Core benefit definedFor purposes of this part, the term core benefit means a participant’s accrued benefit payable in the normal form of an annuity commencing at normal retirement age, determined without regard to— 
(A)any early retirement benefits, retirement-type subsidies, or other benefits, rights, or features that may be associated with that benefit; and (B)any cost-of-living adjustments or benefit increases effective after the date of retirement. 
(5)Coordination with contribution increases 
(A)In generalA realignment program may provide that some or all of the benefit modifications described in the program will only take effect if the bargaining parties fail to agree to specified levels of increases in contributions to the plan, effective as of specified dates. (B)Independent benefit modificationsIf a realignment program adopts any changes to the benefit formula that are independent of potential contribution increases, such changes shall take effect not later than 180 days after the first day of the first plan year that begins following the adoption of the realignment program. 
(C)Conditional benefit modificationsIf a realignment program adopts any changes to the benefit formula that take effect only if the bargaining parties fail to agree to contribution increases, such changes shall take effect not later than the first day of the first plan year beginning after the third anniversary of the date of adoption of the realignment program. (D)Revocation of certain benefit modificationsBenefit modifications described in subparagraph (C) may be revoked, in whole or in part, and retroactively or prospectively, when contributions to the plan are increased, as specified in the realignment program, including any amendments thereto. The preceding sentence shall not apply unless the contribution increases are to be effective not later than the fifth anniversary of the first day of the first plan year that begins after the adoption of the realignment program. 
(b)Notice 
(1)In generalIn any case in which it is certified under section 802(a) that the projected funded ratio is less than 120 percent, the plan sponsor shall, not later than 30 days after the date of the certification, provide notification of the current and projected funded ratios to the participants and beneficiaries, the bargaining parties, and the Secretary. Such notice shall include— (A)an explanation that contribution rate increases or benefit reductions may be necessary; 
(B)a description of the types of benefits that might be reduced; and (C)an estimate of the contribution increases and benefit reductions that may be necessary to achieve a projected funded ratio of 120 percent. 
(2)Notice of benefit modifications 
(A)In GeneralNo modifications may be made that reduce the rate of future benefit accrual or that reduce core benefits or adjustable benefits unless notice of such reduction has been given at least 180 days before the general effective date of such reduction for all participants and beneficiaries to— (i)plan participants and beneficiaries; 
(ii)each employer who has an obligation to contribute to the composite plan; and (iii)each employee organization which, for purposes of collective bargaining, represents plan participants employed by such employers. 
(B)Content of NoticeThe notice under subparagraph (A) shall contain— (i)sufficient information to enable participants and beneficiaries to understand the effect of any reduction on their benefits, including an illustration of any affected benefit or subsidy, on an annual or monthly basis that a participant or beneficiary would otherwise have been eligible for as of the general effective date described in subparagraph (A); and 
(ii)information as to the rights and remedies of plan participants and beneficiaries as well as how to contact the Department of Labor for further information and assistance, where appropriate. (C)Form and MannerAny notice under subparagraph (A)— 
(i)shall be provided in a form and manner prescribed in regulations of the Secretary of Labor; (ii)shall be written in a manner so as to be understood by the average plan participant. 
(3)Model noticesThe Secretary shall— (A)prescribe model notices that the plan sponsor of a composite plan may use to satisfy the notice requirements under this subsection; and 
(B)by regulation enumerate any details related to the elements listed in paragraph (1) that any notice under this subsection must include. (4)Delivery methodAny notice under this part shall be provided in writing and may also be provided in electronic form to the extent that the form is reasonably accessible to persons to whom the notice is provided. 
804.Limitation on increasing benefits 
(a)Level of current funded ratiosExcept as provided in subsections (c), (d), and (e), no plan amendment increasing benefits or establishing new benefits under a composite plan may be adopted for a plan year unless— (1)the plan’s current funded ratio is at least 110 percent (without regard to the benefit increase or new benefits); 
(2)taking the benefit increase or new benefits into account, the current funded ratio is at least 100 percent and the projected funded ratio for the current plan year is at least 120 percent; (3)in any case in which, after taking the benefit increase or new benefits into account, the current funded ratio is less than 140 percent and the projected funded ratio is less than 140 percent, the benefit increase or new benefits are projected by the plan actuary to increase the present value of the plan’s liabilities for the plan year by not more than 3 percent; and 
(4)expected contributions for the current plan year are at least 120 percent of normal cost for the plan year, determined using the unit credit funding method and treating the benefit increase or new benefits as in effect for the entire plan year. (b)Additional requirements where core benefits reducedIf a plan has been amended to reduce core benefits pursuant to a realignment program under section 803(a)(2)(D), such plan may not be subsequently amended to increase core benefits unless the amendment— 
(1)increases the level of future benefit payments only; and (2)provides for an equitable distribution of benefit increases across the participant and beneficiary population, taking into account the extent to which the benefits of participants were previously reduced pursuant to such realignment program. 
(c)Exception To comply with applicable lawSubsection (a) shall not apply in connection with a plan amendment if the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986 or to comply with other applicable law. (d)Exception where maximum deductible limit appliesSubsection (a) shall not apply in connection with a plan amendment if and to the extent that contributions to the composite plan would not be deductible for the plan year under section 404(a)(1)(E) of the Internal Revenue Code of 1986 if the plan amendment is not adopted. 
(e)Exception for certain benefit modificationsSubsection (a) shall not apply in connection with a plan amendment under section 803(a)(5)(C), regarding conditional benefit modifications. (f)Treatment of plan amendmentsFor purposes of this section— 
(1)if two or more plan amendments increasing benefits or establishing new benefits are adopted in a plan year, such amendments shall be treated as a single amendment adopted on the last day of the plan year; (2)all benefit increases and new benefits adopted in a single amendment are treated as a single benefit increase, irrespective of whether the increases and new benefits take effect in more than one plan year; and 
(3)increases in contributions or decreases in plan liabilities which are scheduled to take effect in future plan years may be taken into account in connection with a plan amendment if they have been agreed to in writing or otherwise formalized by the date the plan amendment is adopted. 805.Composite plan restrictions to preserve legacy plan funding (a)Treatment as a legacy plan (1)In generalFor purposes of this part and parts 2 and 3, a defined benefit plan shall be treated as a legacy plan with respect to the composite plan under which the employees who were eligible to accrue a benefit under the defined benefit plan become eligible to accrue a benefit under such composite plan. 
(2)Component plansIn any case in which a defined benefit plan is amended to add a composite plan component pursuant to section 801(b), paragraph (1) shall be applied by substituting defined benefit component for defined benefit plan and composite plan component for composite plan. (3)Eligible to accrue a benefitFor purposes of paragraph (1), an employee is considered eligible to accrue a benefit under a composite plan as of the first day in which the employee completes an hour of service under a collective bargaining agreement that provides for contributions to and accruals under the composite plan in lieu of accruals under the legacy plan. 
(4)Collective bargaining agreementAs used in this part, the term collective bargaining agreement includes any agreement under which an employer has an obligation to contribute to a plan. (5)Other termsAny term used in this part which is not defined in this part and which is also used in section 305 shall have the same meaning provided such term in such section. 
(b)Restrictions on acceptance by composite plan of agreements and contributions 
(1)In generalThe plan sponsor of a composite plan shall not accept or recognize a collective bargaining agreement (or any modification to such agreement), and no contributions may be accepted and no benefits may be accrued or otherwise earned under the agreement— (A)in any case in which the plan actuary of any defined benefit plan that would be treated as a legacy plan with respect to such composite plan has certified under section 305(b)(3) that such defined benefit plan is or will be in critical status for the plan year in which such agreement would take effect or for any of the succeeding 5 plan years; and 
(B)unless the agreement requires each employer who is a party to such agreement, including employers whose employees are not participants in the legacy plan, to provide contributions to the legacy plan with respect to such composite plan in a manner that satisfies the transition contribution requirements of subsection (d). (2)NoticeNot later than 30 days after a determination by a plan sponsor of a composite plan that an agreement fails to satisfy the requirements described in paragraph (1), the plan sponsor shall provide notification of such failure and the reasons for such determination— 
(A)to the parties to the agreement; (B)to active participants of the composite plan who have ceased to accrue or otherwise earn benefits with respect to service with an employer pursuant to paragraph (1); and 
(C)to the Secretary, the Secretary of the Treasury, and the Pension Benefit Guaranty Corporation. (3)Limitation on retroactive effectThis subsection shall not apply to benefits accrued before the date on which notice is provided under paragraph (2). 
(c)Restriction on accrual of benefits under a composite plan 
(1)In generalIn any case in which an employer, under a collective bargaining agreement entered into after the date of enactment of the Giving Retirement Options to Workers Act of 2020, ceases to have an obligation to contribute to a multiemployer defined benefit plan, no employees employed by the employer may accrue or otherwise earn benefits under any composite plan, with respect to service with that employer, for a 60-month period beginning on the date on which the employer entered into such collective bargaining agreement. (2)Notice of cessation of obligationWithin 30 days of determining that an employer has ceased to have an obligation to contribute to a legacy plan with respect to employees employed by an employer that is or will be contributing to a composite plan with respect to service of such employees, the plan sponsor of the legacy plan shall notify the plan sponsor of the composite plan of that cessation. 
(3)Notice of cessation of accrualsNot later than 30 days after determining that an employer has ceased to have an obligation to contribute to a legacy plan, the plan sponsor of the composite plan shall notify the bargaining parties, the active participants affected by the cessation of accruals, the Secretary, the Secretary of the Treasury, and the Pension Benefit Guaranty Corporation of the cessation of accruals, the period during which such cessation is in effect, and the reasons therefor. (4)Limitation on retroactive effectThis subsection shall not apply to benefits accrued before the date on which notice is provided under paragraph (3). 
(d)Transition contribution requirements 
(1)In generalA collective bargaining agreement satisfies the transition contribution requirements of this subsection if the agreement— (A)authorizes payment of contributions to a legacy plan at a rate or rates equal to or greater than the transition contribution rate established by the legacy plan under paragraph (2); and 
(B)does not provide for— (i)a suspension of contributions to the legacy plan with respect to any period of service; or 
(ii)any new direct or indirect exclusion of younger or newly hired employees of the employer from being taken into account in determining contributions owed to the legacy plan. (2)Transition contribution rate (A)In generalThe transition contribution rate for a plan year is the contribution rate that, as certified by the actuary of the legacy plan in accordance with the principles in section 305(b)(3)(B), is reasonably expected to be adequate— 
(i)to fund the normal cost for the plan year; (ii)to amortize the plan’s unfunded liabilities in level annual installments over 25 years, beginning with the plan year in which the transition contribution rate is first established; and 
(iii)to amortize any subsequent changes in the legacy plan’s unfunded liability due to experience gains or losses (including investment gains or losses, gains or losses due to contributions greater or less than the contributions made under the prior transition contribution rate, and other actuarial gains or losses), changes in actuarial assumptions, changes to the legacy plan’s benefits, or changes in funding method over a period of 15 plan years beginning with the plan year in which such change in unfunded liability is incurred.The transition contribution rate for any plan year may not be less than the transition contribution rate for the plan year in which such rate is first established. (B)Multiple ratesIf different rates of contribution are payable to the legacy plan by different employers or for different classes of employees, the certification shall specify a transition contribution rate for each such employer. 
(C)Rate applicable to employer 
(i)In generalExcept as provided by clause (ii), the transition contribution rate applicable to an employer for a plan year is the rate in effect for the plan year of the legacy plan that commences on or after 180 days before the earlier of— (I)the effective date of the collective bargaining agreement pursuant to which the employer contributes to the legacy plan; or 
(II)5 years after the last plan year for which the transition contribution rate applicable to the employer was established or updated. (ii)ExceptionThe transition contribution rate applicable to an employer for the first plan year beginning on or after the commencement of the employer’s obligation to contribute to the composite plan is the rate in effect for the plan year of the legacy plan that commences on or after 180 days before such first plan year. 
(D)Effect of legacy plan financial circumstancesIf the plan actuary of the legacy plan has certified under section 305 that the plan is in endangered or critical status for a plan year, the transition contribution rate for the following plan year is the rate determined with respect to the employer under the legacy plan’s funding improvement or rehabilitation plan under section 305, if greater than the rate otherwise determined, but in no event greater than 75 percent of the sum of the contribution rates applicable to the legacy plan and the composite plan for the plan year. (E)Other actuarial assumptions and methodsExcept as provided in subparagraph (A), the determination of the transition contribution rate for a plan year shall be based on actuarial assumptions and methods consistent with the minimum funding determinations made under section 304 (or, if applicable, section 305) with respect to the legacy plan for the plan year. 
(F)Adjustments in rateThe plan sponsor of a legacy plan from time to time may adjust the transition contribution rate or rates applicable to an employer under this paragraph by increasing some rates and decreasing others if the actuary certifies that such adjusted rates in combination will produce projected contribution income for the plan year beginning on or after the date of certification that is not less than would be produced by the transition contribution rates in effect at the time of the certification. (G)Notice of transition contribution rateThe plan sponsor of a legacy plan shall provide notice to the parties to collective bargaining agreements pursuant to which contributions are made to the legacy plan of changes to the transition contribution rate requirements at least 30 days before the beginning of the plan year for which the rate is effective. 
(H)Notice to composite plan sponsorNot later than 30 days after a determination by the plan sponsor of a legacy plan that a collective bargaining agreement provides for a rate of contributions that is below the transition contribution rate applicable to one or more employers that are parties to the collective bargaining agreement, the plan sponsor of the legacy plan shall notify the plan sponsor of any composite plan under which employees of such employer would otherwise be eligible to accrue a benefit. (3)Correction proceduresPursuant to standards prescribed by the Secretary, the plan sponsor of a composite plan shall adopt rules and procedures that give the parties to the collective bargaining agreement notice of the failure of such agreement to satisfy the transition contribution requirements of this subsection, and a reasonable opportunity to correct such failure, not to exceed 180 days from the date of notice given under subsection (b)(2). 
(4)Supplemental contributionsA collective bargaining agreement may provide for supplemental contributions to the legacy plan for a plan year in excess of the transition contribution rate determined under paragraph (2), regardless of whether the legacy plan is in endangered or critical status for such plan year. (e)Nonapplication of composite plan restrictions (1)In generalThe provisions of subsections (a), (b), and (c) shall not apply with respect to a collective bargaining agreement, to the extent the agreement, or a predecessor agreement, provides or provided for contributions to a defined benefit plan that is a legacy plan, as of the first day of the first plan year following a plan year for which the plan actuary certifies that the plan is fully funded, has been fully funded for at least three out of the immediately preceding 5 plan years, and is projected to remain fully funded for at least the following 4 plan years. 
(2)Determination of fully fundedA plan is fully funded for purposes of paragraph (1) if, as of the valuation date of the plan for a plan year, the value of the plan’s assets equals or exceeds the present value of the plan’s liabilities, determined in accordance with the rules prescribed by the Pension Benefit Guaranty Corporation under sections 4219(c)(1)(D) and 4281 for multiemployer plans terminating by mass withdrawal, as in effect for the date of the determination, except the plan’s reasonable assumption regarding the starting date of benefits may be used. (3)Other applicable rulesExcept as provided in paragraph (2), actuarial determinations and projections under this section shall be based on the rules in section 305(b)(3) and section 802(b). 
806.Mergers and asset transfers of composite plans 
(a)In generalAssets and liabilities of a composite plan may only be merged with, or transferred to, another plan if— (1)the other plan is a composite plan; 
(2)the plan or plans resulting from the merger or transfer is a composite plan; (3)no participant’s accrued benefit or adjustable benefit is lower immediately after the transaction than it was immediately before the transaction; and 
(4)the value of the assets transferred in the case of a transfer reasonably reflects the value of the amounts contributed with respect to the participants whose benefits are being transferred, adjusted for allocable distributions, investment gains and losses, and administrative expenses. (b)Legacy plan (1)In generalAfter a merger or transfer involving a composite plan, the legacy plan with respect to an employer that is obligated to contribute to the resulting composite plan is the legacy plan that applied to that employer immediately before the merger or transfer. 
(2)Multiple Legacy PlansIf an employer is obligated to contribute to more than one legacy plan with respect to employees eligible to accrue benefits under more than one composite plan and there is a merger or transfer of such legacy plans, the transition contribution rate applicable to the legacy plan resulting from the merger or transfer with respect to that employer shall be determined in accordance with the provisions of section 805(d)(2)(B).. (2)Penalties (A)Civil enforcement of failure to comply with realignment programSection 502(a) of such Act (29 U.S.C. 1132(a)) is amended— 
(i)in paragraph (10), by striking or at the end; (ii)in paragraph (11), by striking the period at the end and inserting ; or; and 
(iii)by adding at the end the following:  (12)in the case of a composite plan required to adopt a realignment program under section 803, if the plan sponsor— 
(A)has not adopted a realignment program under that section by the deadline established in such section; or (B)fails to update or comply with the terms of the realignment program in accordance with the requirements of such section,by the Secretary, by an employer that has an obligation to contribute with respect to the composite plan, or by an employee organization that represents active participants in the composite plan, for an order compelling the plan sponsor to adopt a realignment program, or to update or comply with the terms of the realignment program, in accordance with the requirements of such section and the realignment program.. 
(B)Civil penaltiesSection 502(c) of such Act (29 U.S.C. 1132(c)) is amended— (i)by moving paragraphs (8), (10), and (12) each 2 ems to the left; 
(ii)by redesignating paragraphs (9) through (12) as paragraphs (12) through (15), respectively; and (iii)by inserting after paragraph (8) the following: 
 
(9)The Secretary may assess against any plan sponsor of a composite plan a civil penalty of not more than $1,100 per day for each violation by such sponsor— (A)of the requirement under section 802(a) on the plan actuary to certify the plan’s current or projected funded ratio by the date specified in such subsection; or 
(B)of the requirement under section 803 to adopt a realignment program by the deadline established in that section and to comply with its terms. (10) (A)The Secretary may assess against any plan sponsor of a composite plan a civil penalty of not more than $100 per day for each violation by such sponsor of the requirement under section 803(b) to provide notice as described in such section, except that no penalty may be assessed in any case in which the plan sponsor exercised reasonable diligence to meet the requirements of such section and— 
(i)the plan sponsor did not know that the violation existed; or (ii)the plan sponsor provided such notice during the 30-day period beginning on the first date on which the plan sponsor knew, or in exercising reasonable due diligence should have known, that such violation existed. 
(B)In any case in which the plan sponsor exercised reasonable diligence to meet the requirements of section 803(b)— (i)the total penalty assessed under this paragraph against such sponsor for a plan year may not exceed $500,000; and 
(ii)the Secretary may waive part or all of such penalty to the extent that the payment of such penalty would be excessive or otherwise inequitable relative to the violation involved. (11)The Secretary may assess against any plan sponsor of a composite plan a civil penalty of not more than $100 per day for each violation by such sponsor of the notice requirements under sections 801(b)(5) and 805(b)(2).. 
(3)Conforming amendmentThe table of contents in section 1 of such Act (29 U.S.C. 1001 note) is amended by inserting after the item relating to section 734 the following:   Part 8—Composite Plans and Legacy Plans Sec. 801. Composite plan defined. Sec. 802. Funded ratios; actuarial assumptions. Sec. 803. Realignment program. Sec. 804. Limitation on increasing benefits. Sec. 805. Composite plan restrictions to preserve legacy plan funding. Sec. 806. Mergers and asset transfers of composite plans.. (b)Amendment to the Internal Revenue Code of 1986 (1)In generalPart III of subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
CComposite Plans and Legacy Plans 
 
Sec. 437. Composite plan defined. 
Sec. 438. Funded ratios; actuarial assumptions. 
Sec. 439. Realignment program. 
Sec. 440. Limitation on increasing benefits. 
Sec. 440A. Composite plan restrictions to preserve legacy plan funding. 
Sec. 440B. Mergers and asset transfers of composite plans. 
437.Composite plan defined 
(a)In generalFor purposes of this title, the term composite plan means a pension plan— (1)which is a multiemployer plan that is neither a defined benefit plan nor a defined contribution plan, 
(2)the terms of which provide that the plan is a composite plan for purposes of this title with respect to which not more than one multiemployer defined benefit plan is treated as a legacy plan within the meaning of section 440A, unless there is more than one legacy plan following a merger of composite plans under section 440B, (3)which provides systematically for the payment of benefits— 
(A)objectively calculated pursuant to a formula enumerated in the plan document with respect to plan participants after retirement, for life, and (B)in the form of life annuities, except for benefits which under section 411(a)(11) may be immediately distributed without the consent of the participant, 
(4)for which the plan contributions for the first plan year are at least 120 percent of the normal cost for the plan year, (5)which requires— 
(A)an annual valuation of the liability of the plan as of a date within the plan year to which the valuation refers or within one month prior to the beginning of such year, (B)an annual actuarial determination of the plan’s current funded ratio and projected funded ratio under section 438(a), 
(C)corrective action through a realignment program pursuant to section 439 whenever the plan’s projected funded ratio is below 120 percent for the plan year, and (D)an annual notification to each participant describing the participant’s benefits under the plan and explaining that such benefits may be subject to reduction under a realignment program pursuant to section 439 based on the plan’s funded status in future plan years, and 
(6)the board of trustees of which includes at least one retiree or beneficiary in pay status during each plan year following the first plan year in which at least 5 percent of the participants in the plan are retirees or beneficiaries in pay status. (b)Transition from a multiemployer defined benefit plan (1)In generalThe plan sponsor of a defined benefit plan that is a multiemployer plan may, subject to paragraph (2), amend the plan to incorporate the features of a composite plan as a component of the multiemployer plan separate from the defined benefit plan component, except in the case of a defined benefit plan for which the plan actuary has certified under section 432(b)(3) that the plan is or will be in critical status for the plan year in which such amendment would become effective or for any of the succeeding 5 plan years. 
(2)RequirementsAny amendment pursuant to paragraph (1) to incorporate the features of a composite plan as a component of a multiemployer plan shall— (A)apply with respect to all collective bargaining agreements providing for contributions to the multiemployer plan on or after the effective date of the amendment, 
(B)apply with respect to all participants in the multiemployer plan for whom contributions are made to the multiemployer plan on or after the effective date of the amendment, (C)specify that the effective date of the amendment is— 
(i)the first day of a specified plan year following the date of the adoption of the amendment, except that the plan sponsor may alternatively provide for a separate effective date with respect to each collective bargaining agreement under which contributions to the multiemployer plan are required, which shall occur on the first day of the first plan year beginning after the termination, or if earlier, the re-opening, of each such agreement, or such earlier date as the parties to the agreement and the plan sponsor of the multiemployer plan shall agree to, and (ii)not later than the first day of the fifth plan year beginning on or after the date of the adoption of the amendment, 
(D)specify that, as of the amendment’s effective date, no further benefits shall accrue under the defined benefit component of the multiemployer plan, and (E)specify that, as of the amendment’s effective date, the plan sponsor of the multiemployer plan shall be the plan sponsor of both the composite plan component and the defined benefit plan component of the plan. 
(3)Special rulesIf a multiemployer plan is amended pursuant to paragraph (1)— (A)the requirements of this title shall be applied to the composite plan component and the defined benefit plan component of the multiemployer plan as if each such component were maintained as a separate plan, and 
(B)the assets of the composite plan component and the defined benefit plan component of the plan shall be held in a single trust forming part of the plan under which the trust instrument expressly provides— (i)for separate accounts (and appropriate records) to be maintained to reflect the interest which each of the plan components has in the trust, including separate accounting for additions to the trust for the benefit of each plan component, disbursements made from each plan component’s account in the trust, investment experience of the trust allocable to that account, and administrative expenses (whether direct expenses or shared expenses allocated proportionally), and permits, but does not require, the pooling of some or all of the assets of the two plan components for investment purposes, and 
(ii)that the assets of each of the two plan components shall be held, invested, reinvested, managed, administered and distributed for the exclusive benefit of the participants and beneficiaries of each such plan component, and in no event shall the assets of one of the plan components be available to pay benefits due under the other plan component. (4)Not a termination eventNotwithstanding section 4041A of the Employee Retirement Income Security Act of 1974, an amendment pursuant to paragraph (1) to incorporate the features of a composite plan as a component of a multiemployer plan does not constitute termination of the multiemployer plan. 
(5)Notice to the Secretary 
(A)NoticeThe plan sponsor of a composite plan shall provide notice to the Secretary of the intent to establish the composite plan (or, in the case of a composite plan incorporated as a component of a multiemployer plan as described in paragraph (1), the intent to amend the multiemployer plan to incorporate such composite plan) at least 30 days prior to the effective date of such establishment or amendment. (B)CertificationIn the case of a composite plan incorporated as a component of a multiemployer plan as described in paragraph (1), such notice shall include a certification by the plan actuary under section 432(b)(3) that the effective date of the amendment occurs in a plan year for which the multiemployer plan is not in critical status for that plan year and any of the succeeding 5 plan years. 
(6)References to composite plan componentAs used in this subpart, the term composite plan includes a composite plan component added to a defined benefit plan pursuant to paragraph (1). (7)Rule of constructionParagraph (2)(A) shall not be construed as preventing the plan sponsor of a multiemployer plan from adopting an amendment pursuant to paragraph (1) because some collective bargaining agreements are amended to cease any covered employer's obligation to contribute to the multiemployer plan before or after the plan amendment is effective. Paragraph (2)(B) shall not be construed as preventing the plan sponsor of a multiemployer plan from adopting an amendment pursuant to paragraph (1) because some participants cease to have contributions made to the multiemployer plan on their behalf before or after the plan amendment is effective. 
(c)Coordination with funding rulesExcept as otherwise provided in this title, sections 412, 431, and 432 shall not apply to a composite plan. (d)Treatment of a composite planFor purposes of this title (other than sections 412 and 418E), a composite plan shall be treated as if it were a defined benefit plan unless a different treatment is provided for under applicable law. 
438.Funded ratios; actuarial assumptions 
(a)Certification of funded ratios 
(1)In generalNot later than the one-hundred twentieth day of each plan year of a composite plan, the plan actuary of the composite plan shall certify to the Secretary, the Secretary of Labor, and the plan sponsor the plan’s current funded ratio and projected funded ratio for the plan year. (2)Determination of current funded ratio and projected funded ratioFor purposes of this section— 
(A)Current funded ratioThe current funded ratio is the ratio (expressed as a percentage) of— (i)the value of the plan’s assets as of the first day of the plan year, to 
(ii)the plan actuary’s best estimate of the present value of the plan liabilities as of the first day of the plan year. (B)Projected funded ratioThe projected funded ratio is the current funded ratio projected to the first day of the fifteenth plan year following the plan year for which the determination is being made. 
(3)Consideration of contribution rate increasesFor purposes of projections under this subsection, the plan sponsor may anticipate contribution rate increases beyond the term of the current collective bargaining agreement and any agreed-to supplements, up to a maximum of 2.5 percent per year, compounded annually, unless it would be unreasonable under the circumstances to assume that contributions would increase by that amount. (b)Actuarial assumptions and methodsFor purposes of this part— 
(1)In generalAll costs, liabilities, rates of interest, and other factors under the plan shall be determined for a plan year on the basis of actuarial assumptions and methods— (A)each of which is reasonable (taking into account the experience of the plan and reasonable expectations), 
(B)which, in combination, offer the actuary’s best estimate of anticipated experience under the plan, and (C)with respect to which any change from the actuarial assumptions and methods used in the previous plan year shall be certified by the plan actuary and the actuarial rationale for such change provided in the annual report required by section 6058. 
(2)Fair market value of assetsThe value of the plan’s assets shall be taken into account on the basis of their fair market value. (3)Determination of normal cost and plan liabilitiesA plan’s normal cost and liabilities shall be based on the most recent actuarial valuation required under section 437(a)(5)(A) and the unit credit funding method. 
(4)Time when certain contributions deemed madeAny contributions for a plan year made by an employer after the last day of such plan year, but not later than two and one-half months after such day, shall be deemed to have been made on such last day. For purposes of this paragraph, such two and one-half month period may be extended for not more than six months under regulations prescribed by the Secretary. (5)Additional actuarial assumptionsExcept where otherwise provided in this subpart, the provisions of section 432(b)(3)(B) shall apply to any determination or projection under this subpart. 
439.Realignment program 
(a)Realignment program 
(1)AdoptionIn any case in which the plan actuary certifies under section 438(a) that the plan’s projected funded ratio is below 120 percent for the plan year, the plan sponsor shall adopt a realignment program under paragraph (2) not later than 210 days after the due date of the certification required under section 438(a). The plan sponsor shall adopt an updated realignment program for each succeeding plan year for which a certification described in the preceding sentence is made. (2)Content of realignment program (A)In generalA realignment program adopted under this paragraph is a written program which consists of all reasonable measures, including options or a range of options to be undertaken by the plan sponsor or proposed to the bargaining parties, formulated, based on reasonably anticipated experience and reasonable actuarial assumptions, to enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year. 
(B)Initial program elementsReasonable measures under a realignment program described in subparagraph (A) may include any of the following: (i)Proposed contribution increases. 
(ii)A reduction in the rate of future benefit accruals, so long as the resulting rate shall not be less than 1 percent of the contributions on which benefits are based as of the start of the plan year (or the equivalent standard accrual rate as described in section 432(e)(6)). (iii)A modification or elimination of adjustable benefits of participants that are not in pay status before the date of the notice required under subsection (b)(1). 
(iv)Any other legally available measures not specifically described in this subparagraph or subparagraph (C) or (D) that the plan sponsor determines are reasonable. (C)Additional program elementsIf the plan sponsor has determined that all reasonable measures available under subparagraph (B) will not enable the plan to achieve a projected funded ratio of at least 120 percent the following plan year, such reasonable measures may also include— 
(i)a reduction of accrued benefits that are not in pay status by the date of the notice required under subsection (b)(1), or (ii)a reduction of any benefits of participants that are in pay status before the date of the notice required under subsection (b)(1) other than core benefits as defined in paragraph (4). 
(D)Additional reductionsIn the case of a composite plan for which the plan sponsor has determined that all reasonable measures available under subparagraphs (B) and (C) will not enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year, such reasonable measures may also include— (i)a further reduction in the rate of future benefit accruals without regard to the limitation applicable under subparagraph (B)(ii), or 
(ii)a reduction of core benefits,provided that such reductions shall be equitably distributed across the participant and beneficiary population, taking into account factors, with respect to participants and beneficiaries and their benefits, that may include one or more of the factors listed in subclauses (I) through (X) of section 432(e)(9)(D)(vi), to the extent necessary to enable the plan to achieve a projected funded ratio of at least 120 percent for the following plan year, or at the election of the plan sponsor, a projected funded ratio of at least 100 percent for the following plan year and a current funded ratio of at least 90 percent. (3)Adjustable benefit definedFor purposes of this subpart, the term adjustable benefit means— 
(A)benefits, rights, and features under the plan, including post-retirement death benefits, 60-month guarantees, disability benefits not yet in pay status, and similar benefits, (B)any early retirement benefit or retirement-type subsidy (within the meaning of section 411(d)(6)(B)(i)) and any benefit payment option (other than the qualified joint and survivor annuity), and 
(C)benefit increases that were adopted (or, if later, took effect) less than 60 months before the first day such realignment program took effect. (4)Core benefit definedFor purposes of this subpart, the term core benefit means a participant’s accrued benefit payable in the normal form of an annuity commencing at normal retirement age, determined without regard to— 
(A)any early retirement benefits, retirement-type subsidies, or other benefits, rights, or features that may be associated with that benefit, and (B)any cost-of-living adjustments or benefit increases effective after the date of retirement. 
(5)Coordination with contribution increases 
(A)In generalA realignment program may provide that some or all of the benefit modifications described in the program will only take effect if the bargaining parties fail to agree to specified levels of increases in contributions to the plan, effective as of specified dates. (B)Independent benefit modificationsIf a realignment program adopts any changes to the benefit formula that are independent of potential contribution increases, such changes shall take effect not later than 180 days following the first day of the first plan year that begins following the adoption of the realignment program. 
(C)Conditional benefit modificationsIf a realignment program adopts any changes to the benefit formula that take effect only if the bargaining parties fail to agree to contribution increases, such changes shall take effect not later than the first day of the first plan year beginning after the third anniversary of the date of adoption of the realignment program. (D)Revocation of certain benefit modificationsBenefit modifications described in paragraph (3) may be revoked, in whole or in part, and retroactively or prospectively, when contributions to the plan are increased, as specified in the realignment program, including any amendments thereto. The preceding sentence shall not apply unless the contribution increases are to be effective not later than the fifth anniversary of the first day of the first plan year that begins after the adoption of the realignment program. 
(b)Notice 
(1)In generalIn any case in which it is certified under section 438(a) that the projected funded ratio is less than 120 percent, the plan sponsor shall, not later than 30 days after the date of the certification, provide notification of the current and projected funded ratios to the participants and beneficiaries, the bargaining parties, and the Secretary. Such notice shall include— (A)an explanation that contribution rate increases or benefit reductions may be necessary, 
(B)a description of the types of benefits that might be reduced, and (C)an estimate of the contribution increases and benefit reductions that may be necessary to achieve a projected funded ratio of 120 percent. 
(2)Notice of benefit modifications 
(A)In generalNo modifications may be made that reduce the rate of future benefit accrual or that reduce core benefits or adjustable benefits unless notice of such reduction has been given at least 180 days before the general effective date of such reduction for all participants and beneficiaries to— (i)plan participants and beneficiaries, 
(ii)each employer who has an obligation to contribute to the composite plan, and (iii)each employee organization which, for purposes of collective bargaining, represents plan participants employed by such employers. 
(B)Content of NoticeThe notice under subparagraph (A) shall contain— (i)sufficient information to enable participants and beneficiaries to understand the effect of any reduction on their benefits, including an illustration of any affected benefit or subsidy, on an annual or monthly basis that a participant or beneficiary would otherwise have been eligible for as of the general effective date described in subparagraph (A), and 
(ii)information as to the rights and remedies of plan participants and beneficiaries as well as how to contact the Department of Labor for further information and assistance, where appropriate. (C)Form and MannerAny notice under subparagraph (A)— 
(i)shall be provided in a form and manner prescribed in regulations of the Secretary of Labor, (ii)shall be written in a manner so as to be understood by the average plan participant. 
(3)Model noticesThe Secretary shall— (A)prescribe model notices that the plan sponsor of a composite plan may use to satisfy the notice requirements under this subsection, and 
(B)by regulation enumerate any details related to the elements listed in paragraph (1) that any notice under this subsection must include. (4)Delivery methodAny notice under this part shall be provided in writing and may also be provided in electronic form to the extent that the form is reasonably accessible to persons to whom the notice is provided. 
440.Limitation on increasing benefits 
(a)Level of current funded ratiosExcept as provided in subsections (c), (d), and (e), no plan amendment increasing benefits or establishing new benefits under a composite plan may be adopted for a plan year unless— (1)the plan’s current funded ratio is at least 110 percent (without regard to the benefit increase or new benefits), 
(2)taking the benefit increase or new benefits into account, the current funded ratio is at least 100 percent and the projected funded ratio for the current plan year is at least 120 percent, (3)in any case in which, after taking the benefit increase or new benefits into account, the current funded ratio is less than 140 percent or the projected funded ratio is less than 140 percent, the benefit increase or new benefits are projected by the plan actuary to increase the present value of the plan’s liabilities for the plan year by not more than 3 percent, and 
(4)expected contributions for the current plan year are at least 120 percent of normal cost for the plan year, determined using the unit credit funding method and treating the benefit increase or new benefits as in effect for the entire plan year. (b)Additional requirements where core benefits reducedIf a plan has been amended to reduce core benefits pursuant to a realignment program under section 439(a)(2)(D), such plan may not be subsequently amended to increase core benefits unless the amendment— 
(1)increases the level of future benefit payments only, and (2)provides for an equitable distribution of benefit increases across the participant and beneficiary population, taking into account the extent to which the benefits of participants were previously reduced pursuant to such realignment program. 
(c)Exception To comply with applicable lawSubsection (a) shall not apply in connection with a plan amendment if the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 or to comply with other applicable law. (d)Exception where maximum deductible limit appliesSubsection (a) shall not apply in connection with a plan amendment if and to the extent that contributions to the composite plan would not be deductible for the plan year under section 404(a)(1)(E) if the plan amendment is not adopted. The Secretary of the Treasury shall issue regulations to implement this paragraph. 
(e)Exception for certain benefit modificationsSubsection (a) shall not apply in connection with a plan amendment under section 439(a)(5)(C), regarding conditional benefit modifications. (f)Treatment of plan amendmentsFor purposes of this section— 
(1)if two or more plan amendments increasing benefits or establishing new benefits are adopted in a plan year, such amendments shall be treated as a single amendment adopted on the last day of the plan year, (2)all benefit increases and new benefits adopted in a single amendment are treated as a single benefit increase, irrespective of whether the increases and new benefits take effect in more than one plan year, and 
(3)increases in contributions or decreases in plan liabilities which are scheduled to take effect in future plan years may be taken into account in connection with a plan amendment if they have been agreed to in writing or otherwise formalized by the date the plan amendment is adopted. 440A.Composite plan restrictions to preserve legacy plan funding (a)Treatment as a legacy plan (1)In generalFor purposes of this subchapter, a defined benefit plan shall be treated as a legacy plan with respect to the composite plan under which the employees who were eligible to accrue a benefit under the defined benefit plan become eligible to accrue a benefit under such composite plan. 
(2)Component plansIn any case in which a defined benefit plan is amended to add a composite plan component pursuant to section 437(b), paragraph (1) shall be applied by substituting defined benefit component for defined benefit plan and composite plan component for composite plan. (3)Eligible to accrue a benefitFor purposes of paragraph (1), an employee is considered eligible to accrue a benefit under a composite plan as of the first day in which the employee completes an hour of service under a collective bargaining agreement that provides for contributions to and accruals under the composite plan in lieu of accruals under the legacy plan. 
(4)Collective bargaining agreementAs used in this subpart, the term collective bargaining agreement includes any agreement under which an employer has an obligation to contribute to a plan. (5)Other termsAny term used in this subpart which is not defined in this part and which is also used in section 432 shall have the same meaning provided such term in such section. 
(b)Restrictions on acceptance by composite plan of agreements and contributions 
(1)In generalThe plan sponsor of a composite plan shall not accept or recognize a collective bargaining agreement (or any modification to such agreement), and no contributions may be accepted and no benefits may be accrued or otherwise earned under the agreement— (A)in any case in which the plan actuary of any defined benefit plan that would be treated as a legacy plan with respect to such composite plan has certified under section 432(b)(3) that such defined benefit plan is or will be in critical status for the plan year in which such agreement would take effect or for any of the succeeding 5 plan years, and 
(B)unless the agreement requires each employer who is a party to such agreement, including employers whose employees are not participants in the legacy plan, to provide contributions to the legacy plan with respect to such composite plan in a manner that satisfies the transition contribution requirements of subsection (d). (2)NoticeNot later than 30 days after a determination by a plan sponsor of a composite plan that an agreement fails to satisfy the requirements described in paragraph (1), the plan sponsor shall provide notification of such failure and the reasons for such determination to— 
(A)the parties to the agreement, (B)active participants of the composite plan who have ceased to accrue or otherwise earn benefits with respect to service with an employer pursuant to paragraph (1), and 
(C)the Secretary of Labor, the Secretary of the Treasury, and the Pension Benefit Guaranty Corporation. (3)Limitation on retroactive effectThis subsection shall not apply to benefits accrued before the date on which notice is provided under paragraph (2). 
(c)Restriction on accrual of benefits under a composite plan 
(1)In generalIn any case in which an employer, under a collective bargaining agreement entered into after the date of enactment of the Giving Retirement Options to Workers Act of 2020, ceases to have an obligation to contribute to a multiemployer defined benefit plan, no employees employed by the employer may accrue or otherwise earn benefits under any composite plan, with respect to service with that employer, for a 60-month period beginning on the date on which the employer entered into such collective bargaining agreement. (2)Notice of cessation of obligationWithin 30 days of determining that an employer has ceased to have an obligation to contribute to a legacy plan with respect to employees employed by an employer that is or will be contributing to a composite plan with respect to service of such employees, the plan sponsor of the legacy plan shall notify the plan sponsor of the composite plan of that cessation. 
(3)Notice of cessation of accrualsNot later than 30 days after determining that an employer has ceased to have an obligation to contribute to a legacy plan, the plan sponsor of the composite plan shall notify the bargaining parties, the active participants affected by the cessation of accruals, the Secretary, the Secretary of Labor, and the Pension Benefit Guaranty Corporation of the cessation of accruals, the period during which such cessation is in effect, and the reasons therefor. (4)Limitation on retroactive effectThis subsection shall not apply to benefits accrued before the date on which notice is provided under paragraph (3). 
(d)Transition contribution requirements 
(1)In generalA collective bargaining agreement satisfies the transition contribution requirements of this subsection if the agreement— (A)authorizes for payment of contributions to a legacy plan at a rate or rates equal to or greater than the transition contribution rate established under paragraph (2), and 
(B)does not provide for— (i)a suspension of contributions to the legacy plan with respect to any period of service, or 
(ii)any new direct or indirect exclusion of younger or newly hired employees of the employer from being taken into account in determining contributions owed to the legacy plan. (2)Transition contribution rate (A)In generalThe transition contribution rate for a plan year is the contribution rate that, as certified by the actuary of the legacy plan in accordance with the principles in section 432(b)(3)(B), is reasonably expected to be adequate— 
(i)to fund the normal cost for the plan year, (ii)to amortize the plan’s unfunded liabilities in level annual installments over 25 years, beginning with the plan year in which the transition contribution rate is first established, and 
(iii)to amortize any subsequent changes in the legacy plan’s unfunded liability due to experience gains or losses (including investment gains or losses, gains or losses due to contributions greater or less than the contributions made under the prior transition contribution rate, and other actuarial gains or losses), changes in actuarial assumptions, changes to the legacy plan’s benefits, or changes in funding method over a period of 15 plan years beginning with the plan year in which such change in unfunded liability is incurred.The transition contribution rate for any plan year may not be less than the transition contribution rate for the plan year in which such rate is first established. (B)Multiple ratesIf different rates of contribution are payable to the legacy plan by different employers or for different classes of employees, the certification shall specify a transition contribution rate for each such employer. 
(C)Rate applicable to employer 
(i)In generalExcept as provided by clause (ii), the transition contribution rate applicable to an employer for a plan year is the rate in effect for the plan year of the legacy plan that commences on or after 180 days before the earlier of— (I)the effective date of the collective bargaining agreement pursuant to which the employer contributes to the legacy plan, or 
(II)5 years after the last plan year for which the transition contribution rate applicable to the employer was established or updated. (ii)ExceptionThe transition contribution rate applicable to an employer for the first plan year beginning on or after the commencement of the employer’s obligation to contribute to the composite plan is the rate in effect for the plan year of the legacy plan that commences on or after 180 days before such first plan year. 
(D)Effect of legacy plan financial circumstancesIf the plan actuary of the legacy plan has certified under section 432 that the plan is in endangered or critical status for a plan year, the transition contribution rate for the following plan year is the rate determined with respect to the employer under the legacy plan’s funding improvement or rehabilitation plan under section 432, if greater than the rate otherwise determined, but in no event greater than 75 percent of the sum of the contribution rates applicable to the legacy plan and the composite plan for the plan year. (E)Other actuarial assumptions and methodsExcept as provided in subparagraph (A), the determination of the transition contribution rate for a plan year shall be based on actuarial assumptions and methods consistent with the minimum funding determinations made under section 431 (or, if applicable, section 432) with respect to the legacy plan for the plan year. 
(F)Adjustments in rateThe plan sponsor of a legacy plan from time to time may adjust the transition contribution rate or rates applicable to an employer under this paragraph by increasing some rates and decreasing others if the actuary certifies that such adjusted rates in combination will produce projected contribution income for the plan year beginning on or after the date of certification that is not less than would be produced by the transition contribution rates in effect at the time of the certification. (G)Notice of transition contribution rateThe plan sponsor of a legacy plan shall provide notice to the parties to collective bargaining agreements pursuant to which contributions are made to the legacy plan of changes to the transition contribution rate requirements at least 30 days before the beginning of the plan year for which the rate is effective. 
(H)Notice to composite plan sponsorNot later than 30 days after a determination by the plan sponsor of a legacy plan that a collective bargaining agreement provides for a rate of contributions that is below the transition contribution rate applicable to one or more employers that are parties to the collective bargaining agreement, the plan sponsor of the legacy plan shall notify the plan sponsor of any composite plan under which employees of such employer would otherwise be eligible to accrue a benefit. (3)Correction proceduresPursuant to standards prescribed by the Secretary of Labor, the plan sponsor of a composite plan shall adopt rules and procedures that give the parties to the collective bargaining agreement notice of the failure of such agreement to satisfy the transition contribution requirements of this subsection, and a reasonable opportunity to correct such failure, not to exceed 180 days from the date of notice given under subsection (b)(2). 
(4)Supplemental contributionsA collective bargaining agreement may provide for supplemental contributions to the legacy plan for a plan year in excess of the transition contribution rate determined under paragraph (2), regardless of whether the legacy plan is in endangered or critical status for such plan year. (e)Nonapplication of composite plan restrictions (1)In generalThe provisions of subsections (a), (b), and (c) shall not apply with respect to a collective bargaining agreement, to the extent the agreement, or a predecessor agreement, provides or provided for contributions to a defined benefit plan that is a legacy plan, as of the first day of the first plan year following a plan year for which the plan actuary certifies that the plan is fully funded, has been fully funded for at least three out of the immediately preceding 5 plan years, and is projected to remain fully funded for at least the following 4 plan years. 
(2)Determination of fully fundedA plan is fully funded for purposes of paragraph (1) if, as of the valuation date of the plan for a plan year, the value of the plan’s assets equals or exceeds the present value of the plan’s liabilities, determined in accordance with the rules prescribed by the Pension Benefit Guaranty Corporation under sections 4219(c)(1)(D) and 4281 of Employee Retirement Income and Security Act for multiemployer plans terminating by mass withdrawal, as in effect for the date of the determination, except the plan’s reasonable assumption regarding the starting date of benefits may be used. (3)Other applicable rulesExcept as provided in paragraph (2), actuarial determinations and projections under this section shall be based on the rules in section 432(b)(3) and section 438(b). 
440B.Mergers and asset transfers of composite plans 
(a)In generalAssets and liabilities of a composite plan may only be merged with, or transferred to, another plan if— (1)the other plan is a composite plan, 
(2)the plan or plans resulting from the merger or transfer is a composite plan, (3)no participant’s accrued benefit or adjustable benefit is lower immediately after the transaction than it was immediately before the transaction, and 
(4)the value of the assets transferred in the case of a transfer reasonably reflects the value of the amounts contributed with respect to the participants whose benefits are being transferred, adjusted for allocable distributions, investment gains and losses, and administrative expenses. (b)Legacy plan (1)In generalAfter a merger or transfer involving a composite plan, the legacy plan with respect to an employer that is obligated to contribute to the resulting composite plan is the legacy plan that applied to that employer immediately before the merger or transfer. 
(2)Multiple Legacy PlansIf an employer is obligated to contribute to more than one legacy plan with respect to employees eligible to accrue benefits under more than one composite plan and there is a merger or transfer of such legacy plans, the transition contribution rate applicable to the legacy plan resulting from the merger or transfer with respect to that employer shall be determined in accordance with the provisions of section 440A(d)(2)(B).. (2)Clerical amendmentThe table of subparts for part III of subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Subpart C. Composite Plans and Legacy Plans. 
(c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act. 103.Application of certain requirements to composite plans (a)Amendments to the Employee Retirement Income Security Act of 1974 (1)Treatment for purposes of funding noticesSection 101(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021(f)) is amended— 
(A)in paragraph (1) by striking title IV applies and inserting title IV applies or which is a composite plan; and (B)by adding at the end the following: 
 
(5)Application to composite plansThe provisions of this subsection shall apply to a composite plan only to the extent prescribed by the Secretary in regulations that take into account the differences between a composite plan and a defined benefit plan that is a multiemployer plan.. (2)Treatment for purposes of annual reportSection 103 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended— 
(A)in subsection (d) by adding at the end the following sentence: The provisions of this subsection shall apply to a composite plan only to the extent prescribed by the Secretary in regulations that take into account the differences between a composite plan and a defined benefit plan that is a multiemployer plan.; (B)in subsection (f) by adding at the end the following: 
 
(3)Additional information for composite plansWith respect to any composite plan— (A)the provisions of paragraph (1)(A) shall apply by substituting current funded ratio and projected funded ratio (as such terms are defined in section 802(a)(2)) for funded percentage each place it appears; and 
(B)the provisions of paragraph (2) shall apply only to the extent prescribed by the Secretary in regulations that take into account the differences between a composite plan and a defined benefit plan that is a multiemployer plan.; and (C)by adding at the end the following: 
 
(h)Composite plansA multiemployer plan that incorporates the features of a composite plan as provided in section 801(b) shall be treated as a single plan for purposes of the report required by this section, except that separate financial statements and actuarial statements shall be provided under paragraphs (3) and (4) of subsection (a) for the defined benefit plan component and for the composite plan component of the multiemployer plan.. (3)Treatment for purposes of pension benefit statementsSection 105(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)) is amended by adding at the end the following: 
 
(4)Composite plansFor purposes of this subsection, a composite plan shall be treated as a defined benefit plan to the extent prescribed by the Secretary in regulations that take into account the differences between a composite plan and a defined benefit plan that is a multiemployer plan.. (b)Amendments to the Internal Revenue Code of 1986Section 6058 of the Internal Revenue Code of 1986 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following: 
 
(f)Composite plansA multiemployer plan that incorporates the features of a composite plan as provided in section 437(b) shall be treated as a single plan for purposes of the return required by this section, except that separate financial statements shall be provided for the defined benefit plan component and for the composite plan component of the multiemployer plan.. (c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act. 
104.Treatment of composite plans under title IV 
(a)DefinitionSection 4001(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1301(a)) is amended by striking the period at the end of paragraph (21) and inserting a semicolon and by adding at the end the following:  (22)Composite planThe term composite plan has the meaning set forth in section 801.. 
(b)Composite plans disregarded for calculating premiumsSection 4006(a) of such Act (29 U.S.C. 1306(a)) is amended by adding at the end the following:  (9)The composite plan component of a multiemployer plan shall be disregarded in determining the premiums due under this section from the multiemployer plan.. 
(c)Composite plans not coveredSection 4021(b)(1) of such Act (29 U.S.C. 1321(b)(1)) is amended by striking Act and inserting Act, or a composite plan, as defined in paragraph (43) of section 3 of this Act. (d)No withdrawal liabilitySection 4201 of such Act (29 U.S.C. 1381) is amended by adding at the end the following: 
 
(c)Contributions by an employer to the composite plan component of a multiemployer plan shall not be taken into account for any purpose under this title.. (e)No withdrawal liability for certain plansSection 4201 of such Act (29 U.S.C. 1381) is further amended by adding at the end the following: 
 
(d)Contributions by an employer to a multiemployer plan described in the except clause of section 3(35) of this Act pursuant to a collective bargaining agreement that specifically designates that such contributions shall be allocated to the separate defined contribution accounts of participants under the plan shall not be taken into account with respect to the defined benefit portion of the plan for any purpose under this title (including the determination of the employer’s highest contribution rate under section 4219), even if, under the terms of the plan, participants have the option to transfer assets in their separate defined contribution accounts to the defined benefit portion of the plan in return for service credit under the defined benefit portion, at rates established by the plan sponsor. (e)A legacy plan created under section 805 shall be deemed to have no unfunded vested benefits for purposes of this part, for each plan year following a period of 5 consecutive plan years for which— 
(1)the plan was fully funded within the meaning of section 805 for at least 3 of the plan years during that period, ending with a plan year for which the plan is fully funded; (2)the plan had no unfunded vested benefits for at least 3 of the plan years during that period, ending with a plan year for which the plan is fully funded; and 
(3)the plan is projected to be fully funded and to have no unfunded vested benefits for the following four plan years.. (f)No withdrawal liability for employers contributing to certain fully funded legacy plansSection 4211 of such Act (29 U.S.C. 1382) is amended by adding at the end the following: 
 
(g)No amount of unfunded vested benefits shall be allocated to an employer that has an obligation to contribute to a legacy plan described in subsection (e) of section 4201 for each plan year for which such subsection applies.. (g)No obligation To contributeSection 4212 of such Act (29 U.S.C. 1392) is amended by adding at the end the following: 
 
(d)No obligation To contributeAn employer shall not be treated as having an obligation to contribute to a multiemployer defined benefit plan within the meaning of subsection (a) solely because— (1)in the case of a multiemployer plan that includes a composite plan component, the employer has an obligation to contribute to the composite plan component of the plan; 
(2)the employer has an obligation to contribute to a composite plan that is maintained pursuant to one or more collective bargaining agreements under which the multiemployer defined benefit plan is or previously was maintained; or (3)the employer contributes or has contributed under section 805(d) to a legacy plan associated with a composite plan pursuant to a collective bargaining agreement but employees of that employer were not eligible to accrue benefits under the legacy plan with respect to service with that employer.. 
(h)No inferenceNothing in the amendment made by subsection (e) shall be construed to create an inference with respect to the treatment under title IV of the Employee Retirement Income Security Act of 1974, as in effect before such amendment, of contributions by an employer to a multiemployer plan described in the except clause of section 3(35) of such Act that are made before the effective date of subsection (e) specified in subsection (h)(2). (i)Effective date (1)In generalExcept as provided in subparagraph (2), the amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act. 
(2)Special rule for section 414(k) multiemployer plansThe amendment made by subsection (e) shall apply only to required contributions payable for plan years beginning after the date of the enactment of this Act. 105.Conforming changes (a)DefinitionsSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended— 
(1)in paragraph (35), by inserting or a composite plan after other than an individual account plan; and (2)by adding at the end the following: 
 
(43)The term composite plan has the meaning given the term in section 801(a).. (b)Special funding rule for certain legacy plans (1)Amendment to Employee Retirement Income Security Act of 1974Section 304(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1084(b)) is amended by adding at the end the following: 
 
(9)Special funding rule for certain legacy plansIn the case of a multiemployer defined benefit plan that has adopted an amendment under section 801(b), in accordance with which no further benefits shall accrue under the multiemployer defined benefit plan, the plan sponsor may combine the outstanding balance of all charge and credit bases and amortize that combined base in level annual installments (until fully amortized) over a period of 25 plan years beginning with the plan year following the date all benefit accruals ceased.. (2)Amendment to Internal Revenue Code of 1986Section 431(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(9)Special funding rule for certain legacy plansIn the case of a multiemployer defined benefit plan that has adopted an amendment under section 437(b), in accordance with which no further benefits shall accrue under the multiemployer defined benefit plan, the plan sponsor may combine the outstanding balance of all charge and credit bases and amortize that combined base in level annual installments (until fully amortized) over a period of 25 plan years beginning with the plan year following the date on which all benefit accruals ceased.. (c)Benefits after merger, consolidation, or transfer of assets (1)Amendment to Employee Retirement Income Security Act of 1974Section 208 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1058) is amended— 
(A)by striking so much of the first sentence as precedes may not merge and inserting the following:  (1)In generalExcept as provided in paragraph (2), a pension plan may not merge, and; and 
(B)by striking the second sentence and adding at the end the following:  (2)Special requirements for multiemployer plansParagraph (1) shall not apply to any transaction to the extent that participants either before or after the transaction are covered under a multiemployer plan to which title IV of this Act applies or a composite plan.. 
(2)Amendments to Internal Revenue Code of 1986 
(A)Qualification requirementSection 401(a)(12) of the Internal Revenue Code of 1986 is amended— (i)by striking (12) A trust and inserting the following: 
 
(12)Benefits after merger, consolidation, or transfer of assets 
(A)In generalExcept as provided in subparagraph (B), a trust; (ii)by striking the second sentence; and 
(iii)by adding at the end the following:  (B)Special requirements for multiemployer plansSubparagraph (A) shall not apply to any multiemployer plan with respect to any transaction to the extent that participants either before or after the transaction are covered under a multiemployer plan to which title IV of the Employee Retirement Income Security Act of 1974 applies or a composite plan.. 
(B)Additional qualification requirementParagraph (1) of section 414(l) of such Code is amended— (i)by striking (1) In general and all that follows through shall not constitute and inserting the following: 
 
(1)Benefit protections: merger, consolidation, transfer 
(A)In generalExcept as provided in subparagraph (B), a trust which forms a part of a plan shall not constitute; and (ii)by striking the second sentence; and 
(iii)by adding at the end the following:  (B)Special requirements for multiemployer plansSubparagraph (A) does not apply to any multiemployer plan with respect to any transaction to the extent that participants either before or after the transaction are covered under a multiemployer plan to which title IV of the Employee Retirement Income Security Act of 1974 applies or a composite plan.. 
(d)Requirements for status as a qualified plan 
(1)Requirement that actuarial assumptions be specifiedSection 401(a)(25) of the Internal Revenue Code of 1986 is amended by inserting (in the case of a composite plan, benefits objectively calculated pursuant to a formula) after definitely determinable benefits. (2)Missing participants in terminating composite planSection 401(a)(34) of the Internal Revenue Code of 1986 is amended by striking , a trust and inserting or a composite plan, a trust. 
(e)Deduction for contributions to a qualified planSection 404(a)(1) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D) the following:  (E)Composite plans (i)In generalIn the case of a composite plan, subparagraph (D) shall not apply and the maximum amount deductible for a plan year shall be the excess (if any) of— 
(I)160 percent of the greater of— (aa)the current liability of the plan determined in accordance with the principles of section 431(c)(6)(D), or 
(bb)the present value of plan liabilities as determined under section 438, over (II)the fair market value of the plan’s assets, projected to the end of the plan year. 
(ii)Special rules for predecessor multiemployer plan to composite plan 
(I)In generalExcept as provided in subclause (II), if an employer contributes to a composite plan with respect to its employees, contributions by that employer to a multiemployer defined benefit plan with respect to some or all of the same group of employees shall be deductible under sections 162 and this section, subject to the limits in subparagraph (D). (II)Transition contributionThe full amount of a contribution to satisfy the transition contribution requirement (as defined in section 440A(d)) and allocated to the legacy defined benefit plan for the plan year shall be deductible for the employer’s taxable year ending with or within the plan year.. 
(f)Minimum vesting standards 
(1)Years of service under composite plans 
(A)Employee Retirement Income Security Act of 1974Section 203 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053) is amended by inserting after subsection (f) the following:  (g)Special rules for computing years of service under composite plans (1)In generalIn determining a qualified employee’s years of service under a composite plan for purposes of this section, the employee’s years of service under a legacy plan shall be treated as years of service earned under the composite plan. For purposes of such determination, a composite plan shall not be treated as a defined benefit plan pursuant to section 801(d). 
(2)Qualified employeeFor purposes of this subsection, an employee is a qualified employee if the employee first completes an hour of service under the composite plan (determined without regard to the provisions of this subsection) within the 12-month period immediately preceding or the 24-month period immediately following the date the employee ceased to accrue benefits under the legacy plan. (3)Certification of years of serviceFor purposes of paragraph (1), the plan sponsor of the composite plan shall rely on a written certification by the plan sponsor of the legacy plan of the years of service the qualified employee completed under the defined benefit plan as of the date the employee satisfies the requirements of paragraph (2), disregarding any years of service that had been forfeited under the rules of the defined benefit plan before that date. 
(h)Special rules for computing years of service under legacy plans 
(1)In generalIn determining a qualified employee’s years of service under a legacy plan for purposes of this section, and in addition to any service under applicable regulations, the employee’s years of service under a composite plan shall be treated as years of service earned under the legacy plan. For purposes of such determination, a composite plan shall not be treated as a defined benefit plan pursuant to section 801(d). (2)Qualified employeeFor purposes of this subsection, an employee is a qualified employee if the employee first completes an hour of service under the composite plan (determined without regard to the provisions of this subsection) within the 12-month period immediately preceding or the 24-month period immediately following the date the employee ceased to accrue benefits under the legacy plan. 
(3)Certification of years of serviceFor purposes of paragraph (1), the plan sponsor of the legacy plan shall rely on a written certification by the plan sponsor of the composite plan of the years of service the qualified employee completed under the composite plan after the employee satisfies the requirements of paragraph (2), disregarding any years of service that has been forfeited under the rules of the composite plan.. (B)Internal Revenue Code of 1986Section 411(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(14)Special rules for determining years of service under composite plans 
(A)In generalIn determining a qualified employee’s years of service under a composite plan for purposes of this subsection, the employee’s years of service under a legacy plan shall be treated as years of service earned under the composite plan. For purposes of such determination, a composite plan shall not be treated as a defined benefit plan pursuant to section 437(d). (B)Qualified employeeFor purposes of this paragraph, an employee is a qualified employee if the employee first completes an hour of service under the composite plan (determined without regard to the provisions of this paragraph) within the 12-month period immediately preceding or the 24-month period immediately following the date the employee ceased to accrue benefits under the legacy plan. 
(C)Certification of years of serviceFor purposes of subparagraph (A), the plan sponsor of the composite plan shall rely on a written certification by the plan sponsor of the legacy plan of the years of service the qualified employee completed under the legacy plan as of the date the employee satisfies the requirements of subparagraph (B), disregarding any years of service that had been forfeited under the rules of the defined benefit plan before that date. (15)Special rules for computing years of service under legacy plans (A)In generalIn determining a qualified employee’s years of service under a legacy plan for purposes of this section, and in addition to any service under applicable regulations, the employee’s years of service under a composite plan shall be treated as years of service earned under the legacy plan. For purposes of such determination, a composite plan shall not be treated as a defined benefit plan pursuant to section 437(d). 
(B)Qualified employeeFor purposes of this paragraph, an employee is a qualified employee if the employee first completes an hour of service under the composite plan (determined without regard to the provisions of this paragraph) within the 12-month period immediately preceding or the 24-month period immediately following the date the employee ceased to accrue benefits under the legacy plan. (C)Certification of years of serviceFor purposes of subparagraph (A), the plan sponsor of the legacy plan shall rely on a written certification by the plan sponsor of the composite plan of the years of service the qualified employee completed under the composite plan after the employee satisfies the requirements of subparagraph (B), disregarding any years of service that has been forfeited under the rules of the composite plan.. 
(2)Reduction of benefits 
(A)Employee Retirement Income Security Act of 1974Section 203(a)(3)(E)(ii) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(a)(3)(E)(ii)) is amended— (i)in subclause (I) by striking 4244A and inserting 305(e), 803,; and 
(ii)in subclause (II) by striking 4245 and inserting 305(e), 4245,. (B)Internal Revenue Code of 1986Section 411(a)(3)(F) of the Internal Revenue Code of 1986 is amended— 
(i)in clause (i) by striking section 418D or under section 4281 of the Employee Retirement Income Security Act of 1974 and inserting section 432(e) or 439 or under section 4281 of the Employee Retirement Income Security Act of 1974; and (ii)in clause (ii) by inserting or 432(e) after section 418E. 
(3)Accrued benefit requirements 
(A)Employee Retirement Income Security Act of 1974Section 204(b)(1)(B)(i) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(1)(B)(i)) is amended by inserting , including an amendment reducing or suspending benefits under section 305(e), 803, 4245 or 4281, after any amendment to the plan. (B)Internal Revenue Code of 1986Section 411(b)(1)(B)(i) of the Internal Revenue Code of 1986 is amended by inserting , including an amendment reducing or suspending benefits under section 418E, 432(e) or 439, or under section 4281 of the Employee Retirement Income Security Act of 1974, after any amendment to the plan. 
(4)Additional accrued benefit requirements 
(A)Employee Retirement Income Security Act of 1974Section 204(b)(1)(H)(v) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(b)(1)(H)(v)) is amended by inserting before the period at the end the following: , or benefits are reduced or suspended under section 305(e), 803, 4245, or 4281. (B)Internal Revenue Code of 1986Section 411(b)(1)(H)(iv) of the Internal Revenue Code of 1986 is amended— 
(i)in the heading by striking benefit and inserting benefit and the suspension and reduction of certain benefits; and (ii)in the text by inserting before the period at the end the following: , or benefits are reduced or suspended under section 418E, 432(e), or 439, or under section 4281 of the Employee Retirement Income Security Act of 1974. 
(5)Accrued benefit not to be decreased by amendment 
(A)Employee Retirement Income Security Act of 1974Section 204(g)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(g)(1)) is amended by inserting after 302(d)(2) the following: , 305(e), 803, 4245,. (B)Internal revenue code of 1986Section 411(d)(6)(A) of the Internal Revenue Code of 1986 is amended by inserting after 412(d)(2), the following: 418E, 432(e), or 439,. 
(g)Certain funding rules not applicable 
(1)Employee Retirement Income Security Act of 1974Section 305 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1085) is amended by adding at the end the following:  (k)Legacy plansSections 302, 304, and 305 shall not apply to an employer that has an obligation to contribute to a plan that is a legacy plan within the meaning of section 805(a) solely because the employer has an obligation to contribute to a composite plan described in section 801 that is associated with that legacy plan.. 
(2)Internal Revenue Code of 1986Section 432 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (k)Legacy plansSections 412, 431, and 432 shall not apply to an employer that has an obligation to contribute to a plan that is a legacy plan within the meaning of section 440A(a) solely because the employer has an obligation to contribute to a composite plan described in section 437 that is associated with that legacy plan.. 
(h)Termination of composite planSection 403(d) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1103(d) is amended— (1)in paragraph (1), by striking regulations of the Secretary. and inserting regulations of the Secretary, or as provided in paragraph (3).; and 
(2)by adding at the end the following:  (3)Section 4044(a) of this Act shall be applied in the case of the termination of a composite plan by— 
(A)limiting the benefits subject to paragraph (3) thereof to benefits as defined in section 802(b)(3)(B); and (B)including in the benefits subject to paragraph (4) all other benefits (if any) of individuals under the plan that would be guaranteed under section 4022A if the plan were subject to title IV.. 
(i)Good faith compliance prior to guidanceWhere the implementation of any provision of law added or amended by this division is subject to issuance of regulations by the Secretary of Labor, the Secretary of the Treasury, or the Pension Benefit Guaranty Corporation, a multiemployer plan shall not be treated as failing to meet the requirements of any such provision prior to the issuance of final regulations or other guidance to carry out such provision if such plan is operated in accordance with a reasonable, good faith interpretation of such provision. 106.Effective dateUnless otherwise specified, the amendments made by this division shall apply to plan years beginning after the date of the enactment of this Act. 
IContinued Assistance to Unemployed Workers 
IExtensions of CARES Act Unemployment Benefits for Workers 
101.Extension of Federal Pandemic Unemployment Compensation 
(a)In generalSection 2104(e) of the CARES Act (Public Law 116–136) is amended to read as follows:   (e)Applicability (1)In generalAn agreement entered into under this section shall apply— 
(A)to weeks of unemployment beginning after the date on which such agreement is entered into and ending on or before July 31, 2020; and (B)to weeks of unemployment beginning after September 5, 2020 (or, if later, the date on which such agreement is entered into) and ending on or before January 31, 2021. 
(2)Transition rule for individuals remaining entitled to regular compensation as of January 31, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), has not yet exhausted all rights to regular compensation under the State law of a State with respect to a benefit year that began before such date, Federal Pandemic Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for regular compensation with respect to such benefit year. (3)TerminationNotwithstanding any other provision of this subsection, no Federal Pandemic Unemployment Compensation shall be payable for any week beginning after March 31, 2021.. 
(b)Limitation on application of transition ruleSection 2104(g) of such Act is amended by inserting (except for subsection (e)(2)) after the preceding provisions of this section.  (c)Disregard of Federal Pandemic Unemployment Compensation for certain purposesSection 2104(h) of such Act is amended to read as follows: 
 
(h)Disregard of Federal Pandemic Unemployment Compensation for purposes of all Federal and Federally assisted programsA Federal Pandemic Unemployment Compensation payment shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.. (d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 
102.Extension of Pandemic Unemployment AssistanceSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended by striking December 31, 2020 and inserting January 31, 2021. 103.Extension of Pandemic Emergency Unemployment CompensationSection 2107(g)(2) of the CARES Act (15 U.S.C. 9025(g)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021. 
104.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021. 105.Extension of temporary financing of short-time compensation agreementsSection 2109(d)(2) of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021. 
106.Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105(e)(2) of the CARES Act (15 U.S.C. 9024(e)(2)) is amended by striking December 31, 2020 and inserting January 31, 2021. IIAdditional Weeks of Benefit Eligibility 201.Additional weeksSubtitle A of title II of division A of the CARES Act (15 U.S.C. 9021 et seq.) is amended by inserting after section 2107 the following: 
 
2107A.Pandemic Emergency Unemployment Extension Compensation 
(a)Federal-State Agreements 
(1)In generalAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this section may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. (2)Provisions of agreementAny agreement under paragraph (1) shall provide that the State agency of the State will make payments (in this section referred to as pandemic emergency unemployment extension compensation) to individuals who— 
(A)have exhausted all rights to regular compensation, extended compensation, pandemic unemployment assistance under section 2102, and pandemic emergency unemployment compensation under section 2107; (B)have no rights to any benefit specified in subparagraph (A) or to compensation under any other Federal law or under the unemployment compensation law of Canada; and 
(C)are able to work, available to work, and actively seeking work. (3)Exhaustion of benefitsFor purposes of paragraph (2)(A), an individual shall be deemed to have exhausted such individual’s rights to benefits specified in subparagraph (A) when— 
(A)no payments of such benefits can be made because such individual has received all such benefits available to such individual based on employment or wages during such individual’s base period; or (B)such individual’s rights to such benefits have been terminated by reason of the expiration of the benefit year with respect to which such rights existed. 
(4)Weekly benefit amount, etcFor purposes of any agreement under this section— (A)the amount of pandemic emergency unemployment extension compensation which shall be payable to any individual for any week of total unemployment shall be equal to— 
(i)the amount of the base compensation (including any dependents’ allowances) payable to such individual during such individual’s benefit year under the State law for a week of total unemployment; and (ii)the amount of Federal Pandemic Unemployment Compensation under section 2104; 
(B)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for pandemic emergency unemployment extension compensation and the payment thereof, except where otherwise inconsistent with the provisions of this section or with the regulations or operating instructions of the Secretary promulgated to carry out this section; (C)the maximum amount of pandemic emergency unemployment extension compensation payable to any individual for whom a pandemic emergency unemployment extension compensation account is established under subsection (b) shall not exceed the amount established in such account for such individual; and 
(D)the allowable methods of payment under section 2104(b)(2) shall apply to payments of amounts described in subparagraph (A)(ii). (5)Nonreduction rule (A)In generalAn agreement under this section shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of that State has been modified in a manner such that the number of weeks (the maximum benefit entitlement), or the average weekly benefit amount, of regular compensation which will be payable during the period of the agreement will be less than the number of weeks, or the average weekly benefit amount, of the average weekly benefit amount of regular compensation which would otherwise have been payable during such period under the State law, as in effect on January 1, 2020. 
(B)Maximum benefit entitlementIn subparagraph (A), the term maximum benefit entitlement means the amount of regular compensation payable to an individual with respect to the individual’s benefit year. (6)Actively seeking work (A)In generalFor purposes of paragraph (2)(C), the term actively seeking work means, with respect to any individual, that such individual— 
(i)is registered for employment services in such a manner and to such extent as prescribed by the State agency; (ii)has engaged in an active search for employment that is appropriate in light of the employment available in the labor market, the individual’s skills and capabilities, and includes a number of employer contacts that is consistent with the standards communicated to the individual by the State; 
(iii)has maintained a record of such work search, including employers contacted, method of contact, and date contacted; and (iv)when requested, has provided such work search record to the State agency. 
(B)FlexibilityNotwithstanding the requirements under subparagraph (A) and paragraph (2)(C), a State shall provide flexibility in meeting such requirements in case of individuals unable to search for work because of COVID–19, including because of illness, quarantine, or movement restriction. (b)Pandemic Emergency Unemployment Compensation Account (1)In generalAny agreement under this section shall provide that the State will establish, for each eligible individual who files an application for pandemic emergency unemployment extension compensation, a pandemic emergency unemployment extension compensation account with respect to such individual’s benefit year. 
(2)Amount in accountThe amount established in an account under subsection (a) shall be equal to 13 times the individual’s average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year. (3)Weekly benefit amountFor purposes of this subsection, an individual’s weekly benefit amount for any week is the amount of base compensation (including any dependents’ allowances) under the State law payable to such individual for such week for total unemployment plus the amount of Federal Pandemic Unemployment Compensation under section 2104. 
(c)Payments to States Having Agreements for the Payment of Pandemic Emergency Unemployment Extension Compensation 
(1)In generalThere shall be paid to each State that has entered into an agreement under this section an amount equal to 100 percent of the pandemic emergency unemployment extension compensation paid to individuals by the State pursuant to such agreement. (2)Treatment of reimbursable compensationNo payment shall be made to any State under this section in respect of any compensation to the extent the State is entitled to reimbursement in respect of such compensation under the provisions of any Federal law other than this section or chapter 85 of title 5, United States Code. A State shall not be entitled to any reimbursement under such chapter 85 in respect of any compensation to the extent the State is entitled to reimbursement under this section in respect of such compensation. 
(3)Determination of amountSums payable to any State by reason of such State having an agreement under this section shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. (d)Financing Provisions (1)Compensation (A)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used for the making of payments to States having agreements entered into under this section. 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the extended unemployment compensation account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (2)Administration (A)In generalThere are appropriated out of the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1101(a)) of the Unemployment Trust Fund, without fiscal year limitation, such funds as may be necessary for purposes of assisting States (as provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements under this section. 
(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (3)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this subsection. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification, by transfers from the extended unemployment compensation account (as so established) to the account of such State in the Unemployment Trust Fund (as so established). 
(e)Fraud and Overpayments 
(1)In generalIf an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of pandemic emergency unemployment extension compensation under this section to which such individual was not entitled, such individual— (A)shall be ineligible for further pandemic emergency unemployment extension compensation under this section in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and 
(B)shall be subject to prosecution under section 1001 of title 18, United States Code. (2)RepaymentIn the case of individuals who have received amounts of pandemic emergency unemployment extension compensation under this section to which they were not entitled, the State shall require such individuals to repay the amounts of such pandemic emergency unemployment extension compensation to the State agency, except that the State agency may waive such repayment if it determines that— 
(A)the payment of such pandemic emergency unemployment extension compensation was without fault on the part of any such individual; and (B)such repayment would be contrary to equity and good conscience. 
(3)Recovery by state agency 
(A)In generalThe State agency shall recover the amount to be repaid, or any part thereof, by deductions from any pandemic emergency unemployment extension compensation payable to such individual under this section or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the pandemic emergency unemployment extension compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State. (B)Opportunity for hearingNo repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final. 
(4)ReviewAny determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent. (f)DefinitionsIn this section— 
(1)the terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and (2)the term base compensation means, as applicable— 
(A)regular compensation; or (B)pandemic unemployment assistance under section 2102. 
(g)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment— (1)beginning after the date on which such agreement is entered into; and 
(2)ending on or before January 31, 2021.. IIIClarifications and Improvements to Pandemic Unemployment Assistance 301.Clarification of Pandemic Unemployment Assistance eligibility for primary caregiving (a)In generalSection 2102(a)(3)(A)(ii)(I)(dd) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(dd)) is amended by striking that is closed as a direct result of the COVID–19 public health emergency and inserting because the school or facility is closed or only partially reopened due to COVID–19, because child or family care is not available or affordable during the hours work is available due to COVID–19, or because physical attendance at the school or facility presents an unacceptable health risk for the household or the individual in need of care due to COVID–19,. 
(b)Effective dateThe amendment made by subsection (a) shall take effect upon the date of the enactment of this Act.  302.Waiver authority for certain overpayments of Pandemic Unemployment Assistance (a)In generalSection 2102(d) of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following: 
 
(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay the amounts of such Pandemic Unemployment Assistance to the State agency, except that the State agency shall waive such repayment if it determines that— (A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and 
(B)such repayment would be contrary to equity and good conscience.. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). 
303.Clarification of access to Pandemic Unemployment Assistance for workers at businesses that reduced staff due to the pandemic 
(a)In generalSection 2102(a)(3)(A)(ii)(I)(jj) of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(jj)) is amended by inserting or its operations are otherwise curtailed, including by reducing hours of operation, staffing levels, occupancy, or other changes that are recommended or required, after closed. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks of unemployment beginning after the date of the enactment of this Act. 
304.Hold Harmless for Pandemic Unemployment Assistance 
(a)In generalSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended by adding at the end the following:  (4)Continued eligibility for assistanceAs a condition of continued eligibility for assistance under this section, a covered individual shall submit a recertification to the State for each week after the individual’s 1st week of eligibility that certifies that the individual remains an individual described in subsection (a)(3)(A)(ii) for such week.. 
(b)Effective date; special rule 
(1)In generalThe amendment made by subsection (a) shall apply with respect to weeks beginning on or after the date that is 30 days after the date of enactment of this section. (2)Special ruleIn the case of any State that made a good faith effort to implement section 2102 of the CARES Act in accordance with rules similar to those provided in section 625.6 of title 20, Code of Federal Regulations, for weeks ending before the effective date specified in paragraph (1), an individual who received Pandemic Unemployment Assistance from such State for any such week shall not be considered ineligible for such assistance for such week solely by reason of failure to submit a recertification described in subsection (c)(4) of such section. 
IVExtension of Relief to States and Employers 
401.Extension of full Federal funding of extended unemployment compensationSection 4105 of the Families First Coronavirus Response Act (26 U.S.C. 3304 note) is amended by striking December 31, 2020 each place it appears and inserting June 30, 2021. 402.Extension of temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking December 31, 2020 and inserting June 30, 2021. 
403.Extension of emergency relief for governmental entities and nonprofit organizationsSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking December 31, 2020 and inserting June 30, 2021. VCorrective Action for Processing Backlogs 501.State reporting on claims backlogs (a)In generalSection 2104 of the CARES Act (15 U.S.C. 9023) is amended by adding at the end the following: 
 
(j)State accountability relating to claims backlogsAs a condition of any agreement under this section, the following rules shall apply: (1)Claims reporting (A)In generalEach State participating in such an agreement shall submit to the Secretary of Labor on a weekly basis a report on the status in the State of any backlog of the processing of unemployment claims, including claims for regular compensation, extended compensation, Pandemic Unemployment Assistance, and Pandemic Emergency Unemployment Compensation. Such report shall include a description, with respect to the previous week, of each of the following: 
(i)The number of initial claims still in process, disaggregated by the number of such claims still pending— (I)because of nonmonetary determinations; 
(II)because of monetary determinations; (III)because of suspected fraud; and 
(IV)for any other reason. (ii)The number of initial claims denied. 
(iii)The number of individuals with respect to whom a continued claim was paid. (iv)The number of individuals with respect to whom a continued claim is still in process, disaggregated by the number of such claims still pending— 
(I)because of nonmonetary determinations; (II)because of monetary determinations; 
(III)because of suspected fraud; and (IV)for any other reason. 
(v)The number of individuals with respect to whom a continued claims was denied. (B)Report to CongressUpon receipt of a report described in subparagraph (A), the Secretary of Labor shall publish such report on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate. 
(2)Corrective action plans 
(A)In generalNot later than 90 days after the date of enactment of this subsection and at least every 90 days thereafter, each State participating in such an agreement shall submit to the Secretary of Labor a corrective action plan that includes a description of the actions the State has taken and intends to take to address any backlog of the processing of unemployment claims described in paragraph (1)(A). The Secretary may waive the requirement under this subparagraph with respect to any State that the Secretary determines has made adequate progress in addressing any such backlog.  (B)Technical assistanceThe Secretary of Labor shall make technical assistance available to States to the extent feasible to enable States to develop and implement corrective action plans in accordance with this paragraph. If the Secretary of Labor determines at any time that a State has failed to take reasonable actions under a corrective action plan to address a claims backlog, the State shall collaborate with the Secretary to develop a subsequent corrective action plan to achieve clearly defined, targeted outcomes.  
(C)Report to CongressUpon receipt of a corrective action plan described in subparagraph (A), the Secretary of Labor shall publish such plan on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act. 
VIAdditional Benefits for Mixed Earners 
601.Mixed Earner Unemployment Compensation 
(a)In generalSection 2104(b)(1) of the CARES Act (15 U.S.C. 9023(b)(1)) is amended— (1)in subparagraph (B), by striking the period at the end and inserting , plus; and 
(2)by adding at the end the following:  (C)an additional amount of $125 (in this section referred to as Mixed Earner Unemployment Compensation) in any case in which the individual received at least $5,000 of self-employment income (as defined in section 1402(b) of the Internal Revenue Code of 1986) in the most recent taxable year ending prior to the individual’s application for regular compensation.. 
(b)Conforming amendmentsSection 2104 of such Act is amended— (1)by inserting or Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation each place such term appears in subsection (b)(2), (c), or (f) of such section; 
(2)in subsection (d), by inserting and Mixed Earner Unemployment Compensation after Federal Pandemic Unemployment Compensation; and (3)in subsection (g), by striking provide that and all that follows through the end and inserting  
provide that— (1)the purposes of the preceding provisions of this section, as such provisions apply with respect to Federal Pandemic Unemployment Compensation, shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation; and 
(2)the purposes of the preceding provisions of this section, as such provisions apply with respect to Mixed Earner Unemployment Compensation, shall be applied with respect to unemployment benefits described in subparagraph (B) or (D) of subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation.. (c)ApplicabilityThe amendments made by this section shall not apply with respect to a State participating in an agreement under section 2104 of the CARES Act unless the State so elects, in which case such amendments shall apply with respect to weeks of unemployment beginning on or after the later of the date of such election or the date of enactment of this section. 
VIITechnical Corrections 
701.Grace Period for Full Financing of Short-Time Compensation ProgramsSection 2108(c) of the CARES Act (15 U.S.C. 9026(c)) is amended by striking shall be eligible and all that follows through the end and inserting the following: shall be eligible— 
(1)for payments under subsection (a) for weeks of unemployment beginning after the effective date of such enactment; and (2)for an additional payment equal to the total amount of payments for which the State is eligible pursuant to an agreement under section 2109 for weeks of unemployment before such effective date.. 
702.Technical correction for the Commonwealth of Northern Mariana IslandsA Commonwealth Only Transitional Worker (as defined in section 6(i)(2) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806)) shall be considered a qualified alien under section 431 of Public Law 104–193 (8 U.S.C. 1641) for purposes of eligibility for a benefit under section 2102 or 2104 of the CARES Act.  703.Technical amendment relating to Pandemic Unemployment AssistanceSection 2102(h) of the CARES Act (15 U.S.C. 9021(h)) is amended by striking section 625 each place it appears and inserting part 625. 
JEmergency Assistance, Elder Justice, and Child and Family Support 
IEmergency assistance 
101.Funding to States, localities, and community-based organizations for emergency aid and services 
(a)Funding for States 
(1)Increase in funding for Social Services Block Grant Program 
(A)In generalThe amount specified in subsection (c) of section 2003 of the Social Security Act for purposes of subsections (a) and (b) of such section is deemed to be $11,325,000,000 for fiscal year 2020, of which $9,600,000,000 shall be obligated by States in accordance with this subsection. (B)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $9,600,000,000, which shall be available for payments under section 2002 of the Social Security Act, which shall remain available until the end of fiscal year 2021. 
(C)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by this paragraph, which shall be made available to States on an emergency basis for immediate obligation and expenditure. (D)Submission of revised pre-expenditure reportWithin 90 days after a State receives funds made available by this paragraph, the State shall submit to the Secretary a revised pre-expenditure report pursuant to title XX of the Social Security Act that describes how the State plans to administer the funds. 
(E)Deadline for obligation of funds by StatesA State to which funds made available by this paragraph are distributed shall obligate the funds not later than 120 days after receipt. (F)Deadline for expenditure of fundsA grantee to which a State (or a subgrantee to which a grantee) provides funds made available by this paragraph shall expend the funds not later than December 31, 2021. 
(2)Rules governing use of additional fundsA State to which funds made available by paragraph (1)(B) are distributed shall use the funds in accordance with the following: (A)Purpose (i)In generalThe State shall use the funds only to support the provision of emergency services to disadvantaged children, families, and households. 
(ii)Disadvantaged definedIn this paragraph, the term disadvantaged means, with respect to an entity, that the entity— (I)is an individual, or is located in a community, that is experiencing material hardship; 
(II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act; (III)is an individual, or is located in a community, with barriers to employment; or 
(IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of— (aa)influenza-like illnesses; 
(bb)COVID-like syndromic cases; (cc)documented COVID–19 cases; or 
(dd)positive test results as a percentage of total COVID–19 tests. (B)Pass-through to local entities (i)In the case of a State in which a county administers or contributes financially to the non-Federal share of the amounts expended in carrying out a State program funded under title IV of the Social Security Act, the State shall pass at least 50 percent of all funds so made available through to the chief elected official of the city or county that administers the program. 
(ii)In the case of any other State and any State to which clause (i) applies that does not pass through funds as described in that clause, the State shall— (I)pass at least 50 percent of the funds through to— 
(aa) 
(AA)local governments that will expend or distribute the funds in consultation with community-based organizations with experience serving disadvantaged families or individuals; or (BB)community-based organizations with experience serving disadvantaged families and individuals; and 
(bb)sub-State areas in proportions based on the population of disadvantaged individuals living in the areas; and (II)report to the Secretary on how the State determined the amounts passed through pursuant to this clause. 
(C)Methods 
(i)In generalThe State shall use the funds only for— (I)administering emergency services; 
(II)providing short-term cash, non-cash, or in-kind emergency disaster relief; (III)providing services with demonstrated need in accordance with objective criteria that are made available to the public; 
(IV)operational costs directly related to providing services described in subclauses (I), (II), and (III); (V)local government emergency social service operations; and 
(VI)providing emergency social services to rural and frontier communities that may not have access to other emergency funding streams. (ii)Administering emergency services definedIn clause (i), the term administering emergency services means— 
(I)providing basic disaster relief, economic, and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders; (II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and 
(III)connecting individuals, children, and families to services or payments for which they may already be eligible. (D)Prohibitions (i)No individual eligibility determinations by grantees or subgranteesNeither a grantee to which the State provides the funds nor any subgrantee of such a grantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities. 
(ii)Applicability of certain social services block grant funds use limitationsThe State shall use the funds subject to the limitations in section 2005 of the Social Security Act, except that, for purposes of this clause, section 2005(a)(2) and 2005(a)(8) of such Act shall not apply. (iii)No supplantation of certain State fundsThe State may use the funds to supplement, not supplant, State general revenue funds for social services. 
(iv)Ban on use for certain costs reimbursable by FEMAThe State may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance. (b)Funding for Indian Tribes and Tribal organizations (1)Grants (A)In generalWithin 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to Indian Tribes and Tribal organizations. 
(B)Amount of grantThe amount of the grant for an Indian Tribe or Tribal organization shall bear the same ratio to the amount appropriated by paragraph (3) as the total amount of grants awarded to the Indian Tribe or Tribal organization under the Low-Income Home Energy Assistance Act of 1981 and the Community Service Block Grant for fiscal year 2020 bears to the total amount of grants awarded to all Indian Tribes and Tribal organizations under such Act and such Grant for the fiscal year. (2)Rules governing use of fundsAn entity to which a grant is made under paragraph (1) shall obligate the funds not later than September 30, 2021, and the funds shall be expended by grantees and subgrantees not later than September 30, 2022, and used in accordance with the following: 
(A)Purpose 
(i)In generalThe grantee shall use the funds only to support the provision of emergency services to disadvantaged households. (ii)Disadvantaged definedIn clause (i), the term disadvantaged means, with respect to an entity, that the entity— 
(I)is an individual, or is located in a community, that is experiencing material hardship; (II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act; 
(III)is an individual, or is located in a community, with barriers to employment; or (IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of— 
(aa)influenza-like illnesses; (bb)COVID-like syndromic cases; 
(cc)documented COVID–19 cases; or (dd)positive test results as a percentage of total COVID–19 tests. 
(B)Methods 
(i)In generalThe grantee shall use the funds only for— (I)administering emergency services; 
(II)providing short-term, non-cash, in-kind emergency disaster relief; and (III)tribal emergency social service operations. 
(ii)Administering emergency services definedIn clause (i), the term administering emergency services means— (I)providing basic economic and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders; 
(II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and (III)connecting individuals, children, and families to services or payments for which they may already be eligible. 
(C)Prohibitions 
(i)No individual eligibility determinations by grantees or subgranteesNeither the grantee nor any subgrantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities. (ii)Ban on use for certain costs reimbursable by FEMAThe grantee may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance. 
(3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $400,000,000 to make tribal grants under this subsection. 102.Emergency assistance to families through home visiting programs (a)In generalFor purposes of section 511 of the Social Security Act, during the period that begins on February 1, 2020, and ends January 31, 2021— 
(1)a virtual home visit shall be considered a home visit; (2)funding for, and staffing levels of, a program conducted pursuant to such section shall not be reduced on account of reduced enrollment in the program; and 
(3)funds provided for such a program may be used— (A)to train home visitors in conducting a virtual home visit and in emergency preparedness and response planning for families served, and may include training on how to safely conduct intimate partner violence screenings, and training on safety and planning for families served; 
(B)for the acquisition by families enrolled in the program of such technological means as are needed to conduct and support a virtual home visit; (C)to provide emergency supplies (such as diapers, formula, non-perishable food, water, hand soap and hand sanitizer) to families served; and 
(D)to provide prepaid grocery cards to an eligible family (as defined in section 511(k)(2) of such Act) for the purpose of enabling the family to meet the emergency needs of the family. (b)Virtual home visit definedIn subsection (a), the term virtual home visit means a visit that is conducted solely by the use of electronic information and telecommunications technologies. 
(c)Authority to delay deadlines 
(1)In generalThe Secretary of Health and Human Services may extend the deadline by which a requirement of section 511 of the Social Security Act must be met, by such period of time as the Secretary deems appropriate. (2)GuidanceThe Secretary of Health and Human Services shall provide to eligible entities funded under section 511 of the Social Security Act information on the parameters used in extending a deadline under paragraph (1) of this subsection. 
(d)Supplemental appropriationIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $100,000,000, to enable eligible entities to conduct programs funded under section 511 of the Social Security Act pursuant to this section, which shall remain available for obligation not later than January 31, 2021. IIReauthorization of Funding for Programs to Prevent, Investigate, and Prosecute Elder Abuse, Neglect, and Exploitation 201.Elder abuse, neglect, and exploitation forensic centersSection 2031(f) of the Social Security Act (42 U.S.C. 1397l(f)) is amended— 
(1)in paragraph (2), by striking and after the semicolon; (2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (4)for fiscal year 2021, $5,000,000.. 
202.Grants for long-term care staffing and technologySection 2041(d) of the Social Security Act (42 U.S.C. 1397m(d)) is amended— (1)in paragraph (2), by striking and after the semicolon; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(4)for fiscal year 2021, $14,000,000.. 203.Adult protective services functions and grant programsSection 2042 of the Social Security Act (42 U.S.C. 1397m–1) is amended— 
(1)in subsection (a)(2), by striking $3,000,000 and all that follows through the period and inserting $3,000,000 for fiscal year 2021.; (2)in subsection (b)(5), by striking $100,000,000 and all that follows through the period and inserting $100,000,000 for fiscal year 2021.; and 
(3)in subsection (c)(6), by striking $25,000,000 and all that follows through the period and inserting $20,000,000 for fiscal year 2021.. 204.Long-term care ombudsman program grants and trainingSection 2043 of the Social Security Act (42 U.S.C. 1397m–2) is amended— 
(1)in subsection (a)(2)— (A)in subparagraph (B), by striking and after the semicolon; 
(B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(D)for fiscal year 2021, $8,000,000.; and (2)in subsection (b)(2), by inserting before the period the following: , and for fiscal year 2021, $10,000,000. 
205.Investigation systems and trainingSection 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)) is amended— (1)in paragraph (1)(C), by striking for the period and all that follows through the period and inserting for fiscal year 2021, $10,000,000.; and 
(2)in paragraph (2)(C), by striking for each of fiscal years 2011 through 2014, $5,000,000 and inserting for fiscal year 2021, $4,000,000. 206.Increased funding for States and Indian Tribes for adult protective services (a)Increase in funding (1)Reservation of fundsOf the amount made available to carry out subtitle A of title XX of the Social Security Act for fiscal year 2020, $25,000,000 shall be reserved for obligation by States during calendar year 2020 in accordance with subsection (b) of this section. 
(2)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $25,000,000 for fiscal year 2020 to make grants to States under this subsection, which shall remain available until the end of fiscal year 2021. (3)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds reserved under paragraph (1) of this subsection, which shall be made available to States (as defined for purposes of title XX of the Social Security Act in section 1101 of such Act (42 U.S.C. 1301)) on an emergency basis for immediate obligation and expenditure. 
(4)Submission of revised pre-expenditure reportWithin 90 days after a State receives funds distributed under paragraph (3), the State shall submit to the Secretary of Health and Human Services a revised pre-expenditure report pursuant to subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) that describes how the State plans to administer the funds. (5)Deadline for obligation of funds by StatesWithin 120 days after funds are distributed to a State under paragraph (3), the State shall obligate the funds. 
(6)Deadline for expenditure of fundsA grantee to which a State (or a subgrantee to which a grantee) provides funds distributed under this subsection shall expend the funds not later than December 31, 2021.  (b)Rules governing use of additional fundsFunds are used in accordance with this subsection if— 
(1)the funds are used for adult protective services (as defined in section 2011(2) of the Social Security Act (42 U.S.C. 1397j(2)); (2)the funds are used subject to the limitations in section 2005 of the Social Security Act (42 U.S.C. 1397d); and 
(3)the funds are used to supplement, not supplant, State general revenue funds or funds provided under section 2002 of the Social Security Act for adult protective services. (c)Funding for Indian Tribes and Tribal organizations (1)Grants (A)In generalWithin 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to Indian Tribes and Tribal organizations (as defined in section 677(e)(1) of the Community Services Block Grant Act (42 U.S.C. 9911(e)(1))). 
(B)Amount of grantThe amount of the grant for an Indian Tribe or Tribal organization shall bear the same ratio to the amount appropriated by paragraph (3) as the total amount of grants awarded to the Indian Tribe or Tribal organization under the Low-Income Home Energy Assistance Act of 1981 and the Community Service Block Grant for fiscal year 2020 bears to the total amount of grants awarded to all Indian Tribes and Tribal organizations under such Act and such Grant for the fiscal year. (2)Rules governing use of fundsAn entity to which a grant is made under paragraph (1) shall obligate the funds not later than September 30, 2021, and the funds shall be expended by grantees and subgrantees not later than December 31, 2021, and used in accordance with subsection (b) of this section (except that paragraph (3) of such subsection shall be applied by substituting general revenue funds of the Indian Tribe or Tribal organization for State general revenue funds). 
(3)Reports 
(A)Pre-expenditure report and intended use planNot later than 90 days after an Indian Tribe or Tribal organization receives funds made available by this subsection, the Indian Tribe or Tribal organization shall submit to the Secretary of Health and Human Services a pre-expenditure report on the intended use of such funds including information on the types of activities to be supported and the categories or characteristics of individuals to be served. The Indian Tribe or Tribal organization shall subsequently revise the pre-expenditure report as necessary to reflect substantial changes in the activities to be supported or the categories or characteristics of individuals to be served. (B)Post-expenditure reportNot later than January 1, 2022, each Indian Tribe or Tribal organization that receives funds made available under this section shall submit to the Secretary of Health and Human Services a report on the activities supported by such funds. Such report shall be in such form and contain such information (including the information described in section 2006(c) of the Social Security Act (42 U.S.C. 1397e(c))) as the Tribe or organization finds necessary to provide an accurate description of such activities, to secure a complete record of the purposes for which funds were spent, and to determine the extent to which funds were spent in a manner consistent with the report required by subparagraph (A). 
(4)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $650,000 for making grants to Indian Tribes and Tribal organizations under this subsection.  207.Assessment reports (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit a report to the Congress on the programs, coordinating bodies, registries, and activities established or authorized under subtitle B of title XX of the Social Security Act (42 U.S.C. 1397l et seq.) or section 6703(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395i–3a(b)). The report shall assess the extent to which such programs, coordinating bodies, registries, and activities have improved access to, and the quality of, resources available to aging Americans and their caregivers to ultimately prevent, detect, and treat abuse, neglect, and exploitation, and shall include, as appropriate, recommendations to Congress on funding levels and policy changes to help these programs, coordinating bodies, registries, and activities better prevent, detect, and treat abuse, neglect, and exploitation of aging Americans. 
(b)Limitations on authorization of appropriationsFor fiscal year 2021, out of any money in the Treasury of the United States not otherwise appropriated, there are authorized to be appropriated to the Secretary of Health and Human Services $1,000,000 to carry out this section.  IIIFairness for Seniors and People with Disabilities During COVID–19 301.Social Security and Supplemental Security Income beneficiary protections regarding incorrect payments during COVID–19 (a)No adjustment, recovery, or liability with respect to certain incorrect payments (1)In general (A)No adjustment, recovery, or liabilityNotwithstanding any other provision of title II, title VIII, title XI, or title XVI of the Social Security Act, and subject to subparagraph (D), in the case of any payment under title II, title VIII, or title XVI of such Act of more than the correct amount for any month during the period beginning on March 1, 2020, and ending on January 31, 2021 (other than a payment described in paragraph (2)), there shall be no adjustment of such payment to, or recovery by the United States from, any person, estate, State, or organization, and no person, estate, State, or organization shall be liable for the repayment of the amount of such payment in excess of the correct amount. 
(B)Automatic reliefThe Commissioner of Social Security shall apply subparagraph (A) to each payment described therein without requiring such person, estate, State, or organization to so request and regardless of whether such person, estate, State, or organization so requests. (C)Presumptions to applyFor the purposes of precluding such adjustment or recovery, the Commissioner of Social Security may presume— 
(i)all such persons, estates, States, or organizations to be not at fault; and (ii)recovery to be against equity and good conscience. 
(D)Rule of constructionNotwithstanding the preceding subparagraphs, in case of any payment described in subparagraph (A) that has been recovered, in full or in part, the Commissioner of Social Security shall have no obligation to issue refunds of such recovered amounts. (2)Amounts subject to liability and recoveryA payment described in this paragraph is a payment of more than the correct amount resulting from— 
(A)a conviction for an offense under section 208(a), 811, or 1632(a) of the Social Security Act; (B)an incorrect or incomplete statement that is knowingly made and material, or the knowing concealment of material information; or 
(C)a determination that a representative payee misused benefits made under section 205(j), 807, or 1631(a)(2) of the Social Security Act, but only if such offense, misstatement, or misuse occurred on or after March 1. (b)Notifications; suspension of recovery upon request (1)Recovery by adjustment of benefits (A)In generalNot later than November 30, 2020, the Commissioner of Social Security shall— 
(i)notify each covered individual of the opportunity to request that the adjustment of benefits described in subparagraph (B) be reduced or suspended during the period described in subsection (a)(1); and (ii)reduce or suspend (as requested) such adjustment immediately upon receipt of the request. 
(B)Covered individualIn this paragraph, the term covered individual means an individual with respect to whom the recovery of any payment under title II, title VIII, or title XVI of the Social Security Act of more than the correct amount (other than a payment described in paragraph (a)(2)) is in effect, by adjustment of the individual’s monthly benefits or underpayments, for any month during the period described in subsection (a)(1). (2)Recovery by installment agreementsNot later than November 30, 2020, the Commissioner of Social Security shall notify each party owing a debt to the Social Security Administration (other than a debt arising from a payment described in paragraph (a)(2)) with respect to which an installment agreement is in effect of the opportunity to request that the installment payments under such agreement be suspended during the period described in subsection (a)(1), and shall suspend such payments upon request. The Commissioner of Social Security shall deem a debt for which such a suspension has been made to be not delinquent during such period. 
(c)ReportNot later than 30 days after the date of enactment of this Act, the Commissioner of Social Security shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate describing the Commissioner’s activities under this section.  (d)Deemed eligibility for SSI for purposes of determining Medicaid eligibility (1)In generalNotwithstanding any provision of title XVI or title XIX of the Social Security Act (or section 212(a) of Public Law 93–66), each individual who receives a covered supplemental payment for any month during the period described in subsection (a)(1) and is subsequently determined to be ineligible for such payment shall be deemed to be a recipient of supplemental security income benefits under title XVI or State supplementary benefits of the type referred to in section 1616(a) of such Act (or payments of the type described in section 212(a) of Public Law 93–66), as the case may be, for such month for purposes of determining the individual’s eligibility for medical assistance under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan). 
(2)Covered supplemental paymentFor purposes of this subsection, a covered supplemental payment is— (A)a payment of a supplemental security income benefit under title XVI of the Social Security Act; or 
(B)a State supplementary payment of the type referred to in section 1616(a) of such title (or a payment of the type described in section 212(a) of Public Law 93–66). (e)Protection for certain Medicare beneficiariesNotwithstanding section 226(a) of the Social Security Act, in the case of any individual— 
(1)who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security by operation of section 226(a) of such Act; and (2)whose entitlement to monthly insurance benefits under section 202 of such Act or status as a qualified railroad retirement beneficiary (as defined in section 226(d) of such Act) terminates with any month during the period beginning on March 1, 2020, and ending on January 31, 2021, as a result of a determination made on or after August 31, 2020,the individual’s entitlement to such hospital insurance benefits shall end with the month following the month in which notice of termination of such entitlement to monthly insurance benefits under section 202 of such Act or such status as a qualified railroad retirement beneficiary is mailed to the individual, or if earlier, with the month before the month in which the individual dies. 
(f)Hold harmless for the Social Security Trust FundsThere are appropriated, out of any moneys in the Treasury not otherwise appropriated, to each of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for each fiscal year such amounts as the chief actuary of the Social Security Administration shall certify are necessary to place each such Trust Fund in the same position at the end of such fiscal year as it would have been in if the amendments made by this section had not been enacted. IVSupporting Foster Youth and Families through the Pandemic 401.Short titleThis title may be cited as the Supporting Foster Youth and Families through the Pandemic Act.  
402.DefinitionsIn this title: (1)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus. 
(2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the period beginning on April 1, 2020 and ending with September 30, 2021. (3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
403.Continued safe operation of child welfare programs and support for older foster youth 
(a)Funding increases 
(1)Increase in support for Chafee programsOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $400,000,000 for fiscal year 2020, to carry out section 477 of the Social Security Act, in addition to any amounts otherwise made available for such purpose. (2)Education and training vouchersOf the amount made available by reason of paragraph (1) of this subsection, not less than $50,000,000 shall be reserved for the provision of vouchers pursuant to section 477(h)(2) of the Social Security Act. 
(3)Applicability of technical assistance to additional funds 
(A)In generalSection 477(g)(2) of the Social Security Act shall apply with respect to the amount made available by reason of paragraph (1) of this subsection as if the amount were included in the amount specified in section 477(h) of such Act. (B)Reservation of funds (i)In generalOf the amount to which section 477(g)(2) of the Social Security Act applies by reason of subparagraph (A) of this paragraph, the Secretary shall reserve not less than $500,000 to provide technical assistance to a State implementing or seeking to implement a driving and transportation program for foster youth. 
(ii)Provider qualificationsThe Secretary shall ensure that the entity providing the assistance has demonstrated the capacity to— (I)successfully administer activities in 1 or more States to provide driver’s licenses to youth who are in foster care under the responsibility of the State; and 
(II)increase the number of such foster youth who obtain a driver’s license. (4)Inapplicability of State matching requirement to additional fundsIn making payments under subsections (a)(4) and (e)(1) of section 474 of the Social Security Act from the additional funds made available as a result of paragraphs (1) and (2) of this subsection, the percentages specified in subsections (a)(4)(A)(i) and (e)(1) of such section are, respectively, deemed to be 100 percent. 
(5)Maximum award amountThe dollar amount specified in section 477(i)(4)(B) of the Social Security Act through the end of fiscal year 2021 is deemed to be $12,000. (6)Inapplicability of nytd penalty to additional fundsIn calculating any penalty under section 477(e)(2) of the Social Security Act with respect to the National Youth in Transition Database (NYTD) for the COVID–19 public health emergency period, none of the additional funds made available by reason of paragraphs (1) and (2) of this subsection shall be considered to be part of an allotment to a State under section 477(c) of such Act. 
(b)Maximum age limitation on eligibility for assistanceDuring fiscal years 2020 and 2021, a child may be eligible for services and assistance under section 477 of the Social Security Act until the child attains 27 years of age, notwithstanding any contrary certification made under such section. (c)Special ruleWith respect to funds made available by reason of subsection (a) that are used during the COVID–19 public health emergency period to support activities due to the COVID–19 pandemic, the Secretary may not require any State to provide proof of a direct connection to the pandemic if doing so would be administratively burdensome or would otherwise delay or impede the ability of the State to serve foster youth.  
(d)Programmatic flexibilitiesDuring the COVID–19 public health emergency period: (1)Suspension of certain requirements under the education and training voucher programThe Secretary shall allow a State to waive the applicability of the requirement in section 477(i)(3) of the Social Security Act that a youth must be enrolled in a postsecondary education or training program or making satisfactory progress toward completion of that program if a youth is unable to do so due to the COVID–19 public health emergency. 
(2)Authority to use vouchers to maintain training and postsecondary educationA voucher provided under a State educational and training voucher program under section 477(i) of the Social Security Act may be used for maintaining training and postsecondary education, including less than full-time matriculation costs or other expenses that are not part of the cost of attendance but would help support youth in remaining enrolled as described in paragraph (1) of this subsection. (3)Authority to waive limitations on percentage of funds used for housing assistance and eligibility for such assistanceNotwithstanding section 477(b)(3)(B) of the Social Security Act, a State may use— 
(A)more than 30 percent of the amounts paid to the State from its allotment under section 477(c)(1) of such Act for a fiscal year, for room or board payments; and (B)any of such amounts for youth otherwise eligible for services under section 477 of such Act who— 
(i)have attained 18 years of age and not 27 years of age; and (ii)experienced foster care at 14 years of age or older. 
(4)Authority to provide driving and transportation assistance 
(A)Use of fundsFunds provided under section 477 of the Social Security Act may be used to provide driving and transportation assistance to youth described in paragraph (3)(B) who have attained 15 years of age with costs related to obtaining a driver’s license and driving lawfully in a State (such as vehicle insurance costs, driver’s education class and testing fees, practice lessons, practice hours, license fees, roadside assistance, deductible assistance, and assistance in purchasing an automobile). (B)Maximum allowanceThe amount of the assistance provided for each eligible youth under subparagraph (A) shall not exceed $4,000 per year, and any assistance so provided shall be disregarded for purposes of determining the recipient’s eligibility for, and the amount of, any other Federal or federally-supported assistance, except that the State agency shall take appropriate steps to prevent duplication of benefits under this and other Federal or federally-supported programs. 
(C)Report to the CongressWithin 6 months after the end of the expenditure period, the Secretary shall submit to the Congress a report on the extent to which, and the manner in which, the funds to which subsection (a)(3) applies were used to provide technical assistance to State child welfare programs, monitor State performance and foster youth outcomes, and evaluate program effectiveness. 404.Preventing aging out of foster care during the pandemic (a)Addressing foster care age restrictions during the pandemicA State operating a program under part E of title IV of the Social Security Act may not require a child who is in foster care under the responsibility of the State to leave foster care solely by reason of the child’s age. A child may not be found ineligible for foster care maintenance payments under section 472 of such Act solely due to the age of the child or the failure of the child to meet a condition of section 475(8)(B)(iv) of such Act before October 1, 2021. 
(b)Re-entry to foster care for youth who age out during the pandemicA State operating a program under the State plan approved under part E of title IV of the Social Security Act (and without regard to whether the State has exercised the option provided by section 475(8)(B) of such Act to extend assistance under such part to older children) shall— (1)permit any youth who left foster care due to age during the COVID–19 public health emergency to voluntarily re-enter foster care; 
(2)provide to each such youth who was formally discharged from foster care during the COVID–19 public health emergency, a notice designed to make the youth aware of the option to return to foster care; (3)facilitate the voluntary return of any such youth to foster care; and 
(4)conduct a public awareness campaign about the option to voluntarily re-enter foster care for youth who have not attained 22 years of age, who aged out of foster care in fiscal year 2020 or fiscal year 2021, and who are otherwise eligible to return to foster care. (c)Protections for youth in foster careA State operating a program under the State plan approved under part E of title IV of the Social Security Act shall— 
(1)continue to ensure that the safety, permanence, and well-being needs of older foster youth, including youth who remain in foster care and youth who age out of foster care during that period but who re-enter foster care pursuant to this section, are met; and (2)work with any youth who remains in foster care after attaining 18 years of age (or such greater age as the State may have elected under section 475(8)(B)(iii) of such Act) to develop, or review and revise, a transition plan consistent with the plan referred to in section 475(5)(H) of such Act, and assist the youth with identifying adults who can offer meaningful, permanent connections. 
(d)Authority to use additional funding for certain costs incurred to prevent aging out of, facilitating re-entry to, and protecting youth in care during the pandemic 
(1)In generalSubject to paragraph (2) of this subsection, a State to which additional funds are made available as a result of section 3(a) may use the funds to meet any costs incurred in complying with subsections (a), (b), and (c) of this section. (2)Restrictions (A)The costs referred to in paragraph (1) must be incurred after the date of the enactment of this section and before October 1, 2021. 
(B)The costs of complying with subsection (a) or (c) of this section must not be incurred on behalf of children eligible for foster care maintenance payments under section 472 of the Social Security Act, including youth who have attained 18 years of age who are eligible for the payments by reason of the temporary waiver of the age requirement or the conditions of section 475(8)(B)(iv) of such Act. (C)A State shall make reasonable efforts to ensure that eligibility for foster care maintenance payments under section 472 of the Social Security Act is determined when a youth remains in, or re-enters, foster care as a result of the State complying with subsections (a) and (c) of this section. 
(D)A child who re-enters care during the COVID–19 public health emergency period may not be found ineligible for foster care maintenance payments under section 472 of the Social Security Act solely due to age or the requirements of section 475(8)(B)(iv) of such Act before October 1, 2021. (e)Termination of certain provisionsThe preceding provisions of this section shall have no force or effect after September 30, 2021. 
405.Family First Prevention Services Program pandemic flexibilityDuring the COVID–19 public health emergency period, each percentage specified in subparagraphs (A)(i) and (B) of section 474(a)(6) of the Social Security Act is deemed to be 100 percent. 406.Emergency funding for the Marylee Allen Promoting Safe and Stable Families Program (a)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $85,000,000 to carry out section 436(a) of the Social Security Act for fiscal year 2020, in addition to any amounts otherwise made available for such purpose. For purposes of section 436(b) of such Act, the amount made available by the preceding sentence shall be considered part of the amount specified in such section 436(a).  
(b)Inapplicability of State matching requirement to additional fundsIn making payments under section 434(a) of the Social Security Act from the additional funds made available as a result of subsection (a) of this section, the percentage specified in section 434(a)(1) of such Act is deemed to be 100 percent. (c)Conforming amendmentsSection 436 of the Social Security Act (42 U.S.C. 629f) is amended in each of subsections (a), (b)(4), and (b)(5) by striking 2021 and inserting 2022. 
407.Court Improvement Program 
(a)Reservation of fundsOf the additional amounts made available by reason of section 406 of this title, the Secretary shall reserve $10,000,000 for grants under subsection (b) of this section, which shall be considered to be made under section 438 of the Social Security Act. (b)Distribution of funds (1)In generalFrom the amounts reserved under subsection (a) of this section, the Secretary shall— 
(A)reserve not more than $500,000 for Tribal court improvement activities; and (B)from the amount remaining after the application of subparagraph (A), make a grant to each highest State court that is approved to receive a grant under section 438 of the Social Security Act for the purpose described in section 438(a)(3) of such Act, for fiscal year 2020. 
(2)AmountThe amount of the grant awarded to a highest State court under this subsection shall be the sum of— (A)$85,000; and 
(B)the amount that bears the same ratio to the amount reserved under subsection (a) that remains after the application of paragraph (1)(A) and subparagraph (A) of this paragraph, as the number of individuals in the State in which the court is located who have not attained 21 years of age bears to the total number of such individuals in all States the highest courts of which were awarded a grant under this subsection (based on the most recent year for which data are available from the Bureau of the Census). (3)Other rules (A)In generalThe grants awarded to the highest State courts under this subsection shall be in addition to any grants made to the courts under section 438 of the Social Security Act for any fiscal year. 
(B)No additional applicationThe Secretary shall award grants to the highest State courts under this subsection without requiring the courts to submit an additional application. (C)ReportsThe Secretary may establish reporting criteria specific to the grants awarded under this subsection. 
(D)Redistribution of fundsIf a highest State court does not accept a grant awarded under this subsection, or does not agree to comply with any reporting requirements imposed under subparagraph (C) or the use of funds requirements specified in subsection (c), the Secretary shall redistribute the grant funds that would have been awarded to that court under this subsection among the other highest State courts that are awarded grants under this subsection and agree to comply with the reporting and use of funds requirements. (E)No matching requirementThe limitation on the use of funds specified in section 438(d) of such Act shall not apply to the grants awarded under this section. 
(c)Use of fundsA highest State court awarded a grant under subsection (b) shall use the grant funds to address needs stemming from the COVID–19 public health emergency, which may include any of the following: (1)Technology investments to facilitate the transition to remote hearings for dependency courts when necessary as a direct result of the COVID–19 public health emergency. 
(2)Training for judges, attorneys, and caseworkers on facilitating and participating in remote hearings that comply with due process and all applicable law, ensure child safety and well-being, and help inform judicial decision-making. (3)Programs to help families address aspects of the case plan to avoid delays in legal proceedings that would occur as a direct result of the COVID–19 public health emergency. 
(4)Other purposes to assist courts, court personnel, or related staff related to the COVID–19 public health emergency. (d)Conforming amendmentsSection 438 of the Social Security Act (42 U.S.C. 629h) is amended in each of subsections (c)(1) and (d) by striking 2021 and inserting 2022. 
408.Kinship navigator programs pandemic flexibility 
(a)Inapplicability of matching funds requirementsDuring the COVID–19 public health emergency period, the percentage specified in section 474(a)(7) of the Social Security Act is deemed to be 100 percent. (b)Waiver of evidence standardDuring the COVID–19 public health emergency period, the requirement in section 474(a)(7) of the Social Security Act that the Secretary determine that a kinship navigator program be operated in accordance with promising, supported, or well-supported practices that meet the applicable criteria specified for the practices in section 471(e)(4)(C) of such Act shall have no force or effect. 
(c)Other allowable uses of fundsA State may use funds provided to carry out a kinship navigator program— (1)for evaluations, independent systematic review, and related activities; 
(2)to provide short-term support to kinship families for direct services or assistance during the COVID–19 public health emergency period; and (3)to ensure that kinship caregivers have the information and resources to allow kinship families to function at their full potential, including— 
(A)ensuring that those who are at risk of contracting COVID–19 have access to information and resources for necessities, including food, safety supplies, and testing and treatment for COVID–19; (B)access to technology and technological supports needed for remote learning or other activities that must be carried out virtually due to the COVID–19 public health emergency; 
(C)health care and other assistance, including legal assistance and assistance with making alternative care plans for the children in their care if the caregivers were to become unable to continue caring for the children; (D)services to kinship families, including kinship families raising children outside of the foster care system; and 
(E)assistance to allow children to continue safely living with kin. (d)Territory cap exemptionSection 1108(a)(1) of the Social Security Act shall be applied without regard to any amount paid to a territory pursuant to this section that would not have been paid to the territory in the absence of this section. 
409.Adjustment of funding certainty baselines for Family First Transition Act funding certainty grantsSection 602(c)(2) of division N of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended— (1)in subparagraph (C), in the matter preceding clause (i), by striking The calculation and inserting Except as provided in subparagraph (G), the calculation; and 
(2)by adding at the end the following:  (G)Adjustment of funding certainty baselines (i)Hold harmless for temporary increase in fmapFor each fiscal year specified in subparagraph (B), the Secretary shall increase the maximum capped allocation for fiscal year 2019 or the final cost neutrality limit for fiscal year 2018 for a State or sub-State jurisdiction referred to in subparagraph (A)(i), by the amount equal to the difference between— 
(I)the amount of the foster care maintenance payments portion of such maximum capped allocation or final cost neutrality limit; and (II)the amount that the foster care maintenance payments portion of such maximum capped allocation or final cost neutrality limit would be if the Federal medical assistance percentage applicable to the State under clause (ii) for the fiscal year so specified were used to determine the amount of such portion.  
(ii)Applicable Federal medical assistance percentageFor purposes of clause (i)(II), the Federal medical assistance percentage applicable to a State for a fiscal year specified in subparagraph (B) is the average of the values of the Federal medical assistance percentage applicable to the State in each quarter of such fiscal year under section 474(a)(1) of the Social Security Act (42 U.S.C. 674(a)(1)) after application of any temporary increase in the Federal medical assistance percentage for the State and quarter under section 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) and any other Federal legislation enacted during the period that begins on July 1, 2020, and ends on September 30, 2021.. 410.Technical correction to temporary increase of Medicaid FMAPSection 6008 of the Families First Coronavirus Response Act (Public Law 116–127) is amended by adding at the end the following: 
 
(e)Application to title IV–E paymentsIf the District of Columbia receives the increase described in subsection (a) in the Federal medical assistance percentage for the District of Columbia with respect to a quarter, the Federal medical assistance percentage for the District of Columbia, as so increased, shall apply to payments made to the District of Columbia under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) for that quarter, and the payments under such part shall be deemed to be made on the basis of the Federal medical assistance percentage applied with respect to such District for purposes of title XIX of such Act (42 U.S.C. 1396 et seq.) and as increased under subsection (a).. VPandemic State Flexibilities 501.Emergency flexibility for State TANF programs (a)State programsSections 407(a), 407(e)(1), and 408(a)(7)(A) of the Social Security Act shall have no force or effect during the applicable period, and paragraphs (3), (9), (14), and (15) of section 409(a) of such Act shall not apply with respect to conduct engaged in during the period. 
(b)Tribal programsThe minimum work participation requirements and time limits established under section 412(c) of the Social Security Act shall have no force or effect during the applicable period, and the penalties established under such section shall not apply with respect to conduct engaged in during the period. (c)Penalty for noncompliance (1)In generalIf the Secretary of Health and Human Services finds that a State or an Indian tribe has imposed a work requirement as a condition of receiving assistance, or a time limit on the provision of assistance, under a program funded under part A of title IV of the Social Security Act or any program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act) during the applicable period, or has imposed a penalty for failure to comply with a work requirement during the period, the Secretary shall reduce the grant payable to the State under section 403(a)(1) of such Act or the grant payable to the tribe under section 412(a)(1) of such Act, as the case may be, for fiscal year 2021 by an amount equal to 5 percent of the State or tribal family assistance grant, as the case may be. 
(2)Applicability of certain provisionsFor purposes of section 409(d) of the Social Security Act, paragraph (1) of this subsection shall be considered to be included in section 409(a) of such Act. (d)DefinitionsIn this section: 
(1)Applicable periodThe term applicable period means the period that begins on March 1, 2020, and ends January 31, 2021. (2)Work requirementThe term work requirement means a requirement to engage in a work activity (as defined in section 407(d) of the Social Security Act) or other work-related activity as defined by a State or tribal program funded under part A of title IV of such Act.  
(3)Other termsEach other term has the meaning given the term in section 419 of the Social Security Act. 502.Emergency flexibility for child support programs (a)In generalWith respect to the period that begins on March 1, 2020, and ends January 31, 2021: 
(1)Sections 408(a)(2), 409(a)(5), and 409(a)(8) of the Social Security Act shall have no force or effect. (2)Notwithstanding section 466(d) of such Act, the Secretary of Health and Human Services (in this subsection referred to as the Secretary) may exempt a State from any requirement of section 466 of such Act to respond to the COVID–19 pandemic, except that the Secretary may not exempt a State from any requirement to— 
(A)provide a parent with notice of a right to request a review and, if appropriate, adjustment of a support order; or (B)afford a parent the opportunity to make such a request. 
(3)The Secretary may not impose a penalty or take any other adverse action against a State pursuant to section 452(g)(1) of such Act for failure to achieve a paternity establishment percentage of less than 90 percent. (4)The Secretary may not find that the paternity establishment percentage for a State is not based on reliable data for purposes of section 452(g)(1) of such Act, and the Secretary may not determine that the data which a State submitted pursuant to section 452(a)(4)(C)(i) of such Act and which is used in determining a performance level is not complete or reliable for purposes of section 458(b)(5)(B) of such Act, on the basis of the failure of the State to submit OCSE Form 396 or 34 in a timely manner. 
(5)The Secretary may not impose a penalty or take any other adverse action against a State for failure to comply with section 454A(g)(1)(A)(i) or 454B(c)(1) of such Act. (6)The Secretary may not disapprove a State plan submitted pursuant to part D of title IV of such Act for failure of the plan to meet the requirement of section 454(1) of such Act, and may not impose a penalty or take any other adverse action against a State with such a plan that meets that requirement for failure to comply with that requirement. 
(7)To the extent that a preceding provision of this section applies with respect to a provision of law applicable to a program operated by an Indian tribe or tribal organization (as defined in subsections (e) and (l) of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)), that preceding provision shall apply with respect to the Indian tribe or tribal organization. (b)Clarification of performance incentive payment calculationNotwithstanding paragraph (3) of section 458(b) of the Social Security Act, the State incentive payment share for each of fiscal years 2020 and 2021 for purposes of such section shall be the State incentive payment share determined under such section for fiscal year 2019. 
(c)State definedIn subsection (a), the term State has the meaning given the term in section 1101(a) of the Social Security Act for purposes of title IV of such Act. KHealth Provisions 100.Short titleThis division may be cited as the Investing in America’s Health Care During the COVID–19 Pandemic Act. 
IMedicaid Provisions 
101.COVID–19-related temporary increase of Medicaid FMAP 
(a)In generalSection 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) is amended— (1)in subsection (a)— 
(A)by inserting (or, if later, September 30, 2021) after last day of such emergency period occurs; and  (B)by striking 6.2 percentage points. and inserting the percentage points specified in subsection (e). In no case may the application of this section result in the Federal medical assistance percentage determined for a State being more than 95 percent.; and 
(2)by adding at the end the following new subsections:  (f)Specified percentage pointsFor purposes of subsection (a), the percentage points specified in this subsection are— 
(1)for each calendar quarter occurring during the period beginning on the first day of the emergency period described in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g)) and ending on September 30, 2020, 6.2 percentage points; (2)for each calendar quarter occurring during the period beginning on October 1, 2020, and ending on September 30, 2021, 14 percentage points; and 
(3)for each calendar quarter, if any, occurring during the period beginning on October 1, 2021, and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, 6.2 percentage points. (g)Clarifications (1)In the case of a State that treats an individual described in subsection (b)(3) as eligible for the benefits described in such subsection, for the period described in subsection (a), expenditures for medical assistance and administrative costs attributable to such individual that would not otherwise be included as expenditures under section 1903 of the Social Security Act shall be regarded as expenditures under the State plan approved under title XIX of the Social Security Act or for administration of such State plan. 
(2)The limitations on payment under subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308) shall not apply to Federal payments made under section 1903(a)(1) of the Social Security Act (42 U.S.C. 1396b(a)(1)) attributable to the increase in the Federal medical assistance percentage under this section. (3)Expenditures attributable to the increased Federal medical assistance percentage under this section shall not be counted for purposes of the limitations under section 2104(b)(4) of such Act (42 U.S.C. 1397dd(b)(4)).  
(4)Notwithstanding the first sentence of section 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)), the application of the increase under this section may result in the enhanced FMAP of a State for a fiscal year under such section exceeding 85 percent, but in no case may the application of such increase before application of the second sentence of such section result in the enhanced FMAP of the State exceeding 95 percent. (h)Scope of applicationAn increase in the Federal medical assistance percentage for a State under this section shall not be taken into account for purposes of payments under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.).. 
(b)Effective dateThe amendments made by subsection (a) shall take effect and apply as if included in the enactment of section 6008 of the Families First Coronavirus Response Act (Public Law 116–127). 102.Additional support for Medicaid home and community-based services during the COVID–19 emergency period (a)Increased FMAP (1)In generalNotwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), in the case of an HCBS program State, the Federal medical assistance percentage determined for the State under section 1905(b) of such Act and, if applicable, increased under subsection (y), (z), or (aa) of section 1905 of such Act (42 U.S.C. 1396d), section 1915(k) of such Act (42 U.S.C. 1396n(k)), or section 6008(a) of the Families First Coronavirus Response Act (Public Law 116–127), shall be increased by 10 percentage points with respect to expenditures of the State under the State Medicaid program for home and community-based services that are provided during the HCBS program improvement period. In no case may the application of the previous sentence result in the Federal medical assistance percentage determined for a State being more than 95 percent. 
(2)DefinitionsIn this section: (A)HCBS program improvement periodThe term HCBS program improvement period means, with respect to a State, the period— 
(i)beginning on October 1, 2020; and (ii)ending on September 30, 2021.  
(B)HCBS program StateThe term HCBS program State means a State that meets the condition described in subsection (b) by submitting an application described in such subsection, which is approved by the Secretary pursuant to subsection (c). (C)Home and community-based servicesThe term home and community-based services means home health care services authorized under paragraph (7) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)), personal care services authorized under paragraph (24) of such section, PACE services authorized under paragraph (26) of such section, services authorized under subsections (b), (c), (i), (j), and (k) of section 1915 of such Act (42 U.S.C. 1396n), such services authorized under a waiver under section 1115 of such Act (42 U.S.C. 1315), and such other services specified by the Secretary. 
(b)ConditionThe condition described in this subsection, with respect to a State, is that the State submits an application to the Secretary, at such time and in such manner as specified by the Secretary, that includes, in addition to such other information as the Secretary shall require— (1)a description of which activities described in subsection (d) that a state plans to implement and a description of how it plans to implement such activities;  
(2)assurances that the Federal funds attributable to the increase under subsection (a) will be used— (A)to implement the activities described in subsection (d); and 
(B)to supplement, and not supplant, the level of State funds expended for home and community-based services for eligible individuals through programs in effect as of the date of the enactment of this section; and (3)assurances that the State will conduct adequate oversight and ensure the validity of such data as may be required by the Secretary. 
(c)Approval of applicationNot later than 90 days after the date of submission of an application of a State under subsection (b), the Secretary shall certify if the application is complete. Upon certification that an application of a State is complete, the application shall be deemed to be approved for purposes of this section. (d)Activities to improve the delivery of HCBS (1)In generalA State shall work with community partners, such as Area Agencies on Aging, Centers for Independent Living, non-profit home and community-based services providers, and other entities providing home and community-based services, to implement— 
(A)the purposes described in paragraph (2) during the COVID–19 public health emergency period; and (B)the purposes described in paragraph (3) after the end of such emergency period. 
(2)Focused areas of HCBS improvementThe purposes described in this paragraph, with respect to a State, are the following: (A)To increase rates for home health agencies and agencies that employ direct support professionals (including independent providers in a self-directed or consumer-directed model) to provide home and community-based services under the State Medicaid program, provided that any agency or individual that receives payment under such an increased rate increases the compensation it pays its home health workers or direct support professionals. 
(B)To provide paid sick leave, paid family leave, and paid medical leave for home health workers and direct support professionals. (C)To provide hazard pay, overtime pay, and shift differential pay for home health workers and direct support professionals. 
(D)To provide home and community-based services to eligible individuals who are on waiting lists for programs approved under sections 1115 or 1915 of the Social Security Act (42 U.S.C. 1315, 1396n). (E)To purchase emergency supplies and equipment, which may include items not typically covered under the Medicaid program, such as personal protective equipment, necessary to enhance access to services and to protect the health and well-being of home health workers and direct support professionals. 
(F)To pay for the travel of home health workers and direct support professionals to conduct home and community-based services. (G)To recruit new home health workers and direct support professionals. 
(H)To support family care providers of eligible individuals with needed supplies and equipment, which may include items not typically covered under the Medicaid program, such as personal protective equipment, and pay. (I)To pay for training for home health workers and direct support professionals that is specific to the COVID–19 public health emergency. 
(J)To pay for assistive technologies, staffing, and other costs incurred during the COVID–19 public health emergency period in order to facilitate community integration and ensure an individual’s person-centered service plan continues to be fully implemented. (K)To prepare information and public health and educational materials in accessible formats (including formats accessible to people with low literacy or intellectual disabilities) about prevention, treatment, recovery and other aspects of COVID–19 for eligible individuals, their families, and the general community served by agencies described in subparagraph (A). 
(L)To pay for American sign language interpreters to assist in providing home and community-based services to eligible individuals and to inform the general public about COVID–19. (M)To allow day services providers to provide home and community-based services. 
(N)To pay for other expenses deemed appropriate by the Secretary to enhance, expand, or strengthen Home and Community-Based Services, including retainer payments, and expenses which meet the criteria of the home and community-based settings rule published on January 16, 2014. (3)Permissible uses after the emergency periodThe purpose described in this paragraph, with respect to a State, is to assist eligible individuals who had to relocate to a nursing facility or institutional setting from their homes during the COVID–19 public health emergency period in—  
(A)moving back to their homes (including by paying for moving costs, first month’s rent, and other one-time expenses and start-up costs); (B)resuming home and community-based services;  
(C)receiving mental health services and necessary rehabilitative service to regain skills lost while relocated during the public health emergency period; and  (D)while funds attributable to the increased FMAP under this section remain available, continuing home and community-based services for eligible individuals who were served from a waiting list for such services during the public health emergency period.  
(e)Reporting requirements 
(1)State reporting requirementsNot later than December 31, 2022, any State with respect to which an application is approved by the Secretary pursuant to subsection (c) shall submit a report to the Secretary that contains the following information: (A)Activities and programs that were funded using Federal funds attributable to such increase. 
(B)The number of eligible individuals who were served by such activities and programs. (C)The number of eligible individuals who were able to resume home and community-based services as a result of such activities and programs. 
(2)HHS evaluation 
(A)In generalThe Secretary shall evaluate the implementation and outcomes of this section in the aggregate using an external evaluator with experience evaluating home and community-based services, disability programs, and older adult programs. (B)Evaluation criteriaFor purposes of subparagraph (A), the external evaluator shall— 
(i)document and evaluate changes in access, availability, and quality of home and community-based services in each HCBS program State; (ii)document and evaluate aggregate changes in access, availability, and quality of home and community-based services across all such States; and 
(iii)evaluate the implementation and outcomes of this section based on— (I)the impact of this section on increasing funding for home and community-based services; 
(II)the impact of this section on achieving targeted access, availability, and quality of home and community-based services; and (III)promising practices identified by activities conducted pursuant to subsection (d) that increase access to, availability of, and quality of home and community-based services. 
(C)Dissemination of evaluation findingsThe Secretary shall— (i)disseminate the findings from the evaluations conducted under this paragraph to— 
(I)all State Medicaid directors; and (II)the Committee on Energy and Commerce of the House of Representatives, the Committee on Finance of the Senate, and the Special Committee on Aging of the Senate; and 
(ii)make all evaluation findings publicly available in an accessible electronic format and any other accessible format determined appropriate by the Secretary. (D)OversightEach State with respect to which an application is approved by the Secretary pursuant to subsection (c) shall ensure adequate oversight of the expenditure of Federal funds pursuant to such increase in accordance with the Medicaid regulations, including section 1115 and 1915 waiver regulations and special terms and conditions for any relevant waiver or grant program. 
(3)Non-Application Of The Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly referred to as the “Paperwork Reduction Act of 1995”), shall not apply to the provisions of this subsection. (f)Additional definitionsIn this section: 
(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the portion of the emergency period described in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.  (2)Eligible individualThe term eligible individual means an individual who is eligible for or enrolled for medical assistance under a State Medicaid program. 
(3)Medicaid programThe term Medicaid program means, with respect to a State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title).  (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 103.Coverage at no cost sharing of COVID–19 vaccine and treatment (a)Medicaid (1)In generalSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended— 
(A)by striking and (D) and inserting (D); and (B)by striking the semicolon at the end and inserting ; (E) during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under sections 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and administration of the vaccine; (F) during such portion of the emergency period described in paragraph (1)(B) of section 1135(g), items or services for the prevention or treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, without regard to the requirements of section 1902(a)(10)(B) (relating to comparability), in the case of an individual who is diagnosed with or presumed to have COVID–19, during such portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19;.  
(2)Prohibition of cost sharing 
(A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended— (i)in subparagraph (F), by striking or at the end;  
(ii)in subparagraph (G), by striking ; and and inserting , or; and (iii)by adding at the end the following subparagraphs: 
 
(H)during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this subparagraph, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine, or (I)during such portion of the emergency period described in paragraph (1)(B) of section 1135(g), any item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19; and. 
(B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended—  (i)in clause (xi), by striking any visit and inserting any service; and 
(ii)by adding at the end the following clauses:  (xii)During the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this clause, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine. 
(xiii)During such portion of the emergency period described in paragraph (1)(B) of section 1135(g), an item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during such portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19.. (C)ClarificationThe amendments made by this subsection shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States. 
(b)State pediatric vaccine distribution programSection 1928 of the Social Security Act (42 U.S.C. 1396s) is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (A), by striking ; and and inserting a semicolon; (B)in subparagraph (B), by striking the period and inserting ; and; and 
(C)by adding at the end the following subparagraph:   (C)during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this subparagraph, each vaccine-eligible child (as defined in subsection (b)) is entitled to receive a COVID–19 vaccine from a program-registered provider (as defined in subsection (h)(7)) without charge for—  
(i)the cost of such vaccine; or (ii)the administration of such vaccine.; 
(2)in subsection (c)(2)— (A)in subparagraph (C)(ii), by inserting , but, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act, may not impose a fee for the administration of a COVID–19 vaccine before the period; and 
(B)by adding at the end the following subparagraph:  (D)The provider will provide and administer an approved COVID–19 vaccine to a vaccine-eligible child in accordance with the same requirements as apply under the preceding subparagraphs to the provision and administration of a qualified pediatric vaccine to such a child.; and 
(3)in subsection (d)(1), in the first sentence, by inserting , including, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act, with respect to a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act before the period. (c)CHIP (1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following paragraph:  
 
(11)Coverage of COVID–19 vaccines and treatmentRegardless of the type of coverage elected by a State under subsection (a), child health assistance provided under such coverage for targeted low-income children and, in the case that the State elects to provide pregnancy-related assistance under such coverage pursuant to section 2112, such pregnancy-related assistance for targeted low-income pregnant women (as defined in section 2112(d)) shall include coverage, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this paragraph, of— (A)a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine; and 
(B)any item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564, or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19.. (2)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)), as amended by section 6004(b)(3) of the Families First Coronavirus Response Act, is amended— 
(A)in the paragraph header, by inserting a COVID–19 vaccine, COVID–19 treatment, before or pregnancy-related assistance; and (B)by striking visits described in section 1916(a)(2)(G), or and inserting services described in section 1916(a)(2)(G), vaccines described in section 1916(a)(2)(H) administered during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act, items or services described in section 1916(a)(2)(I) furnished during such emergency period, or. 
(d)Conforming amendmentsSection 1937 of the Social Security Act (42 U.S.C. 1396u–7) is amended—  (1)in subsection (a)(1)(B), by inserting , under subclause (XXIII) of section 1902(a)(10)(A)(ii), after section 1902(a)(10)(A)(i); and 
(2)in subsection (b)(5), by adding before the period the following: , and, effective on the date of the enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act, must comply with subparagraphs (F) through (I) of subsections (a)(2) and (b)(2) of section 1916 and subsection (b)(3)(B) of section 1916A. (e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply with respect to a COVID–19 vaccine beginning on the date that such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262), or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act.  
104.Optional coverage at no cost sharing of COVID–19 treatment and vaccines under Medicaid for uninsured individuals 
(a)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10) is amended, in the matter following subparagraph (G), by striking and any visit described in section 1916(a)(2)(G) and inserting the following: , any COVID–19 vaccine that is administered during any such portion (and the administration of such vaccine), any item or service that is furnished during any such portion for the treatment of COVID–19, including drugs approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the period such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G). (b)Definition of uninsured individual (1)In generalSubsection (ss) of section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended to read as follows: 
 
(ss)Uninsured individual definedFor purposes of this section, the term uninsured individual means, notwithstanding any other provision of this title, any individual who is not covered by minimum essential coverage (as defined in section 5000A(f)(1) of the Internal Revenue Code of 1986).. (2)Effective dateThe amendment made by paragraph (1) shall take effect and apply as if included in the enactment of the Families First Coronavirus Response Act (Public Law 116–127). 
(c)Clarification regarding emergency services for certain individualsSection 1903(v)(2) of the Social Security Act (42 U.S.C. 1396b(v)(2)) is amended by adding at the end the following flush sentence:  For purposes of subparagraph (A), care and services described in such subparagraph include any in vitro diagnostic product described in section 1905(a)(3)(B) (and the administration of such product), any COVID–19 vaccine (and the administration of such vaccine), any item or service that is furnished for the treatment of COVID–19, including drugs approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, or a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G).. (d)Inclusion of COVID–19 concern as an emergency conditionSection 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3)) is amended by adding at the end the following flush sentence: 
 
Such term includes any indication that an alien described in paragraph (1) may have contracted COVID–19.. 
105.Medicaid coverage for citizens of Freely Associated States 
(a)In generalSection 402(b)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by adding at the end the following new subparagraph:  (G)Medicaid exception for citizens of Freely Associated StatesWith respect to eligibility for benefits for the designated Federal program defined in paragraph (3)(C) (relating to the Medicaid program), section 401(a) and paragraph (1) shall not apply to any individual who lawfully resides in 1 of the 50 States or the District of Columbia in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and shall not apply, at the option of the Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa as communicated to the Secretary of Health and Human Services in writing, to any individual who lawfully resides in the respective territory in accordance with such Compacts.. 
(b)Exception to 5–Year limited eligibilitySection 403(d) of such Act (8 U.S.C. 1613(d)) is amended— (1)in paragraph (1), by striking or at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; or; and (3)by adding at the end the following new paragraph: 
 
(3)an individual described in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C).. (c)Definition of qualified alienSection 431(b) of such Act (8 U.S.C. 1641(b)) is amended— 
(1)in paragraph (6), by striking ; or at the end and inserting a comma; (2)in paragraph (7), by striking the period at the end and inserting , or; and 
(3)by adding at the end the following new paragraph:  (8)an individual who lawfully resides in the United States in accordance with a Compact of Free Association referred to in section 402(b)(2)(G), but only with respect to the designated Federal program defined in section 402(b)(3)(C) (relating to the Medicaid program).. 
(d)Application to State plansSection 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is amended by inserting after subclause (IX) the following:  (X)who are described in section 402(b)(2)(G) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and eligible for benefits under this title by reason of application of such section;. 
(e)Conforming amendmentsSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— (1)in subsection (f), in the matter preceding paragraph (1), by striking subsections (g) and (h) and section 1935(e)(1)(B) and inserting subsections (g), (h), and (i) and section 1935(e)(1)(B); and 
(2)by adding at the end the following:  (i)Exclusion of medical assistance expenditures for citizens of Freely Associated StatesExpenditures for medical assistance provided to an individual described in section 431(b)(8) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)(8)) shall not be taken into account for purposes of applying payment limits under subsections (f) and (g).. 
(f)Effective dateThe amendments made by this section shall apply to benefits for items and services furnished on or after the date of the enactment of this Act.  106.Temporary increase in Medicaid DSH allotments (a)In generalSection 1923(f)(3) of the Social Security Act (42 U.S.C. 1396r–4(f)(3)) is amended— 
(1)in subparagraph (A), by striking and subparagraph (E) and inserting and subparagraphs (E) and (F); and (2)by adding at the end the following new subparagraph: 
 
(F)Temporary increase in allotments during certain public health emergencyThe DSH allotment for any State for each of fiscal years 2020 and 2021 is equal to 102.5 percent of the DSH allotment that would be determined under this paragraph for the State for each respective fiscal year without application of this subparagraph, notwithstanding subparagraphs (B) and (C). For each fiscal year after fiscal year 2021, the DSH allotment for a State for such fiscal year is equal to the DSH allotment that would have been determined under this paragraph for such fiscal year if this subparagraph had not been enacted.. (b)DSH allotment adjustment for TennesseeSection 1923(f)(6)(A)(vi) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(A)(vi)) is amended— 
(1)by striking Notwithstanding any other provision of this subsection and inserting the following:   (I)In generalNotwithstanding any other provision of this subsection (except as provided in subclause (II) of this clause); and 
(2)by adding at the end the following:  (II)Temporary increase in allotmentsThe DSH allotment for Tennessee for each of fiscal years 2020 and 2021 shall be equal to $54,427,500.. 
(c)Sense of CongressIt is the sense of Congress that a State should prioritize making payments under the State plan of the State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan) to disproportionate share hospitals that have a higher share of COVID–19 patients relative to other such hospitals in the State. 107.Allowing for medical assistance under Medicaid for inmates during 30-day period preceding release (a)In generalThe subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by inserting and except during the 30-day period preceding the date of release of such individual from such public institution after medical institution. 
(b)ReportNot later than June 30, 2022, the Medicaid and CHIP Payment and Access Commission shall submit a report to Congress on the Medicaid inmate exclusion under the subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)). Such report may, to the extent practicable, include the following information: (1)The number of incarcerated individuals who would otherwise be eligible to enroll for medical assistance under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such a plan). 
(2)Access to health care for incarcerated individuals, including a description of medical services generally available to incarcerated individuals. (3)A description of current practices related to the discharge of incarcerated individuals, including how prisons interact with State Medicaid agencies to ensure that such individuals who are eligible to enroll for medical assistance under a State plan or waiver described in paragraph (1) are so enrolled. 
(4)If determined appropriate by the Commission, recommendations for Congress, the Department of Health and Human Services, or States regarding the Medicaid inmate exclusion. (5)Any other information that the Commission determines would be useful to Congress. 
108.Medicaid coverage of certain medical transportation 
(a)Continuing requirement of medicaid coverage of necessary transportation 
(1)RequirementSection 1902(a)(4) of the Social Security Act (42 U.S.C. 1396a(a)(4)) is amended— (A)by striking and including provision for utilization and inserting including provision for utilization; and 
(B)by inserting after supervision of administration of the plan the following: , and, subject to section 1903(i), including a specification that the single State agency described in paragraph (5) will ensure necessary transportation for beneficiaries under the State plan to and from providers and a description of the methods that such agency will use to ensure such transportation. (2)Application with respect to benchmark benefit packages and benchmark equivalent coverageSection 1937(a)(1) of the Social Security Act (42 U.S.C. 1396u–7(a)(1)) is amended— 
(A)in subparagraph (A), by striking subsection (E) and inserting subparagraphs (E) and (F); and (B)by adding at the end the following new subparagraph: 
 
(F)Necessary transportationNotwithstanding the preceding provisions of this paragraph, a State may not provide medical assistance through the enrollment of an individual with benchmark coverage or benchmark equivalent coverage described in subparagraph (A)(i) unless, subject to section 1903(i)(9) and in accordance with section 1902(a)(4), the benchmark benefit package or benchmark equivalent coverage (or the State)— (i)ensures necessary transportation for individuals enrolled under such package or coverage to and from providers; and 
(ii)provides a description of the methods that will be used to ensure such transportation.. (3)Limitation on federal financial participationSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8) the following new paragraph: 
 
(9)with respect to any amount expended for non-emergency transportation authorized under section 1902(a)(4), unless the State plan provides for the methods and procedures required under section 1902(a)(30)(A); or. (4)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply to transportation furnished on or after such date. 
(b)Medicaid program integrity measures related to coverage of nonemergency medical transportation 
(1)Gao studyNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress, a report on coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to medically necessary services. Such study shall take into account the 2009 report of the Office of the Inspector General of the Department of Health and Human Services, titled Fraud and Abuse Safeguards for Medicaid Nonemergency Medical Transportation (OEI–06–07–003200). Such report shall include the following: (A)An examination of the 50 States and the District of Columbia to identify safeguards to prevent and detect fraud and abuse with respect to coverage under the Medicaid program of nonemergency transportation to medically necessary services. 
(B)An examination of transportation brokers to identify the range of safeguards against such fraud and abuse to prevent improper payments for such transportation. (C)Identification of the numbers, types, and outcomes of instances of fraud and abuse, with respect to coverage under the Medicaid program of such transportation, that State Medicaid Fraud Control Units have investigated in recent years. 
(D)Identification of commonalities or trends in program integrity, with respect to such coverage, to inform risk management strategies of States and the Centers for Medicare & Medicaid Services. (2)Stakeholder working group (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall convene a series of meetings to obtain input from appropriate stakeholders to facilitate discussion and shared learning about the leading practices for improving Medicaid program integrity, with respect to coverage of nonemergency transportation to medically necessary services. 
(B)TopicsThe meetings convened under subparagraph (A) shall— (i)focus on ongoing challenges to Medicaid program integrity as well as leading practices to address such challenges; and 
(ii)address specific challenges raised by stakeholders involved in coverage under the Medicaid program of nonemergency transportation to medically necessary services, including unique considerations for specific groups of Medicaid beneficiaries meriting particular attention, such as American Indians and tribal land issues or accommodations for individuals with disabilities. (C)StakeholdersStakeholders described in subparagraph (A) shall include individuals from State Medicaid programs, brokers for nonemergency transportation to medically necessary services that meet the criteria described in section 1902(a)(70)(B) of the Social Security Act (42 U.S.C. 1396a(a)(70)(B)), providers (including transportation network companies), Medicaid patient advocates, and such other individuals specified by the Secretary. 
(3)Guidance reviewNot later than 18 months after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall assess guidance issued to States by the Centers for Medicare & Medicaid Services relating to Federal requirements for nonemergency transportation to medically necessary services under the Medicaid program under title XIX of the Social Security Act and update such guidance as necessary to ensure States have appropriate and current guidance in designing and administering coverage under the Medicaid program of nonemergency transportation to medically necessary services. (4)Nemt transportation provider and driver requirements (A)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(i)by striking and at the end of paragraph (85); (ii)by striking the period at the end of paragraph (86) and inserting ; and; and 
(iii)by inserting after paragraph (86) the following new paragraph:  (87)provide for a mechanism, which may include attestation, that ensures that, with respect to any provider (including a transportation network company) or individual driver of nonemergency transportation to medically necessary services receiving payments under such plan (but excluding any public transit authority), at a minimum— 
(A)each such provider and individual driver is not excluded from participation in any Federal health care program (as defined in section 1128B(f)) and is not listed on the exclusion list of the Inspector General of the Department of Health and Human Services; (B)each such individual driver has a valid driver’s license; 
(C)each such provider has in place a process to address any violation of a State drug law; and (D)each such provider has in place a process to disclose to the State Medicaid program the driving history, including any traffic violations, of each such individual driver employed by such provider, including any traffic violations.. 
(B)Effective date 
(i)In generalExcept as provided in clause (ii), the amendments made by subparagraph (A) shall take effect on the date of the enactment of this Act and shall apply to services furnished on or after the date that is one year after the date of the enactment of this Act. (ii)Exception if state legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by subparagraph (A), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
(5)Analysis of t–msis dataNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall analyze, and submit to Congress a report on, the nation-wide data set under the Transformed Medicaid Statistical Information System to identify recommendations relating to coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to medically necessary services. IIMedicare Provisions 201.Holding Medicare beneficiaries harmless for specified COVID–19 treatment services furnished under part A or part B of the Medicare program (a)In generalNotwithstanding any other provision of law, in the case of a specified COVID–19 treatment service (as defined in subsection (b)) furnished during any portion of the emergency period described in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g)) beginning on or after the date of the enactment of this Act to an individual entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for which payment is made under such part A or such part B, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall provide that— 
(1)any cost-sharing required (including any deductible, copayment, or coinsurance) applicable to such individual under such part A or such part B with respect to such item or service is paid by the Secretary; and (2)the provider of services or supplier (as defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)) does not hold such individual liable for such requirement. 
(b)Definition of specified COVID–19 treatment servicesFor purposes of this section, the term specified COVID–19 treatment service means any item or service furnished to an individual for which payment may be made under part A or part B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) if such item or service is included in a claim with an ICD–10–CM code relating to COVID–19 (as described in the document entitled ICD–10–CM Official Coding Guidelines - Supplement Coding encounters related to COVID–19 Coronavirus Outbreak published on February 20, 2020, or as otherwise specified by the Secretary). (c)Recovery of cost-Sharing amounts paid by the Secretary in the case of supplemental insurance coverage (1)In generalIn the case of any amount paid by the Secretary pursuant to subsection (a)(1) that the Secretary determines would otherwise have been paid by a group health plan or health insurance issuer (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)), a private entity offering a medicare supplemental policy under section 1882 of the Social Security Act (42 U.S.C. 1395ss), any other health plan offering supplemental coverage, a State plan under title XIX of the Social Security Act, or the Secretary of Defense under the TRICARE program, such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense, as applicable, shall pay to the Secretary, not later than 1 year after such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense receives a notice under paragraph (3), such amount in accordance with this subsection. 
(2)Required informationNot later than 9 months after the date of the enactment of this Act, each group health plan, health insurance issuer, private entity, other health plan, State plan, and Secretary of Defense described in paragraph (1) shall submit to the Secretary such information as the Secretary determines necessary for purposes of carrying out this subsection. Such information so submitted shall be updated by such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense, as applicable, at such time and in such manner as specified by the Secretary. (3)Review of claims and notificationThe Secretary shall establish a process under which claims for items and services for which the Secretary has paid an amount pursuant to subsection (a)(1) are reviewed for purposes of identifying if such amount would otherwise have been paid by a plan, issuer, private entity, other health plan, State plan, or Secretary of Defense described in paragraph (1). In the case such a claim is so identified, the Secretary shall determine the amount that would have been otherwise payable by such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense and notify such plan, issuer, private entity, other health plan, State plan, or Secretary of Defense of such amount. 
(4)EnforcementThe Secretary may impose a civil monetary penalty in an amount determined appropriate by the Secretary in the case of a plan, issuer, private entity, other health plan, or State plan that fails to comply with a provision of this section. The provisions of section 1128A of the Social Security Act shall apply to a civil monetary penalty imposed under the previous sentence in the same manner as such provisions apply to a penalty or proceeding under subsection (a) or (b) of such section.  (d)FundingThe Secretary shall provide for the transfer to the Centers for Medicare & Medicaid Program Management Account from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Trust Fund (in such portions as the Secretary determines appropriate) $100,000,000 for purposes of carrying out this section. 
(e)ReportNot later than 3 years after the date of the enactment of this Act, the Inspector General of the Department of Health and Human Services shall submit to Congress a report containing an analysis of amounts paid pursuant to subsection (a)(1) compared to amounts paid to the Secretary pursuant to subsection (c). (f)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of this section by program instruction or otherwise. 
202.Ensuring communications accessibility for residents of skilled nursing facilities during the COVID–19 emergency period 
(a)In generalSection 1819(c)(3) of the Social Security Act (42 U.S.C. 1395i–3(c)(3)) is amended— (1)in subparagraph (D), by striking and at the end; 
(2)in subparagraph (E), by striking the period and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(F)provide for reasonable access to the use of a telephone, including TTY and TDD services (as defined for purposes of section 483.10 of title 42, Code of Federal Regulations (or a successor regulation)), and the internet (to the extent available to the facility) and inform each such resident (or a representative of such resident) of such access and any changes in policies or procedures of such facility relating to limitations on external visitors.. (b)COVID–19 provisions (1)GuidanceNot later than 15 days after the date of the enactment of this Act, the Secretary of Health and Human Service shall issue guidance on steps skilled nursing facilities may take to ensure residents have access to televisitation during the emergency period defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). Such guidance shall include information on how such facilities will notify residents of such facilities, representatives of such residents, and relatives of such residents of the rights of such residents to such televisitation, and ensure timely and equitable access to such televisitation. 
(2)Review of facilitiesThe Secretary of Health and Human Services shall take such steps as determined appropriate by the Secretary to ensure that residents of skilled nursing facilities and relatives of such residents are made aware of the access rights described in section 1819(c)(3)(F) of the Social Security Act (42 U.S.C. 1395i–3(c)(3)(F)). 203.Medicare hospital inpatient prospective payment system outlier payments for COVID–19 patients during certain emergency period (a)In generalSection 1886(d)(5)(A) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(A)) is amended— 
(1)in clause (ii), by striking For cases and inserting Subject to clause (vii), for cases; (2)in clause (iii), by striking The amount and inserting Subject to clause (vii), the amount; 
(3)in clause (iv), by striking The total amount and inserting Subject to clause (vii), the total amount; and (4)by adding at the end the following new clause: 
 
(vii)For discharges that have a primary or secondary diagnosis of COVID–19 and that occur during the period beginning on the date of the enactment of this clause and ending on the sooner of January 31, 2021, or the last day of the emergency period described in section 1135(g)(1)(B), the amount of any additional payment under clause (ii) for a subsection (d) hospital for such a discharge shall be determined as if— (I)clause (ii) was amended by striking plus a fixed dollar amount determined by the Secretary; 
(II)the reference in clause (iii) to approximate the marginal cost of care beyond the cutoff point applicable under clause (i) or (ii) were a reference to approximate the marginal cost of care beyond the cutoff point applicable under clause (i), or, in the case of an additional payment requested under clause (ii), be equal to 100 percent of the amount by which the costs of the discharge for which such additional payment is so requested exceed the applicable DRG prospective payment rate; and (III)clause (iv) does not apply.. 
(b)Exclusion from reduction in average standardized amounts payable to hospitals located in certain areasSection 1886(d)(3)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(B)) is amended by inserting before the period the following: , other than additional payments described in clause (vii) of such paragraph. (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
204.Coverage of treatments for COVID–19 at no cost sharing under the Medicare Advantage program 
(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended by adding at the end the following new clause:  (vii)Special coverage rules for specified COVID–19 treatment servicesNotwithstanding clause (i), in the case of a specified COVID–19 treatment service (as defined in section 201(b) of the Investing in America’s Health Care During the COVID–19 Pandemic Act) that is furnished during a plan year occurring during any portion of the emergency period defined in section 1135(g)(1)(B) beginning on or after the date of the enactment of this clause, a Medicare Advantage plan may not, with respect to such service, impose— 
(I)any cost-sharing requirement (including a deductible, copayment, or coinsurance requirement); and (II)in the case such service is a critical specified COVID–19 treatment service (including ventilator services and intensive care unit services), any prior authorization or other utilization management requirement.A Medicare Advantage plan may not take the application of this clause into account for purposes of a bid amount submitted by such plan under section 1854(a)(6). . 
(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 205.Requiring coverage under Medicare PDPs and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies (a)Coverage requirement (1)In generalSection 1860D–4(b)(3) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(I)Required inclusion of drugs intended to treat COVID–19 
(i)In generalNotwithstanding any other provision of law, a PDP sponsor offering a prescription drug plan shall, with respect to a plan year, any portion of which occurs during the period described in clause (ii), be required to— (I)include in any formulary— 
(aa)all covered part D drugs with a medically accepted indication (as defined in section 1860D–2(e)(4)) to treat COVID–19 that are marketed in the United States; and (bb)all drugs authorized under section 564 or 564A of the Federal Food, Drug, and Cosmetic Act to treat COVID–19; and 
(II)not impose any prior authorization or other utilization management requirement with respect to such drugs described in item (aa) or (bb) of subclause (I) (other than such a requirement that limits the quantity of drugs due to safety). (ii)Period describedFor purposes of clause (i), the period described in this clause is the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).. 
(b)Elimination of cost sharing 
(1)Elimination of cost-sharing for drugs intended to treat COVID–19 under standard and alternative prescription drug coverageSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended— (A)in subsection (b)— 
(i)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage; (ii)in paragraph (2)— 
(I)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8); (II)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and 
(III)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); (iii)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and 
(iv)by adding at the end the following new paragraph:  (8)Elimination of cost-sharing for drugs intended to treat COVID–19The coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing requirement for drugs described in section 1860D–4(b)(3)(I)(i)(I) with respect to a plan year, any portion of which occurs during the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).; and 
(B)in subsection (c), by adding at the end the following new paragraph:  (4)Same elimination of cost-sharing for drugs intended to treat COVID–19The coverage is in accordance with subsection (b)(8).. 
(2)Elimination of cost-sharing for drugs intended to treat COVID–19 dispensed to individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— (A)in paragraph (1)— 
(i)in subparagraph (D)— (I)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and 
(II)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and (ii)by adding at the end the following new subparagraph: 
 
(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).; and (B)in paragraph (2)— 
(i)in subparagraph (B), by striking A reduction and inserting Subject to subparagraph (F), a reduction;  (ii)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution; 
(iii)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and (iv)by adding at the end the following new subparagraph: 
 
(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).. (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
206.Medicare special enrollment period for individuals residing in COVID–19 emergency areas 
(a)In generalSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at the end the following new paragraph:  (5) (A)In the case of an individual who— 
(i)is eligible under section 1836 to enroll in the medical insurance program established by this part,  (ii)did not enroll (or elected not to be deemed enrolled) under this section during an enrollment period, and 
(iii)during the emergency period (as described in section 1135(g)(1)(B)), resided in an emergency area (as described in such section),there shall be a special enrollment period described in subparagraph (B). (B)The special enrollment period referred to in subparagraph (A) is the period that begins not later than December 1, 2020, and ends on the last day of the month in which the emergency period (as described in section 1135(g)(1)(B)) ends.. 
(b)Coverage period for individuals transitioning from other coverageSection 1838(e) of the Social Security Act (42 U.S.C. 1395q(e)) is amended— (1) by striking pursuant to section 1837(i)(3) or 1837(i)(4)(B)— and inserting the following:  
pursuant to— (1)section 1837(i)(3) or 1837(i)(4)(B)—; 
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems to the right; (3)by striking the period at the end of the subparagraph (B), as so redesignated, and inserting ; or; and 
(4)by adding at the end the following new paragraph:  (2)section 1837(i)(5), the coverage period shall begin on the first day of the month following the month in which the individual so enrolls.. 
(c)FundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Hospital Insurance Trust Fund (as described in section 1817 of the Social Security Act (42 U.S.C. 1395i)) and the Federal Supplementary Medical Insurance Trust Fund (as described in section 1841 of such Act (42 U.S.C. 1395t)), in such proportions as determined appropriate by the Secretary, to the Social Security Administration, of $30,000,000, to remain available until expended, for purposes of carrying out the amendments made by this section. (d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.  
207.COVID–19 skilled nursing facility payment incentive program 
(a)In generalSection 1819 of the Social Security Act (42 U.S.C. 1395i–3) is amended by adding at the end the following new subsection:  (k)COVID–19 designation program (1)In generalNot later than 2 weeks after the date of the enactment of this subsection, the Secretary shall establish a program under which a skilled nursing facility that makes an election described in paragraph (2)(A) and meets the requirements described in paragraph (2)(B) is designated (or a portion of such facility is so designated) as a COVID–19 treatment center and receives incentive payments under section 1888(e)(13). 
(2)Designation 
(A)In generalA skilled nursing facility may elect to be designated (or to have a portion of such facility designated) as a COVID–19 treatment center under the program established under paragraph (1) if the facility submits to the Secretary, at a time and in a manner specified by the Secretary, an application for such designation that contains such information as required by the Secretary and demonstrates that such facility meets the requirements described in subparagraph (B). (B)RequirementsThe requirements described in this subparagraph with respect to a skilled nursing facility are the following: 
(i)The facility has a star rating with respect to staffing of 4 or 5 on the Nursing Home Compare website (as described in subsection (i)) and has maintained such a rating on such website during the 2-year period ending on the date of the submission of the application described in subparagraph (A). (ii)The facility has a star rating of 4 or 5 with respect to health inspections on such website and has maintained such a rating on such website during such period. 
(iii)During such period, the Secretary or a State has not found a deficiency with such facility relating to infection control that the Secretary or State determined immediately jeopardized the health or safety of the residents of such facility (as described in paragraph (1) or (2)(A) of subsection (h), as applicable).  (iv)The facility provides care at such facility (or, in the case of an election made with respect to a portion of such facility, to provide care in such portion of such facility) only to eligible individuals. 
(v)The facility arranges for and transfers all residents of such facility (or such portion of such facility, as applicable) who are not eligible individuals to other skilled nursing facilities (or other portions of such facility, as applicable). (vi)The facility complies with the notice requirement described in paragraph (4). 
(vii)The facility meets the reporting requirement described in paragraph (5). (viii)Any other requirement determined appropriate by the Secretary. 
(3)Duration of designation 
(A)In generalA designation of a skilled nursing facility (or portion of such facility) as a COVID–19 treatment center shall begin on a date specified by the Secretary and end upon the earliest of the following: (i)The revocation of such designation under subparagraph (B). 
(ii)The submission of a notification by such facility to the Secretary that such facility elects to terminate such designation. (iii)The termination of the program (as specified in paragraph (6)). 
(B)RevocationThe Secretary may revoke the designation of a skilled nursing facility (or portion of such facility) as a COVID–19 treatment center if the Secretary determines that the facility is no longer in compliance with a requirement described in paragraph (2)(B). (4)Resident notice requirementFor purposes of paragraph (2)(B)(vi), the notice requirement described in this paragraph is that, not later than 72 hours before the date specified by the Secretary under paragraph (3)(A) with respect to the designation of a skilled nursing facility (or portion of such facility) as a COVID–19 treatment center, the facility provides a notification to each resident of such facility (and to appropriate representatives or family members of each such resident, as specified by the Secretary) that contains the following: 
(A)Notice of such designation. (B)In the case such resident is not an eligible individual (and, in the case such designation is made only with respect to a portion of such facility, resides in such portion of such facility)— 
(i)a specification of when and where such resident will be transferred (or moved within such facility);  (ii)an explanation that, in lieu of such transfer or move, such resident may arrange for transfer to such other setting (including a home) selected by the resident; and 
(iii)if such resident so arranges to be transferred to a home, information on Internet resources for caregivers who elect to care for such resident at home. (C)Contact information for the State long-term care ombudsman (established under section 307(a)(12) of the Older Americans Act of 1965) for the applicable State. 
(5)Reporting requirement 
(A)In generalFor purposes of paragraph (2)(B)(vii), the reporting requirement described in this paragraph is, with respect to a skilled nursing facility, that the facility reports to the Secretary, weekly and in such manner specified by the Secretary, the following (but only to the extent the information described in clauses (i) through (vii) is not otherwise reported to the Secretary weekly): (i)The number of COVID–19 related deaths at such facility. 
(ii)The number of discharges from such facility. (iii)The number of admissions to such facility. 
(iv)The number of beds occupied and the number of beds available at such facility. (v)The number of residents on a ventilator at such facility. 
(vi)The number of clinical and nonclinical staff providing direct patient care at such facility. (vii)Such other information determined appropriate by the Secretary. 
(B)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to the collection of information under this paragraph. (6)DefinitionFor purposes of this subsection, the term eligible individual means an individual who, during the 30-day period ending on the first day on which such individual is a resident of a COVID–19 treatment center (on or after the date such center is so designated), was furnished a test for COVID–19 that came back positive. 
(7)TerminationThe program established under paragraph (1) shall terminate upon the termination of the emergency period described in section 1135(g)(1)(B). (8)Prohibition on administrative and judicial reviewThere shall be no administrative or judicial review under section 1869, 1878, or otherwise of a designation of a skilled nursing facility (or portion of such facility) as a COVID–19 treatment center, or revocation of such a designation, under this subsection.. 
(b)Payment incentiveSection 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking and (12) and inserting (12), and (13); and  
(2)by adding at the end the following new paragraph:  (13)Adjustment for COVID–19 treatment centersIn the case of a resident of a skilled nursing facility that has been designated as a COVID–19 treatment center under section 1819(k) (or in the case of a resident who resides in a portion of such facility that has been so designated), if such resident is an eligible individual (as defined in paragraph (5) of such section), the per diem amount of payment for such resident otherwise applicable shall be increased by 20 percent to reflect increased costs associated with such residents.. 
208.Funding for State strike teams for resident and employee safety in skilled nursing facilities and nursing facilities 
(a)In generalOf the amounts made available under subsection (c), the Secretary of Health and Human Services (referred to in this section as the Secretary) shall allocate such amounts among the States, in a manner that takes into account the percentage of skilled nursing facilities and nursing facilities in each State that have residents or employees who have been diagnosed with COVID–19, for purposes of establishing and implementing strike teams in accordance with subsection (b). (b)Use of fundsA State that receives funds under this section shall use such funds to establish and implement a strike team that will be deployed to a skilled nursing facility or nursing facility in the State with diagnosed or suspected cases of COVID–19 among residents or staff for the purposes of assisting with clinical care, infection control, or staffing. 
(c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $500,000,000. (d)DefinitionsIn this section: 
(1)Nursing facilityThe term nursing facility has the meaning given such term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)). (2)Skilled nursing facilityThe term skilled nursing facility has the meaning given such term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)). 
209.Providing for infection control support to skilled nursing facilities through contracts with quality improvement organizations 
(a)In generalSection 1862(g) of the Social Security Act (42 U.S.C. 1395y(g)) is amended— (1)by striking The Secretary and inserting (1) The Secretary; and 
(2)by adding at the end the following new paragraph:  (2) (A)The Secretary shall ensure that at least 1 contract with a quality improvement organization described in paragraph (1) entered into on or after the date of the enactment of this paragraph and before the end of the emergency period described in section 1135(g)(1)(B) (or in effect as of such date) includes the requirement that such organization provide to skilled nursing facilities with cases of COVID–19 (or facilities attempting to prevent outbreaks of COVID–19) infection control support described in subparagraph (B) during such period. 
(B)For purposes of subparagraph (A), the infection control support described in this subparagraph is, with respect to skilled nursing facilities described in such subparagraph, the development and dissemination to such facilities of protocols relating to the prevention or mitigation of COVID–19 at such facilities and the provision of training materials to such facilities relating to such prevention or mitigation.. (b)FundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund (as described in section 1841 of the Social Security Act (42 U.S.C. 1395t)) and the Federal Hospital Insurance Trust Fund (as described in section 1817 of such Act (42 U.S.C. 1395i)), in such proportions as determined appropriate by the Secretary, to the Centers for Medicare & Medicaid Services Program Management Account, of $210,000,000, to remain available until expended, for purposes of entering into contracts with quality improvement organizations under part B of title XI of such Act (42 U.S.C. 1320c et seq.). Of the amount transferred pursuant to the previous sentence, not less that $110,000,000 shall be used for purposes of entering into such a contract that includes the requirement described in section 1862(g)(2)(A) of such Act (as added by subsection (a)).  
210.Requiring long term care facilities to report certain information relating to COVID–19 cases and deaths 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall, as soon as practicable, require that the information described in paragraph (1) of section 483.80(g) of title 42, Code of Federal Regulations, or a successor regulation, be reported by a facility (as defined for purposes of such section). (b)Demographic informationThe Secretary shall post the following information with respect to skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))) and nursing facilities (as defined in section 1919(a) of such Act (42 U.S.C. 1396r(a))) on the Nursing Home Compare website (as described in section 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i))), or a successor website, aggregated by State: 
(1)The age, race/ethnicity, and preferred language of the residents of such skilled nursing facilities and nursing facilities with suspected or confirmed COVID–19 infections, including residents previously treated for COVID–19. (2)The age, race/ethnicity, and preferred language relating to total deaths and COVID–19 deaths among residents of such skilled nursing facilities and nursing facilities. 
(c)ConfidentialityAny information reported under this section that is made available to the public shall be made so available in a manner that protects the identity of residents of skilled nursing facilities and nursing facilities. (d)ImplementationThe Secretary may implement the provisions of this section be program instruction or otherwise.  
211.Floor on the Medicare area wage index for hospitals in all-urban States 
(a)In generalSection 1886(d)(3)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)) is amended— (1)in clause (i), in the first sentence, by striking or (iii) and inserting , (iii), or (iv); and 
(2)by adding at the end the following new clause:  (iv)Floor on area wage index for hospitals in all-urban States (I)In generalFor discharges occurring on or after October 1, 2021, the area wage index applicable under this subparagraph to any hospital in an all-urban State (as defined in subclause (IV)) may not be less than the minimum area wage index for the fiscal year for hospitals in that State, as established under subclause (II). 
(II)Minimum area wage indexFor purposes of subclause (I), the Secretary shall establish a minimum area wage index for a fiscal year for hospitals in each all-urban State using the methodology described in section 412.64(h)(4) of title 42, Code of Federal Regulations, as in effect for fiscal year 2018. (III)Waiving budget neutralityPursuant to the fifth sentence of clause (i), this subsection shall not be applied in a budget neutral manner. 
(IV)All-urban State definedIn this clause, the term all-urban State means a State in which there are no rural areas (as defined in paragraph (2)(D)) or a State in which there are no hospitals classified as rural under this section.. (b)Waiving budget neutrality (1)Technical amendatory correctionSection 10324(a)(2) of Public Law 111–148 is amended by striking third sentence and inserting fifth sentence. 
(2)WaiverSection 1886(d)(3)(E)(i) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)(i)) is amended, in the fifth sentence— (A)by striking and the amendments and inserting , the amendments; and 
(B)by inserting , and the amendments made by section 211 of the Investing in America’s Health Care During the COVID–19 Pandemic Act after Care Act.  212.Relief for small rural hospitals from inaccurate instructions provided by certain medicare administrative contractorsSection 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)) is amended by adding at the end the following new subparagraph: 
 
(N) 
(i)Subject to clause (ii), in the case of a sole community hospital or a medicare-dependent, small rural hospital with respect to which a medicare administrative contractor initially determined and paid a volume decrease adjustment under subparagraph (D)(ii) or (G)(iii) for a specified cost reporting period, at the election of the hospital, the Secretary of Health and Human Services shall replace the volume decrease adjustment subsequently determined for that specified cost reporting period by the medicare administrative contractor with the volume decrease adjustment initially determined and paid by the medicare administrative contractor for that specified cost reporting period.  (ii) (I)Clause (i) shall not apply in the case of a sole community hospital or a medicare-dependent, small rural hospital for which the medicare administrative contractor determination of the volume decrease adjustment with respect to a specified cost reporting period of the hospital is administratively final before the date that is three years before the date of the enactment of this section. 
(II)For purposes of subclause (I), the date on which the medicare administrative contractor determination with respect to a volume decrease adjustment for a specified cost reporting period is administratively final is the latest of the following: (aa)The date of the contractor determination (as defined in section 405.1801 of title 42, Code of Federal Regulations). 
(bb)The date of the final outcome of any reopening of the medicare administrative contractor determination under section 405.1885 of title 42, Code of Federal Regulations. (cc)The date of the final outcome of the final appeal filed by such hospital with respect to such volume decrease adjustment for such specified cost reporting period. 
(iii)For purposes of this subparagraph, the term specified cost reporting period means a cost reporting period of a sole community hospital or a medicare-dependent, small rural hospital, as the case may be, that begins during a fiscal year before fiscal year 2018.. 213.Deeming certain hospitals to be located in an urban area for purposes of payment for inpatient hospital services under the Medicare programSection 1886(d)(10) of the Social Security Act (42 U.S.C. 1395ww(d)(10)) is amended by adding at the end the following new subparagraph: 
 
(G) 
(i)For purposes of payment under this subsection for discharges occurring during the 3-year period beginning on October 1, 2020, each hospital located in Albany, Saratoga, Schenectady, Montgomery, or Rensselaer County of New York shall be deemed to be located in the urban area of Hartford-East Hartford-Middletown, Connecticut (CBSA 25540), notwithstanding any other reclassification or redesignation that otherwise would have applied for purposes of the wage index under this paragraph or subparagraphs (B) or (E) of paragraph (8). (ii)Any deemed location of a hospital pursuant to clause (i) shall be treated as a decision of the Medicare Geographic Classification Review Board for purposes of paragraph (8)(D).. 
214.Effective date of Medicare coverage of COVID–19 vaccines without any cost-sharingEffective as if included in the enactment of the CARES Act (Public Law 116–136; 42 U.S.C. 13951 note), section 3713(d) of such Act is amended by inserting before the period at the end the following: or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).  IIIPrivate Insurance Provisions 301.Special enrollment period through Exchanges (a)Special enrollment period through ExchangesSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended— 
(1)in paragraph (6)— (A)in subparagraph (C), by striking at the end and; 
(B)in subparagraph (D), by striking at the end the period and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(E)subject to subparagraph (B) of paragraph (8), the special enrollment period described in subparagraph (A) of such paragraph.; and (2)by adding at the end the following new paragraph: 
 
(8)Special enrollment period for certain public health emergency 
(A)In generalThe Secretary shall, subject to subparagraph (B), require an Exchange to provide— (i)for a special enrollment period during the emergency period described in section 1135(g)(1)(B) of the Social Security Act— 
(I)which shall begin on the date that is one week after the date of the enactment of this paragraph and which, in the case of an Exchange established or operated by the Secretary within a State pursuant to section 1321(c), shall be an 8-week period; and (II)during which any individual who is otherwise eligible to enroll in a qualified health plan through the Exchange may enroll in such a qualified health plan; and 
(ii)that, in the case of an individual who enrolls in a qualified health plan through the Exchange during such enrollment period, the coverage period under such plan shall begin on the first day of the month following the day the individual selects a plan through such special enrollment period. (B)ExceptionThe requirement of subparagraph (A) shall not apply to a State-operated or State-established Exchange if such Exchange, prior to the date of the enactment of this paragraph, established or otherwise provided for a special enrollment period to address access to coverage under qualified health plans offered through such Exchange during the emergency period described in section 1135(g)(1)(B) of the Social Security Act. . 
(b)ImplementationThe Secretary of Health and Human Services may implement the provisions of (including amendments made by) this section through subregulatory guidance, program instruction, or otherwise. 302.Expedited Meeting Of ACIP For COVID–19 Vaccines (a)In generalNotwithstanding section 3091 of the 21st Century Cures Act (21 U.S.C. 360bbb–4 note), the Advisory Committee on Immunization Practices shall meet and issue a recommendation with respect to a vaccine that is intended to prevent or treat COVID–19 not later than 15 business days after the date on which such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262).  
(b)DefinitionIn this section, the term Advisory Committee on Immunization Practices means the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services pursuant to section 222 of the Public Health Service Act (42 U.S.C. 217a), acting through the Director of the Centers for Disease Control and Prevention. 303.Coverage of COVID–19 related treatment at no cost sharing (a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements, for the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act: 
(1)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who has been diagnosed with (or after provision of the items and services is diagnosed with) COVID–19 to treat or mitigate the effects of COVID–19. (2)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who is presumed to have COVID–19 but is never diagnosed as such, if the following conditions are met: 
(A)Such items and services are furnished to the individual to treat or mitigate the effects of COVID–19 or to mitigate the impact of COVID–19 on society. (B)Health care providers have taken appropriate steps under the circumstances to make a diagnosis, or confirm whether a diagnosis was made, with respect to such individual, for COVID–19, if possible. 
(b)Items and services related to COVID–19For purposes of this section— (1)not later than one week after the date of the enactment of this section, the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury shall jointly issue guidance specifying applicable diagnoses and medically necessary items and services related to COVID–19; and 
(2)such items and services shall include all items or services that are relevant to the treatment or mitigation of COVID–19, regardless of whether such items or services are ordinarily covered under the terms of a group health plan or group or individual health insurance coverage offered by a health insurance issuer. (c)Enforcement (1)Application with respect to PHSA, ERISA, and IRCThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.  
(2)Private right of actionAn individual with respect to whom an action is taken by a group health plan or health insurance issuer offering group or individual health insurance coverage in violation of subsection (a) may commence a civil action against the plan or issuer for appropriate relief. The previous sentence shall not be construed as limiting any enforcement mechanism otherwise applicable pursuant to paragraph (1). (d)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction or otherwise.  
(e)TermsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable. 304.Requiring prescription drug refill notifications during emergencies (a)ERISA (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section: 
 
716.Provision of prescription drug refill notifications during emergencies 
(a)In generalA group health plan, and a health insurance issuer offering health insurance coverage in connection with a group health plan, that provides benefits for prescription drugs under such plan or such coverage shall provide to each participant or beneficiary under such plan or such coverage who resides in an emergency area during an emergency period— (1)not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 304(d)(2) of the Investing in America’s Health Care During the COVID–19 Pandemic Act, not later than 5 business days after the date of the enactment of this section), a notification (written in a manner that is clear and understandable to the average participant or beneficiary)— 
(A)of whether such plan or coverage will waive, during such period with respect to such a participant or beneficiary, any time restrictions under such plan or coverage on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan or coverage; and (B)in the case that such plan or coverage will waive such restrictions during such period with respect to such a participant or beneficiary, that contains information on how such a participant or beneficiary may obtain such a refill; and 
(2)in the case such plan or coverage elects to so waive such restrictions during such period with respect to such a participant or beneficiary after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph.  (b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists— 
(1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and (2)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act.. 
(2)Clerical amendmentThe table of contents of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following:   Sec. 715. Additional market reforms.  Sec. 716. Provision of prescription drug refill notifications during emergencies.. (b)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section: 
 
2730.Provision of prescription drug refill notifications during emergencies 
(a)In generalA group health plan, and a health insurance issuer offering group or individual health insurance coverage, that provides benefits for prescription drugs under such plan or such coverage shall provide to each participant, beneficiary, or enrollee enrolled under such plan or such coverage who resides in an emergency area during an emergency period— (1)not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 304(d)(2) of the Investing in America’s Health Care During the COVID–19 Pandemic Act, not later than 5 business days after the date of the enactment of this section), a notification (written in a manner that is clear and understandable to the average participant, beneficiary, or enrollee)— 
(A)of whether such plan or coverage will waive, during such period with respect to such a participant, beneficiary, or enrollee, any time restrictions under such plan or coverage on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan or coverage; and (B)in the case that such plan or coverage will waive such restrictions during such period with respect to such a participant, beneficiary, or enrollee, that contains information on how such a participant, beneficiary, or enrollee may obtain such a refill; and 
(2)in the case such plan or coverage elects to so waive such restrictions during such period with respect to such a participant, beneficiary, or enrollee after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph.  (b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists— 
(1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and (2)a public health emergency declared by the Secretary pursuant to section 319.. 
(c)IRC 
(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  9816.Provision of prescription drug refill notifications during emergencies (a)In generalA group health plan that provides benefits for prescription drugs under such plan shall provide to each participant or beneficiary enrolled under such plan who resides in an emergency area during an emergency period, not later than 5 business days after the date of the beginning of such period with respect to such area (or, the case of the emergency period described in section 304(d)(2) of the Investing in America’s Health Care During the COVID–19 Pandemic Act, not later than 5 business days after the date of the enactment of this section)— 
(1)a notification (written in a manner that is clear and understandable to the average participant or beneficiary)— (A)of whether such plan will waive, during such period with respect to such a participant or beneficiary, any time restrictions under such plan on any authorized refills for such drugs to enable such refills in advance of when such refills would otherwise have been permitted under such plan; and 
(B)in the case that such plan will waive such restrictions during such period with respect to such a participant or beneficiary, that contains information on how such a participant or beneficiary may obtain such a refill; and (2)in the case such plan elects to so waive such restrictions during such period with respect to such a participant or beneficiary after the notification described in paragraph (1) has been provided with respect to such period, not later than 5 business days after such election, a notification of such election that contains the information described in subparagraph (B) of such paragraph.  
(b)Emergency area; emergency periodFor purposes of this section, an emergency area is a geographical area in which, and an emergency period is the period during which, there exists— (1)an emergency or disaster declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act; and 
(2)a public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act.. (2)Clerical amendmentThe table of sections for subchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 9816. Provision of prescription drug refill notifications during emergencies.. 
(d)Effective dateThe amendments made by this section shall apply with respect to— (1)emergency periods beginning on or after the date of the enactment of this Act; and 
(2)the emergency period relating to the public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus. 305.Improvement of certain notifications provided to qualified beneficiaries by group health plans in the case of qualifying events (a)Employee Retirement Income Security Act of 1974 
(1)In generalSection 606 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166) is amended— (A)in subsection (a)(4), in the matter following subparagraph (B), by striking under this subsection and inserting under this part in accordance with the notification requirements under subsection (c); and 
(B)in subsection (c)— (i)by striking For purposes of subsection (a)(4), any notification and inserting 
For purposes of subsection (a)(4)— (1)any notification; 
(ii)by striking , whichever is applicable, and any such notification and inserting of subsection (a), whichever is applicable; 
(2)any such notification; and (iii)by striking such notification is made and inserting  
such notification is made; and (3)any such notification shall, with respect to each qualified beneficiary with respect to whom such notification is made, include information regarding any Exchange established under title I of the Patient Protection and Affordable Care Act through which such a qualified beneficiary may be eligible to enroll in a qualified health plan (as defined in section 1301 of the Patient Protection and Affordable Care Act), including— 
(A)the publicly accessible Internet website address for such Exchange; (B)the publicly accessible Internet website address for the Find Local Help directory maintained by the Department of Health and Human Services on the healthcare.gov Internet website (or a successor website); 
(C)a clear explanation that— (i)an individual who is eligible for continuation coverage may also be eligible to enroll, with financial assistance, in a qualified health plan offered through such Exchange, but, in the case that such individual elects to enroll in such continuation coverage and subsequently elects to terminate such continuation coverage before the period of such continuation coverage expires, such individual will not be eligible to enroll in a qualified health plan offered through such Exchange during a special enrollment period; and 
(ii)an individual who elects to enroll in continuation coverage will remain eligible to enroll in a qualified health plan offered through such Exchange during an open enrollment period and may be eligible for financial assistance with respect to enrolling in such a qualified health plan; (D)information on consumer protections with respect to enrolling in a qualified health plan offered through such Exchange, including the requirement for such a qualified health plan to provide coverage for essential health benefits (as defined in section 1302(b) of the Patient Protection and Affordable Care Act) and the requirements applicable to such a qualified health plan under part A of title XXVII of the Public Health Service Act; and 
(E)information on the availability of financial assistance with respect to enrolling in a qualified health plan, including the maximum income limit for eligibility for a premium tax credit under section 36B of the Internal Revenue Code of 1986.. (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to qualifying events occurring on or after the date that is 14 days after the date of the enactment of this Act. 
(b)Public Health Service Act 
(1)In generalSection 2206 of the Public Health Service Act (42 U.S.C. 300bb–6) is amended— (A)by striking In accordance and inserting the following: 
 
(a)In generalIn accordance; (B)by striking of such beneficiary’s rights under this subsection and inserting of such beneficiary’s rights under this title in accordance with the notification requirements under subsection (b); and 
(C)by striking For purposes of paragraph (4), and all that follows through such notification is made. and inserting the following:  (b)Rules relating to notification of qualified beneficiaries by plan administratorFor purposes of subsection (a)(4)— 
(1)any notification shall be made within 14 days of the date on which the plan administrator is notified under paragraph (2) or (3) of subsection (a), whichever is applicable; (2)any such notification to an individual who is a qualified beneficiary as the spouse of the covered employee shall be treated as notification to all other qualified beneficiaries residing with such spouse at the time such notification is made; and 
(3)any such notification shall, with respect to each qualified beneficiary with respect to whom such notification is made, include information regarding any Exchange established under title I of the Patient Protection and Affordable Care Act through which such a qualified beneficiary may be eligible to enroll in a qualified health plan (as defined in section 1301 of the Patient Protection and Affordable Care Act), including— (A)the publicly accessible Internet website address for such Exchange; 
(B)the publicly accessible Internet website address for the Find Local Help directory maintained by the Department of Health and Human Services on the healthcare.gov Internet website (or a successor website); (C)a clear explanation that— 
(i)an individual who is eligible for continuation coverage may also be eligible to enroll, with financial assistance, in a qualified health plan offered through such Exchange, but, in the case that such individual elects to enroll in such continuation coverage and subsequently elects to terminate such continuation coverage before the period of such continuation coverage expires, such individual will not be eligible to enroll in a qualified health plan offered through such Exchange during a special enrollment period; and (ii)an individual who elects to enroll in continuation coverage will remain eligible to enroll in a qualified health plan offered through such Exchange during an open enrollment period and may be eligible for financial assistance with respect to enrolling in such a qualified health plan; 
(D)information on consumer protections with respect to enrolling in a qualified health plan offered through such Exchange, including the requirement for such a qualified health plan to provide coverage for essential health benefits (as defined in section 1302(b) of the Patient Protection and Affordable Care Act) and the requirements applicable to such a qualified health plan under part A of title XXVII; and (E)information on the availability of financial assistance with respect to enrolling in a qualified health plan, including the maximum income limit for eligibility for a premium tax credit under section 36B of the Internal Revenue Code of 1986.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to qualifying events occurring on or after the date that is 14 days after the date of the enactment of this Act. (c)Internal Revenue Code of 1986 (1)In generalSection 4980B(f)(6) of the Internal Revenue Code of 1986 is amended— 
(A)in subparagraph (D)— (i)in clause (ii), by striking under subparagraph (C) and inserting under clause (iii); and  
(ii)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving the margin of each such subclause, as so redesignated, 2 ems to the right; (B)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and moving the margin of each such clause, as so redesignated, 2 ems to the right; 
(C)by striking In accordance and inserting the following:  (A)In generalIn accordance; 
(D)by inserting after of such beneficiary’s rights under this subsection the following: in accordance with the notification requirements under subparagraph (C); and (E)by striking The requirements of subparagraph (B) and all that follows through such notification is made. and inserting the following: 
 
(B)Alternative means of compliance with requirement for notification of multiemployer plans by employersThe requirements of subparagraph (A)(ii) shall be considered satisfied in the case of a multiemployer plan in connection with a qualifying event described in paragraph (3)(B) if the plan provides that the determination of the occurrence of such qualifying event will be made by the plan administrator. (C)Rules relating to notification of qualified beneficiaries by plan administratorFor purposes of subparagraph (A)(iv)— 
(i)any notification shall be made within 14 days (or, in the case of a group health plan which is a multiemployer plan, such longer period of time as may be provided in the terms of the plan) of the date on which the plan administrator is notified under clause (ii) or (iii) of subparagraph (A), whichever is applicable; (ii)any such notification to an individual who is a qualified beneficiary as the spouse of the covered employee shall be treated as notification to all other qualified beneficiaries residing with such spouse at the time such notification is made; and 
(iii)any such notification shall, with respect to each qualified beneficiary with respect to whom such notification is made, include information regarding any Exchange established under title I of the Patient Protection and Affordable Care Act through which such a qualified beneficiary may be eligible to enroll in a qualified health plan (as defined in section 1301 of the Patient Protection and Affordable Care Act), including— (I)the publicly accessible Internet website address for such Exchange; 
(II)the publicly accessible Internet website address for the Find Local Help directory maintained by the Department of Health and Human Services on the healthcare.gov Internet website (or a successor website); (III)a clear explanation that— 
(aa)an individual who is eligible for continuation coverage may also be eligible to enroll, with financial assistance, in a qualified health plan offered through such Exchange, but, in the case that such individual elects to enroll in such continuation coverage and subsequently elects to terminate such continuation coverage before the period of such continuation coverage expires, such individual will not be eligible to enroll in a qualified health plan offered through such Exchange during a special enrollment period; and (bb)an individual who elects to enroll in continuation coverage will remain eligible to enroll in a qualified health plan offered through such Exchange during an open enrollment period and may be eligible for financial assistance with respect to enrolling in such a qualified health plan; 
(IV)information on consumer protections with respect to enrolling in a qualified health plan offered through such Exchange, including the requirement for such a qualified health plan to provide coverage for essential health benefits (as defined in section 1302(b) of the Patient Protection and Affordable Care Act) and the requirements applicable to such a qualified health plan under part A of title XXVII of the Public Health Service Act; and (V)information on the availability of financial assistance with respect to enrolling in a qualified health plan, including the maximum income limit for eligibility for a premium tax credit under section 36B.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to qualifying events occurring on or after the date that is 14 days after the date of the enactment of this Act. (d)Model noticesNot later than 14 days after the date of the enactment of this Act, the Secretary of the Labor, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall— 
(1)update the model Consolidated Omnibus Budget Reconciliation Act of 1985 (referred to in this subsection as COBRA) continuation coverage general notice and the model COBRA continuation coverage election notice developed by the Secretary of Labor for purposes of facilitating compliance of group health plans with the notification requirements under section 606 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166) to include the information described in paragraph (3) of subsection (c) of such section 606, as added by subsection (a)(1); (2)provide an opportunity for consumer testing of each such notice, as so updated, to ensure that each such notice is clear and understandable to the average participant or beneficiary of a group health plan; and 
(3)rename the model COBRA continuation coverage general notice and the model COBRA continuation coverage election notice as the model COBRA continuation coverage and Affordable Care Act coverage general notice and the model COBRA continuation coverage and Affordable Care Act coverage election notice, respectively. 306.Sooner coverage of testing for COVID–19Section 6001(a) of division F of the Families First Coronavirus Response Act (42 U.S.C. 1320b–5 note) is amended by striking beginning on or after and inserting beginning before, on, or after.  
307.Clarifying scope of coverage requirement for items and services relating to COVID–19Section 6001 of the Families First Coronavirus Response Act (Public Law 116–127) is amended— (1)in subsection (b), by striking subsection (a) and inserting subsections (a) and (e); and  
(2)by adding at the end the following new subsection:  (e)Scope of coverage requirementA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, without cost sharing and without prior authorization or other medical management requirements, in accordance with subsection (a) for tests, items, and services described in such subsection and furnished to an individual during the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g)), regardless of— 
(1)why such individual sought such tests, items, and services; (2)the nature of the clinical assessment that was associated with such tests, items, and services; 
(3)whether such individual was showing symptoms prior to being furnished such tests, items, and services; (4)in the case of such tests, whether or not such tests were ordered by a provider; 
(5)the frequency with which such individual is furnished such tests, items, and services; and (6)any other review of the encounters or events that preceded or followed the furnishing of such tests, items, and services.. 
308.Guidance on billing for provider visits associated with COVID–19 testingThe Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury shall jointly issue guidance not later than 30 days after the date of enactment of this Act for purposes of clarifying— (1)the process for submitting claims for tests, items, and services described in section 6001(a) of the Families First Coronavirus Response Act (Public Law 116–127) to ensure that individuals enrolled in individual or group health insurance coverage or group health plans (including grandfathered health plans (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) to whom such tests, items, and services are furnished are not subject to cost-sharing (including deductibles, copayments, and coinsurance) or prior authorization or other medical management requirements; and 
(2)that providers should not collect cost-sharing amounts from such individuals seeking such tests, items, or services. 309.Improvements to transparency of the pricing of diagnostic testing for COVID–19 (a)In generalSection 3202 of the CARES Act (Public Law 116–136) is amended— 
(1)in subsection (b)— (A)in the heading, by inserting and related items and services after diagnostic testing for COVID–19; 
(B)in paragraph (1)— (i)by striking a diagnostic test for COVID–19 and inserting a test, item, or service described in section 6001(a) of division F of the Families First Coronavirus Response Act; and 
(ii)by striking such test and inserting such test, item, or service; and (C)in paragraph (2), by striking a diagnostic test for COVID–19 and inserting a test, item, or service described in section 6001(a) of division F of the Families First Coronavirus Response Act; and  
(2)by adding at the end the following new subsections:  (c)Improvements to transparency policy (1)In generalNot later than 30 days after the date of the enactment of this subsection, the Secretary of Health and Human Services shall conduct a survey of providers of the items and services described in section 6001(a) of division F of the Families First Coronavirus Response Act (Public Law 116– 127) regarding the cash prices for such items and services listed by the providers on a public internet website of such provider. 
(2)Representative sampleIn carrying out paragraph (1), the Secretary shall survey a sample of providers that is representative of the diversity of sizes, geographic locations, and care settings (such as hospitals, laboratories, and independent freestanding emergency department) in which diagnostic testing for COVID–19 is performed. (d)Public reportNot later than 60 days after the date of the enactment of this subsection, the Secretary of Health and Human Services shall publish on the Internet website of the Department of Health and Human Services a report on cash prices for items and services published under subsection (b)(1) during the period beginning on the date of the enactment of this Act and ending on the date of the enactment of this subsection, which shall include— 
(1)the percentage of providers that comply with the publication requirement under such subsection; (2)the average cash price for each item and service described in section 6001(a) of division F of the Families First Coronavirus Response Act that is published under such subsection; 
(3)with respect to each such item and service, a comparison of such average cash price to the reimbursement rate under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and (4)any cash prices published under such subsection that substantially exceed the average cash price for each such item or service and the name of each provider that charges such prices.. 
310.Grants for Exchange outreach, education, and enrollment assistance 
(a)Outreach and education grants to States and navigator enrollment grants to Exchanges to assist eligible individuals 
(1)Outreach and education grants to States 
(A)In generalThe Secretary of Health and Human Services shall carry out a program that awards grants to States that provide outreach and educational activities for purposes of informing individuals of the availability of coverage under qualified health plans offered through an Exchange and financial assistance for coverage under such plans (including the informing of eligible individuals of the availability of coverage under qualified health plans offered through an Exchange during the application process for unemployment compensation under State or Federal law). (B)Consideration of certain needs of population of ExchangeThe outreach and educational activities described in subparagraph (A) shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults). 
(C)ApplicationsTo be eligible to receive a grant under this paragraph, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (D)Limitation on use of fundsNo funds appropriated under paragraph (4)(A) shall be used for expenditures for promoting non-ACA compliant health insurance coverage. 
(E)Grant duration and amount 
(i)DurationEach grant under this paragraph shall be for a 1-year period that begins on the date of the enactment of this Act (which may be renewed for a 1-year period by the Secretary of Health and Human Services). (ii)Amount (I)In generalThe Secretary of Health and Human Services shall determine the amount of each grant under this paragraph.  
(II)MinimumEach grant under this paragraph shall be for an amount that is at least $500,000 for each 1-year period, and if applicable, at least $500,000 for any 1-year period of renewal. (2)Navigator enrollment grants through Exchanges (A)In generalThe Secretary of Health and Human Services shall award grants to Exchanges described in subparagraph (D) for purposes of facilitating the enrollment of individuals in qualified health plans offered through such Exchanges. 
(B)Use of fundsFunds made available under a grant made under subparagraph (A) may only be used by such Exchanges to carry out the navigator program described in subsection (i)(1) of such section 1311. (C)ApplicationsTo be eligible to receive a grant under this paragraph, for purposes of carrying out subparagraph (A), an Exchange described in subparagraph (D) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(D)Exchange describedFor purposes of this paragraph, an Exchange described in this subparagraph is an Exchange that a State establishes and operates pursuant to section 1311(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(b)(1)). (3)AppropriationsThere are appropriated for each of fiscal years 2021 and 2022, to remain available through fiscal year 2023— 
(A)$100,000,000 to carry out paragraph (1)(A); and (B)$100,000,000— 
(i)to carry out paragraph (2)(A); and (ii)to carry out the navigator program described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) for Exchanges operated by the Secretary pursuant to section 1321(c)(1) of such Act (42 U.S.C. 18041(c)(1))). 
(4)DefinitionsIn this subsection: (A)Eligible individualsThe term eligible individual means, with respect to an Exchange, an individual who is otherwise eligible to enroll through such Exchange.  
(B)ExchangeThe term Exchange means an American Health Benefit Exchange established under section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031). (C)Non-ACA compliant health insurance coverage (i)In generalThe term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan. 
(ii)InclusionSuch term includes the following: (I)An association health plan. 
(II)Short-term limited duration insurance. (D)Qualified health planThe term qualified health plan has the meaning given such term in section 1301(a)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a)(1)). 
(b)ImplementationThe Secretary of Health and Human Services may implement the provisions of this section through subregulatory guidance, program instruction, or otherwise. 311.Application of premium tax credit in case of individuals receiving unemployment compensation during the COVID-19 public health emergency (a)In generalSection 36B of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection: 
 
(g)Special rule for individuals who receive unemployment compensation during COVID-19 public health emergency 
(1)In generalFor purposes of the credit determined under this section, in the case of a taxpayer who has received, or has been approved to receive, unemployment compensation for any week during the applicable period, for the taxable year in which such week begins— (A)such taxpayer shall be treated as an applicable taxpayer, and 
(B)there shall not be taken into account any household income of the taxpayer in excess of 133 percent of the poverty line for a family of the size involved. (2)Applicable periodFor purposes of this section, the applicable period is the period that— 
(A)begins on the date of the enactment of this subsection, and (B)ends 60 days after the last day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act. 
(3)Reasonable evidence of unemployment compensationFor purposes of this subsection, a taxpayer shall not be treated as having received (or been approved to receive) unemployment compensation for any week unless such taxpayer provides documentation which demonstrates such receipt or approval. (4)Unemployment compensationFor purposes of this subsection, the term unemployment compensation has the meaning given such term in section 1311(c)(8)(E) of the Patient Protection and Affordable Care Act. . 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 312.Increasing accessibility and affordability to qualified health plans for individuals receiving unemployment compensation during the COVID–19 emergency period (a)Establishment of special enrollment periods for individuals receiving unemployment compensationSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended— 
(1)in paragraph (6)— (A)in subparagraph (C), by striking at the end and; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(E)special enrollment periods described in paragraph (8).; and (2)by adding at the end the following new paragraph: 
 
(8)Special enrollment periods for individuals receiving unemployment compensation 
(A)In generalThe special enrollment period described in this paragraph— (i)in the case of an individual who becomes eligible for unemployment compensation on any date before January 1, 2021, is the period beginning on the first day on or after such date that the individual is not eligible for minimum essential coverage (as defined in section 5000A(f) of the Internal Revenue Code of 1986) and ending on the later of— 
(I)December 31, 2020; and (II)the day that is 60 days after such first day; and 
(ii)in the case of an individual who becomes eligible for unemployment compensation beginning on any date that is on or after January 1, 2021, is the 60-day period beginning on the first day on or after such date that the individual is not eligible for minimum essential coverage. (B)Self-attestationFor purposes of this paragraph, eligibility of an individual for unemployment compensation and the date on which such eligibility begins shall be determined by the self-attestation of such individual. 
(C)ExclusionFor purposes of this paragraph, an individual shall not be treated as eligible for minimum essential coverage if— (i)such individual is eligible only for coverage described in section 5000A(f)(1)(C) of the Internal Revenue Code of 1986; or 
(ii)such individual would not be treated as eligible for minimum essential coverage pursuant to section 36B(c)(2)(C) of such Code. (D)ClarificationNothing in subparagraph (A) shall be construed to prohibit an individual described in such subparagraph from qualifying for multiple special enrollment periods under such subparagraph. 
(E)Unemployment compensation definedIn this paragraph, the term unemployment compensation means, with respect to an individual— (i)regular compensation and extended compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act of 1970); 
(ii)unemployment compensation (as defined by section 85(b) of the Internal Revenue Code of 1986) provided under any program administered by a State under an agreement with the Secretary; (iii)pandemic unemployment assistance under section 2102 of the CARES Act;  
(iv)pandemic emergency unemployment compensation under section 2107 of the CARES Act; (v)pandemic emergency unemployment extension compensation under section 2107A of the CARES Act; 
(vi)unemployment benefits under the Railroad Unemployment Insurance Act; and (vii)trade adjustment assistance under title II of the Trade Act of 1974;for which such individual is eligible for any week during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act and ending on December 31, 2021.. 
(b)Requirement for first day of coverage for individuals receiving unemployment compensation enrolling during special enrollment periodsSection 1303 of the Patient Protection and Affordable Care Act (42 U.S.C. 18023) is amended by adding at the end the following new subsection:  (e)Requirement for first day of coverage for individuals receiving unemployment compensation enrolling during special enrollment periods (1)In generalIn the case of an individual described in section 1311(c)(8)(A) who enrolls in a qualified health plan through an Exchange during a month during a special enrollment period described in such section, such coverage shall be effective beginning on— 
(A)if such individual was enrolled in minimum essential coverage (other than the qualified health plan enrolled through such a special enrollment period) on the first day of such month, the first day of such month on which the individual is longer so enrolled; and (B)if such individual was not enrolled in minimum essential coverage (other than the qualified health plan enrolled through such a special enrollment period) on the first day of such month, the first day of such month. 
(2)Minimum essential coverage definedIn this subsection, the term minimum essential coverage has the meaning given such term in section 5000A(f) of the Internal Revenue Code of 1986.. (c)Model notice and publication of information relating to special enrollment periods and credits for individuals receiving unemployment compensation 
(1)Model noticeThe Secretary of Health and Human Services shall make available to States a model notice (which may be sent by mail, email, or electronic means upon the receipt of unemployment compensation (as defined in subparagraph (D) of section 1311(c)(8) of the Patient Protection and Affordable Care Act, as added by subsection (a)) that includes information with respect to the eligibility of individuals described in subparagraph (A) of such section— (A)to enroll in a qualified health plan offered through an Exchange during a special enrollment period described in section 1311(c)(8)(A) of such Act; 
(B)for the premium tax credit under section 36B of the Internal Revenue Code of 1986; and (C)for any increase to the premium tax credit an individual otherwise receives under section 36B of the Internal Revenue Code of 1986 by reason of subsection (g) of such section. 
(2)Publication of information Section 1311(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(b)) by adding at the end the following new paragraph:  (3)Publication of information relating to a special enrollment period and creditsAn Exchange shall, not later than 7 days after the date of the enactment of this paragraph, prominently post on the homepage of the Internet website for such Exchange information with respect to the special enrollment period described in subsection (c)(8)(A) and hyperlinks to information with respect to the eligibility of individuals described in such subsection— 
(A)to enroll in a qualified health plan offered through an Exchange during a special enrollment period described in such subsection; (B)for the premium tax credit under section 36B of the Internal Revenue Code of 1986; and 
(C)for any increase to the premium tax credit an individual otherwise receives under section 36B of the Internal Revenue Code of 1986 by reason of subsection (g) of such section.. 313.Temporary modification of limitations on reconciliation of tax credits for coverage under a qualified health plan with advance payments of such credit (a)In generalSection 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause: 
 
(iii)Temporary modification of limitation on increaseIn the case of any taxable year beginning in 2020 or 2021, clause (i) shall be applied— (I)by substituting 600 percent for 400 percent the first place it appears therein, and 
(II)by substituting the following table for the table contained therein:   If the household income (expressed as a percent of poverty line) is:The applicable dollar amount is:  Less than 500%$0 At least 500% but less than 550%$1,600 At least 550% but less than 600%$2,650The dollar amounts in the table contained under this clause shall be increased under clause (ii) for taxable years beginning calendar year 2021 by substituting calendar year 2020 for calendar year 2013 in subclause (II) thereof. . (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 
314.Requirements for COBRA notices relating to the availability of health insurance coverage and assistance 
(a)Additional notification requirement for COBRA notices 
(1)In generalIn the case of a notice provided under section 606(a)(4) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166(4)), section 4980B(f)(6)(D) of the Internal Revenue Code of 1986, or section 2206(4) of the Public Health Service Act (42 U.S.C. 300bb–6(4)), with respect to an individual who, during the period described in paragraph (2), becomes entitled to elect COBRA continuation coverage, the requirements of such provisions shall not be treated as met unless such notice includes an additional written notice advising such individual, in clear and understandable language— (A)that such individual may be eligible for— 
(i)a special enrollment period described in section 1311(c)(8)(A) of the Patient Protection and Affordable Care Act; and (ii)a premium tax credit under section 36B of the Internal Revenue Code of 1986 (including a possible increase to such credit by reason of subsection (g) of such section); and 
(B)of the existence and potential effects of the temporary modification of limitations on reconciliation of such credits under section 36B(f)(2)(B)(iii) of such Code. (2)Period describedFor purposes of paragraph (1), the period described in this paragraph is the period that— 
(A)begins 14 days after the date of the enactment of this Act; and (B)ends 60 days after the last day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
(3)FormThe requirement of the additional notification under this subsection may be met by amendment of existing notice forms or by inclusion of a separate document with the notice otherwise required. (4)Model noticesNot later than 14 days after the date of enactment of this Act, with respect to any individual described in paragraph (1), the Secretary of Labor, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall prescribe models for the additional notification required under this subsection. Such models shall include an estimate of the amount of the monthly premium of a silver-level qualified health plan offered through an Exchange following the application of tax credits under section 36B of the Internal Revenue Code of 1986 for the average individual eligible for the special enrollment period described in paragraph (1)(A)(i). 
(b)Outreach by the Secretary of LaborThe Secretary of Labor, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall provide outreach consisting of public education and enrollment assistance relating to premium assistance, special enrollment periods, and reconciliation modifications described in subsection (a)(1). Such outreach shall target employers, group health plan administrators, public assistance programs, States, consumers, and other entities as determined appropriate by such Secretaries. Information on such premium assistance, special enrollment periods, and reconciliation modifications shall also be made available on the websites of the Departments of Labor, Treasury, and Health and Human Services. (c)DefinitionsIn this section: 
(1)COBRA continuation coverageThe term COBRA continuation coverage means continuation coverage provided pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (other than under section 609), title XXII of the Public Health Service Act, or section 4980B of the Internal Revenue Code of 1986 (other than subsection (f)(1) of such section insofar as it relates to pediatric vaccines), or under a State program that provides comparable continuation coverage. Such term does not include coverage under a health flexible spending arrangement under a cafeteria plan within the meaning of section 125 of the Internal Revenue Code of 1986. (2)ExchangeThe term Exchange means an American Health Benefit Exchange established under section 1311 of the Patient Protection and Affordable Care Act. 
(3)Group health planThe term group health plan has the meaning given such term in section 607(1) of the Employee Retirement Income Security Act of 1974. (4)Qualified health planThe term qualified health plan has the meaning given such term in section 1301(a)(1) of the Patient Protection and Affordable Care Act. 
(5)StateThe term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (6)Unemployment compensationThe term unemployment compensation means, with respect to an individual— 
(A)regular compensation and extended compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act of 1970); (B)unemployment compensation (as defined by section 85(b) of the Internal Revenue Code of 1986) provided under any program administered by a State under an agreement with the Secretary; 
(C)pandemic unemployment assistance under section 2102 of the CARES Act;  (D)pandemic emergency unemployment compensation under section 2107 of the CARES Act; 
(E)unemployment benefits under the Railroad Unemployment Insurance Act; and (F)trade adjustment assistance under title II of the Trade Act of 1974;for which such individual is eligible for any week during the period described in subsection (a)(2). 
IVApplication to Other Health Programs 
401.Prohibition on copayments and cost sharing for TRICARE beneficiaries receiving COVID–19 treatment 
(a)In generalSection 6006(a) of the Families First Coronavirus Response Act (Public Law 116–127; 38 U.S.C. 1074 note) is amended by striking or visits described in paragraph (2) of such section and inserting , visits described in paragraph (2) of such section, or medical care to treat COVID–19. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to medical care furnished on or after the date of the enactment of this Act. 
402.Prohibition on copayments and cost sharing for veterans receiving COVID–19 treatment furnished by Department of Veterans Affairs 
(a)In generalSection 6006(b) of the Families First Coronavirus Response Act (Public Law 116–127; 38 U.S.C. 1701 note) is amended by striking or visits described in paragraph (2) of such section and inserting , visits described in paragraph (2) of such section, or hospital care or medical services to treat COVID–19. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to hospital care and medical services furnished on or after the date of the enactment of this Act. 
403.Prohibition on copayments and cost sharing for Federal civilian employees receiving COVID–19 treatment 
(a)In generalSection 6006(c) of the Families First Coronavirus Response Act (Public Law 116–127; 5 U.S.C. 8904 note) is amended by striking or visits described in paragraph (2) of such section and inserting , visits described in paragraph (2) of such section, or hospital care or medical services to treat COVID–19. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to hospital care and medical services furnished on or after the date of the enactment of this Act. 
VPublic Health Policies 
501.DefinitionsIn this title: (1)Except as inconsistent with the provisions of this title, the term Secretary means the Secretary of Health and Human Services. 
(2)The term State refers to each of the 50 States and the District of Columbia. (3)The term Tribal, with respect to a department of health (or health department), includes— 
(A)Indian Tribes that— (i)are operating one or more health facilities pursuant to an agreement under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or 
(ii)receive services from a facility operated by the Indian Health Services; and (B)Tribal organizations and Urban Indian organizations. 
ASupply Chain Improvements 
511.Medical Supplies Response Coordinator 
(a)In generalThe President shall appoint a Medical Supplies Response Coordinator to coordinate the efforts of the Federal Government regarding the supply and distribution of critical medical supplies and equipment related to detecting, diagnosing, preventing, and treating COVID–19, including personal protective equipment, medical devices, drugs, and vaccines. (b)QualificationsTo qualify to be appointed as the Medical Supplies Response Coordinator, an individual shall be a senior government official with— 
(1)health care training, including training related to infectious diseases or hazardous exposures; and (2)a familiarity with medical supply chain logistics. 
(c)ActivitiesThe Medical Supplies Response Coordinator shall— (1)consult with State, local, territorial, and Tribal officials to ensure that health care facilities and health care workers have sufficient personal protective equipment and other medical supplies; 
(2)evaluate ongoing needs of States, localities, territories, Tribes, health care facilities, and health care workers to determine the need for critical medical supplies and equipment; (3)serve as a point of contact for industry for procurement and distribution of critical medical supplies and equipment, including personal protective equipment, medical devices, testing supplies, drugs, and vaccines; 
(4)procure and distribute critical medical supplies and equipment, including personal protective equipment, medical devices, testing supplies, drugs, and vaccines; (5) (A)establish and maintain an up-to-date national database of hospital capacity, including beds, ventilators, and supplies, including personal protective equipment, medical devices, drugs, and vaccines; and 
(B)provide weekly reports to the Congress on gaps in such capacity and progress made toward closing the gaps; (6)require, as necessary, industry reporting on production and distribution of personal protective equipment, medical devices, testing supplies, drugs, and vaccines and assess financial penalties as may be specified by the Medical Supplies Response Coordinator for failure to comply with such requirements for reporting on production and distribution; 
(7)consult with the Secretary and the Administrator of the Federal Emergency Management Agency, as applicable, to ensure sufficient production levels under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.); and (8)monitor the prices of critical medical supplies and equipment, including personal protective equipment and medical devices, drugs, and vaccines related to detecting, diagnosing, preventing, and treating COVID–19 and report any suspected price gouging of such materials to the Federal Trade Commission and appropriate law enforcement officials. 
512.Information to be included in list of devices determined to be in shortageSection 506J(g)(2)(A) of the Federal Food, Drug, and Cosmetic Act, as added by section 3121 of the CARES Act (Public Law 116–136), is amended by inserting , including the device identifier or national product code for such device, if applicable before the period at the end. 513.Extended shelf life dates for essential devices (a)In generalThe Federal Food, Drug, and Cosmetic Act is amended by inserting after section 506J (21 U.S.C. 356j) the following: 
 
506K.Extended shelf life dates for essential devices 
(a)In generalA manufacturer of a device subject to notification requirements under section 506J (in this section referred to as an essential device) shall— (1)submit to the Secretary data and information as required by subsection (b)(1); 
(2)conduct and submit the results of any studies required under subsection (b)(3); and (3)make any labeling change described in subsection (c) by the date specified by the Secretary pursuant to such subsection.  
(b)Notification 
(1)In generalThe Secretary may issue an order requiring the manufacturer of any essential device to submit, in such manner as the Secretary may prescribe, data and information from any stage of development of the device (including pilot, investigational, and final product validation) that are adequate to assess the shelf life of the device to determine the longest supported expiration date. (2)Unavailable or insufficient data and informationIf the data and information referred to in paragraph (1) are not available or are insufficient, the Secretary may require the manufacturer of the device to— 
(A)conduct studies adequate to provide the data and information; and (B)submit to the Secretary the results, data, and information generated by such studies when available. 
(c)LabelingThe Secretary may issue an order requiring the manufacturer of an essential device to make by a specified date any labeling change regarding the expiration period that the Secretary determines to be appropriate based on the data and information required to be submitted under this section or any other data and information available to the Secretary. (d)ConfidentialityNothing in this section shall be construed as authorizing the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code.. 
(b)Civil monetary penaltySection 303(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333(f)) is amended by adding at the end the following:  (10)Civil monetary penalty with respect to extended shelf life dates for essential devicesIf the manufacturer of a device subject to notification requirements under section 506J violates section 506K by failing to submit data and information as required under section 506K(b)(1), failing to conduct or submit the results of studies as required under section 506K(b)(3), or failing to make a labeling change as required under section 506K(c), such manufacturer shall be liable to the United States for a civil penalty in an amount not to exceed $10,000 for each such violation.. 
(c)Emergency use eligible productsSubparagraph (A) of section 564A(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3a(a)(1)) is amended to read as follows:  (A)is approved or cleared under this chapter, otherwise listed as a device pursuant to section 510(j), conditionally approved under section 571, or licensed under section 351 of the Public Health Service Act;. 
514.Authority to destroy counterfeit devices 
(a)In generalSection 801(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(a)) is amended— (1)in the fourth sentence, by inserting or counterfeit device after counterfeit drug; and 
(2)by striking The Secretary of the Treasury shall cause the destruction of and all that follows through liable for costs pursuant to subsection (c). and inserting the following: The Secretary of the Treasury shall cause the destruction of any such article refused admission unless such article is exported, under regulations prescribed by the Secretary of the Treasury, within 90 days of the date of notice of such refusal or within such additional time as may be permitted pursuant to such regulations, except that the Secretary of Health and Human Services may destroy, without the opportunity for export, any drug or device refused admission under this section, if such drug or device is valued at an amount that is $2,500 or less (or such higher amount as the Secretary of the Treasury may set by regulation pursuant to section 498(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1498(a)(1))) and was not brought into compliance as described under subsection (b). The Secretary of Health and Human Services shall issue regulations providing for notice and an opportunity to appear before the Secretary of Health and Human Services and introduce testimony, as described in the first sentence of this subsection, on destruction of a drug or device under the seventh sentence of this subsection. The regulations shall provide that prior to destruction, appropriate due process is available to the owner or consignee seeking to challenge the decision to destroy the drug or device. Where the Secretary of Health and Human Services provides notice and an opportunity to appear and introduce testimony on the destruction of a drug or device, the Secretary of Health and Human Services shall store and, as applicable, dispose of the drug or device after the issuance of the notice, except that the owner and consignee shall remain liable for costs pursuant to subsection (c).. (b)DefinitionSection 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)) is amended— 
(1)by redesignating subparagraphs (1), (2), and (3) as clauses (A), (B), and (C), respectively; and (2)after making such redesignations— 
(A)by striking (h) The term and inserting (h)(1) The term; and (B)by adding at the end the following: 
 
(2)The term counterfeit device means a device which, or the container, packaging, or labeling of which, without authorization, bears a trademark, trade name, or other identifying mark, imprint, or symbol, or any likeness thereof, or is manufactured using a design, of a device manufacturer, packer, or distributor other than the person or persons who in fact manufactured, packed, or distributed such device and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, such other device manufacturer, packer, or distributor. (3)For purposes of subparagraph (2)— 
(A)the term manufactured refers to any of the following activities: manufacture, preparation, propagation, compounding, assembly, or processing; and  (B)the term manufacturer means a person who is engaged in any of the activities listed in clause (A).. 
515.Reporting requirement for drug manufacturers 
(a)Establishments in a foreign countrySection 510(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(i)) is amended by inserting at the end the following new paragraph:  (5)The requirements of paragraphs (1) and (2) shall apply to establishments within a foreign country engaged in the manufacture, preparation, propagation, compounding, or processing of any drug, including the active pharmaceutical ingredient, that is required to be listed pursuant to subsection (j). Such requirements shall apply regardless of whether the drug or active pharmaceutical ingredient undergoes further manufacture, preparation, propagation, compounding, or processing at a separate establishment or establishments outside the United States prior to being imported or offered for import into the United States.. 
(b)Listing of drugsSection 510(j)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(j)(1)) is amended— (1)in subparagraph (D), by striking and at the end; 
(2)in subparagraph (E), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(F)in the case of a drug contained in the applicable list, a certification that the registrant has— (i)identified every other establishment where manufacturing is performed for the drug; and 
(ii)notified each known foreign establishment engaged in the manufacture, preparation, propagation, compounding, or processing of the drug, including the active pharmaceutical ingredient, of the inclusion of the drug in the list and the obligation to register.. (c)Quarterly reporting on amount of drugs manufacturedSection 510(j)(3)(A) of the Federal Food, Drug, and Cosmetic Act (as added by section 3112 of the CARES Act (Public Law 116–136)) is amended by striking annually and inserting once during the month of March of each year, once during the month of June of each year, once during the month of September of each year, and once during the month of December of each year. 
516.Recommendations to encourage domestic manufacturing of critical drugs 
(a)In generalNot later than 14 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which, not later than 90 days after the date of entering into the agreement, the National Academies will— (1)establish a committee of experts who are knowledgeable about drug and device supply issues, including— 
(A)sourcing and production of critical drugs and devices; (B)sourcing and production of active pharmaceutical ingredients in critical drugs; 
(C)the raw materials and other components for critical drugs and devices; and (D)the public health and national security implications of the current supply chain for critical drugs and devices; 
(2)convene a public symposium to— (A)analyze the impact of United States dependence on the foreign manufacturing of critical drugs and devices on patient access and care, including in hospitals and intensive care units; and 
(B)recommend strategies to end United States dependence on foreign manufacturing to ensure the United States has a diverse and vital supply chain for critical drugs and devices to protect the Nation from natural or hostile occurrences; and (3)submit a report on the symposium’s proceedings to the Congress and publish a summary of such proceedings on the public website of the National Academies. 
(b)SymposiumIn carrying out the agreement under subsection (a), the National Academies shall consult with— (1)the Department of Health and Human Services, the Department of Homeland Security, the Department of Defense, the Department of Commerce, the Department of State, the Department of Veterans Affairs, the Department of Justice, and any other Federal agencies as appropriate; and 
(2)relevant stakeholders, including drug and device manufacturers, health care providers, medical professional societies, State-based societies, public health experts, State and local public health departments, State medical boards, patient groups, health care distributors, wholesalers and group purchasing organizations, pharmacists, and other entities with experience in health care and public health, as appropriate. (c)DefinitionsFor the purposes of this section: 
(1)The term critical— (A)with respect to a device, refers to a device classified by the Food and Drug Administration as implantable, life-saving, and life-sustaining; or 
(B)with respect to a drug, refers to a drug that is described in subsection (a) of section 506C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) (relating to notification of any discontinuance or interruption in the production of life-saving drugs). (2)The terms device and drug have the meanings given to those terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
517.Failure to notify of a permanent discontinuance or an interruptionSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the following:  (fff)The failure of a manufacturer of a drug described in section 506C(a) or an active pharmaceutical ingredient of such a drug, without a reasonable basis as determined by the Secretary, to notify the Secretary of a permanent discontinuance or an interruption, and the reasons for such discontinuance or interruption, as required by section 506C.. 
518.Failure to develop risk management planSection 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331), as amended by section 517, is further amended by adding at the end the following:  (ggg)The failure to develop, maintain, and implement a risk management plan, as required by section 506C(j).. 
519.National Centers of Excellence in Continuous Pharmaceutical Manufacturing 
(a)In generalSection 3016 of the 21st Century Cures Act (21 U.S.C. 399h) is amended to read as follows:  3016.National Centers of Excellence in Continuous Pharmaceutical Manufacturing (a)In generalThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs— 
(1)shall solicit and, beginning not later than 1 year after the date of enactment of the Investing in America’s Health Care During the COVID–19 Pandemic Act receive requests from institutions of higher education to be designated as a National Center of Excellence in Continuous Pharmaceutical Manufacturing (in this section referred to as a National Center of Excellence) to support the advancement and development of continuous manufacturing; and (2)shall so designate any institution of higher education that— 
(A)requests such designation; and (B)meets the criteria specified in subsection (c). 
(b)Request for designationA request for designation under subsection (a) shall be made to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Any such request shall include a description of how the institution of higher education meets or plans to meet each of the criteria specified in subsection (c). (c)Criteria for designation describedThe criteria specified in this subsection with respect to an institution of higher education are that the institution has, as of the date of the submission of a request under subsection (a) by such institution— 
(1)physical and technical capacity for research and development of continuous manufacturing; (2)manufacturing knowledge-sharing networks with other institutions of higher education, large and small pharmaceutical manufacturers, generic and nonprescription manufacturers, contract manufacturers, and other entities; 
(3)proven capacity to design and demonstrate new, highly effective technology for use in continuous manufacturing; (4)a track record for creating and transferring knowledge with respect to continuous manufacturing; 
(5)the potential to train a future workforce for research on and implementation of advanced manufacturing and continuous manufacturing; and (6)experience in participating in and leading a continuous manufacturing technology partnership with other institutions of higher education, large and small pharmaceutical manufacturers (including generic and nonprescription drug manufacturers), contract manufacturers, and other entities— 
(A)to support companies with continuous manufacturing in the United States; (B)to support Federal agencies with technical assistance, which may include regulatory and quality metric guidance as applicable, for advanced manufacturing and continuous manufacturing; 
(C)with respect to continuous manufacturing, to organize and conduct research and development activities needed to create new and more effective technology, capture and disseminate expertise, create intellectual property, and maintain technological leadership; (D)to develop best practices for designing continuous manufacturing; and 
(E)to assess and respond to the workforce needs for continuous manufacturing, including the development of training programs if needed. (d)Termination of designationThe Secretary may terminate the designation of any National Center of Excellence designated under this section if the Secretary determines such National Center of Excellence no longer meets the criteria specified in subsection (c). Not later than 60 days before the effective date of such a termination, the Secretary shall provide written notice to the National Center of Excellence, including the rationale for such termination. 
(e)Conditions for designationAs a condition of designation as a National Center of Excellence under this section, the Secretary shall require that an institution of higher education enter into an agreement with the Secretary under which the institution agrees— (1)to collaborate directly with the Food and Drug Administration to publish the reports required by subsection (g); 
(2)to share data with the Food and Drug Administration regarding best practices and research generated through the funding under subsection (f); (3)to develop, along with industry partners (which may include large and small biopharmaceutical manufacturers, generic and nonprescription manufacturers, and contract manufacturers) and another institution or institutions designated under this section, if any, a roadmap for developing a continuous manufacturing workforce; 
(4)to develop, along with industry partners and other institutions designated under this section, a roadmap for strengthening existing, and developing new, relationships with other institutions; and (5)to provide an annual report to the Food and Drug Administration regarding the institution’s activities under this section, including a description of how the institution continues to meet and make progress on the criteria listed in subsection (c). 
(f)Funding 
(1)In generalThe Secretary shall award funding, through grants, contracts, or cooperative agreements, to the National Centers of Excellence designated under this section for the purpose of studying and recommending improvements to continuous manufacturing, including such improvements as may enable the Centers— (A)to continue to meet the conditions specified in subsection (e); and 
(B)to expand capacity for research on, and development of, continuing manufacturing. (2)Consistency with FDA missionAs a condition on receipt of funding under this subsection, a National Center of Excellence shall agree to consider any input from the Secretary regarding the use of funding that would— 
(A)help to further the advancement of continuous manufacturing through the National Center of Excellence; and (B)be relevant to the mission of the Food and Drug Administration. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000, to remain available until expended. (4)Rule of constructionNothing in this section shall be construed as precluding a National Center for Excellence designated under this section from receiving funds under any other provision of this Act or any other Federal law. 
(g)Annual review and reports 
(1)Annual reportBeginning not later than 1 year after the date on which the first designation is made under subsection (a), and annually thereafter, the Secretary shall— (A)submit to Congress a report describing the activities, partnerships and collaborations, Federal policy recommendations, previous and continuing funding, and findings of, and any other applicable information from, the National Centers of Excellence designated under this section; and 
(B)make such report available to the public in an easily accessible electronic format on the website of the Food and Drug Administration. (2)Review of national centers of excellence and potential designeesThe Secretary shall periodically review the National Centers of Excellence designated under this section to ensure that such National Centers of Excellence continue to meet the criteria for designation under this section. 
(3)Report on long-term vision of FDA roleNot later than 2 years after the date on which the first designation is made under subsection (a), the Secretary, in consultation with the National Centers of Excellence designated under this section, shall submit a report to the Congress on the long-term vision of the Department of Health and Human Services on the role of the Food and Drug Administration in supporting continuous manufacturing, including— (A)a national framework of principles related to the implementation and regulation of continuous manufacturing;  
(B)a plan for the development of Federal regulations and guidance for how advanced manufacturing and continuous manufacturing can be incorporated into the development of pharmaceuticals and regulatory responsibilities of the Food and Drug Administration; and (C)appropriate feedback solicited from the public, which may include other institutions, large and small biopharmaceutical manufacturers, generic and nonprescription manufacturers, and contract manufacturers. 
(h)DefinitionsIn this section: (1)Advanced manufacturingThe term advanced manufacturing means an approach for the manufacturing of pharmaceuticals that incorporates novel technology, or uses an established technique or technology in a new or innovative way (such as continuous manufacturing where the input materials are continuously transformed within the process by two or more unit operations) that enhances drug quality or improves the manufacturing process. 
(2)Continuous manufacturingThe term continuous manufacturing— (A)means a process where the input materials are continuously fed into and transformed within the process, and the processed output materials are continuously removed from the system; and 
(B)consists of an integrated process that consists of a series of two or more unit operations. (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs.. (b)Transition ruleSection 3016 of the 21st Century Cures Act (21 U.S.C. 399h), as in effect on the day before the date of the enactment of this section, shall apply with respect to grants awarded under such section before such date of enactment. 
BStrategic National Stockpile improvements 
531.Equipment maintenanceSection 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) is amended— (1)in subsection (a)(3)— 
(A)in subparagraph (I), by striking ; and and inserting a semicolon; (B)in subparagraph (J), by striking the period at the end and inserting a semicolon; and  
(C)by inserting the following new subparagraph at the end:  (K)ensure the contents of the stockpile remain in good working order and, as appropriate, conduct maintenance services on such contents; and; and 
(2)in subsection (c)(7)(B), by adding at the end the following new clause:  (ix)Equipment maintenance serviceIn carrying out this section, the Secretary may enter into contracts for the procurement of equipment maintenance services. . 
532.Supply chain flexibility manufacturing pilot 
(a)In generalSection 319F–2(a)(3) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)), as amended by section 531, is further amended by adding at the end the following new subparagraph:  (L)enhance medical supply chain elasticity and establish and maintain domestic reserves of critical medical supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, and other medical devices (including diagnostic tests)) by— 
(i)increasing emergency stock of critical medical supplies;  (ii)geographically diversifying production of such medical supplies; 
(iii)purchasing, leasing, or entering into joint ventures with respect to facilities and equipment for the production of such medical supplies; and (iv)working with distributors of such medical supplies to manage the domestic reserves established under this subparagraph by refreshing and replenishing stock of such medical supplies.. 
(b)Reporting; sunsetSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following:  (6)ReportingNot later than September 30, 2022, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report on the details of each purchase, lease, or joint venture entered into under paragraph (3)(L), including the amount expended by the Secretary on each such purchase, lease, or joint venture. 
(7)SunsetThe authority to make purchases, leases, or joint ventures pursuant to paragraph (3)(L) shall cease to be effective on September 30, 2023.. (c)FundingSection 319F–2(f) of the Public Health Service Act (42 U.S.C. 247d–6b(f)) is amended by adding at the end the following: 
 
(3)Supply chain elasticity 
(A)In generalFor the purpose of carrying out subsection (a)(3)(L), there is authorized to be appropriated $500,000,000 for each of fiscal years 2020 through 2023, to remain available until expended. (B)Relation to other amountsThe amount authorized to be appropriated by subparagraph (A) for the purpose of carrying out subsection (a)(3)(L) is in addition to any other amounts available for such purpose.. 
533.Reimbursable transfers from Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)), as amended, is further amended by adding at the end the following:   (8)Transfers and reimbursements (A)In generalWithout regard to chapter 5 of title 40, United States Code, the Secretary may transfer to any Federal department or agency, on a reimbursable basis, any drugs, vaccines and other biological products, medical devices, and other supplies in the stockpile if— 
(i)the transferred supplies are less than 6 months from expiry; (ii)the stockpile is able to replenish the supplies, as appropriate; and 
(iii)the Secretary decides the transfer is in the best interest of the United States Government. (B)Use of reimbursementReimbursement derived from the transfer of supplies pursuant to subparagraph (A) may be used by the Secretary, without further appropriation and without fiscal year limitation, to carry out this section. 
(C)ReportNot later than September 30, 2022, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report on each transfer made under this paragraph and the amount received by the Secretary in exchange for that transfer. (D)SunsetThe authority to make transfers under this paragraph shall cease to be effective on September 30, 2023. . 
534.Strategic National Stockpile action reporting 
(a)In generalThe Assistant Secretary for Preparedness and Response (in this section referred to as the Assistant Secretary), in coordination with the Administrator of the Federal Emergency Management Agency, shall— (1)not later than 30 days after the date of enactment of this Act, issue a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate regarding all State, local, Tribal, and territorial requests for supplies from the Strategic National Stockpile related to COVID–19; and 
(2)not less than every 30 days thereafter through the end of the emergency period (as such term is defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))), submit to such committees an updated version of such report. (b)Reporting period (1)Initial reportThe initial report under subsection (a) shall address all requests described in such subsection made during the period— 
(A)beginning on January 31, 2020; and (B)ending on the date that is 30 days before the date of submission of the report. 
(2)UpdatesEach update to the report under subsection (a) shall address all requests described in such subsection made during the period— (A)beginning at the end of the previous reporting period under this section; and 
(B)ending on the date that is 30 days before the date of submission of the updated report. (c)Contents of reportThe report under subsection (a) (and updates thereto) shall include— 
(1)the details of each request described in such subsection, including— (A)the specific medical countermeasures, including devices such as personal protective equipment, and other materials requested; and 
(B)the amount of such materials requested; and (2)the outcomes of each request described in subsection (a), including— 
(A)whether the request was wholly fulfilled, partially fulfilled, or denied; (B)if the request was wholly or partially fulfilled, the fulfillment amount; and 
(C)if the request was partially fulfilled or denied, a rationale for such outcome. 535.Improved, transparent processes for the Strategic National Stockpile (a)In generalNot later than January 1, 2021, the Secretary, in collaboration with the Assistant Secretary for Preparedness and Response and the Director of the Centers for Disease Control and Prevention, shall develop and implement improved, transparent processes for the use and distribution of drugs, vaccines and other biological products, medical devices, and other supplies (including personal protective equipment, ancillary medical supplies, and other applicable supplies required for the administration of drugs, vaccines and other biological products, diagnostic tests, and other medical devices ) in the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) (in this section referred to as the Stockpile). 
(b)ProcessesThe processes developed under subsection (a) shall include— (1)the form and manner in which States, localities, Tribes, and territories are required to submit requests for supplies from the Stockpile; 
(2)the criteria used by the Secretary in responding to such requests, including the reasons for fulfilling or denying such requests; (3)what circumstances result in prioritization of distribution of supplies from the Stockpile to States, localities, Tribes, or territories;  
(4)clear plans for future, urgent communication between the Secretary and States, localities, Tribes, and territories regarding the outcome of such requests; and (5)any differences in the processes developed under subsection (a) for geographically related emergencies, such as weather events, and national emergencies, such as pandemics. 
(c)Report to CongressNot later than January 1, 2021, the Secretary shall— (1)submit a report to the Committee Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate regarding the improved, transparent processes developed under this section; and 
(2)include in such report recommendations for opportunities for communication (by telebriefing, phone calls, or in-person meetings) between the Secretary and States, localities, Tribes, and territories regarding such improved, transparent processes. 536.GAO study on the feasibility and benefits of a Strategic National Stockpile user fee agreement (a)In general The Comptroller General of the United States shall conduct a study to investigate the feasibility of establishing user fees to offset certain Federal costs attributable to the procurement of single-source materials for the Strategic National Stockpile under section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b) and distributions of such materials from the Stockpile. In conducting this study, the Comptroller General shall consider, to the extent information is available— 
(1)whether entities receiving such distributions generate profits from those distributions; (2)any Federal costs attributable to such distributions;  
(3)whether such user fees would provide the Secretary with funding to potentially offset procurement costs of such materials for the Strategic National Stockpile; and (4)any other issues the Comptroller General identifies as relevant. 
(b)ReportNot later than February 1, 2023, the Comptroller General of the United States shall submit to the Congress a report on the findings and conclusions of the study under subsection (a).  CTesting and Testing Infrastructure Improvements 541.COVID–19 testing strategy (a)StrategyNot later than 30 days after the date of the enactment of this Act, the Secretary shall update the COVID–19 strategic testing plan under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139, 134 Stat. 620, 626–627) and submit to the appropriate congressional committees such updated national plan identifying— 
(1)what level of, types of, and approaches to testing (including predicted numbers of tests, populations to be tested, and frequency of testing and the appropriate setting whether a health care setting (such as hospital-based, high-complexity laboratory, point-of-care, mobile testing units, pharmacies or community health centers) or non-health care setting (such as workplaces, schools, or child care centers)) are necessary— (A)to sufficiently monitor and contribute to the control of the transmission of SARS–CoV–2 in the United States; 
(B)to ensure that any reduction in social distancing efforts, when determined appropriate by public health officials, can be undertaken in a manner that optimizes the health and safety of the people of the United States, and reduces disparities (including disparities related to race, ethnicity, sex, age, disability status, socioeconomic status, and geographic location) in the prevalence of, incidence of, and health outcomes with respect to, COVID–19; and (C)to provide for ongoing surveillance sufficient to support contact tracing, case identification, quarantine, and isolation to prevent future outbreaks of COVID–19; 
(2)specific plans and benchmarks, each with clear timelines, to ensure— (A)such level of, types of, and approaches to testing as are described in paragraph (1), with respect to optimizing health and safety; 
(B)sufficient availability of all necessary testing materials and supplies, including extraction and testing kits, reagents, transport media, swabs, instruments, analysis equipment, personal protective equipment if necessary for testing (including point-of-care testing), and other equipment; (C)allocation of testing materials and supplies in a manner that optimizes public health, including by considering the variable impact of SARS–CoV–2 on specific States, territories, Indian Tribes, Tribal organizations, urban Indian organizations, communities, industries, and professions; 
(D)sufficient evidence of validation for tests that are deployed as a part of such strategy; (E)sufficient laboratory and analytical capacity, including target turnaround time for test results;  
(F)sufficient personnel, including personnel to collect testing samples, conduct and analyze results, and conduct testing follow-up, including contact tracing, as appropriate; and (G)enforcement of the Families First Coronavirus Response Act (Public Law 116–127) to ensure patients who are tested are not subject to cost sharing; 
(3)specific plans to ensure adequate testing in rural areas, frontier areas, health professional shortage areas, and medically underserved areas (as defined in section 330I(a) of the Public Health Service Act (42 U.S.C. 254c–14(a))), and for underserved populations, Native Americans (including Indian Tribes, Tribal organizations, and urban Indian organizations), and populations at increased risk related to COVID–19;  (4)specific plans to ensure accessibility of testing to people with disabilities, older individuals, and individuals with underlying health conditions or weakened immune systems; and 
(5)specific plans for broadly developing and implementing testing for potential immunity in the United States, as appropriate, in a manner sufficient— (A)to monitor and contribute to the control of SARS–CoV–2 in the United States; 
(B)to ensure that any reduction in social distancing efforts, when determined appropriate by public health officials, can be undertaken in a manner that optimizes the health and safety of the people of the United States; and (C)to reduce disparities (including disparities related to race, ethnicity, sex, age, disability status, socioeconomic status, and geographic location) in the prevalence of, incidence of, and health outcomes with respect to, COVID–19. 
(b)CoordinationThe Secretary shall carry out this section— (1)in coordination with the Administrator of the Federal Emergency Management Agency; 
(2)in collaboration with other agencies and departments, as appropriate; and (3)taking into consideration the State plans for COVID–19 testing prepared as required under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 624). 
(c)Updates 
(1)FrequencyThe updated national plan under subsection (a) shall be updated every 30 days until the end of the public health emergency first declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19. (2)Relation to other lawParagraph (1) applies in lieu of the requirement (for updates every 90 days until funds are expended) in the second to last proviso under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 627). 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Appropriations and the Committee on Health, Education, Labor and Pensions and of the Senate. 542.Centralized testing information websiteThe Secretary shall establish and maintain a public, searchable webpage, to be updated and corrected as necessary through a process established by the Secretary, on the website of the Department of Health and Human Services that— 
(1)identifies all in vitro diagnostic and serological tests used in the United States to analyze clinical specimens for detection of SARS–CoV–2 or antibodies specific to SARS–CoV–2, including— (A)those tests— 
(i)that are approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k), 360c, 360e, 360bbb–3); (ii)that have been validated by the test’s developers for use on clinical specimens and for which the developer has notified the Food and Drug Administration of the developer’s intent to market the test consistent with applicable guidance issued by the Secretary; or 
(iii)that have been developed and authorized by a State that has notified the Secretary of the State’s intention to review tests intended to diagnose COVID–19; and (B)other SARS–CoV–2-related tests that the Secretary determines appropriate in guidance, which may include tests related to the monitoring of COVID–19 patient status; 
(2)provides relevant information, as determined by the Secretary, on each test identified pursuant to paragraph (1), which may include— (A)the name and contact information of the developer of the test; 
(B)the date of receipt of notification by the Food and Drug Administration of the developer’s intent to market the test; (C)the date of authorization for use of the test on clinical specimens, where applicable; 
(D)the letter of authorization for use of the test on clinical specimens, where applicable; (E)any fact sheets, manufacturer instructions, and package inserts for the test, including information on intended use; 
(F)sensitivity and specificity of the test; and (G)in the case of tests distributed by commercial manufacturers, the number of tests distributed and, if available, the number of laboratories in the United States with the required platforms installed to perform the test; and 
(3)includes— (A)a list of laboratories certified under section 353 of the Public Health Service Act (42 U.S.C. 263a; commonly referred to as CLIA) that— 
(i)meet the regulatory requirements under such section to perform high- or moderate-complexity testing; and (ii)are authorized to perform SARS–CoV–2 diagnostic or serological tests on clinical specimens; and 
(B)information on each laboratory identified pursuant to subparagraph (A), including— (i)the name and address of the laboratory; 
(ii)the CLIA certificate number; (iii)the laboratory type;  
(iv)the certificate type; and (v)the complexity level. 
543.Manufacturer reporting of test distribution 
(a)In generalA commercial manufacturer of an in vitro diagnostic or serological COVID–19 test shall, on a weekly basis, submit a notification to the Secretary regarding distribution of each such test, which notification— (1)shall include the number of tests distributed and the entities to which the tests are distributed; and 
(2)may include the quantity of such tests distributed by the manufacturer. (b)ConfidentialityNothing in this section shall be construed as authorizing the Secretary to disclose any information that is a trade secret or confidential information subject to section 552(b)(4) of title 5, United States Code, or section 1905 of title 18, United States Code. 
(c)Failure to meet requirementsIf a manufacturer fails to submit a notification as required under subsection (a), the following applies: (1)The Secretary shall issue a letter to such manufacturer informing such manufacturer of such failure. 
(2)Not later than 7 calendar days after the issuance of a letter under paragraph (1), the manufacturer to whom such letter is issued shall submit to the Secretary a written response to such letter— (A)setting forth the basis for noncompliance; and 
(B)providing information as required under subsection (a). (3)Not later than 14 calendar days after the issuance of a letter under paragraph (1), the Secretary shall make such letter and any response to such letter under paragraph (2) available to the public on the internet website of the Food and Drug Administration, with appropriate redactions made to protect information described in subsection (b). The preceding sentence shall not apply if the Secretary determines that— 
(A)the letter under paragraph (1) was issued in error; or (B)after review of such response, the manufacturer had a reasonable basis for not notifying as required under subsection (a). 
544.State testing reportFor any State that authorizes (or intends to authorize) one or more laboratories in the State to develop and perform in vitro diagnostic COVID–19 tests, the head of the department or agency of such State with primary responsibility for health shall— (1)notify the Secretary of such authorization (or intention to authorize); and 
(2)provide the Secretary with a weekly report— (A)identifying all laboratories authorized (or intended to be authorized) by the State to develop and perform in vitro diagnostic COVID–19 tests; 
(B)including relevant information on all laboratories identified pursuant to subparagraph (A), which may include information on laboratory testing capacity; (C)identifying all in vitro diagnostic COVID–19 tests developed and approved for clinical use in laboratories identified pursuant to subparagraph (A); and 
(D)including relevant information on all tests identified pursuant to subparagraph (C), which may include— (i)the name and contact information of the developer of any such test; 
(ii)any fact sheets, manufacturer instructions, and package inserts for any such test, including information on intended use; and (iii)the sensitivity and specificity of any such test. 
545.State listing of testing sitesNot later than 14 days after the date of enactment of this Act, any State receiving funding or assistance under this Act, as a condition on such receipt, shall establish and maintain a public, searchable webpage on the official website of the State that— (1)identifies all sites located in the State that provide diagnostic or serological testing for SARS–CoV–2; and 
(2)provides appropriate contact information for SARS–CoV–2 testing sites pursuant to paragraph (1). 546.Reporting of COVID–19 testing results (a)In generalEvery laboratory that performs or analyzes a test that is intended to detect SARS–CoV–2 or to diagnose a possible case of COVID–19 shall report daily the number of tests performed and the results from each such test to the Secretary of Health and Human Services and to the Secretary of Homeland Security, in such form and manner as such Secretaries may prescribe. Such information shall be made available to the public in a searchable, electronic format as soon as is practicable, and in no case later than one week after such information is received. 
(b)Additional reporting requirementsThe Secretaries specified in subsection (a)— (1)may specify additional reporting requirements under this section by regulation, including by interim final rule, or by guidance; and 
(2)may issue such regulations or guidance without regard to the procedures otherwise required by section 553 of title 5, United States Code. 547.GAO report on diagnostic tests (a)GAO studyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report describing the response of entities described in subsection (b) to the COVID–19 pandemic with respect to the development, regulatory evaluation, and deployment of diagnostic tests. 
(b)Entities describedEntities described in this subsection include— (1)laboratories, including public health, academic, clinical, and commercial laboratories; 
(2)diagnostic test manufacturers; (3)State, local, Tribal, and territorial governments; and 
(4)the Food and Drug Administration, the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the National Institutes of Health, and other relevant Federal agencies, as appropriate. (c)ContentsThe report under subsection (a) shall include— 
(1)a description of actions taken by entities described in subsection (b) to develop, evaluate, and deploy diagnostic tests; (2)an assessment of the coordination of Federal agencies in the development, regulatory evaluation, and deployment of diagnostic tests; 
(3)an assessment of the standards used by the Food and Drug Administration to evaluate diagnostic tests; (4)an assessment of the clarity of Federal agency guidance related to testing, including the ability for individuals without medical training to understand which diagnostic tests had been evaluated by the Food and Drug Administration; 
(5)a description of— (A)actions taken and clinical processes employed by States and territories that have authorized laboratories to develop and perform diagnostic tests not authorized, approved, or cleared by the Food and Drug Administration, including actions of such States and territories to evaluate the accuracy and sensitivity of such tests; and 
(B)the standards used by States and territories when deciding when to authorize laboratories to develop or perform diagnostic tests; (6)an assessment of the steps taken by laboratories and diagnostic test manufacturers to validate diagnostic tests, as well as the evidence collected by such entities to support validation; and 
(7)based on available reports, an assessment of the accuracy and sensitivity of a representative sample of available diagnostic tests. (d)DefinitionIn this section, the term diagnostic test means an in vitro diagnostic product (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for— 
(1)the detection of SARS–CoV–2; (2)the diagnosis of the virus that causes COVID–19; or 
(3)the detection of antibodies specific to SARS–CoV–2, such as a serological test. 548.Public health data system transformationSubtitle C of title XXVIII of the Public Health Service Act (42 U.S.C. 300hh–31 et seq.) is amended by adding at the end the following: 
 
2823.Public health data system transformation 
(a)Expanding CDC and public health department capabilities 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall— (A)conduct activities to expand, enhance, and improve applicable public health data systems used by the Centers for Disease Control and Prevention, related to the interoperability and improvement of such systems (including as it relates to preparedness for, prevention and detection of, and response to public health emergencies); and 
(B)award grants or cooperative agreements to State, local, Tribal, or territorial public health departments for the expansion and modernization of public health data systems, to assist public health departments in— (i)assessing current data infrastructure capabilities and gaps to improve and increase consistency in data collection, storage, and analysis and, as appropriate, to improve dissemination of public health-related information; 
(ii)improving secure public health data collection, transmission, exchange, maintenance, and analysis; (iii)improving the secure exchange of data between the Centers for Disease Control and Prevention, State, local, Tribal, and territorial public health departments, public health organizations, and health care providers, including by public health officials in multiple jurisdictions within such State, as appropriate, and by simplifying and supporting reporting by health care providers, as applicable, pursuant to State law, including through the use of health information technology; 
(iv)enhancing the interoperability of public health data systems (including systems created or accessed by public health departments) with health information technology, including with health information technology certified under section 3001(c)(5); (v)supporting and training data systems, data science, and informatics personnel; 
(vi)supporting earlier disease and health condition detection, such as through near real-time data monitoring, to support rapid public health responses; (vii)supporting activities within the applicable jurisdiction related to the expansion and modernization of electronic case reporting; and 
(viii)developing and disseminating information related to the use and importance of public health data. (2)Data standardsIn carrying out paragraph (1), the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, as appropriate and in consultation with the Office of the National Coordinator for Health Information Technology, designate data and technology standards (including standards for interoperability) for public health data systems, with deference given to standards published by consensus-based standards development organizations with public input and voluntary consensus-based standards bodies. 
(3)Public-private partnershipsThe Secretary may develop and utilize public-private partnerships for technical assistance, training, and related implementation support for State, local, Tribal, and territorial public health departments, and the Centers for Disease Control and Prevention, on the expansion and modernization of electronic case reporting and public health data systems, as applicable. (b)Requirements (1)Health information technology standardsThe Secretary may not award a grant or cooperative agreement under subsection (a)(1)(B) unless the applicant uses or agrees to use standards endorsed by the National Coordinator for Health Information Technology pursuant to section 3001(c)(1) or adopted by the Secretary under section 3004. 
(2)WaiverThe Secretary may waive the requirement under paragraph (1) with respect to an applicant if the Secretary determines that the activities under subsection (a)(1)(B) cannot otherwise be carried out within the applicable jurisdiction. (3)ApplicationA State, local, Tribal, or territorial health department applying for a grant or cooperative agreement under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include information describing— 
(A)the activities that will be supported by the grant or cooperative agreement; and (B)how the modernization of the public health data systems involved will support or impact the public health infrastructure of the health department, including a description of remaining gaps, if any, and the actions needed to address such gaps. 
(c)Strategy and implementation planNot later than 180 days after the date of enactment of this section, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a coordinated strategy and an accompanying implementation plan that identifies and demonstrates the measures the Secretary will utilize to— (1)update and improve applicable public health data systems used by the Centers for Disease Control and Prevention; and 
(2)carry out the activities described in this section to support the improvement of State, local, Tribal, and territorial public health data systems. (d)ConsultationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall consult with State, local, Tribal, and territorial health departments, professional medical and public health associations, associations representing hospitals or other health care entities, health information technology experts, and other appropriate public or private entities regarding the plan and grant program to modernize public health data systems pursuant to this section. Activities under this subsection may include the provision of technical assistance and training related to the exchange of information by such public health data systems used by relevant health care and public health entities at the local, State, Federal, Tribal, and territorial levels, and the development and utilization of public-private partnerships for implementation support applicable to this section. 
(e)Report to CongressNot later than 1 year after the date of enactment of this section, the Secretary shall submit a report to the Committee on Health, Education, Labor and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes— (1)a description of any barriers to— 
(A)public health authorities implementing interoperable public health data systems and electronic case reporting; (B)the exchange of information pursuant to electronic case reporting; or 
(C)reporting by health care providers using such public health data systems, as appropriate, and pursuant to State law; (2)an assessment of the potential public health impact of implementing electronic case reporting and interoperable public health data systems; and 
(3)a description of the activities carried out pursuant to this section. (f)Electronic case reportingIn this section, the term electronic case reporting means the automated identification, generation, and bilateral exchange of reports of health events among electronic health record or health information technology systems and public health authorities. 
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $450,000,000 to remain available until expended.. 549.Pilot program to improve laboratory infrastructure (a)In generalThe Secretary shall award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)) that will help to improve SARS–CoV–2 and COVID–19 testing and response activities, including the expansion and enhancement of testing capacity at such laboratories.  
(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000 to remain available until expended. 550.Core public health infrastructure for State, local, Tribal, and territorial health departments (a)ProgramThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall establish a core public health infrastructure program consisting of awarding grants under subsection (b). 
(b)Grants 
(1)AwardFor the purpose of addressing core public health infrastructure needs, the Secretary— (A)shall award a grant to each State health department; and 
(B)may award grants on a competitive basis to State, local, Tribal, or territorial health departments. (2)AllocationOf the total amount of funds awarded as grants under this subsection for a fiscal year— 
(A)not less than 50 percent shall be for grants to State health departments under paragraph (1)(A); and (B)not less than 30 percent shall be for grants to State, local, Tribal, or territorial health departments under paragraph (1)(B).  
(c)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under subsection (b) shall use the grant funds to address core public health infrastructure needs, including those identified in the accreditation process under subsection (g). (d)Formula grants to State health departmentsIn making grants under subsection (b)(1)(A), the Secretary shall award funds to each State health department in accordance with— 
(1)a formula based on population size; burden of preventable disease and disability; and core public health infrastructure gaps, including those identified in the accreditation process under subsection (g); and (2)application requirements established by the Secretary, including a requirement that the State health department submit a plan that demonstrates to the satisfaction of the Secretary that the State’s health department will— 
(A)address its highest priority core public health infrastructure needs; and (B)as appropriate, allocate funds to local health departments within the State. 
(e)Competitive grants to State, local, Tribal, and territorial health departmentsIn making grants under subsection (b)(1)(B), the Secretary shall give priority to applicants demonstrating core public health infrastructure needs identified in the accreditation process under subsection (g). (f)Maintenance of effortThe Secretary may award a grant to an entity under subsection (b) only if the entity demonstrates to the satisfaction of the Secretary that— 
(1)funds received through the grant will be expended only to supplement, and not supplant, non-Federal and Federal funds otherwise available to the entity for the purpose of addressing core public health infrastructure needs; and (2)with respect to activities for which the grant is awarded, the entity will maintain expenditures of non-Federal amounts for such activities at a level not less than the level of such expenditures maintained by the entity for the fiscal year preceding the fiscal year for which the entity receives the grant. 
(g)Establishment of a public health accreditation program 
(1)In generalThe Secretary shall— (A)develop, and periodically review and update, standards for voluntary accreditation of State, local, Tribal, and territorial health departments and public health laboratories for the purpose of advancing the quality and performance of such departments and laboratories; and 
(B)implement a program to accredit such health departments and laboratories in accordance with such standards. (2)Cooperative agreementThe Secretary may enter into a cooperative agreement with a private nonprofit entity to carry out paragraph (1). 
(h)ReportThe Secretary shall submit to the Congress an annual report on progress being made to accredit entities under subsection (g), including— (1)a strategy, including goals and objectives, for accrediting entities under subsection (g) and achieving the purpose described in subsection (g)(1)(A); 
(2)identification of gaps in research related to core public health infrastructure; and (3)recommendations of priority areas for such research. 
(i)DefinitionIn this section, the term core public health infrastructure includes— (1)workforce capacity and competency; 
(2)laboratory systems; (3)testing capacity, including test platforms, mobile testing units, and personnel; 
(4)health information, health information systems, and health information analysis; (5)disease surveillance; 
(6)contact tracing; (7)communications; 
(8)financing; (9)other relevant components of organizational capacity; and 
(10)other related activities. (j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $6,000,000,000, to remain available until expended. 
551.Core public health infrastructure and activities for CDC 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and improve the core public health infrastructure and activities of the Centers for Disease Control and Prevention to address unmet and emerging public health needs. (b)ReportThe Secretary shall submit to the Congress an annual report on the activities funded through this section. 
(c)DefinitionIn this section, the term core public health infrastructure has the meaning given to such term in section 550. (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000, to remain available until expended. 
DCOVID–19 National Testing and Contact Tracing Initiative 
561.National system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in coordination with State, local, Tribal, and territorial health departments, shall establish and implement a nationwide evidence-based system for— (1)testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19;  
(2)offering guidance on voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19; and (3)public reporting on testing, contact tracing, surveillance, and voluntary isolation and quarantine activities with respect to COVID–19. 
(b)Coordination; technical assistanceIn carrying out the national system under this section, the Secretary shall— (1)coordinate State, local, Tribal, and territorial activities related to testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, as appropriate; and 
(2)provide technical assistance for such activities, as appropriate. (c)ConsiderationIn establishing and implementing the national system under this section, the Secretary shall take into consideration— 
(1)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); and (2)the testing strategy submitted under section 541. 
(d)ReportingThe Secretary shall— (1)not later than one month after the date of the enactment of this Act, submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions a preliminary report on the effectiveness of the activities carried out pursuant to this subtitle; and 
(2)not later than three months after the end of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, submit to such committees a final report on such effectiveness. 562.Grants (a)In generalTo implement the national system under section 561, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall, subject to the availability of appropriations, award grants to State, local, Tribal, and territorial health departments that seek grants under this section to carry out coordinated testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, including— 
(1)diagnostic and surveillance testing and reporting; (2)community-based contact tracing efforts; and 
(3)policies related to voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19. (b)FlexibilityThe Secretary shall ensure that— 
(1)the grants under subsection (a) provide flexibility for State, local, Tribal, and territorial health departments to modify, establish, or maintain evidence-based systems; and (2)local health departments receive funding from State health departments or directly from the Centers for Disease Control and Prevention to contribute to such systems, as appropriate. 
(c)Allocations 
(1)FormulaThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall allocate amounts made available pursuant to subsection (a) in accordance with a formula to be established by the Secretary that provides a minimum level of funding to each State, local, Tribal, and territorial health department that seeks a grant under this section and allocates additional funding based on the following prioritization: (A)The Secretary shall give highest priority to applicants proposing to serve populations in one or more geographic regions with a high burden of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary. 
(B)The Secretary shall give second highest priority to applicants preparing for, or currently working to mitigate, a COVID–19 surge in a geographic region that does not yet have a high number of reported cases of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary. (C)The Secretary shall give third highest priority to applicants proposing to serve high numbers of low-income and uninsured populations, including medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minorities, or geographically diverse areas, as determined by the Secretary. 
(2)NotificationNot later than the date that is one week before first awarding grants under this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a notification detailing the formula established under paragraph (1) for allocating amounts made available pursuant to subsection (a). (d)Use of fundsA State, local, Tribal, and territorial health department receiving a grant under this section shall, to the extent possible, use the grant funds for the following activities, or other activities deemed appropriate by the Director of the Centers for Disease Control and Prevention: 
(1)TestingTo implement a coordinated testing system that— (A)leverages or modernizes existing testing infrastructure and capacity; 
(B)is consistent with the updated testing strategy required under section 541; (C)is coordinated with the State plan for COVID–19 testing prepared as required under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 624); 
(D)is informed by contact tracing and surveillance activities under this subtitle; (E)is informed by guidelines established by the Centers for Disease Control and Prevention for which populations should be tested; 
(F)identifies how diagnostic and serological tests in such system shall be validated prior to use; (G)identifies how diagnostic and serological tests and testing supplies will be distributed to implement such system; 
(H)identifies specific strategies for ensuring testing capabilities and accessibility in racial and ethnic minority populations; (I)identifies specific strategies for ensuring testing capabilities and accessibility in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), and geographically diverse areas, as determined by the Secretary; 
(J)identifies how testing may be used, and results may be reported, in both health care settings (such as hospitals, laboratories for moderate or high-complexity testing, pharmacies, mobile testing units, and community health centers) and non-health care settings (such as workplaces, schools, childcare centers, or drive-throughs); (K)allows for testing in sentinel surveillance programs, as appropriate; and 
(L)supports the procurement and distribution of diagnostic and serological tests and testing supplies to meet the goals of the system. (2)Contact tracingTo implement a coordinated contact tracing system that— 
(A)leverages or modernizes existing contact tracing systems and capabilities, including community health workers, health departments, and Federally qualified health centers; (B)is able to investigate cases of COVID–19, and help to identify other potential cases of COVID–19, through tracing contacts of individuals with positive diagnoses; 
(C)establishes culturally competent and multilingual strategies for contact tracing, addressing the specific needs of racial and ethnic minority populations, which may include consultation with and support from faith-based, nonprofit, cultural or civic organizations with established ties to the community; (D)establishes culturally competent and multilingual strategies for contact tracing, addressing the specific needs of medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act(42 U.S.C. 2324 254e(a))); 
(E)provides individuals identified under the contact tracing program with information and support for containment or mitigation; (F)enables State, local, Tribal, and territorial health departments to work with a nongovernmental, community partner or partners and State and local workforce development systems (as defined in section 3(67) of Workforce Innovation and Opportunity Act (29 U.S.C. 3102(67))) receiving grants under section 566(b) of this Act to hire and compensate a locally-sourced contact tracing workforce, if necessary, to supplement the public health workforce, to— 
(i)identify the number of contact tracers needed for the respective State, locality, territorial, or Tribal health department to identify all cases of COVID–19 currently in the jurisdiction and those anticipated to emerge over the next 18 months in such jurisdiction; (ii)outline qualifications necessary for contact tracers; 
(iii)train the existing and newly hired public health workforce on best practices related to tracing close contacts of individuals diagnosed with COVID–19, including the protection of individual privacy and cybersecurity protection; and (iv)equip the public health workforce with tools and resources to enable a rapid response to new cases; 
(G)identifies the level of contact tracing needed within the State, locality, territory, or Tribal area to contain and mitigate the transmission of COVID–19; and (H)establishes statewide mechanisms to integrate regular evaluation to the Centers for Disease Control and Prevention regarding contact tracing efforts, makes such evaluation publicly available, and to the extent possible provides for such evaluation at the county level. 
(3)SurveillanceTo strengthen the existing public health surveillance system that— (A)leverages or modernizes existing surveillance systems within the respective State, local, Tribal, or territorial health department and national surveillance systems; 
(B)detects and identifies trends in COVID–19 at the county level; (C)evaluates State, local, Tribal, and territorial health departments in achieving surveillance capabilities with respect to COVID–19; 
(D)integrates and improves disease surveillance and immunization tracking;  (E)identifies specific strategies for ensuring disease surveillance in racial and ethnic minority populations; and 
(F)identifies specific strategies for ensuring disease surveillance in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), and geographically diverse areas, as determined by the Secretary. (4)Containment and mitigationTo implement a coordinated containment and mitigation system that— 
(A)leverages or modernizes existing containment and mitigation strategies within the respective State, local, Tribal, or territorial governments and national containment and mitigation strategies; (B)may provide for, connect to, and leverage existing social services and support for individuals who have been infected with or exposed to COVID–19 and who are isolated or quarantined in their homes, such as through— 
(i)food assistance programs; (ii)guidance for household infection control; 
(iii)information and assistance with childcare services; and (iv)information and assistance pertaining to support available under the CARES Act (Public Law 116–136) and this Act; 
(C)provides guidance on the establishment of safe, high-quality, facilities for the voluntary isolation of individuals infected with, or quarantine of the contacts of individuals exposed to COVID–19, where hospitalization is not required, which facilities should— (i)be prohibited from making inquiries relating to the citizenship status of an individual isolated or quarantined; and 
(ii)be operated by a non-Federal, community partner or partners that— (I)have previously established relationships in localities;  
(II)work with local places of worship, community centers, medical facilities, and schools to recruit local staff for such facilities; and (III)are fully integrated into State, local, Tribal, or territorial containment and mitigation efforts;  
(D)identifies specific strategies for ensuring containment and mitigation activities in racial and ethnic minority populations; and (E)identifies specific strategies for ensuring containment and mitigation activities in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), and geographically diverse areas, as determined by the Secretary. 
(e)ReportingThe Secretary shall facilitate mechanisms for timely, standardized reporting by grantees under this section regarding implementation of the systems established under this section and coordinated processes with the reporting as required and under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139, 134 Stat. 620), including— (1)a summary of county or local health department level information from the States receiving funding, and information from directly funded localities, territories, and Tribal entities, about the activities that will be undertaken using funding awarded under this section, including subgrants; 
(2)any anticipated shortages of required materials for testing for COVID–19 under subsection (a); and (3)other barriers in the prevention, mitigation, or treatment of COVID–19 under this section. 
(f)Public listing of awardsThe Secretary shall— (1)not later than 7 days after first awarding grants under this section, post in a searchable, electronic format a list of all awards made by the Secretary under this section, including the recipients and amounts of such awards; and 
(2)update such list not less than every 7 days until all funds made available to carry out this section are expended. 563.Guidance, technical assistance, information, and communication (a)In general Not later than 14 days after the date of the enactment of this Act, the Secretary, in coordination with other Federal agencies, as appropriate, shall issue guidance, provide technical assistance, and provide information to States, localities, Tribes, and territories, with respect to the following:  
(1)The diagnostic and serological testing of individuals identified through contact tracing for COVID–19, including information with respect to the reduction of duplication related to programmatic activities, reporting, and billing. (2)Best practices regarding contact tracing, including the collection of data with respect to such contact tracing and requirements related to the standardization of demographic and syndromic information collected as part of contact tracing efforts.  
(3)Best practices regarding COVID–19 disease surveillance, including best practices to reduce duplication in surveillance activities, identifying gaps in surveillance and surveillance systems, and ways in which the Secretary plans to effectively support State, local, Tribal and territorial health departments in addressing such gaps. (4)Information on ways for State, local, Tribal, and territorial health departments to establish and maintain the testing, contact tracing, and surveillance activities described in paragraphs (1) through (3).  
(5)The protection of any personally identifiable health information collected pursuant to this subtitle. (6)Best practices regarding privacy and cybersecurity protection related to contact tracing, containment, and mitigation efforts. 
(7)Best practices related to improving public compliance for isolation and containment measures and reaching medically underserved communities. (b)Guidance on paymentNot later than 14 days after the date of the enactment of this Act, the Secretary, in coordination with the Administrator of the Centers for Medicare & Medicaid Services, the Director of the Centers for Disease Control and Prevention, and in coordination with other Federal agencies, as appropriate, shall develop and issue to State, local, Tribal, and territorial health departments clear guidance and policies— 
(1)with respect to the coordination of claims submitted for payment out of the Public Health and Social Services Emergency Fund for services furnished in a facility referred to in section 562(d)(4)(C);  (2)identifying how an individual who is isolated or quarantined at home or in such a facility— 
(A)incurs no out-of-pocket costs for any services furnished to such individual while isolated; and (B)may receive income support for lost earnings or payments for expenses such as child care or elder care while such individual is isolated at home or in such a facility; 
(3)providing information and assistance pertaining to support available under the CARES Act (Public Law 116–136) and this Act; and (4)identifying State, local, Tribal, and territorial health departments or partner agencies that may provide social support services, such as groceries or meals, health education, internet access, and behavioral health services, to individuals who isolated or quarantined at home or in such a facility. 
(c)Guidance on testingNot later than 14 days after the date of the enactment of this Act, the Secretary, in coordination with the Commissioner of Food and Drugs, the Director of the National Institutes of Health, and the Director of the Centers for Disease Control and Prevention, and in coordination with other Federal agencies as appropriate, shall develop and issue to State, local, Tribal, and territorial health departments clear guidance and policies regarding— (1)objective standards to characterize the performance of all diagnostic and serological tests for COVID–19 in order to independently evaluate tests continuously over time; 
(2)protocols for the evaluation of the performance of diagnostic and serological tests for COVID–19; and (3)a repository of characterized specimens to use to evaluate the performance of those tests that can be made available for appropriate entities to use to evaluate performance. 
(d)CommunicationThe Secretary shall identify and publicly announce the form and manner for communication with State, local, Tribal, and territorial health departments for purposes of carrying out the activities addressed by guidance issued under subsections (a) and (b).  (e)Availability to providersGuidance issued under subsection (a)(1) shall be issued to health care providers. 
(f)Ongoing provision of guidance and technical assistanceNotwithstanding whether funds are available specifically to carry out this subtitle, guidance and technical assistance shall continue to be provided under this section. 564.Research and developmentThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and in collaboration with the Director of the National Institutes of Health, the Director of the Agency for Healthcare Research and Quality, the Commissioner of Food and Drugs, and the Administrator of the Centers for Medicare & Medicaid Services, shall support research and development on more efficient and effective strategies— 
(1)for the surveillance of SARS–CoV–2 and COVID–19; (2)for the testing and identification of individuals infected with COVID–19; and 
(3)for the tracing of contacts of individuals infected with COVID–19. 565.Awareness campaignsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities, including faith-based organizations, to carry out multilingual and culturally appropriate awareness campaigns. Such campaigns shall— 
(1)be based on available scientific evidence; (2)increase awareness and knowledge of COVID–19, including countering stigma associated with COVID–19; 
(3)improve information on the availability of COVID–19 diagnostic testing; and (4)promote cooperation with contact tracing efforts. 
566.Grants to State and Tribal workforce agencies 
(a)DefinitionsIn this section: (1)In generalExcept as otherwise provided, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(2)Apprenticeship; apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019. (3)Contact tracing and related positionsThe term contact tracing and related positions means employment related to contact tracing, surveillance, containment, and mitigation activities as described in paragraphs (2), (3), and (4) of section 562(d).  
(4)Eligible entityThe term eligible entity means— (A)a State or territory, including the District of Columbia and Puerto Rico; 
(B)an Indian Tribe, Tribal organization, Alaska Native entity, Indian-controlled organizations serving Indians, or Native Hawaiian organizations; (C)an outlying area; or 
(D)a local board, if an eligible entity under subparagraphs (A) through (C) has not applied with respect to the area over which the local board has jurisdiction as of the date on which the local board submits an application under subsection (c).  (5)Eligible individualNotwithstanding section 170(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(2)), the term eligible individual means an individual seeking or securing employment in contact tracing and related positions and served by an eligible entity or community-based organization receiving funding under this section. 
(6)SecretaryThe term Secretary means the Secretary of Labor. (b)Grants (1)In generalSubject to the availability of appropriations under subsection (g), the Secretary shall award national dislocated worker grants under section 170(b)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(1)(B)) to each eligible entity that seeks a grant to assist local boards and community-based organizations in carrying out activities under subsections (f) and (d), respectively, for the following purposes: 
(A) To support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions in accordance with the national system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 561.  (B)To assist with the employment transition to new employment or education and training of individuals employed under this section in preparation for and upon termination of such employment. 
(2)TimelineThe Secretary of Labor shall— (A)issue application requirements under subsection (c) not later than 10 days after the date of enactment of this section; and 
(B)award grants to an eligible entity under paragraph (1) not later than 10 days after the date on which the Secretary receives an application from such entity.  (c)Grant applicationAn eligible entity applying for a grant under this section shall submit an application to the Secretary, at such time and in such form and manner as the Secretary may reasonably require, which shall include a description of— 
(1)how the eligible entity will support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions by partnering with— (A)a State, local, Tribal, or territorial health department; or 
(B)one or more nonprofit or community-based organizations partnering with such health departments; (2)how the activities described in paragraph (1) will support State efforts to address the demand for contact tracing and related positions with respect to— 
(A)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139);  (B)the testing strategy submitted under section 541; and 
(C)the number of eligible individuals that the State plans to recruit and train under the plans and strategies described in subparagraphs (A) and (B);  (3)the specific strategies for recruiting and placement of eligible individuals from or residing within the communities in which they will work, including— 
(A)plans for the recruitment of eligible individuals to serve as contact tracers and related positions, including dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, or underemployed or furloughed workers, who are from or reside in or near the local area in which they will serve, and who, to the extent practicable— (i)have experience or a background in industry-sectors and occupations such as public health, social services, customer service, case management, or occupations that require related qualifications, skills, or competencies, such as strong interpersonal and communication skills, needed for contact tracing and related positions, as described in section 562(d)(2)(E)(ii); or 
(ii)seek to transition to public health and public health related occupations upon the conclusion of employment in contact tracing and related positions; and (B)how such strategies will take into account the diversity of such community, including racial, ethnic, socioeconomic, linguistic, or geographic diversity; 
(4)the amount, timing, and mechanisms for distribution of funds provided to local boards or through subgrants as described in subsection (d); (5)for eligible entities described in subparagraphs (A) through (C) of subsection (a)(4), a description of how the eligible entity will ensure the equitable distribution of funds with respect to— 
(A)geography (such as urban and rural distribution); (B)medically underserved populations (as defined in section 33(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b))); 
(C)health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))); and (D)the racial and ethnic diversity of the area; and 
(6)for eligible entities who are local boards, a description of how a grant to such eligible entity would serve the equitable distribution of funds as described in paragraph (5).  (d)Subgrant authorization and application process (1)In generalAn eligible entity may award a subgrant to one or more community-based organizations for the purposes of partnering with a State or local board to conduct outreach and education activities to inform potentially eligible individuals about employment opportunities in contact tracing and related positions. 
(2)ApplicationA community-based organization shall submit an application at such time and in such manner as the eligible entity may reasonably require, including— (A)a demonstration of the community-based organization’s established expertise and effectiveness in community outreach in the local area that such organization plans to serve; 
(B)a demonstration of the community-based organization’s expertise in providing employment or public health information to the local areas in which such organization plans to serve; and (C)a description of the expertise of the community-based organization in utilizing culturally competent and multilingual strategies in the provision of services. 
(e)Grant distribution 
(1)Federal distribution 
(A)Use of funds The Secretary of Labor shall use the funds appropriated to carry out this section as follows: (i)Subject to clause (ii), the Secretary shall distribute funds among eligible entities in accordance with a formula to be established by the Secretary that provides a minimum level of funding to each eligible entity that seeks a grant under this section and allocates additional funding as follows: 
(I)The formula shall give first priority based on the number and proportion of contact tracing and related positions that the State plans to recruit, place, and train individuals as a part of the State strategy described in subsection (c)(2)(A). (II)Subject to subclause (I), the formula shall give priority in accordance with section 562(c). 
(ii)Not more than 2 percent of the funding for administration of the grants and for providing technical assistance to recipients of funds under this section. (B)Equitable distributionIf the geographic region served by one or more eligible entities overlaps, the Secretary shall distribute funds among such entities in such a manner that ensures equitable distribution with respect to the factors under subsection (c)(5).  
(2)Eligible entity use of fundsAn eligible entity described in subparagraphs (A) through (C) of subsection (a)(4)— (A)shall, not later than 30 days after the date on which the entity receives grant funds under this section, provide not less than 70 percent of grant funds to local boards for the purpose of carrying out activities in subsection (f);  
(B)may use up to 20 percent of such funds to make subgrants to community-based organizations in the service area to conduct outreach, to potential eligible individuals, as described in subsection (d); (C)in providing funds to local boards and awarding subgrants under this subsection shall ensure the equitable distribution with respect to the factors described in subsection (c)(5); and 
(D)may use not more than 10 percent of the funds awarded under this section for the administrative costs of carrying out the grant and for providing technical assistance to local boards and community-based organizations.  (3)Local board use of fundsA local board, or an eligible entity that is a local board, shall use— 
(A)not less than 60 percent of the funds for recruitment and training for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 561; (B)not less than 30 of the funds to support the transition of individuals hired as contact tracers and related positions into an education or training program, or unsubsidized employment upon completion of such positions; and 
(C)not more than 10 percent of the funds for administrative costs. (f)Eligible activitiesThe State or local boards shall use funds awarded under this section to support the recruitment and placement of eligible individuals, training and employment transition as related to contact tracing and related positions, and for the following activities: 
(1)Establishing or expanding partnerships with— (A)State, local, Tribal, and territorial public health departments; 
(B)community-based health providers, including community health centers and rural health clinics; (C)labor organizations or joint labor management organizations; 
(D)two-year and four-year institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including institutions eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and (E)community action agencies or other community-based organizations serving local areas in which there is a demand for contact tracing and related positions.  
(2)Providing training for contact tracing and related positions in coordination with State, local, Tribal, or territorial health departments that is consistent with the State or territorial testing and contact tracing strategy, and ensuring that eligible individuals receive compensation while participating in such training.  (3)Providing eligible individuals with— 
(A)adequate and safe equipment, environments, and facilities for training and supervision, as applicable; (B)information regarding the wages and benefits related to contact tracing and related positions, as compared to State, local, and national averages; 
(C)supplies and equipment needed by the eligible individuals to support placement of an individual in contact tracing and related positions, as applicable;  (D)an individualized employment plan for each eligible individual, as applicable— 
(i)in coordination with the entity employing the eligible individual in a contact tracing and related positions; and (ii)which shall include providing a case manager to work with each eligible individual to develop the plan, which may include— 
(I)identifying employment and career goals, and setting appropriate achievement objectives to attain such goals; and (II)exploring career pathways that lead to in-demand industries and sectors, including in public health and related occupations; and 
(E)services for the period during which the eligible individual is employed in a contact tracing and related position to ensure job retention, which may include— (i)supportive services throughout the term of employment; 
(ii)a continuation of skills training as related to employment in contact tracing and related positions, that is conducted in collaboration with the employers of such individuals; (iii)mentorship services and job retention support for eligible individuals; or 
(iv)targeted training for managers and workers working with eligible individuals (such as mentors), and human resource representatives; (4)Supporting the transition and placement in unsubsidized employment for eligible individuals serving in contact tracing and related positions after such positions are no longer necessary in the State or local area, including— 
(A)any additional training and employment activities as described in section 170(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(4)); (B)developing the appropriate combination of services to enable the eligible individual to achieve the employment and career goals identified under paragraph (3)(D)(ii)(I); and 
(C)services to assist eligible individuals in maintaining employment for not less than 12 months after the completion of employment in contact tracing and related positions, as appropriate. (5)Any other activities as described in subsections (a)(3) and (b) of section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174). 
(g)LimitationNotwithstanding section 170(d)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(3)(A)), a person may be employed in a contact tracing and related positions using funds under this section for a period not greater than 2 years.  (h)Reporting by the Department of Labor (1)In generalNot later than 120 days of the enactment of this Act, and once grant funds have been expended under this section, the Secretary shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate, and make publicly available a report containing a description of— 
(A)the number of eligible individuals recruited, hired, and trained in contact tracing and related positions; (B)the number of individuals successfully transitioned to unsubsidized employment or training at the completion of employment in contact tracing and related positions using funds under this subtitle; 
(C)the number of such individuals who were unemployed prior to being hired, trained, or deployed as described in paragraph (1); (D)the performance of each program supported by funds under this subtitle with respect to the indicators of performance under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), as applicable; 
(E)the number of individuals in unsubsidized employment within six months and 1 year, respectively, of the conclusion of employment in contact tracing and related positions and, of those, the number of individuals within a State, territorial, or local public health department in an occupation related to public health; (F)any information on how eligible entities, local boards, or community-based organizations that received funding under this subsection were able to support the goals of the national system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 561 of this Act; and 
(G)best practices for improving and increasing the transition of individuals employed in contract tracing and related positions to unsubsidized employment.  (2)DisaggregationAll data reported under paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and, with respect to individuals with barriers to employment, subpopulation of such individuals, except for when the number of participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual participant. 
(i)Special ruleAny funds used for programs under this section that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term subsection (a) of this section, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program. (j)Information sharing requirement for HHSThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall provide the Secretary of Labor, acting through the Assistant Secretary of the Employment and Training Administration, with information on grants under section 562, including— 
(1) the formula used to award such grants to State, local, Tribal, and territorial health departments; (2)the dollar amounts of and scope of the work funded under such grants; 
(3)the geographic areas served by eligible entities that receive such grants; and (4)the number of contact tracers and related positions to be hired using such grants. 
(k)Authorization of appropriationsOf the amounts appropriated to carry out this subtitle, $500,000,000 shall be used by the Secretary of Labor to carry out subsections (a) through (h) of this section. 567.Application of the Service Contract Act to contracts and grantsContracts and grants which include contact tracing as part of the scope of work and that are awarded under this subtitle shall require that contract tracers and related positions are paid not less than the prevailing wage and fringe rates required under chapter 67 of title 41, United States Code (commonly known as the Service Contract Act) for the area in which the work is performed. To the extent that a nonstandard wage determination is required to establish a prevailing wage for contact tracers and related positions for purposes of this subtitle, the Secretary of Labor shall issue such determination not later than 14 days after the date of enactment of this Act, based on a job description used by the Centers for Disease Control and Prevention and contractors or grantees performing contact tracing for State public health agencies.  
568.Authorization of appropriationsTo carry out this subtitle, there are authorized to be appropriated $75,000,000,000, to remain available until expended. EDemographic Data and Supply Reporting Related to COVID–19 571.COVID–19 reporting portal (a)In generalNot later than 15 days after the date of enactment of this Act, the Secretary shall establish and maintain an online portal for use by eligible health care entities to track and transmit data regarding their personal protective equipment and medical supply inventory and capacity related to COVID–19. 
(b)Eligible health care entitiesIn this section, the term eligible health care entity means a licensed acute care hospital, hospital system, or long-term care facility with confirmed cases of COVID–19. (c)SubmissionAn eligible health care entity shall report using the portal under this section on a biweekly basis in order to assist the Secretary in tracking usage and need of COVID–related supplies and personnel in a regular and real-time manner. 
(d)Included informationThe Secretary shall design the portal under this section to include information on personal protective equipment and medical supply inventory and capacity related to COVID–19, including with respect to the following: (1)Personal protective equipmentTotal personal protective equipment inventory, including, in units, the numbers of N95 masks and authorized equivalent respirator masks, surgical masks, exam gloves, face shields, isolation gowns, and coveralls. 
(2)Medical supply 
(A)Total ventilator inventory, including, in units, the number of universal, adult, pediatric, and infant ventilators. (B)Total diagnostic and serological test inventory, including, in units, the number of test platforms, tests, test kits, reagents, transport media, swabs, and other materials or supplies determined necessary by the Secretary. 
(3)Capacity 
(A)Case count measurements, including confirmed positive cases and persons under investigation. (B)Total number of staffed beds, including medical surgical beds, intensive care beds, and critical care beds. 
(C)Available beds, including medical surgical beds, intensive care beds, and critical care beds. (D)Total number of COVID–19 patients currently utilizing a ventilator. 
(E)Average number of days a COVID–19 patient is utilizing a ventilator. (F)Total number of additionally needed professionals in each of the following categories: intensivists, critical care physicians, respiratory therapists, registered nurses, certified registered nurse anesthetists, and laboratory personnel. 
(G)Total number of hospital personnel currently not working due to self-isolation following a known or presumed COVID–19 exposure. (e)Access to information related to inventory and capacityThe Secretary shall ensure that relevant agencies and officials, including the Centers for Disease Control and Prevention, the Assistant Secretary for Preparedness and Response, and the Federal Emergency Management Agency, have access to information related to inventory and capacity submitted under this section. 
(f)Weekly report to CongressOn a weekly basis, the Secretary shall transmit information related to inventory and capacity submitted under this section to the appropriate committees of the House and Senate. 572.Regular CDC reporting on demographic dataNot later than 14 days after the date of enactment of this Act, the Secretary, in coordination with the Director of the Centers for Disease Control and Prevention, shall amend the reporting under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 626) on the demographic characteristics, including race, ethnicity, age, sex, gender, geographic region, and other relevant factors of individuals tested for or diagnosed with COVID–19, to include— 
(1)providing technical assistance to State, local, and territorial health departments to improve the collection and reporting of such demographic data; (2)if such data is not so collected or reported, the reason why the State, local, or territorial department of health has not been able to collect or provide such information; and 
(3)making a copy of such report available publicly on the website of the Centers for Disease Control and Prevention. 573.Federal modernization for health inequities data (a)In generalThe Secretary shall work with covered agencies to support the modernization of data collection methods and infrastructure at such agencies for the purpose of increasing data collection related to health inequities, such as racial, ethnic, socioeconomic, sex, gender, and disability disparities. 
(b)Covered agency definedIn this section, the term covered agency means each of the following Federal agencies: (1)The Agency for Healthcare Research and Quality. 
(2)The Centers for Disease Control and Prevention. (3)The Centers for Medicare & Medicaid Services. 
(4)The Food and Drug Administration. (5)The Office of the National Coordinator for Health Information Technology. 
(6)The National Institutes of Health. (c)Authorization of appropriationsThere is authorized to be appropriated to each covered agency to carry out this section $4,000,000, to remain available until expended. 
574.Modernization of State and local health inequities data 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to State, local, and territorial health departments in order to support the modernization of data collection methods and infrastructure for the purposes of increasing data related to health inequities, such as racial, ethnic, socioeconomic, sex, gender, and disability disparities. The Secretary shall— (1)provide guidance, technical assistance, and information to grantees under this section on best practices regarding culturally competent, accurate, and increased data collection and transmission; and 
(2)track performance of grantees under this section to help improve their health inequities data collection by identifying gaps and taking effective steps to support States, localities, and territories in addressing the gaps. (b)ReportNot later than 1 year after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate an initial report detailing— 
(1)nationwide best practices for ensuring States and localities collect and transmit health inequities data; (2)nationwide trends which hinder the collection and transmission of health inequities data;  
(3)Federal best practices for working with States and localities to ensure culturally competent, accurate, and increased data collection and transmission; and (4)any recommended changes to legislative or regulatory authority to help improve and increase health inequities data collection. 
(c)Final reportNot later than three months after the end of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Secretary shall— (1)update and finalize the initial report under subsection (b); and 
(2)submit such final report to the committees specified in such subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended. 
575.Tribal funding to research health inequities including COVID–19 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Director of the Indian Health Service, in coordination with Tribal Epidemiology Centers and other Federal agencies, as appropriate, shall conduct or support research and field studies for the purposes of improved understanding of Tribal health inequities among American Indians and Alaska Natives, including with respect to— (1)disparities related to COVID–19; 
(2)public health surveillance and infrastructure regarding unmet needs in Indian country and Urban Indian communities; (3)population-based health disparities; 
(4)barriers to health care services; (5)the impact of socioeconomic status; and 
(6)factors contributing to Tribal health inequities. (b)Consultation, confer, and coordinationIn carrying out this section, the Director of the Indian Health Service shall— 
(1)consult with Indian Tribes and Tribal organizations; (2)confer with Urban Indian organizations; and 
(3)coordinate with the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health. (c)ProcessNot later than 60 days after the date of enactment of this Act, the Director of the Indian Health Service shall establish a nationally representative panel to establish processes and procedures for the research and field studies conducted or supported under subsection (a). The Director shall ensure that, at a minimum, the panel consists of the following individuals: 
(1)Elected Tribal leaders or their designees. (2)Tribal public health practitioners and experts from the national and regional levels. 
(d)DutiesThe panel established under subsection (c) shall, at a minimum— (1)advise the Director of the Indian Health Service on the processes and procedures regarding the design, implementation, and evaluation of, and reporting on, research and field studies conducted or supported under this section; 
(2)develop and share resources on Tribal public health data surveillance and reporting, including best practices; and (3)carry out such other activities as may be appropriate to establish processes and procedures for the research and field studies conducted or supported under subsection (a). 
(e)ReportNot later than 1 year after expending all funds made available to carry out this section, the Director of the Indian Health Service, in coordination with the panel established under subsection (c), shall submit an initial report on the results of the research and field studies under this section to— (1)the Committee on Energy and Commerce and the Committee on Natural Resources of the House of Representatives; and 
(2)the Committee on Indian Affairs and the Committee on Health, Education, Labor and Pensions of the Senate. (f)Tribal data sovereigntyThe Director of the Indian Health Service shall ensure that all research and field studies conducted or supported under this section are tribally-directed and carried out in a manner which ensures Tribal-direction of all data collected under this section— 
(1)according to Tribal best practices regarding research design and implementation, including by ensuring the consent of the Tribes involved to public reporting of Tribal data; (2)according to all relevant and applicable Tribal, professional, institutional, and Federal standards for conducting research and governing research ethics; 
(3)with the prior and informed consent of any Indian Tribe participating in the research or sharing data for use under this section; and (4)in a manner that respects the inherent sovereignty of Indian Tribes, including Tribal governance of data and research. 
(g)Final reportNot later than three months after the end of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Director of the Indian Health Service shall— (1)update and finalize the initial report under subsection (e); and 
(2)submit such final report to the committees specified in such subsection. (h)DefinitionsIn this section: 
(1)The terms Indian Tribe and Tribal organization have the meanings given to such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)The term Urban Indian organization has the meaning given to such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 576.CDC field studies pertaining to specific health inequities (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Centers for Disease Control and Prevention, in collaboration with State, local, and territorial health departments, shall complete (by the reporting deadline in subsection (b)) field studies to better understand health inequities that are not currently tracked by the Secretary. Such studies shall include an analysis of— 
(1)the impact of socioeconomic status on health care access and disease outcomes, including COVID–19 outcomes; (2)the impact of disability status on health care access and disease outcomes, including COVID–19 outcomes; 
(3)the impact of language preference on health care access and disease outcomes, including COVID–19 outcomes; (4)factors contributing to disparities in health outcomes for the COVID–19 pandemic; and 
(5)other topics related to disparities in health outcomes for the COVID–19 pandemic, as determined by the Secretary. (b)ReportNot later than December 31, 2021, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate an initial report on the results of the field studies under this section. 
(c)Final reportNot later than three months after the end of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Secretary shall— (1)update and finalize the initial report under subsection (b); and 
(2)submit such final report to the committees specified in such subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 
577.Additional reporting to Congress on the race and ethnicity rates of COVID–19 testing, hospitalizations, and mortalities 
(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives and the Committee on Appropriations and the Committee on Health, Education, Labor and Pensions of the Senate an initial report— (1)describing the testing, positive diagnoses, hospitalization, intensive care admissions, and mortality rates associated with COVID–19, disaggregated by race, ethnicity, age, sex, gender, geographic region, and other relevant factors as determined by the Secretary; 
(2)including an analysis of any variances of testing, positive diagnoses, hospitalizations, and deaths by demographic characteristics; and (3)including proposals for evidenced-based response strategies to reduce disparities related to COVID–19. 
(b)Final reportNot later than three months after the end of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Secretary shall— (1)update and finalize the initial report under subsection (a); and 
(2)submit such final report to the committees specified in such subsection. (c)CoordinationIn preparing the report submitted under this section, the Secretary shall take into account and otherwise coordinate such report with reporting required under section 572 and under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 626). 
FMiscellaneous 
581.Technical corrections to amendments made by CARES Act 
(a)The amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136). (b)Section 3112 of division A of the CARES Act (Public Law 116–136) is amended— 
(1)in subsection (a)(2)(A), by striking the comma before or a permanent; (2)in subsection (d)(1), by striking and subparagraphs (A) and (B) and inserting as subparagraphs (A) and (B); and 
(3)in subsection (e), by striking Drug, Cosmetic Act and inserting Drug, and Cosmetic Act. (c)Section 6001(a)(1)(D) of division F of the Families First Coronavirus Response Act (Public Law 116–127), as amended by section 3201 of division A of the CARES Act (Public Law 116–136), is amended by striking other test that.  
(d)Subsection (k)(9) of section 543 of the Public Health Service Act (42 U.S.C. 290dd–2), as added by section 3221(d) of division A of the CARES Act (Public Law 116–136), is amended by striking unprotected health information and inserting unsecured protected health information. (e)Section 3401(2)(D) of division A of the CARES Act (Public Law 116–136), is amended by striking Not Later than and inserting Not later than. 
(f)Section 831(f) of the Public Health Service Act, as redesignated by section 3404(a)(6)(E) and amended by section 3404(a)(6)(G) of division A of the CARES Act (Public Law 116–136), is amended by striking a health care facility, or a partnership of such a school and facility. (g)Section 846(i) of the Public Health Service Act, as amended by section 3404(a)(8)(C) of division A of the CARES Act (Public Law 116–136), is amended by striking 871(b),, and inserting 871(b),.  
(h)Section 3606(a)(1)(A) of division A of the CARES Act (Public Law 116–136) is amended by striking In general and inserting In general. (i)Section 3856(b)(1) of division A of the CARES Act (Public Law 116–136) is amended to read as follows: 
 
(1)In generalSection 905(b)(4) of the FDA Reauthorization Act of 2017 (Public Law 115–52) is amended by striking Section 744H(e)(2)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379j–52(e)(2)(B)) and inserting Section 744H(f)(2)(B) of the Federal Food, Drug, and Cosmetic Act, as redesignated by section 403(c)(1) of this Act,.. VIPublic Health Assistance 601.DefinitionIn this title, the term Secretary means the Secretary of Health and Human Services.  
AAssistance to Providers and Health System 
611.Health Care Provider Relief Fund 
(a)In generalNot later than 7 days after the date of enactment of this Act, the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a program under which the Secretary shall reimburse, through grants or other mechanisms, eligible health care providers for eligible expenses or lost revenues occurring during calendar quarters beginning on or after January 1, 2020, to prevent, prepare for, and respond to COVID–19, in an amount calculated under subsection (c). (b)Quarterly basis (1)Submission of applicationsThe Secretary shall give applicants a period of 7 calendar days after the close of a quarter to submit applications under this section with respect to such quarter, except that the Secretary shall give applicants a period of 7 calendar days after the date of enactment of this Act to submit applications with respect to the quarters beginning on January 1 and April 1, 2020, if the applicant has not previously submitted an application with the respect to such quarters. 
(2)Review and paymentThe Secretary shall— (A)review applications and make awards of reimbursement under this section on a quarterly basis; and 
(B)award the reimbursements under this section for a quarter not later than 14 calendar days after the close of the quarter, except that the Secretary shall award the reimbursements under this section for the quarters beginning on January 1 and April 1, 2020, not later than 14 calendar days after the date of enactment of this Act. (c)Calculation (1)In generalThe amount of the reimbursement to an eligible health care provider under this section with respect to a calendar quarter shall equal— 
(A)the sum of— (i)100 percent of the eligible expenses, as described in subsection (d), of the provider during the quarter; and 
(ii)subject to paragraph (3), 60 percent of the lost revenues, as described in subsection (e), of the provider during the quarter; less (B)any funds that are— 
(i)received by the provider during the quarter pursuant to the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), the CARES Act (Public Law 116–136), or the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); and (ii)not required to be repaid. 
(2)CarryoverIf the amount determined under paragraph (1)(B) for a calendar quarter with respect to an eligible health care provider exceeds the amount determined under paragraph (1)(A) with respect to such provider and quarter, the amount of such difference shall be applied in making the calculation under this subsection, over each subsequent calendar quarter for which the eligible health care provider seeks reimbursement under this section.  (3)Lost revenue limitationIf the amount determined under subsection (e) with respect to the lost revenue of an eligible health care provider for a calendar quarter does not exceed an amount that equals 10 percent of the net patient revenue (as defined in such subsection) of the provider for the corresponding quarter in 2019, the addend under paragraph (1)(A)(ii), in making the calculation under paragraph (1), is deemed to be zero.  
(d)Eligible expensesSubject to subsection (h)(1), expenses eligible for reimbursement under this section include expenses for— (1)building or construction of temporary structures; 
(2)leasing of properties; (3)medical supplies and equipment including personal protective equipment; 
(4)in vitro diagnostic tests, serological tests, or testing supplies; (5)increased workforce and trainings; 
(6)emergency operation centers; (7)construction or retrofitting of facilities; 
(8)mobile testing units; (9)surge capacity; 
(10)retention of workforce; and (11)such other items and services as the Secretary determines to be appropriate, in consultation with relevant stakeholders. 
(e)Lost revenues 
(1)In generalSubject to subsection (h)(1), for purposes of subsection (c)(1)(A)(ii), the lost revenues of an eligible health care provider, with respect to the calendar quarter involved, shall be equal to— (A)net patient revenue of the provider for the corresponding quarter in 2019 minus net patient revenue of the provider for such quarter; less 
(B)the savings of the provider during the calendar quarter involved attributable to foregone wages, payroll taxes, and benefits of personnel who were furloughed or laid off by the provider during that quarter. (2)Net patient revenue definedFor purposes of paragraph (1)(A), the term net patient revenue, with respect to an eligible health care provider and a calendar quarter, means the sum of— 
(A)200 percent of the total amount of reimbursement received by the provider during the quarter for all items and services furnished under a State plan or a waiver of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (B)125 percent of the total amount of reimbursement received by the provider during the quarter for all items and services furnished under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); and 
(C)100 percent of the total amount of reimbursement not described in subparagraph (A) or (B) received by the provider during the quarter for all items and services. (f)Insufficient funds for a quarterIf there are insufficient funds made available to reimburse all eligible health care providers for all eligible expenses and lost revenues for a quarter in accordance with this section, the Secretary shall— 
(1)prioritize reimbursement of eligible expenses; and (2)using the entirety of the remaining funds, uniformly reduce the percentage of lost revenues otherwise applicable under subsection (c)(1)(A)(ii) to the extent necessary to reimburse a portion of the lost revenues of all eligible health care providers applying for reimbursement. 
(g)ApplicationA health care provider seeking reimbursement under this section for a calendar quarter shall submit to the Secretary an application that— (1)provides documentation demonstrating that the health care provider is an eligible health care provider; 
(2)includes a valid tax identification number of the health care provider or, if the health care provider does not have a valid tax identification number, an employer identification number or such other identification number as the Secretary may accept or may assign; (3)attests to the eligible expenses and lost revenues of the health care provider, as described in subsection (d), occurring during the calendar quarter; 
(4)includes an itemized listing of each such eligible expense, including expenses incurred in providing uncompensated care;  (5)for purposes of subsection (c)(3), attests to whether the amount determined under subsection (e) with respect to the lost revenue of an eligible health care provider for a calendar quarter exceeds an amount that equals 10 percent of the net patient revenue (as defined in such subsection) of the provider for the corresponding quarter in 2019; 
(6)includes projections of the eligible expenses and lost revenues of the health care provider, as described in subsection (c), for the calendar quarter that immediately follows the calendar quarter for which reimbursement is sought; and (7)indicates the dollar amounts described in each of subparagraphs (A) and (B) of subsection (e)(1) and subparagraphs (A), (B), and (C) of subsection (e)(2) for the calendar quarter and any other information the Secretary determines necessary to determine expenses and lost revenue related to COVID–19. 
(h)Limitations 
(1)No duplicative reimbursementThe Secretary may not provide, and a health care provider may not accept, reimbursement under this section for expenses or losses with respect to which— (A)the eligible health care provider is reimbursed from other sources; or 
(B)other sources are obligated to reimburse the provider. (2)No executive compensationReimbursement for eligible expenses (as described in subsection (d)) and lost revenues (as described in subsection (e)) shall not include compensation or benefits, including salary, bonuses, awards of stock, or other financial benefits, for an officer or employee described in section 4004(a)(2) of the CARES Act (Public Law 116–136). 
(i)No balance billing as condition of receipt of funds 
(1)Protecting individuals enrolled in health plansAs a condition of receipt of reimbursement under this section, a health care provider, in the case such provider furnishes during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)) (whether before, on, or after, the date on which the provider submits an application under this section) a medically necessary item or service described in subparagraph (A), (B), or (C) of paragraph (3) to an individual who is described in such subparagraph (A), (B), or (C), respectively, and enrolled in a group health plan or group or individual health insurance coverage offered by a health insurance issuer (including grandfathered health plans as defined in section 1251(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(e)) and such provider is a nonparticipating provider, with respect to such plan or coverage or with respect to such item or service, and such plan or coverage and such items and services would otherwise be covered under such plan if furnished by a participating provider— (A)may not bill or otherwise hold liable such individual for a payment amount for such item or service that is more than the cost-sharing amount that would apply under such plan or coverage for such item or service if such provider furnishing such service were a participating provider with respect to such plan or coverage;  
(B)shall reimburse such individual in a timely manner for any amount for such item or service paid by the individual to such provider in excess of such cost-sharing amount; (C)shall submit any claim for such item or service directly to the plan or coverage; and 
(D)shall not bill the individual for such cost-sharing amount until such individual is informed by the plan or coverage of the required payment amount. (2)Protecting uninsured individualsAs a condition of receipt by a health care provider of reimbursement under this section, if the health care provider furnishes any medically necessary item or service described in subparagraph (A), (B), or (C) of paragraph (3) during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b-5(g)(1)(B)) (whether before, on, or after, the date on which the provider submits an application under this section) to an uninsured individual who is described in such subparagraph (A), (B), or (C), respectively, the health care provider— 
(A)shall submit a claim for purposes of reimbursement, with respect to such item or service— (i)from the uninsured portal established pursuant to the provider relief fund established through the Public Health and Social Services Emergency Fund under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), or pursuant to activities authorized under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11) under the Public Health and Social Services Emergency Fund under the Families First Coronavirus Response Act (Public Law 116–127); or 
(ii)if applicable, under this section with respect to expenses incurred in providing uncompensated care (as described in subsection (g)(4)) with respect to such medical care); and (B)if such claim is eligible for such reimbursement— 
(i)shall consider the amount of such reimbursement as payment in full with respect to such item or service so furnished to such individual; (ii)may not bill or otherwise hold liable such individual for any payment for such item or service so furnished to such individual; and 
(iii)shall reimburse such individual in a timely manner for any amount for such item or service paid by the individual to such provider. (3)Medically necessary items and services describedFor purposes of this subsection, medically necessary items and services described in this paragraph are— 
(A)medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who has been diagnosed with (or after provision of the items and services is diagnosed with) COVID–19 to treat or mitigate the effects of COVID–19;  (B)medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who is presumed, in accordance with paragraph (4), to have COVID–19 but is never diagnosed as such; and 
(C)a diagnostic test (and administration of such test) as described in section 6001(a) of division F of the Families First Coronavirus Response Act (42 U.S.C. 1320b–5 note) administered to an individual. (4)Presumptive case of COVID–19For purposes of paragraph (3)(B), an individual shall be presumed to have COVID–19 if the medical record documentation of the individual supports a diagnosis of COVID–19, even if the individual does not have a positive in vitro diagnostic test result in the medical record of the individual. 
(5)PenaltyIn the case of an eligible health care provider that is paid a reimbursement under this section and that is in violation of paragraph (1) or (2), in addition to any other penalties that may be prescribed by law, the Secretary may recoup from such provider up to the full amount of reimbursement the provider receives under this section. (6)DefinitionsIn this subsection: 
(A)Nonparticipating providerThe term nonparticipating provider means, with respect to an item or service and group health plan or group or individual health insurance coverage offered by a health insurance issuer, a health care provider that does not have a contractual relationship directly or indirectly with the plan or issuer, respectively, for furnishing such an item or service under the plan or coverage. (B)Participating providerThe term participating provider means, with respect to an item or service and group health plan or group or individual health insurance coverage offered by a health insurance issuer, a health care provider that has a contractual relationship directly or indirectly with the plan or issuer, respectively, for furnishing such an item or service under the plan or coverage. 
(C)Group health plan, health insurance coverageThe terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage shall have the meanings given such terms under section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91). (D)Uninsured individualThe term uninsured individual shall have the meaning given such term in the Families First Coronavirus Response Act (Public Law 116–127) for purposes of the additional amount made available under such Act to the Public Health and Social Services Emergency Fund for activities authorized under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11). 
(j)Reports 
(1)Award informationIn making awards under this section, the Secretary shall post in a searchable, electronic format, a list of all recipients and awards pursuant to funding authorized under this section. (2)Reports by recipientsEach recipient of an award under this section shall, as a condition on receipt of such award, submit reports and maintain documentation, in such form, at such time, and containing such information, as the Secretary determines is needed to ensure compliance with this section. 
(3)Public listing of awardsThe Secretary shall— (A)not later than 7 days after the date of enactment of this Act, post in a searchable, electronic format, a list of all awards made by the Secretary under this section, including the recipients and amounts of such awards; and 
(B)update such list not less than every 7 days until all funds made available to carry out this section are expended. (4)Inspector General report (A)In generalNot later than 3 years after final payments are made under this section, the Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to the program under this section to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor and Pensions and the Committee on Appropriations of the Senate. 
(B)Rule of constructionNothing in this paragraph shall be construed as limiting the authority of the Inspector General of the Department of Health and Human Services or the Comptroller General of the United States to conduct audits of interim payments earlier than the deadline described in subparagraph (A). (k)Eligible health care provider definedIn this section: 
(1)In generalThe term eligible health care provider means a health care provider described in paragraph (2) that provides diagnostic or testing services or treatment to individuals with a confirmed or possible diagnosis of COVID–19. (2)Health care providers describedA health care provider described in this paragraph is any of the following: 
(A)A health care provider enrolled as a participating provider under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such a plan). (B)A provider of services (as defined in subsection (u) of section 1861 of the Social Security Act (42 U.S.C. 1395x)) or a supplier (as defined in subsection (d) of such section) that is enrolled as a participating provider of services or participating supplier under the Medicare program under title XVIII of such Act (42 U.S.C. 1395 et seq.). 
(C)A public entity. (D)Any other entity not described in this paragraph as the Secretary may specify. 
(l)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated for an additional amount to carry out this section $50,000,000,000, to remain available until expended. (2)Health Care Provider Relief Fund (A)Use of appropriated funds (i)In generalIn addition to amounts authorized to be appropriated pursuant to paragraph (1), the unobligated balance of all amounts appropriated to the Health Care Provider Relief Fund shall be made available only to carry out this section. 
(ii)AmountsFor purposes of clause (i), the following amounts are deemed to be appropriated to the Health Care Provider Relief Fund: (I)The unobligated balance of the appropriation of $100,000,000,000 in the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the CARES Act (Public Law 116–136). 
(II)The unobligated balance of the appropriation under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). (B)LimitationOf the unobligated balances described in subparagraph (A)(ii), the Secretary may not make available more than $5,000,000,000 to reimburse eligible health care providers for expenses incurred in providing uncompensated care.  
(C)Future amountsAny appropriation enacted subsequent to the date of enactment of this Act that is made available for reimbursing eligible health care providers as described in subsection (a) shall be made available only to carry out this section. 612.Public Health Workforce Loan Repayment ProgramPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following new subpart: 
 
XIIIPublic Health Workforce 
340J.Loan Repayment Program 
(a)EstablishmentThe Secretary of Health and Human Services shall establish a program to be known as the Public Health Workforce Loan Repayment Program (referred to in this section as the Program) to assure an adequate supply of and encourage recruitment of public health professionals to eliminate critical public health workforce shortages in local, State, territorial, and Tribal public health agencies. (b)EligibilityTo be eligible to participate in the Program, an individual shall— 
(1) 
(A)be accepted for enrollment, or be enrolled, as a student in an accredited academic educational institution in a State or territory in the final semester or equivalent of a course of study or program leading to a public health degree, a health professions degree or certificate, or a degree in computer science, information science, information systems, information technology, or statistics and have accepted employment with a local, State, territorial, or Tribal public health agency, or a related training fellowship, as recognized by the Secretary, to commence upon graduation; or (B) (i)have graduated, during the preceding 10-year period, from an accredited educational institution in a State or territory and received a public health degree, a health professions degree or certificate, or a degree in computer science, information science, information systems, information technology, or statistics; and 
(ii)be employed by, or have accepted employment with, a local, State, territorial, or Tribal public health agency or a related training fellowship, as recognized by the Secretary; (2)be a United States citizen;  
(3) 
(A)submit an application to the Secretary to participate in the Program; and (B)execute a written contract as required in subsection (c); and 
(4)not have received, for the same service, a reduction of loan obligations under section 428K or 428L of the Higher Education Act of 1965 (20 U.S.C. 1078–11, 1078–12). (c)ContractThe written contract referred to in subsection (b)(3)(B) between the Secretary and an individual shall contain— 
(1)an agreement on the part of the Secretary that the Secretary will repay, on behalf of the individual, loans incurred by the individual in the pursuit of the relevant degree or certificate in accordance with the terms of the contract; (2)an agreement on the part of the individual that the individual will serve in the full-time employment of a local, State, or Tribal public health agency or a related fellowship program in a position related to the course of study or program for which the contract was awarded for a period of time equal to the greater of— 
(A)2 years; or (B)such longer period of time as determined appropriate by the Secretary and the individual; 
(3)an agreement, as appropriate, on the part of the individual to relocate to a priority service area (as determined by the Secretary) in exchange for an additional loan repayment incentive amount to be determined by the Secretary; (4)a provision that any financial obligation of the United States arising out of a contract entered into under this section and any obligation of the individual that is conditioned thereon, is contingent on funds being appropriated for loan repayments under this section; 
(5)a statement of the damages to which the United States is entitled, under this section for the individual’s breach of the contract; and (6)such other statements of the rights and liabilities of the Secretary and of the individual as the Secretary determines appropriate, not inconsistent with this section. 
(d)Payments 
(1)In generalA loan repayment provided for an individual under a written contract referred to in subsection (b)(3)(B) shall consist of payment, in accordance with paragraph (2), for the individual toward the outstanding principal and interest on education loans incurred by the individual in the pursuit of the relevant degree in accordance with the terms of the contract. (2)Equitable distributionIn awarding contracts under this section, the Secretary shall ensure— 
(A)a certain percentage of contracts are awarded to individuals who are not already working in public health departments; (B)an equitable distribution of funds geographically; and 
(C)an equitable distribution among State, local, territorial, and Tribal public health departments. (3)Payments for years servedFor each year of service that an individual contracts to serve pursuant to subsection (c)(2), the Secretary may pay not more than $35,000 on behalf of the individual for loans described in paragraph (1). With respect to participants under the Program whose total eligible loans are less than $105,000, the Secretary shall pay an amount that does not exceed ⅓ of the eligible loan balance for each year of such service of such individual. 
(4)Tax liabilityFor purposes of the Internal Revenue Code of 1986, a payment made under this section shall be treated in the same manner as an amount received under section 338B(g) of this Act, as described in section 108(f)(4) of such Code. (e)Postponing obligated serviceWith respect to an individual receiving a degree or certificate from a health professions or other related school, the date of the initiation of the period of obligated service may be postponed as approved by the Secretary. 
(f)Breach of contractAn individual who fails to comply with the contract entered into under subsection (c) shall be subject to the same financial penalties as provided for under section 338E of the Public Health Service Act (42 U.S.C. 254o) for breaches of loan repayment contracts under section 338B of such Act (42 U.S.C. section 254l–1). (g)DefinitionFor purposes of this section, the term full-time means full-time as such term is used in section 455(m)(3) of the Higher Education Act of 1965. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$100,000,000 for fiscal year 2021; and 
(2)$75,000,000 for fiscal year 2022.. 613.Expanding capacity for health outcomes (a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to develop and expand the use of technology-enabled collaborative learning and capacity building models to respond to ongoing and real-time learning, health care information sharing, and capacity building needs related to COVID–19. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall have experience providing technology-enabled collaborative learning and capacity building health care services— (1)in rural areas, frontier areas, health professional shortage areas, or medically underserved area; or 
(2)to medically underserved populations or Indian Tribes. (c)Use of fundsAn eligible entity receiving a grant under this section shall use funds received through the grant— 
(1)to advance quality of care in response to COVID–19, with particular emphasis on rural and underserved areas and populations; (2)to protect medical personnel and first responders through sharing real-time learning through virtual communities of practice; 
(3)to improve patient outcomes for conditions affected or exacerbated by COVID–19, including improvement of care for patients with complex chronic conditions; and (4)to support rapid uptake by health care professionals of emerging best practices and treatment protocols around COVID–19. 
(d)Optional additional uses of fundsAn eligible entity receiving a grant under this section may use funds received through the grant for— (1)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information; 
(2)the participation of multidisciplinary expert team members to facilitate and lead technology-enabled collaborative learning sessions, and professionals and staff assisting in the development and execution of technology-enabled collaborative learning; (3)the development of instructional programming and the training of health care providers and other professionals that provide or assist in the provision of services through technology-enabled collaborative learning and capacity building models; and 
(4)other activities consistent with achieving the objectives of the grants awarded under this section. (e)Technology-enabled collaborative learning and capacity building model definedIn this section, the term technology-enabled collaborative learning and capacity building model has the meaning given that term in section 2(7) of the Expanding Capacity for Health Outcomes Act (Public Law 114–270; 130 Stat. 1395). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000, to remain available until expended. 614.Additional funding for Medical Reserve CorpsSection 2813(i) of the Public Health Service Act (42 U.S.C. 300hh–15(i)) is amended by striking $11,200,000 for each of fiscal years 2019 through 2023 and inserting $31,200,000 for each of fiscal years 2021 and 2022 and $11,200,000 for each of fiscal years 2023 through 2025.  
615.Grants for schools of medicine in diverse and underserved areasSubpart II of part C of title VII of the Public Health Service Act is amended by inserting after section 749B of such Act (42 U.S.C. 293m) the following:  749C.Schools of medicine in underserved areas (a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to institutions of higher education (including multiple institutions of higher education applying jointly) for the establishment, improvement, and expansion of an allopathic or osteopathic school of medicine, or a branch campus of an allopathic or osteopathic school of medicine. 
(b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to institutions of higher education that— (1)propose to use the grant for an allopathic or osteopathic school of medicine, or a branch campus of an allopathic or osteopathic school of medicine, in a combined statistical area with fewer than 200 actively practicing physicians per 100,000 residents according to the medical board (or boards) of the State (or States) involved;  
(2)have a curriculum that emphasizes care for diverse and underserved populations; or (3)are minority-serving institutions described in the list in section 371(a) of the Higher Education Act of 1965. 
(c)Use of fundsThe activities for which a grant under this section may be used include— (1)planning and constructing— 
(A)a new allopathic or osteopathic school of medicine in an area in which no other school is based; or (B)a branch campus of an allopathic or osteopathic school of medicine in an area in which no such school is based; 
(2)accreditation and planning activities for an allopathic or osteopathic school of medicine or branch campus; (3)hiring faculty and other staff to serve at an allopathic or osteopathic school of medicine or branch campus; 
(4)recruitment and enrollment of students at an allopathic or osteopathic school of medicine or branch campus; (5)supporting educational programs at an allopathic or osteopathic school of medicine or branch campus;  
(6)modernizing infrastructure or curriculum at an existing allopathic or osteopathic school of medicine or branch campus thereof; (7)expanding infrastructure or curriculum at existing an allopathic or osteopathic school of medicine or branch campus; and 
(8)other activities that the Secretary determines further the development, improvement, and expansion of an allopathic or osteopathic school of medicine or branch campus thereof. (d)DefinitionsIn this section: 
(1)The term branch campus means a geographically separate site at least 100 miles from the main campus of a school of medicine where at least one student completes at least 60 percent of the student’s training leading to a degree of doctor of medicine. (2)The term institution of higher education has the meaning given to such term in section 101(a) of the Higher Education Act of 1965. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000, to remain available until expended.. 616.GAO study on public health workforce (a)In generalThe Comptroller General of the United States shall conduct a study on the public health workforce in the United States during the COVID–19 pandemic. 
(b)TopicsThe study under subsection (a) shall address— (1)existing gaps in the Federal, State, local, Tribal, and territorial public health workforce, including— 
(A)epidemiological and disease intervention specialists needed during the pandemic for contact tracing, laboratory technicians necessary for testing, community health workers for community supports and services, and other staff necessary for contact tracing, testing, or surveillance activities; and (B)other personnel needed during the COVID–19 pandemic; 
(2)challenges associated with the hiring, recruitment, and retention of the Federal, State, local, Tribal, and territorial public health workforce; and (3)recommended steps the Federal Government should take to improve hiring, recruitment, and retention of the public health workforce. 
(c)ReportNot later than December 1, 2022, the Comptroller General shall submit to the Congress a report on the findings of the study conducted under this section. 617.Longitudinal study on the impact of COVID–19 on recovered patientsPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following: 
 
404O.Longitudinal study on the impact of COVID–19 on recovered patients 
(a)In generalThe Director of NIH, in consultation with the Director of the Centers for Disease Control and Prevention, shall conduct a longitudinal study, over not less than 10 years, on the full impact of SARS–CoV–2 or COVID–19 on infected individuals, including both short-term and long-term health impacts.  (b)TimingThe Director of NIH shall begin enrolling patients in the study under this section not later than 6 months after the date of enactment of this section.  
(c)RequirementsThe study under this section shall— (1)be nationwide; 
(2)include diversity of enrollees to account for gender, age, race, ethnicity, geography, comorbidities, and underrepresented populations, including pregnant and lactating women; (3)study individuals with COVID–19 who experienced mild symptoms, such individuals who experienced moderate symptoms, and such individuals who experienced severe symptoms; 
(4)monitor the health outcomes and symptoms of individuals with COVID–19, or who had prenatal exposure to SARS–CoV–2 or COVID–19, including lung capacity and function, and immune response, taking into account any pharmaceutical interventions such individuals may have received;  (5)monitor the mental health outcomes of individuals with COVID–19, taking into account any interventions that affected mental health; and 
(6)monitor individuals enrolled in the study not less frequently than twice per year after the first year of the individual's infection with SARS–CoV–2. (d)Public-private research networkFor purposes of carrying out the study under this section, the Director of NIH may develop a network of public-private research partners, provided that all research, including the research carried out through any such partner, is available publicly. 
(e)Summaries of findingsThe Director of NIH shall make public a summary of findings under this section not less frequently than once every 3 months for the first 2 years of the study, and not less frequently than every 6 months thereafter. Such summaries may include information about how the findings of the study under this section compare with findings from research conducted abroad. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000, to remain available until expended.. 
618.Research on the mental health impact of COVID–19 
(a)In generalThe Secretary, acting through the Director of the National Institute of Mental Health, shall conduct or support research on the mental health consequences of SARS–CoV–2 or COVID–19. (b)Use of fundsResearch under subsection (a) may include the following: 
(1)Research on the mental health impact of SARS–CoV–2 or COVID–19 on health care providers, including— (A)traumatic stress; 
(B)psychological distress; and (C)psychiatric disorders. 
(2)Research on the impact of SARS–CoV–2 or COVID–19 stressors on mental health over time. (3)Research to strengthen the mental health response to SARS–CoV–2 or COVID–19, including adapting to and maintaining or providing additional services for new or increasing mental health needs. 
(4)Research on the reach, efficiency, effectiveness, and quality of digital mental health interventions. (5)Research on effectiveness of strategies for implementation and delivery of evidence-based mental health interventions and services for underserved populations. 
(6)Research on suicide prevention. (c)Research coordinationThe Secretary shall coordinate activities under this section with similar activities conducted by national research institutes and centers of the National Institutes of Health to the extent that such institutes and centers have responsibilities that are related to the mental health consequences of SARS–CoV–2 or COVID–19. 
(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $200,000,000, to remain available until expended. 619.Emergency mental health and substance use training and technical assistance centerSubpart 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by inserting after section 520A (42 U.S.C. 290bb–32) the following: 
 
520B.Emergency mental health and substance use training and technical assistance center 
(a)EstablishmentThe Secretary, acting through the Assistant Secretary, shall establish or operate a center to be known as the Emergency Mental Health and Substance Use Training and Technical Assistance Center (referred to in this section as the Center) to provide technical assistance and support— (1)to public or nonprofit entities seeking to establish or expand access to mental health and substance use prevention, treatment, and recovery support services, and increase awareness of such services; and 
(2)to public health professionals, health care professionals and support staff, essential workers (as defined by a State, Tribe, locality, or territory), and members of the public to address the trauma, stress, and mental health needs associated with an emergency period.  (b)Assistance and supportThe assistance and support provided under subsection (a) shall include assistance and support with respect to— 
(1)training on identifying signs of trauma, stress, and mental health needs; (2)providing accessible resources to assist individuals and families experiencing trauma, stress, or other mental health needs during and after an emergency period; 
(3)providing resources for substance use disorder prevention, treatment, and recovery designed to assist individuals and families during and after an emergency period; (4)the provision of language access services, including translation services, interpretation, or other such services for individuals with limited English speaking proficiency or people with disabilities; and 
(5)evaluation and improvement, as necessary, of the effectiveness of such services provided by public or nonprofit entities. (c)Best practicesThe Center shall periodically issue best practices for use by organizations seeking to provide mental health services or substance use disorder prevention, treatment, or recovery services to individuals during and after an emergency period. 
(d)Emergency periodIn this section, the term emergency period has the meaning given such term in section 1135(g)(1)(A) of the Social Security Act.  (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 and 2022.. 
620.Importance of the blood and plasma supply 
(a)In generalSection 3226 of the CARES Act (Public Law 116–136) is amended— (1)in the section heading after blood by inserting and plasma; and 
(2)by inserting after blood each time it appears and plasma. (b)Conforming amendmentThe item relating to section 3226 in the table of contents in section 2 of the CARES Act (Public Law 116–136) is amended to read as follows: 
 
 
Sec. 3226. Importance of the blood and plasma supply.. 
BAssistance for Individuals and Families 
631.Reimbursement for additional health services relating to coronavirusTitle V of division A of the Families First Coronavirus Response Act (Public Law 116–127; 134 Stat. 182) is amended under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund by inserting , or treatment related to SARS–CoV–2 or COVID–19 for uninsured individuals after or visits described in paragraph (2) of such section for uninsured individuals. 632.Centers for Disease Control and Prevention COVID–19 response line (a)In generalDuring the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall maintain a toll-free telephone number to address public health queries, including questions concerning COVID–19. 
(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000, to remain available until expended. 633.Grants to address substance use during COVID–19 (a)In generalThe Assistant Secretary for Mental Health and Substance Use of the Department of Health and Human Services (in this section referred to as the Assistant Secretary), in consultation with the Director of the Centers for Disease Control and Prevention, shall award grants to States, political subdivisions of States, Tribes, Tribal organizations, and community-based entities to address the harms of drug misuse, including by— 
(1)preventing and controlling the spread of infectious diseases, such as HIV/AIDS and viral hepatitis, and the consequences of such diseases for individuals with substance use disorder; (2)connecting individuals at risk for or with a substance use disorder to overdose education, counseling, and health education; or 
(3)encouraging such individuals to take steps to reduce the negative personal and public health impacts of substance use or misuse during the emergency period. (b)ConsiderationsIn awarding grants under this section, the Assistant Secretary shall prioritize grants to applicants proposing to serve areas with— 
(1)a high proportion of people who meet criteria for dependence on or abuse of illicit drugs who have not received any treatment; (2)high drug overdose death rates; 
(3)high telemedicine infrastructure needs; and (4)high behavioral health and substance use disorder workforce needs. 
(c)DefinitionIn this section, the term emergency period has the meaning given to such term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))). (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000, to remain available until expended. 
634.Grants to support increased behavioral health needs due to COVID–19 
(a)In generalThe Secretary, acting through the Assistant Secretary of Mental Health and Substance Use, shall award grants to States, political subdivisions of States, Indian Tribes and Tribal organizations, community-based entities, and primary care and behavioral health organizations to address behavioral health needs caused by the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19. (b)Use of fundsAn entity that receives a grant under subsection (a) may use funds received through such grant to— 
(1)increase behavioral health treatment and prevention capacity, including to— (A)promote coordination among local entities; 
(B)train the behavioral health workforce, relevant stakeholders, and community members; (C)upgrade technology to support effective delivery of health care services through telehealth modalities; 
(D)purchase medical supplies and equipment for behavioral health treatment entities and providers; (E)address surge capacity for behavioral health needs such as through mobile units; and 
(F)promote collaboration between primary care and mental health providers; and (2)support or enhance behavioral health services, including— 
(A)emergency crisis intervention, including mobile crisis units, 24/7 crisis call centers, and medically staffed crisis stabilization programs; (B)screening, assessment, diagnosis, and treatment; 
(C)mental health awareness trainings; (D)evidence-based suicide prevention; 
(E)evidence-based integrated care models; (F)community recovery supports;  
(G)outreach to underserved and minority communities; and (H)for front line health care workers. 
(c)PriorityThe Secretary shall give priority to applicants proposing to serve areas with a high number of COVID–19 cases. (d)EvaluationAn entity that receives a grant under this section shall prepare and submit an evaluation to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including— 
(1)an evaluation of activities carried out with funds received through the grant; and (2)a process and outcome evaluation. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2021 and 2022, to remain available until expended. CAssistance to Tribes 641.Improving State, local, and Tribal public health securitySection 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a) is amended— 
(1)in the section heading, by striking and local and inserting , local, and Tribal; (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (B), by striking or at the end; 
(ii)in subparagraph (C), by striking and at the end and inserting or; and (iii)by adding at the end the following: 
 
(D)be an Indian Tribe, Tribal organization, or a consortium of Indian Tribes or Tribal organizations; and; and (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by inserting , as applicable after including; (ii)in subparagraph (A)(viii)— 
(I)by inserting and Tribal after with State; (II)by striking (as defined in section 8101 of the Elementary and Secondary Education Act of 1965) and inserting and Tribal educational agencies (as defined in sections 8101 and 6132, respectively, of the Elementary and Secondary Education Act of 1965); and 
(III)by inserting and Tribal after and State; (iii)in subparagraph (G), by striking and tribal and inserting Tribal, and urban Indian organization; and 
(iv)in subparagraph (H), by inserting , Indian Tribes, and urban Indian organizations after public health;  (3)in subsection (e), by inserting Indian Tribes, Tribal organizations, urban Indian organizations, after local emergency plans,; 
(4)in subsection (g)(1), by striking tribal officials and inserting Tribal officials;  (5)in subsection (h)— 
(A)in paragraph (1)(A)— (i)by striking through 2023 and inserting and 2020; and 
(ii)by inserting before the period ; and $690,000,000 for each of fiscal years 2021 through 2024 for awards pursuant to paragraph (3) (subject to the authority of the Secretary to make awards pursuant to paragraphs (4) and (5)) and paragraph (8), of which not less than $5,000,000 shall be reserved each fiscal year for awards under paragraph (8); (B)in paragraph (2)(B), by striking tribal public and inserting Tribal public;  
(C)in the heading of paragraph (3), by inserting for States after amount; and (D)by adding at the end the following: 
 
(8)Tribal eligible entities 
(A)Determination of funding amount 
(i)In generalThe Secretary shall award at least 10 cooperative agreements under this section, in amounts not less than the minimum amount determined under clause (ii), to eligible entities described in subsection (b)(1)(D) that submits to the Secretary an application that meets the criteria of the Secretary for the receipt of such an award and that meets other reasonable implementation conditions established by the Secretary, in consultation with Indian Tribes, for such awards. If the Secretary receives more than 10 applications under this section from eligible entities described in subsection (b)(1)(D) that meet the criteria and conditions described in the previous sentence, the Secretary, in consultation with Indian Tribes, may make additional awards under this section to such entities. (ii)Minimum amountIn determining the minimum amount of an award pursuant to clause (i), the Secretary, in consultation with Indian Tribes, shall first determine an amount the Secretary considers appropriate for the eligible entity. 
(B)Available until expendedAmounts provided to a Tribal eligible entity under a cooperative agreement under this section for a fiscal year and remaining unobligated at the end of such year shall remain available to such entity during the entirety of the performance period, for the purposes for which said funds were provided.  (C)No matching requirementSubparagraphs (B), (C), and (D) of paragraph (1) shall not apply with respect to cooperative agreements awarded under this section to eligible entities described in subsection (b)(1)(D).; and 
(6)by adding at the end the following:  (l)Special rules related to Tribal eligible entities (1)ModificationsAfter consultation with Indian Tribes, the Secretary may make necessary and appropriate modifications to the program under this section to facilitate the use of the cooperative agreement program by eligible entities described in subsection (b)(1)(D).  
(2)Waivers 
(A)In generalExcept as provided in subparagraph (B), the Secretary may waive or specify alternative requirements for any provision of this section (including regulations) that the Secretary administers in connection with this section if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of this program with respect to eligible entities described in subsection (b)(1)(D).  (B)ExceptionThe Secretary may not waive or specify alternative requirements under subparagraph (A) relating to labor standards or the environment.  
(3)ConsultationThe Secretary shall consult with Indian Tribes and Tribal organizations on the design of this program with respect to such Tribes and organizations to ensure the effectiveness of the program in enhancing the security of Indian Tribes with respect to public health emergencies. (4)Reporting (A)In generalNot later than 2 years after the date of enactment of this subsection, and as an addendum to the biennial evaluations required under subsection (k), the Secretary, in coordination with the Director of the Indian Health Service, shall— 
(i)conduct a review of the implementation of this section with respect to eligible entities described in subsection (b)(1)(D), including any factors that may have limited its success; and  (ii)submit a report describing the results of the review described in clause (i) to— 
(I)the Committee on Indian Affairs, the Committee on Health, Education, Labor and Pensions, and the Committee on Appropriations of the Senate; and (II)the Subcommittee for Indigenous Peoples of the United States of the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.  
(B)Analysis of Tribal public health emergency infrastructure limitationThe Secretary shall include in the initial report submitted under subparagraph (A) a description of any public health emergency infrastructure limitation encountered by eligible entities described in subsection (b)(1)(D).. 642.Provision of items to Indian programs and facilities (a)Strategic National StockpileSection 319F–2(a)(3)(G) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)(G)) is amended by inserting , and, in the case that the Secretary deploys the stockpile under this subparagraph, ensure, in coordination with the applicable States and programs and facilities, that appropriate drugs, vaccines and other biological products, medical devices, and other supplies are deployed by the Secretary directly to health programs or facilities operated by the Indian Health Service, an Indian Tribe, a Tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or an inter-Tribal consortium (as defined in section 501 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5381)) or through an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act), while avoiding duplicative distributions to such programs or facilities before the semicolon. 
(b)Distribution of qualified pandemic or epidemic products to IHS facilitiesTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 319F–4 the following:  319F–5.Distribution of qualified pandemic or epidemic products to Indian programs and facilitiesIn the case that the Secretary distributes qualified pandemic or epidemic products (as defined in section 319F–3(i)(7)) to States or other entities, the Secretary shall ensure, in coordination with the applicable States and programs and facilities, that, as appropriate, such products are distributed directly to health programs or facilities operated by the Indian Health Service, an Indian Tribe, a Tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or an inter-Tribal consortium (as defined in section 501 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5381)) or through an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act), while avoiding duplicative distributions to such programs or facilities.. 
643.Health care access for urban native veteransSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended— (1)in subsection (a)(1), by inserting urban Indian organizations, before and tribal organizations; and 
(2)in subsection (c)— (A)by inserting urban Indian organization, before or tribal organization; and 
(B)by inserting an urban Indian organization, before or a tribal organization. 644.Tribal school Federal insurance paritySection 409 of the Indian Health Care Improvement Act (25 U.S.C. 1647b) is amended by inserting or the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.) after (25 U.S.C. 450 et seq.). 
645.PRC for native veteransSection 405(c) of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended by inserting before the period at the end the following: , regardless of whether such services are provided directly by the Service, an Indian tribe, or tribal organization, through contract health services, or through a contract for travel described in section 213(b). DPublic health assistance to essential workers 651.Containment and mitigation for essential workers program (a)ProgramThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Director of the National Institute for Occupational Safety and Health, shall establish a COVID–19 containment and mitigation for essential workers program consisting of awarding grants under subsection (b). 
(b)GrantsFor the purpose of improving essential worker safety, the Secretary— (1)shall award a grant to each State health department; and 
(2)may award grants on a competitive basis to State, local, Tribal, or territorial health departments. (c)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under subsection (b) shall use the grant funds— 
(1)to purchase or procure personal protective equipment and rapid testing equipment and supplies for distribution to employers of essential workers, including public employers; or (2)to support the implementation of other workplace safety measures for use in containment and mitigation of COVID–19 transmission among essential workers in their workplaces, including workplaces of public employers. 
(d)Formula grants to State health departmentsIn making grants under subsection (b)(1), the Secretary shall award funds to each State health department in accordance with a formula based on overall population size, essential workers population size, and burden of COVID–19. (e)Competitive grants to State, local, Tribal, and territorial health departmentsIn making grants under subsection (b)(2), the Secretary shall give priority to applicants demonstrating a commitment to containing and mitigating COVID–19 among racial and ethnic minority groups who are disproportionately represented in essential worker settings. 
(f)No duplicative assistance limitationThe Secretary may not provide, and a State, local, Tribal, or territorial health department, or employer of essential workers may not accept, assistance under this section for containment and mitigation of COVID–19 transmission among essential workers in their workplaces with respect to which— (1)the State, local, Tribal, or territorial health department, or employer of essential workers receives assistance from other sources for such purposes; or  
(2)other sources are obligated to provide assistance to such health department or employer for such purposes. (g)Technical assistanceIn carrying out the program under this section, the Secretary shall provide technical assistance to State, local, Tribal, or territorial health departments. 
(h)ReportNo later than 90 days after the date of enactment of this Act, and every 90 days thereafter, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded through this section, including— (1)the amount expended and the awardees under subsection (b)(1);  
(2)the amount expended and the awardees under subsection (b)(2); (3)the total amount remaining of the amounts appropriated or otherwise made available to carry out this section under subsection (i); and 
(4)evaluating the progress of State, local, Tribal, and territorial health departments in reducing COVID–19 burden among essential workers. (i)Consultation with essential employers, essential workers, and employee representatives of essential workers (1)In generalIn developing the strategy and program under subsection (a) and in determining criteria for distribution of competitive grants under this section, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Director of the National Institute for Occupational Safety and Health, shall consult in advance with— 
(A)employers of essential workers; (B)representatives of essential workers; and 
(C)labor organizations representing essential workers.  (2)Optional advance consultationA State health department may, before receiving funding through a grant under this section, consult with employers of essential workers, representatives of workers, and labor organizations representing essential workers in determining— 
(A)priorities for the use of such funds; and (B)the distribution of COVID–19 containment and mitigation equipment and supplies. 
(j)DefinitionsIn this section: (1)The term essential worker refers to— 
(A)the essential critical infrastructure workers identified in the Department of Homeland Security’s Advisory Memorandum on Ensuring Essential Critical Infrastructure Workers Ability to Work During the COVID–19 Response released on August 18, 2020 (or any successor document); and (B)workers included as essential workers in executive orders issued by the Governor of a State. 
(2)The term containment and mitigation includes the use of— (A)personal protective equipment;  
(B)other protections, including expanding or improving workplace infrastructure through engineering and work practice controls, such as ventilation systems, plexiglass partitions, air filters, and the use of hand sanitizer or sanitation supplies; (C)access to medical evaluations, testing (including rapid testing), and contact tracing; and 
(D)other related activities or equipment recommended or required by the Director of Centers of Disease Control and Prevention or required pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or a State plan approved pursuant to section 18 of that Act (29 U.S.C. 667); and (k)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000,000, to remain available until expended. 
VIIVaccine Development, Distribution, Administration, and Awareness 
701.DefinitionsIn this title: (1)The term ancillary medical supplies includes—  
(A)vials;  (B)bandages;  
(C)alcohol swabs;  (D)syringes;  
(E)needles;  (F)gloves, masks, and other personal protective equipment;  
(G)cold storage equipment; and  (H)other products the Secretary determines necessary for the administration of vaccines.  
(2)The term Secretary means the Secretary of Health and Human Services.  702.Vaccine and therapeutic development and procurement (a)Enhancing development, procurement and manufacturing capacity (1)In generalThe Secretary shall, as appropriate, award contracts, grants, and cooperative agreements, and, where otherwise allowed by law, enter into other transactions, for purposes of—  
(A)expanding and enhancing COVID–19 and SARS–CoV–2 vaccine and therapeutic development and research;  (B)procurement of COVID–19 and SARS–CoV–2 vaccines, therapeutics, and ancillary medical supplies; and  
(C)expanding and enhancing capacity for manufacturing vaccines, therapeutics, and ancillary medical supplies to prevent the spread of COVID–19 and SARS–CoV–2 and .  (2)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $20,000,000,000 for the period of fiscal years 2021 through 2025, to remain available until expended.  
(b)Report on vaccine manufacturing and administration capacityNot later than December 1, 2020, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor and Pensions and the Committee on Appropriations of the Senate a report detailing—  (1)an assessment of the estimated supply of vaccines and ancillary medical supplies related to vaccine administration necessary to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally;  
(2)an assessment of current and future domestic capacity for manufacturing vaccines or vaccine candidates to control or stop the spread of SARS–CoV–2 and COVID–19 and ancillary medical supplies related to the administration of such vaccines, including— (A)identification of any gaps in capacity for manufacturing; and 
(B)the effects of shifting manufacturing resources to address COVID–19; (3)activities conducted to expand and enhance capacity for manufacturing vaccines, vaccine candidates, and ancillary medical supplies to levels sufficient to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally, including a list and explanation of all contracts, grants, and cooperative agreements awarded, and other transactions entered into, for purposes of such expansion and enhancement and how such activities will help to meet future domestic manufacturing capacity needs;  
(4)a plan for the ongoing support of enhanced capacity for manufacturing vaccines, vaccine candidates, and ancillary medical supplies sufficient to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally; and  (5)a plan to support the distribution and administration of vaccines approved or authorized by the Food and Drug Administration to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally, including Federal workforce enhancements necessary to administer such vaccines.  
703.Vaccine distribution and administration 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall—  (1)conduct activities to enhance, expand, and improve nationwide COVID–19 and SARS–CoV–2 vaccine distribution and administration, including activities related to distribution of ancillary medical supplies; and 
(2)award grants or cooperative agreements to State, local, Tribal, and territorial public health departments for enhancement of COVID–19 and SARS–CoV–2 vaccine distribution and administration capabilities, including—  (A)distribution of vaccines approved or authorized by the Food and Drug Administration;  
(B)distribution of ancillary medical supplies;  (C)workforce enhancements;  
(D)information technology and data enhancements, including—  (i)enhancements for purposes of maintaining and tracking real-time information related to vaccine distribution and administration; and  
(ii)enhancements to improve immunization information systems, including patient matching capabilities and the interoperability of such systems, that are administered by State, local, Tribal, and territorial public health departments and used by health care providers and health care facilities; and  (E)facilities enhancements.  
(b)Report to CongressNot later than December 31, 2020, and annually thereafter, the Secretary shall submit a report to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate detailing activities carried out and grants and cooperative agreements awarded under this section.  (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $7,000,000,000 for the period of fiscal years 2021 through 2025, to remain available until expended.  
704.Stopping the spread of COVID–19 and other infectious diseases through evidence-based vaccine awareness 
(a)In generalThe Public Health Service Act is amended by striking section 313 of such Act (42 U.S.C. 245) and inserting the following:   313.Public awareness campaign on the importance of vaccinations (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities to carry out a national, evidence-based campaign for increasing rates of vaccination across all ages, as applicable, particularly in communities with low rates of vaccination, to reduce and eliminate vaccine-preventable diseases by— 
(1)increasing awareness and knowledge of the safety and effectiveness of vaccines approved or authorized by the Food and Drug Administration for the prevention and control of diseases, including COVID–19; (2)combating misinformation about vaccines; and 
(3)disseminating scientific and evidence-based vaccine-related information. (b)ConsultationIn carrying out the campaign under this section, the Secretary shall consult with appropriate public health and medical experts, including the National Academy of Medicine and medical and public health associations and nonprofit organizations, in the development, implementation, and evaluation of the campaign under this section.  
(c)RequirementsThe campaign under this section shall—  (1)be a nationwide, evidence-based media and public engagement initiative;  
(2)include the development of resources for communities with low rates of vaccination, including culturally and linguistically appropriate resources, as applicable;  (3)include the dissemination of vaccine information and communication resources to public health departments, health care providers, and health care facilities, including such providers and facilities that provide prenatal and pediatric care;  
(4)be complementary to, and coordinated with, any other Federal, State, local, or Tribal efforts;  (5)assess the effectiveness of communication strategies to increase rates of vaccination; and  
(6)not be used for partisan political purposes, or to express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal.  (d)Additional activitiesThe campaign under this section may—  
(1)include the use of television, radio, the internet, and other media and telecommunications technologies;  (2)include the use of in-person activities;  
(3)be focused and directed to address specific needs of communities and populations with low rates of vaccination; and  (4)include the dissemination of scientific and evidence-based vaccine-related information, such as—  
(A)advancements in evidence-based research related to diseases that may be prevented by vaccines and vaccine development;  (B)information on vaccinations for individuals and communities, including individuals for whom vaccines are not recommended by the Advisory Committee for Immunization Practices, and the effects of low vaccination rates within a community on such individuals;  
(C)information on diseases that may be prevented by vaccines; and  (D)information on vaccine safety and the systems in place to monitor vaccine safety.  
(e)EvaluationThe Secretary shall—  (1)establish benchmarks and metrics to quantitatively measure and evaluate the campaign under this section;  
(2)conduct qualitative assessments regarding the campaign under this section; and  (3)prepare and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate an evaluation of the campaign under this section.  
(f)Supplement not supplantFunds made available to carry out this section shall be used to supplement and not supplant other Federal, State, local, and Tribal public funds provided for activities described in this section.  (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for the period of fiscal years 2021 through 2025.. 
(b)Grants to address vaccine-preventable diseasesSection 317 of the Public Health Service Act (42 U.S.C. 247b) is amended—  (1)in subsection (k)—  
(A)in paragraph (1)— (i)in subparagraph (C), by striking ; and at the end and inserting a semicolon; 
(ii)in subparagraph (D), by striking the period at the end and inserting a semicolon; and  (iii)by adding at the end the following:  
 
(E)planning, implementation, and evaluation of activities to address vaccine-preventable diseases, including activities—  (i)to identify communities at high risk of outbreaks related to vaccine-preventable diseases, including through improved data collection and analysis;  
(ii)to pilot innovative approaches to improve vaccination rates in communities and among populations with low rates of vaccination;  (iii)to reduce barriers to accessing vaccines and evidence-based information about the health effects of vaccines;  
(iv)to partner with community organizations and health care providers to develop and deliver evidence-based, culturally and linguistically appropriate interventions to increase vaccination rates;  (v)to improve delivery of evidence-based vaccine-related information to parents and others; and  
(vi)to improve the ability of State, local, Tribal, and territorial public health departments to engage communities at high risk for outbreaks related to vaccine-preventable diseases, including, as appropriate, with local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965); and  (F)research related to strategies for improving awareness of scientific and evidence-based vaccine-related information, including for communities with low rates of vaccination, in order to understand barriers to vaccination, improve vaccination rates, and assess the public health outcomes of such strategies.; and 
(B)by adding at the end the following:   (5)In addition to amounts authorized to be appropriated by subsection (j) to carry out this subsection, there is authorized to be appropriated to carry out this subsection $750,000,000 for the period of fiscal years 2021 through 2025.; and 
(2)by adding at the end the following:   (n)Vaccination data (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall expand and enhance, and, as appropriate, establish and improve, programs and conduct activities to collect, monitor, and analyze vaccination coverage data to assess levels of protection from vaccine-preventable diseases including COVID–19, including by— 
(A)assessing factors contributing to underutilization of vaccines and variations of such factors; and (B)identifying communities at high risk of outbreaks associated with vaccine-preventable diseases. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for the period of fiscal years 2021 through 2025.. (c)Supplemental grant fundsSection 330(d)(1) of the Public Health Service Act (42 U.S.C. 254b(d)(1)) is amended—  
(1)in subparagraph (F), by striking and at the end;  (2)in subparagraph (G), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following:  (H)improving access to recommended immunizations. . 
(d)Update of 2015 NVAC reportThe National Vaccine Advisory Committee established under section 2105 of the Public Health Service Act (42 U.S.C. 300aa–5) shall, as appropriate, update the report entitled, Assessing the State of Vaccine Confidence in the United States: Recommendations from the National Vaccine Advisory Committee, approved by the National Vaccine Advisory Committee on June 10, 2015, with respect to factors affecting childhood vaccination.  VIIIOther Matters 801.Non-discrimination (a)In generalNotwithstanding any provision of a covered law (or an amendment made in any such provision), no person otherwise eligible shall be excluded from participation in, denied the benefits of, or subjected to discrimination in the administration of, programs and services receiving funding under a covered law (or an amendment made by a provision of such a covered law), based on any factor that is not merit-based, such as age, disability, sex (including sexual orientation, gender identity, and pregnancy, childbirth, and related medical conditions), race, color, national origin, immigration status, or religion. 
(b)Covered law definedIn this section, the term covered law includes— (1)this Act (other than this section); 
(2)title I of division B of the Paycheck Protection Program and Healthcare Enhancement Act (Public Law 116–139); (3)subtitles A, D, and E of title III of the CARES Act (Public Law 116–136); 
(4)division F of the Families First Coronavirus Relief Act (Public Law 116–127); and (5)division B of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123). 
LVeterans and Servicemembers Provisions 
101.Increase of amount of certain Department of Veterans Affairs payments during emergency period resulting from COVID–19 pandemic 
(a)In generalDuring the covered period, the Secretary of Veterans Affairs shall apply each of the following provisions of title 38, United States Code, by substituting for each of the dollar amounts in such provision the amount equal to 125 percent of the dollar amount that was in effect under such provision on the date of the enactment of this Act: (1)Subsections (l), (m), (r), and (t) of section 1114. 
(2)Paragraph (1)(E) of section 1115. (3)Subsection (c) of section 1311. 
(4)Subsection (g) of section 1315. (5)Paragraphs (1) and (2) of subsection (d) of section 1521. 
(6)Paragraphs (2) and (4) of subsection (f) of section 1521. (b)Treatment of amountsAny amount payable to an individual under subsection (a) in excess of the amount otherwise in effect shall be in addition to any other benefit or any other amount payable to that individual under any provision of law referred to in subsection (a) or any other provision of law administered by the Secretary of Veterans Affairs. 
(c)Covered periodIn this section, the covered period is the period that begins on the date of the enactment of this Act and ends 60 days after the last day of the emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b-5(g)(1))) resulting from the COVID–19 pandemic. 102.Prohibition on copayments and cost sharing for veterans receiving preventive services relating to COVID–19 (a)ProhibitionThe Secretary of Veterans Affairs may not require any copayment or other cost sharing under chapter 17 of title 38, United States Code, for qualifying coronavirus preventive services. The requirement described in this subsection shall take effect with respect to a qualifying coronavirus preventive service on the specified date. 
(b)DefinitionsIn this section, the terms qualifying coronavirus preventive service and specified date have the meaning given those terms in section 3203 of the CARES Act (Public Law 116–136). 103.Emergency treatment for veterans during COVID–19 emergency period (a)Emergency treatmentNotwithstanding section 1725 or 1728 of title 38, United States Code, or any other provision of law administered by the Secretary of Veterans Affairs pertaining to furnishing emergency treatment to veterans at non-Department facilities, during the period of a covered public health emergency, the Secretary of Veterans Affairs shall furnish to an eligible veteran emergency treatment at a non-Department facility in accordance with this section. 
(b)Authorization not requiredThe Secretary may not require an eligible veteran to seek authorization by the Secretary for emergency treatment furnished to the veteran pursuant to subsection (a). (c)Payment rates (1)DeterminationThe rate paid for emergency treatment furnished to eligible veterans pursuant to subsection (a) shall be equal to the rate paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XI or title XVIII of the Social Security Act (42 U.S.C. 1301 et seq.), including section 1834 of such Act (42 U.S.C. 1395m), for the same treatment. 
(2)FinalityA payment in the amount payable under paragraph (1) for emergency treatment furnished to an eligible veteran pursuant to subsection (a) shall be considered payment in full and shall extinguish the veteran's liability to the provider of such treatment, unless the provider rejects the payment and refunds to the United States such amount by not later than 30 days after receiving the payment. (d)Claims processed by third party administrators (1)RequirementNot later than 30 days after the date of the enactment of this Act, the Secretary shall seek to award a contract to one or more entities, or to modify an existing contract, to process claims for payment for emergency treatment furnished to eligible veterans pursuant to subsection (a). 
(2)Prompt payment standardSection 1703D of title 38, United States Code, shall apply with respect to claims for payment for emergency treatment furnished to eligible veterans pursuant to subsection (a). (e)Primary payerThe Secretary shall be the primary payer with respect to emergency treatment furnished to eligible veterans pursuant to subsection (a), and with respect to the transportation of a veteran by ambulance. In any case in which an eligible veteran is furnished such emergency treatment for a non-service-connected disability described in subsection (a)(2) of section 1729 of title 38, United States Code, the Secretary shall recover or collect reasonable charges for such treatment from a health plan contract described in such section 1729 in accordance with such section. 
(f)ApplicationThis section shall apply to emergency treatment furnished to eligible veterans during the period of a covered public health emergency, regardless of whether treatment was furnished before the date of the enactment of this Act. (g)DefinitionsIn this section: 
(1)The term covered public health emergency means the declaration— (A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or  
(B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or a State or local authority. (2)The term eligible veteran means a veteran enrolled in the health care system established under section 1705 of title 38, United States Code. 
(3)The term emergency treatment means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health. (4)The term non-Department facility has the meaning given that term in section 1701 of title 38, United States Code. 
104.HUD–VASH programThe Secretary of Housing and Urban Development shall take such actions with respect to the supported housing program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) in conjunction with the Department of Veterans Affairs (commonly referred to as HUD–VASH), and shall require public housing agencies administering assistance under such program to take such actions, as may be appropriate to facilitate the issuance and utilization of vouchers for rental assistance under such program during the period of the covered public health emergency (as such term is defined in section 1 of this Act), including the following actions: (1)Establishing mechanisms and procedures providing for referral and application documents used under such program to be received by fax, electronic mail, drop box, or other means not requiring in-person contact. 
(2)Establishing mechanisms and procedures for processing applications for participation in such program that do not require identification or verification of identity by social security number or photo ID in cases in which closure of governmental offices prevents confirmation or verification of identity by such means. (3)Providing for waiver of requirements to conduct housing quality standard inspections with respect to dwelling units for which rental assistance is provided under such program. 
105.Deferral of certain debts arising from benefits under laws administered by the Secretary of Veterans Affairs 
(a)In generalDuring the covered period, the Secretary of Veterans Affairs may not— (1)take any action to collect a covered debt (including the offset of any payment by the Secretary); 
(2)record a covered debt; (3)issue notice of a covered debt to a person or a consumer reporting agency; 
(4)allow any interest to accrue on a covered debt; or (5)apply any administrative fee to a covered debt. 
(b)ExceptionNotwithstanding subsection (a), the Secretary may collect a payment regarding a covered debt (including interest or any administrative fee) from a person (or the fiduciary of that person) who elects to make such a payment during the covered period. (c)DefinitionsIn this section: 
(1)The term consumer reporting agency has the meaning given that term in section 5701 of title 38, United States Code. (2)The term covered debt means a debt— 
(A)owed by a person (including a fiduciary) to the United States; (B)arising from a benefit under a covered law; and 
(C)that is not subject to recovery under— (i)section 3729 of title 31, United States Code; 
(ii)section 1729 of title 38, United States Code; or (iii)Public Law 87–693 (42 U.S.C. 2651). 
(3)The term covered law means any law administered by the Secretary of Veterans Affairs through— (A)the Under Secretary for Health; or 
(B)the Under Secretary for Benefits. (4)The term covered period means— 
(A)the COVID–19 emergency period; and (B)the 60 days immediately following the date of the end of the COVID–19 emergency period. 
(5)The term COVID–19 emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b-5(g)(1)(B)). 106.Tolling of deadlines relating to claims for benefits administered by Secretary of Veterans Affairs (a)Required tollingWith respect to claims and appeals made by a claimant, the covered period shall be excluded in computing the following: 
(1)In cases where an individual expresses an intent to file a claim, the period in which the individual is required to file the claim in order to have the effective date of the claim be determined based on the date of such intent, as described in section 3.155(b)(1) of title 38, Code of Federal Regulations. (2)The period in which the claimant is required to take an action pursuant to section 5104C of title 38, United States Code. 
(3)The period in which the claimant is required to appeal a change in service-connected or employability status or change in physical condition described in section 5112(b)(6) of such title. (4)The period in which an individual is required to file a notice of appeal under section 7266 of such title. 
(5)Any other period in which a claimant or beneficiary is required to act with respect to filing, perfecting, or appealing a claim, as determined appropriate by the Secretary of Veterans Affairs. (b)Use of postmark datesWith respect to claims filed using nonelectronic means and appeals made during the covered period, the Secretary of Veterans Affairs and the Court of Appeals for Veterans Claims, as the case may be, shall administer the provisions of title 38, United States Code, as follows: 
(1)In section 5110— (A)in subsection (a)— 
(i)in paragraph (1), by substituting the earlier of the date of receipt of application therefor and the date of the postmark or other official proof of mailing date of the application therefor for the date of receipt of application therefor; and (ii)in paragraph (3), by substituting the earlier of the date of receipt of the supplemental claim and the date of the postmark or other official proof of mailing date of the supplemental claim for the date of receipt of the supplemental claim; and 
(B)in subsection (b)(2)(A), by substituting the earlier of the date of receipt of application and the date of the postmark or other official proof of mailing date of the application for the date of receipt of the application. (2)In section 7266, without regard to subsection (d). 
(c)DefinitionsIn this section: (1)The term claimant has the meaning given that term in section 5100 of title 38, United States Code. 
(2)The term covered period means the period beginning on the date of the emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b-5(g)(1))) resulting from the COVID–19 pandemic and ending 90 days after the last day of such emergency period. 107.Provision of Department of Veterans Affairs hospital care and medical services to certain veterans who are unemployed or lost employer-sponsored health care coverage by reason of a covered public health emergency (a)In generalDuring the 12-month period beginning on the date on which a covered veteran applies for hospital care or medical services under this section, the Secretary of Veterans Affairs shall consider the covered veteran to be unable to defray the expenses of necessary care for purposes of section 1722 of title 38, United States Code, and shall furnish to such veteran hospital care and medical services under chapter 17 of title 38, United States Code. 
(b)Covered veteranFor purposes of this section, a covered veteran is a veteran— (1)who— 
(A)is unemployed; or (B)has lost access to a group health plan or group health insurance coverage by reason of a covered public health emergency; and 
(2)whose projected attributable income for the 12-month period beginning on the date of application for hospital care or medical services under this section is not more than the amount in effect under section 1722(b) of title 38, United States Code. (c)DefinitionsIn this section: 
(1)The term covered public health emergency means the declaration— (A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or 
(B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or State, or local authority. (2)The terms group health plan and group health insurance coverage have the meaning given such terms in section 2701 of the Public Health Service Act (42 U.S.C. 300gg-3). 
108.Expansion of Vet Center services to veterans and members of the Armed Forces who perform certain service in response to covered public health emergency 
(a)In GeneralSection 1712A of title 38, United States Code, is amended— (1)by striking clauses (i) through (iv) both places it appears and inserting clauses (i) through (v); 
(2)by striking in clause (v) both places it appears and inserting in clause (vi); (3)in subsection (a)(1)(C)— 
(A)by redesignating clauses (iv) and (v) as clauses (v) and (vi), respectively; and (B)by inserting after clause (iii) the following new clause (iv): 
 
(iv)Any individual who is a veteran or member of the Armed Forces (including the reserve components), who, in response to a covered public health emergency, performed active service or State active duty for a period of at least 14 days.; and (4)in subsection (h), by adding at the end the following new paragraphs: 
 
(4)The term active service has the meaning given that term in section 101 of title 10. (5)The term covered public health emergency means the declaration— 
(A)of a public health emergency, based on an outbreak of COVID–19, by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or  (B)of a domestic emergency, based on an outbreak of COVID–19, by the President, the Secretary of Homeland Security, or a State or local authority.. 
(b)Conforming amendmentSection 201(q)(4) of the Commander John Scott Hannon Veterans Mental Health Care Improvement Act of 2019 is amended by striking clauses (i) through (iv) of section 1712A(a)(1)(C) and inserting clauses (i) through (v) of section 1712A(a)(1)(C). MConsumer Protection and Telecommunications Provisions ICOVID–19 Price Gouging Prevention 101.Short titleThis title may be cited as the COVID–19 Price Gouging Prevention Act. 
102.Prevention of price gouging 
(a)In generalFor the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of 2019 novel coronavirus (COVID–19), including any renewal thereof, it shall be unlawful for any person to sell or offer for sale a good or service at a price that— (1)is unconscionably excessive; and 
(2)indicates the seller is using the circumstances related to such public health emergency to increase prices unreasonably. (b)Factors for considerationIn determining whether a person has violated subsection (a), there shall be taken into account, with respect to the price at which such person sold or offered for sale the good or service, factors that include the following: 
(1)Whether such price grossly exceeds the average price at which the same or a similar good or service was sold or offered for sale by such person— (A)during the 90-day period immediately preceding January 31, 2020; or 
(B)during the period that is 45 days before or after the date that is one year before the date such good or service is sold or offered for sale under subsection (a). (2)Whether such price grossly exceeds the average price at which the same or a similar good or service was readily obtainable from other similarly situated competing sellers before January 31, 2020. 
(3)Whether such price reasonably reflects additional costs, not within the control of such person, that were paid, incurred, or reasonably anticipated by such person, or reasonably reflects the profitability of forgone sales or additional risks taken by such person, to produce, distribute, obtain, or sell such good or service under the circumstances. (c)Enforcement (1)Enforcement by federal trade commission (A)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices. 
(B)Powers of commissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act. (2)Effect on other lawsNothing in this section shall be construed in any way to limit the authority of the Commission under any other provision of law. 
(3)Enforcement by state attorneys general 
(A)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating subsection (a), the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its laws, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to— (i)enjoin further such violation by such person; 
(ii)enforce compliance with such subsection; (iii)obtain civil penalties; and 
(iv)obtain damages, restitution, or other compensation on behalf of residents of the State. (B)Notice and intervention by the FTCThe attorney general of a State shall provide prior written notice of any action under subparagraph (A) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right— 
(i)to intervene in the action; (ii)upon so intervening, to be heard on all matters arising therein; and 
(iii)to file petitions for appeal. (C)Limitation on state action while federal action is pendingIf the Commission has instituted a civil action for violation of this section, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this section alleged in the complaint. 
(D)Relationship with State-law claimsIf the attorney general of a State has authority to bring an action under State law directed at acts or practices that also violate this section, the attorney general may assert the State-law claim and a claim under this section in the same civil action. (4)Savings clauseNothing in this section shall preempt or otherwise affect any State or local law. 
(d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Trade Commission. 
(2)Good or serviceThe term good or service means a good or service offered in commerce, including— (A)food, beverages, water, ice, a chemical, or a personal hygiene product; 
(B)any personal protective equipment for protection from or prevention of contagious diseases, filtering facepiece respirators, medical equipment and supplies (including medical testing supplies), a drug as defined in section 201(g)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1)), cleaning supplies, disinfectants, sanitizers; or (C)any healthcare service, cleaning service, or delivery service. 
(3)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe. IIE–Rate Support for Wi-Fi Hotspots, Other Equipment, Connected Devices, and Connectivity 201.E–Rate support for Wi-Fi hotspots, other equipment, connected devices, and connectivity during emergency periods relating to COVID–19 (a)Regulations requiredNot later than 7 days after the date of the enactment of this Act, the Commission shall promulgate regulations providing for the provision, from amounts made available from the Emergency Connectivity Fund established under subsection (j)(1), of support under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to an elementary school, secondary school, or library (including a Tribal elementary school, Tribal secondary school, or Tribal library) for the purchase during an emergency period described in subsection (f) (including any portion of such a period occurring before the date of the enactment of this Act) of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for use by— 
(1)in the case of a school, students and staff of such school at locations that include locations other than such school; and (2)in the case of a library, patrons of such library at locations that include locations other than such library. 
(b)Tribal issues 
(1)Reservation for Tribal landsThe Commission shall reserve not less than 5 percent of the amounts available to the Commission under subsection (j)(2) to provide support under the regulations required by subsection (a) to schools and libraries that serve persons who are located on Tribal lands. (2)Eligibility of Tribal librariesFor purposes of determining the eligibility of a Tribal library for support under the regulations required by subsection (a), the portion of paragraph (4) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) relating to eligibility for assistance from a State library administrative agency under the Library Services and Technology Act shall not apply. 
(c)Equipment describedThe equipment described in this subsection is the following: (1)Wi-Fi hotspots. 
(2)Modems. (3)Routers. 
(4)Devices that combine a modem and router. (5)Connected devices. 
(d)Prioritization of supportThe Commission shall provide in the regulations required by subsection (a) for a mechanism to require a school or library to prioritize the provision of equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services, for which support is received under such regulations, to students and staff or patrons (as the case may be) that the school or library believes do not have access to equipment described in subsection (c), do not have access to advanced telecommunications and information services, or have access to neither equipment described in subsection (c) nor advanced telecommunications and information services, at the residences of such students and staff or patrons. (e)Support amount (1)Reimbursement of 100 percent of costsIn providing support under the regulations required by subsection (a), the Commission shall reimburse 100 percent of the costs associated with the equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services for which such support is provided, except that any reimbursement of a school or library for the costs associated with any such equipment may not exceed an amount that the Commission determines, with respect to the request by such school or library for such reimbursement, is reasonable. 
(2)Shortfall in fundingIf requests for reimbursement for equipment described in subsection (c), advanced telecommunications and information services, or equipment described in such subsection and advanced telecommunications and information services exceed amounts available from the Emergency Connectivity Fund established under subsection (j)(1), the Commission shall— (A)prioritize reimbursements based on the assigned discount percentage of each eligible school or library requesting reimbursement under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation), starting with the eligible schools and libraries with the highest discount percentage established under such subpart; and 
(B)not later than 2 days after the Commission determines that the shortfall in funding exists, notify the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives of such shortfall. (f)Emergency periods describedAn emergency period described in this subsection is a period that— 
(1)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and (2)ends on the June 30 that first occurs after the date on which such determination (including any renewal thereof) terminates. 
(g)Treatment of equipment after emergency periodThe Commission shall provide in the regulations required by subsection (a) that, in the case of a school or library that purchases equipment described in subsection (c) using support received under such regulations, such school or library— (1)may, after the emergency period with respect to which such support is received, use such equipment for such purposes as such school or library considers appropriate, subject to any restrictions provided in such regulations (or any successor regulation); and 
(2)may not sell or otherwise transfer such equipment in exchange for any thing (including a service) of value, except that such school or library may exchange such equipment for upgraded equipment of the same type. (h)Rule of constructionNothing in this section shall be construed to affect any authority the Commission may have under section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)) to allow support under such section to be used for the purposes described in subsection (a) other than as required by such subsection. 
(i)Procedural matters 
(1)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support. (2)Exemption from certain rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (a) or a rulemaking to promulgate such a regulation. 
(3)Paperwork Reduction Act exemptionA collection of information conducted or sponsored under the regulations required by subsection (a), or under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in connection with support provided under such regulations, shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (j)Emergency Connectivity Fund (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Connectivity Fund. 
(2)Use of fundsAmounts in the Emergency Connectivity Fund shall be available to the Commission to provide support under the regulations required by subsection (a). (3)Relationship to universal service contributionsSupport provided under the regulations required by subsection (a) shall be provided from amounts made available under paragraph (2) and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)). 
(k)DefinitionsIn this section: (1)Advanced telecommunications and information servicesThe term advanced telecommunications and information services means advanced telecommunications and information services, as such term is used in section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)). 
(2)CommissionThe term Commission means the Federal Communications Commission. (3)Connected deviceThe term connected device means a laptop computer, tablet computer, or similar device that is capable of connecting to advanced telecommunications and information services. 
(4)LibraryThe term library includes a library consortium. (5)Tribal landThe term Tribal land means— 
(A)any land located within the boundaries of— (i)an Indian reservation, pueblo, or rancheria; or 
(ii)a former reservation within Oklahoma; (B)any land not located within the boundaries of an Indian reservation, pueblo, or rancheria, the title to which is held— 
(i)in trust by the United States for the benefit of an Indian Tribe or an individual Indian; (ii)by an Indian Tribe or an individual Indian, subject to restriction against alienation under laws of the United States; or 
(iii)by a dependent Indian community; (C)any land located within a region established pursuant to section 7(a) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)); 
(D)Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221); or (E)those areas or communities designated by the Assistant Secretary of Indian Affairs of the Department of the Interior that are near, adjacent, or contiguous to reservations where financial assistance and social service programs are provided to Indians because of their status as Indians. 
(6)Tribal libraryThe term Tribal library means, only during an emergency period described under subsection (f), a facility owned by an Indian Tribe, serving Indian Tribes, or serving American Indians, Alaskan Natives, or Native Hawaiian communities, including— (A)a Tribal library or Tribal library consortium; or 
(B)a Tribal government building, chapter house, longhouse, community center, or other similar public building. (7)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard). 
(8)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of— (A)receiving mobile advanced telecommunications and information services; and 
(B)sharing such services with another device through the use of Wi-Fi. IIIEmergency Benefit for Broadband Service 301.Benefit for broadband service during emergency periods relating to COVID–19 (a)Promulgation of regulations requiredNot later than 7 days after the date of the enactment of this Act, the Commission shall promulgate regulations implementing this section. 
(b)RequirementsThe regulations promulgated pursuant to subsection (a) shall establish the following: (1)Emergency broadband benefitDuring an emergency period, a provider shall provide an eligible household with an internet service offering, upon request by a member of such household. Such provider shall discount the price charged to such household for such internet service offering in an amount equal to the emergency broadband benefit for such household. 
(2)Verification of eligibilityTo verify whether a household is an eligible household, a provider shall either— (A)use the National Lifeline Eligibility Verifier; or 
(B)rely upon an alternative verification process of the provider, if the Commission finds such process to be sufficient to avoid waste, fraud, and abuse. (3)Use of national lifeline eligibility verifierThe Commission shall— 
(A)expedite the ability of all providers to access the National Lifeline Eligibility Verifier for purposes of determining whether a household is an eligible household; and (B)ensure that the National Lifeline Eligibility Verifier approves an eligible household to receive the emergency broadband benefit not later than two days after the date of the submission of information necessary to determine if such household is an eligible household. 
(4)Extension of emergency periodAn emergency period may be extended within a State or any portion thereof if the State, or in the case of Tribal land, a Tribal government, provides written, public notice to the Commission stipulating that an extension is necessary in furtherance of the recovery related to COVID–19. The Commission shall, within 48 hours after receiving such notice, post the notice on the public website of the Commission. (5)ReimbursementFrom the Emergency Broadband Connectivity Fund established in subsection (h), the Commission shall reimburse a provider in an amount equal to the emergency broadband benefit with respect to an eligible household that receives such benefit from such provider. 
(6)Reimbursement for connected deviceA provider that, in addition to providing the emergency broadband benefit to an eligible household, supplies such household with a connected device may be reimbursed up to $100 from the Emergency Broadband Connectivity Fund established in subsection (h) for such connected device, if the charge to such eligible household is more than $10 but less than $50 for such connected device, except that a provider may receive reimbursement for no more than one connected device per eligible household. (7)No retroactive reimbursementA provider may not receive a reimbursement from the Emergency Broadband Connectivity Fund for providing an internet service offering discounted by the emergency broadband benefit, or for supplying a connected device, that was provided or supplied (as the case may be) before the date of the enactment of this Act. 
(8)Certification requiredTo receive a reimbursement under paragraph (5) or (6), a provider shall certify to the Commission the following: (A)That the amount for which the provider is seeking reimbursement from the Emergency Broadband Connectivity Fund for an internet service offering to an eligible household is not more than the normal rate. 
(B)That each eligible household for which a provider is seeking reimbursement for providing an internet service offering discounted by the emergency broadband benefit— (i)has not been and will not be charged— 
(I)for such offering, if the normal rate for such offering is less than or equal to the amount of the emergency broadband benefit for such household; or (II)more for such offering than the difference between the normal rate for such offering and the amount of the emergency broadband benefit for such household; 
(ii)will not be required to pay an early termination fee if such eligible household elects to enter into a contract to receive such internet service offering if such household later terminates such contract; and (iii)was not subject to a mandatory waiting period for such internet service offering based on having previously received broadband internet access service from such provider. 
(C)That each eligible household for which the provider is seeking reimbursement for supplying such household with a connected device has not been and will not be charged $10 or less or $50 or more for such device. (D)A description of the process used by the provider to verify that a household is an eligible household, if the provider elects an alternative verification process under paragraph (2)(B), and that such verification process was designed to avoid waste, fraud, and abuse. 
(9)Audit requirementsThe Commission shall adopt audit requirements to ensure that providers are in compliance with the requirements of this section and to prevent waste, fraud, and abuse in the emergency broadband benefit program established under this section. (c)Eligible providersNotwithstanding subsection (e) of this section, the Commission shall provide a reimbursement to a provider under this section without requiring such provider to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)). 
(d)Rule of constructionNothing in this section shall affect the collection, distribution, or administration of the Lifeline Assistance Program governed by the rules set forth in subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation). (e)Part 54 regulationsNothing in this section shall be construed to prevent the Commission from providing that the regulations in part 54 of title 47, Code of Federal Regulations (or any successor regulation), shall apply in whole or in part to support provided under the regulations required by subsection (a), shall not apply in whole or in part to such support, or shall be modified in whole or in part for purposes of application to such support. 
(f)EnforcementA violation of this section or a regulation promulgated under this section, including the knowing or reckless denial of an internet service offering discounted by the emergency broadband benefit to an eligible household that requests such an offering, shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act. The Commission shall enforce this section and the regulations promulgated under this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this section. (g)Exemptions (1)Certain rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to a regulation promulgated under subsection (a) or a rulemaking to promulgate such a regulation. 
(2)Paperwork reduction act requirementsA collection of information conducted or sponsored under the regulations required by subsection (a) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (h)Emergency broadband connectivity fund (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Broadband Connectivity Fund. 
(2)Use of fundsAmounts in the Emergency Broadband Connectivity Fund shall be available to the Commission for reimbursements to providers under the regulations required by subsection (a). (3)Relationship to universal service contributionsReimbursements provided under the regulations required by subsection (a) shall be provided from amounts made available under this subsection and not from contributions under section 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)), except the Commission may use such contributions if needed to offset expenses associated with the reliance on the National Lifeline Eligibility Verifier to determine eligibility of households to receive the emergency broadband benefit. 
(i)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). 
(2)Connected deviceThe term connected device means a laptop or desktop computer or a tablet. (3)Eligible householdThe term eligible household means, regardless of whether the household or any member of the household receives support under subpart E of part 54 of title 47, Code of Federal Regulations (or any successor regulation), and regardless of whether any member of the household has any past or present arrearages with a provider, a household in which— 
(A)at least one member of the household meets the qualifications in subsection (a) or (b) of section 54.409 of title 47, Code of Federal Regulations (or any successor regulation); (B)at least one member of the household has applied for and been approved to receive benefits under the free and reduced price lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); 
(C)at least one member of the household has experienced a substantial loss of income since February 29, 2020, documented by layoff or furlough notice, application for unemployment insurance benefits, or similar documentation; or (D)at least one member of the household has received a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) in the current award year. 
(4)Emergency broadband benefitThe term emergency broadband benefit means a monthly discount for an eligible household applied to the normal rate for an internet service offering, in an amount equal to such rate, but not more than $50, or, if an internet service offering is provided to an eligible household on Tribal land, not more than $75. (5)Emergency periodThe term emergency period means a period that— 
(A)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and (B)ends on the date that is 6 months after the date on which such determination (including any renewal thereof) terminates, except as such period may be extended under subsection (b)(4). 
(6)Internet service offeringThe term internet service offering means, with respect to a provider, broadband internet access service provided by such provider to a household, offered in the same manner, and on the same terms, as described in any of such provider’s advertisements for broadband internet access service to such household, as on September 1, 2020. (7)Normal rateThe term normal rate means, with respect to an internet service offering by a provider, the advertised monthly retail rate, as of September 1, 2020, including any applicable promotions and excluding any taxes or other governmental fees. 
(8)ProviderThe term provider means a provider of broadband internet access service. 302.Enhanced Lifeline benefits during emergency periods (a)Enhanced minimum service standards for lifeline benefits during emergency periodsDuring an emergency period— 
(1)the minimum service standard for Lifeline supported mobile voice service shall provide an unlimited number of minutes per month; (2)the minimum service standard for Lifeline supported mobile data service shall provide an unlimited data allowance each month and 4G speeds, where available; and 
(3)the Basic Support Amount and Tribal Lands Support Amount, as described in section 54.403 of title 47, Code of Federal Regulations (or any successor regulation), shall be increased by an amount necessary, as determined by the Commission, to offset any incremental increase in cost associated with the requirements in paragraphs (1) and (2), but at a minimum the Basic Support Amount shall be not less than $25 per month and the Tribal Lands Support Amount shall be not less than $40 per month. (b)Extension of emergency periodAn emergency period may be extended within a State or any portion thereof for a maximum of six months, if the State, or in the case of Tribal land, a Tribal government, provides written, public notice to the Commission stipulating that an extension is necessary in furtherance of the recovery related to COVID–19. The Commission shall, within 48 hours after receiving such notice, post the notice on the public website of the Commission. 
(c)Regulations 
(1)In generalNot later than 7 days after the date of the enactment of this Act, the Commission shall promulgate regulations implementing this section. (2)Exemptions (A)Certain rulemaking requirementsSection 553 of title 5, United States Code, shall not apply to a regulation promulgated under paragraph (1) or a rulemaking to promulgate such a regulation. 
(B)Paperwork Reduction Act requirementsA collection of information conducted or sponsored under the regulations promulgated under paragraph (1), or under section 254 of the Communications Act of 1934 (47 U.S.C. 254) in connection with support provided under such regulations, shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (d)Emergency period definedIn this section, the term emergency period means a period that— 
(1)begins on the date of a determination by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) that a public health emergency exists as a result of COVID–19; and (2)ends on the date that is 6 months after the date on which such determination (including any renewal thereof) terminates, except as such period may be extended under subsection (b). 
303.Grants to States to strengthen National Lifeline Eligibility Verifier 
(a)In generalFrom amounts appropriated to carry out this section, the Commission shall, not later than 7 days after the date of the enactment of this Act, make a grant to each State, in an amount in proportion to the population of such State, for the purpose of connecting the database used by such State for purposes of the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the National Lifeline Eligibility Verifier, so that the receipt by a household of benefits under such program is reflected in the National Lifeline Eligibility Verifier. (b)Disbursement of grant fundsFunds under each grant made under subsection (a) shall be disbursed to the State receiving such grant not later than 7 days after the date of the enactment of this Act. 
(c)Certification to CongressNot later than 21 days after the date of the enactment of this Act, the Commission shall certify to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that the grants required by subsection (a) have been made and that funds have been disbursed as required by subsection (b). 304.DefinitionsIn this title: 
(1)CommissionThe term Commission means the Federal Communications Commission. (2)National lifeline eligibility verifierThe term National Lifeline Eligibility Verifier has the meaning given such term in section 54.400 of title 47, Code of Federal Regulations (or any successor regulation). 
(3)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). IVContinued Connectivity 401.Continued connectivity during emergency periods relating to COVID–19Title VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:  
 
723.Continued connectivity during emergency periods relating to COVID–19 
(a)In generalDuring an emergency period described in subsection (c), it shall be unlawful— (1)for a provider of advanced telecommunications service or voice service to— 
(A)terminate, reduce, or change such service provided to any individual customer or small business because of the inability of the individual customer or small business to pay for such service if the individual customer or small business certifies to such provider that such inability to pay is a result of disruptions caused by the public health emergency to which such emergency period relates; or  (B)impose late fees on any individual customer or small business because of the inability of the individual customer or small business to pay for such service if the individual customer or small business certifies to such provider that such inability to pay is a result of disruptions caused by the public health emergency to which such emergency period relates;  
(2)for a provider of advanced telecommunications service to, during such emergency period— (A)employ a limit on the amount of data allotted to an individual customer or small business during such emergency period, except that such provider may engage in reasonable network management; or 
(B)charge an individual customer or small business an additional fee for exceeding the limit on the data allotted to an individual customer or small business; or (3)for a provider of advanced telecommunications service that had functioning Wi-Fi hotspots available to subscribers in public places on the day before the beginning of such emergency period to fail to make service provided by such Wi-Fi hotspots available to the public at no cost during such emergency period.  
(b)WaiverUpon a petition by a provider advanced telecommunications service or voice service, the provisions in subsection (a) may be suspended or waived by the Commission at any time, in whole or in part, for good cause shown.  (c)Emergency periods describedAn emergency period described in this subsection is any portion beginning on or after the date of the enactment of this section of the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, including any renewal thereof.  
(d)DefinitionsIn this section: (1)Advanced telecommunications serviceThe term advanced telecommunications service means a service that provides advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)). 
(2)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). (3)Individual customerThe term individual customer means an individual who contracts with a mass-market retail provider of advanced telecommunications service or voice service to provide service to such individual. 
(4)Reasonable network managementThe term reasonable network management— (A)means the use of a practice that— 
(i)has a primarily technical network management justification; and (ii)is primarily used for and tailored to achieving a legitimate network management purpose, taking into account the particular network architecture and technology of the service; and 
(B)does not include other business practices. (5)Small businessThe term small business has the meaning given such term under section 601(3) of title 5, United States Code.  
(6)Voice serviceThe term voice service has the meaning given such term under section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).  (7)Wi-fiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard). 
(8)Wi-fi hotspotThe term Wi-Fi hotspot means a device that is capable of— (A)receiving mobile broadband internet access service; and 
(B)sharing such service with another device through the use of Wi-Fi.. VDon’t Break Up the T–Band 501.Repeal of requirement to reallocate and auction T–Band spectrum (a)RepealSection 6103 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1413) is repealed. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 6103. VICOVID–19 Compassion and Martha Wright Prison Phone Justice 601.FindingsCongress finds the following: 
(1)Prison, jails, and other confinement facilities in the United States have unique telecommunications needs due to safety and security concerns. (2)Unjust and unreasonable charges for telephone and advanced communications services in confinement facilities negatively impact the safety and security of communities in the United States by damaging relationships between incarcerated persons and their support systems, thereby exacerbating recidivism. 
(3)The COVID–19 pandemic has greatly intensified these concerns. Jails and prisons have become epicenters for the spread of the virus, with incarcerated persons concentrated in small, confined spaces and often without access to adequate health care. At Cook County jail alone, hundreds of incarcerated persons and jail staff have tested positive for the virus since its outbreak. (4)To prevent the spread of the virus, many jails and prisons across the country suspended public visitation, leaving confinement facility communications services as the only way that incarcerated persons can stay in touch with their families. 
(5)All people in the United States, including anyone who pays for confinement facility communications services, should have access to communications services at charges that are just and reasonable. (6)Unemployment has risen sharply as a result of the COVID–19 pandemic, straining the incomes of millions of Americans and making it even more difficult for families of incarcerated persons to pay the high costs of confinement facility communications services. 
(7)Certain markets for confinement facility communications services are distorted due to reverse competition, in which the financial interests of the entity making the buying decision (the confinement facility) are aligned with the seller (the provider of confinement facility communications services) and not the consumer (the incarcerated person or a member of his or her family). This reverse competition occurs because site commission payments to the confinement facility from the provider of confinement facility communications services are the chief criterion many facilities use to select their provider of confinement facility communications services. (8)Charges for confinement facility communications services that have been shown to be unjust and unreasonable are often a result of site commission payments that far exceed the costs incurred by the confinement facility in accommodating these services. 
(9)Unjust and unreasonable charges have been assessed for both audio and video services and for both intrastate and interstate communications from confinement facilities. (10)Though Congress enacted emergency legislation to allow free communications in Federal prisons during the pandemic, it does not cover communications to or from anyone incarcerated in State and local prisons or jails. 
(11)Mrs. Martha Wright-Reed led a campaign for just communications rates for incarcerated people for over a decade. (12)Mrs. Wright-Reed was the lead plaintiff in Wright v. Corrections Corporation of America, CA No. 00–293 (GK) (D.D.C. 2001). 
(13)That case ultimately led to the Wright Petition at the Federal Communications Commission, CC Docket No. 96–128 (November 3, 2003). (14)As a grandmother, Mrs. Wright-Reed was forced to choose between purchasing medication and communicating with her incarcerated grandson. 
(15)Mrs. Wright-Reed passed away on January 18, 2015, before fully realizing her dream of just communications rates for all people. 602.Requirements for confinement facility communications services, during the COVID–19 pandemic and other times (a)In generalSection 276 of the Communications Act of 1934 (47 U.S.C. 276) is amended by adding at the end the following: 
 
(e)Additional requirements for confinement facility communications services 
(1)Authority 
(A)In generalAll charges, practices, classifications, and regulations for and in connection with confinement facility communications services shall be just and reasonable, and any such charge, practice, classification, or regulation that is unjust or unreasonable is declared to be unlawful. (B)Rulemaking requiredNot later than 18 months after the date of the enactment of this subsection, the Commission shall issue rules to adopt, for the provision of confinement facility communications services, rates and ancillary service charges that are just and reasonable, which shall be the maximum such rates and charges that a provider of confinement facility communications services may charge for such services. In determining rates and charges that are just and reasonable, the Commission shall adopt such rates and charges based on the average industry costs of providing such services using data collected from providers of confinement facility communications services. 
(C)Biennial reviewNot less frequently than every 2 years following the issuance of rules under subparagraph (B), the Commission shall— (i)determine whether the rates and ancillary service charges authorized by the rules issued under such subparagraph remain just and reasonable; and 
(ii)if the Commission determines under clause (i) that any such rate or charge does not remain just and reasonable, revise such rules so that such rate or charge is just and reasonable. (2)Interim rate capsUntil the Commission issues the rules required by paragraph (1)(B), a provider of confinement facility communications services may not charge a rate for any voice service communication using confinement facility communications services that exceeds the following: 
(A)For debit calling or prepaid calling, $0.04 per minute. (B)For collect calling, $0.05 per minute. 
(3)Assessment on per-minute basisExcept as provided in paragraph (4), a provider of confinement facility communications services— (A)shall assess all charges for a communication using such services on a per-minute basis for the actual duration of the communication, measured from communication acceptance to termination, rounded up to the next full minute, except in the case of charges for services that the confinement facility offers free of charge or for amounts below the amounts permitted under this subsection; and 
(B)may not charge a per-communication or per-connection charge for a communication using such services. (4)Ancillary service charges (A)General prohibitionA provider of confinement facility communications services may not charge an ancillary service charge other than— 
(i)if the Commission has not yet issued the rules required by paragraph (1)(B), a charge listed in subparagraph (B) of this paragraph; or (ii)a charge authorized by the rules adopted by the Commission under paragraph (1). 
(B)Permitted charges and ratesIf the Commission has not yet issued the rules required by paragraph (1)(B), a provider of confinement facility communications services may not charge a rate for an ancillary service charge in excess of the following: (i)In the case of an automated payment fee, 2.9 percent of the total charge on which the fee is assessed. 
(ii)In the case of a fee for single-call and related services, the exact transaction fee charged by the third-party provider, with no markup. (iii)In the case of a live agent fee, $5.95 per use. 
(iv)In the case of a paper bill or statement fee, $2 per use. (v)In the case of a third-party financial transaction fee, the exact fee, with no markup, charged by the third party for the transaction. 
(5)Prohibition on site commissionsA provider of confinement facility communications services may not assess a site commission. (6)Relationship to State lawA State or political subdivision of a State may not enforce any law, rule, regulation, standard, or other provision having the force or effect of law relating to confinement facility communications services that allows for higher rates or other charges to be assessed for such services than is permitted under any Federal law or regulation relating to confinement facility communications services. 
(7)DefinitionsIn this subsection: (A)Ancillary service chargeThe term ancillary service charge means any charge a consumer may be assessed for the setting up or use of a confinement facility communications service that is not included in the per-minute charges assessed for individual communications. 
(B)Automated payment feeThe term automated payment fee means a credit card payment, debit card payment, or bill processing fee, including a fee for a payment made by means of interactive voice response, the internet, or a kiosk. (C)Collect callingThe term collect calling means an arrangement whereby a credit-qualified party agrees to pay for charges associated with a communication made to such party using confinement facility communications services and originating from within a confinement facility. 
(D)Confinement facilityThe term confinement facility— (i)means a jail or a prison; and 
(ii)includes any juvenile, detention, work release, or mental health facility that is used primarily to hold individuals who are— (I)awaiting adjudication of criminal charges or an immigration matter; or 
(II)serving a sentence for a criminal conviction. (E)Confinement facility communications serviceThe term confinement facility communications service means a service that allows incarcerated persons to make electronic communications (whether intrastate, interstate, or international and whether made using video, audio, or any other communicative method, including advanced communications services) to individuals outside the confinement facility, or to individuals inside the confinement facility, where the incarcerated person is being held, regardless of the technology used to deliver the service. 
(F)ConsumerThe term consumer means the party paying a provider of confinement facility communications services. (G)Debit callingThe term debit calling means a presubscription or comparable service which allows an incarcerated person, or someone acting on an incarcerated person’s behalf, to fund an account set up through a provider that can be used to pay for confinement facility communications services originated by the incarcerated person. 
(H)Fee for single-call and related servicesThe term fee for single-call and related services means a billing arrangement whereby communications made by an incarcerated person using collect calling are billed through a third party on a per-communication basis, where the recipient does not have an account with the provider of confinement facility communications services. (I)Incarcerated personThe term incarcerated person means a person detained at a confinement facility, regardless of the duration of the detention. 
(J)JailThe term jail— (i)means a facility of a law enforcement agency of the Federal Government or of a State or political subdivision of a State that is used primarily to hold individuals who are— 
(I)awaiting adjudication of criminal charges; (II)post-conviction and committed to confinement for sentences of one year or less; or 
(III)post-conviction and awaiting transfer to another facility; and (ii)includes— 
(I)city, county, or regional facilities that have contracted with a private company to manage day-to-day operations; (II)privately-owned and operated facilities primarily engaged in housing city, county, or regional incarcerated persons; and 
(III)facilities used to detain individuals pursuant to a contract with U.S. Immigration and Customs Enforcement. (K)Live agent feeThe term live agent fee means a fee associated with the optional use of a live operator to complete a confinement facility communications service transaction. 
(L)Paper bill or statement feeThe term paper bill or statement fee means a fee associated with providing a consumer an optional paper billing statement. (M)Per-communication or per-connection chargeThe term per-communication or per-connection charge means a one-time fee charged to a consumer at the initiation of a communication.  
(N)Prepaid callingThe term prepaid calling means a calling arrangement that allows a consumer to pay in advance for a specified amount of confinement facility communications services. (O)PrisonThe term prison— 
(i)means a facility operated by a State or Federal agency that is used primarily to confine individuals convicted of felonies and sentenced to terms in excess of one year; and (ii)includes— 
(I)public and private facilities that provide outsource housing to State or Federal agencies such as State Departments of Correction and the Federal Bureau of Prisons; and (II)facilities that would otherwise be jails but in which the majority of incarcerated persons are post-conviction or are committed to confinement for sentences of longer than one year. 
(P)Provider of confinement facility communications servicesThe term provider of confinement facility communications services means any communications service provider that provides confinement facility communications services, regardless of the technology used. (Q)Site commissionThe term site commission means any monetary payment, in-kind payment, gift, exchange of services or goods, fee, technology allowance, or product that a provider of confinement facility communications services or an affiliate of a provider of confinement facility communications services may pay, give, donate, or otherwise provide to— 
(i)an entity that operates a confinement facility; (ii)an entity with which the provider of confinement facility communications services enters into an agreement to provide confinement facility communications services; 
(iii)a governmental agency that oversees a confinement facility; (iv)the State or political subdivision of a State where a confinement facility is located; or 
(v)an agent or other representative of an entity described in any of clauses (i) through (iv). (R)Third-party financial transaction feeThe term third-party financial transaction fee means the exact fee, with no markup, that a provider of confinement facility communications services is charged by a third party to transfer money or process a financial transaction to facilitate the ability of a consumer to make an account payment via a third party. 
(S)Voice serviceThe term voice service— (i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and 
(ii)includes— (I)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and 
(II)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol..  (b)Conforming amendmentSection 276(d) of the Communications Act of 1934 (47 U.S.C. 276(d)) is amended by striking inmate telephone service in correctional institutions and inserting confinement facility communications services (as defined in subsection (e)(7)). 
(c)Existing contracts 
(1)In generalIn the case of a contract that was entered into and under which a provider of confinement facility communications services was providing such services at a confinement facility on or before the date of the enactment of this Act— (A)paragraphs (1) through (5) of subsection (e) of section 276 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply to the provision of confinement facility communications services by such provider at such facility beginning on the earlier of— 
(i)the date that is 60 days after such date of enactment; or (ii)the date of the termination of the contract; and 
(B)the terms of such contract may not be extended after such date of enactment, whether by exercise of an option or otherwise.  (2)DefinitionsIn this subsection, the terms confinement facility, confinement facility communications service, and provider of confinement facility communications services have the meanings given such terms in paragraph (7) of subsection (e) of section 276 of the Communications Act of 1934, as added by subsection (a) of this section. 
603.AuthoritySection 2(b) of the Communications Act of 1934 (47 U.S.C. 152(b)) is amended by inserting section 276, after 227, inclusive,. NAgriculture Provisions 100.DefinitionsIn this division: 
(1)The term COVID–19 means the disease caused by SARS–CoV–2, or any viral strain mutating therefrom with pandemic potential. (2)The term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Services Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19 (including any renewal of that declaration). 
(3)The term Secretary means the Secretary of Agriculture. ILivestock and Poultry 101.Establishment of trust for benefit of unpaid cash sellers of livestockThe Packers and Stockyards Act, 1921, is amended by inserting after section 317 (7 U.S.C. 217a) the following new section: 
 
318.Statutory trust established; dealer 
(a)Establishment 
(1)In generalAll livestock purchased by a dealer in cash sales and all inventories of, or receivables or proceeds from, such livestock shall be held by such dealer in trust for the benefit of all unpaid cash sellers of such livestock until full payment has been received by such unpaid cash sellers. (2)ExemptionAny dealer whose average annual purchases of livestock do not exceed $100,000 shall be exempt from the provisions of this section. 
(3)Effect of dishonored instrumentsFor purposes of determining full payment under paragraph (1), a payment to an unpaid cash seller shall not be considered to have been made if the unpaid cash seller receives a payment instrument that is dishonored. (b)Preservation of trustAn unpaid cash seller shall lose the benefit of a trust under subsection (a) if the unpaid cash seller has not preserved the trust by giving written notice to the dealer involved and filing such notice with the Secretary— 
(1)within 30 days of the final date for making a payment under section 409 in the event that a payment instrument has not been received; or (2)within 15 business days after the date on which the seller receives notice that the payment instrument promptly presented for payment has been dishonored. 
(c)Notice to lien holdersWhen a dealer receives notice under subsection (b) of the unpaid cash seller’s intent to preserve the benefits of the trust, the dealer shall, within 15 business days, give notice to all persons who have recorded a security interest in, or lien on, the livestock held in such trust. (d)Cash Sales DefinedFor the purpose of this section, a cash sale means a sale in which the seller does not expressly extend credit to the buyer. 
(e)Purchase of livestock subject to trust 
(1)In generalA person purchasing livestock subject to a dealer trust shall receive good title to the livestock if the person receives the livestock— (A)in exchange for payment of new value; and 
(B)in good faith without notice that the transfer is a breach of trust. (2)Dishonored payment instrumentPayment shall not be considered to have been made if a payment instrument given in exchange for the livestock is dishonored. 
(3)Transfer in satisfaction of antecedent debtA transfer of livestock subject to a dealer trust is not for value if the transfer is in satisfaction of an antecedent debt or to a secured party pursuant to a security agreement. (f)EnforcementWhenever the Secretary has reason to believe that a dealer subject to this section has failed to perform the duties required by this section or whenever the Secretary has reason to believe that it will be in the best interest of unpaid cash sellers, the Secretary shall do one or more of the following— 
(1)Appoint an independent trustee to carry out the duties required by this section, preserve trust assets, and enforce the trust. (2)Serve as independent trustee, preserve trust assets, and enforce the trust. 
(3)File suit in the United States district court for the district in which the dealer resides to enjoin the dealer’s failure to perform the duties required by this section, preserve trust assets, and to enforce the trust. Attorneys employed by the Secretary may, with the approval of the Attorney General, represent the Secretary in any such suit. Nothing herein shall preclude unpaid sellers from filing suit to preserve or enforce the trust.. 102.Emergency assistance for market-ready livestock and poultry losses (a)In generalThe Secretary shall make payments to covered producers to offset the losses of income related to the intentional depopulation of market-ready livestock and poultry due to insufficient regional access to meat and poultry processing related to the COVID–19 public health emergency, as determined by the Secretary. 
(b)Payment rate for covered producers 
(1)Payments for first 30-day periodFor a period of 30 days beginning, with respect to a covered producer, on the initial date of depopulation described in subsection (a) of the market-ready livestock or poultry of the covered producer, the Secretary shall reimburse such covered producer for 85 percent of the value of losses as determined under subsection (c). (2)Subsequent 30-day periodsFor each 30-day period subsequent to the 30-day period described in paragraph (1), the Secretary shall reduce the value of the losses as determined under subsection (c) with respect to a covered producer by 10 percent. 
(c)ValuationIn calculating the amount of losses for purposes of the payment rates under subsection (b), the Secretary shall use the average fair market value, as determined by the Secretary in collaboration with the Chief Economist of the Department of Agriculture and the Administrator of the Agricultural Marketing Service, for market-ready livestock, where applicable, and market-ready poultry, where applicable, during the period beginning on March 1, 2020, and ending on the date of the enactment of this section. In no case shall a payment made under subsection (b) and compensation received from any other source exceed the average market value of market-ready livestock or poultry on the date of depopulation. (d)Packer-owned animals excludedThe Secretary may not make payments under this section for the actual losses of livestock owned by a packer or poultry owned by a live poultry dealer. 
(e)DefinitionsIn this section: (1)Covered producerThe term covered producer means a person or legal entity that assumes the production and market risks associated with the agricultural production of livestock and poultry (as such terms are defined in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)). 
(2)PackerThe term packer has the meaning given the term in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191). (3)Live poultry dealerThe term live poultry dealer has the meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)). 
(4)Intentional depopulationThe term intentional depopulation means— (A)the destruction of livestock or poultry; and 
(B)the transfer of livestock or poultry to a noncommercial interest. (f)FundingOut of any amounts of the Treasury not otherwise appropriated, there is appropriated to carry out this section such sums as may be necessary, to remain available until expended. 
103.Animal disease prevention and management responseOut of any amounts in the Treasury not otherwise appropriated, there is appropriated to carry out section 10409A of the Animal Health Protection Act (7 U.S.C. 8308A) $300,000,000, to remain available until expended.  104.Grants for improvements to meat and poultry facilities to allow for interstate shipment (a)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service and in consultation with the Administrator of the Food Safety Inspection Service, shall make grants to meat and poultry processing facilities (including facilities operating under State inspection or facilities that are exempt from Federal inspection) in operation as of the date on which an application for such a grant is made to assist such facilities with respect to costs incurred in making improvements to such facilities and carrying out other planning activities necessary to be subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.). 
(b)Grant amountThe amount of a grant under this section shall not exceed $100,000.  (c)ConditionAs a condition on receipt of a grant under this section, a grant recipient shall agree that if the recipient is not subject to inspection or making a good faith effort to be subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) within 36 months of receiving such grant, the grant recipient shall make a payment (or payments) to the Secretary in an amount equal to the amount of the grant. 
(d)Matching funds 
(1)In generalExcept as provided in paragraph (2), the Secretary shall require a grant recipient under this section to provide matching non-Federal funds in an amount equal to the amount of a grant.  (2)ExceptionThe Secretary shall not require any recipient of a grant under this section to provide matching funds with respect to a grant awarded in fiscal year 2021.  
(e)Reports 
(1)Reports on grants madeBeginning not later than one year after the date on which the first grant is awarded under this section, and annually thereafter, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report on grants made under this section and any facilities that were upgraded using such funds during the year covered by the report. (2)Report on the Cooperative Interstate Shipment ProgramBeginning not later than one year after the date of the enactment of this section, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report of any recommendations, developed in consultation with all States, for possible improvements to the cooperative interstate shipment programs under section 501 of the Federal Meat Inspection Act (21 U.S.C. 683) and section 31 of the Poultry Products Inspection Act (21 U.S.C. 472). 
(f)FundingOf the funds of the Treasury not otherwise appropriated, there is appropriated to carry out this section $100,000,000 for the period of fiscal years 2021 through 2023.  105.Payments to contract producers (a)In generalThe Secretary shall make payments to contract growers of livestock or poultry to cover revenue losses in response to the COVID–19 pandemic. 
(b)Livestock and poultry losses not covered by the first or second coronavirus food assistance programIn the case of livestock or poultry related revenue losses for which a contract grower is ineligible to receive direct payments under the first coronavirus food assistance program or the second coronavirus food assistance program, the Secretary shall base payments required under subsection (a), per commodity, by comparing— (1)the revenue losses for the period beginning on January 15, 2020, and ending on December 31, 2020; and 
(2)historical revenue. (c)Adjusted gross income limitationsA payment under this section shall be deemed to be a covered benefit under section 1001D(b)(2) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(2)), unless at least 75 percent of the adjusted gross income of the recipient of the payment is derived from activities related to farming, ranching, or forestry. 
(d)PaymentsThe Secretary shall begin making payments under subsection (a) not later than 60 days after the date of the enactment of this section. (e)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this section $1,250,000,000, to remain available until expended. 
(f)DefinitionsIn this section: (1)CFAP definitions (A)First coronavirus food assistance programThe term first coronavirus food assistance program means the first coronavirus food assistance program (CFAP1) of the Department of Agriculture under sections 9.101 and 9.102 of title 7, Code of Federal Regulations. 
(B)Second coronavirus food assistance programThe term second coronavirus food assistance program means the second coronavirus food assistance program (CFAP2) of the Department of Agriculture under sections 9.201 and 9.202 of title 7, Code of Federal Regulations. (2)Contract growerThe term contract grower means a grower of livestock or poultry, including poultry used for egg production, and does not include a packer, live poultry dealer, processor, integrator, or any other business entity relating to livestock or poultry production that does not raise livestock or poultry. 
(3)Live poultry dealerThe term live poultry dealer has the meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)). (4)Packer The term packer has the meaning given the term in section 201 of the Packers and Stockyards Act, 1921 (7 U.S.C. 191).  
(5)RevenueThe term revenue means income derived only from contract livestock or poultry production. 106.Reports and outreach related to meat and poultry processing (a)Study and report on processing capacity required (1)Study requiredThe Secretary shall conduct a study on covered processing facilities, which shall assess with respect to such facilities in each State and region— 
(A)the available monthly and annual slaughter capacity of such facilities, disaggregated by type of facility and whether that capacity is sufficient to meet the national, State, and regional need, including on a local basis; (B)the available cold storage capacity of such facilities, disaggregated by type of facility; 
(C)the number and age of established processing facilities, disaggregated by type of facility; (D)the ownership demographics of covered processing facilities, including— 
(i)whether such facilities are foreign or domestically-owned; and (ii)the business structure of such processing facilities; 
(E)the available slaughter capacity for livestock and poultry not grown under contract, disaggregated by type of facility and species so slaughtered; (F)with respect to each species slaughtered at covered processing facilities, the estimated distance between livestock and poultry production and processing and the transportation costs associated with such processing; 
(G)any opportunities to support new or innovative processing partnerships that would increase resiliency and flexibility of slaughter and processing capacity; and (H)the barriers to increasing the availability of slaughter and processing of meat and poultry, including with respect to— 
(i)expanding existing facilities; (ii)creating additional facilities; and 
(iii)reactivating closed facilities. (2)Covered processing facility definedIn this section, the term covered processing facility means a facility that slaughters or otherwise processes meat or poultry in the United States, including the following types of facilities: 
(A)Facilities subject to Federal inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), as applicable. (B)Facilities subject to State inspection under a meat and poultry inspection program agreement.  
(C)Custom facilities exempt from inspection under the Acts referred to in subparagraph (A). (3)Report to CongressNot later than 1 year after the date of the enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes the results of the study conducted under paragraph (1). 
(b)Study and report on financial assistance availability 
(1)Study requiredThe Secretary shall conduct a study on the availability and effectiveness of— (A)Federal loan programs, Federal loan guarantee programs, and grant programs for which— 
(i)facilities that slaughter or otherwise process meat and poultry in the United States, which are in operation and subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.), as of the date of the enactment of this section, and (ii)entities seeking to establish such a facility in the United States, may be eligible; and 
(B)Federal grant programs intended to support— (i)business activities relating to increasing the slaughter or processing capacity in the United States; and 
(ii)feasibility or marketing studies on the practicality and viability of specific new or expanded projects to support additional slaughter or processing capacity in the United States. (2)Report to congressNot later than 60 days after the date of the enactment of this section, the Secretary, in consultation with applicable Federal agencies, shall submit a report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate that includes the results of the study required under paragraph (1). 
(3)PublicationNot later than 90 days after the date of the enactment of this section, the Secretary shall make publicly available on the website of the Food Safety and Inspection Service of the Department of Agriculture a list of each loan program, loan guarantee program, and grant program identified under paragraph (1).  (c)Outreach activities (1)In generalTo the maximum extent practicable, the Secretary shall conduct outreach and education activities to inform the current or prospective owners and operators of facilities or other entities described in subsection (b)(1)(A), producer groups, and institutions of higher education, of the availability of each loan program, loan guarantee program, and grant program identified under paragraph (1).  
(2)Feasibility or marketing studiesIn carrying out paragraph (1), the Secretary may enter into cooperative agreements with eligible entities to conduct feasibility or marketing studies to determine the practicality and viability of specific projects to support additional slaughter or processing capacity in the United States. (3)Maximum amountThe amount of assistance provided through a cooperative agreement under paragraph (2) with respect to a particular project may not exceed $75,000. 
(4)ReportingThe Secretary shall publish (and update as necessary) on the public website of the Department of Agriculture, an accounting of outreach activities conducted pursuant to this subsection, including a description of each such activity and the amount of Federal funds expended to conduct each such activity.  (d)FundingTo carry out this section, there is appropriated, out of the funds of the Treasury not otherwise appropriated— 
(1)$2,000,000 to carry out subsection (a); (2)$2,000,000 to carry out subsection (b); and 
(3)$16,000,000 to carry out subsection (c). IIDairy 201.Dairy direct donation program (a)DefinitionsIn this section: 
(1)Eligible dairy organizationThe term eligible dairy organization is defined in section 1431(a) of the Agricultural Act of 2014 (7 U.S.C. 9071(a)). (2)Eligible dairy productsThe term eligible dairy products means products primarily made from milk. 
(3)Eligible distributorThe term eligible distributor means a public or private nonprofit organization that distributes donated eligible dairy products to recipient individuals and families. (4)Eligible partnershipThe term eligible partnership means a partnership between an eligible dairy organization and an eligible distributor.  
(b)Establishment and purposesNot later than 45 days after the date of the enactment of this Act, the Secretary shall establish and administer a direct dairy donation program for the purposes of— (1)facilitating the timely donation of eligible dairy products; and 
(2)preventing and minimizing food waste. (c)Donation and distribution plans (1)In generalTo be eligible to receive reimbursement under this section, an eligible partnership shall submit to the Secretary a donation and distribution plan that describes the process that the eligible partnership will use for the donation, processing, transportation, temporary storage, and distribution of eligible dairy products. 
(2)Review and approvalNo later than 15 business days after receiving a plan described in paragraph (1), the Secretary shall— (A)review such plan; and 
(B)issue an approval or disapproval of such plan. (d)Reimbursement (1)In generalOn receipt of appropriate documentation under paragraph (2), the Secretary shall reimburse an eligible dairy organization at a rate equal to the raw milk cost for the product as priced in the Federal milk marketing orders multiplied by the volume of milk required to make the donated product. 
(2)Documentation 
(A)In generalAn eligible dairy organization shall submit to the Secretary such documentation as the Secretary may require to demonstrate the eligible dairy product production and donation to the eligible distributor. (B)VerificationThe Secretary may verify the accuracy of documentation submitted under subparagraph (A). 
(3)Retroactive reimbursementIn providing reimbursements under paragraph (1), the Secretary may provide reimbursements for milk costs incurred before the date on which the donation and distribution plan for the applicable participating partnership was approved by the Secretary. (e)Prohibition on resale of products (1)In generalAn eligible distributor that receives eligible dairy products donated under this section may not sell the products into commercial markets. 
(2)Prohibition on future participationAn eligible distributor that the Secretary determines has violated paragraph (1) shall not be eligible for any future participation in the program established under this section. (f)ReviewsThe Secretary shall conduct appropriate reviews or audits to ensure the integrity of the program established under this section. 
(g)Publication of donation activityThe Secretary, acting through the Administrator of the Agricultural Marketing Service, shall publish on the publicly accessible website of the Agricultural Marketing Service periodic reports containing donation activity under this section. (h)Supplemental reimbursements (1)In generalThe Secretary may make a supplemental reimbursement to an eligible dairy organization for an approved donation and distribution plan in accordance with the milk donation program established under section 1431 of the Agricultural Act of 2014 (7 U.S.C. 9071). 
(2)Reimbursement calculationA supplemental reimbursement described in paragraph (1) shall be equal to the value of— (A)raw milk cost for the product as priced in the Federal milk marketing orders, less any reimbursement provided under section 1431 of the Agricultural Act of 2014, multiplied by 
(B)the volume of eligible dairy products under such approved donation plan. (i)FundingOut of any amounts of the Treasury not otherwise appropriated, there is appropriated to carry out this section $500,000,000, to remain available until expended. 
(j)Authority to carry out sectionThe Secretary may only carry out this section during a period in which— (1)a public health emergency is— 
(A)declared under section 319 of the Public Health Services Act (42 U.S.C. 247d); or (B)renewed under such section; or 
(2)a disaster is designated by the Secretary.  202.Supplemental dairy margin coverage payments (a)In generalThe Secretary shall provide supplemental dairy margin coverage payments to eligible dairy operations described in subsection (b)(1) whenever the average actual dairy production margin (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)) for a month is less than the coverage level threshold selected by such eligible dairy operation under section 1406 of such Act (7 U.S.C. 9056). 
(b)Eligible dairy operation described 
(1)In generalAn eligible dairy operation described in this subsection is a dairy operation that— (A)is located in the United States; and 
(B)during a calendar year in which such dairy operation is a participating dairy operation (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)), has a production history established under the dairy margin coverage program under section 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055) of less than 5 million pounds, as determined in accordance with subsection (c) of such section 1405. (2)Limitation on eligibilityAn eligible dairy operation shall only be eligible for payments under this section during a calendar year in which such eligible dairy operation is enrolled in dairy margin coverage (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)).  
(c)Supplemental production history calculationFor purposes of determining the production history of an eligible dairy operation under this section, such dairy operation’s production history shall be equal to— (1)the production volume of such dairy operation for the 2019 milk marketing year; minus  
(2)the dairy margin coverage production history of such dairy operation established under section 1405 of the Agricultural Act of 2014 (7 U.S.C. 9055). (d)Coverage percentage (1)In generalFor purposes of calculating payments to be issued under this section during a calendar year, an eligible dairy operation’s coverage percentage shall be equal to the coverage percentage selected by such eligible dairy operation with respect to such calendar year under section 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056). 
(2)5-million pound limitation 
(A)In generalThe Secretary shall not provide supplemental dairy margin coverage on an eligible dairy operation’s actual production for a calendar year such that the total covered production history of such dairy operation exceeds 5 million pounds. (B)Determination of amountIn calculating the total covered production history of an eligible dairy operation under subparagraph (A), the Secretary shall multiply the coverage percentage selected by such operation under section 1406 of the Agricultural Act of 2014 (7 U.S.C. 9056) by the sum of— 
(i)the supplemental production history calculated under subsection (c) with respect to such dairy operation; and (ii)the dairy margin coverage production history described in subsection (c)(2) with respect to such dairy operation. 
(e)Premium costThe premium cost for an eligible dairy operation under this section for a calendar year shall be equal to the product of multiplying— (1)the Tier I premium cost calculated with respect to such dairy operation for such year under section 1407(b) of the Agricultural Act of 2014 (7 U.S.C. 9057(b)); by 
(2)the production history calculation with respect to such dairy operation determined under subsection (c) (such that total covered production history does not exceed 5 million pounds). (f)RegulationsNot later than 45 days after the date of the enactment of this section, the Secretary shall issue regulations to carry out this section. 
(g)Prohibition with respect to dairy margin coverage enrollmentThe Secretary may not reopen or otherwise provide a special enrollment for dairy margin coverage (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)) for purposes of establishing eligibility for supplemental dairy margin coverage payments under this section. (h)Retroactive application for calendar year 2020The Secretary shall make payments under this section to eligible dairy operations described in subsection (b)(1) for months after and including January, 2020. 
(i)SunsetThe authority to make payments under this section shall terminate on December 31, 2023.  (j)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this section such sums as necessary, to remain available until the date specified in subsection (i). 
203.Recourse loan program for commercial processors of dairy products 
(a)In generalThe Secretary shall make recourse loans available to qualified applicants during the COVID–19 pandemic. (b)Amount of loan (1)In generalA recourse loan made under this section shall be provided to qualified applicants up to the value of the eligible dairy product inventory of the applicant as determined by the Secretary and in accordance with subsection (c). 
(2)ValuationFor purposes of making recourse loans under this section, the Secretary shall conduct eligible dairy product valuations to provide, to the maximum extent practicable, funds to continue the operations of qualified applicants. (c)Inventory used as collateralEligible dairy product inventory used as collateral for the recourse loan program under this section shall be pledged on a rotating basis to prevent spoilage of perishable products. 
(d)Term of loanA recourse loan under this section may be made for a period as determined by the Secretary, except that no such recourse loan may end after the date that is 24 months after the date of the enactment of this section. (e)FundingOut of any amounts in the Treasury not otherwise appropriated, there is appropriated to carry out this section $500,000,000. 
(f)DefinitionsIn this section: (1)Eligible dairy productsThe term eligible dairy products means all dairy products whether in base commodity or finished product form. 
(2)Qualified applicantThe term qualified applicant means any commercial processor, packager, or merchandiser of eligible dairy products that is impacted by COVID–19. 204.Dairy margin coverage premium discount for a 3-year signupThe Secretary shall provide a 15 percent discount for the premiums described in subsections (b) and (c) of section 1407 of the Agricultural Act of 2014 (7 U.S.C. 9051) and the premium described in section 202(e) for a dairy operation (as defined in section 1401 of the Agricultural Act of 2014 (7 U.S.C. 9051)) that makes a 1-time, 3-year election to enroll in dairy margin coverage under part I of subtitle D of such Act for calendar years 2021 through 2024. 
IIISpecialty Crops and Other Commodities 
301.Support for specialty crop sectorSection 101(l) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note) is amended by adding at the end the following:  (3)COVID–19 outbreak support (A)In generalThe Secretary shall make grants to States eligible to receive a grant under this section to assist State efforts to support the specialty crop sector for impacts related to the COVID–19 public health emergency. 
(B)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out subparagraph (A) not less than $500,000,000, to remain available until expended.. 302.Support for local agricultural marketsSection 210A(i) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(i)) is amended by adding at the end the following:  
 
(4)Grants for COVID–19 assistance 
(A)In generalIn addition to grants made under the preceding provisions of this subsection, the Secretary shall make grants to eligible entities specified in paragraphs (5)(B) and (6)(B) of subsection (d) to provide assistance in response to the COVID–19 pandemic. (B)Matching funds applicabilityThe Secretary may not require a recipient of a grant under subparagraph (A) to provide any non-Federal matching funds.  
(C)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this paragraph, $350,000,000, to remain available until expended. . 303.Support for farming opportunities training and outreachSection 2501 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279) is amended by adding at the end the following: 
 
(m)Additional funding 
(1)In generalThe Secretary shall make grants to, or enter into cooperative agreements or contracts with, eligible entities specified in subsection (c)(1) or entities eligible for grants under subsection (d) to provide training, outreach, and technical assistance on operations, financing, and marketing, including identifying Federal, State, or local assistance available, to beginning farmers and ranchers, socially disadvantaged farmers and ranchers, and veteran farmers and ranchers in response to the COVID–19 pandemic. (2)Matching funds applicabilityThe Secretary may not require a recipient of a grant under this subsection to provide any non-Federal matching funds. 
(3)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this subsection, $50,000,000, to remain available until expended.. 304.Support for farm stress programs (a)In generalThe Secretary shall make grants to State departments of agriculture (or such equivalent department) to expand or sustain stress assistance programs for individuals who are engaged in farming, ranching, and other agriculture-related occupations, including— 
(1)programs that meet the criteria specified in section 7522(b)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936(b)(1)); and (2)any State initiatives carried out as of the date of the enactment of this Act that provide stress assistance for such individuals.  
(b)Grant timing and amountIn making grants under subsection (a), not later than 60 days after the date of the enactment of this Act and subject to subsection (c), the Secretary shall— (1)make awards to States submitting State plans that meet the criteria specified in paragraph (1) of subsection (c) within the time period specified by the Secretary, in an amount not to exceed $1,500,000 for each State; and 
(2)of the amounts made available under subsection (f) and remaining after awards to States under paragraph (1), allocate among such States, an amount to be determined by the Secretary. (c)State plan (1)In generalA State department of agriculture seeking a grant under subsection (b) shall submit to the Secretary a State plan to expand or sustain stress assistance programs described in subsection (a) that includes— 
(A)a description of each activity and the estimated amount of funding to support each program and activity carried out through such a program; (B)an estimated timeline for the operation of each such program and activity;  
(C)the total amount of funding sought; and  (D)an assurance that the State department of agriculture will comply with the reporting requirement under subsection (e).  
(2)GuidanceNot later than 20 days after the date of the enactment of this Act, the Secretary shall issue guidance for States with respect to the submission of a State plan under paragraph (1) and the allocation criteria under subsection (b).  (3)ReallocationIf, after the first grants are awarded pursuant to allocation made under subsection (b), any funds made available under subsection (f) to carry out this subsection remain unobligated, the Secretary shall— 
(A)inform States that submit plans as described in subsection (b), of such availability; and (B)reallocate such funds among such States, as the Secretary determines to be appropriate and equitable. 
(d)CollaborationThe Secretary may issue guidance to encourage State departments of agriculture to use funds provided under this section to support programs described in subsection (a) that are operated by— (1)Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); 
(2)State cooperative extension services; and (3)nongovernmental organizations. 
(e)ReportingNot later than 180 days after the COVID–19 public health emergency ends, each State receiving additional grants under subsection (b) shall submit a report to the Secretary describing— (1)the activities conducted using such funds; 
(2)the amount of funds used to support each such activity; and (3)the estimated number of individuals served by each such activity. 
(f)FundingOut of the funds of the Treasury not otherwise appropriated, there is appropriated to carry out this section $84,000,000, to remain available until expended.  (g)State definedIn this section, the term State means— 
(1)a State; (2)the District of Columbia; 
(3)the Commonwealth of Puerto Rico; and (4)any other territory or possession of the United States. 
305.Support for processed commodities 
(a)Renewable fuel reimbursement program 
(1)In generalThe Secretary shall make payments in accordance with this subsection to eligible entities that experienced unexpected market losses as a result of the COVID–19 pandemic during the applicable period.  (2)DefinitionsIn this section: 
(A)Applicable periodThe term applicable period means January 1, 2020, through May 1, 2020. (B)Eligible entityThe term eligible entity means any domestic entity or facility that produced any qualified fuel in the calendar year 2019.  
(C)Qualified fuelThe term qualified fuel means any advanced biofuel, biomass-based diesel, cellulosic biofuel, conventional biofuel, or renewable fuel, as such terms are defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)), that is produced in the United States. (3)Amount of paymentThe amount of the payment payable to an eligible entity shall be the sum of— 
(A)$0.45 multiplied by the number of gallons of qualified fuel produced by the eligible entity during the applicable period; and (B)if the Secretary determines that the eligible entity was unable to produce any qualified fuel throughout 1 or more calendar months during the applicable period due to the COVID–19 pandemic, $0.45 multiplied by 50 percent of the number of gallons produced by the eligible entity in the corresponding month or months in calendar year 2019. 
(4)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the payments made under this subsection, including the identity of each payment recipient and the amount of the payment paid to the payment recipient. (5)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this subsection such sums as necessary, to remain available until expended. 
(6)Administration 
(A)In generalThe Secretary may use the facilities and authorities of the Commodity Credit Corporation to carry out this subsection.  (B)Regulations (i)In generalExcept as otherwise provided in this subsection, not later than 30 days after the date of the enactment of this Act, the Secretary and the Commodity Credit Corporation, as appropriate, shall prescribe such regulations as are necessary to carry out this subsection. 
(ii)ProcedureThe promulgation of regulations under, and administration of, this subsection shall be made without regard to— (I)the notice and comment provisions of section 553 of title 5, United States Code; and 
(II)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). (b)Emergency assistance for textile mills (1)In generalThe Secretary shall make emergency assistance available to domestic users of upland cotton and extra long staple cotton in the form of a payment in an amount determined under paragraph (2), regardless of the origin of such upland cotton or extra long staple cotton, during the 10-month period beginning on March 1, 2020. 
(2)Calculation of assistanceThe amount of the assistance provided under paragraph (1) to a domestic user described in such paragraph shall be equal to 10 multiplied by the product of—  (A)the domestic user’s historical monthly average consumption; and 
(B)6 cents per pound so consumed.  (3)Allowable useAny emergency assistance provided under this section shall be made available only to domestic users of upland cotton and extra long staple cotton that certify that the assistance shall be used only for operating expenses. 
(4)Historical monthly average consumption definedThe term historical monthly average consumption means the average consumption for each month occurring during the period beginning on January 1, 2017, and ending on December 31, 2019.  (5)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, to carry out this subsection, such sums as necessary, to remain available until expended. 
IVCommodity Credit Corporation 
401.Emergency assistanceSection 5 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714c) is amended— (1)by redesignating subsection (h) as subsection (i); and 
(2)by inserting after subsection (g) the following:  (h)Remove and dispose of or aid in the removal or disposition of surplus livestock and poultry due to significant supply chain interruption during an emergency period.. 
402.Congressional notification and report 
(a)NotificationThe Commodity Credit Corporation Charter Act (15 U.S.C. 714 et seq.) is amended by adding at the end the following new section:  20.Congressional notification (a)In generalThe Secretary shall notify in writing, by first-class mail and electronic mail, the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate in advance of any obligation or expenditure authorized under this Act. 
(b)Written noticeA written notice required under subsection (a) shall specify the commodities that will be affected, the maximum financial benefit per commodity, the expected legal entities or individuals that would receive financial benefits, the intended policy goals, and the projected impacts to commodity markets. (c)Exception to the written notice requirementSubsection (a) shall not apply if, prior to obligating or spending any funding described in such subsection, the Secretary obtains approval in writing from each of the following individuals— 
(1)the Chair of the Committee on Agriculture of the House of Representatives; (2)the Ranking Member of the Committee on Agriculture of the House of Representatives; 
(3)the Chair of the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (4)the Ranking Member of the Committee on Agriculture, Nutrition, and Forestry of the Senate. 
(d)Exclusion for preexisting authorizationsThis section shall not apply to obligations and expenditures authorized under the Agriculture Improvement Act of 2018 (Public Law 115–334).. (b)ClarificationSection 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note) shall not apply to the second sentence of section 13 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714k). 
VConservation 
501.Emergency soil health and income protection pilot program 
(a)Definition of eligible landIn this section, the term eligible land means cropland that— (1)is selected by the owner or operator of the land for proposed enrollment in the pilot program under this section; and 
(2)as determined by the Secretary, had a cropping history or was considered to be planted during each of the 3 crop years preceding enrollment. (b)Establishment (1)In generalThe Secretary shall establish a voluntary emergency soil health and income protection pilot program under which eligible land is enrolled through the use of contracts to assist owners and operators of eligible land to conserve and improve the soil, water, and wildlife resources of the eligible land. 
(2)Deadline for participationEligible land may be enrolled in the program under this section through December 31, 2021. (c)Contracts (1)RequirementsA contract described in subsection (b) shall— 
(A)be entered into by the Secretary, the owner of the eligible land, and (if applicable) the operator of the eligible land; and (B)provide that, during the term of the contract— 
(i)the lowest practicable cost perennial conserving use cover crop for the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee, shall be planted on the eligible land; (ii)subject to paragraph (4), the eligible land may be harvested for seed, hayed, or grazed outside the primary nesting season established for the applicable county; 
(iii)the eligible land may be eligible for a walk-in access program of the applicable State, if any; and (iv)a nonprofit wildlife organization may provide to the owner or operator of the eligible land a payment in exchange for an agreement by the owner or operator not to harvest the conserving use cover. 
(2)Payments 
(A)Rental rateExcept as provided in paragraph (4)(B)(ii), the annual rental rate for a payment under a contract described in subsection (b) shall be $70 per acre. (B)Advance paymentAt the request of the owner and (if applicable) the operator of the eligible land, the Secretary shall make all rental payments under a contract entered into under this section within 30 days of entering into such contract. 
(C)Cost share paymentsA contract described in subsection (b) shall provide that, during the term of the contract, the Secretary shall pay, of the actual cost of establishment of the conserving use cover crop under paragraph (1)(B)(i), not more than $30 per acre. (3)Term (A)In generalExcept as provided in subparagraph (B), each contract described in subsection (b) shall be for a term of 3 years. 
(B)Early termination 
(i)SecretaryThe Secretary may terminate a contract described in subsection (b) before the end of the term described in subparagraph (A) if the Secretary determines that the early termination of the contract is appropriate. (ii)Owners and operatorsAn owner and (if applicable) an operator of eligible land enrolled in the pilot program under this section may terminate a contract described in subsection (b) before the end of the term described in subparagraph (A) if the owner and (if applicable) the operator pay to the Secretary an amount equal to the amount of rental payments received under the contract.  
(4)Harvesting, haying, and grazing outside applicable periodThe harvesting for seed, haying, or grazing of eligible land under paragraph (1)(B)(ii) outside of the primary nesting season established for the applicable county shall be subject to the conditions that— (A)with respect to eligible land that is so hayed or grazed, adequate stubble height shall be maintained to protect the soil on the eligible land, as determined by the applicable State conservationist after considering the advice of the applicable State technical committee; and 
(B)with respect to eligible land that is so harvested for seed— (i)the eligible land shall not be eligible to be insured or reinsured under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(ii)the annual rental rate for a payment under a contract described in subsection (b) shall be $52.50 per acre. (d)Acreage limitationNot more than 5,000,000 total acres of eligible land may be enrolled under the pilot program under this section. 
(e)FundingThere is appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this section. VINutrition 601.Definition of supplemental nutrition assistance programIn this title, the term supplemental nutrition assistance program has the meaning given such term in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)). 
602.Supplemental nutrition assistance program 
(a)Value of benefitsNotwithstanding any other provision of law, beginning on November 1, 2020, and for each subsequent month through September 30, 2021, the value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)), and consolidated block grants for Puerto Rico and American Samoa determined under section 19(a) of such Act (7 U.S.C. 2028(a)), shall be calculated using 115 percent of the June 2020 value of the thrifty food plan (as defined in section 3 of such Act (7 U.S.C. 2012)) if the value of the benefits and block grants would be greater under that calculation than in the absence of this subsection. (b)Minimum amount (1)In generalThe minimum value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) for a household of not more than 2 members shall be $30. 
(2)EffectivenessParagraph (1) shall remain in effect through September 30, 2021. (c)Requirements for the SecretaryIn carrying out this section, the Secretary shall— 
(1)consider the benefit increases described in subsections (a) and (b) to be a mass change; (2)require a simple process for States to notify households of the increase in benefits; 
(3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section without regard to the 120-day limit described in that section; (4)disregard the additional amount of benefits that a household receives as a result of this section in determining the amount of overissuances under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022); and 
(5)set the tolerance level for excluding small errors for the purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) at $50 through September 30, 2021. (d)Administrative expenses (1)In generalFor the costs of State administrative expenses associated with carrying out this section and administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary shall make available $200,000,000 for fiscal year 2021 and $100,000,000 for fiscal year 2022. 
(2)Timing for fiscal year 2021Not later than 60 days after the date of the enactment of this Act, the Secretary shall make available to States amounts for fiscal year 2021 under paragraph (1). (3)Allocation of fundsFunds described in paragraph (1) shall be made available as grants to State agencies for each fiscal year as follows: 
(A)75 percent of the amounts available for each fiscal year shall be allocated to States based on the share of each State of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture for the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)); and (B)25 percent of the amounts available for each fiscal year shall be allocated to States based on the increase in the number of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture over the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)). 
(e)Provisions for impacted workersNotwithstanding any other provision of law, the requirements of subsections (d)(1)(A)(ii) and (o) of section 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) shall not be in effect during the period beginning on November 1, 2020, and ending 1 year after the date of enactment of this Act. (f) Certain exclusions from snap incomeA Federal pandemic unemployment compensation payment made to an individual under section 2104 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for the purpose of determining eligibility of such individual or any other individual for benefits or assistance, or the amount of benefits or assistance, under any programs authorized under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(g)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed below, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents: (1)Any State agency request to participate in the supplemental nutrition assistance program online program under section 7(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(k)). 
(2)Any State agency request to waive, adjust, or modify statutory or regulatory requirements of the Food and Nutrition Act of 2008 related to the COVID–19 outbreak. (3)The Secretary’s approval or denial of each such request under paragraphs (1) or (2). 
(h)Provisions for impacted students 
(1)In generalNotwithstanding any other provision of law, not later than 20 days after the date of the enactment of this Act, eligibility for supplemental nutrition assistance program benefits shall not be limited under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for an individual who— (A)is enrolled at least half-time in an institution of higher education; and 
(B)is eligible to participate in a State or federally financed work study program during the regular school year as determined by the institution of higher education. (2)Sunset (A)Initial applicationsThe eligibility standards authorized under paragraph (1) shall be in effect for initial applications for the supplemental nutrition assistance program until 90 days after the COVID–19 public health emergency is lifted. 
(B)RecertificationsThe eligibility standards authorized under paragraph (1) shall be in effect until the first recertification of a household beginning no earlier than 90 days after the COVID–19 public health emergency is lifted. (3)Guidance (A)In generalNot later than 10 days after the date of enactment of this Act, the Secretary shall issue guidance to State agencies on the temporary student eligibility requirements established under this subsection. 
(B)Coordination with the department of educationThe Secretary of Education, in consultation with the Secretary of Agriculture and institutions of higher education, shall carry out activities to inform applicants for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and students at institutions of higher education of the temporary student eligibility requirements established under this subsection. (i)FundingThere are hereby appropriated to the Secretary, out of any money not otherwise appropriated, such sums as may be necessary to carry out this section. 
603.Snap hot food purchasesDuring the period beginning 10 days after the date of the enactment of this Act and ending on the termination date of the COVID–19 public health emergency, the term food, as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012), shall be deemed to exclude hot foods or hot food products ready for immediate consumption other than those authorized pursuant to clauses (3), (4), (5), (7), (8), and (9) of this subsection, for purposes of such Act, except that such exclusion shall be limited to retail food stores authorized to accept and redeem supplemental nutrition assistance program benefits as of the date of enactment of this Act. 604.SNAP nutrition education flexibility (a)In generalNotwithstanding any other provision of law, the Secretary may issue nationwide guidance to allow funds allocated under section 28 of the Food and Nutrition Act (7 U.S.C. 2036a) to be used for individuals distributing food in a non-congregate setting under commodity distribution programs and child nutrition programs administered by the Food and Nutrition Service of the Department of Agriculture in States affected by the COVID–19 outbreak, provided that any individuals who distribute school meals under— 
(1)the school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and (2)the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773);using funds allocated under section 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a) supplement, not supplant, individuals who are employed by local educational authorities as of the date of enactment of this Act. 
(b)SunsetThe authority provided in this section shall expire 30 days after the COVID–19 public health emergency is terminated. 605.Flexibilities for senior farmers’ market nutrition program (a)Authority to modify or waive rulesNotwithstanding any other provision of law and if requested by a State agency, the Secretary may modify or waive any rule issued under section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) that applies to such State agency if the Secretary determines that— 
(1)such State agency is unable to comply with such rule as a result of COVID–19; and (2)the requested modification or waiver is necessary to enable such State agency to provide assistance to low-income seniors under such section. 
(b)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed in paragraphs (1) and (2) of this subsection, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents: (1)Any request submitted by State agencies under subsection (a). 
(2)The Secretary’s approval or denial of each such request. (c)Definition of State agencyThe term State agency has the meaning given such term in section 249.2 of title 7 of the Code of Federal Regulations. 
(d)Effective periodSubsection (a) shall be in effect during the period that begins on the date of the enactment of this Act and ends 30 days after the termination of the COVID–19 public health emergency. 606.Flexibilities for the food distribution program on Indian reservations (a)Waiver of non-Federal share requirementFunds provided in division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for the food distribution program on Indian reservations authorized by section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)) shall not be subject to the payment of the non-Federal share requirement described in section 4(b)(4)(A) of such Act (7 U.S.C. 2013(b)(4)(A)). 
(b)Flexibilities for certain households 
(1)In generalNotwithstanding any other provision of law, the Secretary of Agriculture may issue guidance to waive or adjust section 4(b)(2)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)(2)(C) for any Tribal organization (as defined in section 3(v) of such Act (7 U.S.C. 2012(v)), or for an appropriate State agency administering the program established under section 4(b) of such Act (7 U.S.C. 2013(b)), to ensure that households on the Indian reservation who are participating in the supplemental nutrition assistance program and who are unable to access approved retail food stores due to the outbreak of COVID–19 have access to commodities distributed under section 4(b) of such Act. (2)Public availabilityThe Secretary shall make available the guidance document issued under paragraph (1) on the public website of the Department of Agriculture not later than 10 days after the date of the issuance of such guidance. 
(3)SunsetThe authority under this subsection shall expire 30 days after the termination of the COVID–19 public health emergency. VIIRural Development 701.Assistance for Rural Utilities Service borrowers (a)DefinitionsIn this section: 
(1)Eligible loanThe term eligible loan means a loan made by the Secretary under section 4 or 201 of the Rural Electrification Act of 1936 (7 U.S.C. 904 or 922), or made by the Federal Financing Bank and guaranteed by the Secretary under section 306 of such Act (7 U.S.C. 936). (2)Eligible entityThe term eligible entity means a borrower to whom an eligible loan is made. 
(3)RatepayerThe term ratepayer means an individual who receives utility services from an entity to whom the Rural Utilities Service has made a loan. (b)In general (1)EstablishmentThe Secretary shall make grants on a competitive basis to eligible entities to mitigate the effects of the COVID–19 pandemic and support their continued or expanded delivery of critical services (as defined by the Secretary), including covering the cost of forgiving or refinancing ratepayer debt outstanding as of such date of enactment. 
(2)Timeline 
(A)Notice of funding availabilityWithin 60 days after the date of the enactment of this Act, the Secretary shall publish a Notice of Funding Availability to solicit applications for a grant under this section. (B)Grant awardsThe Secretary shall announce the grants awarded under this section no later than 60 days after the publication of the Notice of Funding Availability pursuant to subparagraph (A). 
(3)Maximum grant amountThe amount of the grant awarded to an eligible entity under this section shall not exceed $1,000,000. (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application containing such information as the Secretary may require. 
(d)Selection criteriaIn awarding grants under this section, the Secretary shall consider— (1)the degree to which applicants who are eligible entities are experiencing economic hardship due to reduced or delayed payments from ratepayers; 
(2)whether applicants who are eligible entities are using eligible loans to provide services primarily to socially disadvantaged groups, as defined in section 355(e) of the Consolidated Farm and Rural Development Act; and (3)the degree to which applicants who are eligible entities are using eligible loans in providing services in persistent poverty counties, as defined by the Secretary. 
(e)Report to the CongressNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report detailing, for each eligible entity awarded a grant under this section, the name of the eligible entity and the geographic areas benefitting from the grant. (f)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated not more than $2,600,000,000 for fiscal year 2021, to remain available through fiscal year 2022. 
OCOVID–19 HERO ACT 
1.Short titleThis division may be cited as the COVID–19 Housing, Economic Relief, and Oversight Act or the COVID–19 HERO Act. IProviding Medical Equipment for First Responders and Essential Workers 101.COVID–19 emergency medical supplies enhancement (a)Determination on emergency supplies and relationship to state and local efforts (1)DeterminationFor the purposes of section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511), the following materials shall be deemed to be scarce and critical materials essential to the national defense and otherwise meet the requirements of section 101(b) of such Act during the COVID–19 emergency period: 
(A)Diagnostic tests, including serological tests, for COVID–19 and the reagents and other materials necessary for producing or conducting such tests. (B)Personal protective equipment, including face shields, N–95 respirator masks, and any other masks determined by the Secretary of Health and Human Services to be needed to respond to the COVID–19 pandemic, and the materials to produce such equipment. 
(C)Medical ventilators, the components necessary to make such ventilators, and medicines needed to use a ventilator as a treatment for any individual who is hospitalized for COVID–19. (D)Pharmaceuticals and any medicines determined by the Food and Drug Administration or another Government agency to be effective in treating COVID–19 (including vaccines for COVID–19) and any materials necessary to produce or use such pharmaceuticals or medicines (including self-injection syringes or other delivery systems). 
(E)Any other medical equipment or supplies determined by the Secretary of Health and Human Services or the Secretary of Homeland Security to be scarce and critical materials essential to the national defense for purposes of section 101 of the Defense Production Act of 1950 (50 U.S.C. 4511). (2)Exercise of title I authorities in relation to contracts by state and local governmentsIn exercising authorities under title I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) during the COVID–19 emergency period, the President (and any officer or employee of the United States to which authorities under such title I have been delegated)— 
(A)may exercise the prioritization or allocation authority provided in such title I to exclude any materials described in paragraph (1) ordered by a State or local government that are scheduled to be delivered within 15 days of the time at which—  (i)the purchase order or contract by the Federal Government for such materials is made; or 
(ii)the materials are otherwise allocated by the Federal Government under the authorities contained in such Act; and (B)shall, within 24 hours of any exercise of the prioritization or allocation authority provided in such title I— 
(i)notify any State or local government if the exercise of such authorities would delay the receipt of such materials ordered by such government; and (ii)take such steps as may be necessary to ensure that such materials ordered by such government are delivered in the shortest possible period. 
(3)Update to the Federal Acquisition RegulationNot later than 15 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to reflect the requirements of paragraph (2)(A). (b)Engagement with the private sector (1)Sense of congressThe Congress— 
(A)appreciates the willingness of private companies not traditionally involved in producing items for the health sector to volunteer to use their expertise and supply chains to produce essential medical supplies and equipment; (B)encourages other manufacturers to review their existing capacity and to develop capacity to produce essential medical supplies, medical equipment, and medical treatments to address the COVID–19 emergency; and 
(C)commends and expresses deep appreciation to individual citizens who have been producing personal protective equipment and other materials for, in particular, use at hospitals in their community. (2)Outreach representative (A)DesignationConsistent with the authorities in title VII of the Defense Production Act of 1950 (50 U.S.C. 4551 et seq.), the Administrator of the Federal Emergency Management Agency, in consultation with the Secretary of Health and Human Services, shall designate or shall appoint, pursuant to section 703 of such Act (50 U.S.C. 4553), an individual to be known as the Outreach Representative. Such individual shall— 
(i)be appointed from among individuals with substantial experience in the private sector in the production of medical supplies or equipment; and (ii)act as the Government-wide single point of contact during the COVID–19 emergency for outreach to manufacturing companies and their suppliers who may be interested in producing medical supplies or equipment, including the materials described under subsection (a). 
(B)Encouraging partnershipsThe Outreach Representative shall seek to develop partnerships between companies, in coordination with the Supply Chain Stabilization Task Force or any overall coordinator appointed by the President to oversee the response to the COVID–19 emergency, including through the exercise of the authorities under section 708 of the Defense Production Act of 1950 (50 U.S.C. 4558). (c)Enhancement of supply chain productionIn exercising authority under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) with respect to materials described in subsection (a), the President shall seek to ensure that support is provided to companies that comprise the supply chains for reagents, components, raw materials, and other materials and items necessary to produce or use the materials described in subsection (a). 
(d)Oversight of current activity and needs 
(1)Response to immediate needs 
(A)In generalNot later than 7 days after the date of the enactment of this Act, the President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall submit to the appropriate congressional committees a report assessing the immediate needs described in subparagraph (B) to combat the COVID–19 pandemic and the plan for meeting those immediate needs. (B)AssessmentThe report required by this paragraph shall include— 
(i)an assessment of the needs for medical supplies or equipment necessary to address the needs of the population of the United States infected by the virus SARS–CoV–2 that causes COVID–19 and to prevent an increase in the incidence of COVID–19 throughout the United States, including diagnostic tests, serological tests, medicines that have been approved by the Food and Drug Administration to treat COVID–19, and ventilators and medicines needed to employ ventilators; (ii)based on meaningful consultations with relevant stakeholders, an identification of the target rate of diagnostic testing for each State and an assessment of the need for personal protective equipment and other supplies (including diagnostic tests) required by— 
(I)health professionals, health workers, and hospital staff including supplies needed for worst case scenarios for surges of COVID–19 infections and hospitalizations; (II)workers in industries and sectors described in the Advisory Memorandum on Identification of Essential Critical Infrastructure Workers during the COVID–19 Response issued by the Director of Cybersecurity and Infrastructure Security Agency of the Department of Homeland Security on April 17, 2020 (and any expansion of industries and sectors included in updates to such advisory memorandum); 
(III)students, teachers, and administrators at primary and secondary schools; and (IV)other workers determined to be essential based on such consultation; 
(iii)an assessment of the quantities of equipment and supplies in the Strategic National Stockpile (established under section 319F–2 of the Public Health Service Act ((42 U.S.C. 247d–6b(a)(1))) as of the date of the report, and the projected gap between the quantities of equipment and supplies identified as needed in the assessment under clauses (i) and (ii) and the quantities in the Strategic National Stockpile; (iv)an identification of the industry sectors and manufacturers most ready to fulfill purchase orders for such equipment and supplies (including manufacturers that may be incentivized) through the exercise of authority under section 303(e) of the Defense Production Act of 1950 (50 U.S.C. 4533(e)) to modify, expand, or improve production processes to manufacture such equipment and supplies to respond immediately to a need identified in clause (i) or (ii); 
(v)an identification of Government-owned and privately-owned stockpiles of such equipment and supplies not included in the Strategic National Stockpile that could be repaired or refurbished; (vi)an identification of previously distributed critical supplies that can be redistributed based on current need; 
(vii)a description of any exercise of the authorities described under paragraph (1)(E) or (2)(A) of subsection (a); and (viii)an identification of critical areas of need, by county and by areas identified by the Indian Health Service, in the United States and the metrics and criteria for identification as a critical area. 
(C)PlanThe report required by this paragraph shall include a plan for meeting the immediate needs to combat the COVID–19 pandemic, including the needs described in subparagraph (B). Such plan shall include— (i)each contract the Federal Government has entered into to meet such needs, including the purpose of each contract, the type and amount of equipment, supplies, or services to be provided under the contract, the entity performing such contract, and the dollar amount of each contract; 
(ii)each contract that the Federal Government intends to enter into within 14 days after submission of such report, including the information described in subparagraph (B) for each such contract; and (iii)whether any of the contracts described in clause (i) or (ii) have or will have a priority rating under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including purchase orders pursuant to Department of Defense Directive 4400.1 (or any successor directive), subpart A of part 101 of title 45, Code of Federal Regulations, or any other applicable authority. 
(D)Additional requirementsThe report required by this paragraph, and each update required by subparagraph (E), shall include— (i)any requests for equipment and supplies from State or local governments and Indian Tribes, and an accompanying list of the employers and unions consulted in developing these requests; 
(ii)any modeling or formulas used to determine allocation of equipment and supplies, and any related chain of command issues on making final decisions on allocations; (iii)the amount and destination of equipment and supplies delivered; 
(iv)an explanation of why any portion of any contract described under subparagraph (C), whether to replenish the Strategic National Stockpile or otherwise, will not be filled; (v)of products procured under such contract, the percentage of such products that are used to replenish the Strategic National Stockpile, that are targeted to COVID–19 hotspots, and that are used for the commercial market; 
(vi)a description of the range of prices for goods described in subsection (a), or other medical supplies and equipment that are subject to shortages, purchased by the United States Government, transported by the Government, or otherwise known to the Government, which shall also identify all such prices that exceed the prevailing market prices of such goods prior to March 1, 2020, and any actions taken by the Government under section 102 of the Defense Production Act of 1950 or similar provisions of law to prevent hoarding of such materials and charging of such increased prices between March 1, 2020, and the date of the submission of the first report required by this paragraph, and, for all subsequent reports, within each reporting period; (vii)metrics, formulas, and criteria used to determine COVID–19 hotspots or areas of critical need for a State, county, or an area identified by the Indian Health Service; 
(viii)production and procurement benchmarks, where practicable; and (ix)results of the consultation with the relevant stakeholders required by subparagraph (B)(ii). 
(E)UpdatesThe President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall update such report every 14 days. (F)Public availabilityThe President shall make the report required by this paragraph and each update required by subparagraph (E) available to the public, including on a Government website. 
(2)Response to longer-term needs 
(A)In generalNot later than 14 days after the date of enactment of this Act, the President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall submit to the appropriate congressional committees a report containing an assessment of the needs described in subparagraph (B) to combat the COVID–19 pandemic and the plan for meeting such needs during the 6-month period beginning on the date of submission of the report. (B)AssessmentThe report required by this paragraph shall include— 
(i)an assessment of the elements describe in clauses (i) through (v) and clause (viii) of paragraph (1)(B); (ii)an assessment of needs related to COVID–19 vaccines; 
(iii)an assessment of the manner in which the Defense Production Act of 1950 could be exercised to increase services related to health surveillance to ensure that the appropriate level of contact tracing related to detected infections is available throughout the United States to prevent future outbreaks of COVID–19 infections; and (iv)an assessment of any additional services needed to address the COVID–19 pandemic. 
(C)PlanThe report required by this paragraph shall include a plan for meeting the longer-term needs to combat the COVID–19 pandemic, including the needs described in subparagraph (B). This plan shall include— (i)a plan to exercise authorities under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) necessary to increase the production of the medical equipment, supplies, and services that are essential to meeting the needs identified in subparagraph (B), including the number of N–95 respirator masks and other personal protective equipment needed, based on meaningful consultations with relevant stakeholders, by the private sector to resume economic activity and by the public and nonprofit sectors to significantly increase their activities; 
(ii)results of the consultations with the relevant stakeholders required by clause (i); (iii)an estimate of the funding and other measures necessary to rapidly expand manufacturing production capacity for such equipment and supplies, including— 
(I)any efforts to expand, retool, or reconfigure production lines; (II)any efforts to establish new production lines through the purchase and installation of new equipment; or 
(III)the issuance of additional contracts, purchase orders, purchase guarantees, or other similar measures; (iv)each contract the Federal Government has entered into to meet such needs or expand such production, the purpose of each contract, the type and amount of equipment, supplies, or services to be provided under the contract, the entity performing such contract, and the dollar amount of each contract; 
(v)each contract that the Federal Government intends to enter into within 14 days after submission of such report, including the information described in clause (iv) for each such contract;  (vi)whether any of the contracts described in clause (iv) or (v) have or will have a priority rating under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.), including purchase orders pursuant to Department of Defense Directive 4400.1 (or any successor directive), subpart A of part 101 of title 45, Code of Federal Regulations, or any other applicable authority; and 
(vii)the manner in which the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) could be used to increase services necessary to combat the COVID–19 pandemic, including services described in subparagraph (B)(ii). (D)UpdatesThe President, in coordination with the National Response Coordination Center of the Federal Emergency Management Agency, the Administrator of the Defense Logistics Agency, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, and heads of other Federal agencies (as appropriate), shall update such report every 14 days. 
(E)Public availabilityThe President shall make the report required by this subsection and each update required by subparagraph (D) available to the public, including on a Government website. (3)Report on exercising authorities under the Defense Production Act of 1950 (A)In generalNot later than 14 days after the date of the enactment of this Act, the President, in consultation with the Administrator of the Federal Emergency Management Agency, the Secretary of Defense, and the Secretary of Health and Human Services, shall submit to the appropriate congressional committees a report on the exercise of authorities under titles I, III, and VII of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) prior to the date of such report. 
(B)ContentsThe report required under subparagraph (A) and each update required under subparagraph (C) shall include, with respect to each exercise of such authority— (i)an explanation of the purpose of the applicable contract, purchase order, or other exercise of authority (including an allocation of materials, services, and facilities under section 101(a)(2) of the Defense Production Act of 1950 (50 U.S.C. 4511(a)(2)); 
(ii)the cost of such exercise of authority; and (iii)if applicable— 
(I)the amount of goods that were purchased or allocated; (II)an identification of the entity awarded a contract or purchase order or that was the subject of the exercise of authority; and 
(III)an identification of any entity that had shipments delayed by the exercise of any authority under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.). (C)UpdatesThe President shall update the report required under subparagraph (A) every 14 days. 
(D)Public availabilityThe President shall make the report required by this subsection and each update required by subparagraph (C) available to the public, including on a Government website. (4)Quarterly reportingThe President shall submit to Congress, and make available to the public (including on a Government website), a quarterly report detailing all expenditures made pursuant to titles I, III, and VII of the Defense Production Act of 1950 50 U.S.C. 4501 et seq.). 
(5)Exercise of loan authorities 
(A)In generalAny loan made pursuant to section 302 or 303 of the Defense Production Act of 1950, carried out by the International Development Finance Corporation pursuant to the authorities delegated by Executive Order 13922, shall be subject to the notification requirements contained in section 1446 of the BUILD Act of 2018 (22 U.S.C. 9656). (B)Appropriate congressional committeesFor purposes of the notifications required by subparagraph (A), the term appropriate congressional committees, as used section 1446 of the BUILD Act of 2018, shall be deemed to include the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing and Urban Development of the Senate. 
(6)SunsetThe requirements of this subsection shall terminate on the later of— (A)December 31, 2021; or 
(B)the end of the COVID–19 emergency period. (e)Enhancements to the Defense Production Act of 1950 (1)Health emergency authoritySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended by adding at the end the following: 
 
(c)Health emergency authorityWith respect to a public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act, or preparations for such a health emergency, the Secretary of Health and Human Services and the Administrator of the Federal Emergency Management Agency are authorized to carry out the authorities provided under this section to the same extent as the President.. (2)Emphasis on business concerns owned by women, minorities, veterans, and Native AmericansSection 108 of the Defense Production Act of 1950 (50 U.S.C. 4518) is amended— 
(A)in the heading, by striking MODERNIZATION OF SMALL BUSINESS SUPPLIERS and inserting SMALL BUSINESS PARTICIPATION AND FAIR INCLUSION; (B)by amending subsection (a) to read as follows: 
 
(a)Participation and inclusion 
(1)In generalIn providing any assistance under this Act, the President shall accord a strong preference for subcontractors and suppliers that are— (A)small business concerns; or 
(B)businesses of any size owned by women, minorities, veterans, and the disabled. (2)Special considerationTo the maximum extent practicable, the President shall accord the preference described under paragraph (1) to small business concerns and businesses described in paragraph (1)(B) that are located in areas of high unemployment or areas that have demonstrated a continuing pattern of economic decline, as identified by the Secretary of Labor.; and 
(C)by adding at the end the following:  (c)Minority definedIn this section, the term minority— 
(1)has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and (2)includes any indigenous person in the United States, including any territories of the United States.. 
(3)Additional information in annual reportSection 304(f)(3) of the Defense Production Act of 1950 (50 U.S.C. 4534(f)(3)) is amended by striking year. and inserting year, including the percentage of contracts awarded using Fund amounts to each of the groups described in section 108(a)(1)(B) (and, with respect to minorities, disaggregated by ethnic group), and the percentage of the total amount expended during such fiscal year on such contracts.. (4)Definition of national defenseSection 702(14) of the Defense Production Act of 1950 is amended by striking and critical infrastructure protection and restoration and inserting , critical infrastructure protection and restoration, and health emergency preparedness and response activities. 
(f)Securing essential medical materials 
(1)Statement of policySection 2(b) of the Defense Production Act of 1950 (50 U.S.C. 4502) is amended— (A)by redesignating paragraphs (3) through (8) as paragraphs (4) through (9), respectively; and 
(B)by inserting after paragraph (2) the following:  (3)authorities under this Act should be used when appropriate to ensure the availability of medical materials essential to national defense, including through measures designed to secure the drug supply chain, and taking into consideration the importance of United States competitiveness, scientific leadership and cooperation, and innovative capacity;. 
(2)Strengthening domestic capabilitySection 107 of the Defense Production Act of 1950 (50 U.S.C. 4517) is amended— (A)in subsection (a), by inserting (including medical materials) after materials; and 
(B)in subsection (b)(1), by inserting (including medical materials such as drugs to diagnose, cure, mitigate, treat, or prevent disease that essential to national defense) after essential materials. (3)Strategy on securing supply chains for medical articlesTitle I of the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.) is amended by adding at the end the following: 
 
109.Strategy on securing supply chains for medical materials 
(a)In generalNot later than 180 days after the date of the enactment of this section, the President, in consultation with the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of Defense, shall transmit a strategy to the appropriate Members of Congress that includes the following: (1)A detailed plan to use the authorities under this title and title III, or any other provision of law, to ensure the supply of medical materials (including drugs to diagnose, cure, mitigate, treat, or prevent disease) essential to national defense, to the extent necessary for the purposes of this Act. 
(2)An analysis of vulnerabilities to existing supply chains for such medical articles, and recommendations to address the vulnerabilities. (3)Measures to be undertaken by the President to diversify such supply chains, as appropriate and as required for national defense; and 
(4)A discussion of— (A)any significant effects resulting from the plan and measures described in this subsection on the production, cost, or distribution of vaccines or any other drugs (as defined under section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)); 
(B)a timeline to ensure that essential components of the supply chain for medical materials are not under the exclusive control of a foreign government in a manner that the President determines could threaten the national defense of the United States; and (C)efforts to mitigate any risks resulting from the plan and measures described in this subsection to United States competitiveness, scientific leadership, and innovative capacity, including efforts to cooperate and proactively engage with United States allies. 
(b)Progress reportFollowing submission of the strategy under subsection (a), the President shall submit to the appropriate Members of Congress an annual progress report evaluating the implementation of the strategy, and may include updates to the strategy as appropriate. The strategy and progress reports shall be submitted in unclassified form but may contain a classified annex. (c)Appropriate members of congressThe term appropriate Members of Congress means the Speaker, majority leader, and minority leader of the House of Representatives, the majority leader and minority leader of the Senate, the Chairman and Ranking Member of the Committees on Armed Services and Financial Services of the House of Representatives, and the Chairman and Ranking Member of the Committees on Armed Services and Banking, Housing, and Urban Affairs of the Senate.. 
(g)GAO report 
(1)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on ensuring that the United States Government has access to the medical supplies and equipment necessary to respond to future pandemics and public health emergencies, including recommendations with respect to how to ensure that the United States supply chain for diagnostic tests (including serological tests), personal protective equipment, vaccines, and therapies is better equipped to respond to emergencies, including through the use of funds in the Defense Production Act Fund under section 304 of the Defense Production Act of 1950 (50 U.S.C. 4534) to address shortages in that supply chain. (2)Review of assessment and plan (A)In generalNot later than 30 days after each of the submission of the reports described in paragraphs (1) and (2) of subsection (d), the Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of such reports, including identifying any gaps and providing any recommendations regarding the subject matter in such reports. 
(B)Monthly reviewNot later than a month after the submission of the assessment under subparagraph (A), and monthly thereafter, the Comptroller General shall issue a report to the appropriate congressional committees with respect to any updates to the reports described in paragraph (1) and (2) of subsection (d) that were issued during the previous 1-month period, containing an assessment of such updates, including identifying any gaps and providing any recommendations regarding the subject matter in such updates. (h)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Appropriations, Armed Services, Energy and Commerce, Financial Services, Homeland Security, and Veterans’ Affairs of the House of Representatives and the Committees on Appropriations, Armed Services, Banking, Housing, and Urban Affairs, Health, Education, Labor, and Pensions, Homeland Security and Governmental Affairs, and Veterans’ Affairs of the Senate. (2)COVID–19 emergency periodThe term COVID–19 emergency period means the period beginning on the date of enactment of this Act and ending after the end of the incident period for the emergency declared on March 13, 2020, by the President under Section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. 
(3)Relevant stakeholderThe term relevant stakeholder means— (A)representative private sector entities; 
(B)representatives of the nonprofit sector; (C)representatives of primary and secondary school systems; and 
(D)representatives of labor organizations representing workers, including unions that represent health workers, manufacturers, teachers, other public sector employees, and service sector workers. (4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States. 
IIProtecting Renters and Homeowners From Evictions and Foreclosures 
201.Emergency rental assistance and rental market stabilization 
(a)DefinitionsIn this section: (1)Indian tribeThe term Indian tribe has the meaning given the such term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). 
(2)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). (3)Secretary The term Secretary means the Secretary of Housing and Urban Development. 
(4)Tribally designated housing entityThe term tribally designated housing entity has the meaning given such term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $50,000,000,000 for an additional amount for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), to remain available until expended (subject to subsection (e) of this section), to be used for providing short- or medium-term assistance with rent and rent-related costs (including tenant-paid utility costs, utility- and rent-arrears, fees charged for those arrears, and security and utility deposits) in accordance with paragraphs (4) and (5) of section 415(a) of such Act (42 U.S.C. 11374(a)) and this section. 
(c)Definition of at Risk of HomelessnessNotwithstanding section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), for purposes of assistance made available with amounts made available pursuant to subsection (b), the term at risk of homelessness means, with respect to an individual or family, that the individual or family— (1)except as provided in subsection (d)(1)(C), has an income below 80 percent of the median income for the area as determined by the Secretary; and 
(2)has an inability to attain or maintain housing stability or has insufficient resources to pay for rent or utilities. (d)Income Targeting and CalculationFor purposes of assistance made available with amounts made available pursuant to subsection (b)— 
(1)each recipient of such amounts shall use— (A)not less than 40 percent of the amounts received only for providing assistance to individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 30 percent of the median income for the area as determined by the Secretary; 
(B)not less than 70 percent of the amounts received only for providing assistance to individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 50 percent of the median income for the area as determined by the Secretary; and (C)the remainder of the amounts received only for providing assistance to individuals or families experiencing homelessness, or for persons or families at risk of homelessness who have incomes not exceeding 80 percent of the median income for the area as determined by the Secretary, except that the recipient may establish a higher percentage limit for purposes of subsection (c)(1), which shall not in any case exceed 120 percent of the area median income, provided that the recipient— 
(i)proposes to permit such assistance to individuals and households in its plan to carry out activities under this section; and (ii)solicits public comment on the proposal; and 
(2)in determining the income of a household for homelessness prevention assistance— (A)the calculation of income performed at the time of application for the assistance, including arrearages, shall consider only income that the household is receiving at the time of the application, and any income recently terminated shall not be included; 
(B)any subsequent calculation of income performed with respect to households receiving ongoing assistance shall consider only the income that the household is receiving at the time of the review; and (C)the calculation of income performed with respect to households receiving assistance for arrearages shall consider only the income that the household was receiving at the time the arrearages were incurred. 
(e)3-year availability 
(1)In generalEach recipient of amounts made available pursuant to subsection (b) shall— (A)expend not less than 60 percent of the grant amounts within 2 years of the date on which the funds became available to the recipient for obligation; and 
(B)expend 100 percent of the grant amounts within 3 years of the date on which the funds became available to the recipient for obligation. (2)Reallocation after 2 years (A)In generalThe Secretary may recapture any amounts not expended in compliance with paragraph (1)(A) and reallocate those amounts to recipients in compliance with the formula described in subsection (i) and this paragraph. 
(B)States, metropolitan cities, and urban countiesFunds recaptured under subparagraph (A) with respect to a recipient described in subsection (i)(1)(B) shall be reallocated to other participating recipients of funds described in subsection (i)(1)(B). (C)Indian tribes, tribally designated housing entities, and Department of Hawaiian Home LandsFunds recaptured under subparagraph (A) with respect to a recipient described in subsection (i)(1)(A)(i)(I) shall be reallocated to other participating recipients of funds described in subsection (i)(1)(A)(i)(I). 
(D)Insular areasFunds recaptured under subparagraph (A) with respect to a recipient described in subsection (i)(1)(A)(i)(II) shall be reallocated to other participating recipients of funds described in subsection (i)(1)(A)(i)(II). (f)Rent Restrictions (1)InapplicabilitySection 576.106(d) of title 24, Code of Federal Regulations, or any successor regulation, shall not apply with respect to homelessness prevention assistance made available with amounts made available pursuant to subsection (b). 
(2)Amount of rental assistanceIn providing homelessness prevention assistance with amounts made available pursuant to subsection (b), the maximum amount of rental assistance that may be provided shall be the greater of— (A)120 percent of the higher of— 
(i)the fair market rent established by the Secretary for the metropolitan area or county; or (ii)the applicable small area fair market rent established by the Secretary; or 
(iii)such higher amount as the Secretary shall determine is needed to cover market rents in the area. (g)SubleasesA recipient of amounts made available pursuant to subsection (b) shall not be prohibited from providing assistance authorized under subsection (b) with respect to subleases that are valid under State law. 
(h)Utility payment and rental arrearagesIn providing assistance with amounts made available pursuant to subsection (b) of this section— (1)sections 576.105(a)(5) and 576.106(a)(3) of title 24, Code of Federal Regulations, shall each be applied by substituting 12 months for 6 months; and 
(2)notwithstanding section 576.106(g) of title 24, Code of Federal Regulations, where such assistance is solely with respect to rental arrears, the recipient shall not be required to provide a written lease or evidence of an oral agreement. (i)Allocation of assistance (1)In generalIn allocating amounts made available pursuant to subsection (b), the Secretary shall— 
(A) 
(i)for any purpose authorized in this section— (I)allocate 2 percent of such amount for Indian tribes and tribally designated housing entities under the formula established under section 302 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4152), except that 0.3 percent of the amount allocated under this subclause shall be allocated for the Department of Hawaiian Home Lands; and 
(II)allocate 0.3 percent of such amount for the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands; and (ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated under clause (i) in accordance with those allocations and provide the recipients with any necessary guidance for use of the funds; and 
(B) 
(i)not later than 7 days after the date of enactment of this Act and after setting aside amounts under subparagraph (A)— (I)allocate 50 percent of any such remaining amounts under the formula specified in subsections (a), (b), and (e) of section 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373) for each State, metropolitan city, and urban county that is to receive a direct grant of such amounts; 
(II)allocate 50 percent of any such remaining amounts through the formula used by the Secretary to distribute the second allocation of grants in accordance with the formula described in the matter under the heading Department of Housing and Urban Development—Community Planning and Development—Homeless Assistance Grants in title XII of division B of the CARES Act (Public Law 116–136) for each State, metropolitan city, and urban county that is to receive a direct grant of such amounts; and (III)notify each direct grantee of the total amount to be allocated under this clause; and 
(ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated under clause (i) in accordance with those allocations and provide the recipient with any necessary guidance for use of the funds. (2)Allocations to States (A)In generalNotwithstanding section 414(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373(a)) and section 576.202(a) of title 24, Code of Federal Regulations, or any successor regulation, a State recipient of an allocation under this section may elect to use up to 100 percent of its allocation to carry out activities eligible under this section directly. 
(B)RequirementAny State recipient making an election described in subparagraph (A) shall serve households throughout the entire State, including households in rural communities and small towns. (3)Election not to administer (A)Metropolitan cities and urban countiesIf a recipient under paragraph (1)(B) other than a State elects not to receive funds under this section, such funds shall be allocated to the State recipient in which the recipient is located. 
(B)Indian tribes, tribally designated housing entities, and Department of Hawaiian HomelandsIf a recipient under paragraph (1)(A)(i)(I) elects not to receive funds under this section, such funds shall be allocated to other participating recipients of funds under paragraph (1)(A)(i)(I). (C)Insular areasIf a recipient under paragraph (1)(A)(i)(II) elects not to receive funds under this section, such funds shall be allocated to other participating recipients of funds under paragraph (1)(A)(i)(II). 
(D)Partnerships, subgrants, and contractsA recipient of a grant under this section may distribute funds through partnerships, subgrants, or contracts with an entity, such as a public housing agency, that is capable of carrying out activities under this section. (j)Inapplicability of Matching RequirementSection 416(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to subsection (b) of this section. 
(k)Reimbursement of Eligible ActivitiesAmounts made available pursuant to subsection (b) may be used by a recipient to reimburse expenditures incurred for eligible activities under this section carried out after the date of enactment of this Act. (l)Prohibition on PrerequisitesNone of the funds made available under this section may be used to require any individual or household receiving assistance under this section to receive treatment or perform any other prerequisite activities as a condition for receiving such assistance. 
(m)Waivers and Alternative Requirements 
(1)In general 
(A)AuthorityIn administering the amounts made available pursuant to subsection (b), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such amounts (except for requirements related to fair housing, nondiscrimination, labor standards, prohibition on prerequisites, minimum data reporting, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is necessary to expedite the use of funds made available pursuant to this section, to respond to public health orders or conditions related to the COVID–19 emergency, or to ensure that eligible individuals can attain or maintain housing stability. (B)Public noticeThe Secretary shall notify the public through the Federal Register or other appropriate means of any waiver or alternative requirement under this paragraph, and that such public notice shall be provided, at a minimum, on the internet at the appropriate Government website or through other electronic media, as determined by the Secretary. 
(C)Eligibility requirementsEligibility for rental assistance or housing relocation and stabilization services shall not be restricted based upon the prior receipt of assistance under the program during the preceding three years. (D)Inspections of current housing unitsA recipient of funds made available pursuant to subsection (b) may elect not to conduct inspections for minimum habitability standards described in section 576.403 of title 24, Code of Federal Regulations, or any successor regulation, for any assistance under this section that is provided on behalf of an individual or household who will continue to reside in the same housing unit in which they resided immediately before receiving the assistance. 
(2)Public hearings 
(A)Inapplicability of in-person hearing requirements during the covid–19 emergency 
(i)In generalA recipient under this section shall not be required to hold in-person public hearings in connection with its citizen participation plan, but shall provide citizens with notice, including publication of its plan for carrying out this section on the internet, and a reasonable opportunity to comment of not less than 5 days. (ii)Resumption of in-person hearing requirementsAfter the period beginning on the date of enactment of this Act and ending on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic, and after the period described in subparagraph (B)(i), the Secretary shall direct recipients under this section to resume pre-crisis public hearing requirements. 
(B)Virtual public hearings 
(i)In generalDuring the period that national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a recipient may fulfill applicable public hearing requirements for all grants from funds made available pursuant to this section by carrying out virtual public hearings. (ii)RequirementsAny virtual hearings held under clause (i) by a recipient under this section shall provide reasonable notification and access for citizens in accordance with the recipient’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses. 
(n)ConsultationIn addition to any other citizen participation and consultation requirements, in developing and implementing a plan to carry out this section, each recipient of funds made available pursuant to this section shall consult with— (1)the applicable Continuum or Continuums of Care for the area served by the recipient; 
(2)organizations representing underserved communities and populations; and (3)organizations with expertise in affordable housing, fair housing, and services for people with disabilities. 
(o)Administration 
(1)By SecretaryOf any amounts made available pursuant to subsection (b)— (A)not more than the lesser of 0.5 percent, or $15,000,000, may be used by the Secretary for staffing, training, technical assistance, technology, monitoring, research, and evaluation activities necessary to carry out the program carried out under this section, and such amounts shall remain available until September 30, 2024; and 
(B)not more than $2,000,000 shall be available to the Office of the Inspector General of the Department of Housing and Urban Development for audits and investigations of the program authorized under this section. (2)By recipientsNotwithstanding section 576.108 of title 24 of the Code of Federal Regulations, or any successor regulation, with respect to amounts made available pursuant to subsection (b), a recipient may use up to 10 percent of funds received for payment of administrative costs related to the planning and execution of eligible activities carried out under this section. 
202.Homeowner assistance fund 
(a)DefinitionsIn this section: (1)FundThe term Fund means the Homeowner Assistance Fund established under subsection (b). 
(2)SecretaryThe term Secretary means the Secretary of the Treasury. (3)StateThe term State means any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands. 
(b)Establishment of fundThere is established at the Department of the Treasury a Homeowner Assistance Fund to provide such funds as are made available under subsection (g) to State housing finance agencies for the purpose of preventing homeowner mortgage defaults, foreclosures, and displacements of individuals and families experiencing financial hardship after January 21, 2020. (c)Allocation of funds (1)AdministrationOf any amounts made available for the Fund, the Secretary of the Treasury may allocate, in the aggregate, an amount not exceeding 5 percent— 
(A)to the Office of Financial Stability established under section 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a)) to administer and oversee the Fund, and to provide technical assistance to States for the creation and implementation of State programs to administer assistance from the Fund; and (B)to the Inspector General of the Department of the Treasury for oversight of the program under this section. 
(2)For statesThe Secretary shall establish such criteria as are necessary to allocate the funds available within the Fund for each State. The Secretary shall allocate such funds among all States taking into consideration the number of unemployment claims within a State relative to the nationwide number of unemployment claims. (3)Small state minimumThe amount allocated for each State shall not be less than $80,000,000. 
(4)Set-aside for insular areasNotwithstanding any other provision of this section, of the amounts appropriated under subsection (g), the Secretary shall reserve $65,000,000 to be disbursed to Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands based on each such territory’s share of the combined total population of all such territories, as determined by the Secretary. For the purposes of this paragraph, population shall be determined based on the most recent year for which data are available from the United States Census Bureau. (5)Set-aside for Indian Tribes and Native Hawaiians (A)Indian tribesNotwithstanding any other provision of this section, of the amounts appropriated under subsection (g), the Secretary shall use 5 percent to make grants in accordance with subsection (f) to eligible recipients for the purposes described in subsection (e)(1). 
(B)Native HawaiiansOf the funds set aside under subparagraph (A), the Secretary shall use 0.3 percent to make grants to the Department of Hawaiian Home Lands in accordance with subsection (f) for the purposes described in subsection (e)(1). (d)Disbursement of funds (1)AdministrationExcept for amounts made available for assistance under subsection (f), State housing finance agencies shall be primarily responsible for administering amounts disbursed from the Fund, but may delegate responsibilities and sub-allocate amounts to community development financial institutions and State agencies that administer Low-Income Home Energy Assistance Program of the Department of Health and Human Services. 
(2)Notice of fundingThe Secretary shall provide public notice of the amounts that will be made available to each State and the method used for determining such amounts not later than the expiration of the 14-day period beginning on the date of the enactment of this Act of enactment. (3)Shfa plans (A)EligibilityTo be eligible to receive funding allocated for a State under the section, a State housing finance agency for the State shall submit to the Secretary a plan for the implementation of State programs to administer, in part or in full, the amount of funding the state is eligible to receive, which shall provide for the commencement of receipt of applications by homeowners for assistance, and funding of such applications, not later than the expiration of the 6-month period beginning upon the approval under this paragraph of such plan. 
(B)Multiple plans. A State housing finance agency may submit multiple plans, each covering a separate portion of funding for which the State is eligible. (C)TimingThe Secretary shall approve or disapprove a plan within 30 days after the plan’s submission and, if disapproved, explain why the plan could not be approved. 
(D)Disbursement upon approvalThe Secretary shall disburse to a State housing finance agency the appropriate amount of funding upon approval of the agency’s plan. (E)AmendmentsA State housing finance agency may subsequently amend a plan that has previously been approved, provided that any plan amendment shall be subject to the approval of the Secretary. The Secretary shall approve any plan amendment or disapprove such amendment explain why the plan amendment could not be approved within 45 days after submission to the Secretary of such amendment. 
(F)Technical assistanceThe Secretary shall provide technical assistance for any State housing finance agency that twice fails to have a submitted plan approved. (4)Plan templatesThe Secretary shall, not later than 30 days after the date of the enactment of this Act, publish templates that States may utilize in drafting the plans required under paragraph (3)(A). The template plans shall include standard program terms and requirements, as well as any required legal language, which State housing finance agencies may modify with the consent of the Secretary. 
(e)Permissible uses of fund 
(1)In generalFunds made available to State housing finance agencies pursuant to this section may be used for the purposes established under subsection (b), which may include— (A)mortgage payment assistance, including financial assistance to allow a borrower to reinstate their mortgage or to achieve a more affordable mortgage payment, which may include principal reduction or rate reduction, provided that any mortgage payment assistance is tailored to a borrower’s needs and their ability to repay, and takes into consideration the loss mitigation options available to the borrower; 
(B)assistance with payment of taxes, hazard insurance, flood insurance, mortgage insurance, or homeowners’ association fees; (C)utility payment assistance, including electric, gas, water, and internet service, including broadband internet access service (as such term is defined in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation)); 
(D)reimbursement of funds expended by a State or local government during the period beginning on January 21, 2020, and ending on the date that the first funds are disbursed by the State under the Fund, for the purpose of providing housing or utility assistance to individuals or otherwise providing funds to prevent foreclosure or eviction of a homeowner or prevent mortgage delinquency or loss of housing or critical utilities as a response to the coronavirus disease 2019 (COVID–19) pandemic; and (E)any other assistance for homeowners to prevent eviction, mortgage delinquency or default, foreclosure, or the loss of essential utility services. 
(2)Targeting 
(A)RequirementNot less than 60 percent of amounts made available for each State or other entity allocated amounts under subsection (c) shall be used for activities under paragraph (1) that assist homeowners having incomes equal to or less than 80 percent of the area median income. (B)Determination of incomeIn determining the income of a household for purposes of this paragraph, income shall be considered to include only income that the household is receiving at the time of application for assistance from the Fund and any income recently terminated shall not be included, except that for purposes of households receiving assistance for arrearages income shall include only the income that the household was receiving at the time such arrearages were incurred. 
(C)Language assistanceEach State housing finance agency or other entity allocated amounts under subsection (c) shall make available to each applicant for assistance from amounts from the Fund language assistance in any language for which such language assistance is available to the State housing finance agency or entity in and shall provide notice to each such applicant that such language assistance is available. (3)Administrative expensesNot more than 15 percent of the amount allocated to a State pursuant to subsection (c) may be used by a State housing financing agency for administrative expenses. Any amounts allocated to administrative expenses that are no longer necessary for administrative expenses may be used in accordance with paragraph (1). 
(f)Tribal and Native Hawaiian assistance 
(1)DefinitionsIn this subsection: (A)Department of Hawaiian Home LandsThe term Department of Hawaiian Home Lands has the meaning given the term in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (42 U.S.C. 4221). 
(B)Eligible recipientThe term eligible recipient means any entity eligible to receive a grant under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111). (2)Requirements (A)AllocationExcept for the funds set aside under subsection (c)(5)(B), the Secretary shall allocate the funds set aside under subsection (c)(5)(A) using the allocation formula described in subpart D of part 1000 of title 24, Code of Federal Regulations (or any successor regulations). 
(B)Native HawaiiansThe Secretary shall use the funds made available under subsection (c)(5)(B) in accordance with part 1006 of title 24, Code of Federal Regulations (or successor regulations). (3)TransferThe Secretary shall transfer any funds made available under subsection (c)(5) that have not been allocated by an eligible recipient or the Department of Hawaiian Home Lands, as applicable, to provide the assistance described in subsection (e)(1) by December 31, 2030, to the Secretary of Housing and Urban Development to carry out the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.). 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Homeowner Assistance Fund established under subsection (b), $21,000,000,000, to remain available until expended. (h)Use of housing finance agency innovation fund for the hardest hit housing markets fundsA State housing finance agency may reallocate any administrative or programmatic funds it has received as an allocation from the Housing Finance Agency Innovation Fund for the Hardest Hit Housing Markets created pursuant to section 101(a) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(a)) that have not been otherwise allocated or disbursed as of the date of enactment of this Act to supplement any administrative or programmatic funds received from the Housing Assistance Fund. Such reallocated funds shall not be considered when allocating resources from the Housing Assistance Fund using the process established under subsection (c) and shall remain available for the uses permitted and under the terms and conditions established by the contract with Secretary created pursuant to subsection (d)(1) and the terms of subsection (i). 
(i)Reporting requirementsThe Secretary shall provide public reports not less frequently than quarterly regarding the use of funds provided by the Homeowner Assistance Fund. Such reports shall include the following data by State and by program within each State, both for the past quarter and throughout the life of the program— (1)the amount of funds allocated; 
(2)the amount of funds disbursed; (3)the number of households and individuals assisted; 
(4)the acceptance rate of applicants; (5)the type or types of assistance provided to each household; 
(6)whether the household assisted had a federally backed loan and identification of the Federal entity backing such loan; (7)the average amount of funding provided per household receiving assistance and per type of assistance provided; 
(8)the average number of monthly payments that were covered by the funding amount that a household received, as applicable, disaggregated by type of assistance provided; (9)the income level of each household receiving assistance; and 
(10)the outcome 12 months after the household has received assistance.Each report under this subsection shall disaggregate the information provided under paragraphs (3) through (10) by State, zip code, racial and ethnic composition of the household, and whether or not the person from the household applying for assistance speaks English as a second language. 203.Protecting renters and homeowners from evictions and foreclosures (a)Eviction moratoriumThe CARES Act is amended by striking section 4024 (15 U.S.C. 9058; Public Law 116–136; 134 Stat. 492) and inserting the following new section: 
 
4024.Temporary moratorium on eviction filings 
(a)Congressional findingsThe Congress finds that— (1)according to the 2018 American Community Survey, 36 percent of households in the United States—more than 43 million households—are renters; 
(2)in 2019 alone, renters in the United States paid $512 billion in rent; (3)according to the Joint Center for Housing Studies of Harvard University, 20.8 million renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10.9 million renters spent more than 50 percent of their incomes on housing in the same year; 
(4)according to data from the Department of Labor, more than 30 million people have filed for unemployment since the COVID–19 pandemic began; (5)the impacts of the spread of COVID–19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and 
(6)evictions in the current environment would increase homelessness and housing instability which would be counterproductive towards the public health goals of keeping individuals in their homes to the greatest extent possible. (b)MoratoriumDuring the period beginning on the date of the enactment of this Act and ending 12 months after such date of enactment, the lessor of a covered dwelling located in such State may not— 
(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges; or (2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent. 
(c)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant— 
(A)pursuant to a residential lease; or (B)without a lease or with a lease terminable at will under State law. 
(2)DwellingThe term dwelling has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602) and includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)). (d)Notice to vacate after moratorium expiration dateAfter the expiration of the period described in subsection (b), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling by reason of nonpayment of rent or other fees or charges before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the expiration of the period described in subsection (b), of a notice to vacate the covered dwelling.. 
(b)Mortgage relief 
(1)Forbearance and foreclosure moratorium for covered mortgage loansSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—  (A)by striking Federally backed mortgage loan each place that term appears and inserting covered mortgage loan; and  
(B)in subsection (a)—  (i)by amending paragraph (2) to read as follows:  
 
(2)Covered mortgage loanThe term covered mortgage loan—  (A)means any credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a 1- to 4-unit dwelling or on residential real property that includes a 1- to 4-unit dwelling; and  
(B)does not include a credit transaction under an open end credit plan other than a reverse mortgage.; and (ii)by adding at the end the following:  
 
(3)Covered periodWith respect to a loan, the term covered period means the period beginning on the date of enactment of this Act and ending 12 months after such date of enactment.. (2)Automatic forbearance for delinquent borrowersSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (5) of this subsection, is further amended by adding at the end the following:  
 
(9)Automatic forbearance for delinquent borrowers of covered mortgage loans that are not federally-insured reverse mortgage loans 
(A)In generalNotwithstanding any other law governing forbearance relief, with respect to any covered mortgage loan that is not a federally-insured reverse mortgage loan—  (i)any borrower whose covered mortgage loan became 60 days delinquent between March 13, 2020, and the date of enactment of this paragraph, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the date of enactment of this paragraph, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement; and  
(ii)any borrower whose covered mortgage loan becomes 60 days delinquent between the date of enactment of this paragraph and the end of the covered period, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the 60th day of delinquency, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement.  (B)Initial extensionAn automatic forbearance provided under subparagraph (A) shall be extended for up to an additional 120 days upon the request of the borrower, oral or written, submitted to the servicer of the borrower affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.  
(C)Subsequent extensionA forbearance extended under subparagraph (B) shall be further extended by the servicer, for the period or periods requested, for a total forbearance period of up to 12 months (including the period of automatic forbearance), upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.  (D)Right to elect to continue making payments (i)In generalWith respect to a forbearance provided under this paragraph, the borrower of the covered mortgage loan may elect to continue making regular payments on the covered mortgage loan.  
(ii)Loss mitigationA borrower who makes an election described in clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.  (E)Right to shorten forbearance (i)In generalAt the request of a borrower, any period of forbearance provided to the borrower under this paragraph may be shortened.  
(ii)Loss mitigationA borrower who makes a request under clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.  (10)Automatic extension of due and payable status for certain reverse mortgage loans (A)In generalWhen any covered mortgage loan that is also a federally-insured reverse mortgage loan, during the covered period, is due and payable due to the death of the last surviving borrower but the property to which the covered mortgage loan relates is not vacant or abandoned, or the covered mortgage loan is eligible to be called due and payable due to a property charge default, or if the borrower defaults on a property charge repayment plan, or if the borrower defaults for failure to complete property repairs, or if an obligation of the borrower under the Security Instrument is not performed, the mortgagee automatically shall be granted a 180-day extension of—  
(i)the mortgagee’s deadline to request due and payable status from the Department of Housing and Urban Development, where applicable;  (ii)the mortgagee’s deadline to send notification to the mortgagor or his or her heirs that the loan is due and payable;  
(iii)the deadline to initiate foreclosure;  (iv)any reasonable diligence period related to foreclosure or the Mortgagee Optional Election;  
(v)any deadline relevant to establishing that a non-borrowing spouse may be eligible for a deferral period;  (vi)if applicable, the deadline to obtain the due and payable appraisal; and  
(vii)any claim submission deadline, including the 6-month acquired property marketing period.  (B)Length of extension of due and payable statusThe mortgagee shall not request due and payable status from the Secretary of Housing and Urban Development nor initiate or continue a foreclosure action during this 180-day period described in subparagraph (A), which shall be considered a forbearance period.  
(C)ExtensionA forbearance provided under subparagraph (B) and related deadline extension authorized under subparagraph (A) shall be extended for the period or periods requested, for a total forbearance period of up to 12 months upon—  (i)the request of the borrower, oral or written, submitted to the servicer of the borrower affirming that the borrower is experiencing a financial hardship that prevents the borrower from making payments on property charges, completing property repairs, or performing an obligation of the borrower under the Security Instrument due, directly or indirectly, to the COVID–19 emergency;  
(ii)the request of a non-borrowing spouse, oral or written, submitted to the servicer affirming that the non-borrowing spouse has been unable to satisfy all criteria for the Mortgagee Optional Election program due, directly or indirectly, to the COVID–19 emergency, or to perform all actions necessary to become an eligible non-borrowing spouse following the death of all borrowers; or  (iii)the request of a successor-in-interest of the borrower, oral or written, submitted to the servicer affirming the difficulty of the heir in satisfying the reverse mortgage loan due, directly or indirectly, to the COVID–19 emergency.  
(D)Curtailment of debenture interestWhere any covered mortgage loan that is also a federally insured reverse mortgage loan is in default during the covered period and subject to a prior event which provides for curtailment of debenture interest in connection with a claim for insurance benefits, the curtailment of debenture interest shall be suspended during any forbearance period provided herein.. (3)Additional foreclosure and repossession protectionsSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)) is amended—  
(A)in paragraph (2), by striking may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2020 and inserting may not initiate or proceed with any judicial or non-judicial foreclosure process, schedule a foreclosure sale, move for a foreclosure judgment or order of sale, execute a foreclosure related eviction or foreclosure sale for the 6-month period beginning on the date of enactment of the COVID–19 HERO Act; and  (B)by adding at the end the following:  
 
(3)Repossession moratoriumIn the case of personal property, including any recreational or motor vehicle, used as a dwelling, no person may use any judicial or non-judicial procedure to repossess or otherwise take possession of the property for the 6-month period beginning on the date of enactment of this paragraph.. (4)Mortgage forbearance reformsSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—  
(A)in subsection (b), by striking paragraphs (1), (2), and (3) and inserting the following:   (1)In generalDuring the covered period, a borrower with a covered mortgage loan who has not obtained automatic forbearance pursuant to this section and who is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency may request forbearance on the covered mortgage loan, regardless of delinquency status, by—  
(A)submitting a request, orally or in writing, to the servicer of the covered mortgage loan; and  (B)affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency.  
(2)Duration of forbearance 
(A)In generalUpon a request by a borrower to a servicer for forbearance under paragraph (1), the forbearance shall be granted by the servicer for the period requested by the borrower, up to an initial length of 180 days, the length of which shall be extended by the servicer, at the request of the borrower for the period or periods requested, for a total forbearance period of not more than 12 months.  (B)Minimum forbearance amountsFor purposes of granting a forbearance under this paragraph, a servicer may grant an initial forbearance with a term of not less than 90 days, provided that it is automatically extended for an additional 90 days unless the servicer confirms the borrower does not want to renew the forbearance or that the borrower is no longer experiencing a financial hardship that prevents the borrower from making timely mortgage payments due, directly or indirectly, to the COVID–19 emergency.  
(C)Right to shorten forbearance 
(i)In generalAt the request of a borrower, any period of forbearance described under this paragraph may be shortened.  (ii)Loss mitigationA borrower who makes a request under clause (i) shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance.  
(3)Accrual of interest or feesA servicer shall not charge a borrower any fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) in connection with a forbearance, provided that a servicer may offer the borrower a modification option at the end of a forbearance period granted hereunder that includes the capitalization of past due principal and interest and escrow payments as long as the principal and interest payment of the borrower under such modification remains at or below the contractual principal and interest payments owed under the terms of the mortgage contract before such forbearance period except as the result of a change in the index of an adjustable rate mortgage, or, in the case of loans insured by the Federal Housing Administration, except in a modification compliant with applicable Federal Housing Administration policies.  (4)Communication with servicersAny communication between a borrower and a servicer described in this section may be made in writing or orally, at the election of the borrower.  
(5)Communication with borrowers with a disability 
(A)In generalUpon request from a borrower, servicers shall communicate with borrowers who have a disability in the preferred method of communication of the borrower.  (B)DefinitionIn this paragraph, the term disability has the meaning given the term handicap in section 802 of the Fair Housing Act (42 U.S.C. 3602).; and 
(B)in subsection (c), by amending paragraph (1) to read as follows:   (1)No documentation requiredA servicer of a covered mortgage loan shall not require any documentation with respect to a forbearance under this section other than the oral or written affirmation of the borrower to a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. An oral request for forbearance and oral affirmation of hardship by the borrower shall be sufficient for the borrower to obtain or extend a forbearance.. 
(5)Other servicer requirements during forbearanceSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (3) of this subsection, is amended by adding at the end the following:   (4)Forbearance terms noticeWithin 30 days of a servicer of a covered mortgage loan providing forbearance to a borrower under subsection (b) or paragraph (9) or (10), or 10 days if the forbearance is for a term of less than 60 days, but only where the forbearance was provided in response to a request by the borrower for forbearance or when an automatic forbearance was initially provided under paragraph (9) or (10), and not when an existing forbearance is automatically extended, the servicer shall provide the borrower with a notice in accordance with the terms in paragraph (5).  
(5)Contents of noticeThe written notice required under paragraph (4) shall state in plain language—  (A)the specific terms of the forbearance;  
(B)the beginning and ending dates of the forbearance;  (C)that the borrower is eligible for not more than 12 months of forbearance;  
(D)that the borrower may request an extension of the forbearance unless the borrower will have reached the maximum period at the end of the forbearance;  (E)that the borrower may request that the initial or extended period be shortened at any time;  
(F)that the borrower should contact the servicer before the end of the forbearance period;  (G)a description of the loss mitigation options that may be available to the borrower at the end of the forbearance period based on the specific covered mortgage loan of the borrower;  
(H)information on how to find a housing counseling agency approved by the Department of Housing and Urban Development;  (I)in the case of a forbearance provided pursuant to paragraph (9) or (10), that the forbearance was automatically provided and how to contact the servicer to make arrangements for further assistance, including any renewal; and  
(J)where applicable, that the forbearance is subject to an automatic extension, including the terms of any such automatic extensions and when any further extension would require a borrower request.  (6)Treatment of escrow accountsDuring any forbearance provided under this section, a servicer shall pay or advance funds to make disbursements in a timely manner from any escrow account established on the covered mortgage loan.  
(7)Notification for borrowersDuring the period beginning on the date that is 90 days after the date of the enactment of this paragraph and ending on the last day of the covered period, each servicer of a covered mortgage loan shall be required to—  (A)make available in a clear and conspicuous manner on their web page accurate information, in English and Spanish, for borrowers regarding the availability of forbearance as provided under subsection (b);  
(B)notify every borrower whose payments on a covered mortgage loan are or become 31 days delinquent in any oral communication with or to the borrower that the borrower may be eligible to request forbearance as provided under subsection (b), except that such notice shall not be required if the borrower already has requested forbearance under subsection (b); and  (C)provide in writing, in both English and Spanish, to any borrower whose payments on the covered mortgage loan are or become 31 days delinquent, a notification that—  
(i)the borrower may be eligible for forbearance under this section;  (ii)the borrower can seek language assistance and general help through a housing counseling agency certified by the Department of Housing and Urban Development;  
(iii)provides information on how to find a counseling agency described in clause (ii); and  (iv)shall be provided not later than the 45th day of the delinquency of the borrower.  
(8)Certain treatment under RESPADuring any period of time that a borrower is in forbearance, has not yet received an offer under subsection (d)(2) or a notice of the determination of the servicer under subsection (d)(3), as applicable, or whose first payment due under an offer under subsection (d)(2) is not yet past due—  (A)for purposes of section 1024.41 of title 12, Code of Federal Regulations (or any successor regulation), any delinquency on the mortgage loan shall be tolled; and  
(B)the servicer shall not initiate or proceed with any judicial or non-judicial foreclosure process, schedule a foreclosure sale, move for a foreclosure judgment or order of sale, execute a foreclosure related eviction or foreclosure sale, including charging, assessing, or incurring any foreclosure related fees, such as attorney fees, property inspection fees, or title fees.. (6)Post-forbearance loss mitigation (A)Amendment to the CARES ActSection 4022 of the CARES Act (15 U.S.C. 9056) is amended by adding at the end the following:  
 
(d)Post-forbearance loss mitigation 
(1)Notice of availability of additional forbearanceWith respect to any covered mortgage loan as to which forbearance under this section has been granted and not otherwise extended, including by automatic extension, a servicer shall, not later than 30 days before the end of the forbearance period, in writing, notify the borrower that additional forbearance may be available and how to request such forbearance, except that no such notice is required where the borrower already has requested an extension of the forbearance period, is subject to automatic extension pursuant to subsection (b)(2)(B), or no additional forbearance is available.  (2)Loss mitigation offer before expiration of forbearance on a covered mortgage loan other than a federally insured reverse mortgage loan (A)In generalFor any covered mortgage loan that is not a federally insured reverse mortgage loan, not later than 30 days before the end of any forbearance period that has not been extended or 30 days after a request by a borrower to terminate the forbearance, which time shall be before the servicer initiates or engages in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure, the servicer shall, in writing—  
(i)offer the borrower a loss mitigation option, without the charging of any fees or penalties other than interest, such that the principal and interest payment of the borrower remains the same as it was prior to the forbearance, subject to any adjustment of the index pursuant to the terms of an adjustable rate mortgage, and that—  (I)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or  
(II)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages;  (ii)concurrent with the loss mitigation offer in clause (i), notify the borrower that the borrower has the right to be evaluated for other loss mitigation options if the borrower is not able to make the payment under the option offered in clause (i).  
(B)ExceptionNotwithstanding subparagraph (A)(i), a servicer may offer a borrower of a covered mortgage loan described in subparagraph (A) a loss mitigation option that reduces the principal and interest payment on the covered mortgage loan and capitalizes, defers, or forgives all escrow advances or arrearages if the servicer has information indicating that the borrower cannot resume the pre-forbearance mortgage payments.  (3)Evaluation for loss mitigation prior to foreclosure initiation for any covered mortgage loan that is not a federally insured reverse mortgage loanBefore a servicer may initiate or engage in any foreclosure activity listed in subsection (c)(2) for any covered mortgage loan that is not a federally insured reverse mortgage loan, including incurring or charging to a borrower any fees or corporate advances related to a foreclosure on the basis that the borrower has failed to perform under the loss mitigation offer in paragraph (2)(A) within the first 90 days after the option is offered, including a failure to accept the loss mitigation offer in paragraph (2)(A), the servicer shall—  
(A)unless the borrower has already submitted a complete application that the servicer is reviewing—  (i)notify the borrower in writing of the documents and information, if any, needed by the servicer to enable the servicer to consider the borrower for all available loss mitigation options; and  
(ii)exercise reasonable diligence to obtain the documents and information needed to complete the loss mitigation application of the borrower; and  (B)upon receipt of a complete application or if, despite the exercise by the servicer of reasonable diligence, the loss mitigation application remains incomplete 60 days after the notice in paragraph (2)(A) is sent—  
(i)conduct an evaluation of the complete or incomplete loss mitigation application without reference to whether the borrower has previously submitted a complete loss mitigation application; and  (ii)offer the borrower all available loss mitigation options for which the borrower qualifies under applicable investor guidelines, including guidelines regarding required documentation.  
(4)Effect on future requests for loss mitigation review for borrowers with covered mortgage loans that are not federally insured reverse mortgage loansAn application, offer, or evaluation for loss mitigation under this section for a covered mortgage loan that is not a federally insured reverse mortgage loan shall not be the basis for the denial of an application of a borrower as duplicative or for a reduction in the appeal rights of the borrower under Regulation X in part 1024 of title 12, Code of Federal Regulations, in regard to any loss mitigation application submitted after the servicer has complied with the requirements of paragraphs (2) and (3),  (5)Safe harborFor any covered mortgage loan that is not a federally insured reverse mortgage loan, any loss mitigation option authorized by the Federal National Mortgage Association, the Federal Home Loan Corporation, or the Federal Housing Administration shall be deemed to comply with the requirements of paragraph (2)(A) if the loss mitigation option—  
(A)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or  (B)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages, without the charging of any fees or penalties beyond interest on any amount capitalized into the loan principal.  
(6)Home retention options for certain reverse mortgage loans 
(A)In generalFor a covered mortgage loan that is also a federally insured reverse mortgage loan, the conduct of a servicer shall be deemed to comply with this section, provided that if the loan is eligible to be called due and payable due to a property charge default, the mortgagee shall, as a precondition to sending a due and payable request to the Secretary or initiating or continuing a foreclosure process—  (i)make a good faith effort to communicate with the borrower regarding available home retention options to cure the property charge default, including encouraging the borrower to apply for home retention options; and  
(ii)consider the borrower for all available home retention options as allowed by the Secretary.  (B)Permissible repayment plansThe Secretary shall amend the allowable home retention options of the Secretary to permit a repayment plan of not more than 120 months in length, and to permit a repayment plan without regard to prior defaults on repayment plans.  
(C)Limitation on interest curtailmentThe Secretary may not curtail interest paid to mortgagees who engage in loss mitigation or home retention actions through interest curtailment during such loss mitigation or home retention review or during the period when a loss mitigation or home retention plan is in effect and ending 90 days after any such plan terminates.. (B)Amendment to housing act of 1949 (i)In generalSection 505 of the Housing Act of 1949 (42 U.S.C. 1475) is amended—  
(I)by striking the section heading and inserting LOSS MITIGATION AND FORECLOSURE PROCEDURES;  (II)in subsection (a), by striking the section designation and all that follows through During any and inserting the following: 
 
(a)Moratorium 
(1)In determining the eligibility of a borrower for relief, the Secretary shall make all eligibility decisions based on the household income, expenses, and circumstances of the borrower. (2)During any; 
(III)by redesignating subsection (b) as subsection (c); and  (IV)by inserting after subsection (a) the following new subsection:  
 
(b)Loan modification 
(1)Notwithstanding any other provision of this title, for any loan made under section 502 or 504, the Secretary may modify the interest rate and extend the term of such loan for up to 30 years from the date of such modification.  (2)At the end of any moratorium period granted under this section or under this Act, the Secretary shall reset the principal and interest payments of the borrower—  
(A)based on a reasonable assessment of the ability of the household of the borrower to make principal and interest payments; and  (B)in accordance with paragraphs (1) and (2) of subsection (a) and paragraphs (1) and (3) of this subsection.  
(3)The amount of the principal and interest payment that is reset under paragraph (2) may not exceed the amount of the principal and interest payment of the borrower before the moratorium.. (ii)Rules (I)Interim final ruleNot later than 60 days after the date of enactment of this Act, the Secretary of Agriculture shall promulgate an interim final rule to carry out the amendments made by this subparagraph.  
(II)Final ruleNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall promulgate a final rule to carry out the amendments made by this subparagraph.  (7)Multifamily mortgage forbearanceSection 4023 of the CARES Act (15 U.S.C. 9057) is amended—  
(A)in the section heading, by striking with federally backed loans;  (B)by striking Federally backed multifamily mortgage loan each place that term appears and inserting multifamily mortgage loan;  
(C)in subsection (b), by striking during and inserting due, directly or indirectly, to;  (D)in subsection (c)(1)—  
(i)in subparagraph (A), by adding and at the end; and  (ii)by striking subparagraphs (B) and (C) and inserting the following:  
 
(B)provide the forbearance for up to the end of the period described in section 4024(b).; (E)by redesignating subsection (f) as subsection (g);  
(F)by inserting after subsection (e) the following:   (f)Treatment after forbearanceWith respect to a multifamily mortgage loan provided a forbearance under this section, the servicer of such loan—  
(1)shall provide the borrower with not less than a 12-month period beginning at the end of the forbearance to become current on the payments under such loan;  (2)may not charge any late fees, penalties, or other charges with respect to payments on the loan that were due during the forbearance period, if the payments are made before the end of the repayment period under paragraph (1); and  
(3)may not report any adverse information to a credit rating agency (as defined in section 603 of the Fair Credit Reporting Act (12 U.S.C. 1681a)) with respect to any payments on the loan that were due during the forbearance period, if the payments are made before the end of the repayment period under paragraph (1)).; and (G)in subsection (g), as so redesignated—  
(i)in paragraph (2)—  (I)in the paragraph heading, by striking FEDERALLY BACKED MULTIFAMILY and inserting MULTIFAMILY;  
(II)by striking that— and all that follows through (A) is secured by and inserting that is secured by;  (III)by striking ; and and inserting a period; and  
(IV)by striking subparagraph (B); and  (ii)by amending paragraph (5) to read as follows:  
 
(5)Covered periodThe term covered period has the meaning given the term in section 4022(a)(3).. (8)Renter protections during forbearance periodA borrower that receives a forbearance pursuant to section 4022 or 4023 of the CARES Act (15 U.S.C. 9056, 9057) may not, for the duration of the forbearance—  
(A)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges; or  (B)charge any late fees, penalties, or other charges to a tenant for late payment of rent.  
(9)Extension of GSE patch 
(A)Non-applicability of existing sunsetSection 1026.43(e)(4)(iii)(B) of title 12, Code of Federal Regulations, shall have no force or effect.  (B)Extended sunsetThe special rules in section 1026.43(e)(4) of title 12, Code of Federal Regulations, shall apply to covered transactions consummated prior to June 1, 2022, or such later date as the Director of the Bureau of Consumer Financial Protection may determine, by rule.  
(10)Servicer safe harbor from investor liability 
(A)Safe harbor 
(i)In generalA servicer of covered mortgage loans or multifamily mortgage loans—  (I)shall be deemed not to have violated any duty or contractual obligation owed to investors or other parties regarding those mortgage loans on account of offering or implementing in good faith forbearance during the covered period or offering or implementing in good faith post-forbearance loss mitigation (including after the expiration of the covered period) in accordance with the terms of sections 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057) to borrowers, respectively, on covered mortgage loans or multifamily mortgage loans that the servicer services; and  
(II)shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of such offer or implementation of forbearance or post-forbearance loss mitigation.  (ii)Other personsAny person, including a trustee of a securitization vehicle or other party involved in a securitization or other investment vehicle, who in good faith cooperates with a servicer of covered mortgage loans or multifamily mortgage loans held by that securitization or investment vehicle to comply with the terms of section 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057), respectively, to borrowers on covered or multifamily mortgage loans owned by the securitization or other investment vehicle shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of the cooperation of the servicer with an offer or implementation of forbearance during the covered period or post-forbearance loss mitigation, including after the expiration of the covered period.  
(B)Standard industry practiceDuring the covered period, notwithstanding any contractual restrictions, it is deemed to be standard industry practice for a servicer to offer forbearance (or in the case of a reverse mortgage, an extension of the due and payable period) or loss mitigation options in accordance with the terms of sections 4022 and 4023 of the CARES Act (15 U.S.C. 9056, 9057) to borrowers, respectively, on all covered mortgage loans or multifamily mortgage loans serviced by the servicer.  (C)Rule of constructionNothing in this paragraph may be construed as affecting the liability of a servicer or other person for actual fraud in the servicing of a mortgage loan or for the violation of a State or Federal law.  
(D)DefinitionsIn this paragraph:  (i)Covered mortgage loanThe term covered mortgage loan has the meaning given the term in section 4022(a) of the CARES Act (15 U.S.C. 9056(a)).  
(ii)Covered periodThe term covered period has the meaning given the term in section 4023(g) of the CARES Act (15 U.S.C. 9057(g)).  (iii)Multifamily mortgage loanThe term multifamily mortgage loan has the meaning given the term in section 4023(g) of the CARES Act (15 U.S.C. 9057(g)).  
(iv)ServicerThe term servicer—  (I)has the meaning given the term in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)); and  
(II)means a master servicer and a subservicer, as those terms are defined in section 1024.31 of title 12, Code of Federal Regulations.  (v)Securitization vehicleThe term securitization vehicle has the meaning given that term in section 129A(f) of the Truth in Lending Act (15 U.S.C. 1639a(f)).  
(c)Amendments to National Housing ActSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended—  (1)in the fifth sentence, by inserting after issued the following: , subject to any pledge or grant of security interest of the Federal Reserve under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4))) related to any such mortgage or mortgages or any interest therein and the proceeds thereon, which the Association may elect to approve; and  
(2)in the sixth sentence—  (A)by striking or (C) and inserting (C); and  
(B)by inserting before the period the following: , or (D) its approval and honoring of any pledge or grant of security interest of the Federal Reserve under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)) related to any such mortgage or mortgages or any interest therein and proceeds thereon.   204.Promoting access to credit for homebuyers (a)Fannie Mae and Freddie Mac (1)Purchase requirementsDuring the period that begins 5 days after the date of the enactment of this Act and ends 60 days after the expiration of the covered period with respect to the mortgage, notwithstanding any other provision of law, an enterprise may not refuse to purchase any single-family mortgage originated on or after February 1, 2020, that otherwise would have been eligible for purchase by such enterprise, solely due to the fact that the borrower has, for the borrower’s previous mortgage or on the mortgage being purchased— 
(A)entered into forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency; (B)requested forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency; or 
(C)inquired as to options related to forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency. (2)Prohibition on restrictionsWith respect to purchase of single-family mortgages described in paragraph (1) and specified in any of subparagraphs (A) through (C) of such paragraph, an enterprise may not— 
(A)establish additional restrictions that are not applicable to similarly situated mortgages under which the borrower is not in forbearance; (B)charge a higher guarantee fee (within the meaning provided such term in section 1327 of the Housing and Community Development Act of 1992 (12 U.S.C. 4547)), or loan level pricing adjustment, or otherwise alter pricing for such mortgages, relative to similarly situated mortgages under which the borrower is not in forbearance; 
(C)apply repurchase requirements to such mortgages that are more restrictive than repurchase requirements applicable to similarly situated mortgages under which the borrower is not in forbearance; or (D)require lender indemnification of such mortgages, solely due to the fact that the borrower is in forbearance. 
(3)Fraud detectionThis subsection may not be construed to prevent an enterprise from conducting oversight and review of single-family mortgages purchased when a borrower is in forbearance on the borrower’s previous mortgage, or on the mortgage being purchased, for purposes of detecting fraud. An enterprise shall report any fraud detected to the Director of the Federal Housing Finance Agency. (4)Enterprise capitalDuring the period that begins 5 days after the date of the enactment of this Act and ends 60 days after the expiration of the covered period with respect to a mortgage, notwithstanding any other provision of law, a forbearance on such mortgage shall not be considered to be a delinquency under such mortgage for purposes of calculating capital of an enterprise for any purpose under title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4501 et seq.). 
(5)Rules of construction 
(A)Purchase parametersThis subsection may not be construed to require an enterprise to purchase single-family mortgages that do not meet existing or amended purchase parameters, other than parameters related to borrower forbearance, established by such enterprise. (B)Employment; incomeThis subsection may not be construed to prevent an enterprise from establishing additional requirements to ensure that a borrower has not lost their job or income prior to a mortgage closing. 
(6)ImplementationThe Director may issue any guidance, orders, and regulations necessary to carry out this subsection. (b)FHA (1)Prohibition on restrictionsDuring the period that begins 5 days after the date of the enactment of this Act and ends 60 days after the expiration of the covered period with respect to the mortgage, notwithstanding any other provision of law, the Secretary of Housing and Urban Development may not deny the provision of mortgage insurance for a single-family mortgage originated on or after February 1, 2020, may not implement additional premiums or otherwise alter pricing for such a mortgage, may not require mortgagee indemnification, and may not establish additional restrictions on such a mortgagor, solely due to the fact that the borrower has— 
(A)entered into forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency; (B)requested forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency; or 
(C)inquired as to options related to forbearance as a result of a financial hardship due, directly or indirectly, to the COVID–19 emergency.  (2)Rules of construction (A)InsuranceThis subsection may not be construed to require the Secretary of Housing and Urban Development to provide insurance on single-family mortgages that do not meet existing or amended insurance parameters, other than parameters related to borrower forbearance, established by the Secretary. 
(B)Employment; incomeThis subsection may not be construed to prevent the Secretary of Housing and Urban Development from establishing additional requirements regarding insurance on single-family mortgages to ensure that a borrower has not lost their job or income prior to a mortgage closing. (c)Reporting requirements (1)FHFA actionsDuring the COVID–19 emergency, the Director may not increase guarantee fees, loan level pricing adjustments, or any other fees or implement any restrictions on access to credit unless the Director provides 48-hour advance notice of such increase or restrictions to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate together with a detailed report of the policy rationale for the decision, including any and all data considered in making such decision. 
(2)Quarterly reports by enterprises and FHA 
(A)RequirementEach enterprise and the Secretary of Housing and Urban Development, with respect to the FHA mortgage insurance programs, shall provide reports to the Congress, and make such reports publicly available, not less frequently than quarterly regarding the impact of COVID–19 pandemic on the such enterprises’ and program’s ability to meet their charter requirements, civil rights responsibilities, mandates under the CARES Act (Public Law 116–136), and other laws enacted in response to the COVID–19 pandemic, and other requirements under law. The first such report shall be submitted not later than the expiration of the 3-month period beginning upon the date of the enactment of this Act and the requirement under this subparagraph to submit such reports shall terminate upon the expiration of the 2-year period beginning upon the termination of the COVID–19 emergency. (B)ContentEach report required under subparagraph (A) shall include the following information for the most recent quarter for which data is available: 
(i)EnterprisesFor each report required by an enterprise: (I)The number of single-family and multi-family residential mortgage loans purchased by the enterprise and the unpaid principal balance of such mortgage loans purchased, disaggregated by— 
(aa)mortgage loans made to low- and moderate-income borrowers; (bb)mortgage loans made for properties in low- and moderate-income census tracts; and 
(cc)mortgage loans made for properties in central cities, rural areas, and underserved areas. (II)In the single-family residential mortgage market— 
(aa)the total number, unpaid principal balance, and length of forbearances provided to borrowers, including whether or not the forbearance was requested by the borrower; (bb)a detailed breakdown of the loan modifications offered to borrowers and whether the borrowers accepted the offer including the total number and unpaid principal balance of loan modifications ultimately made to borrowers; 
(cc)a detailed breakdown of the home retention options offered to borrowers and whether the borrowers accepted the offer, including the total number and unpaid principal balance of other home retention options ultimately made to borrowers; and (dd)the total number of outcomes that included short-sales, deed-in-lieu of foreclosure, and foreclosure sales. 
(III)A description of any efforts by the enterprise to provide assistance and support to consumers who are not proficient in English. (IV) A description of any other efforts by the enterprise to provide assistance to low- and moderate-income communities, central cities, rural areas, and other underserved areas, such as financial literacy and education or support of fair housing and housing counseling agencies. 
(V) A description of any other assistance provided by the enterprise to consumers in response to the COVID–19 pandemic. (ii)FHAFor each report required with respect to the FHA mortgage insurance programs: 
(I)The number and unpaid principal balance for all residential mortgage loans, disaggregated by type, insured under such programs. (II)The total number, unpaid principal balance, and length of forbearances provided to borrowers, including whether or not the forbearance was requested by the borrower. 
(III)A detailed breakdown of the loan modifications offered to borrowers and whether the borrowers accepted the offer including the total number and unpaid principal balance of loan modifications ultimately made to borrowers. (IV)A detailed breakdown of the home retention options offered to borrowers and whether the borrowers accepted the offer including the total number and unpaid principal balance of other home retention options ultimately made to borrowers. 
(V)A description of any efforts under such programs to provide assistance and support to consumers who are not proficient in English. (VI)A description of any other efforts under such programs to provide assistance to low- and moderate-income communities, central cities, rural areas, and other underserved areas, such as financial literacy and education or support of fair housing and housing counseling agencies. 
(VII)A description of any other assistance provided under such programs to consumers in response to the COVID–19 pandemic. (iii)Provisions to be included in all reportsEach report required under subparagraph (A) shall include, to the degree reasonably possible, the following information: 
(I)An analysis of all loan level data required by clauses (i) and (ii) of this subparagraph disaggregated by race, national origin, gender, disability status, whether or not the borrower seeking or obtaining assistance speaks English as a second language, the preferred language of the borrower, debt-to-income level of the borrower, loan-to-value ratio of the loan, and credit score of the borrower. (II)A geographical analysis at the census tract level, but if information is not available at the census tract level for any of the items required by clauses (i) and (ii), the geographical analysis shall be provided at the zip code level for the item for which a census tract analysis was not possible. 
(III)A description of any policy changes made by the enterprise or Secretary of Housing and Urban Development, as appropriate, in response to the COVID–19 pandemic and analysis of actions taken to ensure that such policy changes were in compliance with all relevant civil rights responsibilities, including the Fair Housing Act, including the Affirmatively Furthering Fair Housing provision, the Equal Credit Opportunity Act, the Community Reinvestment Act of 1977, the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, the Housing and Economic Recovery Act of 2008, Federal Home Loan Bank Act, Executive Orders 11063 and 12892, the Federal National Mortgage Association Charter Act, and the Federal Home Loan Mortgage Corporation Act. (3)Report by GAONot later than the expiration of the 120-day period that begins upon the termination of the COVID–19 emergency, the Comptroller General of the United States shall submit to the Congress and make public available a report on— 
(A)the extent to which the enterprises and the FHA mortgage insurance programs provided loan products, forbearances, loan modifications, and COVID–19-related assistance to consumers; (B)the availability and type of any such assistance provided post-forbearance; and 
(C)the overall ability of the enterprises and the FHA mortgage insurance programs to successfully meet their charter requirements, civil rights responsibilities, and other requirements under law. (d)DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Covered periodThe term covered period means, with respect to a federally backed mortgage loan, the period of time during which the borrower under such loan may request forbearance on the loan under section 4022(b) of the CARES Act (15 U.S.C. 9056; Public Law 116–136; 134 Stat. 490). (2)COVID-19 emergencyThe term COVID–19 emergency has the meaning given such term in section 4022 of the CARES Act (15 U.S.C. 9056; Public Law 116–136; 134 Stat. 490). 
(3)DirectorThe term Director means the Director of the Federal Housing Finance Agency.  (4)EnterpriseThe term enterprise has the meaning given such term in section 1303 of the Housing and Community Development Act of 1992 (12 U.S.C. 4502). 
205.Liquidity for mortgage servicers and residential rental property owners 
(a)In generalSection 4003 of the CARES Act (15 U.S.C. 9042), is amended by adding at the end the following:  (i)Liquidity for mortgage servicers (1)In generalSubject to paragraph (2), the Secretary shall ensure that servicers of covered mortgage loans (as defined under section 4022) and multifamily mortgage loans (as defined under section 4023) are provided the opportunity to participate in the loans, loan guarantees, or other investments made by the Secretary under this section. The Secretary shall ensure that servicers are provided with access to such opportunities under equitable terms and conditions regardless of their size. 
(2)Mortgage servicer eligibilityIn order to receive assistance under subsection (b)(4), a mortgage servicer shall— (A)demonstrate that the mortgage servicer has established policies and procedures to use such funds only to replace funds used for borrower assistance, including to advance funds as a result of forbearance or other loss mitigation provided to borrowers; 
(B)demonstrate that the mortgage servicer has established policies and procedures to provide forbearance, post-forbearance loss mitigation, and other assistance to borrowers in compliance with the terms of section 4022 or 4023, as applicable; (C)demonstrate that the mortgage servicer has established policies and procedures to ensure that forbearance and post-forbearance assistance is available to all borrowers in a non-discriminatory fashion and in compliance with the Fair Housing Act, the Equal Credit Opportunity Act, and other applicable fair housing and fair lending laws; and 
(D)comply with the limitations on compensation set forth in section 4004. (3)Mortgage servicer requirementsA mortgage servicer receiving assistance under subsection (b)(4) may not, while the servicer is under any obligation to repay funds provided or guaranteed under this section— 
(A)pay dividends with respect to the common stock of the mortgage servicer or purchase an equity security of the mortgage servicer or any parent company of the mortgage servicer if the security is listed on a national securities exchange, except to the extent required under a contractual obligation that is in effect on the date of enactment of this subsection; or (B)prepay any debt obligation.. 
(b)Credit facility for residential rental property owners 
(1)In generalThe Board of Governors of the Federal Reserve System shall— (A)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to residential rental property owners as to temporarily compensate such owners for documented financial losses caused by reductions in rent payments; and 
(B)defer such owners’ required payments on such loans until after six months after the date of enactment of this Act. (2)RequirementsA borrower that receives a loan under this subsection may not, for the duration of the loan— 
(A)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges; (B)charge any late fees, penalties, or other charges to a tenant for late payment of rent; and 
(C)with respect to a person or entity described under paragraph (4), discriminate on the basis of source of income. (3)Report on residential rental property ownersThe Board of Governors shall issue reports to the Congress on a monthly basis containing the following, with respect to each property owner receiving a loan under this subsection: 
(A)The number of borrowers that received assistance under this subsection. (B)The average total loan amount that each borrower received. 
(C)The total number of rental units that each borrower owned. (D)The average rent charged by each borrower. 
(4)Report on large residential rental property ownersThe Board of Governors shall issue reports to the Congress on a monthly basis that identify any person or entity that in aggregate owns or holds a controlling interest in any entity that, in aggregate, owns— (A)more than 100 rental units that are located within in a single Metropolitan Statistical Area; 
(B)more than 1,000 rental units nationwide; or (C)rental units in three or more States. 
(c)Amendments to national housing actSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(a)) is amended— (1)in the fifth sentence, by inserting after issued the following: , subject to any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act (Public Law 116–136; 134 Stat. 470; 15 U.S.C. 9042(a)) and to any such mortgage or mortgages or any interest therein and the proceeds thereon, which the Association may elect to approve; and 
(2)in the sixth sentence— (A)by striking or (C) and inserting (C); and 
(B)by inserting before the period the following: , or (D) its approval and honoring of any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act and to any such mortgage or mortgages or any interest therein and proceeds thereon as. 206.Supplemental funding for supportive housing for the elderly and persons with disabilities (a)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 for fiscal year 2021 for additional assistance for supportive housing for the elderly, of which— 
(1)$200,000,000 shall be for rental assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) or section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), as appropriate, and for hiring additional staff and for services and costs, including acquiring personal protective equipment, to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID–19) pandemic; and (2)$300,000,000 shall be for grants under section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632) for costs of providing service coordinators for purposes of coordinating services to prevent, prepare for, or respond to the public health emergency relating to Coronavirus Disease 2019 (COVID–19).Any provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Housing Programs—Housing for the Elderly in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to this subsection. 
(b)Eligibility of supportive housing for persons with disabilitiesSubsection (a) of section 676 of the Housing and Community Development Act of 1992 (42 U.S.C. 13632(a)) shall be applied, for purposes of subsection (a) of this section, by substituting (G), and (H) for  and (G). (c)Service coordinators (1)HiringIn the hiring of staff using amounts made available pursuant to this section for costs of providing service coordinators, grantees shall consider and hire, at all levels of employment and to the greatest extent possible, a diverse staff, including by race, ethnicity, gender, and disability status. Each grantee shall submit a report to the Secretary of Housing and Urban Development describing compliance with the preceding sentence not later than the expiration of the 120-day period that begins upon the termination of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. 
(2)One-time grantsGrants made using amounts made available pursuant to subsection (a) for costs of providing service coordinators shall not be renewable. (3)One-year availabilityAny amounts made available pursuant to this section for costs of providing service coordinators that are allocated for a grantee and remain unexpended upon the expiration of the 12-month period beginning upon such allocation shall be recaptured by the Secretary. 
207.Fair housing 
(a)Definition of covid–19 emergency periodFor purposes of this Act, the term COVID–19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. (b)Fair housing activities (1)Authorization of appropriationsTo ensure existing grantees have sufficient resource for fair housing activities and for technology and equipment needs to deliver services through use of the Internet or other electronic or virtual means in response to the public health emergency related to the Coronavirus Disease 2019 (COVID–19) pandemic, there is authorized to be appropriated $4,000,000 for Fair Housing Organization Initiative grants through the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a). 
(2)3-year availabilityAny amounts made available pursuant paragraph (1) that are allocated for a grantee and remain unexpended upon the expiration of the 3-year period beginning upon such allocation shall be recaptured by the Secretary. (c)Fair housing educationThere is authorized to be appropriated $10,000,000 for the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development to carry out a national media campaign and local education and outreach to educate the public of increased housing rights during COVID–19 emergency period, that provides that information and materials used in such campaign are available— 
(1)in the languages used by communities with limited English proficiency; and (2)to persons with disabilities. 
IIIProtecting People Experiencing Homelessness 
301.Homeless assistance funding 
(a)Emergency homeless assistance 
(1)Authorization of appropriationsThere is authorized to be appropriated under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) $5,000,000,000 for grants under such subtitle in accordance with this subsection to respond to needs arising from the public health emergency relating to Coronavirus Disease 2019 (COVID–19). (2)FormulaNotwithstanding sections 413 and 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11372, 11373), the Secretary of Housing and Urban Development (in this Act referred to as the Secretary) shall allocate any amounts remaining after amounts are allocated pursuant to paragraph (1) in accordance with a formula to be established by the Secretary that takes into consideration the following factors: 
(A)Risk of transmission of coronavirus in a jurisdiction. (B)Whether a jurisdiction has a high number or rate of sheltered and unsheltered homeless individuals and families. 
(C)Economic and housing market conditions in a jurisdiction. (3)Eligible activitiesIn addition to eligible activities under section 415(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a), amounts made available pursuant to paragraph (1) may also be used for costs of the following activities: 
(A)Providing training on infectious disease prevention and mitigation. (B)Providing hazard pay, including for time worked before the effectiveness of this subparagraph, for staff working directly to prevent and mitigate the spread of coronavirus or COVID–19 among people experiencing or at risk of homelessness. 
(C)Reimbursement of costs for eligible activities (including activities described in this paragraph) relating to preventing, preparing for, or responding to the coronavirus or COVID–19 that were accrued before the date of the enactment of this Act. (D)Notwithstanding 24 C.F.R. 576.102(a)(3), providing a hotel or motel voucher for a homeless individual or family.Use of such amounts for activities described in this paragraph shall not be considered use for administrative purposes for purposes of section 418 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11377). 
(4)Inapplicability of procurement standardsTo the extent amounts made available pursuant to paragraph (1) are used to procure goods and services relating to activities to prevent, prepare for, or respond to the coronavirus or COVID–19, the standards and requirements regarding procurement that are otherwise applicable shall not apply. (5)Inapplicability of habitability and environmental review standardsAny Federal standards and requirements regarding habitability and environmental review shall not apply with respect to any emergency shelter that is assisted with amounts made available pursuant to paragraph (1) and has been determined by a State or local health official, in accordance with such requirements as the Secretary shall establish, to be necessary to prevent and mitigate the spread of coronavirus or COVID–19, such shelters. 
(6)Inapplicability of cap on emergency shelter activitiesSubsection (b) of section 415 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374) shall not apply to any amounts made available pursuant to paragraph (1) of this subsection. (7)Initial allocation of assistanceSection 417(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11376(b)) shall be applied with respect to amounts made available pursuant to paragraph (1) of this subsection by substituting 30-day for 60-day. 
(8)Waivers and alternative requirements 
(A)AuthorityIn administering amounts made available pursuant to paragraph (1), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation (except for any requirements related to fair housing, nondiscrimination, labor standards, and the environment) that the Secretary administers in connection with the obligation or use by the recipient of such amounts, if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is consistent with the purposes described in this subsection. (B)NotificationThe Secretary shall notify the public through the Federal Register or other appropriate means 5 days before the effective date of any such waiver or alternative requirement, and any such public notice may be provided on the Internet at the appropriate Government web site or through other electronic media, as determined by the Secretary. 
(C)ExemptionThe use of amounts made available pursuant to paragraph (1) shall not be subject to the consultation, citizen participation, or match requirements that otherwise apply to the Emergency Solutions Grants program, except that a recipient shall publish how it has and will utilize its allocation at a minimum on the Internet at the appropriate Government web site or through other electronic media. (9)Inapplicability of matching requirementSubsection (a) of section 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to paragraph (1) of this subsection. 
(10)Prohibition on prerequisitesNone of the funds authorized under this subsection may be used to require people experiencing homelessness to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services. (b)Renewal of continuum of care projects (1)In generalIn allocating and awarding amounts provided for the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), the Secretary of Housing and Urban Development shall renew for one 12-month period, without additional competition, all projects with existing grants expiring during calendar year 2021, including shelter plus care projects expiring during calendar year 2021, notwithstanding any inconsistent provisions in subtitle C of title IV of the McKinney-Vento Homeless Assistance Act or any other Act. 
(2)Planning and unified funding agency awardsContinuum of Care planning and unified funding agency awards expiring in calendar year 2021 may also be renewed and the continuum of care may designate a new collaborative applicant to receive the award in accordance with the existing process established by the Secretary of Housing and Urban Development. (3)NoticeThe Secretary of Housing and Urban Development shall publish a notice that identifies and lists all projects and awards eligible for such noncompetitive renewal, prescribes the format and process by which the projects and awards from the list will be renewed, makes adjustments to the renewal amount based on changes to the fair market rent, and establishes a maximum amount for the renewal of planning and unified funding agency awards notwithstanding the requirement that such maximum amount be established in a notice of funding availability. 
(4)Youth homeless demonstration projects and domestic violence bonus projects Subsection (a) shall not apply to youth homeless demonstration projects and domestic violence bonus projects under the Continuum of Care program. (c)Housing Trust FundNotwithstanding any other provision of law, subparagraph (B) of section 1338(c)(10) of the Housing and Community Development Act of 1992 (12 U.S.C. 4568(c)(10)(B)), and any regulations implementing such subparagraph, shall not apply during the 12-month period beginning upon the date of the enactment of this Act. 
IVSuspending Negative Credit Reporting and Strengthening Consumer and Investor Protections 
401.Reporting of information during major disasters 
(a)In generalThe CARES Act (Public Law 116–136) is amended by striking section 4021 and inserting the following:  4021.Reporting of information during major disasters (a)PurposeThe purpose of this section, and the amendments made by this section, is to protect consumers' credit from negative impacts as a result of financial hardship due to the coronavirus disease (COVID–19) outbreak and future major disasters. 
(b)Reporting of information during major disasters 
(1)In generalThe Fair Credit Reporting Act is amended by inserting after section 605B the following:  605C.Reporting of information during major disasters (a)DefinitionsIn this section: 
(1)ConsumerWith respect to a covered period, the term consumer shall only include a consumer who is a resident of the affected area covered by the applicable disaster or emergency declaration. (2)Covered major disaster periodThe term covered major disaster period means the period— 
(A)beginning on the date on which a major disaster is declared by the President under— (i)section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), under which assistance is authorized under section 408 of such Act (42 U.S.C. 5174); or 
(ii)section 501 of such Act; and (B)ending on the date that is 120 days after the end of the incident period for such disaster. 
(3)Covered periodThe term covered period means the COVID–19 emergency period or a covered major disaster period. (4)COVID–19 emergency periodThe term COVID–19 emergency period means the period beginning on March 13, 2020 (the date the President declared the emergency under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic) and ending on the later of— 
(A)120 days after the date of enactment of this section; or (B)120 days after the end of the incident period for such emergency. 
(5)Major disasterThe term major disaster means a major disaster declared by the President under— (A)section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), under which assistance is authorized under section 408 of such Act (42 U.S.C. 5174); or 
(B)section 501 of such Act. (b)Moratorium on furnishing adverse information during covered periodNo person may furnish any adverse item of information (except information related to a felony criminal conviction) relating to a consumer that was the result of any action or inaction that occurred during a covered period.  
(c)Information excluded from consumer reportsIn addition to the information described in section 605(a), no consumer reporting agency may make any consumer report containing an adverse item of information (except information related to a felony criminal conviction) relating to a consumer that was the result of any action or inaction that occurred during a covered period. (d)Summary of rightsNot later than 60 days after the date of enactment of this section, the Director of the Bureau shall update the model summary of rights under section 609(c)(1) to include a description of the right of a consumer to— 
(1)request the deletion of adverse items of information under subsection (e); and (2)request a consumer report or score, without charge to the consumer, under subsection (f). 
(e)Deletion of adverse items of information resulting from the coronavirus disease (COVID–19) outbreak and major disasters 
(1)Reporting 
(A)In generalNot later than 60 days after the date of enactment of this subsection, the Director of the Bureau shall create a website for consumers to report, under penalty of perjury, economic hardship as a result of the coronavirus disease (COVID–19) outbreak or a major disaster for the purpose of providing credit report protections under this subsection. (B)DocumentationThe Director of the Bureau shall— 
(i)not require any documentation from a consumer to substantiate the economic hardship; and (ii)provide notice to the consumer that a report under subparagraph (A) is under penalty of perjury. 
(C)Reporting periodA consumer may report economic hardship under subparagraph (A) during a covered period and for 60 days thereafter. (2)DatabaseThe Director of the Bureau shall establish and maintain a secure database that— 
(A)is accessible to each consumer reporting agency described in section 603(p) and nationwide specialty consumer reporting agency for purposes of fulfilling their duties under paragraph (3) to check and automatically delete any adverse item of information (except information related to a felony criminal conviction) reported that occurred during a covered period with respect to a consumer; and (B)contains the information reported under paragraph (1). 
(3)Deletion of adverse items of information by nationwide consumer reporting and nationwide specialty consumer reporting agencies 
(A)In generalEach consumer reporting agency described in section 603(p) and each nationwide specialty consumer reporting agency shall, using the information contained in the database established under paragraph (2), delete from the file of each consumer named in the database each adverse item of information (except information related to a felony criminal conviction) that was a result of an action or inaction that occurred during a covered period or in the 270-day period following the end of a covered period. (B)TimelineEach consumer reporting agency described in section 603(p) and each nationwide specialty consumer reporting agency shall check the database at least weekly and delete adverse items of information as soon as practicable after information that is reported under paragraph (1) appears in the database established under paragraph (2). 
(4)Request for deletion of adverse items of information 
(A)In generalA consumer who has filed a report of economic hardship with the Bureau may submit a request, without charge to the consumer, to a consumer reporting agency described in section 603(p) or nationwide specialty consumer reporting agency to delete from the consumer’s file an adverse item of information (except information related to a felony criminal conviction) that was a result of an action or inaction that occurred during a covered period or in the 270-day period following the end of a covered period. (B)TimingA consumer may submit a request under subparagraph (A), not later than the end of the 270-day period described in that subparagraph. 
(C)Removal and notificationUpon receiving a request under this paragraph to delete an adverse item of information, a consumer reporting agency described in section 603(p) or nationwide specialty consumer reporting agency shall— (i)delete the adverse item of information (except information related to a felony criminal conviction) from the consumer’s file; and 
(ii)notify the consumer and the furnisher of the adverse item of information of the deletion. (f)Free credit report and scores (1)In generalDuring the period between the beginning of a covered period and ending 12-months after the end of the covered period, each consumer reporting agency described under section 603(p) and each nationwide specialty consumer reporting agency shall make all disclosures described under section 609 upon request by a consumer, by mail or online, without charge to the consumer and without limitation as to the number of requests. Such a consumer reporting agency shall also supply a consumer, upon request and without charge, with a credit score that— 
(A)is derived from a credit scoring model that is widely distributed to users by the consumer reporting agency for the purpose of any extension of credit or other transaction designated by the consumer who is requesting the credit score; or (B)is widely distributed to lenders of common consumer loan products and predicts the future credit behavior of a consumer. 
(2)TimingA file disclosure or credit score under paragraph (1) shall be provided to the consumer not later than— (A)7 days after the date on which the request is received if the request is made by mail; and 
(B)not later than 15 minutes if the request is made online. (3)Additional reportsA file disclosure provided under paragraph (1) shall be in addition to any disclosure requested by the consumer under section 612(a). 
(4)ProhibitionA consumer reporting agency that receives a request under paragraph (1) may not request or require any documentation from the consumer that demonstrates that the consumer was impacted by the coronavirus disease (COVID–19) outbreak or a major disaster (except to verify that the consumer is a resident of the affected area covered by the applicable disaster or emergency declaration) as a condition of receiving the file disclosure or score.  (g)Posting of rightsNot later than 30 days after the date of enactment of this section, each consumer reporting agency described under section 603(p) and each nationwide specialty consumer reporting agency shall prominently post and maintain a direct link on the homepage of the public website of the consumer reporting agency information relating to the right of consumers to— 
(1)request the deletion of adverse items of information (except information related to a felony criminal conviction) under subsection (e); and (2)request consumer file disclosures and scores, without charge to the consumer, under subsection (f). 
(h)Ban on reporting medical debt information related to COVID–19 or a major disaster 
(1)Furnishing banNo person shall furnish adverse information to a consumer reporting agency related to medical debt if such medical debt is with respect to medical expenses related to treatments arising from COVID–19 or a major disaster (whether or not the expenses were incurred during a covered period). (2)Consumer report banNo consumer reporting agency may make a consumer report containing adverse information related to medical debt if such medical debt is with respect to medical expenses related to treatments arising from COVID–19 or a major disaster (whether or not the expenses were incurred during a covered period). 
(i)Credit scoring modelsA person that creates and implements credit scoring models may not treat the absence, omission, or deletion of any information pursuant to this section as a negative factor or negative value in credit scoring models created or implemented by such person.. (2)Technical and conforming amendmentThe table of contents for the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following: 
 
 
605C. Reporting of information during major disasters.. 
4021A.Limitations on new credit scoring models during the COVID–19 emergency and major disastersThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)by adding at the end the following: 
 
630.Limitations on new credit scoring models during the COVID–19 emergency and major disastersWith respect to a person that creates and implements credit scoring models, such person may not, during a covered period (as defined under section 605C), create or implement a new credit scoring model (including a revision to an existing scoring model) if the new credit scoring model would identify a significant percentage of consumers as being less creditworthy when compared to the previous credit scoring models created or implemented by such person.; and (2)in the table of contents for such Act, by adding at the end the following new item: 
 
 
630. Limitations on new credit scoring models during the COVID–19 emergency and major disasters... 
(b)Clerical amendmentThe table of contents in section 2 of the CARES Act is amended by striking the item relating to section 4021 and inserting the following:   Sec. 4021. Reporting of information during major disasters. Sec. 4021A. Limitations on new credit scoring models during the COVID–19 emergency and major disasters.. (c)Conforming amendmentSubparagraph (F) of section 623(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(1)) is hereby repealed. 
402.Restrictions on collections of consumer debt during a national disaster or emergency 
(a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) is amended by inserting after section 812 (15 U.S.C. 1692j) the following:  812A.Restrictions on collections of consumer debt during a national disaster or emergency (a)DefinitionsIn this section: 
(1)Covered periodThe term covered period means the period beginning on the date of enactment of this section and ending 120 days after the end of the incident period for the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. (2)CreditorThe term creditor means any person— 
(A)who offers or extends credit creating a debt or to whom a debt is owed; or (B)to whom any obligation for payment is owed. 
(3)DebtThe term debt— (A)means any obligation or alleged obligation that is or during the covered period becomes past due, other than an obligation arising out of a credit agreement entered into after the effective date of this section, that arises out of a transaction with a consumer; and 
(B)does not include a mortgage loan. (4)Debt collectorThe term debt collector means a creditor and any other person or entity that engages in the collection of debt, including the Federal Government and a State government, irrespective of whether the applicable debt is allegedly owed to or assigned to such creditor, person, or entity. 
(5)Mortgage loanThe term mortgage loan means a covered mortgage loan (as defined under section 4022 of the CARES Act) and a multifamily mortgage loan (as defined under section 4023 of the CARES Act). (b)Prohibitions (1)In generalNotwithstanding any other provision of law, no debt collector may, during a covered period— 
(A)enforce a security interest securing a debt through repossession, limitation of use, or foreclosure; (B)take or threaten to take any action to deprive an individual of their liberty as a result of nonpayment of or nonappearance at any hearing relating to an obligation owed by a consumer; 
(C)collect any debt, by way of garnishment, attachment, assignment, deduction, offset, or other seizure, from— (i)wages, income, benefits, bank, prepaid or other asset accounts; or 
(ii)any assets of, or other amounts due to, a consumer; (D)commence or continue an action to evict a consumer from real or personal property for nonpayment; 
(E)disconnect or terminate service from a utility service, including electricity, natural gas, telecommunications or broadband, water, or sewer, for nonpayment; or (F)threaten to take any of the foregoing actions. 
(2)Rule of constructionNothing in this section may be construed to prohibit a consumer from voluntarily paying, in whole or in part, a debt. (c)Limitation on fees and interestAfter the expiration of a covered period, a debt collector may not add to any past due debt any interest on unpaid interest, higher rate of interest triggered by the nonpayment of the debt, or fee triggered prior to the expiration of the covered period by the nonpayment of the debt. 
(e)ViolationsAny person or government entity that violates this section shall be liable to the applicable consumer as provided under section 813, except that, for purposes of applying section 813— (1)such person or government entity shall be deemed a debt collector, as such term is defined for purposes of section 813; and 
(2)each dollar figure in such section shall be deemed to be 10 times the dollar figure specified. (f)TollingAny applicable time limitations for exercising an action prohibited under subsection (b) shall be tolled during a covered period. 
(g)Predispute arbitration agreementsNotwithstanding any other provision of law, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a dispute brought under this section, including a dispute as to the applicability of this section, which shall be determined under Federal law.. (b)Clerical amendmentThe table of contents for the Fair Debt Collection Practices Act is amended by inserting after the item relating to section 812 the following: 
 
 
812A. Restrictions on collections of consumer debt during a national disaster or emergency.. 
403.Repayment period and forbearance for consumersSection 812A of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), as added by section 110402, is amended— (1)by inserting after subsection (c) the following: 
 
(d)Repayment periodAfter the expiration of a covered period, a debt collector shall comply with the following: (1)Debt arising from credit with a defined payment periodFor any debt arising from credit with a defined term, the debt collector shall extend the time period to repay any past due balance of the debt by— 
(A)1 payment period for each payment that a consumer missed during the covered period, with the payments due in the same amounts and at the same intervals as the pre-existing payment schedule; and (B)1 payment period in addition to the payment periods described under subparagraph (A). 
(2)Debt arising from an open end credit planFor debt arising from an open end credit plan, as defined in section 103 of the Truth in Lending Act (15 U.S.C. 1602), the debt collector shall allow the consumer to repay the past-due balance in a manner that does not exceed the amounts permitted by the methods described in section 171(c) of the Truth in Lending Act (15 U.S.C. 1666i–1(c)) and regulations promulgated under that section. (3)Debt arising from other credit (A)In generalFor debt not described under paragraph (2) or (3), the debt collector shall— 
(i)allow the consumer to repay the past-due balance of the debt in substantially equal payments over time; and (ii)provide the consumer with— 
(I)for past due balances of $2,000 or less, 12 months to repay, or such longer period as the debt collector may allow; (II)for past due balances between $2,001 and $5,000, 24 months to repay, or such longer period as the debt collector may allow; or 
(III)for past due balances greater than $5,000, 36 months to repay, or such longer period as the debt collector may allow. (B)Additional protectionsThe Director of the Bureau may issue rules to provide greater repayment protections to consumers with debts described under subparagraph (A). 
(C)Relation to state lawThis paragraph shall not preempt any State law that provides for greater consumer protections than this paragraph.; and (2)by adding at the end the following: 
 
(h)Forbearance for affected consumers 
(1)Forbearance programEach debt collector that makes use of the credit facility described in paragraph (4) shall establish a forbearance program for debts available during the covered period. (2)Automatic grant of forbearance upon requestUnder a forbearance program required under paragraph (1), upon the request of a consumer experiencing a financial hardship due, directly or indirectly, to COVID–19, the debt collector shall grant a forbearance on payment of debt for such time as needed until the end of the covered period, with no additional documentation required other than the borrower’s attestation to a financial hardship caused by COVID–19 and with no fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the loan contract) charged to the borrower in connection with the forbearance. 
(3)Exception for certain mortgage loans subject to the cares actThis subsection shall not apply to a mortgage loan subject to section 4022 or 4023 of the CARES Act.. 404.Credit facilitySection 812A(h) of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), as added by section 110403, is amended by adding at the end the following: 
 
(4)Credit facilityThe Board of Governors of the Federal Reserve System shall— (A)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to debt collectors to temporarily compensate such debt collectors for documented financial losses caused by forbearance of debt payments under this subsection; and 
(B)defer debt collectors’ required payments on such loans until after consumers’ debt payments resume.. VProtecting Student Borrowers 501.Payments for private education loan borrowers as a result of the covid–19 national emergency (a)In generalSection 140 of the Truth in Lending Act (15 U.S.C. 1650) is amended by adding at the end the following new subsection: 
 
(h)COVID–19 national emergency private education loan repayment assistance 
(1)Authority 
(A)In generalEffective on the date of the enactment of this section, until February 1, 2021, the Secretary of the Treasury shall, for each borrower of a private education loan, pay the total amount due for such month on the loan, based on the payment plan selected by the borrower or the borrower’s loan status. (B)Limitation on paymentsThe maximum amount of aggregate payments that the Secretary of the Treasury may make under subparagraph (A) with respect to an individual borrower is $10,000. 
(2)No capitalization of interestWith respect to any loan in repayment until February 1, 2021, interest due on a private education loan during such period shall not be capitalized at any time until after February 1, 2021. (3)Reporting to consumer reporting agenciesUntil February 1, 2021— 
(A)during the period in which the Secretary of the Treasury is making payments on a loan under paragraph (1), the Secretary shall ensure that, for the purpose of reporting information about the loan to a consumer reporting agency, any payment made by the Secretary is treated as if it were a regularly scheduled payment made by a borrower; and (B)no adverse credit information may be furnished to a consumer reporting agency for any private education loan. 
(4)Notice of payments and programNot later than 15 days following the date of enactment of this subsection, and monthly thereafter until February 1, 2021, the Secretary of the Treasury shall provide a notice to all borrowers of private education loans— (A)informing borrowers of the actions taken under this subsection; 
(B)providing borrowers with an easily accessible method to opt out of the benefits provided under this subsection; and (C)notifying the borrower that the program under this subsection is a temporary program and will end on February 1, 2021. 
(5)Suspension of involuntary collectionUntil February 1, 2021, the holder of a private education loan shall immediately take action to halt all involuntary collection related to the loan. (6)Mandatory forbearanceDuring the period in which the Secretary of the Treasury is making payments on a loan under paragraph (1), the servicer of such loan shall grant the borrower forbearance as follows: 
(A)A temporary cessation of all payments on the loan other than the payments of interest and principal on the loan that are made under paragraph (1). (B)For borrowers who are delinquent but who are not yet in default before the date on which the Secretary begins making payments under paragraph (1), the retroactive application of forbearance to address any delinquency. 
(7)Data to implementHolders and servicers of private education loans shall report, to the satisfaction of the Secretary of the Treasury, the information necessary to calculate the amount to be paid under this subsection. (8)Application only to economically distressed borrowers (A)In generalThis subsection shall only apply to a borrower of a private education loan who is an economically distressed borrower. 
(B)Economically distressed borrower definedIn this paragraph, the term economically distressed borrower means a borrower of a private education loan who, as of March 12, 2020— (i)based on financial state or other conditions, would be otherwise eligible, if the borrower instead had a Federal student loan, of having a monthly payment due on such loan of $0 pursuant to an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e); 
(ii)was in default on such loan; (iii)had a payment due on such loan that was at least 90 days past due; or 
(iv)based on financial state or other conditions, was in forbearance or deferment. (C)RulemakingNot later than 7 days after the date of enactment of this paragraph, the Director of the Bureau, in consultation with the Secretary of Education, shall issue rules to implement this paragraph, including providing a detailed description of how a borrower of a private education loan will be considered an economically distressed borrower as defined under each clause of subparagraph (B).. 
(b)AppropriationThere is appropriated to the Secretary of the Treasury, out of amounts in the Treasury not otherwise appropriated, $5,000,000,000 to carry out this title and the amendments made by this title. 502.Additional protections for private student loan borrowers (a)In general (1)Repayment plan and forgiveness termsEach private education loan holder who receives a monthly payment pursuant to section 140(h) of the Truth in Lending Act shall modify all private education loan contracts that it holds to provide for the same repayment plan and forgiveness terms available to Direct Loans borrowers under section 685.209(c) of title 34, Code of Federal Regulations, in effect as of January 1, 2020. 
(2)Treatment of state statutes of limitationFor a borrower who has defaulted on a private education loan under the terms of the promissory note prior to any loan payment made or forbearance granted under section 140(h) of the Truth in Lending Act, no payment made or forbearance granted under such section 140(h) shall be considered an event that impacts the calculation of the applicable State statutes of limitation. (3)Prohibition on pressuring borrowers (A)In generalA private education loan debt collector or creditor may not pressure a borrower to elect to apply any amount received pursuant to subsection (b) to any private education loan. 
(B)ViolationsA violation of this paragraph is deemed— (i)an unfair, deceptive, or abusive act or practice under Federal law in connection with any transaction with a consumer for a consumer financial product or service under section 1031 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5531); and 
(ii)with respect to a violation by a debt collector, an unfair or unconscionable means to collect or attempt to collect any debt under section 808 of the Federal Debt Collection Practices Act (15 U.S.C. 1692f). (C)Pressure definedIn this paragraph, the term pressure means any communication, recommendation, or other similar communication, other than providing basic information about a borrower’s options, urging a borrower to make an election described under subsection (b). 
(b)Relief for private student loan borrowers as a result of the covid–19 national emergency 
(1)Student loan relief as a result of the covid–19 national emergencyNot later than 90 days after February 1, 2021, the Secretary of the Treasury shall carry out a program under which a borrower, with respect to the private education loans of such borrower, shall receive in accordance with paragraph (3) an amount equal to the lesser of— (A)the total amount of each private education loan of the borrower; or 
(B)$10,000, reduced by the aggregate amount of all payments made by the Secretary of the Treasury with respect to such borrower under section 140(h) of the Truth in Lending Act. (2)Notification of borrowersNot later than 90 days after February 1, 2021, the Secretary of the Treasury shall notify each borrower of a private education loan of— 
(A)the requirements to provide loan relief to such borrower under this section; and (B)the opportunity for such borrower to make an election under paragraph (3)(A) with respect to the application of such loan relief to the private education loans of such borrower. 
(3)Distribution of funding 
(A)Election by borrowerNot later than 45 days after a notice is sent under paragraph (2), a borrower may elect to apply the amount determined with respect to such borrower under paragraph (1) to any private education loan of the borrower. (B)Automatic payment (i)In generalIn the case of a borrower who does not make an election under subparagraph (A) before the date described in such subparagraph, the Secretary of the Treasury shall apply the amount determined with respect to such borrower under paragraph (1) in order of the private education loan of the borrower with the highest interest rate. 
(ii)Equal interest ratesIn case of two or more private education loans described in clause (i) with equal interest rates, the Secretary of the Treasury shall apply the amount determined with respect to such borrower under paragraph (1) first to the loan with the highest principal. (c)Application only to economically distressed borrowersThis section shall only apply to a borrower of a private education loan who is an economically distressed borrower. 
(d)DefinitionsIn this section: (1)Fair debt collection practices act termsThe terms creditor and debt collector have the meaning given those terms, respectively, under section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a). 
(2)Private education loanThe term private education loan has the meaning given the term in section 140 of the Truth in Lending Act (15 U.S.C. 1650). (3)Economically distressed borrower definedThe term economically distressed borrower has the meaning given that term under section 140(h)(8) of the Truth in Lending Act, as added by section 501. 
VIStanding Up for Small Businesses, Minority-Owned Businesses, and Non-Profits 
601.Restrictions on collections of small business and nonprofit debt during a national disaster or emergency 
(a)In generalThe Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), as amended by section 110402, is further amended by inserting after section 812A the following:  812B.Restrictions on collections of small business and nonprofit debt during a national disaster or emergency (a)DefinitionsIn this section: 
(1)Covered periodThe term covered period means the period beginning on the date of enactment of this section and ending 120 days after the end of the incident period for the emergency declared on March 13, 2020, by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. (2)CreditorThe term creditor means any person— 
(A)who offers or extends credit creating a debt or to whom a debt is owed; or (B)to whom any obligation for payment is owed. 
(3)DebtThe term debt— (A)means any obligation or alleged obligation that is or during the covered period becomes past due, other than an obligation arising out of a credit agreement entered into after the effective date of this section, that arises out of a transaction with a nonprofit organization or small business; and 
(B)does not include a mortgage loan. (4)Debt collectorThe term debt collector means a creditor and any other person or entity that engages in the collection of debt, including the Federal Government and a State government, irrespective of whether the applicable debt is allegedly owed to or assigned to such creditor, person, or entity. 
(5)Mortgage loanThe term mortgage loan means a covered mortgage loan (as defined under section 4022 of the CARES Act) and a multifamily mortgage loan (as defined under section 4023 of the CARES Act). (6)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code. 
(7)Small businessThe term small business has the meaning given the term small business concern in section 3 of the Small Business Act (15 U.S.C. 632). (b)Prohibitions (1)In generalNotwithstanding any other provision of law, no debt collector may, during a covered period— 
(A)enforce a security interest securing a debt through repossession, limitation of use, or foreclosure; (B)take or threaten to take any action to deprive an individual of their liberty as a result of nonpayment of or nonappearance at any hearing relating to an obligation owed by a small business or nonprofit organization; 
(C)collect any debt, by way of garnishment, attachment, assignment, deduction, offset, or other seizure, from— (i)wages, income, benefits, bank, prepaid or other asset accounts; or 
(ii)any assets of, or other amounts due to, a small business or nonprofit organization; (D)commence or continue an action to evict a small business or nonprofit organization from real or personal property for nonpayment; 
(E)disconnect or terminate service from a utility service, including electricity, natural gas, telecommunications or broadband, water, or sewer, for nonpayment; or (F)threaten to take any of the foregoing actions. 
(2)Rule of constructionNothing in this section may be construed to prohibit a small business or nonprofit organization from voluntarily paying, in whole or in part, a debt. (c)Limitation on fees and interestAfter the expiration of a covered period, a debt collector may not add to any past due debt any interest on unpaid interest, higher rate of interest triggered by the nonpayment of the debt, or fee triggered prior to the expiration of the covered period by the nonpayment of the debt. 
(e)ViolationsAny person or government entity that violates this section shall be liable to the applicable small business or nonprofit organization as provided under section 813, except that, for purposes of applying section 813— (1)such person or government entity shall be deemed a debt collector, as such term is defined for purposes of section 813; and 
(2)such small business or nonprofit organization shall be deemed a consumer, as such term is defined for purposes of section 813. (f)TollingAny applicable time limitations for exercising an action prohibited under subsection (b) shall be tolled during a covered period. 
(g)Predispute arbitration agreementsNotwithstanding any other provision of law, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a dispute brought under this section, including a dispute as to the applicability of this section, which shall be determined under Federal law.. (b)Clerical amendmentThe table of contents for the Fair Debt Collection Practices Act, as amended by section 110402, is further amended by inserting after the item relating to section 812A the following: 
 
 
812B. Restrictions on collections of small business and nonprofit debt during a national disaster or emergency.. 
602.Repayment period and forbearance for small businesses and nonprofit organizationsSection 812B of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), as added by section 110601, is amended— (1)by inserting after subsection (c) the following: 
 
(d)Repayment periodAfter the expiration of a covered period, a debt collector shall comply with the following: (1)Debt arising from credit with a defined payment periodFor any debt arising from credit with a defined term, the debt collector shall extend the time period to repay any past due balance of the debt by— 
(A)1 payment period for each payment that a small business or nonprofit organization missed during the covered period, with the payments due in the same amounts and at the same intervals as the pre-existing payment schedule; and (B)1 payment period in addition to the payment periods described under subparagraph (A). 
(2)Debt arising from an open end credit planFor debt arising from an open end credit plan, as defined in section 103 of the Truth in Lending Act (15 U.S.C. 1602), the debt collector shall allow the small business or nonprofit organization to repay the past-due balance in a manner that does not exceed the amounts permitted by the methods described in section 171(c) of the Truth in Lending Act (15 U.S.C. 1666i–1(c)) and regulations promulgated under that section. (3)Debt arising from other credit (A)In generalFor debt not described under paragraph (2) or (3), the debt collector shall— 
(i)allow the small business or nonprofit organization to repay the past-due balance of the debt in substantially equal payments over time; and (ii)provide the small business or nonprofit organization with— 
(I)for past due balances of $2,000 or less, 12 months to repay, or such longer period as the debt collector may allow; (II)for past due balances between $2,001 and $5,000, 24 months to repay, or such longer period as the debt collector may allow; or 
(III)for past due balances greater than $5,000, 36 months to repay, or such longer period as the debt collector may allow. (B)Additional protectionsThe Director of the Bureau may issue rules to provide greater repayment protections to small businesses and nonprofit organizations with debts described under subparagraph (A). 
(C)Relation to state lawThis paragraph shall not preempt any State law that provides for greater small business or nonprofit organization protections than this paragraph.; and (2)by adding at the end the following: 
 
(h)Forbearance for affected small businesses and nonprofit organizations 
(1)Forbearance programEach debt collector that makes use of the credit facility described in paragraph (4) shall establish a forbearance program for debts available during the covered period. (2)Automatic grant of forbearance upon requestUnder a forbearance program required under paragraph (1), upon the request of a small business or nonprofit organization experiencing a financial hardship due, directly or indirectly, to COVID–19, the debt collector shall grant a forbearance on payment of debt for such time as needed until the end of the covered period, with no additional documentation required other than the small business or nonprofit organization’s attestation to a financial hardship caused by COVID–19 and with no fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the loan contract) charged to the borrower in connection with the forbearance. 
(3)Exception for certain mortgage loans subject to the cares actThis subsection shall not apply to a mortgage loan subject to section 4022 or 4023 of the CARES Act.. 603.Credit facilitySection 812B(h) of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.), as added by section 110602, is amended by adding at the end the following: 
 
(4)Credit facilityThe Board of Governors of the Federal Reserve System shall— (A)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to debt collectors to temporarily compensate such debt collectors for documented financial losses caused by forbearance of debt payments under this subsection; and 
(B)defer debt collectors’ required payments on such loans until after small businesses or nonprofit organizations’ debt payments resume.. 604.Main street lending program requirements (a)In generalSection 4003(c)(3)(D)(ii) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(ii)) is amended— 
(1)by striking Nothing in this subparagraph shall limit the discretion of the Board of Governors of the Federal Reserve System to and inserting the following:  (I)In generalThe Board of Governors of the Federal Reserve System shall; and 
(2)by adding at the end the following:  (II)RequirementsIn carrying out subclause (I), the Board of Governors of the Federal Reserve System— 
(aa)shall make non-profit organizations and institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) eligible for any program or facility established under such subclause; (bb)shall create a low-cost loan option tailored to the unique needs of non-profit organizations, including the ability to defer payments without capitalization of interest; 
(cc)shall make any 501(c)(4) organization (as defined in section 501(c)(4) of the Internal Revenue Code of 1986) eligible for any facility provided that such 501(c)(4) organization has not made and will not make a contribution, expenditure, independent expenditure, or electioneering communication within the meaning of the Federal Election Campaign Act, and has not undertaken and will not undertake similar campaign finance activities in state and local elections, during the election cycle which ends on the date of the general election in this calendar year; (dd)shall ensure loans made available to all eligible borrowers have a maturity of no less than seven years; and 
(ee)shall prohibit eligible lenders from requiring additional collateral beyond minimum collateral requirements the Board of Governors of the Federal Reserve System may require.. (b)DeadlineNot later than the end of the 5-day period beginning on the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall issue such rules or take such other actions as may be necessary to implement the requirements made by the amendments made by this section. 
605.Options for small businesses and non-profits under the main street lending program 
(a)In generalSection 4003(c)(3)(D)(ii)(II) of the CARES Act (15 U.S.C. 9042(c)(3)(D)(ii)(II)), as added by section 110604, is further amended by adding at the end the following:  (cc)shall provide at least one low-cost loan option that small businesses, small non-profits, and small institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) are eligible for that does not have a minimum loan size and includes the ability to defer payments, without capitalization of interest.. 
(b)DeadlineNot later than the end of the 5-day period beginning on the date of enactment of this Act, the Board of Governors of the Federal Reserve System shall issue such rules or take such other actions as may be necessary to implement the requirements made by the amendments made by this section. 606.Safe banking (a)Short title; purpose (1)Short titleThis section may be cited as the Secure And Fair Enforcement Banking Act of 2020 or the SAFE Banking Act of 2020. 
(2)PurposeThe purpose of this section is to increase public safety by ensuring access to financial services to cannabis-related legitimate businesses and service providers and reducing the amount of cash at such businesses. (b)Safe harbor for depository institutions (1)In generalA Federal banking regulator may not— 
(A)terminate or limit the deposit insurance or share insurance of a depository institution under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), the Federal Credit Union Act (12 U.S.C. 1751 et seq.), or take any other adverse action against a depository institution under section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) solely because the depository institution provides or has provided financial services to a cannabis-related legitimate business or service provider; (B)prohibit, penalize, or otherwise discourage a depository institution from providing financial services to a cannabis-related legitimate business or service provider or to a State, political subdivision of a State, or Indian Tribe that exercises jurisdiction over cannabis-related legitimate businesses; 
(C)recommend, incentivize, or encourage a depository institution not to offer financial services to an account holder, or to downgrade or cancel the financial services offered to an account holder solely because— (i)the account holder is a cannabis-related legitimate business or service provider, or is an employee, owner, or operator of a cannabis-related legitimate business or service provider; 
(ii)the account holder later becomes an employee, owner, or operator of a cannabis-related legitimate business or service provider; or (iii)the depository institution was not aware that the account holder is an employee, owner, or operator of a cannabis-related legitimate business or service provider; 
(D)take any adverse or corrective supervisory action on a loan made to— (i)a cannabis-related legitimate business or service provider, solely because the business is a cannabis-related legitimate business or service provider; 
(ii)an employee, owner, or operator of a cannabis-related legitimate business or service provider, solely because the employee, owner, or operator is employed by, owns, or operates a cannabis-related legitimate business or service provider, as applicable; or (iii)an owner or operator of real estate or equipment that is leased to a cannabis-related legitimate business or service provider, solely because the owner or operator of the real estate or equipment leased the equipment or real estate to a cannabis-related legitimate business or service provider, as applicable; or 
(E)prohibit or penalize a depository institution (or entity performing a financial service for or in association with a depository institution) for, or otherwise discourage a depository institution (or entity performing a financial service for or in association with a depository institution) from, engaging in a financial service for a cannabis-related legitimate business or service provider. (2)Safe harbor applicable to de novo institutionsParagraph (1) shall apply to an institution applying for a depository institution charter to the same extent as such subsection applies to a depository institution. 
(c)Protections for ancillary businessesFor the purposes of sections 1956 and 1957 of title 18, United States Code, and all other provisions of Federal law, the proceeds from a transaction involving activities of a cannabis-related legitimate business or service provider shall not be considered proceeds from an unlawful activity solely because— (1)the transaction involves proceeds from a cannabis-related legitimate business or service provider; or 
(2)the transaction involves proceeds from— (A)cannabis-related activities described in subsection (n)(4)(B) conducted by a cannabis-related legitimate business; or 
(B)activities described in subsection (n)(13)(A) conducted by a service provider. (d)Protections under federal law (1)In generalWith respect to providing a financial service to a cannabis-related legitimate business or service provider within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable, a depository institution, entity performing a financial service for or in association with a depository institution, or insurer that provides a financial service to a cannabis-related legitimate business or service provider, and the officers, directors, and employees of that depository institution, entity, or insurer may not be held liable pursuant to any Federal law or regulation— 
(A)solely for providing such a financial service; or (B)for further investing any income derived from such a financial service. 
(2)Protections for federal reserve banks and federal home loan banksWith respect to providing a service to a depository institution that provides a financial service to a cannabis-related legitimate business or service provider (where such financial service is provided within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable), a Federal reserve bank or Federal Home Loan Bank, and the officers, directors, and employees of the Federal reserve bank or Federal Home Loan Bank, may not be held liable pursuant to any Federal law or regulation— (A)solely for providing such a service; or 
(B)for further investing any income derived from such a service. (3)Protections for insurersWith respect to engaging in the business of insurance within a State, political subdivision of a State, or Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis pursuant to a law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country, as applicable, an insurer that engages in the business of insurance with a cannabis-related legitimate business or service provider or who otherwise engages with a person in a transaction permissible under State law related to cannabis, and the officers, directors, and employees of that insurer may not be held liable pursuant to any Federal law or regulation— 
(A)solely for engaging in the business of insurance; or (B)for further investing any income derived from the business of insurance. 
(4)Forfeiture 
(A)Depository institutionsA depository institution that has a legal interest in the collateral for a loan or another financial service provided to an owner, employee, or operator of a cannabis-related legitimate business or service provider, or to an owner or operator of real estate or equipment that is leased or sold to a cannabis-related legitimate business or service provider, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan or other financial service. (B)Federal reserve banks and federal home loan banksA Federal reserve bank or Federal Home Loan Bank that has a legal interest in the collateral for a loan or another financial service provided to a depository institution that provides a financial service to a cannabis-related legitimate business or service provider, or to an owner or operator of real estate or equipment that is leased or sold to a cannabis-related legitimate business or service provider, shall not be subject to criminal, civil, or administrative forfeiture of that legal interest pursuant to any Federal law for providing such loan or other financial service. 
(e)Rules of construction 
(1)No requirement to provide financial servicesNothing in this section shall require a depository institution, entity performing a financial service for or in association with a depository institution, or insurer to provide financial services to a cannabis-related legitimate business, service provider, or any other business. (2)General examination, supervisory, and enforcement authorityNothing in this section may be construed in any way as limiting or otherwise restricting the general examination, supervisory, and enforcement authority of the Federal banking regulators, provided that the basis for any supervisory or enforcement action is not the provision of financial services to a cannabis-related legitimate business or service provider. 
(f)Requirements for filing suspicious activity reportsSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Requirements for cannabis-related legitimate businesses (A)In generalWith respect to a financial institution or any director, officer, employee, or agent of a financial institution that reports a suspicious transaction pursuant to this subsection, if the reason for the report relates to a cannabis-related legitimate business or service provider, the report shall comply with appropriate guidance issued by the Financial Crimes Enforcement Network. The Secretary shall ensure that the guidance is consistent with the purpose and intent of the SAFE Banking Act of 2020 and does not significantly inhibit the provision of financial services to a cannabis-related legitimate business or service provider in a State, political subdivision of a State, or Indian country that has allowed the cultivation, production, manufacture, transportation, display, dispensing, distribution, sale, or purchase of cannabis pursuant to law or regulation of such State, political subdivision, or Indian Tribe that has jurisdiction over the Indian country. 
(B)DefinitionsFor purposes of this paragraph: (i)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). 
(ii)Cannabis-related legitimate businessThe term cannabis-related legitimate business has the meaning given that term in subsection (n) of the SAFE Banking Act of 2020. (iii)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18. 
(iv)Indian tribeThe term Indian Tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). (v)Financial serviceThe term financial service has the meaning given that term in subsection (n) of the SAFE Banking Act of 2020. 
(vi)Service providerThe term service provider has the meaning given that term in subsection (n) of the SAFE Banking Act of 2020. (vii)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States.. 
(g)Guidance and examination proceduresNot later than 180 days after the date of enactment of this Act, the Financial Institutions Examination Council shall develop uniform guidance and examination procedures for depository institutions that provide financial services to cannabis-related legitimate businesses and service providers. (h)Annual diversity and inclusion reportThe Federal banking regulators shall issue an annual report to Congress containing— 
(1)information and data on the availability of access to financial services for minority-owned and women-owned cannabis-related legitimate businesses; and (2)any regulatory or legislative recommendations for expanding access to financial services for minority-owned and women-owned cannabis-related legitimate businesses. 
(i)GAO study on diversity and inclusion 
(1)StudyThe Comptroller General of the United States shall carry out a study on the barriers to marketplace entry, including in the licensing process, and the access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses. (2)ReportThe Comptroller General shall issue a report to the Congress— 
(A)containing all findings and determinations made in carrying out the study required under paragraph (1); and (B)containing any regulatory or legislative recommendations for removing barriers to marketplace entry, including in the licensing process, and expanding access to financial services for potential and existing minority-owned and women-owned cannabis-related legitimate businesses. 
(j)GAO study on effectiveness of certain reports on finding certain personsNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall carry out a study on the effectiveness of reports on suspicious transactions filed pursuant to section 5318(g) of title 31, United States Code, at finding individuals or organizations suspected or known to be engaged with transnational criminal organizations and whether any such engagement exists in a State, political subdivision, or Indian Tribe that has jurisdiction over Indian country that allows the cultivation, production, manufacture, sale, transportation, display, dispensing, distribution, or purchase of cannabis. The study shall examine reports on suspicious transactions as follows: (1)During the period of 2014 until the date of the enactment of this Act, reports relating to marijuana-related businesses. 
(2)During the 1-year period after date of the enactment of this Act, reports relating to cannabis-related legitimate businesses. (k)Banking services for hemp businesses (1)FindingsThe Congress finds that— 
(A)the Agriculture Improvement Act of 2018 (Public Law 115–334) legalized hemp by removing it from the definition of marihuana under the Controlled Substances Act; (B)despite the legalization of hemp, some hemp businesses (including producers, manufacturers, and retailers) continue to have difficulty gaining access to banking products and services; and 
(C)businesses involved in the sale of hemp-derived cannabidiol (CBD) products are particularly affected, due to confusion about their legal status. (2)Federal banking regulator hemp banking guidanceNot later than the end of the 90-day period beginning on the date of enactment of this Act, the Federal banking regulators shall jointly issue guidance to financial institutions— 
(A)confirming the legality of hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products, and the legality of engaging in financial services with businesses selling hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products, after the enactment of the Agriculture Improvement Act of 2018; and (B)to provide recommended best practices for financial institutions to follow when providing financial services and merchant processing services to businesses involved in the sale of hemp, hemp-derived CBD products, and other hemp-derived cannabinoid products. 
(3)Financial institution definedIn this section, the term financial institution means any person providing financial services. (l)Application of safe harbors to hemp and CBD products (1)In generalExcept as provided under paragraph (2), the provisions of this section (other than subsections (f) and (j)) shall apply to hemp (including hemp-derived cannabidiol and other hemp-derived cannabinoid products) in the same manner as such provisions apply to cannabis. 
(2)Rule of applicationIn applying the provisions of this section described under paragraph (1) to hemp, the definition of cannabis-related legitimate business shall be treated as excluding any requirement to engage in activity pursuant to the law of a State or political subdivision thereof. (3)Hemp definedIn this subsection, the term hemp has the meaning given that term under section 297A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1639o). 
(m)Requirements for deposit account termination requests and orders 
(1)Termination requests or orders must be valid 
(A)In generalAn appropriate Federal banking agency may not formally or informally request or order a depository institution to terminate a specific customer account or group of customer accounts or to otherwise restrict or discourage a depository institution from entering into or maintaining a banking relationship with a specific customer or group of customers unless— (i)the agency has a valid reason for such request or order; and 
(ii)such reason is not based solely on reputation risk. (B)Treatment of national security threatsIf an appropriate Federal banking agency believes a specific customer or group of customers is, or is acting as a conduit for, an entity which— 
(i)poses a threat to national security; (ii)is involved in terrorist financing; 
(iii)is an agency of the Government of Iran, North Korea, Syria, or any country listed from time to time on the State Sponsors of Terrorism list; (iv)is located in, or is subject to the jurisdiction of, any country specified in clause (iii); or 
(v)does business with any entity described in clause (iii) or (iv), unless the appropriate Federal banking agency determines that the customer or group of customers has used due diligence to avoid doing business with any entity described in clause (iii) or (iv),such belief shall satisfy the requirement under subparagraph (A). (2)Notice requirement (A)In generalIf an appropriate Federal banking agency formally or informally requests or orders a depository institution to terminate a specific customer account or a group of customer accounts, the agency shall— 
(i)provide such request or order to the institution in writing; and (ii)accompany such request or order with a written justification for why such termination is needed, including any specific laws or regulations the agency believes are being violated by the customer or group of customers, if any. 
(B)Justification requirementA justification described under subparagraph (A)(ii) may not be based solely on the reputation risk to the depository institution. (3)Customer notice (A)Notice requiredExcept as provided under subparagraph (B) or as otherwise prohibited from being disclosed by law, if an appropriate Federal banking agency orders a depository institution to terminate a specific customer account or a group of customer accounts, the depository institution shall inform the specific customer or group of customers of the justification for the customer’s account termination described under paragraph (2). 
(B)Notice prohibited 
(i)Notice prohibited in cases of national securityIf an appropriate Federal banking agency requests or orders a depository institution to terminate a specific customer account or a group of customer accounts based on a belief that the customer or customers pose a threat to national security, or are otherwise described under subsection (a)(2), neither the depository institution nor the appropriate Federal banking agency may inform the customer or customers of the justification for the customer’s account termination. (ii)Notice prohibited in other casesIf an appropriate Federal banking agency determines that the notice required under subparagraph (A) may interfere with an authorized criminal investigation, neither the depository institution nor the appropriate Federal banking agency may inform the specific customer or group of customers of the justification for the customer’s account termination. 
(4)Reporting requirementEach appropriate Federal banking agency shall issue an annual report to the Congress stating— (A)the aggregate number of specific customer accounts that the agency requested or ordered a depository institution to terminate during the previous year; and 
(B)the legal authority on which the agency relied in making such requests and orders and the frequency on which the agency relied on each such authority. (5)DefinitionsFor purposes of this subsection: 
(A)Appropriate federal banking agencyThe term appropriate Federal banking agency means— (i)the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and 
(ii)the National Credit Union Administration, in the case of an insured credit union. (B)Depository institutionThe term depository institution means— 
(i)a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and (ii)an insured credit union. 
(n)DefinitionsIn this section: (1)Business of insuranceThe term business of insurance has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481). 
(2)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). (3)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical. 
(4)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that— (A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political subdivision; and 
(B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products. (5)Depository institutionThe term depository institution means— 
(A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)); (B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or 
(C)a State credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (6)Federal banking regulatorThe term Federal banking regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, the Financial Crimes Enforcement Network, the Office of Foreign Asset Control, the Office of the Comptroller of the Currency, the National Credit Union Administration, the Department of the Treasury, or any Federal agency or department that regulates banking or financial services, as determined by the Secretary of the Treasury. 
(7)Financial serviceThe term financial service— (A)means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481); 
(B)includes the business of insurance; (C)includes, whether performed directly or indirectly, the authorizing, processing, clearing, settling, billing, transferring for deposit, transmitting, delivering, instructing to be delivered, reconciling, collecting, or otherwise effectuating or facilitating of payments or funds, where such payments or funds are made or transferred by any means, including by the use of credit cards, debit cards, other payment cards, or other access devices, accounts, original or substitute checks, or electronic funds transfers; 
(D)includes acting as a money transmitting business which directly or indirectly makes use of a depository institution in connection with effectuating or facilitating a payment for a cannabis-related legitimate business or service provider in compliance with section 5330 of title 31, United States Code, and any applicable State law; and (E)includes acting as an armored car service for processing and depositing with a depository institution or a Federal reserve bank with respect to any monetary instruments (as defined under section 1956(c)(5) of title 18, United States Code. 
(8)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18. (9)Indian tribeThe term Indian Tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(10)InsurerThe term insurer has the meaning given that term under section 313(r) of title 31, United States Code. (11)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products. 
(12)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis. (13)Service providerThe term service provider— 
(A)means a business, organization, or other person that— (i)sells goods or services to a cannabis-related legitimate business; or 
(ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and (B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products. 
(14)StateThe term State means each of the several States, the District of Columbia, Puerto Rico, and any territory or possession of the United States. (o)Discretionary surplus fundsSection 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is amended by striking $6,825,000,000 and inserting $6,821,000,000. 
607.Support for restaurants 
(a)Short titleThis section may be cited as the Real Economic Support That Acknowledges Unique Restaurant Assistance Needed To Survive Act of 2020 or the RESTAURANTS Act of 2020. (b)DefinitionsIn this section: 
(1)Covered periodThe term covered period means the period beginning on February 15, 2020, and ending on June 30, 2021. (2)Eligible entityThe term eligible entity— 
(A)means a restaurant, food stand, food truck, food cart, caterer, saloon, inn, tavern, bar, lounge, brewpub, tasting room, taproom, licensed facility, or premise of a beverage alcohol producer where the public may taste, sample or purchase products, or other similar place of business— (i)in which the public or patrons assemble for the primary purpose of being served food or drink; and 
(ii)that, as of March 13, 2020, is not part of a chain or franchise with more than 20 locations doing business under the same name, regardless of the type of ownership of the locations; (B)means an entity that is located in an airport terminal and that, as of March 13, 2020, sold any food and beverage, if, as of March 13, 2020, the entity is not part of a chain or franchise with more than 20 locations doing business under the same name, regardless of the type of ownership of the locations; and 
(C)does not include an entity described in subparagraph (A) or (B) that is— (i)publicly-traded, including a subsidiary or affiliate thereof; or 
(ii)part of a State or local government facility, not including an airport. (3)FundThe term Fund means the Restaurant Revitalization Fund established under section subsection (c). 
(4)Immediate family memberWith respect to an individual, the term immediate family member means any parent or child of the individual.  (5)Payroll costsThe term payroll costs has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)). 
(6)SecretaryThe term Secretary means the Secretary of the Treasury. (c)Establishment of a Restaurant Revitalization Fund (1)In generalThere is established in the Treasury of the United States a fund to be known as the Restaurant Revitalization Fund. 
(2)Appropriations 
(A)In generalThere is appropriated to the Fund, out of amounts in the Treasury not otherwise appropriated, $120,000,000,000, to remain available until June 30, 2021. (B)Remainder to TreasuryAny amounts remaining in the Fund after June 30, 2021 shall be deposited in the general fund of the Treasury.  
(3)Use of fundsThe Secretary shall use amounts in the Fund to make grants described in section subsection (d). (d)Restaurant revitalization grants (1)In generalThe Secretary shall award grants to eligible entities in the order in which the application is received by the Secretary. 
(2)RegistrationThe Secretary shall register each grant awarded under this subsection using the employer identification number of the eligible entity. (3)Application (A)In generalAn eligible entity desiring a grant under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)CertificationAn eligible entity applying for a grant under this subsection shall make a good faith certification— (i)that the uncertainty of current economic conditions makes necessary the grant request to support the ongoing operations of the eligible entity; 
(ii)acknowledging that funds will be used to retain workers, for payroll costs, and for other allowable expenses described in paragraph (5) and not for any other purposes; (iii)that the eligible entity does not have an application pending for a grant under subsection (a)(36) or (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636) for the same purpose and that is duplicative of amounts applied for or received under this section; and 
(iv)during the covered period, that the eligible entity has not received amounts under subsection (a)(36) or (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636) for the same purpose and that is duplicative of amounts applied for or received under this section. (C)Hold harmlessAn eligible entity applying for a grant under this subsection shall not be ineligible for a grant if the eligible entity is able to document— 
(i)an inability to rehire individuals who were employees of the eligible entity on February 15, 2020; and (ii)an inability to hire similarly qualified employees for unfilled positions on or before June 30, 2021. 
(4)Priority in awarding grantsDuring the initial 14-day period in which the Secretary awards grants under this subsection, the Secretary shall— (A)prioritize awarding grants to marginalized and underrepresented communities, with a focus on women- and minority-owned, and women- and minority-operated eligible entities; and 
(B)only award grants to eligible entities with annual revenues of less than $1,500,000. (5)Grant amount (A)Determination of grant amount (i)In generalThe amount of a grant made to an eligible entity under this subsection shall be equal to— 
(I)the sum of the revenues or estimated revenues of the eligible entity during each calendar quarter in 2020 subtracted from the sum of such revenues during the same calendar quarter in 2019, if such sum is greater than zero; and (II)if applicable, the additional amount required to pay for sick leave described under clause (ii). 
(ii)Sick leaveAn eligible entity applying for a grant under this section— (I)may request an additional grant amount based on the amount required to provide 10 days of paid sick leave to each employee of the entity to— 
(aa)care for themselves or an immediate family member who is ill; or (bb)provide care for children when schools or childcare providers are shut down due to COVID–19; and 
(II)shall, if provided a grant under this section that includes an additional amount for sick leave described under subclause (I), provide each employee of the entity with such 10 days of paid sick leave. (iii)VerificationAn eligible entity shall submit to the Secretary such revenue verification documentation as the Secretary may require to determine the amount of a grant under clause (i). 
(iv)RepaymentAny amount of a grant made under this subsection to an eligible entity based on estimated revenues in a calendar quarter in 2020 that is greater than the actual revenues of the eligible entity during that calendar quarter shall be converted to a loan that has— (I)an interest rate of 1 percent; and 
(II)a maturity date of 10 years beginning on January 1, 2021. (B)Reduction based on PPP forgiveness or EIDL emergency grantIf an eligible entity has, at the time of application for a grant under this subsection, received an advance under section 1110(e) of the CARES Act (15 U.S.C. 9009(e)) or loan forgiveness under section 1106 of such Act (15 U.S.C. 9005) related to expenses incurred during the covered period, the maximum amount of a grant awarded to the eligible entity under this subsection shall be reduced by the amount of funds expended by or forgiven for the eligible entity for those expenses using amounts received under such section 1110(e) or forgiven under such section 1106. 
(C)LimitationAn eligible entity may not receive more than 1 grant under this subsection.  (6)Use of funds (A)In generalDuring the covered period, an eligible entity that receives a grant under this subsection may use the grant funds for— 
(i)payroll costs; (ii)payments of principal or interest on any mortgage obligation; 
(iii)rent payments, including rent under a lease agreement; (iv)utilities; 
(v)maintenance, including construction to accommodate outdoor seating; (vi)supplies, including protective equipment and cleaning materials; 
(vii)food, beverage, and operational expenses that are within the scope of the normal business practice of the eligible entity before the covered period; (viii)debt obligations to suppliers that were incurred before the covered period; 
(ix)costs associated with providing employees with 10 days of sick leave, as described under paragraph (5)(A)(ii); and (x)any other expenses that the Secretary determines to be essential to maintaining the eligible entity.  
(B)Returning fundsIf an eligible entity that receives a grant under this subsection permanently ceases operations on or before June 30, 2021, the eligible entity shall return to the Treasury any funds that the eligible entity did not use for the allowable expenses under subparagraph (A).  (C)Conversion to loanAny grant amounts received by an eligible entity under this subsection that are unused after June 30, 2021, shall be immediately converted to a loan with— 
(i)an interest rate of 1 percent; and (ii)a maturity date of 10 years. 
(7)RegulationsNot later than 15 days after the date of enactment of this Act, the Secretary shall issue regulations to carry out this subsection without regard to the notice and comment requirements under section 553 of title 5, United States Code.  (8)Appropriations for staffing and administrative expenses (A)In generalOf the amounts provided by paragraph (2)(A), $300,000,000 shall be for staffing and administrative expenses related to administering grants awarded under this subsection. 
(B)Set asideOf amounts provided under subparagraph (A), $60,000,000 shall be allocated for outreach to traditionally marginalized and underrepresented communities, with a focus on women, veteran, and minority-owned and operated eligible entities, including the creation of a resource center targeted toward these communities.  (e)Limitation with respect to private funds (1)In generalNo amounts received under this section may be directly or indirectly used to pay distributions, dividends, consulting fees, advisory fees, interest payments, or any other fees, expenses, or charges to— 
(A)a person registered as an investment adviser under the Investment Advisers Act of 1940 who advises a private fund; (B)any affiliate of such adviser; 
(C)any executive of such adviser or affiliate; or (D)any employee, consultant, or other person with a contractual relationship to provide services for or on behalf of such adviser or affiliate. 
(2)Anti-evasionNo company in which a private fund holds an ownership interest that has, directly or indirectly, received amounts under this title may pay any distributions, dividends, consulting fees, advisory fees, interest payments, or any other fees, expenses, or charges in excess of 10 percent of such company's net operating profits for the calendar year ending December 31, 2020 (and for each successive year until the covered period has ended and all loans created under this section have been repaid) to— (A)a person registered as an investment adviser under the Investment Advisers Act of 1940 who advises a private fund; 
(B)any affiliate of such adviser; (C)any executive of such adviser or affiliate; or 
(D)any employee, consultant, or other person with a contractual relationship to provide services for or on behalf of such adviser or affiliate. (3)DefinitionsIn this section: 
(A)AffiliateThe term affiliate means, with respect to a person, any other person directly or indirectly controlling, controlled by, or under direct or indirect common control with such person. A person shall be deemed to control another person if such person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of such other person, whether through the ownership of voting securities, by contract, or otherwise.  (B)ExecutiveThe term executive means— 
(i)any individual who serves an executive or director of a person, including the principal executive officer, principal financial officer, comptroller or principal accounting officer; and (ii)an executive officer, as defined under section 230.405 of title 17, Code of Federal Regulations. 
(C)Private findThe term private fund means an issuer that would be an investment company, as defined in the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.), but for section 3(c)(1) or 3(c)(7) of that Act. (f)Demographic data and transparency (1)Demographic dataIn establishing an application process for carrying out this section, the Secretary shall include a voluntary request for certain demographic data with respect to the majority ownership of eligible entities, including race, ethnicity, gender, and veteran-status. 
(2)Monthly reportsNot later than the end of the first month in which initial grants are disbursed under this section, and every month thereafter until the date on which the last grant has been disbursed under this section, the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report providing the number and dollar amount of grants approved for or disbursed to all eligible entities, including a list of eligible entities with the grant amount they received, and a breakout of the number and dollar of grants by State, congressional district, demographics (including race, ethnicity, gender, and veteran-status), and business type. (3)Quarterly reports Beginning on January 1, 2021, and every subsequent quarter until the last grant that was converted to a loan under this section is repaid, the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the number and dollar amount of grants approved for or disbursed to all eligible entities, including a breakout of grants by State, congressional district, demographics (including race, ethnicity, gender, and veteran-status), and business type, as well as the number and dollar amount of grants that converted to loans under this section, including a breakout of outstanding loans by State, congressional district, demographics (including race, ethnicity, gender, and veteran-status), and business type. 
(4)Data transparencyNot later than 30 days after the date of enactment of this Act, the Secretary shall make available on a publicly available website in a standardized and downloadable format, and update on a monthly basis, any data contained in a report submitted under this section. 608.Codification of the Minority Business Development Administration (a)DefinitionsIn this section: 
(1)AdministrationThe term Administration means the Minority Business Development Administration. (2)AdministratorThe term Administrator means the Administrator of the Minority Business Development Administration. 
(3)Covered entityThe term covered entity means a private nonprofit organization that— (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; 
(B)can demonstrate to the Administration that—  (i)the primary mission of the organization is to provide services to minority business enterprises, whether through education, making grants, or other similar activities; and 
(ii)the organization is unable to pay financial obligations incurred by the organization, including payroll obligations; and (C)due to the effects of COVID–19, is unable to engage in the same level of fundraising in the year in which this Act is enacted, as compared with the year preceding the year in which this Act is enacted, including through events or the collection of fees. 
(4)MinorityThe term minority has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and includes any indigenous person in the United States or the territories of the United States. (5)Minority business development centerThe term minority business development center means a Business Center of the Administration, including its Specialty Center Program. 
(6)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise— (A)that is not less than 51 percent-owned by 1 or more minority individuals; and 
(B)the management and daily business operations of which are controlled by 1 or more minority individuals.  (b)Minority Business Development Administration (1)Establishment (A)In generalThe Minority Business Development Administration is hereby established. 
(B)Transfer of functionsAll functions that, immediately before the date of enactment of this Act, were functions of the Minority Business Development Agency of the Department of Commerce shall be functions of the Administration. (C)Transfer of assetsSo much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred under subparagraph (B) shall be available to the Administration for use in connection with the functions transferred. 
(D)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to the Minority Business Development Agency of the Department of Commerce is deemed to refer to the Administration. (2)Administrator (A)Appointment and dutiesThe Administration shall be headed by an Administrator, who shall be— 
(i)appointed by the President, by and with the advice and consent of the Senate; and (ii)except as otherwise expressly provided, responsible for the administration of this Act. 
(B)CompensationThe Administrator shall be compensated at an annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (C)Transition periodThe individual serving as the Director of the Minority Business Development Agency on the day before the date of enactment of this Act shall serve as the Administrator of the Administration until such time as the first Administrator is confirmed by the Senate pursuant to subparagraph (A). 
(3)Report to CongressNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes the organizational structure of the Administration. (4)Administrative powers and other powers of the Administration; miscellaneous provisions (A)In generalIn carrying out the duties and the responsibilities of the Administration, the Administrator may— 
(i)hold hearings, sit and act, and take testimony as the Administrator may determine to be necessary or appropriate; (ii)acquire, in any lawful manner, any property that the Administrator may determine to be necessary or appropriate; 
(iii)make advance payments under grants, contracts, and cooperative agreements awarded by the Administration; (iv)enter into agreements with other Federal agencies; 
(v)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies; (vi)require a coordinated review of all training and technical assistance activities that are proposed to be carried out by Federal agencies in direct support of the development of minority business enterprises to— 
(I)assure consistency with the purposes of this Act; and (II)avoid duplication of existing efforts; and 
(vii)prescribe such rules, regulations, and procedures as the Administration may determine to be necessary or appropriate. (B)Employment of certain experts and consultants (i)In generalThe Administrator may employ experts and consultants or organizations that are composed of experts or consultants, as authorized under section 3109 of title 5, United States Code. 
(ii)Renewal of contractsThe Administrator may annually renew a contract for employment of an individual employed under clause (i). (C)Donation of property (i)In generalSubject to clause (ii), the Administrator may, without cost (except for costs of care and handling), donate for use by any public sector entity, or by any recipient nonprofit organization, for the purpose of the development of minority business enterprises, any real or tangible personal property acquired by the Administration. 
(ii)Terms, conditions, reservations, and restrictionsThe Administrator may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property donated under clause (i). (c)Emergency grants to non-profits that support minority business enterprises (1)EstablishmentNot later than 15 days after the date of enactment of this Act, the Administration shall establish a grant program for covered entities— 
(A)in order to help those covered entities continue the necessary work of supporting minority business enterprises; and (B)under which the Administration shall make grants to covered entities as expeditiously as possible. 
(2)Application 
(A)In generalA covered entity desiring a grant under this subsection shall submit to the Administration an application at such time, in such manner, and containing such information as the Administration may require. (B)PriorityThe Administration shall— 
(i)establish selection criteria to ensure that, if the amounts made available to carry out this subsection are not sufficient to make a grant under this subsection to every covered entity that submits an application under subparagraph (A), the covered entities that are the most severely affected by the effects of COVID–19 receive priority with respect to those grants; and (ii)give priority with respect to the grants made under this subsection to a covered entity that proposes to use the grant funds for— 
(I)providing paid sick leave to employees of the covered entity who are unable to work due to the direct effects of COVID–19; (II)continuing to make payroll payments in order to retain employees of the covered entity during an economic disruption with respect to COVID–19; 
(III)making rent or mortgage payments with respect to obligations of the covered entity; or (IV)repaying non-Federal obligations that the covered entity cannot satisfy because of revenue losses that are attributable to the effects of COVID–19. 
(3)Amount of grant 
(A)In generalA grant made under this subsection shall be in an amount that is not more than $500,000. (B)Single awardNo covered entity may receive, or directly benefit from, more than 1 grant made under this subsection. 
(4)Use of fundsA covered entity that receives a grant under this subsection may use the grant funds to address the effects of COVID–19 on the covered entity, including by making payroll payments, making a transition to the provision of online services, and addressing issues raised by an inability to raise funds. (5)ProceduresThe Administration shall establish procedures to discourage and prevent waste, fraud, and abuse by applicants for, and recipients of, grants made under this subsection. 
(6)Non-duplicationThe Administration shall ensure that covered entities do not receive grants under both this subsection and section 1108 of the CARES Act. (7)GAO auditNot later than 180 days after the date on which the Administration begins making grants under this subsection, the Comptroller General of the United States shall— 
(A)conduct an audit of grants made under this subsection, which shall seek to identify any discrepancies or irregularities with respect to the grants; and (B)submit to Congress a report regarding the audit conducted under subparagraph (A). 
(8)Updates to CongressNot later than 30 days after the date of enactment of this Act, and once every 30 days thereafter until the date described in paragraph (11), the Administrator shall submit to Congress a report that contains— (A)the number of grants made under this subsection during the period covered by the report; and 
(B)with respect to the grants described in subparagraph (A), the geographic distribution of those grants by State and county. (9)TerminationThe authority to make grants under this subsection shall terminate on September 30, 2021. 
(d)Outreach to business centers 
(1)In generalNot later than 10 days after the date of enactment of this Act, the Administration shall conduct outreach to the business center network of the Administration to provide guidance to those centers regarding other Federal programs that are available to provide support to minority business enterprises, including programs at the Department of the Treasury, the Small Business Administration, and the Economic Development Administration of the Department of Commerce. (2)Outreach to Native communities (A)In generalIn carrying out this subsection, the Administration shall ensure that outreach is conducted in American Indian, Alaska Native, and Native Hawaiian communities. 
(B)Direct outreach to certain minority business enterprisesIf the Administrator determines that a particular American Indian, Alaska Native, or Native Hawaiian community does not receive sufficient grant amounts under subsection (c) or section 1108 of the CARES Act, the Administrator shall carry out additional outreach directly to minority business enterprises located in that community to provide guidance regarding Federal programs that are available to provide support to minority business enterprises. (3)Use of appropriated fundsIf, after carrying out this subsection, there are remaining funds made available to carry out this subsection from the amount appropriated under subsection (e), the Administration may use those remaining funds to carry out other responsibilities of the Administration under subsection (c). 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Administration, in additional to any other amounts so authorized, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, $60,000,000, of which— (1)$10,000,000 are authorized for carrying out subsection (c); 
(2)$5,000,000 are authorized for carrying out subsection (d); and (3)$10,000,000 are authorized to be allocated to the White House Initiative on Asian Americans and Pacific Islanders. 
(f)Audits 
(1)Recordkeeping requirementEach recipient of assistance under this section shall keep such records as the Administrator shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this section— (A)the amount and nature of that assistance; 
(B)the disposition by the recipient of the proceeds of that assistance; (C)the total cost of the undertaking for which the assistance is given or used; 
(D)the amount and nature of the portion of the cost of the undertaking described in subparagraph (C) that is supplied by a source other than the Administration; and (E)any other records that will facilitate an effective audit of the assistance. 
(2)Access by Government officialsThe Administrator and the Comptroller General of the United States shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of a recipient of assistance. (g)Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a thorough review of the programs carried out under this section; and (2)submit to Congress a detailed report of the findings of the Comptroller General under the review carried out under paragraph (1), which shall include— 
(A)an evaluation of the effectiveness of the programs in achieving the purposes of this section; (B)a description of any failure by any recipient of assistance under this section to comply with the requirements under this section; and 
(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this section. (h)Annual reports; recommendations (1)Annual reportNot later than 90 days after the last day of each fiscal year, the Administrator shall submit to Congress, and publish on the website of the Administration, a report of each activity of the Administration carried out under this section during the fiscal year preceding the date on which the report is submitted. 
(2)RecommendationsThe Administrator shall periodically submit to Congress and the President recommendations for legislation or other actions that the Administrator determines to be necessary or appropriate to promote the purposes of this section. (i)Executive Order 11625The powers and duties of the Administration shall be determined— 
(1)in accordance with this section and the requirements of this section; and (2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise). 
(j)Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:  (2)The Administrator of the Minority Business Development Administration.. 
609.Emergency grants to minority business enterprises 
(a)Grants during the COVID–19 pandemicThe Minority Business Development Agency shall provide grants to address the needs of minority business enterprises impacted by the COVID–19 pandemic. (b)RecipientsThe Agency may make grants through non-profit organizations or directly to minority business enterprises. 
(c)Priority areasIn providing grants pursuant to subsection (a), the Agency shall prioritize providing assistance to— (1)minority business enterprises that have been unable to obtain loans from the Small Business Administration’s Paycheck Protection Program and other programs established under the CARES Act; 
(2)minority business enterprises located in low-income areas or areas that have been significantly impacted by the COVID–19 pandemic; and  (3)minority business enterprises that do not have access to capital and whose business is substantially impaired because of the impact of stay-at-home orders implemented by State and local governments due to the COVID–19 pandemic. 
(d)Terms and conditions 
(1)In generalThe Secretary of Commerce, acting through the Minority Business Development Agency, shall set such terms and conditions for the grants made under this section as the Secretary determines appropriate. (2)NotificationNo later than 15 days prior to making any grants under this section, the Secretary, acting through the Agency, shall provide the terms and conditions for grants made under this section to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(e)GAO oversightNot later than six months after the date of enactment of this Act, the Comptroller General of the United States shall provide a report on the effectiveness of the grants made under this section, including the manner in which the Agency implemented the priorities described in subsection (c). (f)DefinitionsIn this section: 
(1)MinorityThe term minority has the meaning given the term in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and includes any indigenous person in the United States or the territories of the United States. (2)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise— 
(A)that is not less than 51 percent-owned by 1 or more minority individuals; and (B)the management and daily business operations of which are controlled by 1 or more minority individuals.  
(g)Authorization of appropriationsThere are authorized to be appropriated $3,000,000,000 to carry out this section. Such funds are authorized to be appropriated to remain available until expended. VIIPromoting and Advancing Communities of Color through Inclusive Lending 701.Short titleThis title may be cited as the Promoting and Advancing Communities of Color through Inclusive Lending Act. 
702.Findings; Sense of Congress 
(a)FindingsThe Congress finds the following: (1)The Coronavirus 2019 (COVID–19) pandemic and the resulting recession have led to more than 4.8 million cases and at least 157,000 deaths in the United States as of August 6, 2020; a 7.6 percent increase in the unemployment rate from February to June, or approximately 12 million more persons who have lost their job; and an estimated 36 percent of renters and 4.1 million homeowners who are struggling to pay their rent and mortgages. 
(2)According to the Centers for Disease Control, long-standing systemic health and social inequities have put some members of racial and ethnic minority groups at increased risk of getting COVID–19 or experiencing severe illness. (3)Minority-owned businesses are also facing more difficult economic circumstances than others as a result of the COVID–19 pandemic. In April 2020, the Federal Reserve Bank of New York reported that minority- and women-owned businesses were not only more likely to show signs of limited financial health, but also twice as likely to be classified as at risk or distressed than their non-minority counterparts. 
(4)During the Coronavirus 2019 (COVID–19) pandemic, community development financial institutions (CDFIs) and minority depository institutions (MDIs) have delivered needed capital and relief to underserved communities, many of which have borne a disproportionate impact of the COVID–19 pandemic. Through August 8, 2020, CDFIs and MDIs have provided more than $16.4 billion in Paycheck Protection Program (PPP) loans to small businesses with a smaller median loan size of about $74,000 compared to the overall program median loan size of $101,000. (5)In addition to establishing relief funds and services for local businesses and individuals experiencing loss of income, CDFIs and MDIs have provided mortgage forbearances, loan deferments, and modifications to help address the needs of their borrowers. CDFIs and MDIs are reaching underserved communities and minority-owned businesses at a critical time. 
(6)The Community Development Financial Institutions Fund (CDFI Fund) is an agency of the U.S. Department of the Treasury and was established by the Riegle Community Development and Regulatory Improvement Act of 1994. The mission of the CDFI Fund is to expand economic opportunity for underserved people and communities by supporting the growth and capacity of a national network of community development lenders, investors, and financial service providers. As of September 15, 2020, there were 1,137 certified CDFIs in all 50 States, District of Columbia, Guam, and Puerto Rico. (7)Following the 2008 financial crisis and the disproportionate impact the Great Recession had on minority communities, the number of MDI banks fell more than 30 percent over the following decade, to 143 as of the second quarter of 2020. Meanwhile, MDI credit unions have seen similar declines, with more than one-third of such institutions disappearing since 2013. 
(b)Sense of CongressThe following is the sense of the Congress: (1)The Department of the Treasury, Board of Governors of the Federal Reserve System, Small Business Administration (SBA), Office of the Comptroller of the Currency, Federal Deposit Insurance Corporation, National Credit Union Administration, and other Federal agencies should take steps to support, engage with, and utilize minority depository institutions and community development financial institutions in the near term, especially as they carry out programs to respond to the COVID–19 pandemic, and the long term. 
(2)The Board of Governors of the Federal Reserve System should, consistent with its mandates, work to increase lending by minority depository institutions and community development financial institutions to underserved communities, and when appropriate, should work with the Department of the Treasury to increase lending by minority depository institutions and community development financial institutions to underserved communities. (3)The Department of the Treasury and prudential regulators should establish a strategic plan identifying concrete steps that they can take to support existing minority depository institutions, as well as the formation of new minority depository institutions consistent with the goals established in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA) to preserve and promote minority depository institutions. 
(4)Congress should increase funding and make other enhancements, including those provided by this legislation, to enhance the effectiveness of the CDFI Fund, especially reforms to support minority-owned and minority led CDFIs in times of crisis and beyond. (5)Congress should conduct robust and ongoing oversight of the Department of the Treasury, CDFI Fund, Federal prudential regulators, SBA, and other Federal agencies to ensure they fulfill their obligations under the law as well as implement this title and other laws in a manner that supports and fully utilizes minority depository institutions and community development financial intuitions, as appropriate. 
(6)The investments made by the Secretary of the Treasury under this title and the amendments made by this title should be designed to maximize the benefit to low- and moderate-income and minority communities and contemplate losses to capital of the Treasury. 703.PurposeThe purpose of this title is to—  
(1)establish programs to revitalize and provide long-term financial products and service availability for, and provide investments in, low- and moderate-income and minority communities;  (2)respond to the unprecedented loss of Black-owned businesses and unemployment; and 
(3)otherwise enhance the stability, safety and soundness of community financial institutions that support low- and moderate-income and minority communities.  704.Considerations; requirements for creditors (a)In generalIn exercising the authorities under this title and the amendments made by this title, the Secretary of the Treasury shall take into consideration— 
(1)increasing the availability of affordable credit for consumers, small businesses, and nonprofit organizations, including for projects supporting affordable housing, community-serving real estate, and other projects, that provide direct benefits to low- and moderate-income communities, low-income and underserved individuals, and minorities;  (2)providing funding to minority-owned or minority-led eligible institutions and other eligible institutions that have a strong track record of serving minority small businesses; 
(3)protecting and increasing jobs in the United States;  (4)increasing the opportunity for small business, affordable housing and community development in geographic areas and demographic segments with poverty and high unemployment rates that exceed the average in the United States;  
(5)ensuring that all low- and moderate-income community financial institutions may apply to participate in the programs established under this title and the amendments made by this title, without discrimination based on geography; (6)providing transparency with respect to use of funds provided under this title and the amendments made by this title; 
(7)promoting and engaging in financial education to would-be borrowers; and (8)providing funding to eligible institutions that serve consumers, small businesses, and nonprofit organizations to support affordable housing, community-serving real estate, and other projects that provide direct benefits to low- and moderate-income communities, low-income individuals, and minorities directly affected by the COVID–19 pandemic. 
(b)Requirement for creditorsAny creditor participating in a program established under this title or the amendments made by this title shall fully comply with all applicable statutory and regulatory requirements relating to fair lending. 705.Neighborhood Capital Investment ProgramTitle IV of the CARES Act (Public Law 116–136) is amended— 
(1)in section 4002 (15 U.S.C. 9041)— (A)by redesignating paragraphs (7) through (10) as paragraphs (9) through (12), respectively; and 
(B)by inserting after paragraph (6) the following:  (7)Low- and moderate-income community financial institutionThe term low- and moderate-income community financial institution means any financial institution that is— 
(A)a community development financial institution, as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702); or (B)a minority depository institution. 
(8)Minority depository institutionThe term minority depository institution—  (A)has the meaning given that term under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note); 
(B)means an entity considered to be a minority depository institution by— (i)the appropriate Federal banking agency (as such term is defined under section 3 of the Federal Deposit Insurance Act); or 
(ii)the National Credit Union Administration, in the case of an insured credit union; and (C)means an entity listed in the Federal Deposit Insurance Corporation’s Minority Depository Institutions List published for the Second Quarter 2020.; 
(2)in section 4003 (15 U.S.C. 9042), by adding at the end the following:  (i)Neighborhood Capital Investment Program (1)DefinitionsIn this subsection— 
(A)the term community development financial institution has the meaning given the term in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702);  (B)the term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a));  
(C)the term minority means any Black American, Native American, Hispanic American, or Asian American; (D)the term Program means the Neighborhood Capital Investment Program established under paragraph (2); and 
(E)the Secretary means the Secretary of the Treasury. (2)EstablishmentThe Secretary of the Treasury shall establish a Neighborhood Capital Investment Program (the Program) to support the efforts of low- and moderate-income community financial institutions to, among other things, provide loans and forbearance for small businesses, minority-owned businesses, and consumers, especially in low-income and underserved communities, by providing direct capital investments in low- and moderate-income community financial institutions. 
(3)Application 
(A)AcceptanceThe Secretary shall begin accepting applications for capital investments under the Program not later than the end of the 30-day period beginning on the date of enactment of this subsection, with priority in distribution given to low- and moderate-income community financial institutions that are minority lending institutions, as defined under section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702). (B)Requirement to provide a neighborhood investment lending plan (i)In generalAt the time that an applicant submits an application to the Secretary for a capital investment under the Program, the applicant shall provide the Secretary, along with the appropriate Federal banking agency, an investment and lending plan that— 
(I)demonstrates that not less than 30 percent of the lending of the applicant over the past 2 fiscal years was made directly to low- and moderate income borrowers, to borrowers that create direct benefits for low- and moderate-income populations, to other targeted populations as defined by the Fund, or any combination thereof, as measured by the total number and dollar amount of loans;  (II)describes how the business strategy and operating goals of the applicant will address community development needs, which includes the needs of small businesses, consumers, nonprofit organizations, community development, and other projects providing direct benefits to low- and moderate-income communities, low-income individuals, and minorities within the minority, rural, and urban low-income and underserved areas served by the applicant; 
(III)includes a plan to provide linguistically and culturally appropriate outreach, where appropriate;  (IV)includes an attestation by the applicant that the applicant does not own, service, or offer any financial products at an annual percentage rate of more than 36 percent interest, as defined in section 987(i)(4) of title 10, United States Code, and is compliant with State interest rate laws; and 
(V)includes details on how the applicant plans to expand or maintain significant lending or investment activity in low- or moderate-income minority communities, to historically disadvantaged borrowers, and to minorities that have significant unmet capital or financial services needs. (ii)Community development loan fundsAn applicant that is not an insured community development financial institution or otherwise regulated by a Federal financial regulator shall submit the plan described in clause (i) only to the Secretary. 
(iii)DocumentationIn the case of an applicant that is certified as a community development financial institution as of the date of enactment of this subsection, for purposes of clause (i)(I), the Secretary may rely on documentation submitted the Fund as part of certification compliance reporting. (4)Incentives to increase lending and provide affordable credit (A)Requirements on preferred stock and other financial instrumentAny financial instrument issued to Treasury by a low- and moderate-income community financial institution under the Program shall provide the following: 
(i)No dividends, interest or other payments shall exceed 2 percent per annum. (ii)After the first 24 months from the date of the capital investment under the Program, annual payments may be required, as determined by the Secretary and in accordance with this section, and adjusted downward based on the amount of affordable credit provided by the low- and moderate-income community financial institution to borrowers in minority, rural, and urban low-income and underserved communities. 
(iii)During any calendar quarter after the initial 24-month period referred to in clause (ii), the annual payment rate of a low- and moderate-income community financial institution shall be adjusted downward to reflect the following schedule, based on lending by the institution relative to the baseline period: (I)If the institution in the most recent annual period prior to the investment provides significant lending or investment activity in low- or moderate-income minority communities, historically disadvantaged borrowers, and to minorities that have significant unmet capital or financial services, the annual payment rate shall not exceed 0.5 percent per annum. 
(II)If the amount of lending within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased dollar for dollar based on the amount of the capital investment, the annual payment rate shall not exceed 1 percent per annum. (III)If the amount of lending within minority, rural, and urban low-income and underserved communities and to low- and moderate-income borrowers has increased by twice the amount of the capital investment, the annual payment rate shall not exceed 0.5 percent per annum. 
(B)Contingency of payments based on certain financial criteria 
(i)DeferralAny annual payments under this subsection shall be deferred in any quarter or payment period if any of the following is true: (I)The low- and moderate-income community institution fails to meet the Tier 1 capital ratio or similar ratio as determined by the Secretary. 
(II)The low- and moderate-income community financial institution fails to achieve positive net income for the quarter or payment period. (III)The low- and moderate-income community financial institution determines that the payment would be detrimental to the financial health of the institution. 
(ii)Testing during next payment periodAny deferred annual payment under this subsection shall be tested against the metrics described in clause (i) at the beginning of the next payment period, and such payments shall continue to be deferred until the metrics described in that clause are no longer applicable.  (5)Restrictions (A)In generalEach low- and moderate-income community financial institution may only issue financial instruments or senior preferred stock under this subsection with an aggregate principal amount that is— 
(i)not more than 15 percent of risk-weighted assets for an institution with assets of more than $2,000,000,000;  (ii)not more than 25 percent of risk-weighted assets for an institution with assets of not less than $500,000,000 and not more than $2,000,000,000; and 
(iii)not more than 30 percent of risk-weighted assets for an institution with assets of less than $500,000,000.  (B)Holding of instrumentsHolding any instrument of a low- and moderate-income community financial institution described in subparagraph (A) shall not give the Treasury or any successor that owns the instrument any rights over the management of the institution.  
(C)Sale of interestWith respect to a capital investment made into a low- and moderate-income community financial institution under this subsection, the Secretary— (i)except as provided in clause (iv), during the 10-year period following the investment, may not sell the interest of the Secretary in the capital investment to a third party; 
(ii)shall provide the low- and moderate-income community financial institution a right of first refusal to buy back the investment under terms that do not exceed a value as determined by an independent third party; and (iii)shall not sell more than a 5 percent ownership interest in the capital investment to a single third party; and 
(iv)with the permission of the institution, may gift or sell the interest of the Secretary in the capital investment for a de minimus amount to a mission aligned nonprofit affiliate of an applicant that is an insured community development financial institution, as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702). (v)Calculation of ownership for minority depository institutionsThe calculation and determination of ownership thresholds for a depository institution to qualify as a minority depository institution described in section 4002(7)(B) shall exclude any dilutive effect of equity investments by the Federal Government, including under the Program or through the Fund.  
(6)Available amountsIn carrying out the Program, the Secretary shall use not more than $13,000,000,000, from amounts appropriated under section 4027, and shall use not less than $7,000,000,000 of such amount for direct capital investments under the Program. (7)Treatment of capital investmentsIn making any capital investment under the Program, the Secretary shall ensure that the terms of the investment are designed to ensure the investment receives Tier 1 capital treatment. 
(8)Outreach to minoritiesThe Secretary shall require low- and moderate-income community financial institutions receiving capital investments under the Program to provide linguistically and culturally appropriate outreach and advertising describing the availability and application process of receiving loans made possible by the Program through organizations, trade associations, and individuals that represent or work within or are members of minority communities. (9)Restrictions (A)In generalNot later than the end of the 30-day period beginning on the date of enactment of this subsection, the Secretary of the Treasury shall issue rules setting restrictions on executive compensation, share buybacks, and dividend payments for recipients of capital investments under the Program. 
(B)Rule of constructionThe provisions of section 4019 apply to investments made under the Program. (10)Termination of investment authorityThe authority to make capital investments in low- and moderate-income community financial institutions, including commitments to purchase preferred stock or other instruments, provided under the Program shall terminate on the date that is 36 months after the date of enactment of this subsection. 
(11)Collection of dataNotwithstanding the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)— (A)any low- and moderate-income community financial institution may collect data described in section 701(a)(1) of that Act (15 U.S.C. 1691(a)(1)) from borrowers and applicants for credit for the purpose of monitoring compliance under the plan required under paragraph (4)(B); and 
(B)a low- and moderate-income community financial institution that collects the data described in subparagraph (A) shall not be subject to adverse action related to that collection by the Bureau of Consumer Financial Protection or any other Federal agency. (12)Deposit of fundsAll funds received by the Secretary in connection with purchases made pursuant this subsection, including interest payments, dividend payments, and proceeds from the sale of any financial instrument, shall be deposited into the Fund and used to provide financial and technical assistance pursuant to section 108 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4707), except that subsection (e) of that section shall be waived. 
(13)Equity Equivalent Investment Option 
(A)In generalThe Secretary shall establish an Equity Equivalent Investment Option, under which, with respect to a specific investment in a low- and moderate-income community financial institution— (i)80 percent of such investment is made by the Secretary under the Program; and 
(ii)20 percent of such investment if made by a banking institution. (B)Requirement to follow similar terms and conditionsThe terms and conditions applicable to investments made by the Secretary under the Program shall apply to any investment made by a banking institution under this paragraph. 
(C)LimitationsThe amount of a specific investment described under subparagraph (A) may not exceed $10,000,000, but the receipt of an investment under subparagraph (A) shall not preclude the recipient from being eligible for other assistance under the Program. (D)Banking institution definedIn this paragraph, the term banking institution means any entity with respect to which there is an appropriate Federal banking agency under section 3 of the Federal Deposit Insurance Act. 
(j)Application of the Military lending Act 
(1)In generalNo low- and moderate-income community financial institution that receives an equity investment under subsection (i) shall, for so long as the investment or participation continues, make any loan at an annualized percentage rate above 36 percent, as determined in accordance with section 987(b) of title 10, United States Code (commonly known as the Military Lending Act). (2)No exemptions permittedThe exemption authority of the Bureau under section 105(f) of the Truth in Lending Act (15 U.S.C. 1604(f)) shall not apply with respect to this subsection.. 
706.Emergency support for CDFIs and communities 
(a)Authorization of appropriationsThere is authorized to be appropriated to the Community Development Financial Institutions Fund $2,000,000,000 for fiscal year 2021, for providing financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707(a)(1)), except that subsections (d) and (e) of such section 108 shall not apply to the provision of such assistance, for the Bank Enterprise Award program, and for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, Tribes and Tribal organizations, and other suitable providers. (b)Set asidesOf the amounts appropriated pursuant to the authorization under subsection (a), the following amounts shall be set aside: 
(1)Up to $400,000,000, to remain available until expended, to provide grants to community development financial institutions— (A)to expand lending or investment activity in low- or moderate-income minority communities and to minorities that have significant unmet capital or financial services needs, of which not less than $10,000,000 may be for grants to benefit Native American, Native Hawaiian, and Alaska Native communities; and 
(B)using a formula that takes into account criteria such as certification status, financial and compliance performance, portfolio and balance sheet strength, a diversity of community development financial institution business model types, and program capacity, as well as experience making loans and investments to those areas and populations identified in this paragraph. (2)Up to $160,000,000, to remain available until expended, for technical assistance, technology, and training under sections 108(a)(1)(B) and 109, respectively, of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4707(a)(1)(B), 4708), with a preference for minority lending institutions. 
(3)Up to $800,000,000, to remain available until expended, shall be for providing financial assistance, technical assistance, awards, training, and outreach programs described under subsection (a) to recipients that are minority lending institutions. (c)Administrative expensesFunds appropriated pursuant to the authorization under subsection (a) may be used for administrative expenses, including administration of Fund programs and the New Markets Tax Credit Program under section 45D of the Internal Revenue Code. 
(d)DefinitionsIn this section: (1)CDFIThe term CDFI means a community development financial institution, as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702). 
(2)FundThe term Fund means the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)). (3)Minority; minority lending institutionThe terms minority and minority lending institution have the meaning given those terms, respectively, under section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702). 
707.Ensuring diversity in community banking 
(a)Sense of Congress on funding the loan-loss reserve fund for small dollar loansThe sense of Congress is the following:  (1)The Community Development Financial Institutions Fund (the CDFI Fund) is an agency of the Department of the Treasury, and was established by the Riegle Community Development and Regulatory Improvement Act of 1994. The mission of the CDFI Fund is to expand economic opportunity for underserved people and communities by supporting the growth and capacity of a national network of community development lenders, investors, and financial service providers. A community development financial institution (a CDFI) is a specialized financial institution serving low-income communities and a Community Development Entity (a CDE) is a domestic corporation or partnership that is an intermediary vehicle for the provision of loans, investments, or financial counseling in low-income communities. The CDFI Fund certifies CDFIs and CDEs. Becoming a certified CDFI or CDE allows organizations to participate in various CDFI Fund programs as follows: 
(A)The Bank Enterprise Award Program, which provides FDIC-insured depository institutions awards for a demonstrated increase in lending and investments in distressed communities and CDFIs. (B)The CDFI Program, which provides Financial and Technical Assistance awards to CDFIs to reinvest in the CDFI, and to build the capacity of the CDFI, including financing product development and loan loss reserves. 
(C)The Native American CDFI Assistance Program, which provides CDFIs and sponsoring entities Financial and Technical Assistance awards to increase lending and grow the number of CDFIs owned by Native Americans to help build capacity of such CDFIs. (D)The New Market Tax Credit Program, which provides tax credits for making equity investments in CDEs that stimulate capital investments in low-income communities. 
(E)The Capital Magnet Fund, which provides awards to CDFIs and nonprofit affordable housing organizations to finance affordable housing solutions and related economic development activities. (F)The Bond Guarantee Program, a source of long-term, patient capital for CDFIs to expand lending and investment capacity for community and economic development purposes. 
(2)The Department of the Treasury is authorized to create multi-year grant programs designed to encourage low-to-moderate income individuals to establish accounts at federally insured banks, and to improve low-to-moderate income individuals’ access to such accounts on reasonable terms. (3)Under this authority, grants to participants in CDFI Fund programs may be used for loan-loss reserves and to establish small-dollar loan programs by subsidizing related losses. These grants also allow for the providing recipients with the financial counseling and education necessary to conduct transactions and manage their accounts. These loans provide low-cost alternatives to payday loans and other nontraditional forms of financing that often impose excessive interest rates and fees on borrowers, and lead millions of Americans to fall into debt traps. Small-dollar loans can only be made pursuant to terms, conditions, and practices that are reasonable for the individual consumer obtaining the loan. 
(4)Program participation is restricted to eligible institutions, which are limited to organizations listed in section 501(c)(3) of the Internal Revenue Code and exempt from tax under 501(a) of such Code, federally insured depository institutions, community development financial institutions and State, local, or Tribal government entities. (5)Since its founding, the CDFI Fund has awarded over $3,300,000,000 to CDFIs and CDEs, allocated $54,000,000,000 in tax credits, and $1,510,000,000 in bond guarantees. According to the CDFI Fund, some programs attract as much as $10 in private capital for every $1 invested by the CDFI Fund. The Administration and the Congress should prioritize appropriation of funds for the loan loss reserve fund and technical assistance programs administered by the Community Development Financial Institution Fund. 
(b)DefinitionsIn this section:  (1)Community development financial institutionThe term community development financial institution has the meaning given under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702). 
(2)Minority depository institutionThe term minority depository institution has the meaning given under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note). (c)Establishment of impact bank designation (1)In generalEach Federal banking agency shall establish a program under which a depository institution with total consolidated assets of less than $10,000,000,000 may elect to be designated as an impact bank if the total dollar value of the loans extended by such depository institution to low-income borrowers is greater than or equal to 50 percent of the assets of such bank. 
(2)Notification of eligibilityBased on data obtained through examinations of depository institutions, the appropriate Federal banking agency shall notify a depository institution if the institution is eligible to be designated as an impact bank. (3)ApplicationRegardless of whether or not it has received a notice of eligibility under paragraph (2), a depository institution may submit an application to the appropriate Federal banking agency— 
(A)requesting to be designated as an impact bank; and (B)demonstrating that the depository institution meets the applicable qualifications. 
(4)Limitation on additional data requirementsThe Federal banking agencies may only impose additional data collection requirements on a depository institution under this subsection if such data is— (A)necessary to process an application submitted by the depository institution to be designated an impact bank; or 
(B)with respect to a depository institution that is designated as an impact bank, necessary to ensure the depository institution’s ongoing qualifications to maintain such designation. (5)Removal of designationIf the appropriate Federal banking agency determines that a depository institution designated as an impact bank no longer meets the criteria for such designation, the appropriate Federal banking agency shall rescind the designation and notify the depository institution of such rescission.  
(6)Reconsideration of designation; appealsUnder such procedures as the Federal banking agencies may establish, a depository institution may— (A)submit to the appropriate Federal banking agency a request to reconsider a determination that such depository institution no longer meets the criteria for the designation; or 
(B)file an appeal of such determination. (7)RulemakingNot later than 1 year after the date of the enactment of this Act, the Federal banking agencies shall jointly issue rules to carry out the requirements of this subsection, including by providing a definition of a low-income borrower. 
(8)ReportsEach Federal banking agency shall submit an annual report to the Congress containing a description of actions taken to carry out this subsection. (9)Federal Deposit Insurance Act definitionsIn this subsection, the terms depository institution, appropriate Federal banking agency, and Federal banking agency have the meanings given such terms, respectively, in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).  
(d)Minority Depositories Advisory Committees 
(1)EstablishmentEach covered regulator shall establish an advisory committee to be called the Minority Depositories Advisory Committee. (2)DutiesEach Minority Depositories Advisory Committee shall provide advice to the respective covered regulator on meeting the goals established by section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) to preserve the present number of covered minority institutions, preserve the minority character of minority-owned institutions in cases involving mergers or acquisitions, provide technical assistance, and encourage the creation of new covered minority institutions. The scope of the work of each such Minority Depositories Advisory Committee shall include an assessment of the current condition of covered minority institutions, what regulatory changes or other steps the respective agencies may be able to take to fulfill the requirements of such section 308, and other issues of concern to covered minority institutions. 
(3)Membership 
(A)In generalEach Minority Depositories Advisory Committee shall consist of no more than 10 members, who— (i)shall serve for one two-year term; 
(ii)shall serve as a representative of a depository institution or an insured credit union with respect to which the respective covered regulator is the covered regulator of such depository institution or insured credit union; and (iii)shall not receive pay by reason of their service on the advisory committee, but may receive travel or transportation expenses in accordance with section 5703 of title 5, United States Code. 
(B)DiversityTo the extent practicable, each covered regulator shall ensure that the members of the Minority Depositories Advisory Committee of such agency reflect the diversity of covered minority institutions. (4)Meetings (A)In generalEach Minority Depositories Advisory Committee shall meet not less frequently than twice each year. 
(B)Notice and invitationsEach Minority Depositories Advisory Committee shall— (i)notify the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate in advance of each meeting of the Minority Depositories Advisory Committee; and 
(ii)invite the attendance at each meeting of the Minority Depositories Advisory Committee of— (I)one member of the majority party and one member of the minority party of the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate; and 
(II)one member of the majority party and one member of the minority party of any relevant subcommittees of such committees. (5)No termination of advisory committeesThe termination requirements under section 14 of the Federal Advisory Committee Act (5 U.S.C. app.) shall not apply to a Minority Depositories Advisory Committee established pursuant to this subsection. 
(6)DefinitionsIn this subsection: (A)Covered regulatorThe term covered regulator means the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the National Credit Union Administration. 
(B)Covered minority institutionThe term covered minority institution means a minority depository institution (as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)). (C)Depository institutionThe term depository institution has the meaning given under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(D)Insured credit unionThe term insured credit union has the meaning given in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (7)Technical amendmentSection 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended by adding at the end the following new paragraph: 
 
(3)Depository institutionThe term depository institution means an insured depository institution (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) and an insured credit union (as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752)). . (e)Federal deposits in minority depository institutions (1)In generalSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended— 
(A)by adding at the end the following new subsection:  (d)Federal depositsThe Secretary of the Treasury shall ensure that deposits made by Federal agencies in minority depository institutions and impact banks are collateralized or insured, as determined by the Secretary. Such deposits shall include reciprocal deposits as defined in section 337.6(e)(2)(v) of title 12, Code of Federal Regulations (as in effect on March 6, 2019).; and 
(B)in subsection (b), as amended by subsection (d)(7), by adding at the end the following new paragraph:  (4)Impact bankThe term impact bank means a depository institution designated by the appropriate Federal banking agency pursuant to section 707(c) of the Promoting and Advancing Communities of Color through Inclusive Lending Act.. 
(2)Technical amendmentsSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended— (A)in the matter preceding paragraph (1), by striking section— and inserting section:; and  
(B)in the paragraph heading for paragraph (1), by striking financial and inserting depository. (f)Minority Bank Deposit Program (1)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows: 
 
1204.Expansion of use of minority depository institutions 
(a)Minority Bank Deposit Program 
(1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority depository institutions. (2)AdministrationThe Secretary of the Treasury, acting through the Fiscal Service, shall— 
(A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority depository institution; (B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); and 
(C)periodically distribute the list described in subparagraph (B) to— (i)all Federal departments and agencies; 
(ii)interested State and local governments; and (iii)interested private sector companies. 
(3)Inclusion of certain entities on listA depository institution or credit union that, on the date of the enactment of this section, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority depository institution shall be included on the list described under paragraph (2)(B). (b)Expanded use among Federal departments and agencies (1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to prioritize, to the maximum extent possible as permitted by law and consistent with principles of sound financial management, the use of minority depository institutions to hold the deposits of each such department or agency. 
(2)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority depository institutions to hold the deposits of each such department or agency. (c)DefinitionsFor purposes of this section: 
(1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (2)Depository institutionThe term depository institution has the meaning given in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(3)Minority depository institutionThe term minority depository institution has the meaning given that term under section 308 of this Act.. (2)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c): 
(A)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)). (B)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)). 
(C)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)). (g)Diversity report and best practices (1)Annual reportEach covered regulator shall submit to Congress an annual report on diversity including the following: 
(A)Data, based on voluntary self-identification, on the racial, ethnic, and gender composition of the examiners of each covered regulator, disaggregated by length of time served as an examiner. (B)The status of any examiners of covered regulators, based on voluntary self-identification, as a veteran. 
(C)Whether any covered regulator, as of the date on which the report required under this section is submitted, has adopted a policy, plan, or strategy to promote racial, ethnic, and gender diversity among examiners of the covered regulator. (D)Whether any special training is developed and provided for examiners related specifically to working with depository institutions and credit unions that serve communities that are predominantly minorities, low income, or rural, and the key focus of such training. 
(2)Best practicesEach Office of Minority and Women Inclusion of a covered regulator shall develop, provide to the head of the covered regulator, and make publicly available best practices— (A)for increasing the diversity of candidates applying for examiner positions, including through outreach efforts to recruit diverse candidate to apply for entry-level examiner positions; and  
(B)for retaining and providing fair consideration for promotions within the examiner staff for purposes of achieving diversity among examiners. (3)Covered regulator definedIn this subsection, the term covered regulator means the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the National Credit Union Administration. 
(h)Investments in minority depository institutions and impact banks 
(1)Control for certain institutionsSection 7(j)(8)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1817(j)(8)(B)) is amended to read as follows:  (B)control means the power, directly or indirectly— 
(i)to direct the management or policies of an insured depository institution; or (ii) (I)to vote 25 per centum or more of any class of voting securities of an insured depository institution; or 
(II)with respect to an insured depository institution that is an impact bank (as designated pursuant to section 707(c) of the Promoting and Advancing Communities of Color through Inclusive Lending Act) or a minority depository institution (as defined in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989), of an individual to vote 30 percent or more of any class of voting securities of such an impact bank or a minority depository institution.. (2)RulemakingThe Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) shall jointly issue rules for de novo minority depository institutions to allow 3 years to meet the capital requirements otherwise applicable to minority depository institutions. 
(3)ReportNot later than 1 year after the date of the enactment of this Act, the Federal banking agencies shall jointly submit to Congress a report on— (A)the principal causes for the low number of de novo minority depository institutions during the 10-year period preceding the date of the report; 
(B)the main challenges to the creation of de novo minority depository institutions; and (C)regulatory and legislative considerations to promote the establishment of de novo minority depository institutions. 
(i)Report on covered mentor-protege programs 
(1)ReportNot later than 6 months after the date of the enactment of this Act and annually thereafter, the Secretary of the Treasury shall submit to Congress a report on participants in a covered mentor-protege program, including— (A)an analysis of outcomes of such program; 
(B)the number of minority depository institutions that are eligible to participate in such program but do not have large financial institution mentors; and (C)recommendations for how to match such minority depository institutions with large financial institution mentors. 
(2)DefinitionsIn this subsection: (A)Covered mentor-protege programThe term covered mentor-protege program means a mentor-protege program established by the Secretary of the Treasury pursuant to section 45 of the Small Business Act (15 U.S.C. 657r).  
(B)Large financial institutionThe term large financial institution means any entity— (i)regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration; and 
(ii)that has total consolidated assets greater than or equal to $50,000,000,000. (j)Custodial deposit program for covered minority depository institutions and impact banks (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of the Treasury shall issue rules establishing a custodial deposit program under which a covered bank may receive deposits from a qualifying account. 
(2)RequirementsIn issuing rules under paragraph (1), the Secretary of the Treasury shall— (A)consult with the Federal banking agencies; 
(B)ensure each covered bank participating in the program established under this subsection— (i)has appropriate policies relating to management of assets, including measures to ensure the safety and soundness of each such covered bank; and 
(ii)is compliant with applicable law; and (C)ensure, to the extent practicable that the rules do not conflict with goals described in section 308(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note). 
(3)Limitations 
(A)DepositsWith respect to the funds of an individual qualifying account, an entity may not deposit an amount greater than the insured amount in a single covered bank. (B)Total depositsThe total amount of funds deposited in a covered bank under the custodial deposit program described under this subsection may not exceed the lesser of— 
(i)10 percent of the average amount of deposits held by such covered bank in the previous quarter; or (ii)$100,000,000 (as adjusted for inflation). 
(4)ReportEach quarter, the Secretary of the Treasury shall submit to Congress a report on the implementation of the program established under this subsection including information identifying participating covered banks and the total amount of deposits received by covered banks under the program.  (5)DefinitionsIn this subsection: 
(A)Covered bankThe term covered bank means— (i)a minority depository institution that is well capitalized, as defined by the appropriate Federal banking agency; or 
(ii)a depository institution designated pursuant to subsection (c) that is well capitalized, as defined by the appropriate Federal banking agency. (B)Insured amountThe term insured amount means the amount that is the greater of— 
(i)the standard maximum deposit insurance amount (as defined in section 11(a)(1)(E) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(E))); or (ii)such higher amount negotiated between the Secretary of the Treasury and the Federal Deposit Insurance Corporation under which the Corporation will insure all deposits of such higher amount. 
(C)Federal banking agenciesThe terms appropriate Federal banking agency and Federal banking agencies have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act. (D)Qualifying accountThe term qualifying account means any account established in the Department of the Treasury that— 
(i)is controlled by the Secretary; and (ii)is expected to maintain a balance greater than $200,000,000 for the following 24-month period. 
(k)Streamlined community development financial institution applications and reporting 
(1)Application processesNot later than 12 months after the date of the enactment of this Act and with respect to any person having assets under $3,000,000,000 that submits an application for deposit insurance with the Federal Deposit Insurance Corporation that could also become a community development financial institution, the Federal Deposit Insurance Corporation, in consultation with the Administrator of the Community Development Financial Institutions Fund, shall— (A)develop systems and procedures to record necessary information to allow the Administrator to conduct preliminary analysis for such person to also become a community development financial institution; and 
(B)develop procedures to streamline the application and annual certification processes and to reduce costs for such person to become, and maintain certification as, a community development financial institution. (2)Implementation reportNot later than 18 months after the date of the enactment of this Act, the Federal Deposit Insurance Corporation shall submit to Congress a report describing the systems and procedures required under paragraph (1). 
(3)Annual report 
(A)In generalSection 17(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1827(a)(1)) is amended— (i)in subparagraph (E), by striking and at the end;  
(ii)by redesignating subparagraph (F) as subparagraph (G); (iii)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)applicants for deposit insurance that could also become a community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994), a minority depository institution (as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989), or an impact bank (as designated pursuant to section 707(c) of the Promoting and Advancing Communities of Color through Inclusive Lending Act); and. (B)ApplicationThe amendment made by this paragraph shall apply with respect to the first report to be submitted after the date that is 2 years after the date of the enactment of this Act.  
(l)Task force on lending to small business concerns 
(1)In generalNot later than 6 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall establish a task force to examine methods for improving relationships between the Small Business Administration and community development financial institutions, minority depository institutions, and Impact Banks to increase the volume of loans provided by such institutions to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)). (2)Report to CongressNot later than 18 months after the establishment of the task force described in paragraph (1), the Administrator of the Small Business Administration shall submit to Congress a report on the findings of such task force. 
708.Establishment of Financial Agent Partnership Program 
(a)In generalSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note), as amended by section 706(e), is further amended by adding at the end the following new subsection:  (e)Financial Agent Partnership Program (1)In generalThe Secretary of the Treasury shall establish a program to be known as the Financial Agent Partnership Program (in this subsection referred to as the Program) under which a financial agent designated by the Secretary or a large financial institution may serve as a mentor, under guidance or regulations prescribed by the Secretary, to a small financial institution to allow such small financial institution— 
(A)to be prepared to perform as a financial agent; or (B)to improve capacity to provide services to the customers of the small financial institution. 
(2)OutreachThe Secretary shall hold outreach events to promote the participation of financial agents, large financial institutions, and small financial institutions in the Program at least once a year. (3)Financial partnerships (A)In generalAny large financial institution participating in a program with the Department of the Treasury, if not already required to include a small financial institution, shall offer not more than 5 percent of every contract under that program to a small financial institution. 
(B)Acceptance of riskAs a requirement of participation in a contract described under subparagraph (A), a small financial institution shall accept the risk of the transaction equivalent to the percentage of any fee the institution receives under the contract. (C)PartnerA large financial institution partner may work with small financial institutions, if necessary, to train professionals to understand any risks involved in a contract under the Program. 
(D)Increased limit for certain institutionsWith respect to a program described under subparagraph (A), if the Secretary of the Treasury determines that it would be appropriate and would encourage capacity building, the Secretary may alter the requirements under subparagraph (A) to require both— (i)a higher percentage of the contract be offered to a small financial institution; and 
(ii)require the small financial institution to be a community development financial institution or a minority depository institution. (4)ExclusionThe Secretary shall issue guidance or regulations to establish a process under which a financial agent, large financial institution, or small financial institution may be excluded from participation in the Program. 
(5)ReportThe Office of Minority and Women Inclusion of the Department of the Treasury shall include in the report submitted to Congress under section 342(e) of the Dodd-Frank Wall Street Reform and Consumer Protection Act information pertaining to the Program, including— (A)the number of financial agents, large financial institutions, and small financial institutions participating in such Program; and 
(B)the number of outreach events described in paragraph (2) held during the year covered by such report. (6)DefinitionsIn this subsection: 
(A)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702). (B)Financial agentThe term financial agent means any national banking association designated by the Secretary of the Treasury to be employed as a financial agent of the Government. 
(C)Large financial institutionThe term large financial institution means any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets greater than or equal to $50,000,000,000. (D)Small financial institutionThe term small financial institution means— 
(i)any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets lesser than or equal to $2,000,000,000; or (ii)a minority depository institution.. 
(b)Effective dateThis section and the amendments made by this section shall take effect 90 days after the date of the enactment of this Act. 709.Strengthening minority lending institutions (a)Minority lending institution set-aside in providing assistance (1)In generalSection 108 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707) is amended by adding at the end the following: 
 
(i)Minority lending institution set-aside in providing assistanceNotwithstanding any other provision of law, in providing any assistance, the Fund shall reserve 40 percent of such assistance for minority lending institutions.. (2)Definitions (A)In generalSection 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702) is amended by adding at the end the following: 
 
(22)Minority lending institution definitions 
(A)MinorityThe term minority means any Black American, Hispanic American, Asian American, Native American, Native Alaskan, Native Hawaiian, or Pacific Islander. (B)Minority lending institutionThe term minority lending institution means a community development financial institution— 
(i)with respect to which a majority of the total number of loans and a majority of the value of investments of the community development financial institution are directed at minorities and other targeted populations; (ii)that is a minority depository institution, as defined under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note), or otherwise considered to be a minority depository institution by the appropriate Federal banking agency; or 
(iii)that is 51 percent owned by one or more socially and economically disadvantaged individuals. (C)Additional definitionsIn this paragraph, the terms other targeted populations and socially and economically disadvantaged individual shall have the meaning given those terms by the Administrator.. 
(B)Temporary safe harbor for certain institutionsA community development financial institution that is a minority depository institution listed in the Federal Deposit Insurance Corporation’s Minority Depository Institutions List published for the Second Quarter 2020 shall be deemed a minority lending institution under section 103(22) of the Community Development Banking and Financial Institutions Act of 1994 for purposes of— (i)any program carried out using appropriations authorized for the Community Development Financial Institutions Fund under section 706; and 
(ii)the Neighborhood Capital Investment Program established under section 4003(i) of the CARES Act. (b)Office of Minority Lending InstitutionsSection 104 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703) is amended by adding at the end the following: 
 
(l)Office of Minority Lending Institutions 
(1)EstablishmentThere is established within the Fund an Office of Minority Lending Institutions, which shall oversee assistance provided by the Fund to minority lending institutions. (2)Deputy DirectorThe head of the Office shall be the Deputy Director of Minority Lending Institutions, who shall report directly to the Administrator of the Fund.. 
(c)Reporting on minority lending institutionsSection 117 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4716) is amended by adding at the end the following:  (g)Reporting on minority lending institutionsEach report required under subsection (a) shall include a description of the extent to which assistance from the Fund are provided to minority lending institutions.. 
(d)Submission of data relating to diversity by community development financial institutionsSection 104 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703) is amended by adding at the end the following:   (l)Submission of data relating to diversity (1)DefinitionsIn this subsection— 
(A)the term executive officer has the meaning given the term in section 230.501(f) of title 17, Code of Federal Regulations, as in effect on the date of enactment of this subsection; and (B)the term veteran has the meaning given the term in section 101 of title 38, United States Code. 
(2)Submission of disclosureEach Fund applicant and recipient shall provide the following: (A)Data, based on voluntary self-identification, on the racial, ethnic, and gender composition of— 
(i)the board of directors of the institution; (ii)nominees for the board of directors of the institution; and 
(iii)the executive officers of the institution. (B)The status of any member of the board of directors of the institution, any nominee for the board of directors of the institution, or any executive officer of the institution, based on voluntary self-identification, as a veteran. 
(C)Whether the board of directors of the institution, or any committee of that board of directors, has, as of the date on which the institution makes a disclosure under this paragraph, adopted any policy, plan, or strategy to promote racial, ethnic, and gender diversity among— (i)the board of directors of the institution; 
(ii)nominees for the board of directors of the institution; or (iii)the executive officers of the institution. 
(3)Annual reportNot later than 18 months after the date of enactment of this subsection, and annually thereafter, the Fund shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and make publicly available on the website of the Fund, a report— (A)on the data and trends of the diversity information made available pursuant to paragraph (2); and 
(B)containing all administrative or legislative recommendations of the Fund to enhance the implementation of this title or to promote diversity and inclusion within community development financial institutions.. 710.CDFI Bond Guarantee ReformEffective October 1, 2020, section 114A(e)(2)(B) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a(e)(2)(B)) is amended by striking $100,000,000 and inserting $50,000,000. 
711.Reports 
(a)In generalThe Secretary of the Treasury shall provide to the appropriate committees of Congress— (1)within 30 days of the end of each month commencing with the first month in which transactions are made under a program established under this title or the amendments made by this title, a written report describing all of the transactions made during the reporting period pursuant to the authorities granted under this title or the amendments made by this title; and 
(2)after the end of March and the end of September, commencing March 31, 2021, a written report on all projected costs and liabilities, all operating expenses, including compensation for financial agents, and all transactions made by the Community Development Financial Institutions Fund, including participating institutions and amounts each institution has received under each program described in paragraph (1). (b)Breakdown of fundsEach report required under subsection (a) shall specify the amount of funds under each program described under subsection (a)(1) that went to— 
(1)minority depository institutions that are depository institutions; (2)minority depository institutions that are credit unions; 
(3)minority lending institutions; (4)community development financial institution loan funds; 
(5)community development financial institutions that are depository institutions; and (6)community development financial institutions that are credit unions. 
(c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(2)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994. (3)Credit unionThe term credit union means a State credit union or a Federal credit union, as such terms are defined, respectively, under section 101 of the Federal Credit Union Act. 
(4)Depository institutionThe term depository institution has the meaning given that term under section 3 of the Federal Deposit Insurance Act. (5)Minority depository institutionThe term minority depository institution has the meaning given under section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 . 
(6)Minority lending institutionThe term minority lending institution has the meaning given that term under section 103 of the Community Development Banking and Financial Institutions Act of 1994. 712.Inspector General oversight (a)In generalThe Inspector General of the Department of the Treasury shall conduct, supervise, and coordinate audits and investigations of any program established under this title or the amendments made by this title. 
(b)ReportingThe Inspector General of the Department of the Treasury shall issue a report not less frequently than 2 times per year to Congress and the Secretary of the Treasury relating to the oversight provided by the Office of the Inspector General, including any recommendations for improvements to the programs described in subsection (a). 713.Study and report with respect to impact of programs on low- and moderate-income and minority communities (a)StudyThe Secretary of the Treasury shall conduct a study of the impact of the programs established under this title or any amendment made by this title on low- and moderate-income and minority communities. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study conducted pursuant to subsection (a), which shall include, to the extent possible, the results of the study disaggregated by ethnic group.  (c)Information provided to the SecretaryEligible institutions that participate in any of the programs described in subsection (a) shall provide the Secretary of the Treasury with such information as the Secretary may require to carry out the study required by this section. 
VIIIProviding Assistance for State, Territory, Tribal, and Local Governments 
801.Emergency relief for state, territorial, tribal, and local governments 
(a)Purchase of covid–19 related municipal issuancesSection 14(b) of the Federal Reserve Act (12 U.S.C. 355) is amended by adding at the end the following new paragraph:  (3)Unusual and exigent circumstancesUnder unusual and exigent circumstances, to buy any bills, notes, revenue bonds, and warrants issued by any State, county, district, political subdivision, municipality, or entity that is a combination of any of the several States, the District of Columbia, or any of the territories and possessions of the United States. In this paragraph, the term State means each of the several States, the District of Columbia, each territory and possession of the United States, and each federally recognized Indian Tribe.. 
(b)Federal reserve authorization to purchase covid–19 related municipal issuancesWithin 7 days after the date of the enactment of this subsection, the Board of Governors of the Federal Reserve System shall modify the Municipal Liquidity Facility (established on April 9, 2020, pursuant to section 13(3) of the Federal Reserve Act (12 U.S.C. 343(3))) to— (1)ensure such facility is operational until February 1, 2021; 
(2)allow for the purchase of bills, notes, bonds, and warrants with maximum maturity of 10 years from the date of such purchase; (3)ensure that any purchases made are at an interest rate equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release or the Federal funds rate; 
(4)ensure that an eligible issuer does not need to attest to an inability to secure credit elsewhere; and (5)include in the list of eligible issuers for such purchases— 
(A)any of the territories and possessions of the United States; (B)a political subdivision of a State with a population of more than 50,000 residents; and 
(C)an entity that is a combination of any of the several States, the District of Columbia, or any of the territories and possessions of the United States. 802.Community development block grants (a)Funding and allocations (1)Authorization of appropriationsThere is authorized to be appropriated $5,000,000,000 for assistance in accordance with this section under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), which shall remain available until September 30, 2023. 
(2)AllocationAmounts made available pursuant to paragraph (1) shall be distributed pursuant to section 106 of such Act (42 U.S.C. 5306) to grantees and such allocations shall be made within 30 days after the date of the enactment of this Act. (b)Time limitation on emergency grant paymentsParagraph (4) of section 570.207(b) of the Secretary’s regulations (24 C.F.R. 570.207(b)(4)) shall be applied with respect to grants with amounts made available pursuant to subsection (a), by substituting 12 consecutive months for 3 consecutive months. 
(c)Matching of amounts used for administrative costsAny requirement for a State to match or supplement amounts expended for program administration of State grants under section 106(d) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)) shall not apply with respect to amounts made available pursuant to subsection (a). (d)Caper informationDuring the period that begins on the date of enactment of this Act and ends on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic, the Secretary shall make all information included in Consolidated Annual Performance and Evaluation Reports relating to assistance made available pursuant to this section publicly available on its website on a quarterly basis. 
(e)Authority; waiversAny provisions of, and waivers and alternative requirements issued by the Secretary pursuant to, the heading Department of Housing and Urban Development—Community Planning and Development —Community Development Fund in title XII of division B of the CARES Act (Public Law 116–136) shall apply with respect to amounts made available pursuant to subsection (a) of this section. IXSupport for a Robust Global Response to the Covid–19 Pandemic 901.United States policies (a)United States policies at the international financial institutions (1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to use the voice and vote of the United States at the respective institution— 
(A)to seek to ensure adequate fiscal space for world economies in response to the global coronavirus disease 2019 (commonly referred to as COVID–19) pandemic through— (i)the suspension of all debt service payments to the institution; and 
(ii)the relaxation of fiscal targets for any government operating a program supported by the institution, or seeking financing from the institution, in response to the pandemic; (B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the SARS–CoV–2 virus; and 
(C)to require approval of all Special Drawing Rights allocation transfers from wealthier member countries to countries that are emerging markets or developing countries, based on confirmation of implementable transparency mechanisms or protocols to ensure the allocations are used for the public good and in response the global pandemic. (2)IMF issuance of special drawing rightsIt is the policy of the United States to support the issuance of a special allocation of not less than 2,000,000,000,000 Special Drawing Rights so that governments are able to access additional resources to finance their responses to the global COVID–19 pandemic. The Secretary of the Treasury shall use the voice and vote of the United States to support the issuance, and shall instruct the United States Executive Director at the International Monetary Fund to support the same. 
(3)Allocation of U.S. special drawing rightsIt is also the policy of the United States, which has large reserves and little use for its Special Drawing Rights, to contribute a significant portion of its current stock, and any future allocation of, Special Drawing Rights to the Poverty Reduction and Growth Facility (PRGF) or a similar special purpose vehicle at the International Monetary Fund to help developing and low-income countries respond to the health and economic impacts of the COVID–19 pandemic. (4)ImplementationThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to actively promote and take all appropriate actions with respect to implementing the policy goals of the United States set forth in paragraphs (2) and (3), and shall post the instruction on the website of the Department of the Treasury. 
(b)United States policy at the G20The Secretary of the Treasury shall commence immediate efforts to reach an agreement with the Group of Twenty to extend through the end of 2021 the current moratorium on debt service payments to official bilateral creditors by the world’s poorest countries. (c)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of progress made toward advancing the policies described in subsection (a) of this section. 
(d)TerminationSubsections (a) and (c) shall have no force or effect after the earlier of— (1)the date that is 1 year after the date of the enactment of this Act; or 
(2)the date that is 30 days after the date on which the Secretary of the Treasury submits to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a report stating that the SARS–CoV–2 virus is no longer a serious threat to public health in any part of the world. XProviding Oversight and Protecting Taxpayers 1001.Mandatory reports to congress (a)Disclosure of transaction reportsSection 4026(b)(1)(A)(iii) of the CARES Act (Public Law 116–136) is amended— 
(1)in subclause (IV)— (A)by inserting and the justification for such exercise of authority after authority; and 
(B)by striking and at the end; (2)in subclause (V), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (VI)the identity of each recipient of a loan or loan guarantee described in subclause (I); 
(VII)the date and amount of each such loan or loan guarantee and the form in which each such loan or loan guarantee was provided; (VIII)the material terms of each such loan or loan guarantee, including— 
(aa)duration; (bb)collateral pledged and the value thereof; 
(cc)all interest, fees, and other revenue or items of value to be received in exchange for such loan or loan guarantee; (dd)any requirements imposed on the recipient with respect to employee compensation, distribution of dividends, or any other corporate decision in exchange for the assistance; and 
(ee)the expected costs to the Federal Government with respect to such loans or loan guarantees.. (b)Reports by the secretary of the treasurySection 4018 of the CARES Act (Public Law 116–136) is amended by adding at the end the following: 
 
(k)Reports by the secretaryNot later than 7 days after the last day of each month, the Secretary shall submit to the Special Inspector General, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that includes the information specified in subparagraphs (A) through (E) of subsection (c)(1) with respect to the making, purchase, management, and sale of loans, loan guarantees, and other investments made by the Secretary under any program established by the Secretary under this Act.. 1002.Discretionary reports to congressSection 4020(b) of the CARES Act (Public Law 116–136) is amended by adding at the end the following: 
 
(3)Discretionary reports to congressIn addition to the reports required under paragraph (2), the Oversight Commission may submit other reports to Congress at such time, in such manner, and containing such information as the Oversight Commission determines appropriate.. 1003.Definition of appropriate congressional committees (a)Pandemic response accountability committeeSection 15010(a)(2) of the CARES Act (Public Law 116–136) is amended— 
(1)by redesignating subparagraphs (B) through (D) as subparagraphs (D) through (F), respectively; and (2)by inserting after subparagraph (A) the following: 
 
(B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Financial Services of the House of Representatives;. 
(b)Oversight and audit authoritySection 19010(a)(1) of the CARES Act (Public Law 116–136) is amended— (1)by redesignating subparagraphs (B) through (G) as subparagraphs (D) through (I), respectively; and 
(2)by inserting after subparagraph (A) the following:  (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; 
(C)the Committee on Financial Services of the House of Representatives;. 1004.Additional reporting on funding for diverse-owned businessesSection 15010(d)(2) of the CARES Act (Public Law 116–136) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); and (2)by inserting after subparagraph (B) the following: 
 
(C)The Committee shall submit to Congress, including the appropriate congressional committees, quarterly reports that include an analysis of Federal funds provided during the pandemic that have been used to support communities of color, including minority-owned businesses and minority depository institutions, broken down by race and ethnicity.; and 1005.Reporting by inspectors general (a)Definition of covered agencyIn this section, the term covered agency means— 
(1)the Department of the Treasury; (2)the Federal Deposit Insurance Corporation; 
(3)the Office of the Comptroller of the Currency; (4)the Board of Governors of the Federal Reserve System; 
(5)the National Credit Union Administration; (6)the Bureau of Consumer Financial Protection; 
(7)the Department of Housing and Urban Development; (8)the Department of Agriculture, Rural Housing Service; 
(9)the Securities and Exchange Commission; and (10)the Federal Housing Finance Agency. 
(b)ReportThe Inspector General of each covered agency shall include in each semiannual report submitted by the Inspector General the findings of the Inspector General on the effectiveness of— (1)rulemaking by the covered agency related to COVID–19; and 
(2)supervision and oversight by the covered agency of institutions and entities that participate in COVID–19-related relief, funding, lending, or other programs of the covered agency. (c)SubmissionThe Inspector General of each covered agency shall submit the information required to be included in each semiannual report under subsection (b) to— 
(1)the Special Inspector General for Pandemic Recovery appointed under section 4018 of division A of the CARES Act (Public Law 116–136); (2)the Pandemic Response Accountability Committee established under section 15010 of division B of the CARES Act (Public Law 116–136); and 
(3)the Congressional Oversight Commission established under section 4020 of division A of the CARES Act (Public Law 116–136). PACCESS Act 101.Short titleThis Act may be cited as the American Coronavirus/COVID–19 Election Safety and Security Act or the ACCESS Act. 
102.Requirements for Federal election contingency plans in response to natural disasters and emergencies 
(a)In general 
(1)EstablishmentNot later than 90 days after the date of the enactment of this Act, each State and each jurisdiction in a State which is responsible for administering elections for Federal office shall establish and make publicly available a contingency plan to enable individuals to vote in elections for Federal office during a state of emergency, public health emergency, or national emergency which has been declared for reasons including— (A)a natural disaster; or 
(B)an infectious disease. (2)UpdatingEach State and jurisdiction shall update the contingency plan established under this subsection not less frequently than every 5 years. 
(b)Requirements Relating to SafetyThe contingency plan established under subsection (a) shall include initiatives to provide equipment and resources needed to protect the health and safety of poll workers and voters when voting in person. (c)Requirements relating to recruitment of poll workersThe contingency plan established under subsection (a) shall include initiatives by the chief State election official and local election officials to recruit poll workers from resilient or unaffected populations, which may include— 
(1)employees of other State and local government offices; and (2)in the case in which an infectious disease poses significant increased health risks to elderly individuals, students of secondary schools and institutions of higher education in the State. 
(d)Enforcement 
(1)Attorney generalThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the requirements of this section. (2)Private right of action (A)In generalIn the case of a violation of this section, any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved. 
(B)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subparagraph (A), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (C)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subparagraph (A) before bringing a civil action under subparagraph (B). 
(e)Definitions 
(1)Election for Federal officeFor purposes of this section, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  (2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 103.Early voting and voting by mail (a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle: 
 
COther Requirements 
321.Early voting 
(a)Requiring allowing voting prior to date of election 
(1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date. (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election. 
(b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 10 hours on each day; 
(2)have uniform hours each day for which such voting occurs; and (3)allow such voting to be held for some period of time prior to 9:00 a.m (local time) and some period of time after 5:00 p.m. (local time). 
(c)Location of polling places 
(1)Proximity to public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route. (2)Availability in rural areasThe State shall ensure that polling places which allow voting during an early voting period under subsection (a) will be located in rural areas of the State, and shall ensure that such polling places are located in communities which will provide the greatest opportunity for residents of rural areas to vote during the early voting period. 
(d)Standards 
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout. 
(e)Ballot processing and scanning requirements 
(1)In generalThe State shall begin processing and scanning ballots cast during early voting for tabulation at least 14 days prior to the date of the election involved. (2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election. 
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 322.Promoting ability of voters to vote by mail (a)Uniform availability of absentee voting to all voters (1)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail. 
(2)Administration of voting by mail 
(A)Prohibiting identification requirement as condition of obtaining ballotA State may not require an individual to provide any form of identification as a condition of obtaining an absentee ballot, except that nothing in this paragraph may be construed to prevent a State from requiring a signature of the individual or similar affirmation as a condition of obtaining an absentee ballot. (B)Prohibiting requirement to provide notarization or witness signature as condition of obtaining or casting ballotA State may not require notarization or witness signature or other formal authentication (other than voter attestation) as a condition of obtaining or casting an absentee ballot. 
(C)Deadline for returning ballotA State may impose a deadline for requesting the absentee ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. (3)Application for all future electionsAt the option of an individual, a State shall treat the individual’s application to vote by absentee ballot by mail in an election for Federal office as an application to vote by absentee ballot by mail in all subsequent Federal elections held in the State. 
(b)Due process requirements for States requiring signature verification 
(1)Requirement 
(A)In generalA State may not impose a signature verification requirement as a condition of accepting and counting an absentee ballot submitted by any individual with respect to an election for Federal office unless the State meets the due process requirements described in paragraph (2). (B)Signature verification requirement describedIn this subsection, a signature verification requirement is a requirement that an election official verify the identification of an individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State or another official record or other document used by the State to verify the signatures of voters. 
(2)Due process requirements 
(A)Notice and opportunity to cure discrepancyIf an individual submits an absentee ballot and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall— (i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) electronic mail that— 
(I)a discrepancy exists between the signature on such ballot and the signature of the individual on the official list of registered voters in the State, and (II)if such discrepancy is not cured prior to the expiration of the 10-day period which begins on the date the official notifies the individual of the discrepancy, such ballot will not be counted; and 
(ii)cure such discrepancy and count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods. (B)Notice and opportunity to provide missing signatureIf an individual submits an absentee ballot without a signature, the appropriate State or local election official, prior to making a final determination as to the validity of the ballot, shall— 
(i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) electronic mail that— (I)the ballot did not include a signature, and 
(II)if the individual does not provide the missing signature prior to the expiration of the 10-day period which begins on the date the official notifies the individual that the ballot did not include a signature, such ballot will not be counted; and (ii)count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with the missing signature on a form proscribed by the State. 
(C)Other requirementsAn election official may not make a determination that a discrepancy exists between the signature on an absentee ballot and the signature of the individual who submits the ballot on the official list of registered voters in the State or other official record or other document used by the State to verify the signatures of voters unless— (i)at least 2 election officials make the determination; and 
(ii)each official who makes the determination has received training in procedures used to verify signatures. (3)Report (A)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official shall submit to Congress a report containing the following information for the applicable Federal election cycle in the State: 
(i)The number of ballots invalidated due to a discrepancy under this subsection. (ii)Description of attempts to contact voters to provide notice as required by this subsection. 
(iii)Description of the cure process developed by such State pursuant to this subsection, including the number of ballots determined valid as a result of such process. (B)Federal election cycle definedFor purposes of this subsection, the term Federal election cycle means the period beginning on January 1 of any odd numbered year and ending on December 31 of the following year. 
(c)Methods and timing for transmission of ballots and balloting materials to voters 
(1)Method for requesting ballotIn addition to such other methods as the State may establish for an individual to request an absentee ballot, the State shall permit an individual to submit a request for an absentee ballot online. The State shall be considered to meet the requirements of this paragraph if the website of the appropriate State or local election official allows an absentee ballot request application to be completed and submitted online and if the website permits the individual— (A)to print the application so that the individual may complete the application and return it to the official; or 
(B)request that a paper copy of the application be transmitted to the individual by mail or electronic mail so that the individual may complete the application and return it to the official. (2)Ensuring delivery prior to electionIf an individual requests to vote by absentee ballot in an election for Federal office, the appropriate State or local election official shall ensure that the ballot and relating voting materials are received by the individual prior to the date of the election so long as the individual’s request is received by the official not later than 5 days (excluding Saturdays, Sundays, and legal public holidays) before the date of the election, except that nothing in this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of ballot requests submitted or received after such required period.  
(d)Accessibility for individuals with disabilitiesThe State shall ensure that all absentee ballots and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters. (e)Uniform deadline for acceptance of mailed ballots (1)In GeneralA State may not refuse to accept or process a ballot submitted by an individual by mail with respect to an election for Federal office in the State on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official if— 
(A)the ballot is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the date of the election; and (B)the ballot is received by the appropriate election official prior to the expiration of the 10-day period which begins on the date of the election. 
(2)Rule of constructionNothing in this subsection shall be construed to prohibit a State from having a law that allows for counting of ballots in an election for Federal office that are received through the mail after the date that is 10 days after the date of the election.  (f)Alternative methods of returning ballots (1)In generalIn addition to permitting an individual to whom a ballot in an election was provided under this section to return the ballot to an election official by mail, the State shall permit the individual to cast the ballot by delivering the ballot at such times and to such locations as the State may establish, including— 
(A)permitting the individual to deliver the ballot to a polling place on any date on which voting in the election is held at the polling place; and (B)permitting the individual to deliver the ballot to a designated ballot drop-off location. 
(2)Permitting voters to designate other person to return ballotThe State— (A)shall permit a voter to designate any person to return a voted and sealed absentee ballot to the post office, a ballot drop-off location, tribally designated building, or election office so long as the person designated to return the ballot does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis; and 
(B)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, a ballot drop off location, tribally designated building, or election office. (g)Ballot processing and scanning requirements (1)In generalThe State shall begin processing and scanning ballots cast by mail for tabulation at least 14 days prior to the date of the election involved. 
(2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election. (h)Rule of constructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots. 
(i)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (j)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 
323.Absentee ballot tracking program 
(a)RequirementEach State shall carry out a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office. (b)Information on whether vote was countedThe information referred to under subsection (a) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor. 
(c)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the requirements of subsection (a) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such subsection. (d)Effective dateThis section shall begin to apply on that date that is 90 days after the date of the enactment of this section. 
324.Rules for counting provisional ballots 
(a)Statewide counting of provisional ballots 
(1)In generalFor purposes of section 302(a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote. (2)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 
(b)Uniform and nondiscriminatory standards 
(1)In generalConsistent with the requirements of section 302, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots. (2)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 
325.Coverage of Commonwealth of Northern Mariana IslandsIn this subtitle, the term State includes the Commonwealth of the Northern Mariana Islands. 326.Minimum requirements for expanding ability of individuals to voteThe requirements of this subtitle are minimum requirements, and nothing in this subtitle may be construed to prevent a State from establishing standards which promote the ability of individuals to vote in elections for Federal office, so long as such standards are not inconsistent with the requirements of this subtitle or other Federal laws.. 
(b)Conforming amendment relating to issuance of voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (1)by striking and at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(4)in the case of the recommendations with respect to subtitle C, June 30, 2020.. (c)Enforcement (1)Coverage under existing enforcement provisionsSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C of title III. 
(2)Availability of private right of actionTitle IV of such (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section:  403.Private right of action for violations of certain requirements (a)In generalIn the case of a violation of subtitle C of title III, section 402 shall not apply and any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved. 
(b)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subsection (a), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (c)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subsection (a) before bringing a civil action under subsection (b).. 
(d)Clerical amendmentThe table of contents of such Act is amended— (1)by adding at the end of the items relating to title III the following: 
 
 
Subtitle C—Other Requirements 
Sec. 321. Early voting. 
Sec. 322. Promoting ability of voters to vote by mail. 
Sec. 323. Absentee ballot tracking program. 
Sec. 324. Rules for counting provisional ballots. 
Sec. 325. Coverage of Commonwealth of Northern Mariana Islands. 
Sec. 326. Minimum requirements for expanding ability of individuals to vote.; and 
(2)by adding at the end of the items relating to title IV the following new item:   Sec. 403. Private right of action for violations of certain requirements. . 104.Permitting use of sworn written statement to meet identification requirements for voting (a)Permitting use of statementSubtitle C of title III of the Help America Vote Act of 2002, as added by section 160003(a), is amended— 
(1)by redesignating sections 325 and 326 as sections 326 and 327; and (2)by inserting after section 324 the following new section: 
 
325.Permitting use of sworn written statement to meet identification requirements 
(a)Use of statement 
(1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement— (A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identity and attesting that the individual is eligible to vote in the election; or 
(B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A). (2)Development of pre-printed version of statement by CommissionThe Commission shall develop a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature for use by election officials in States which are subject to paragraph (1). 
(3)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall— (A)make copies of the pre-printed version of the statement described in paragraph (1)(A) which is prepared by the Commission available at polling places for election officials to distribute to individuals who desire to vote in person; and 
(B)include a copy of such pre-printed version of the statement with each blank absentee or other ballot transmitted to an individual who desires to vote by mail. (b)Requiring use of ballot in same manner as individuals presenting identificationAn individual who presents or submits a sworn written statement in accordance with subsection (a)(1) shall be permitted to cast a ballot in the election in the same manner as an individual who presents identification. 
(c)Exception for first-time voters registering by mailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section.. (b)Requiring States to include information on use of sworn written statement in voting information material posted at polling placesSection 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)), is amended— 
(1)by striking and at the end of subparagraph (E); (2)by striking the period at the end of subparagraph (F) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (G)in the case of a State that has in effect a requirement that an individual present identification as a condition of casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A.. 
(c)Clerical amendmentThe table of contents of such Act, as amended by section 160003, is amended— (1)by redesignating the items relating to sections 325 and 326 as relating to sections 326 and 327; and 
(2)by inserting after the item relating to section 324 the following new item:   Sec. 325. Permitting use of sworn written statement to meet identification requirements.. (d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 
105.Voting materials postage 
(a)Prepayment of postage on return envelopes 
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 160003(a) and as amended by section 160004(a), is further amended— (A)by redesignating sections 326 and 327 as sections 327 and 328; and 
(B)by inserting after section 325 the following new section:  326.Prepayment of postage on return envelopes for voting materials (a)Provision of return envelopesThe appropriate State or local election official shall provide a self-sealing return envelope with— 
(1)any voter registration application form transmitted to a registrant by mail; (2)any application for an absentee ballot transmitted to an applicant by mail; and 
(3)any blank absentee ballot transmitted to a voter by mail. (b)Prepayment of postageConsistent with regulations of the United States Postal Service, the State or the unit of local government responsible for the administration of the election involved shall prepay the postage on any envelope provided under subsection (a). 
(c)No effect on ballots or balloting materials transmitted to absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). (d)Effective dateThis section shall take effect on the date that is 90 days after the date of the enactment of this section, except that— 
(1)State and local jurisdictions shall make arrangements with the United States Postal Service to pay for all postage costs that such jurisdictions would be required to pay under this section if this section took effect on the date of enactment; and (2)States shall take all reasonable efforts to provide self-sealing return envelopes as provided in this section.. 
(2)Clerical amendmentThe table of contents of such Act, as amended by section 160004(c), is amended— (A)by redesignating the items relating to sections 326 and 327 as relating to sections 327 and 328; and 
(B)by inserting after the item relating to section 325 the following new item:   Sec. 326. Prepayment of postage on return envelopes for voting materials. (b)Role of United States Postal Service (1)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following: 
 
3407.Voting materials 
(a)Any voter registration application, absentee ballot application, or absentee ballot with respect to any election for Federal office shall be carried expeditiously, with postage on the return envelope prepaid by the State or unit of local government responsible for the administration of the election. (b)As used in this section— 
(1)the term absentee ballot means any ballot transmitted by a voter by mail in an election for Federal office, but does not include any ballot covered by section 3406; and (2)the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. 
(c)Nothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).. (2)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following: 
 
 
3407. Voting materials.. 
106.Requiring transmission of blank absentee ballots under UOCAVA to certain voters 
(a)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) is amended by inserting after section 103B the following new section:  103C.Transmission of blank absentee ballots to certain other voters (a)In general (1)State responsibilitiesSubject to the provisions of this section, each State shall transmit blank absentee ballots electronically to qualified individuals who request such ballots in the same manner and under the same terms and conditions under which the State transmits such ballots electronically to absent uniformed services voters and overseas voters under the provisions of section 102(f), except that no such marked ballots shall be returned electronically. 
(2)RequirementsAny blank absentee ballot transmitted to a qualified individual under this section— (A)must comply with the language requirements under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); and 
(B)must comply with the disability requirements under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d). (3)AffirmationThe State may not transmit a ballot to a qualified individual under this section unless the individual provides the State with a signed affirmation in electronic form that— 
(A)the individual is a qualified individual (as defined in subsection (b)); (B)the individual has not and will not cast another ballot with respect to the election; and 
(C)acknowledges that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury. (4)Clarification regarding free postageAn absentee ballot obtained by a qualified individual under this section shall be considered balloting materials as defined in section 107 for purposes of section 3406 of title 39, United States Code. 
(5)Prohibiting refusal to accept ballot for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid blank absentee ballot which was transmitted to a qualified individual under this section and used by the individual to vote in the election solely on the basis of the following: (A)Notarization or witness signature requirements. 
(B)Restrictions on paper type, including weight and size. (C)Restrictions on envelope type, including weight and size. 
(b)Qualified individual 
(1)In generalIn this section, except as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in an election for Federal office and who meets any of the following requirements: (A)The individual— 
(i)has previously requested an absentee ballot from the State or jurisdiction in which such individual is registered to vote; and (ii)has not received such absentee ballot at least 2 days before the date of the election. 
(B)The individual— (i)resides in an area of a State with respect to which an emergency or public health emergency has been declared by the chief executive of the State or of the area involved within 5 days of the date of the election under the laws of the State due to reasons including a natural disaster, including severe weather, or an infectious disease; and 
(ii)has not previously requested an absentee ballot. (C)The individual expects to be absent from such individual’s jurisdiction on the date of the election due to professional or volunteer service in response to a natural disaster or emergency as described in subparagraph (B). 
(D)The individual is hospitalized or expects to be hospitalized on the date of the election. (E)The individual is an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and resides in a State which does not offer voters the ability to use secure and accessible remote ballot marking. For purposes of this subparagraph, a State shall permit an individual to self-certify that the individual is an individual with a disability. 
(2)Exclusion of absent uniformed services and overseas votersThe term qualified individual shall not include an absent uniformed services voter or an overseas voter. (c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.. (b)Conforming amendmentSection 102(a) of such Act (52 U.S.C. 20302(a)) is amended— 
(1)by striking and at the end of paragraph (10); (2)by striking the period at the end of paragraph (11) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (12)meet the requirements of section 103C with respect to the provision of blank absentee ballots for the use of qualified individuals described in such section.. 
(c)Clerical amendmentsThe table of contents of such Act is amended by inserting the following after section 103:   Sec. 103A. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters. Sec. 103B. Federal voting assistance program improvements. Sec. 103C. Transmission of blank absentee ballots to certain other voters.. 107.Voter registration (a)Requiring availability of Internet for voter registration (1)Requiring availability of Internet for registrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section: 
 
6A.Internet Registration 
(a)Requiring Availability of Internet for Online Registration 
(1)Availability of online registration and correction of existing registration informationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a): (A)Online application for voter registration. 
(B)Online assistance to applicants in applying to register to vote. (C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c). 
(D)Online receipt of completed voter registration applications. (b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if— 
(1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and (2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State). 
(c)Signature requirements 
(1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows: (A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature. 
(B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means. (C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual. 
(2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall— (A)permit the individual to complete all other elements of the online voter registration application; 
(B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and (C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State. 
(3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2). (d)Confirmation and disposition (1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application. 
(2)Notice of dispositionNot later than 7 days after the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application. (3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail and— 
(A)in the case of an individual who has provided the official with an electronic mail address, by electronic mail; and (B)at the option of an individual, by text message. 
(e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)— (1)the online application does not seek to influence an applicant’s political preference or party registration; and 
(2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party. (f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a). 
(g)Accessibility of servicesA state shall ensure that the services made available under this section are made available to individuals with disabilities to the same extent as services are made available to all other individuals. (h)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section. 
(i)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail.. (2)Special requirements for individuals using online registration (A)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993. 
(B)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (i)by redesignating paragraph (5) as paragraph (6); and 
(ii)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if— 
(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and (ii)the individual has not previously voted in an election for Federal office in the State. 
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or 
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature. (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— 
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.); (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or 
(iii)entitled to vote otherwise than in person under any other Federal law.. (C)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State. 
(3)Conforming Amendments 
(A)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (i)by striking and at the end of subparagraph (C); 
(ii)by redesignating subparagraph (D) as subparagraph (E); and (iii)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 28 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and. (B)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7. 
(4)Effective dateThe amendments made by this subsection shall take effect on the date that is 90 days after the date of the enactment of this subsection. (b)Use of Internet to update registration information (1)Updates to information contained on computerized statewide voter registration list (A)In generalSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph: 
 
(6)Use of Internet by registered voters to update information 
(A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993. (B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall— 
(i)revise any information on the computerized list to reflect the update made by the voter; and (ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election. 
(C)Confirmation and disposition 
(i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update. (ii)Notice of dispositionNot later than 7 days after the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update. 
(iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail and— (I)in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by electronic mail; and 
(II)at the option of an individual, by text message.. (B)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B), and inserting subparagraph (B) and subsection (a)(6),. 
(2)Ability of registrant to use online update to provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended— (A)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and 
(B)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,. (c)Same day registration (1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 160003(a) and as amended by sections 160004(a) and 160005(a), is further amended— 
(A)by redesignating sections 327 and 328 as sections 328 and 329; and (B)by inserting after section 326 the following new section: 
 
327.Same day registration 
(a)In general 
(1)RegistrationEach State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election— (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and 
(B)to cast a vote in such election. (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. 
(b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election. (c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office.. 
(2)Clerical amendmentThe table of contents of such Act, as added by section 160003 and as amended by sections 160004 and 160005, is further amended— (A)by redesignating the items relating to sections 327 and 328 as relating to sections 328 and 329; and 
(B)by inserting after the item relating to section 326 the following new item:   Sec. 327. Same day registration.. (d)Prohibiting State from requiring applicants to provide more than last 4 digits of Social Security number (1)Form included with application for motor vehicle driver’s licenseSection 5(c)(2)(B)(ii) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(B)(ii)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the application requires the applicant to provide a Social Security number, may not require the applicant to provide more than the last 4 digits of such number;. 
(2)National mail voter registration formSection 9(b)(1) of such Act (52 U.S.C. 20508(b)(1)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the form requires the applicant to provide a Social Security number, the form may not require the applicant to provide more than the last 4 digits of such number;. (3)Effective dateThe amendments made by this subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 
108.Accommodations for voters residing in Indian lands 
(a)Accommodations Described 
(1)Designation of ballot pickup and collection locationsGiven the widespread lack of residential mail delivery in Indian Country, an Indian Tribe may designate buildings as ballot pickup and collection locations with respect to an election for Federal office at no cost to the Indian Tribe. An Indian Tribe may designate one building per precinct located within Indian lands. The applicable State or political subdivision shall collect ballots from those locations. The applicable State or political subdivision shall provide the Indian Tribe with accurate precinct maps for all precincts located within Indian lands 60 days before the election. (2)Provision of mail-in and absentee ballotsThe State or political subdivision shall provide mail-in and absentee ballots with respect to an election for Federal office to each individual who is registered to vote in the election who resides on Indian lands in the State or political subdivision involved without requiring a residential address or a mail-in or absentee ballot request. 
(3)Use of designated building as residential and mailing addressThe address of a designated building that is a ballot pickup and collection location with respect to an election for Federal office may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter. If there is no tribally designated building within a voter’s precinct, the voter may use another tribally designated building within the Indian lands where the voter is located. Voters using a tribally designated building outside of the voter’s precinct may use the tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations. (4)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by subsection (b). 
(5)ClarificationNothing in this section alters the ability of an individual voter residing on Indian lands to request a ballot in a manner available to all other voters in the State. (6)DefinitionsIn this section: 
(A)Election for Federal officeThe term election for Federal office means a general, special, primary or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  (B)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(C)Indian landsThe term Indian lands includes— (i)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code; 
(ii)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602)); (iii)any land on which the seat of the Tribal Government is located; and 
(iv)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census. (D)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(E)Tribal governmentThe term Tribal Government means the recognized governing body of an Indian Tribe. (7)Enforcement (A)Attorney generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this subsection. 
(B)Private right of action 
(i)A person or Tribal Government who is aggrieved by a violation of this subsection may provide written notice of the violation to the chief election official of the State involved. (ii)An aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this subsection, if— 
(I)that person or Tribal Government provides the notice described in clause (i); and (II) (aa)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i); or 
(bb)in the case of a violation that occurs 120 days or less before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i). (iii)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under clause (i). 
(b)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended— (1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and 
(2)by striking subsection (c) and inserting the following:  (c)Provision of voting materials in the language of a minority group (1)In GeneralWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language. 
(2)Exceptions 
(A)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting. (B)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Tribal Government of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Tribal Government does not want written translations in the minority language. 
(3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform.. (c)Effective dateThis section and the amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 
109.Payments by Election Assistance Commission to States to assist with costs of compliance 
(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:  7Payments to Assist With Costs of Compliance with Access Act 297.Payments to assist with costs of compliance with Access Act (a)Availability and use of payments (1)In generalThe Commission shall make a payment to each eligible State to assist the State with the costs of complying with the American Coronavirus/COVID–19 Election Safety and Security Act and the amendments made by such Act, including the provisions of such Act and such amendments which require States to pre-pay the postage on absentee ballots and balloting materials. 
(2)Public education campaignsFor purposes of this part, the costs incurred by a State in carrying out a campaign to educate the public about the requirements of the American Coronavirus/COVID–19 Election Safety and Security Act and the amendments made by such Act shall be included as the costs of complying with such Act and such amendments. (b)Primary elections (1)Payments to StatesIn addition to any payments under subsection (a), the Commission shall make a payment to each eligible State to assist the State with the costs incurred in voluntarily electing to comply with the American Coronavirus/COVID–19 Election Safety and Security Act and the amendments made by such Act with respect to primary elections for Federal office held in the State in 2020. 
(2)State party-run primariesIn addition to any payments under paragraph (1), the Commission shall make payments to each eligible political party of the State for costs incurred by such parties to send absentee ballots and return envelopes with prepaid postage to eligible voters participating in such primaries during 2020. (c)Pass-through of funds to local jurisdictions (1)In generalIf a State receives a payment under this part for costs that include costs incurred by a local jurisdiction or Tribal government within the State, the State shall pass through to such local jurisdiction or Tribal government a portion of such payment that is equal to the amount of the costs incurred by such local jurisdiction or Tribal government. 
(2)Tribal government definedIn this subsection, the term Tribal Government means the recognized governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (d)Schedule of paymentsAs soon as practicable after the date of the enactment of this part and not less frequently than once each calendar year thereafter, the Commission shall make payments under this part. 
(e)Coverage of Commonwealth of Northern Mariana IslandsIn this part, the term State includes the Commonwealth of the Northern Mariana Islands. (f)LimitationNo funds may be provided to a State under this part for costs attributable to the electronic return of marked ballots by any voter. 
297A.Amount of payment 
(a)In generalThe amount of a payment made to an eligible State for a year under this part shall be determined by the Commission. (b)Continuing availability of funds after appropriationA payment made to an eligible State or eligible unit of local government under this part shall be available without fiscal year limitation. 
297B.Requirements for eligibility 
(a)ApplicationEach State that desires to receive a payment under this part for a fiscal year, and each political party of a State that desires to receive a payment under section 297(b)(2), shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require. (b)Contents of applicationEach application submitted under subsection (a) shall— 
(1)describe the activities for which assistance under this part is sought; and (2)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this part. 
297C.Authorization of appropriationsThere are authorized to be appropriated for payments under this part such sums as may be necessary for fiscal year 2021.  297D.Reports (a)Reports by recipientsNot later than 6 months after the end of each fiscal year for which an eligible State received a payment under this part, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year. 
(b)Reports by Commission to committeesWith respect to each fiscal year for which the Commission makes payments under this part, the Commission shall submit a report on the activities carried out under this part to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Payments to Assist With Costs of Compliance With Access Act 
Sec. 297. Payments to assist with costs of compliance with Access Act. 
Sec. 297A. Amount of payment. 
Sec. 297B. Requirements for eligibility. 
Sec. 297C. Authorization of appropriations. 
Sec. 297D. Reports.. 
110.Grants to States for conducting risk-limiting audits of results of elections 
(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 160009(a), is further amended by adding at the end the following new part:  8Grants for Conducting Risk-Limiting Audits of Results of Elections 298.Grants for conducting risk-limiting audits of results of elections (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2020 and each succeeding election for Federal office. 
(b)Risk-limiting audits describedIn this part, a risk-limiting audit is a post-election process— (1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and 
(2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records. (c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements: 
(1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed. (2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies. 
(3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit. (4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public. 
(5)Procedures for the random selection of ballots to be inspected manually during each audit. (6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete. 
(7)Procedures and requirements for testing any software used to conduct risk-limiting audits. (d)DefinitionsIn this part, the following definitions apply: 
(1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: (A)The record is created without reliance on any part of the voting system used to tabulate votes. 
(B)The record functions as a sampling frame for conducting a risk-limiting audit. (C)The record contains the following information with respect to the ballots cast and counted in the election: 
(i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes). (ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes). 
(iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group. (2)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records. 
(3)The term outcome means the winner of an election, whether a candidate or a position. (4)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process. 
298A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 298; 
(2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 298(c); (3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election; 
(4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly; (5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and 
(6)such other information and assurances as the Commission may require. 298B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2021, to remain available until expended.. 
(b)Clerical amendmentThe table of contents of such Act, as amended by section 160009(b), is further amended by adding at the end of the items relating to subtitle D of title II the following:   Part 8—Grants for Conducting Risk-Limiting Audits of Results of Elections Sec. 298. Grants for conducting risk-limiting audits of results of elections. Sec. 298A. Eligibility of States. Sec. 298B. Authorization of appropriations. . (c)GAO analysis of effects of audits (1)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting audits under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by subsection (a)) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants. 
(2)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees. 111.Additional appropriations for the Election Assistance Commission (a)In GeneralIn addition to any funds otherwise appropriated to the Election Assistance Commission for fiscal year 2021, there is authorized to be appropriated $3,000,000 for fiscal year 2021 in order for the Commission to provide additional assistance and resources to States for improving the administration of elections. 
(b)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available without fiscal year limitation. 112.Definition (a)Definition of election for Federal office Title IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended by adding at the end the following new section: 
 
907.Election for Federal office definedFor purposes of titles I through III, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title IX the following new item: 
 
 
Sec. 907. Election for Federal office defined.. 
QTransportation and Infrastructure 
IAviation 
101.Short titleThis title may be cited as the Payroll Support Program Extension Act. 102.DefinitionsUnless otherwise specified, the definitions in section 40102(a) of title 49, United States Code, shall apply to this title, except that— 
(1)the term airline catering employee means an employee who performs airline catering services; (2)the term airline catering services" means preparation, assembly, or both, of food, beverages, provisions and related supplies for delivery, and the delivery of such items, directly to aircraft or to a location on or near airport property for subsequent delivery to aircraft; 
(3)the term contractor means— (A)a person that performs, under contract with a passenger air carrier conducting operations under part 121 of title 14, Code of Federal Regulations— 
(i)catering functions; or (ii)functions on the property of an airport that are directly related to the air transportation of persons, property, or mail, including but not limited to the loading and unloading of property on aircraft; assistance to passengers under part 382 of title 14, Code of Federal Regulations; security; airport ticketing and check-in functions; ground-handling of aircraft; or aircraft cleaning and sanitization functions and waste removal; or 
(B)a subcontractor that performs such functions; (4)the term employee means an individual, other than a corporate officer, who is employed by an air carrier or a contractor; and 
(5)the term Secretary means the Secretary of the Treasury. 103.Pandemic relief for aviation workers (a)Financial assistance for employee wages, salaries, and benefitsNotwithstanding any other provision of law, to preserve aviation jobs and compensate air carrier industry workers, the Secretary shall provide financial assistance that shall exclusively be used for the continuation of payment of employee wages, salaries, and benefits to— 
(1)passenger air carriers, in an aggregate amount up to $25,000,000,000; (2)cargo air carriers, in an aggregate amount up to $300,000,000; and  
(3)contractors, in an aggregate amount up to $3,000,000,000. (b)Administrative expensesNotwithstanding any other provision of law, the Secretary may use funds made available under section 4112(b) of the CARES Act (15 U.S.C. 9072(b)) for costs and administrative expenses associated with providing financial assistance under this title. 
104.Procedures for providing payroll support 
(a)Awardable amountsThe Secretary shall provide financial assistance under this title— (1)to an air carrier required to file reports pursuant to part 241 of title 14, Code of Federal Regulations, as of March 27, 2020, in an amount equal to— 
(A)the amount such air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073); or (B)at the request of such air carrier, or in the event such an air carrier did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), the amount of the salaries and benefits reported by the air carrier to the Department of Transportation pursuant to such part 241, for the period from October 1, 2019, through March 31, 2020; 
(2)to an air carrier that did not transmit reports under such part 241, as of March 27, 2020, in an amount equal to— (A)the amount such air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073), plus an additional 15 percent of such amount; or 
(B)at the request of such air carrier, or in the event such an air carrier did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), an amount that such an air carrier certifies, using sworn financial statements or other appropriate data, as the amount of total salaries and related fringe benefits that such air carrier incurred and would be required to be reported to the Department of Transportation pursuant to such part 241, if the air carrier were required to transmit such information during the period from October 1, 2019, through March 31, 2020; and  (3)to a contractor in an amount equal to— 
(A)the amount such contractor received under section 4113 of the CARES Act (15 U.S.C. 9073); or (B)or in the event such contractor did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), an amount that the contractor certifies, using sworn financial statements or other appropriate data, as the amount of wages, salaries, benefits, and other compensation that such contractor paid the employees of such contractor during the period from October 1, 2019, through March 31, 2020. 
(b)Deadlines and procedures 
(1)In general 
(A)Forms; terms and conditionsFinancial assistance provided to an air carrier or contractor under this title shall— (i)be in such form, on such terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier, cargo air carrier, or contractor to honor the assurances specified in section 105 of this division), as agreed to by the Secretary and the recipient for assistance received under section 4113 of the CARES Act (15 U.S.C. 9073), except where inconsistent with this title; or 
(ii)in the event such an air carrier or contractor did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073), be in such form, on such terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier, cargo air carrier, or contractor to honor the assurances specified in section 105 of this division), as the Secretary determines appropriate. (B)ProceduresThe Secretary shall publish streamlined and expedited procedures not later than 5 days after the date of enactment of this title for air carriers and contractors to submit requests for financial assistance under this title. 
(2)Deadline for immediate payroll assistanceNot later than 10 days after the date of enactment of this title, the Secretary shall make initial payments to air carriers and contractors that submit requests for financial assistance approved by to the Secretary. (d)Pro rata reductionsThe amounts under subsections (a)(1)(B) and (a)(2)(B) shall, to the maximum extent practicable, be subject to the same pro rata reduction applied by the Secretary to air carriers or contractors, as applicable, that received assistance under section 4113 of the CARES Act (15 U.S.C. 9073). 
(e)AuditsThe Inspector General of the Department of the Treasury shall audit certifications made under subsection (a). 105.Required assurances (a)In generalTo be eligible for financial assistance under this title, an air carrier or contractor shall enter into an agreement with the Secretary, or otherwise certify in such form and manner as the Secretary shall prescribe, that the air carrier or contractor shall— 
(1)refrain from conducting involuntary furloughs or reducing pay rates and benefits until— (A)with respect to air carriers, March 31, 2021; or 
(B)with respect to contractors, March 31, 2021, or the date on which the contractor exhausts such financial assistance, whichever is later; (2)ensure that neither the air carrier or contractor nor any affiliate of the air carrier or contractor may, in any transaction, purchase an equity security of the air carrier or contractor or the parent company of the air carrier or contractor that is listed on a national securities exchange through— 
(A)with respect to air carriers, March 31, 2022; or (B)with respect to contractors, March 31, 2022, or the date on which the contractor exhausts such financial assistance, whichever is later; 
(3)ensure that the air carrier or contractor shall not pay dividends, or make other capital distributions, with respect to common stock (or equivalent interest) of the air carrier or contractor through— (A)with respect to air carriers, March 31, 2022; or 
(B)with respect to contractors, March 31, 2022, or the date on which the contractor exhausts such financial assistance, whichever is later; (4)meet the requirements of sections 106 and 107 of this division; and 
(5)affirm that the air carrier or contractor has not conducted involuntary furloughs or reduced pay rates and benefits between— (A)the date the air carrier or contractor entered into an agreement with the Secretary for loans, loan guarantees, other investments, or financial assistance under title IV of the CARES Act (Public Law 116–136) and the date the air carrier or contractor enters into an agreement with the Secretary for financial assistance under this title; or 
(B)in the case of an air carrier or contractor that did not receive loans, loan guarantees, other investments, or financial assistance under title IV of the CARES Act, the date of enactment of this title and the date the air carrier or contractor enters into an agreement with the Secretary for funding under this title. 106.Protection of collective bargaining agreements (a)In generalNeither the Secretary, nor any other actor, department, or agency of the Federal Government, shall condition the issuance of financial assistance under this title on an air carrier’s or contractor’s implementation of measures to enter into negotiations with the certified bargaining representative of a craft or class of employees of the air carrier or contractor under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and conditions of employment. 
(b)Air carrier period of effectWith respect to any air carrier to which financial assistance is provided under this title, this section shall be in effect with respect to the air carrier beginning on the date on which the air carrier is first issued such financial assistance and ending on March 31, 2021. (c)Contractor period of effectWith respect to any contractor to which financial assistance is provided under this title, this section shall be in effect with respect to contractor beginning on the date on which the contractor is first issued such financial assistance and ending on March 31, 2021, or until the date on which all funds are expended, whichever is later. 
107.Limitation on certain employee compensation 
(a)In generalThe Secretary may only provide financial assistance under this title to an air carrier or contractor after such carrier or contractor enters into an agreement with the Secretary which provides that, during the 2-year period beginning October 1, 2020, and ending October 1, 2022, no officer or employee of the air carrier or contractor whose total compensation exceeded $425,000 in calendar year 2019 (other than an employee whose compensation is determined through an existing collective bargaining agreement entered into prior to enactment of this title)— (1)will receive from the air carrier or contractor total compensation which exceeds, during any 12 consecutive months of such 2-year period, the total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019; 
(2)will receive from the air carrier or contractor severance pay or other benefits upon termination of employment with the air carrier or contractor which exceeds twice the maximum total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019; and (3)no officer or employee of the air carrier or contractor whose total compensation exceeded $3,000,000 in calendar year 2019 may receive during any 12 consecutive months of such period total compensation in excess of the sum of— 
(A)$3,000,000; and (B)50 percent of the excess over $3,000,000 of the total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019. 
(b)Total compensation definedIn this section, the term total compensation includes salary, bonuses, awards of stock, and other financial benefits provided by an air carrier or contractor to an officer or employee of the air carrier or contractor. 108.Minimum air service guarantees (a)In generalThe Secretary of Transportation is authorized to require, to the extent reasonable and practicable, an air carrier provided financial assistance under this title to maintain scheduled air transportation, as the Secretary of Transportation determines necessary, to ensure services to any point served by that air carrier before March 1, 2020, continues to receive a basic level of air service. 
(b)Required considerationsWhen considering whether to exercise the authority provided by this section, the Secretary of Transportation shall take into consideration the air transportation needs of small and remote communities, the need to maintain well-functioning health care supply chains, including medical devices and supplies, and pharmaceutical supply chains, and such other matters as the public interest requires. (c)SunsetThe authority provided under this section shall terminate on September 1, 2022, and any requirements issued by the Secretary of Transportation under this section shall cease to apply after that date. 
109.Tax payer protection 
(a)Cares act assistance recipientsWith respect to a recipient of assistance under section 4113 of the CARES Act (15 U.S.C. 9073) that receives assistance under this title, the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by such recipient in the same form and amount, and under the same terms and conditions, as agreed to by the Secretary and the recipient for assistance received under such section 4113 to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this title. (b)Other applicantsWith respect to an applicant that did not receive assistance under such section 4113, the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by an applicant that receives assistance under this title in a form and amount that are, to the maximum extent practicable, the same as the terms and conditions as agreed to by the Secretary and similarly situated recipients of assistance under such section 4113 to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this title. 
110.Reports 
(a)ReportNot later than May 1, 2021, the Secretary shall update and submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the financial assistance provided to air carriers and contractors under this title, which includes— (1)a description of any financial assistance provided to air carrier and contractors under this title; 
(2)any audits of air carriers or contractors receiving financial assistance under this title; (3)any reports filed by air carriers or contractors receiving financial assistance under this title; 
(4)any non-compliances by air carriers or contractors receiving financial assistance under this title with the terms and conditions of this title or agreements entered into with the Secretary to receive such financial assistance; and (5)information relating to any clawback of any financial assistance provided to air carriers or contractors under this title. 
(b)Internet updatesThe Secretary shall update the website of the Department of the Treasury on a daily basis as necessary to reflect new or revised distributions of financial assistance under this title with respect to each air carrier or contractor that receives such assistance, the identification of any applicant that applied for financial assistance under this title, and the date of application. (c)Supplemental updateNot later than the last day of the 1-year period following the date of enactment of this title, the Secretary shall update and submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate, the report submitted under subsection (a). 
111.CoordinationIn implementing this title, the Secretary shall coordinate with the Secretary of Transportation. 112.Direct appropriationNotwithstanding any other provision of law, there is appropriated, out of amounts in the Treasury not otherwise appropriated, $28,300,000,000 to carry out this title. 
113.Technical corrections and clarification 
(a)Section 4003(c)(1)(B) of the CARES Act (15 U.S.C. 9042(c)(1)(B)) is amended— (1)by striking As soon and inserting the following: 
 
(i)In generalSubject to clause (ii), as soon; and (2)by adding at the end the following: 
 
(ii)RequirementThe procedures and any related guidance issued under clause (i) shall not prohibit any air carrier from applying for or receiving a loan or loan guarantee under paragraph (1), (2), or (3) of subsection (b) based on the amount of the loan or loan guarantee requested.; and (b)Section 4113(c) of the CARES Act (15 U.S.C. 9073(c)) is amended by striking  section 4112 and inserting subsection (a). 
(c)Section 4114 of the CARES Act (15 U.S.C. 9074) is amended by adding at the end the following new subsections:  (c)Continued application (1)In generalIf, after September 30, 2020, a contractor expends funds made available pursuant to section 4112 and distributed pursuant to section 4113, the assurances under this section shall continue to apply until all funds are expended, notwithstanding the time limits included in paragraphs (1) through (3) of subsection (a), or section 4115 or 4116. 
(2)Special ruleNot later than January 5, 2021, each contractor that has received funds pursuant to such section 4112 shall report to the Secretary on the amount of such funds that the contractor has expended through December 31, 2020. If the contractor has expended an amount that is less than 50 percent of the total amount of funds the contractor received under such section, the Secretary shall initiate an action to recover any funds that remain unexpended as of January 31, 2021. (d)Clawback of assistanceAny contractor that conducted involuntary furloughs or reduced pay rates and benefits, between March 27, 2020, and the date on which the contractor entered into an agreement with the Secretary related to financial assistance under this subtitle, shall attempt in good faith to rehire employees who were involuntary furloughed, or the Secretary shall claw back such financial assistance, as necessary.. 
114.National aviation preparedness plan 
(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Transportation, in coordination with the Secretary of Health and Human Services, the Secretary of Homeland Security, and the heads of such other Federal departments or agencies as the Secretary considers appropriate, shall develop and regularly update a national aviation preparedness plan to ensure the aviation system is prepared to respond to epidemics and pandemics of infectious diseases. (b)Contents of planA plan developed under subsection (a) shall, at a minimum— 
(1)provide airports and air carriers with an adaptable and scalable framework with which to align the individual plans of such airports and air carriers and provide appropriate guidance as to each individual plan; (2)improve coordination among airports, air carriers, U.S. Customs and Border Protection, the Centers for Disease Control and Prevention, other appropriate Federal entities, and State and local governments or health agencies on developing policies that increase the effectiveness of screening, quarantining, and contact-tracing with respect to inbound international passengers; 
(3)ensure that at-risk employees are equipped with appropriate personal protective equipment to reduce the likelihood of exposure to pathogens in the event of a pandemic; (4)ensure aircraft and enclosed facilities owned, operated, or used by an air carrier or airport are cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; and 
(5)incorporate all elements referenced in the recommendation of the Comptroller General of the United States to the Secretary of Transportation contained in the report titled Air Travel and Communicable Diseases: Comprehensive Federal Plan Needed for U.S. Aviation System’s Preparedness issued in December 2015 (GAO–16–127). (c)ConsultationWhen developing a plan under subsection (a), the Secretary of Transportation shall consult with aviation industry and labor stakeholders, including representatives of— 
(1)air carriers; (2)small, medium, and large hub airports; 
(3)labor organizations that represent airline pilots, flight attendants, air carrier airport customer service representatives, and air carrier maintenance, repair, and overhaul workers; (4)the labor organization certified under section 7111 of title 5, United States Code, as the exclusive bargaining representative of air traffic controllers of the Federal Aviation Administration; 
(5)the labor organization certified under such section as the exclusive bargaining representative of airway transportation systems specialists and aviation safety inspectors of the Federal Aviation Administration; and (6)such other stakeholders as the Secretary considers appropriate. 
(d)ReportNot later than 30 days after the plan is developed under subsection (a), the Secretary shall submit to the appropriate committees of Congress such plan. (e)Definition of at-risk employeesIn this section, the term at-risk employees means— 
(1)individuals whose job duties require interaction with air carrier passengers on a regular and continuing basis that are employees of— (A)air carriers; 
(B)air carrier contractors; (C)airports; and 
(D)Federal departments or agencies; and (2)air traffic controllers and systems safety specialists of the Federal Aviation Administration. 
IIFederal Emergency Management Agency 
201.Cost share 
(a)Temporary Federal shareNotwithstanding sections 403(b), 403(c)(4), 404(a), 406(b), 408(d), 408(g)(2), 428(e)(2)(B), and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for any emergency or major disaster declared by the President under such Act during the period beginning on January 1, 2020 and ending on December 31, 2020, the Federal share of assistance provided under such sections shall be not less than 90 percent of the eligible cost of such assistance. (b)Cost share under COVID emergency declarationNotwithstanding subsection (a), assistance provided under the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, shall be at a 100 percent Federal cost share.  
202.Clarification of assistance 
(a)In generalFor the emergency declared on March 13, 2020 by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the President may provide assistance for activities, costs, and purchases of States, Indian tribal governments, or local governments, including— (1)activities eligible for assistance under sections 301, 415, 416, and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141, 5182, 5183, 5189d); 
(2)backfill costs for first responders and other essential employees who are ill or quarantined; (3)increased operating costs for essential government services due to such emergency, including costs for implementing continuity plans, and sheltering or housing for first responders, emergency managers, health providers and other essential employees; 
(4)costs of providing guidance and information to the public and for call centers to disseminate such guidance and information, including private nonprofit organizations; (5)costs associated with establishing and operating virtual services; 
(6)costs for establishing and operating remote test sites, including comprehensive community based testing; (7)training provided specifically in anticipation of or in response to the event on which such emergency declaration is predicated; 
(8)personal protective equipment and other critical supplies and services for first responders and other essential employees, including individuals working in public schools, courthouses, and public transit systems; (9)medical equipment, regardless of whether such equipment is used for emergency or inpatient care; 
(10)public health costs, including provision and distribution of medicine and medical supplies;  (11)costs associated with maintaining alternate care facilities or related facilities currently inactive but related to future needs tied to the ongoing pandemic event; 
(12)costs of establishing and operating shelters and providing services, including transportation, that help alleviate the need of individuals for shelter; and (13)costs, including costs incurred by private nonprofit organizations, of procuring and distributing food to individuals affected by the pandemic through networks established by State, local, or Tribal governments, or other organizations, including restaurants and farms, and for the purchase of food directly from food producers and farmers. 
(b)Application to subsequent major disasterThe activities described in subsection (a) may also be eligible for assistance under any major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) that supersedes the emergency declaration described in such subsection. (c)Financial assistance for funeral expensesFor any emergency or major disaster described in subsection (a) or (b), the President shall provide financial assistance to an individual or household to meet disaster-related funeral expenses under section 408(e)(1) of such Act (42 U.S.C. 5174(e)). 
(d)Advanced assistance 
(1)In generalIn order to facilitate activities under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, may provide assistance in advance to an eligible applicant if a failure to do so would prevent the applicant from carrying out such activities.  (2)Annual reportThe Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on assistance provided in advance pursuant to paragraph (1).  
(e)Rule of constructionNothing in this section shall be construed to make ineligible any assistance that would otherwise be eligible under section 403, 408, or 502 of such Act (42 U.S.C. 5170b, 5192). (f)State; Indian Tribal government; local government definedIn this section, the terms State, Indian tribal government, and local government have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
203.Hazard mitigation approvalFor all States or Indian tribal governments, as such terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), receiving an emergency declaration on March 13, 2020 by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), and a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, the President shall approve the availability of hazard mitigation assistance pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) as part of such major disaster declarations, if requested, and the President may contribute up to 100 percent of hazard mitigation measures authorized under section 404(a) of such Act.  IIIOther matters 301.Requirements for owners and operators of equipment or facilities used by passenger or freight transportation employers (a)DefinitionsIn this section: 
(1)At-risk employeeThe term at-risk employee means an employee (including a Federal employee) or contractor of a passenger or freight transportation employer— (A)whose job responsibilities involve interaction with— 
(i)passengers; (ii)the public; or 
(iii)coworkers who interact with the public; (B)who handles items which are handled or will be handled by the public; or 
(C)who works in locations where social distancing and other preventative measures with respect to the Coronavirus Disease 2019 (COVID–19) are not possible. (2)Passenger or freight transportation employerThe term passenger or freight transportation employer includes— 
(A)the owner, charterer, managing operator, master, or other individual in charge of a passenger vessel (as defined in section 2101 of title 46, United States Code); (B)an air carrier (as defined in section 40102 of title 49, United States Code);  
(C)a commuter authority (as defined in section 24102 of title 49, United State Code);  (D)an entity that provides intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code); 
(E)a rail carrier (as defined in section 10102 of title 49, United States Code);  (F)a regional transportation authority (as defined in section 24102 of title 49, United States Code);  
(G)a provider of public transportation (as defined in section 5302 of title 49, United States Code);  (H)a provider of motorcoach services (as defined in section 32702 of the Motorcoach Enhanced Safety Act of 2012 (49 U.S.C. 31136 note; Public Law 112–141)); 
(I)a motor carrier that owns or operates more than 100 motor vehicles (as those terms are defined in section 390.5 of title 49, Code of Federal Regulations (or successor regulations)); (J)a sponsor, owner, or operator of a public-use airport (as defined in section 47102 of title 49, United States Code);  
(K)a marine terminal operator (as defined in section 40102 of title 46, United States Code) and the relevant authority or operator of a port or harbor;  (L)the Transportation Security Administration, exclusively with respect to Transportation Security Officers; and  
(M)a marine terminal operator (as defined in section 40102 of title 46, United States Code) and the relevant authority or operator of a port or harbor, or any other employer of individuals covered under section 2(3) of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 902(3)). (b)RequirementsFor the purposes of responding to, or for purposes relating to operations during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–4CoV–2 or coronavirus disease 2019 (COVID–19), the Secretary shall require— 
(1)the owners or operators of equipment, stations, or facilities used by passenger or freight transportation employers, as applicable— (A)to clean, disinfect, and sanitize, in accordance with guidance issued by the Centers for Disease Control and Prevention or the safety alert for operators issued by the Federal Aviation Administration on May 11, 2020, numbered SAFO 20009 (including any similar successor safety alert or applicable guidance), the equipment and facilities, including, as applicable— 
(i)buses and transit vehicles;  (ii)commercial motor vehicles;  
(iii)freight and passenger rail locomotives;  (iv)freight and passenger rail cars;  
(v)vessels; (vi)airports;  
(vii)fleet vehicles used for the transportation of workers to job sites;  (viii)aircraft, including the cockpit and the cabin; and  
(ix)other equipment and facilities; (B)to ensure that stations and facilities, including enclosed facilities, owned, operated, and used by passenger or freight transportation employers, including facilities used for employee training or the performance of indoor or outdoor maintenance, repair, or overhaul work, are disinfected and sanitized frequently in accordance with guidance issued by the Centers for Disease Control and Prevention or the safety alert for operators issued by the Federal Aviation Administration on May 11, 2020, numbered SAFO 20009 (including any similar successor safety alert or applicable guidance); 
(C)to provide to at-risk employees— (i)masks or protective face coverings; 
(ii)gloves; (iii)hand sanitizer; 
(iv)sanitizing wipes with sufficient alcohol content; and (v)training on the proper use of personal protective equipment and sanitizing equipment; 
(D)to ensure that employees whose job responsibilities include the cleaning, disinfecting, or sanitizing described in subparagraph (A) or (B) are provided— (i)masks or protective face coverings;  
(ii)gloves;  (iii)hand sanitizer; and  
(iv)sanitizing wipes with sufficient alcohol content; (E)to establish guidelines, or adhere to any existing applicable guidelines, including the safety alert for operators issued by the Federal Aviation Administration on May 11, 2020, numbered SAFO 20009 (including any similar successor safety alert or applicable guidance), for notifying an employee of the owner or operator of a confirmed diagnosis of the Coronavirus Disease 2019 (COVID–19) with respect to any other employee of the owner or operator with whom the notified employee had physical contact or a physical interaction during the 48-hour period preceding the time at which the diagnosed employee developed symptoms; 
(F)to require the wearing of masks or protective face coverings, subject to the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 41705 of title 49, United States Code, (commonly known as the Air Carrier Access Act of 1986), and section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791), as applicable, by— (i)passengers traveling on transportation provided by a passenger or freight transportation employer; and 
(ii)employees of passenger or freight transportation employers when— (I)interacting with passengers, the public, or coworkers who interact with the public; or 
(II)working in locations where social distancing and other preventative measures with respect to the Coronavirus Disease 2019 (COVID–19) are not possible; (G)to require each flight crew member to wear a mask or protective face covering while on board an aircraft and outside the flight deck; and 
(H)ensure that each contractor of an owner or operator identified under this paragraph provides masks or protective face coverings, gloves, hand sanitizer, and sanitizing wipes with sufficient alcohol content, to employees of such contractor whose job responsibilities include the cleaning, disinfecting, or sanitizing described in subparagraph (A) or (B); and  (2)an air carrier to submit to the Administrator of the Federal Aviation Administration a proposal to permit flight crew members to wear masks or protective face coverings in the flight deck, including a safety risk assessment with respect to that proposal. 
(c)Market unavailability of necessary items 
(1)Notice of market unavailability 
(A)In generalIf an owner or operator described in paragraph (1) of subsection (b) is unable to acquire 1 or more items necessary to comply with the requirements prescribed under that paragraph due to market unavailability of the items, the owner or operator shall— (i)not later than 7 days after the date on which the owner or operator is unable to acquire each applicable item, submit to the Secretary a written notice explaining the efforts made and obstacles faced by the owner or operator to acquire that item; and  
(ii)continue making efforts to acquire that item until the item is acquired. (B)Updated notice with respect to the same itemIf an owner or operator is unable to acquire an item described in a notice submitted under subparagraph (A) by the date described in paragraph (4)(B)(ii) with respect to the notice, the owner or operator may submit an updated notice with respect to that item. 
(2)Reasonable effort determinationWith respect to each notice submitted under paragraph (1), the Secretary shall determine whether the owner or operator submitting the notice has made reasonable efforts to acquire the item described in the notice. (3)Notice of complianceNot later than 7 days after the date on which an owner or operator acquires an item described in a notice submitted by that owner or operator under paragraph (1) in a quantity sufficient to comply with the requirements prescribed under subsection (b)(1), the owner or operator shall submit to the Secretary a written notice of compliance with those requirements. 
(4)Lists of owners and operators making reasonable efforts to acquire unavailable items 
(A)In generalThe Secretary shall publish on a public website of the Department of Transportation a list that, with respect to each notice submitted to the Secretary under paragraph (1) for which the Secretary has made a positive determination under paragraph (2)— (i)identifies the owner or operator that submitted the notice;  
(ii)identifies the item that the owner or operator was unable to acquire; and  (iii)describes the reasonable efforts made by the owner or operator to acquire that item. 
(B)Removal from listThe Secretary shall remove each entry on the list described in subparagraph (A) on the earlier of— (i)the date on which the applicable owner or operator submits to the Secretary a notice of compliance under paragraph (3) with respect to the item that is the subject of the entry; and  
(ii)the date that is 90 days after the date on which the entry was added to the list. (d)Protection of certain Federal Aviation Administration employees (1)In generalFor the purposes of responding to, or for purposes relating to operations during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the pandemic of SARS–4CoV–2 or coronavirus disease 2019 (COVID–19), in order to maintain the safe and efficient operation of the air traffic control system, the Administrator of the Federal Aviation Administration shall— 
(A)provide any air traffic controller and airway transportation systems specialist of the Federal Aviation Administration with masks or protective face coverings, gloves, and hand sanitizer and wipes of sufficient alcohol content, and provide training on the proper use of personal protective equipment and sanitizing equipment;  (B)ensure that each air traffic control facility is cleaned, disinfected, and sanitized frequently in accordance with Centers for Disease Control and Prevention guidance; and 
(C)provide any employee of the Federal Aviation Administration whose job responsibilities involve cleaning, disinfecting, and sanitizing a facility described in subparagraph (B) with masks or protective face coverings and gloves, and ensure that each contractor of the Federal Aviation Administration provides any employee of the contractor with those materials. (2)Source of equipmentThe items described in paragraph (1)(A) may be procured or provided under that paragraph through any source available to the Administrator of the Federal Aviation Administration. 
302.Property disposition for affordable housingSection 5334(h)(1) of title 49, United States Code, is amended to read as follows:  (1)In generalIf a recipient of assistance under this chapter decides an asset acquired under this chapter at least in part with that assistance is no longer needed for the purpose for which such asset was acquired, the Secretary may authorize the recipient to transfer such asset to— 
(A)a local governmental authority to be used for a public purpose with no further obligation to the Government if the Secretary decides— (i)the asset will remain in public use for at least 5 years after the date the asset is transferred; 
(ii)there is no purpose eligible for assistance under this chapter for which the asset should be used; (iii)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and 
(iv)through an appropriate screening or survey process, that there is no interest in acquiring the asset for Government use if the asset is a facility or land; or (B)a local governmental authority, nonprofit organization, or other third party entity to be used for the purpose of transit-oriented development with no further obligation to the Government if the Secretary decides— 
(i)the asset is a necessary component of a proposed transit-oriented development project; (ii)the transit-oriented development project will increase transit ridership; 
(iii)at least 40 percent of the housing units offered in the transit-oriented development , including housing units owned by nongovernmental entities, are legally binding affordability restricted to tenants with incomes at or below 60 percent of the area median income and/or owners with incomes at or below 60 percent the area median income; (iv)the asset will remain in use as described in this section for at least 30 years after the date the asset is transferred; and 
(v)with respect to a transfer to a third party entity— (I)a local government authority or nonprofit organization is unable to receive the property; 
(II)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and (III)the third party has demonstrated a satisfactory history of construction or operating an affordable housing development.. 
303.Treatment of payments from the Railroad Unemployment Insurance Account 
(a)In generalSection 256(i)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 906(i)(1)) is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by inserting and at the end; and (3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)any payment made from the Railroad Unemployment Insurance Account (established by section 10 of the Railroad Unemployment Insurance Act) for the purpose of carrying out the Railroad Unemployment Insurance Act, and funds appropriated or transferred to or otherwise deposited in such Account,. (b)Effective dateThe treatment of payments made from the Railroad Unemployment Insurance Account pursuant to the amendment made by subsection (a) shall take effect 7 days after the date of enactment of this Act and shall apply only to obligations incurred on or after such effective date for such payments. 
304.Clarification of oversight and implementation of Relief for Workers Affected by Coronavirus Act 
(a)Audits, investigations, and oversightNotwithstanding section 2115 of the Relief for Workers Affected by Coronavirus Act (subtitle A of title II of division A of Public Law 116–136), the authority of the Inspector General of the Department of Labor to carry out audits, investigations, and other oversight activities that are related to the provisions of such Act shall not extend to any activities related to sections 2112, 2113, or 2114 of such Act. Such authority with respect to such sections shall belong to the Inspector General of the Railroad Retirement Board. (b)Operating instructions or other guidanceNotwithstanding section 2116(b) of the Relief for Workers Affected by Coronavirus Act (subtitle A of title II of division A of Public Law 116–136), the authority of the Secretary of Labor to issue any operating instructions or other guidance necessary to carry out the provisions of such Act shall not extend to any activities related to sections 2112, 2113, or 2114 of such Act. Such authority with respect to such sections shall belong to the Railroad Retirement Board.  
305.Extension of waiver of the 7-day waiting period for benefits under the Railroad Unemployment Insurance Act 
(a)In generalSection 2112(a) of the CARES Act (15 U.S.C. 9030) is amended by striking December 31, 2020 and inserting January 31, 2021.  (b)Operating instructions and regulationsThe Railroad Retirement Board may prescribe any operating instructions or regulations necessary to carry out this section. 
(c)Clarification on Authority to Use FundsFunds appropriated under section 2112(c) of the CARES Act shall be available to cover the cost of additional benefits payable due to section 2112(a) of the CARES Act by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits payable due to section 2112(a) of the CARES Act as in effect on the day before the date of enactment of this Act. 306.Extended unemployment benefits under the Railroad Unemployment Insurance Act (a)In generalSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii) is amended— 
(1)by striking June 30, 2020 and inserting June 30, 2021; and (2)by striking no extended benefit period under this paragraph shall begin after December 31, 2020 and inserting the provisions of clauses (i) and (ii) shall not apply to any employee with respect to any registration period beginning on or after February 1, 2021. 
(b)Clarification on authority to use fundFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D) as in effect on the day before the date of enactment of this Act. 307.Additional enhanced benefits under the Railroad Unemployment Insurance Act (a)In generalSection 2(a)(5)(A) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(A) is amended— 
(1)by inserting for registration periods beginning on or after September 6, 2020, but on or before January 31, 2021, and for any registration periods during a period of continuing unemployment which began on or before January 31, 2021, after July 31, 2020,; (2)by striking July 1, 2019 and inserting July 1, 2019, or July 1, 2020; and 
(3)by adding at the end No recovery benefit under this section shall be payable for any registration period beginning on or after April 1, 2021. For registration periods beginning on or after February 1, 2021, a recovery benefit under this section shall only be payable to a qualified employee with respect to any registration period in which the employee received normal unemployment benefits as defined in paragraph (c)(1), but shall not be payable to a qualified employee who did not receive unemployment benefits or who received extended benefits as defined in paragraph (c)(2) for such registration period. (b)Additional appropriationsSection 2(a)(5)(B) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)(B) is amended by adding at the end the following: 
In addition to the amount appropriated by the preceding sentence, out of any funds in the Treasury not otherwise appropriated, there are appropriated $300,000,000 to cover the cost of recovery benefits provided under subparagraph (A), to remain available until expended.. (c)Disregard of recovery benefits for purposes of all Federal and Federally assisted programsSection 2(a)(5) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(a)(5)) is amended by adding at the end the following: 
 
(C)A recovery benefit payable under subparagraph (A) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.. (d)Clarification on authority to use fundsFunds appropriated under either the first or second sentence of subparagraph (B) of section 2(a)(5) of the Railroad Unemployment Insurance Act shall be available to cover the cost of recovery benefits provided under such section 2(a)(5) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(a)(5) as in effect on the day before the date of enactment of this Act. 
308.Office of Disaster Recovery 
(a)In generalTitle V of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3191 et seq.) is amended by adding at the end the following:  508.Office of Disaster Recovery (a)In generalThe Secretary shall create an Office of Disaster Recovery to direct and implement the Agency’s post-disaster economic recovery responsibilities pursuant to sections 209(c)(2) and 703. 
(b)AuthorizationThe Secretary is authorized to appoint and fix the compensation of such temporary personnel as may be necessary to implement disaster recovery measures, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. The Secretary is authorized to appoint such temporary personnel, after serving continuously for 2 years, to positions in the Economic Development Administration in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under the preceding sentence shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure. . (b)Clerical amendmentThe table of contents for the Public Works and Economic Development Act of 1965 is amended by inserting after the item relating to section 507 the following new item:  
 
 
508. Office of Disaster Recovery. . 
309.Graduation requirements for the United States Merchant Marine Academy and State maritime academies 
(a)United States Merchant Marine Academy 
(1)Notwithstanding section 51309(a)(1)(B) of title 46, United States Code, and subject to such terms and conditions as set forth in this subsection and other conditions as the Secretary may determine, the Superintendent of the United States Merchant Marine Academy may confer degrees on individuals scheduled to receive such degrees from the United States Merchant Marine Academy in calendar year 2020.  (2)With respect to an individual described in paragraph (1), the Secretary of Transportation may— 
(A)defer until not later than December 31, 2021, the requirements of section 51306(a)(2) of title 46, United States Code, and relevant regulations; (B)defer until not later than December 31, 2021, and modify as necessary, requirements under paragraphs (3) through (5) of section 51306(a) of title 46, United States Code, and relevant regulations; and 
(C)conditionally waive requirements under paragraphs (2) through (5) of section 51306(a) of title 46, United States Code, and relevant regulations, for an individual who— (i)within 3 months of receiving a degree has accepted a commission as an officer on active duty in an armed force of the United States or a commission as an officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51306(e) of title 46, United States Code; and 
(ii)serves for the 5-year period following commissioning as an officer on active duty as described in clause (i). (3)An individual upon whom the United States Merchant Marine Academy confers a degree pursuant to paragraph (1) shall— 
(A)fulfill the requirements under section 51306(a)(2) of title 46, United States Code, and relevant regulations, by the date set by the Secretary, which shall be not later than December 31, 2021; or (B)for the 5-year period following graduation from the Academy as described in paragraph (2)(C)(i), serve as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51306(e) of title 46, United States Code. 
(4)If the United States Merchant Marine Academy confers a degree upon an individual pursuant to paragraph (1) and the individual fails to comply with the requirements established by the Secretary, the Secretary may— (A)revoke the degree conferred on the individual by the United States Merchant Marine Academy; and 
(B)exercise the remedies under section 51306 of title 46, United States Code. (b)State maritime academy (1)Notwithstanding section 51506(a)(3) of title 46, United States Code, and subject to such terms and conditions as set forth in this subsection and other conditions as the Secretary may determine, a State maritime academy may confer degrees upon individuals scheduled to graduate from a State maritime academy in calendar year 2020. With respect to an individual who has received student incentive payments under section 51509 of title 46, United States Code, and fails to comply with such terms and conditions, the Secretary may exercise the authorities set forth in paragraphs (3) of this subsection. 
(2)For an individual to be eligible to be conferred a degree pursuant to paragraph (1), the State maritime academy shall require such individual to pass the examination required for the issuance of a license under section 7101 of title 46, United States Code, by December 31, 2021, and such State maritime academy shall advise all such individuals who have not passed the examination prerequisite to issuance of a license that any degree so awarded is subject to revocation and such State maritime academy shall advise any individuals who have not passed. (3)The Secretary of Transportation may— 
(A)require a State maritime academy, as a condition of receiving an annual payment under section 51506(a) of title 46, United States Code, to report to the Secretary, in a manner determined by the Secretary, on the compliance with paragraph (2); (B)withhold payments under section 51506(a) of title 46, United States Code, in an amount not greater than the fractional amount of the direct payment that is proportional to the number of graduates who fail to comply with requirements under paragraph (2) and whose degrees have not been revoked by the State maritime academy and the total number of individuals graduating from such State maritime academy in calendar year 2020; and 
(C)reduce the amount of direct payments withheld under subparagraph (B) below the maximum amount authorized. (4)For an individual graduating from a State maritime academy in calendar year 2020 who has received student incentive payments under section 51509 of title 46, United States Code, the Secretary of Transportation may— 
(A)defer until not later than December 31, 2021, the requirements under sections 51509(d)(2) of title 46, United States Code, and relevant regulations; (B)defer until not later than December 31, 2021, and modify as necessary as determined by the Secretary, the requirements under paragraphs (3) through (5) of section 51509(d) of title 46, United States Code, and relevant regulations; and 
(C)conditionally waive requirements under paragraphs (2) through (5) of section 51509(d) of title 46, United States Code, and relevant regulations, for an individual who— (i)within 3 months of graduation is commissioned as an officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51509(h) of title 46, United States Code; and 
(ii)serves for the 5-year period following commissioning as an officer on active duty as provided for in clause (i). (5)An individual conferred a degree from a State maritime academy pursuant to paragraph (1) who has received student incentive payments as provided for in section 51509 of title 46, United States Code, shall— 
(A)fulfill the requirements under section 51509(d)(2) of title 46, United States Code, and relevant regulations not later than December 31, 2021; or (B)for the 5-year period following graduation from an academy described in paragraph (4)(C)(ii), serve as a commissioned officer on active duty in an armed force of the United States or as a commissioned officer of the National Oceanic and Atmospheric Administration or the Public Health Service, pursuant to section 51509(h) of title 46, United States Code. 
(6)If an individual conferred a degree from a State maritime academy pursuant to paragraph (1) fails to comply with the requirements established by the Secretary, the Secretary may exercise the remedies under section 51509 of title 46, United States Code. (c)Extension of authorizationThe Secretary may apply the provisions of subsections (a) and (b) to subsequent graduating classes at the United States Merchant Marine Academy and State maritime academies, and extend compliance dates applicable to such graduates, if the Secretary determines it is necessary to respond to the public health emergency declared by the Secretary of Health and Human Services issued on January 27, 2020, titled Concerning the Novel Coronavirus. 
310.Regulation of anchorage and movement of vessels during national emergencySection 70051 of title 46, United States Code, is amended— (1)in the section heading by inserting or public health emergency after national emergency; 
(2)by inserting or whenever the Secretary of Health and Human Services determines a public health emergency exists, after international relations of the United States; (3)by inserting or to ensure the safety of vessels and persons in any port and navigable waterway, after harbor or waters of the United States; 
(4)by inserting or public health emergency, after subversive activity; and (5)by inserting or to ensure the safety of vessels and persons in any port and navigable waterway, after injury to any harbor or waters of the United States,. 
RAccountability and Government Operations 
IAccountability 
101.Congressional notification of change in status of inspector general 
(a)Change in status of Inspector General of officesSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting , is placed on paid or unpaid non-duty status, after is removed from office; 
(2)by inserting , change in status, after any such removal; and (3)by inserting , change in status, after before the removal. 
(b)Change in status of Inspector General of designated Federal entitiesSection 8G(e)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting , is placed on paid or unpaid non-duty status, after office; 
(2)by inserting , change in status, after any such removal; and (3)by inserting , change in status, after before the removal. 
(c)Effective dateThe amendments made by this section shall take effect 30 days after the date of the enactment of this Act. 102.Presidential explanation of failure to nominate an inspector general (a)In generalSubchapter III of chapter 33 of title 5, United States Code, is amended by inserting after section 3349d the following new section: 
 
3349e.Presidential explanation of failure to nominate an Inspector GeneralIf the President fails to make a formal nomination for a vacant Inspector General position that requires a formal nomination by the President to be filled within the period beginning on the date on which the vacancy occurred and ending on the day that is 210 days after that date, the President shall communicate, within 30 days after the end of such period, to Congress in writing— (1)the reasons why the President has not yet made a formal nomination; and 
(2)a target date for making a formal nomination.. (b)Clerical amendmentThe table of sections for chapter 33 of title 5, United States Code, is amended by inserting after the item relating to 3349d the following new item: 
 
 
3349e. Presidential explanation of failure to nominate an Inspector General.. 
(c)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any vacancy first occurring on or after that date. 103.Inspector General independence (a)Short titleThis section may be cited as the Inspector General Independence Act. 
(b)AmendmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 3(b)— 
(A)by striking An Inspector General and inserting (1) An Inspector General; (B)by inserting after by the President the following: in accordance with paragraph (2); and 
(C)by inserting at the end the following new paragraph:  (2)The President may remove an Inspector General only for any of the following grounds: 
(A)Permanent incapacity. (B)Inefficiency. 
(C)Neglect of duty. (D)Malfeasance. 
(E)Conviction of a felony or conduct involving moral turpitude. (F)Knowing violation of a law, rule, or regulation. 
(G)Gross mismanagement. (H)Gross waste of funds. 
(I)Abuse of authority.; and (2)in section 8G(e)(2), by adding at the end the following new sentence: "An Inspector General may be removed only for any of the following grounds: 
 
(A)Permanent incapacity. (B)Inefficiency. 
(C)Neglect of duty. (D)Malfeasance. 
(E)Conviction of a felony or conduct involving moral turpitude. (F)Knowing violation of a law, rule, or regulation. 
(G)Gross mismanagement. (H)Gross waste of funds. 
(I)Abuse of authority.. 104.USPS Inspector General oversight responsibilitiesThe Inspector General of the United States Postal Service shall— 
(1)conduct oversight, audits, and investigations of projects and activities carried out with funds provided in division A of this Act to the United States Postal Service; and (2)not less than 90 days after the Postal Service commences use of funding provided by division A of this Act, and annually thereafter, initiate an audit of the Postal Service’s use of appropriations and borrowing authority provided by any division of this Act, including the use of funds to cover lost revenues, costs due to COVID–19, and expenditures, and submit a copy of such audit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Committees on Appropriations of the House of Representatives and the Senate. 
IICensus Matters 
201.Modification of 2020 census deadlines and tabulation of population 
(a)Census Deadline ModificationNotwithstanding the timetables provided in subsections (b) and (c) of section 141 of title 13, United States Code, and section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), for the 2020 decennial census of population— (1)the tabulation of total population by States required by subsection (a) of such section 141 for the apportionment of Representatives in Congress among the several States shall be— 
(A)completed and reported by the Secretary of Commerce (referred to in this section as the Secretary) to the President no earlier than one year after the decennial census date of April 1, 2020, and not later than April 30, 2021; and (B)made public by the Secretary not later than the date on which the tabulation is reported to the President under subparagraph (A); 
(2)the President shall transmit to Congress a statement showing the whole number of persons in each State, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives, as required by such section 22(a), and determined solely as described therein, immediately upon receipt of the tabulation reported by the Secretary; and (3)the tabulations of populations required by subsection (c) of such section 141 shall be completed by the Secretary as expeditiously as possible after the census date of April 1, 2020, taking into account the deadlines of each State for legislative apportionment or districting, and reported to the Governor of the State involved and to the officers or public bodies having responsibility for legislative apportionment or districting of that State, except that the tabulations of population of each State requesting a tabulation plan, and basic tabulations of population of each other State, shall be completed, reported, and transmitted to each respective State not later than July 30, 2021. 
(b)NRFU OperationFor the 2020 decennial census of population, the Bureau of the Census shall conclude the Nonresponse Followup operation and the self-response operation no earlier than October 31, 2020. 202.Reporting requirements for 2020 censusOn the first day of each month during the period between the date of enactment of this Act and July 1, 2021, the Director of the Bureau of the Census shall submit, to the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committees on Appropriations of the House and the Senate, a report regarding the 2020 decennial census of population containing the following information: 
(1)The total number of field staff, sorted by category, hired by the Bureau compared to the number of field staff the Bureau estimated was necessary to carry out such census. (2)Retention rates of such hired field staff. 
(3)Average wait time for call center calls and average wait time for each language provided. (4)Anticipated schedule of such census operations. 
(5)Total tabulated responses, categorized by race and Hispanic origin. (6)Total appropriations available for obligation for such census and a categorized list of total disbursements. 
(7)Non-Response Follow-Up completion rates by geographic location. (8)Update/Enumerate and Update/Leave completion rates by geographic location. 
(9)Total spending to date on media, advertisements, and partnership specialists, including a geographic breakdown of such spending. (10)Post-enumeration schedule and subsequent data aggregation and delivery progress. 
203.Limitation on tabulation of certain data 
(a)LimitationThe Bureau of the Census may not compile or produce any data product or tabulation as part of, in combination with, or in connection with, the 2020 decennial census of population or any such census data produced pursuant to section 141(c) of title 13, United States Code, that is based in whole or in part on data that is not collected in such census. (b)ExceptionThe limitation in subsection (a) shall not apply to any data product or tabulation that is required by sections 141(b) or (c) of such title, that uses the same or substantially similar methodology and data sources as a decennial census data product produced by the Bureau of the Census before January 1, 2019, or that uses a methodology and data sources that the Bureau of the Census finalized and made public prior to January 1, 2018. 
IIIFederal Workforce 
301.COVID–19 teleworking requirements for Federal employees 
(a)Mandated telework 
(1)In generalEffective immediately upon the date of enactment of this Act, the head of any Federal agency shall require any employee of such agency who is authorized to telework under chapter 65 of title 5, United States Code, or any other provision of law to telework during the period beginning on the date of enactment of this Act and ending on December 31, 2020. (2)DefinitionsIn this subsection— 
(A)the term employee means— (i)an employee of the Library of Congress; 
(ii)an employee of the Government Accountability Office; (iii)a covered employee as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment; 
(iv)a covered employee as defined in section 411(c) of title 3, United States Code; (v)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code; or 
(vi)any other individual occupying a position in the civil service (as that term is defined in section 2101(1) of title 5, United States Code); and (B)the term telework has the meaning given that term in section 6501(3) of such title. 
(b)Telework participation goalsChapter 65 of title 5, United States Code, is amended as follows: (1)In section 6502— 
(A)in subsection (b)— (i)in paragraph (4), by striking and at the end; 
(ii)in paragraph (5), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following: 
 
(6)include annual goals for increasing the percent of employees of the executive agency participating in teleworking— (A)three or more days per pay period; 
(B)one or 2 days per pay period; (C)once per month; and 
(D)on an occasional, episodic, or short-term basis; and (7)include methods for collecting data on, setting goals for, and reporting costs savings to the executive agency achieved through teleworking, consistent with the guidance developed under section 301(c) of division R of The Heroes Act.; and 
(B)by adding at the end the following:  (d)Notification for reduction in teleworking participationNot later than 30 days before the date that an executive agency implements or modifies a teleworking plan that would reduce the percentage of employees at the agency who telework, the head of the executive agency shall provide written notification, including a justification for the reduction in telework participation and a description of how the agency will pay for any increased costs resulting from that reduction, to— 
(1)the Director of the Office of Personnel Management; (2)the Committee on Oversight and Reform of the House of Representatives; and 
(3)the Committee on Homeland Security and Governmental Affairs of the Senate. (e)Prohibition on agency-wide limits on teleworkingAn agency may not prohibit any delineated period of teleworking participation for all employees of the agency, including the periods described in subparagraphs (A) through (D) of subsection (b)(6). The agency shall make any teleworking determination with respect to an employee or group of employees at the agency on a case-by-case basis.. 
(2)In section 6506(b)(2)— (A)in subparagraph (F)(vi), by striking and at the end; 
(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(H)agency cost savings achieved through teleworking, consistent with the guidance developed under section 2(c) of the Telework Metrics and Cost Savings Act; and (I)a detailed explanation of a plan to increase the Government-wide teleworking participation rate above such rate applicable to fiscal year 2016, including agency-level plans to maintain or imparove such rate for each of the teleworking frequency categories listed under subparagraph (A)(iii).. 
(c)GuidanceNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Personnel Management, in collaboration with the Chief Human Capital Officer Council, shall establish uniform guidance for agencies on how to collect data on, set goals for, and report cost savings achieved through, teleworking. Such guidance shall account for cost savings related to travel, energy use, and real estate. (d)Technical correctionSection 6506(b)(1) of title 5, United States Code, is amended by striking with Chief and inserting with the Chief. 
302.Retirement for certain employees 
(a)CSRSSection 8336(c) of title 5, United States Code, is amended by adding at the end the following:  (3) (A)In this paragraph— 
(i)the term affected individual means an individual covered under this subchapter who— (I)is performing service in a covered position; 
(II)is diagnosed with COVID–19 before the date on which the individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), (m), or (n), as applicable; (III)because of the illness described in subclause (II), is permanently unable to render useful and efficient service in the employee’s covered position, as determined by the agency in which the individual was serving when such individual incurred the illness; and 
(IV)is appointed to a position in the civil service that— (aa)is not a covered position; and 
(bb)is within an agency that regularly appoints individuals to supervisory or administrative positions related to the activities of the former covered position of the individual; (ii)the term covered position means a position as a law enforcement officer, customs and border protection officer, firefighter, air traffic controller, nuclear materials courier, member of the Capitol Police, or member of the Supreme Court Police; and 
(iii)the term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV. (B)Unless an affected individual files an election described in subparagraph (E), creditable service by the affected individual in a position described in subparagraph (A)(i)(IV) shall be treated as creditable service in a covered position for purposes of this chapter and determining the amount to be deducted and withheld from the pay of the affected individual under section 8334. 
(C)Subparagraph (B) shall only apply if the affected employee transitions to a position described in subparagraph (A)(i)(IV) without a break in service exceeding 3 days. (D)The service of an affected individual shall no longer be eligible for treatment under subparagraph (B) if such service occurs after the individual— 
(i)is transferred to a supervisory or administrative position related to the activities of the former covered position of the individual; or (ii)meets the age and service requirements that would subject the individual to mandatory separation under section 8335 if such individual had remained in the former covered position. 
(E)In accordance with procedures established by the Director of the Office of Personnel Management, an affected individual may file an election to have any creditable service performed by the affected individual treated in accordance with this chapter without regard to subparagraph (B). (F)Nothing in this paragraph shall be construed to apply to such affected individual any other pay-related laws or regulations applicable to a covered position.. 
(b)FERS 
(1)In generalSection 8412(d) of title 5, United States Code, is amended— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(B)by inserting (1) before An employee; and (C)by adding at the end the following: 
 
(2) 
(A)In this paragraph— (i)the term affected individual means an individual covered under this chapter who— 
(I)is performing service in a covered position; (II)is diagnosed with COVID–19 before the date on which the individual becomes entitled to an annuity under paragraph (1) of this subsection or subsection (e), as applicable; 
(III)because of the illness described in subclause (II), is permanently unable to render useful and efficient service in the employee’s covered position, as determined by the agency in which the individual was serving when such individual incurred the illness; and (IV)is appointed to a position in the civil service that— 
(aa)is not a covered position; and (bb)is within an agency that regularly appoints individuals to supervisory or administrative positions related to the activities of the former covered position of the individual; 
(ii)the term covered position means a position as a law enforcement officer, customs and border protection officer, firefighter, air traffic controller, nuclear materials courier, member of the Capitol Police, or member of the Supreme Court Police; and (iii)the term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV. 
(B)Unless an affected individual files an election described in subparagraph (E), creditable service by the affected individual in a position described in subparagraph (A)(i)(IV) shall be treated as creditable service in a covered position for purposes of this chapter and determining the amount to be deducted and withheld from the pay of the affected individual under section 8422. (C)Subparagraph (B) shall only apply if the affected employee transitions to a position described in subparagraph (A)(i)(IV) without a break in service exceeding 3 days. 
(D)The service of an affected individual shall no longer be eligible for treatment under subparagraph (B) if such service occurs after the individual— (i)is transferred to a supervisory or administrative position related to the activities of the former covered position of the individual; or 
(ii)meets the age and service requirements that would subject the individual to mandatory separation under section 8425 if such individual had remained in the former covered position. (E)In accordance with procedures established by the Director of the Office of Personnel Management, an affected individual may file an election to have any creditable service performed by the affected individual treated in accordance with this chapter without regard to subparagraph (B). 
(F)Nothing in this paragraph shall be construed to apply to such affected individual any other pay-related laws or regulations applicable to a covered position.. (2)Technical and conforming amendments (A)Chapter 84 of title 5, United States Code, is amended— 
(i)in section 8414(b)(3), by inserting (1) after subsection (d); (ii)in section 8415— 
(I)in subsection (e), in the matter preceding paragraph (1), by inserting (1) after subsection (d); and (II)in subsection (h)(2)(A), by striking (d)(2) and inserting (d)(1)(B); 
(iii)in section 8421(a)(1), by inserting (1) after (d); (iv)in section 8421a(b)(4)(B)(ii), by inserting (1) after section 8412(d); 
(v)in section 8425, by inserting (1) after section 8412(d) each place it appears; and (vi)in section 8462(c)(3)(B)(ii), by inserting (1) after subsection (d). 
(B)Title VIII of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) is amended— (i)in section 805(d)(5) (22 U.S.C. 4045(d)(5)), by inserting (1) after or 8412(d); and 
(ii)in section 812(a)(2)(B) (22 U.S.C. 4052(a)(2)(B)), by inserting (1) after or 8412(d). (c)CIA employeesSection 302 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152) is amended by adding at the end the following: 
 
(d)Employees disabled on duty 
(1)DefinitionsIn this subsection— (A)the term affected employee means an employee of the Agency covered under subchapter II of chapter 84 of title 5, United States Code, who— 
(i)is performing service in a position designated under subsection (a); (ii)is diagnosed with COVID–19 before the date on which the employee becomes entitled to an annuity under section 233 of this Act or section 8412(d)(1) of title 5, United States Code; 
(iii)because of the illness described in clause (ii), is permanently unable to render useful and efficient service in the employee’s covered position, as determined by the Director; and (iv)is appointed to a position in the civil service that is not a covered position but is within the Agency; 
(B)the term covered position means a position as— (i)a law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code; 
(ii)a customs and border protection officer described in section 8331(31) or 8401(36) of title 5, United States Code; (iii)a firefighter described in section 8331(21) or 8401(14) of title 5, United States Code; 
(iv)an air traffic controller described in section 8331(30) or 8401(35) of title 5, United States Code; (v)a nuclear materials courier described in section 8331(27) or 8401(33) of title 5, United States Code; 
(vi)a member of the United States Capitol Police; (vii)a member of the Supreme Court Police; 
(viii)an affected employee; or (ix)a special agent described in section 804(15) of the Foreign Service Act of 1980 (22 U.S.C. 4044(15)); and 
(C)the term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV. (2)Treatment of service after disabilityUnless an affected employee files an election described in paragraph (3), creditable service by the affected employee in a position described in paragraph (1)(A)(iv) shall be treated as creditable service in a covered position for purposes of this Act and chapter 84 of title 5, United States Code, including eligibility for an annuity under section 233 of this Act or 8412(d)(1) of title 5, United States Code, and determining the amount to be deducted and withheld from the pay of the affected employee under section 8422 of title 5, United States Code. 
(3)Break in serviceParagraph (2) shall only apply if the affected employee transitions to a position described in paragraph (1)(A)(iv) without a break in service exceeding 3 days. (4)Limitation on treatment of serviceThe service of an affected employee shall no longer be eligible for treatment under paragraph (2) if such service occurs after the employee is transferred to a supervisory or administrative position related to the activities of the former covered position of the employee. 
(5)Opt outAn affected employee may file an election to have any creditable service performed by the affected employee treated in accordance with chapter 84 of title 5, United States Code, without regard to paragraph (2).. (d)Foreign service retirement and disability systemSection 806(a)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4046(a)(6)) is amended by adding at the end the following: 
 
(D) 
(i)In this subparagraph— (I)the term affected special agent means an individual covered under this subchapter who— 
(aa)is performing service as a special agent; (bb)is diagnosed with COVID–19 before the date on which the individual becomes entitled to an annuity under section 811; 
(cc)because of the illness described in item (bb), is permanently unable to render useful and efficient service in the employee’s covered position, as determined by the Secretary; and (dd)is appointed to a position in the Foreign Service that is not a covered position; 
(II)the term covered position means a position as— (aa)a law enforcement officer described in section 8331(20) or 8401(17) of title 5, United States Code; 
(bb)a customs and border protection officer described in section 8331(31) or 8401(36) of title 5, United States Code; (cc)a firefighter described in section 8331(21) or 8401(14) of title 5, United States Code; 
(dd)an air traffic controller described in section 8331(30) or 8401(35) of title 5, United States Code; (ee)a nuclear materials courier described in section 8331(27) or 8401(33) of title 5, United States Code; 
(ff)a member of the United States Capitol Police; (gg)a member of the Supreme Court Police; 
(hh)an employee of the Agency designated under section 302(a) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2152(a)); or (ii)a special agent; and 
(III)the term COVID–19 means the 2019 Novel Coronavirus or 2019-nCoV. (ii)Unless an affected special agent files an election described in clause (iv), creditable service by the affected special agent in a position described in clause (i)(I)(dd) shall be treated as creditable service as a special agent for purposes of this subchapter, including determining the amount to be deducted and withheld from the pay of the individual under section 805. 
(iii)Clause (ii) shall only apply if the special agent transitions to a position described in clause (i)(I)(dd) without a break in service exceeding 3 days. (iv)The service of an affected employee shall no longer be eligible for treatment under clause (ii) if such service occurs after the employee is transferred to a supervisory or administrative position related to the activities of the former covered position of the employee. 
(v)In accordance with procedures established by the Secretary, an affected special agent may file an election to have any creditable service performed by the affected special agent treated in accordance with this subchapter, without regard to clause (ii).. (e)Implementation (1)Office of personnel managementThe Director of the Office of Personnel Management shall promulgate regulations to carry out the amendments made by subsections (a) and (b). 
(2)CIA employeesThe Director of the Central Intelligence Agency shall promulgate regulations to carry out the amendment made by subsection (c). (3)Foreign service retirement and disability systemThe Secretary of State shall promulgate regulations to carry out the amendment made by subsection (d). 
(4)Agency reappointmentThe regulations promulgated to carry out the amendments made by this section shall ensure that, to the greatest extent possible, the head of each agency appoints affected employees or special agents to supervisory or administrative positions related to the activities of the former covered position of the employee or special agent. (5)Treatment of serviceThe regulations promulgated to carry out the amendments made by this section shall ensure that the creditable service of an affected employee or special agent (as the case may be) that is not in a covered position pursuant to an election made under such amendments shall be treated as the same type of service as the covered position in which the employee or agent suffered the qualifying illness. 
(f)Effective date; applicabilityThe amendments made by this section— (1)shall take effect on the date of enactment of this section; and 
(2)shall apply to an individual who suffers an illness described in section 8336(c)(3)(A)(i)(II) or section 8412(d)(2)(A)(i)(II) of title 5, United States Code (as amended by this section), section 302(d)(1)(A)(ii) of the Central Intelligence Agency Retirement Act (as amended by this section), or section 806(a)(6)(D)(i)(I)(bb) of the Foreign Service Act of 1980 (as amended by this section), on or after the date that is 2 years after the date of enactment of this section.  IVFederal Contracting Provisions 401.Mandatory telework (a)In generalDuring the emergency period, the Director of the Office of Management and Budget shall direct agencies to allow telework for all contractor personnel to the maximum extent practicable. Additionally, the Director shall direct contracting officers to document any decision to not allow telework during the emergency period in the contract file. 
(b)Emergency period definedIn this section, the term emergency period means the period that— (1)begins on the date that is not later than 15 days after the date of the enactment of this Act; and 
(2)ends on the date that the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as result of COVID–19, including any renewal thereof, expires. 402.Guidance on the implementation of section 3610 of the cares actNot later than 15 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidance to ensure uniform implementation across agencies of section 3610 of the CARES Act (Public Law 116–136). Any such guidance shall— 
(1)limit the basic requirements for reimbursement to those included in such Act and the effective date for such reimbursement shall be January 31, 2020; and (2)clarify that the term minimum applicable contract billing rates as used in such section includes the financial impact incurred as a consequence of keeping the employees or subcontractors of the contractor in a ready state (such as the base hourly wage rate of an employee, plus indirect costs, fees, and general and administrative expenses). 
403.Past performance ratingsSection 1126 of title 41, United States Code, is amended by adding at the end the following new subsection:  (c)Exception for failure to deliver goods or complete work due to covid–19If the head of an executive agency determines that a contractor failed to deliver goods or complete work as a result of measures taken as a result of COVID–19 under a contract with the agency by the date or within the time period imposed by the contract, any information relating to such failure may not be— 
(1)included in any past performance database used by executive agencies for making source selection decisions; or (2)evaluated unfavorably as a factor of past contract performance.. 
404.Accelerated paymentsNot later than 10 days after the date of the enactment of this Act and ending on the expiration of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, including any renewal thereof, the Director of the Office of Management and Budget shall direct contracting officers to establish an accelerated payment date for any prime contract (as defined in section 8701 of title 41, United States Code) with payments due 15 days after the receipt of a proper invoice. VDistrict of Columbia 501.Special borrowing by the District of Columbia (a)Authorizing borrowing under municipal liquidity facility of Federal reserve board and similar facilities or programsThe Council of the District of Columbia (hereafter in this section referred to as the Council) may by act authorize the issuance of bonds, notes, and other obligations, in amounts determined by the Chief Financial Officer of the District of Columbia to meet cash-flow needs of the District of Columbia government, for purchase by the Board of Governors of the Federal Reserve under the Municipal Liquidity Facility of the Federal Reserve or any other facility or program of the Federal Reserve or another entity of the Federal government which is established in response to the COVID–19 Pandemic. 
(b)Requiring issuance to be competitive with other forms of borrowingThe Council may authorize the issuance of bonds, notes, or other obligations under subsection (a) only if the issuance of such bonds, notes, and other obligations is competitive with other forms of borrowing in the financial market. (c)Treatment as general obligationAny bond, note, or other obligation issued under subsection (a) shall, if provided in the act of the Council, be a general obligation of the District. 
(d)Payments not subject to appropriationNo appropriation is required to pay— (1)any amount (including the amount of any accrued interest or premium) obligated or expended from or pursuant to subsection (a) for or from the sale of any bonds, notes, or other obligation under such subsection; 
(2)any amount obligated or expended for the payment of principal of, interest on, or any premium for any bonds, notes, or other obligations issued under subsection (a); (3)any amount obligated or expended pursuant to provisions made to secure any bonds, notes, or other obligations issued under subsection (a); or 
(4)any amount obligated or expended pursuant to commitments, including lines of credit or costs of issuance, made or entered in connection with the issuance of any bonds, notes, or other obligations for operating or capital costs financed under subsection (a). (e)RenewalAny bond, note, or other obligation issued under subsection (a) may be renewed if authorized by an act of the Council. 
(f)PaymentAny bonds, notes, or other obligations issued under subsection (a), including any renewal of such bonds, notes, or other obligations, shall be due and payable on such terms and conditions as are consistent with the terms and conditions of the Municipal Liquidity Facility or other facility or program referred to in subsection (a). (g)Inclusion of payments in annual budgetThe Council shall provide in each annual budget for the District of Columbia government sufficient funds to pay the principal of and interest on all bonds, notes, or other obligations issued under subsection (a) of this section becoming due and payable during such fiscal year. 
(h)Obligation to payThe Mayor of the District of Columbia shall ensure that the principal of and interest on all bonds, notes, or other obligations issued under subsection (a) are paid when due, including by paying such principal and interest from funds not otherwise legally committed. (i)Security interest in district revenuesThe Council may by act provide for a security interest in any District of Columbia revenues as additional security for the payment of any bond, note, or other obligation issued under subsection (a). 
VIOther Matters 
601.Estimates of aggregate economic growth across income groups 
(a)Short titleThis section may be cited as the Measuring Real Income Growth Act of 2020. (b)DefinitionsIn this section: 
(1)BureauThe term Bureau means the Bureau of Economic Analysis of the Department of Commerce. (2)Gross domestic product analysisThe term gross domestic product analysis— 
(A)means a quarterly or annual analysis conducted by the Bureau with respect to the gross domestic product of the United States; and (B)includes a revision prepared by the Bureau of an analysis described in subparagraph (A). 
(3)Recent estimateThe term recent estimate means the most recent estimate described in subsection (c) that is available on the date on which the gross domestic product analysis with which the estimate is to be included is conducted. (c)Inclusion in reportsBeginning in 2020, in each gross domestic product analysis conducted by the Bureau, the Bureau shall include a recent estimate of, with respect to specific percentile groups of income, the total amount that was added to the economy of the United States during the period to which the recent estimate pertains, including in— 
(1)each of the 10 deciles of income; and (2)the highest 1 percent of income. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce such sums as are necessary to carry out this section. 602. Waiver of Federal fund limitation for the Drug-Free Communities Support Program (a)In generalSubject to subsection (b), if the Administrator of the Drug-Free Communities Support Program determines that, as a result of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, an eligible coalition is unable to raise the amount of non-Federal funds, including in-kind contributions, agreed to be raised by the coalition for a fiscal year under an agreement entered into with the Administrator pursuant to paragraph (1)(A) or (3)(D) of section 1032(b) of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532(b)), the Administrator may, notwithstanding such paragraphs, provide to the eligible coalition the grant or renewal grant, as applicable, for that fiscal year in an amount— 
(1)with respect to an initial grant or renewal grant described under paragraph (1)(A) of such section, that exceeds the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year;  (2)with respect to a renewal grant described under paragraph (3)(D)(i) of such section, that exceeds 125 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year; and 
(3)with respect to a renewal grant described under paragraph (3)(D)(ii) of such section, that exceeds 150 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year.  603.United States Postal Service borrowing authoritySubsection (b)(2) of section 6001 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows: 
 
(2)the Secretary of the Treasury shall lend up to the amount described in paragraph (1) at the request of the Postal Service subject to the terms and conditions of the note purchase agreement between the Postal Service and the Federal Financing Bank in effect on September 29, 2018.. SForeign Affairs Provisions IMatters Relating to the Department of State 101.Efforts to assist Federal voters overseas impacted by COVID–19 (a)Sense of CongressIt is the sense of Congress that the Secretary of State, in consultation with the Secretary of Defense and the Postmaster General, should undertake efforts to mitigate the effects of limited or curtailed diplomatic pouch capacities or other operations constraints at United States diplomatic and consular posts, due to coronavirus, on overseas voters (as such term is defined in section 107(5) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(5))) seeking to return absentee ballots and other balloting materials under such Act with respect to elections for Federal office held in 2020. Such efforts should include steps to— 
(1)restore or augment diplomatic pouch capacities; (2)facilitate using the Army Post Office, Fleet Post Office, Diplomatic Post Office, the United States mails, or private couriers, if available; 
(3)mitigate other operations constraints affecting eligible overseas voters; (4)develop specific outreach plans to educate eligible overseas voters about accessing all available forms of voter assistance prior to the date of the regularly scheduled general election for Federal office; and 
(5)ensure any employees at Department of State overseas posts interacting with Federal overseas voters seeking to return their ballots are informed of and exercise necessary protocols to avoid the spoilage or invalidating of ballots for which the Department of State is helping to facilitate return. (b)Report on efforts to assist and inform Federal voters overseasNot later than 15 days before the date of the regularly scheduled general election for Federal office held in November 2020, the Secretary of State, in consultation with the Secretary of Defense, shall report to the appropriate congressional committees on the efforts described in subsection (a). 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 102.Report on efforts of the Coronavirus Repatriation Task ForceNot later than 90 days after the date of the enactment of this division, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report evaluating the efforts of the Coronavirus Repatriation Task Force of the Department of State to repatriate United States citizens and legal permanent residents in response to the 2020 coronavirus outbreak. The report shall identify— 
(1)the most significant impediments to repatriating such persons; (2)the lessons learned from such repatriations; and 
(3)any changes planned to future repatriation efforts of the Department of State to incorporate such lessons learned. IIGlobal Health Security Act of 2020 201.Short titleThis title may be cited as the Global Health Security Act of 2020.  
202.FindingsCongress finds the following: (1)In December 2009, President Obama released the National Strategy for Countering Biological Threats, which listed as one of seven objectives Promote global health security: Increase the availability of and access to knowledge and products of the life sciences that can help reduce the impact from outbreaks of infectious disease whether of natural, accidental, or deliberate origin. 
(2)In February 2014, the United States and nearly 30 other nations launched the Global Health Security Agenda (GHSA) to address several high-priority, global infectious disease threats. The GHSA is a multi-faceted, multi-country initiative intended to accelerate partner countries’ measurable capabilities to achieve specific targets to prevent, detect, and respond to infectious disease threats, whether naturally occurring, deliberate, or accidental. (3)In 2015, the United Nations adopted the Sustainable Development Goals (SDGs), which include specific reference to the importance of global health security as part of SDG 3 ensure healthy lives and promote well-being for all at all ages as follows: strengthen the capacity of all countries, in particular developing countries, for early warning, risk reduction and management of national and global health risks. 
(4)On November 4, 2016, President Obama signed Executive Order 13747, Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats. (5)In October 2017 at the GHSA Ministerial Meeting in Uganda, the United States and more than 40 GHSA member countries supported the Kampala Declaration to extend the GHSA for an additional 5 years to 2024. 
(6)In December 2017, President Trump released the National Security Strategy, which includes the priority action: Detect and contain biothreats at their source: We will work with other countries to detect and mitigate outbreaks early to prevent the spread of disease. We will encourage other countries to invest in basic health care systems and to strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks. (7)In September 2018, President Trump released the National Biodefense Strategy, which includes objectives to strengthen global health security capacities to prevent local bioincidents from becoming epidemics, and strengthen international preparedness to support international response and recovery capabilities. 
203.Statement of policyIt is the policy of the United States to— (1)promote global health security as a core national security interest; 
(2)advance the aims of the Global Health Security Agenda; (3)collaborate with other countries to detect and mitigate outbreaks early to prevent the spread of disease; 
(4)encourage other countries to invest in basic resilient and sustainable health care systems; and (5)strengthen global health security across the intersection of human and animal health to prevent infectious disease outbreaks and combat the growing threat of antimicrobial resistance. 
204.Global Health Security Agenda Interagency Review Council 
(a)EstablishmentThe President shall establish a Global Health Security Agenda Interagency Review Council (in this section referred to as the Council) to perform the general responsibilities described in subsection (c) and the specific roles and responsibilities described in subsection (e). (b)MeetingsThe Council shall meet not less than four times per year to advance its mission and fulfill its responsibilities. 
(c)General responsibilitiesThe Council shall be responsible for the following activities: (1)Provide policy-level recommendations to participating agencies on Global Health Security Agenda (GHSA) goals, objectives, and implementation. 
(2)Facilitate interagency, multi-sectoral engagement to carry out GHSA implementation. (3)Provide a forum for raising and working to resolve interagency disagreements concerning the GHSA. 
(4) 
(A)Review the progress toward and work to resolve challenges in achieving United States commitments under the GHSA, including commitments to assist other countries in achieving the GHSA targets. (B)The Council shall consider, among other issues, the following: 
(i)The status of United States financial commitments to the GHSA in the context of commitments by other donors, and the contributions of partner countries to achieve the GHSA targets. (ii)The progress toward the milestones outlined in GHSA national plans for those countries where the United States Government has committed to assist in implementing the GHSA and in annual work-plans outlining agency priorities for implementing the GHSA. 
(iii)The external evaluations of United States and partner country capabilities to address infectious disease threats, including the ability to achieve the targets outlined within the WHO Joint External Evaluation (JEE) tool, as well as gaps identified by such external evaluations. (d)ParticipationThe Council shall consist of representatives, serving at the Assistant Secretary level or higher, from the following agencies: 
(1)The Department of State. (2)The Department of Defense. 
(3)The Department of Justice. (4)The Department of Agriculture. 
(5)The Department of Health and Human Services. (6)The Department of Labor. 
(7)The Department of Homeland Security. (8)The Office of Management and Budget. 
(9)The United States Agency for International Development. (10)The Environmental Protection Agency. 
(11)The Centers for Disease Control and Prevention. (12)The Office of Science and Technology Policy. 
(13)The National Institutes of Health. (14)The National Institute of Allergy and Infectious Diseases. 
(15)Such other agencies as the Council determines to be appropriate. (e)Specific roles and responsibilities (1)In generalThe heads of agencies described in subsection (d) shall— 
(A)make the GHSA and its implementation a high priority within their respective agencies, and include GHSA-related activities within their respective agencies’ strategic planning and budget processes; (B)designate a senior-level official to be responsible for the implementation of this division; 
(C)designate, in accordance with subsection (d), an appropriate representative at the Assistant Secretary level or higher to participate on the Council; (D)keep the Council apprised of GHSA-related activities undertaken within their respective agencies; 
(E)maintain responsibility for agency-related programmatic functions in coordination with host governments, country teams, and GHSA in-country teams, and in conjunction with other relevant agencies; (F)coordinate with other agencies that are identified in this section to satisfy programmatic goals, and further facilitate coordination of country teams, implementers, and donors in host countries; and 
(G)coordinate across GHSA national plans and with GHSA partners to which the United States is providing assistance. (2)Additional roles and responsibilitiesIn addition to the roles and responsibilities described in paragraph (1), the heads of agencies described in subsection (d) shall carry out their respective roles and responsibilities described in subsections (b) through (i) of section 3 of Executive Order 13747 (81 Fed. Reg. 78701; relating to Advancing the Global Health Security Agenda to Achieve a World Safe and Secure from Infectious Disease Threats), as in effect on the day before the date of the enactment of this division. 
205.United States Coordinator for Global Health Security 
(a)In generalThe President shall appoint an individual to the position of United States Coordinator for Global Health Security, who shall be responsible for the coordination of the interagency process for responding to global health security emergencies. As appropriate, the designee shall coordinate with the President’s Special Coordinator for International Disaster Assistance. (b)Congressional briefingNot less frequently than twice each year, the employee designated under this section shall provide to the appropriate congressional committees a briefing on the responsibilities and activities of the individual under this section. 
206.Sense of CongressIt is the sense of the Congress that, given the complex and multisectoral nature of global health threats to the United States, the President— (1)should consider appointing an individual with significant background and expertise in public health or emergency response management to the position of United States Coordinator for Global Health Security, as required by section 205(a), who is an employee of the National Security Council at the level of Deputy Assistant to the President or higher; and 
(2)in providing assistance to implement the strategy required under section 207(a), should— (A)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies to implement the strategy;  
(B)seek to fully utilize the unique capabilities of each relevant Federal department and agency while collaborating with and leveraging the contributions of other key stakeholders; and  (C)utilize open and streamlined solicitations to allow for the participation of a wide range of implementing partners through the most appropriate procurement mechanisms, which may include grants, contracts, cooperative agreements, and other instruments as necessary and appropriate. 
207.Strategy and reports 
(a)StrategyThe United States Coordinator for Global Health Security (appointed under section 205(a)) shall coordinate the development and implementation of a strategy to implement the policy aims described in section 203, which shall— (1)set specific and measurable goals, benchmarks, timetables, performance metrics, and monitoring and evaluation plans that reflect international best practices relating to transparency, accountability, and global health security; 
(2)support and be aligned with country-owned global health security policy and investment plans developed with input from key stakeholders, as appropriate; (3)facilitate communication and collaboration, as appropriate, among local stakeholders in support of a multi-sectoral approach to global health security; 
(4)support the long-term success of programs by building the capacity of local organizations and institutions in target countries and communities; (5)develop community resilience to infectious disease threats and emergencies; 
(6)leverage resources and expertise through partnerships with the private sector, health organizations, civil society, nongovernmental organizations, and health research and academic institutions; and (7)support collaboration, as appropriate, between United States universities, and public and private institutions in target countries and communities to promote health security and innovation. 
(b)CoordinationThe President, acting through the United States Coordinator for Global Health Security, shall coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and agencies in the implementation of the strategy required under subsection (a) by— (1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal departments and agencies; and 
(2)establishing platforms for regular consultation and collaboration with key stakeholders and the appropriate congressional committees. (c)Strategy submission (1)In generalNot later than 180 days after the date of the enactment of this division, the President, in consultation with the head of each relevant Federal department and agency, shall submit to the appropriate congressional committees the strategy required under subsection (a) that provides a detailed description of how the United States intends to advance the policy set forth in section 203 and the agency-specific plans described in paragraph (2). 
(2)Agency-specific plansThe strategy required under subsection (a) shall include specific implementation plans from each relevant Federal department and agency that describes— (A)the anticipated contributions of the department or agency, including technical, financial, and in-kind contributions, to implement the strategy; and 
(B)the efforts of the department or agency to ensure that the activities and programs carried out pursuant to the strategy are designed to achieve maximum impact and long-term sustainability. (d)Report (1)In generalNot later than 1 year after the date on which the strategy required under subsection (a) is submitted to the appropriate congressional committees under subsection (c), and not later than October 1 of each year thereafter, the President shall submit to the appropriate congressional committees a report that describes the status of the implementation of the strategy. 
(2)ContentsThe report required under paragraph (1) shall— (A)identify any substantial changes made in the strategy during the preceding calendar year; 
(B)describe the progress made in implementing the strategy; (C)identify the indicators used to establish benchmarks and measure results over time, as well as the mechanisms for reporting such results in an open and transparent manner; 
(D)contain a transparent, open, and detailed accounting of expenditures by relevant Federal departments and agencies to implement the strategy, including, to the extent practicable, for each Federal department and agency, the statutory source of expenditures, amounts expended, partners, targeted populations, and types of activities supported; (E)describe how the strategy leverages other United States global health and development assistance programs; 
(F)assess efforts to coordinate United States global health security programs, activities, and initiatives with key stakeholders;  (G)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and sharing lessons learned with a wide range of stakeholders, including key stakeholders, in an open, transparent manner; and 
(H)describe the progress achieved and challenges concerning the United States Government’s ability to advance the Global Health Security Agenda across priority countries, including data disaggregated by priority country using indicators that are consistent on a year-to-year basis and recommendations to resolve, mitigate, or otherwise address the challenges identified therein. (e)FormThe strategy required under subsection (a) and the report required under subsection (d) shall be submitted in unclassified form but may contain a classified annex. 
208.Compliance with the Foreign Aid Transparency and Accountability Act of 2016Section 2(3) of the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–191; 22 U.S.C. 2394c note) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(E)the Global Health Security Act of 2020.. 209.DefinitionsIn this title: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Global health securityThe term global health security means activities supporting epidemic and pandemic preparedness and capabilities at the country and global levels in order to minimize vulnerability to acute public health events that can endanger the health of populations across geographical regions and international boundaries. 
210.SunsetThis title (other than section 205), and the amendments made by this title, shall cease to be effective on December 31, 2024. IIISecuring America From Epidemics Act 301.FindingsCongress finds the following: 
(1)Due to increasing population and population density, human mobility, and ecological change, emerging infectious diseases pose a real and growing threat to global health security. (2)While vaccines can be the most effective tools to protect against infectious disease, the absence of vaccines for a new or emerging infectious disease with epidemic potential is a major health security threat globally, posing catastrophic potential human and economic costs. 
(3)The 1918 influenza pandemic infected 500,000,000 people, or about one-third of the world’s population at the time, and killed 50,000,000 people—more than died in the First World War. (4)The economic cost of an outbreak can be devastating. The estimated global cost today, should an outbreak of the scale of the 1918 influenza pandemic strike, is 5 percent of global gross domestic product. 
(5)Even regional outbreaks can have enormous human costs and substantially disrupt the global economy and cripple regional economies. The 2014 Ebola outbreak in West Africa killed more than 11,000 and cost $2,800,000,000 in losses in the affected countries alone. (6)The ongoing novel coronavirus outbreak reflects the pressing need for quick and effective vaccine and countermeasure development. 
(7)While the need for vaccines to address emerging epidemic threats is acute, markets to drive the necessary development of vaccines to address them—a complex and expensive undertaking—are very often critically absent. Also absent are mechanisms to ensure access to those vaccines by those who need them when they need them. (8)To address this global vulnerability and the deficit of political commitment, institutional capacity, and funding, in 2017, several countries and private partners launched the Coalition for Epidemic Preparedness Innovations (CEPI). CEPI’s mission is to stimulate, finance, and coordinate development of vaccines for high-priority, epidemic-potential threats in cases where traditional markets do not exist or cannot create sufficient demand. 
(9)Through funding of partnerships, CEPI seeks to bring priority vaccines candidates through the end of phase II clinical trials, as well as support vaccine platforms that can be rapidly deployed against emerging pathogens. (10)CEPI has funded multiple partners to develop vaccine candidates against the novel coronavirus, responding to this urgent, global requirement. 
(11)Support for and participation in CEPI is an important part of the United States own health security and biodefense and is in the national interest, complementing the work of many Federal agencies and providing significant value through global partnership and burden-sharing. 302.Authorization for united states participation (a)In generalThe United States is hereby authorized to participate in the Coalition for Epidemic Preparedness Innovations. 
(b)Board of directorsThe Administrator of the United States Agency for International Development is authorized to designate an employee of such Agency to serve on the Investors Council of the Coalition for Epidemic Preparedness Innovations as a representative of the United States.  (c)Reports to congressNot later than 180 days after the date of the enactment of this division, the President shall submit to the appropriate congressional committees a report that includes the following: 
(1)The United States planned contributions to the Coalition for Epidemic Preparedness Innovations and the mechanisms for United States participation in such Coalition. (2)The manner and extent to which the United States shall participate in the governance of the Coalition. 
(3)How participation in the Coalition supports relevant United States Government strategies and programs in health security and biodefense, to include— (A)the Global Health Security Strategy required by section 7058(c)(3) of division K of the Consolidated Appropriations Act, 2018 (Public Law 115–141); 
(B)the applicable revision of the National Biodefense Strategy required by section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and (C)any other relevant decision-making process for policy, planning, and spending in global health security, biodefense, or vaccine and medical countermeasures research and development. 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. TJudiciary Matters IImmigration Matters 101.Extension of filing and other deadlines (a)New deadlines for extension or change of status or other benefits (1)Filing delaysIn the case of an alien who was lawfully present in the United States on January 26, 2020, the alien’s application for an extension or change of nonimmigrant status, application for renewal of employment authorization, or any other application for extension or renewal of a period of authorized stay, shall be considered timely filed if the due date of the application is within the period described in subsection (d) and the application is filed not later than 60 days after it otherwise would have been due. 
(2)Departure delaysIn the case of an alien who was lawfully present in the United States on January 26, 2020, the alien shall not be considered to be unlawfully present in the United States during the period described in subsection (d). (3)Specific authority (A)In generalWith respect to any alien whose immigration status, employment authorization, or other authorized period of stay has expired or will expire during the period described in subsection (d), during the one-year period beginning on the date of the enactment of this title, or during both such periods, the Secretary of Homeland Security shall automatically extend such status, authorization, or period of stay until the date that is 90 days after the last day of whichever of such periods ends later. 
(B)ExceptionIf the status, authorization, or period of stay referred to in subparagraph (A) is based on a grant of deferred action, or a grant of temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), the extension under such subparagraph shall be for a period not less than the period for which deferred action or temporary protected status originally was granted by the Secretary of Homeland Security. (b)Immigrant visas (1)Extension of visa expirationNotwithstanding the limitations under section 221(c) of the Immigration and Nationality Act (8 U.S.C. 1201(c)), in the case of any immigrant visa issued to an alien that expires or expired during the period described in subsection (d), the period of validity of the visa is extended until the date that is 90 days after the end of such period. 
(2)Rollover of unused visas 
(A)In generalFor fiscal years 2021 and 2022, the worldwide level of family-sponsored immigrants under subsection (c) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), the worldwide level of employment-based immigrants under subsection (d) of such section, and the worldwide level of diversity immigrants under subsection (e) of such section shall each be increased by the number computed under subparagraph (B) with respect to each of such worldwide levels. (B)Computation of increaseFor each of the worldwide levels described in subparagraph (A), the number computed under this subparagraph is the difference (if any) between the worldwide level established for the previous fiscal year under the applicable subsection of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) and the number of visas that were, during the previous fiscal year, issued and used as the basis for an application for admission into the United States as an immigrant described in the applicable subsection. 
(C)Clarifications 
(i)Allocation among preference categoriesThe additional visas made available for fiscal years 2021 and 2022 as a result of the computations made under subparagraphs (A) and (B) shall be proportionally allocated as set forth in subsections (a), (b), and (c) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153). (ii)Elimination of fall acrossFor fiscal years 2021 and 2022, the number computed under subsection (c)(3)(C) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), and the number computed under subsection (d)(2)(C) of such section, are deemed to equal zero. 
(iii)Diversity visasThe additional visas made available for fiscal year 2021 for the worldwide level of diversity immigrants under subsection (e) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) as a result of the computations made under subparagraphs (A) and (B) shall be first made available to diversity immigrants selected in the lottery for fiscal year 2020. (c)Voluntary departureNotwithstanding section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c), if a period for voluntary departure under such section expires or expired during the period described in subsection (d), such voluntary departure period is extended until the date that is 90 days after the end of such period. 
(d)Period describedThe period described in this subsection— (1)begins on the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and 
(2)ends 90 days after the date on which such public health emergency terminates. 102.Temporary accommodations for naturalization oath ceremonies due to public health emergency (a)Remote oath ceremoniesNot later than 30 days after the date of the enactment of this title, the Secretary of Homeland Security shall establish procedures for the administration of the oath of renunciation and allegiance under section 337 of the Immigration and Nationality Act (8 U.S.C. 1448) using remote videoconferencing, or other remote means for individuals who cannot reasonably access remote videoconferencing, as an alternative to an in-person oath ceremony. 
(b)Eligible individualsNotwithstanding section 310(b) of the Immigration and Nationality Act (8 U.S.C. 1421(b)), an individual may complete the naturalization process by participating in a remote oath ceremony conducted pursuant to subsection (a) if such individual— (1)has an approved application for naturalization; 
(2)is unable otherwise to complete the naturalization process due to the cancellation or suspension of in-person oath ceremonies during the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and (3)elects to participate in a remote oath ceremony in lieu of waiting for in-person ceremonies to resume. 
(c)Additional requirementsUpon establishing the procedures described in subsection (a), the Secretary of Homeland Security shall— (1)without undue delay, provide written notice to individuals described in subsection (b)(1) of the option of participating in a remote oath ceremony in lieu of a participating in an in-person ceremony; 
(2)to the greatest extent practicable, ensure that remote oath ceremonies are administered to individuals who elect to participate in such a ceremony not later than 30 days after the individual so notifies the Secretary; and (3)administer oath ceremonies to all other eligible individuals as expeditiously as possible after the end of the public health emergency referred to in subsection (b)(2). 
(d)Availability of remote optionThe Secretary of Homeland Security shall begin administering remote oath ceremonies on the date that is 60 days after the date of the enactment of this title and shall continue administering such ceremonies until a date that is not earlier than 90 days after the end of the public health emergency referred to in subsection (b)(2). (e)ClarificationFailure to appear for a remote oath ceremony shall not create a presumption that the individual has abandoned his or her intent to be naturalized. 
(f)Report to congressNot later than 180 days after the end of the public health emergency referred to in subsection (b)(2), the Secretary of Homeland Security shall submit a report to Congress that identifies, for each State and political subdivision of a State, the number of— (1)individuals who were scheduled for an in-person oath ceremony that was cancelled due to such public health emergency; 
(2)individuals who were provided written notice pursuant to subsection (c)(1) of the option of participating in a remote oath ceremony; (3)individuals who elected to participate in a remote oath ceremony in lieu of an in-person public ceremony; 
(4)individuals who completed the naturalization process by participating in a remote oath ceremony; and (5)remote oath ceremonies that were conducted within the period described in subsection (d). 
103.Temporary protections for essential critical infrastructure workers 
(a)Protections for essential critical infrastructure workersDuring the period described in subsection (e), an alien described in subsection (d) shall be deemed to be in a period of deferred action and authorized for employment for purposes of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a). (b)Employer protectionsDuring the period described in subsection (e), the hiring, employment, or continued employment of an alien described in subsection (d) is not a violation of section 274A(a) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)). 
(c)ClarificationNothing in this section shall be deemed to require an alien described in subsection (d), or such alien’s employer— (1)to submit an application for employment authorization or deferred action, or register with, or pay a fee to, the Secretary of Homeland Security or the head of any other Federal agency; or 
(2)to appear before an agent of the Department of Homeland Security or any other Federal agency for an interview, examination, or any other purpose. (d)Aliens describedAn alien is described in this subsection if the alien— 
(1)on the date of the enactment of this title— (A)is physically present in the United States; and 
(B)is inadmissible to, or deportable from, the United States; and (2)engaged in essential critical infrastructure labor or services in the United States prior to the period described in subsection (e) and continues to engage in such labor or services during such period. 
(e)Period describedThe period described in this subsection— (1)begins on the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and 
(2)ends 90 days after the date on which such public health emergency terminates. (f)Essential critical infrastructure labor or servicesFor purposes of this section, the term essential critical infrastructure labor or services means labor or services performed in an essential critical infrastructure sector, as described in the Advisory Memorandum on Identification of Essential Critical Infrastructure Workers During COVID–19 Response, revised by the Department of Homeland Security on April 17, 2020. 
104.Supplementing the covid response workforce 
(a)Expedited green cards for certain physicians in the united states 
(1)In generalDuring the period described in paragraph (3), an alien described in paragraph (2) may apply to acquire the status of an alien lawfully admitted to the United States for permanent residence consistent with section 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)). (2)Alien describedAn alien described in this paragraph is an alien physician (and the spouse and children of such alien) who— 
(A)has an approved immigrant visa petition under section 203(b)(2)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(B)(ii)) and has completed the service requirements for a waiver under such section on or before the date of the enactment of this title; and (B)provides a statement to the Secretary of Homeland Security attesting that the alien is engaged in or will engage in the practice of medicine or medical research involving the diagnosis, treatment, or prevention of COVID–19. 
(3)Period describedThe period described in this paragraph is the period beginning on the date of the enactment of this title and ending 180 days after the termination of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), with respect to COVID–19. (b)Expedited processing of nonimmigrant petitions and applications (1)In generalIn accordance with the procedures described in paragraph (2), the Secretary of Homeland Security shall expedite the processing of applications and petitions seeking employment or classification of an alien as a nonimmigrant to practice medicine, provide healthcare, engage in medical research, or participate in a graduate medical education or training program involving the diagnosis, treatment, or prevention of COVID–19. 
(2)Applications or petitions for new employment or change of status 
(A)Initial reviewNot later than 15 days after the Secretary of Homeland Security receives an application or petition for new employment or change of status described in paragraph (1), the Secretary shall conduct an initial review of such application or petition and, if additional evidence is required, shall issue a request for evidence. (B)Decision (i)In generalThe Secretary of Homeland Security shall issue a final decision on an application or petition described in paragraph (1) not later than 30 days after receipt of such application or petition, or, if a request for evidence is issued, not later than 15 days after the Secretary receives the applicant or petitioner’s response to such request. 
(ii)E-mailIn addition to delivery through regular mail services, decisions described in clause (i) shall be transmitted to the applicant or petitioner via electronic mail, if the applicant or petitioner provides the Secretary of Homeland Security with an electronic mail address. (3)TerminationThis subsection shall take effect on the date of the enactment of this title and shall cease to be effective on the date that is 180 days after the termination of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), with respect to COVID–19. 
(c)Emergency visa processing 
(1)Visa processing 
(A)In generalThe Secretary of State shall prioritize the processing of applications submitted by aliens who are seeking a visa based on an approved nonimmigrant petition to practice medicine, provide healthcare, engage in medical research, or participate in a graduate medical education or training program involving the diagnosis, treatment, or prevention of COVID–19. (B)Interview (i)In generalThe Secretary of State shall ensure that visa appointments are scheduled for aliens described in subparagraph (A) not later than 7 business days after the alien requests such an appointment. 
(ii)Suspension of routine visa servicesIf routine visa services are unavailable in the alien’s home country— (I)the U.S. embassy or consulate in the alien’s home country shall— 
(aa)conduct the visa interview with the alien via video-teleconferencing technology; or (bb)grant an emergency visa appointment to the alien not later than 10 business days after the alien requests such an appointment; or 
(II)the alien may seek a visa appointment at any other U.S. embassy or consulate where routine visa services are available, and such embassy or consulate shall make every reasonable effort to provide the alien with an appointment within 10 business days after the alien requests such an appointment. (2)Interview waiversExcept as provided in section 222(h)(2) of the Immigration and Nationality Act (8 U.S.C. 1202(h)(2)), the Secretary of State shall waive the interview of any alien seeking a nonimmigrant visa based on an approved petition described in paragraph (1)(A), if— 
(A)such alien is applying for a visa— (i)not more than 3 years after the date on which such alien’s prior visa expired; 
(ii)in the visa classification for which such prior visa was issued; and (iii)at a consular post located in the alien’s country of residence or, if otherwise required by regulation, country of nationality; and 
(B)the consular officer has no indication that such alien has failed to comply with the immigration laws and regulations of the United States. (3)TerminationThis subsection shall take effect on the date of the enactment of this title and shall cease to be effective on the date that is 180 days after the termination of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 274d), with respect to COVID–19. 
(d)Improving mobility of nonimmigrant covid–19 workers 
(1)LicensureNotwithstanding section 212(j)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(j)(2)), for the period described in paragraph (6), the Secretary of Homeland Security may approve a petition for classification as a nonimmigrant described under section 101(a)(15)(H)(i)(b) of such Act, filed on behalf of a physician for purposes of performing direct patient care if such physician possesses a license or other authorization required by the State of intended employment to practice medicine, or is eligible for a waiver of such requirement pursuant to an executive order, emergency rule, or other action taken by the State to modify or suspend regular licensing requirements in response to the COVID–19 public health emergency. (2)Temporary limitations on amended h–1b petitions (A)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall not require an employer of a nonimmigrant alien described in section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) to file an amended or new petition under section 214(a) of such Act (8 U.S.C. 1184(a)) if upon transferring such alien to a new area of employment, the alien will practice medicine, provide healthcare, or engage in medical research involving the diagnosis, treatment, or prevention of COVID–19. 
(B)Clarification on telemedicineNothing in the Immigration and Nationality Act or any other provision of law shall be construed to require an employer of a nonimmigrant alien described in section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) to file an amended or new petition under section 214(a) of such Act (8 U.S.C. 1184(a)) if the alien is a physician or other healthcare worker who will provide remote patient care through the use of real-time audio-video communication tools to consult with patients and other technologies to collect, analyze, and transmit medical data and images. (3)Permissible work activities for j–1 physicians (A)In generalNotwithstanding any other provision of law, the diagnosis, treatment, or prevention of COVID–19 shall be considered an integral part of a graduate medical education or training program and a nonimmigrant described in section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) who is participating in such a program— 
(i)may be redeployed to a new rotation within the host training institution as needed to engage in COVID–19 work; and (ii)may receive compensation for such work. 
(B)Other permissible employment activitiesA nonimmigrant described in section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) who is participating in a graduate medical education or training program may engage in work outside the scope of the approved program, if— (i)the work involves the diagnosis, treatment, or prevention of COVID–19; 
(ii)the alien has maintained lawful nonimmigrant status and has otherwise complied with the terms of the education or training program; and (iii)the program sponsor approves the additional work by annotating the nonimmigrant’s Certificate of Eligibility for Exchange Visitor (J–1) Status (Form DS–2019) and notifying the Immigration and Customs Enforcement Student and Exchange Visitor Program of the approval of such work. 
(C)Clarification on telemedicineSection 214(l)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(D)) may be satisfied through the provision of care to patients located in areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals, through the physician’s use of real-time audio-video communication tools to consult with patients and other technologies to collect, analyze, and transmit medical data and images. (4)Portability of o–1 nonimmigrantsA nonimmigrant who was previously issued a visa or otherwise provided nonimmigrant status under section 101(a)(15)(O)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(i)), and is seeking an extension of such status, is authorized to accept new employment under the terms and conditions described in section 214(n) of such Act (8 U.S.C. 1184(n)). 
(5)Increasing the ability of physicians to change nonimmigrant status 
(A)Change of nonimmigrant classificationSection 248(a) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), is amended— (i)in paragraph (1), by inserting and after the comma at the end; 
(ii)by striking paragraphs (2) and (3); and (iii)by redesignating paragraph (4) as paragraph (2). 
(B)Admission of nonimmigrantsSection 214(l)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(2)(A)) is amended by striking Notwithstanding section 248(a)(2), the and inserting The. (6)TerminationThis subsection shall take effect on the date of the enactment of this title and except as provided in paragraphs (2)(B), (3)(C), (4), and (5), shall cease to be effective on that date that is 180 days after the termination of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), with respect to COVID–19. 
(e)Conrad 30 program 
(1)Permanent authorizationSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (Public Law 103–416; 8 U.S.C. 1182 note) is amended by striking and before September 30, 2015. (2)Admission of nonimmigrantsSection 214(l) of the Immigration and Nationality Act (8 U.S.C. 1184(l)), is amended— 
(A)in paragraph (1)(B)— (i)by striking 30 and inserting 35; and 
(ii)by inserting , except as provided in paragraph (4) before the semicolon at the end; and (B)by adding at the end the following: 
 
(4)Adjustment in waiver numbers 
(A)Increases 
(i)In generalExcept as provided in clause (ii), if in any fiscal year, not less than 90 percent of the waivers provided under paragraph (1)(B) are utilized by States receiving at least 5 such waivers, the number of such waivers allotted to each State shall increase by 5 for each subsequent fiscal year. (ii)ExceptionIf 45 or more waivers are allotted to States in any fiscal year, an increase of 5 waivers in subsequent fiscal years shall be provided only in the case that not less than 95 percent of such waivers are utilized by States receiving at least 1 waiver. 
(B)DecreasesIf in any fiscal year in which there was an increase in waivers, the total number of waivers utilized is 5 percent lower than in the previous fiscal year, the number of such waivers allotted to each State shall decrease by 5 for each subsequent fiscal year, except that in no case shall the number of waivers allotted to each State drop below 35.. (f)Temporary portability for physicians and critical healthcare workers in response to covid–19 public health emergency (1)In generalNot later than 30 days after the date of the enactment of this title, the Secretary of Homeland Security, in consultation with the Secretary of Labor and the Secretary of Health and Human Services, shall establish emergency procedures to provide employment authorization to aliens described in paragraph (2), for purposes of facilitating the temporary deployment of such aliens to practice medicine, provide healthcare, or engage in medical research involving the diagnosis, treatment, or prevention of COVID–19. 
(2)Aliens describedAn alien described in this paragraph is an alien who is— (A)physically present in the United States; 
(B)maintaining lawful nonimmigrant status that authorizes employment with a specific employer incident to such status; and (C)working in the United States in a healthcare occupation essential to COVID–19 response, as determined by the Secretary of Health and Human Services. 
(3)Employment authorization 
(A)Application 
(i)In generalThe Secretary of Homeland Security may grant employment authorization to an alien described in paragraph (2) if such alien submits an Application for Employment Authorization (Form I–765 or any successor form), which shall include— (I)evidence of the alien’s current nonimmigrant status; 
(II)copies of the alien’s academic degrees and any licenses, credentials, or other documentation confirming authorization to practice in the alien’s occupation; and (III)any other evidence determined necessary by the Secretary of Homeland Security to establish by a preponderance of the evidence that the alien meets the requirements of paragraph (2). 
(ii)Conversion of pending applicationsThe Secretary of Homeland Security shall establish procedures for the adjudication of any employment authorization applications for aliens described in paragraph (2) that are pending on the date of the enactment of this title, and the issuance of employment authorization documents in connection with such applications in accordance with the terms and conditions of this subsection, upon request by the applicant. (B)FeesThe Secretary of Homeland Security shall collect a fee for the processing of applications for employment authorization as provided under this paragraph. 
(C)Request for evidenceIf all required initial evidence has been submitted under this subsection but such evidence does not establish eligibility, the Secretary of Homeland Security shall issue a request for evidence not later than 15 days after receipt of the application for employment authorization. (D)DecisionThe Secretary of Homeland Security shall issue a final decision on an application for employment authorization under this subsection not later than 30 days after receipt of such application, or, if a request for evidence is issued, not later than 15 days after the Secretary receives the alien’s response to such request. 
(E)Employment authorization cardAn employment authorization document issued under this subsection shall— (i)be valid for a period of not less than 1 year; 
(ii)include the annotation COVID–19; and (iii)notwithstanding any other provision of law, allow the bearer of such document to engage in employment during its validity period, with any United States employer to perform services described in paragraph (1). 
(F)RenewalSubject to paragraph (5), the Secretary of Homeland Security may renew an employment authorization document issued under this subsection in accordance with procedures established by the Secretary. (G)Clarifications (i)Maintenance of statusNotwithstanding a reduction in hours or cessation of work with the employer that petitioned for the alien’s underlying nonimmigrant status, an alien granted employment authorization under this subsection, and the spouse and children of such alien shall, for the period of such authorization, be deemed— 
(I)to be lawfully present in the United States; and (II)to have continuously maintained the alien’s underlying nonimmigrant status for purposes of an extension of such status, a change of nonimmigrant status under section 248 of the Immigration and Nationality Act (8 U.S.C. 1258), or adjustment of status under section 245 of such Act (8 U.S.C. 1255). 
(ii)LimitationsAn employment authorization document described in subparagraph (E) may not be— (I)utilized by the alien to engage in any employment other than that which is described in paragraph (1); or 
(II)accepted by an employer as evidence of authorization under section 274A(b)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)(1)(C)), to engage in employment other than that which is described in paragraph (1). (4)Treatment of time spent engaging in covid–19-related workNotwithstanding any other provision of law, time spent by an alien physician engaged in direct patient care involving the diagnosis, treatment, or prevention of COVID–19 shall count towards— 
(A)the 5 years that an alien is required to work as a full-time physician for purposes of a national interest waiver under section 203(b)(2)(B)(ii) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(2)(B)(ii)); and (B)the 3 years that an alien is required to work as a full-time physician for purposes of a waiver of the 2-year foreign residence requirement under section 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)), as provided in section 214(l) of such Act (8 U.S.C. 1184(l)). 
(5)Extension or terminationThe procedures described in paragraph (1) shall take effect on the date that is 30 days after the date of the enactment of this title and shall remain in effect until 180 days after the termination of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), with respect to COVID–19. (g)Special immigrant status for nonimmigrant covid–19 workers and their families (1)In generalThe Secretary of Homeland Security may grant a petition for special immigrant classification to an alien described in paragraph (2) (and the spouse and children of such alien) if the alien files a petition for special immigrant status under section 204 of the Immigration and Nationality Act (8 U.S.C. 1154) for classification under section 203(b)(4) of such Act (8 U.S.C. 1153(b)(4)). 
(2)Aliens describedAn alien is described in this paragraph if, during the period beginning on the date that the COVID–19 public health emergency was declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) and ending 180 days after the termination of such emergency, the alien was— (A)authorized for employment in the United States and maintaining a nonimmigrant status; and 
(B)engaged in the practice of medicine, provision of healthcare services, or medical research involving the diagnosis, treatment, or prevention of COVID–19 disease. (3)Priority dateSubject to paragraph (5), immigrant visas under paragraph (1) shall be made available to aliens in the order in which a petition on behalf of each such alien is filed with the Secretary of Homeland Security, except that an alien shall maintain any priority date that was assigned with respect to an immigrant visa petition or application for labor certification that was previously filed on behalf of such alien. 
(4)Protections for surviving spouses and children 
(A)Surviving spouses and childrenNotwithstanding the death of an alien described in paragraph (2), the Secretary of State may approve an application for an immigrant visa, and the Secretary of Homeland Security may approve an application for adjustment of status to lawful permanent resident, filed by or on behalf of a spouse or child of such alien. (B)Age-out protectionFor purposes of an application for an immigrant visa or adjustment of status filed by or on behalf of a child of an alien described in paragraph (2), the determination of whether the child satisfies the age requirement under section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) shall be made using the age of the child on the date the immigrant visa petition under paragraph (1) was approved. 
(C)Continuation of nonimmigrant statusA spouse or child of an alien described in paragraph (2) shall be considered to have maintained lawful nonimmigrant status until the earlier of the date— (i)on which the Secretary of Homeland Security accepts for filing, an application for adjustment of status based on a petition described in paragraph (1); or 
(ii)that is 2 years after the date of the principal nonimmigrant’s death. (5)Numerical limitations (A)In generalThe total number of principal aliens who may be provided special immigrant status under this subsection may not exceed 4,000 per year for each of the 3 fiscal years beginning after the date of the enactment of this title. 
(B)Exclusion from numerical limitationsAliens provided special immigrant status under this subsection shall not be counted against any numerical limitations under section 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1151(d), 1152(a), or 1153(b)(4)). (C)Carry forwardIf the numerical limitation specified in subparagraph (A) is not reached during a given fiscal year referred to in such subparagraph, the numerical limitation specified in such subparagraph for the following fiscal year shall be increased by a number equal to the difference between— 
(i)the numerical limitation specified in subparagraph (A) for the given fiscal year; and (ii)the number of principal aliens provided special immigrant status under this subsection during the given fiscal year. 
105.ICE detention 
(a)Reviewing ice detentionDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Secretary of Homeland Security shall review the immigration files of all individuals in the custody of U.S. Immigration and Customs Enforcement to assess the need for continued detention. The Secretary of Homeland Security shall prioritize for release on recognizance or alternatives to detention individuals who are not subject to mandatory detention laws, unless the individual is a threat to public safety or national security. (b)Access to electronic communications and hygiene productsDuring the period described in subsection (c), the Secretary of Homeland Security shall ensure that— 
(1)all individuals in the custody of U.S. Immigration and Customs Enforcement— (A)have access to telephonic or video communication at no cost to the detained individual; 
(B)have access to free, unmonitored telephone calls, at any time, to contact attorneys or legal service providers in a sufficiently private space to protect confidentiality; (C)are permitted to receive legal correspondence by fax or email rather than postal mail; and 
(D)are provided sufficient soap, hand sanitizer, and other hygiene products; and (2)nonprofit organizations providing legal orientation programming or know-your-rights programming to individuals in the custody of U.S. Immigration and Customs Enforcement are permitted broad and flexible access to such individuals— 
(A)to provide group presentations using remote videoconferencing; and (B)to schedule and provide individual orientations using free telephone calls or remote videoconferencing. 
(c)Period describedThe period described in this subsection— (1)begins on the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and 
(2)ends 90 days after the date on which such public health emergency terminates. 106.Condition on furloughU.S. Citizenship and Immigration Services may not furlough any employee in any pay period in fiscal year 2021 if the agency has sufficient available balances for compensation for such employee during such pay period. 
107.Limitation on use of funds by other agenciesNotwithstanding any other provision of law, none of the funds deposited into the Immigration Examinations Fee Account pursuant to subsection (m) or (u) of section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), may be made available to any other Federal agency for such other agency’s purpose, unless such funds were made available to such agency for such purpose in fiscal year 2019. 108.Chief Financial Officer (a)Report to directorThe Chief Financial Officer of U.S. Citizenship and Immigration Services shall report to the Director of U.S. Citizenship and Immigration Services. 
(b)Required consultationPrior to implementing any substantive change to a policy, program, or process, the Director of U.S. Citizenship and Immigration Services shall consider the impact of such change on the agency’s revenue, expenditures, and reserve funding in consultation with the agency’s Chief Financial Officer. 109.Independent verification and validation reviewNot later than 180 days after the date of enactment of this Act, the Director of U.S. Citizenship and Immigration Services shall submit to the Committees on the Judiciary of the House of Representatives and the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, the results and recommendations of an Independent Verification and Validation review of each model used by the agency to inform adjustments of fees charged for the adjudication of immigration and citizenship benefit requests. 
110.Reporting requirement 
(a)In generalIn addition to the requirements of section 286(o) of the Immigration and Nationality Act (8 U.S.C. 1356(o)), the Secretary of Homeland Security shall prepare a report on the fiscal status of U.S. Citizenship and Immigration Services that includes the following, disaggregated by funding source— (1)the annual operating plan broken out by directorate and program office within such agency, which shall include obligations and current year expenditures for the preceding quarter, along with projected obligations and expenditures for the current quarter and the subsequent quarters; 
(2)fee receipts for each form type for the preceding quarter and estimates of such receipts for the current and subsequent quarter; (3)other agency expenses, including payments or transfers to other Federal agencies and general operating expenses; 
(4)the percentage of revenue generated from premium processing receipts used for the adjudication of non-premium benefit applications; (5)carryover or reserve funding projections, obligations, and expenditures; 
(6)productivity measurement data, by form type, directorate, and program office, measured against baseline capacity and workload volumes; (7)the impact on such measurement data from changes in personnel, technology usage, or processes; 
(8)processing times by program office and directorate, disaggregated by form type; and (9)backlogs by form type, including petitions for family- and employment-based immigration benefits and for asylum and other humanitarian protections. 
(b)ReviewThe report required in subsection (a) shall be— (1)validated and reviewed by the Chief Financial Officer of the Department of Homeland Security; and 
(2)submitted to the Committees on the Judiciary of the Senate and the House of Representatives and the Committees on Appropriations of the Senate and the House of Representatives not later than 90 days after the date of enactment of this Act and every 180 days thereafter. (c)Public availabilityThe information described in paragraphs (6) through (9) of subsection (a) shall also be made available not later than 15 days after the end of each fiscal quarter on a publicly available website. 
(d)Revenue earnings reportNot later than 60 days after the date of enactment of this Act and updated monthly thereafter, the Director of U.S. Citizenship and Immigration Services shall publish on a publicly available website in a downloadable, searchable, and sortable format a revenue earnings report that includes data beginning October 1, 2009, which shall be disaggregated by month and revenue source. (e)Independent reviewThe Comptroller General of the United States shall conduct an independent review of the first report submitted pursuant to subsection (b) and shall examine the circumstances that led to fiscal situation for U.S. Citizenship and Immigration Services for the fiscal years 2017 through 2020. 
IIPrisons and jails 
201.Short titleThis title may be cited as the Pandemic Justice Response Act. 202.Emergency community supervision act (a)FindingsCongress finds the following: 
(1)As of the date of introduction of this Act, the novel coronavirus has spread to all 50 States, the District of Columbia, and at least 4 territories. (2)As of September 27, 2020, more than 7,119,400 people in the United States had been infected with the coronavirus and at least 204,400 had died. 
(3)Although the United States has less than 5 percent of the world’s population, the United States holds approximately 21 percent of the world’s prisoners and leads the world in the number of individuals incarcerated, with nearly 2,200,000 people incarcerated in State and Federal prisons and local jails. (4)Studies have shown that individuals age out of crime starting around 25 years of age, and released individuals over the age of 50 have a very low recidivism rate. 
(5)According to public health experts, incarcerated individuals are particularly vulnerable to being gravely impacted by the novel corona virus pandemic because— (A)they have higher rates of underlying health issues than members of the general public, including higher rates of respiratory disease, heart disease, diabetes, obesity, HIV/AIDS, substance abuse, hepatitis, and other conditions that suppress immune response; and 
(B)the close conditions and lack of access to hygiene products in prisons make these institutions unusually susceptible to viral pandemics. (6)The spread of communicable disease in the United States generally constitutes a serious, heightened threat to the safety of incarcerated individuals, and there is a serious threat to the general public that prisons may become incubators of community spread of communicable viral disease. 
(b)DefinitionsIn this section: (1)Covered health conditionThe term covered health condition with respect to an individual, means the individual— 
(A)is pregnant; (B)has chronic lung disease or asthma; 
(C)has congestive heart failure or coronary artery disease; (D)has diabetes; 
(E)has a neurological condition that weakens the ability to cough or breathe; (F)has HIV; 
(G)has sickle cell anemia; (H)has cancer; or 
(I)has a weakened immune system. (2)Covered individualThe term covered individual— 
(A)means an individual who— (i)is a juvenile (as defined in section 5031 of title 18, United States Code); 
(ii)is 50 years of age or older; (iii)has a covered health condition; or 
(iv)is within 12 months of release from incarceration; and (B)includes an individual described in subparagraph (A) who is serving a term of imprisonment for an offense committed before November 1, 1987, or who is serving a term of imprisonment in the custody of the Bureau of Prisons for a sentence imposed pursuant to a conviction for a criminal offense under the laws of the District of Columbia. 
(3)National emergency relating to a communicable diseaseThe term national emergency relating to a communicable disease means— (A)an emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to a communicable disease; or 
(B)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a communicable disease. (c)Placement of certain individuals in community supervision (1)AuthorityExcept as provided in paragraph (2), beginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires or is terminated— 
(A)notwithstanding any other provision of law, the Director of the Bureau of Prisons shall place in community supervision all covered individuals who are in the custody of the Bureau of Prisons; and (B)the district court of the United States for each judicial district shall place in community supervision all covered individuals who are in the custody and care of the United States Marshals Service. 
(2)Exceptions 
(A)Bureau of prisonsIn carrying out paragraph (1)(A), the Director— (i)may not place in community supervision any individual determined, by clear and convincing evidence, taking into account the individual's offense of conviction, to be likely to pose a specific and substantial risk of causing bodily injury to or using violent force against the person of another; 
(ii)shall place in the file of each individual described in clause (i) documentation of such determination, including the evidence used to make the determination; and (iii)not later than 180 days after the date on which the national emergency relating to a communicable disease expires, shall provide a report to Congress documenting— 
(I)the demographic data (including race, gender, age, offense of conviction, and criminal history level) of the individuals denied placement in community supervision under clause (i); and (II)the justification for the denials described in subclause (I). 
(B)District courtsIn carrying out paragraph (1)(B), each district court of the United States— (i)shall conduct an immediate and expedited review of the detention orders of all covered individuals in the custody and care of the United States Marshals Service, which may be conducted sua sponte and ex parte, without— 
(I)appearance by the defendant or any party; or (II)requiring a petition, motion, or other similar document to be filed; 
(ii)may not place in community supervision any individual if the court determines, after a hearing and the attorney for the Government shows by clear and convincing evidence based on individualized facts, that detention is necessary because the individual’s release will pose a specific and substantial risk that the individual will cause bodily injury or use violent force against the person of another and that no conditions of release will reasonably mitigate that risk; (iii)in carrying out clauses (i) and (ii), may— 
(I)rely on evidence presented in prior court proceedings; and (II)if the court determines it necessary, request additional information from the parties to make the determination. 
(3)Limitation on community supervision placementIn placing covered individuals into community supervision under this section, the Director of the Bureau of Prisons and the district court of the United States for each judicial district shall take into account and prioritize placements that enable adequate social distancing, which include home confinement or other forms of low in-person-contact supervised release. (d)Limitation on pre-trial detention (1)No bond conditions on releaseNotwithstanding section 3142 of title 18, United States Code, beginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires or is terminated, in imposing conditions of release, the judicial officer may not require payment of cash bail, proof of ability to pay an unsecured bond, execution of a bail bond, a solvent surety to co-sign a secured or unsecured bond, or posting of real property. 
(2)Limitation 
(A)In generalBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires or is terminated, at any initial appearance hearing, detention hearing, hearing on a motion for pretrial release, or any other hearing where the attorney for the Government is seeking the detention or continued detention of any individual, the judicial officer shall order the pretrial release of the individual on personal recognizance or on a condition or combination of conditions under section 3142(c) of title 18, United States Code, unless the attorney for the Government shows by clear and convincing evidence based on individualized facts that detention is necessary because the individual’s release will pose a specific and substantial risk that the individual will cause bodily injury or use violent force against the person of another and that no conditions of release will reasonably mitigate that risk. (B)Required consideration of certain factorsIf the judicial officer finds that the attorney for the Government has made the requisite showing under subparagraph (A), the judicial officer shall take into consideration, in determining whether detention is necessary— 
(i)whether the individual’s age or medical condition renders them especially vulnerable; and (ii)whether detention will compromise the individual’s access to adequate medical treatment, access to medications, or ability to privately consult with counsel and meaningfully prepare a defense. 
(C)Juveniles 
(i)In generalBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires or is terminated, notwithstanding sections 5031 through 5035 of title 18, United States Code, and except as provided under clause (ii), in the case of a juvenile alleged to have committed an act of juvenile delinquency, the judicial officer shall release the juvenile to their parent, guardian, custodian, or other responsible party (including the director of a shelter-care facility) upon their promise to bring such juvenile before the appropriate court when requested by the judicial officer. (ii)ExceptionA juvenile alleged to have committed an act of juvenile delinquency may be detained pending trial only if, at a hearing at which the juvenile is represented by counsel, the attorney for the Government shows by clear and convincing evidence based on individualized facts that detention is necessary because the juvenile’s release will pose a specific and substantial risk that the juvenile will use violent force against a reasonably identifiable person and that no conditions of release will reasonably mitigate that risk, except that in no case may a judicial officer order the detention of a juvenile if it will compromise the juvenile’s access to adequate medical treatment, access to medications, or ability to privately consult with counsel and meaningfully prepare a defense. 
(iii)Least restrictive detentionIn the case that the judicial officer orders the detention of a juvenile under clause (ii), the judicial officer shall order the detention of the juvenile in the least restrictive and safest environment possible, taking the national emergency relating to a communicable disease into consideration. (iv)Contents of detention orderIn the case that the judicial officer orders the detention of a juvenile under clause (ii), the judicial officer shall issue a written detention order that includes— 
(I)findings of fact; (II)the reasons for the detention; 
(III)a description of the risk identified under clause (ii); (IV)an explanation of why no conditions will reasonably mitigate the risk identified under clause (ii); 
(V)a statement that detention will not compromise the juvenile’s access to adequate medical treatment, access to medications, or ability to privately consult with counsel and meaningfully prepare a defense; and (VI)a statement establishing that the detention environment is the least restrictive and safest possible in accordance with the requirement under clause (iii). 
(e)Limitation on supervised releaseBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts shall take measures to prevent the spread of the communicable disease among individuals under supervision by— (1)suspending the requirement that individuals determined to be a lower risk of reoffending, or any other individuals determined to be appropriate by the supervising probation officer, report in person to their probation or parole officer; 
(2)identifying individuals who have successfully completed not less than 18 months of supervision and transferring such individuals to administrative supervision or petitioning the court to terminate supervision, as appropriate; and (3)suspending the request for detention and imprisonment as a sanction for violations of probation, supervised release, or parole. 
(f)ProhibitionNo individual who is granted placement in community supervision, termination of supervision, placement on administrative supervision, or pre-trial release shall be re-incarcerated, placed on supervision or active supervision, or ordered detained pre-trial only as a result of the expiration of the national emergency relating to a communicable disease. (g)Prohibition on technical violations and certain mandatory revocations of probation or supervised release (1)Resentencing in cases of probation and supervised release (A)In generalBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, and notwithstanding section 3582(b) of title 18, United States Code, a court shall order the resentencing of a defendant who is serving a term of imprisonment resulting from a revocation of probation, or supervised release for a Grade C violation for conduct under section 7B1.1(c)(3)(B) of the United States Sentencing Guidelines, upon motion of the defendant. 
(B)ResentencingThe court shall order the resentencing of a defendant described in subparagraph (A) as follows: (i)In the case of a revoked sentence of probation, the court shall resentence the defendant to probation, the duration of which shall be equal to the period of time remaining on the term of probation originally imposed at the time the defendant was most recently placed in custody, unless the court determines that decreasing the length of the term of probation is in the interest of justice. 
(ii)In the case of a revoked term of supervised release, the court shall continue the defendant on supervised release, the duration of which shall be equal to the period of time the defendant had remaining on supervised release when the defendant was most recently placed in custody, unless the court determines that decreasing the term of supervised release is in the interest of justice. (2)Resentencing in cases of parole (A)In generalBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, the court shall order the resentencing of a defendant who is serving a term of imprisonment resulting from a technical violation of the defendant’s parole. 
(B)ResentencingThe court shall resentence the defendant to parole, the duration of which shall be equal to the period of time remaining on the defendant’s term of parole at the time the defendant was most recently placed in custody, unless the court determines that decreasing the length of the term of parole is in the interest of justice. (3)HearingThe court may grant, but not deny, a motion without a hearing under this section. 
(4)No mandatory revocation 
(A)In generalBeginning on the date on which a national emergency relating to a communicable disease is declared and ending on the date that is 60 days after such national emergency expires, a court is not required to revoke a defendant’s probation or supervised release under sections 3565(b) and 3583(g) of title 18, United States Code, based on a finding that the defendant refused to comply with drug treatment. (B)Dissemination of policy changeNot later than 10 days after the date of enactment of this title, the Judicial Conference of the United States shall issue and disseminate to all district courts of the United States a temporary policy change suspending mandatory revocation of probation or supervised release for refusal to comply with drug testing. 
(5)Prompt determinationAny motion under this subsection shall be determined promptly. (6)CounselTo effectuate the purposes of this subsection, counsel shall be appointed as early as possible to represent any indigent defendant. 
(7)DefinitionsIn this subsection, the term defendant includes individuals adjudicated delinquent under the Federal Juvenile Delinquency Act and applies to persons serving time in official detention for a revocation of juvenile probation or supervised release. 203.Court Authority to Reduce Sentences and Temporary Release Authority for Non-Violent Offenders (a)Court authority to reduce sentences (1)In generalNotwithstanding section 3582 of title 18, United States Code, the court shall, during the covered emergency period, upon motion of a covered individual (as such term is defined in section 202(b)) or on the court’s own motion, reduce a term of imposed imprisonment on that individual, unless the government shows, by clear and convincing evidence, that the individual poses a risk of serious, imminent injury to a reasonably identifiable person. 
(2)Sentence reduction deemed authorizedAny sentence that is reduced under this subsection is deemed to be authorized under section 3582(c)(1)(B) of title 18, United States Code. (3)Rule of constructionIn addition to the reduction of sentences authorized under this subsection, the court may continue to reduce and modify sentences under section 3582 of title 18, United States Code, during the covered emergency period. 
(4)Special ruleDuring the covered emergency period, a covered individual who is serving a term of imprisonment for an offense committed before November 1, 1987, who would not otherwise be eligible to file a motion under section 3582(c)(1)(A) of title 18, United States Code, is eligible to file such a motion and for relief under such section. Any motion for relief filed in accordance with this paragraph before the expiration or termination of the covered emergency period shall not disqualify such motion based solely on such expiration or termination. (b)Court authority to authorize temporary release of persons awaiting designation or transportation to a bureau of prisons facilityNotwithstanding sections 3582 and 3621 of title 18, United States Code, during the covered emergency period, the court, upon motion of an individual (including individuals adjudicated delinquent under the Federal Juvenile Delinquency Act) awaiting designation or transportation to a Bureau of Prisons or other facility for service of sentence or official detention, or on the court’s own motion, may, taking into account the individual’s offense of conviction or adjudication, order the temporary release of the individual, for a limited period ending not later than the expiration or termination of the COVID–19 emergency, if such release is for the purpose of avoiding or mitigating the risks associated with imprisonment during the covered emergency period, either generally with respect to the individual’s place of imprisonment or specifically with respect to the individual. 
(c)Hearing requirementThe court may grant, but not deny, a motion without a hearing under this section. Any motion under this section shall be determined promptly. (d)Effective representation during national emergency (1)Access to courtDuring the covered emergency period, any procedural requirement under section 3582(c)(1)(A) of title 18, United States Code, that would delay a defendant from directly petitioning the court shall not apply, and the defendant may petition the court directly for relief. 
(2)Appointment of counselThe court shall appoint counsel for indigent defendants or prisoners, at no cost to the defendant or prisoner, as early as possible to effectuate the purposes of this section and the purposes of section 3582(c)(1)(A) of title 18, United States Code. (3)Access to medical records (A)In generalIn order to expedite proceedings under this section and proceedings under 3582(c)(1)(A) of title 18, United States Code, during the covered emergency period, the Director of the Bureau of Prisons shall promptly release all medical records in the possession of the Bureau of Prisons to a prisoner who requests them on their own behalf, or to the counsel of record for a prisoner upon submission to the court of an affidavit, signed by such counsel under penalty of perjury, that such counsel has reason to believe that the prisoner has a covered health condition (as such term is defined in section 202(b)) or a condition that would entitle them to relief under section 3582(c)(1)(A) of title 18, United States Code. 
(B)Individuals in the custody of the u.s. marshals serviceIn order to expedite proceedings under this section, in the case of an individual who is in the custody or care of the U.S. Marshals Service, the Director of the U.S. Marshals Service shall facilitate the provision of any medical records of the individual to the individual or the counsel of record of the individual, upon request of the individual or counsel. 204.Exemption from exhausting administrative remedies during covered emergency periodSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended by adding at the end the following: 
 
(i)Covered emergency period 
(1)Relief without exhausting administrative remediesNotwithstanding the other provisions of this section, during the covered emergency period, a prisoner may commence, without exhausting all administrative remedies, an action relating to conditions of imprisonment under which the prisoner is at significant risk of harm or under which the prisoner’s access to counsel has been impaired. If the court determines the prisoner is reasonably likely to prevail, the court may order such appropriate relief, limited in time and scope, as may be necessary to prevent or remedy the significant risk of harm or provide access to counsel. (2)Retaliation prohibitedSection 6 shall apply in the case of retaliation against a prisoner who files an administrative claim or lawsuit during the covered emergency period or attempts to so file. 
(3)DefinitionsFor purposes of this subsection, the term covered emergency period has the meaning given the term in section 12003 of the CARES Act (Public Law 116–136).. 205.Increasing availability of home detention for non-violent elderly offenders (a)Good conduct time credits for certain elderly nonviolent offendersSection 231(g)(5)(A)(ii) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(5)(A)(ii)) is amended by striking to which the offender was sentenced and inserting reduced by any credit toward the service of the prisoner’s sentence awarded under section 3624(b) of title 18, United States Code. 
(b)Increasing eligibility for home detention for certain elderly nonviolent offendersDuring the covered emergency period an offender who is in the custody of the Bureau of Prisons, including pursuant to a conviction for a criminal offense under the laws of the District of Columbia, shall be considered an eligible elderly offender under section 231(g) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)) if the offender— (1)is not less than 50 years of age; 
(2)has served 1/2 of the term of imprisonment reduced by any credit toward the service of the prisoner’s sentence awarded under section 3624(b) of title 18, United States Code; and (3)is otherwise described in such section 231(g)(5)(A). 
206.Effective assistance of counsel in the digital era act 
(a)Prohibition on monitoringNot later than 180 days after the date of the enactment of this title, the Attorney General shall create a program or system, or modify any program or system that exists on the date of enactment of this title, through which an incarcerated person sends or receives an electronic communication, to exclude from monitoring the contents of any privileged electronic communication. In the case that the Attorney General creates a program or system in accordance with this subsection, the Attorney General shall, upon implementing such system, discontinue using any program or system that exists on the date of enactment of this title through which an incarcerated person sends or receives a privileged electronic communication, except that any program or system that exists on such date may continue to be used for any other electronic communication. (b)Retention of contentsA program or system or a modification to a program or system under subsection (a) may allow for retention by the Bureau of Prisons of, and access by an incarcerated person to, the contents of electronic communications, including the contents of privileged electronic communications, of the person until the date on which the person is released from prison. 
(c)Attorney-client privilegeAttorney-client privilege, and the protections and limitations associated with such privilege (including the crime fraud exception), applies to electronic communications sent or received through the program or system established or modified under subsection (a). (d)Accessing retained contentsContents retained under subsection (b) may only be accessed by a person other than the incarcerated person for whom such contents are retained under the following circumstances: 
(1)Attorney generalThe Attorney General may only access retained contents if necessary for the purpose of creating and maintaining the program or system, or any modification to the program or system, through which an incarcerated person sends or receives electronic communications. The Attorney General may not review retained contents that are accessed pursuant to this paragraph. (2)Investigative and law enforcement officers (A)Warrant (i)In generalRetained contents may only be accessed by an investigative or law enforcement officer pursuant to a warrant issued by a court pursuant to the procedures described in the Federal Rules of Criminal Procedure. 
(ii)ApprovalNo application for a warrant may be made to a court without the express approval of a United States Attorney or an Assistant Attorney General. (B)Privileged information (i)ReviewBefore retained contents may be accessed pursuant to a warrant obtained under subparagraph (A), such contents shall be reviewed by a United States Attorney to ensure that privileged electronic communications are not accessible. 
(ii)Barring participationA United States Attorney who reviews retained contents pursuant to clause (i) shall be barred from— (I)participating in a legal proceeding in which an individual who sent or received an electronic communication from which such contents are retained under subsection (b) is a defendant; or 
(II)sharing the retained contents with an attorney who is participating in such a legal proceeding. (3)Motion to suppressIn a case in which retained contents have been accessed in violation of this subsection, a court may suppress evidence obtained or derived from access to such contents upon motion of the defendant. 
(e)DefinitionsIn this section— (1)the term agent of an attorney or legal representative means any person employed by or contracting with an attorney or legal representative, including law clerks, interns, investigators, paraprofessionals, and administrative staff; 
(2)the term contents has the meaning given such term in 2510 of title 18, United States Code; (3)the term electronic communication has the meaning given such term in section 2510 of title 18, United States Code, and includes the Trust Fund Limited Inmate Computer System; 
(4)the term monitoring means accessing the contents of an electronic communication at any time after such communication is sent; (5)the term incarcerated person means any individual in the custody of the Bureau of Prisons or the United States Marshals Service who has been charged with or convicted of an offense against the United States, including such an individual who is imprisoned in a State institution; and 
(6)the term privileged electronic communication means— (A)any electronic communication between an incarcerated person and a potential, current, or former attorney or legal representative of such a person; and 
(B)any electronic communication between an incarcerated person and the agent of an attorney or legal representative described in subparagraph (A). 207.Covid–19 Correctional Facility Emergency Response Act of 2020Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following: 
 
OOPANDEMIC CORRECTIONAL FACILITY EMERGENCY RESPONSE 
3061.Findings; purposes 
(a)Immediate release of vulnerable and low-risk individualsThe purpose of the grant program under section 3062 is to provide for the testing, initiation and transfer to treatment in the community, and provision of services in the community, by States and units of local government as they relate to preventing, detecting, and stopping the spread of COVID–19 in correctional facilities. (b)Pretrial citation and release (1)FindingsCongress finds as follows: 
(A)With the dramatic growth in pretrial detention resulting in county and city correctional facilities regularly exceeding capacity, such correctional facilities may serve to rapidly increase the spread of COVID–19, as facilities that hold large numbers of individuals in congregant living situations may promote the spread of COVID–19. (B)While individuals arrested and processed at local correctional facilities may only be held for hours or days, exposure to large number of individuals in holding cells and courtrooms promotes the spread of COVID–19. 
(C)Pretrial detainees and individuals in correctional facilities are then later released into the community having being exposed to COVID–19. (2)PurposeThe purpose of the grant program under section 3065 is to substantially increase the use of risk-based citation release for all individuals who do not present a public safety risk. 
3062.Immediate release of vulnerable and low-risk individuals 
(a)AuthorizationThe Attorney General shall carry out a grant program to make grants to States and units of local government that operate correctional facilities, to establish and implement policies and procedures to prevent, detect, and stop the presence and spread of COVID–19 among arrestees, detainees, inmates, correctional facility staff, and visitors to the facilities. (b)Program eligibility (1)In generalEligible applicants under this section are States and units of local government that release or have a plan to release the persons described in paragraph (2) from custody in order to ensure that, not later than 90 days after enactment of this section, the total population of arrestees, detainees, and inmates at a correctional facility does not exceed the number established under subsection (c). 
(2)Persons describedA person described in this paragraph is a person who, taking into account the person’s offense of conviction— (A)does not pose a risk of serious, imminent injury to a reasonably identifiable person; or 
(B)is— (i)50 years of age or older; 
(ii)a juvenile; (iii)an individual with serious chronic medical conditions, including heart disease, cancer, diabetes, HIV, sickle cell anemia, a neurological disease that interferes with the ability to cough or breathe, chronic lung disease, asthma, or respiratory illness; 
(iv)a pregnant woman; (v)an individual who is immunocompromised or has a weakened immune system; or 
(vi)an individual who has a health condition or disability that makes them vulnerable to COVID–19. (c)Target correctional population (1)Target populationAn eligible applicant shall establish individualized, facility-specific target capacities at each correction facility that will receive funds under this section that reflect the maximum number of individuals who may be incarcerated safely in accordance with the Centers for Disease Control and Prevention guidelines for correctional facilities pertaining to COVID–19, with consideration given to Centers for Disease Control and Prevention guidelines pertaining to community-based physical distancing, hygiene, and sanitation. A correctional facility receiving funds under this section may not use isolation in a punitive or non-medical manner as a way of achieving specific target capacities established under this paragraph. 
(2)CertificationAn eligible applicant shall include in its application for a grant under this section a certification by a public health professional who is certified in epidemiology or infectious diseases that each correctional facility that will receive funds under this section in its jurisdiction meets the appropriate target capacity standard established under paragraph (1). (d)Authorized usesFunds awarded pursuant to this section shall be used by grantees (including acting through nonprofit entities) to— 
(1)test all arrestees, detainees, and inmates, and initiate treatment for COVID–19, and transfer such an individual for an appropriate treatment at external medical facility, as needed; (2)test for COVID–19— 
(A)correctional facility staff; (B)volunteers; 
(C)visitors, including family members and attorneys; (D)court personnel that have regular contact with arrestees, detainees, and inmates; 
(E)law enforcement officers who transport arrestees, detainees, and inmates; and (F)personnel outside the correctional facility who provide medical treatment to arrestees, detainees, and inmates; 
(3)curtail booking and in-facility processing for individuals who have committed technical parole or probation violations; and (4)provide transition and reentry support services to individuals released pursuant to this section, including programs that— 
(A)increase access to and participation in reentry services; (B)promote a reduction in recidivism rates; 
(C)facilitate engagement in educational programs, job training, or employment; (D)place reentering individuals in safe and sanitary temporary transitional housing; 
(E)facilitate the enrollment of reentering individuals with a history of substance use disorder in medication-assisted treatment and a referral to overdose prevention services, mental health services, or other medical services; and (F)facilitate family reunification or support services, as needed. 
(e)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 to carry out this section and section 3065 for each of fiscal years 2020 and 2021. 3063.Juvenile specific services (a)In generalThe Attorney General, acting through the Administrator of the Office Juvenile Justice and Delinquency Prevention, consistent with section 261 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11171), is authorized to make grants to States and units of local government or combinations thereof to assist them in planning, establishing, operating, coordinating, and evaluating projects directly, or through grants and contracts with public and private agencies and nonprofit entities (as such term is defined under section 408(5)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11296(5)(A))), for the development of more effective education, training, research, prevention, diversion, treatment, and rehabilitation programs in the area of juvenile delinquency and programs to improve the juvenile justice system, consistent with subsection (b). 
(b)Use of grant fundsGrants under this section shall be used for the exclusive purpose of providing juvenile specific services that— (1)provide rapid mass testing for COVID–19 in juvenile facilities, notification of the results of such tests to juveniles and authorized family members or legal guardians, and include policies and procedures for non-punitive quarantine that does not involve solitary confinement, and provide for examination by a doctor for any juvenile who tests positive for COVID–19; 
(2)examine all pre- and post-adjudication release processes and mechanisms applicable to juveniles and begin employing these as quickly as possible; (3)provide juveniles in out of home placements with continued access to appropriate education; 
(4)provide juveniles with access to legal counsel through confidential visits or teleconferencing; (5)provide staff and juveniles with appropriate personal protective equipment, hand washing facilities, toiletries, and medical care to reduce the spread of the virus; 
(6)provide juveniles with frequent and no cost calls home to parents, legal guardians, and other family members; (7)advance policies and procedures for juvenile delinquency program proceedings (including court proceedings) and probation conditions so that in-person reporting requirements for juveniles are replaced with virtual or telephonic appearances without penalty; 
(8)expand opportunities for juveniles to participate in community based services and social services through videoconferencing or teleconferencing; or (9)place a moratorium on all requirements for juveniles to attend and pay for court and probation-ordered programs, community service, and labor, that violate any applicable social distancing or stay at home order.Each element described in paragraph (1) through (9) shall be trauma-informed, reflect the science of adolescent development, and be designed to meet the needs of at-risk juveniles and juveniles who come into contact with the justice system. 
(c)DefinitionsTerms used in this section have the meanings given such terms in the Juvenile Justice and Delinquency Prevention Act of 1974. The term juvenile has the meaning given such term in section 1809 of this Act. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2020 and 2021. 
3064.Rapid COVID–19 testing 
(a)In generalThe Attorney General shall make grants to grantees under section 3062 for the exclusive purpose of providing for rapid COVID–19 testing of arrestees, detainees, and inmates who are exiting the custody of a correctional facility prior to returning to the community. (b)Use of fundsGrants provided under this section may be used for any of the following: 
(1)Purchasing or leasing medical devices authorized by the U.S. Food and Drug Administration to detect COVID–19 that produce results in less than one hour. (2)Purchasing or securing COVID–19 testing supplies and personal protective equipment used by the correctional facility to perform such tests. 
(3)Contracting with medical providers to administer such tests. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2020 and 2021. 
3065.Pretrial citation and release 
(a)AuthorizationThe Attorney General shall make grants under this section to eligible applicants for the purposes set forth in section 3061(b)(2). (b)Program eligibilityEligible applicants under this section are States and units of local government that implement or continue operation of a program described in subsection (c)(1) and not fewer than 2 of the other programs enumerated in such subsection. 
(c)Use of grant fundsA grantee shall use amounts provided as a grant under this section for programs that provide for the following: (1)Adopting and operating a cite-and-release process for individuals who are suspected of committing misdemeanor and felony offenses and who do not pose a risk of serious, imminent injury to a reasonably identifiable person. 
(2)Curtailing booking and in-facility processing for individuals who have committed technical parole or probation violations. (3)Ensuring that defense counsel is appointed at the earliest hearing that could result in pretrial detention so that low-risk defendants are not unnecessarily further exposed to COVID–19. 
(4)Establishing early review of charges by an experienced prosecutor, so only arrestees and detainees who will be charged are detained. (5)Providing appropriate victims’ services supports and safety-focused residential accommodations for victims and community members who have questions or concerns about releases described in this subsection. 
3066.Report 
(a)In generalNot later than 6 months after the date on which grants are initially made under this part, and biannually thereafter during the grant period, the Attorney General shall submit to Congress a report on the program, which shall include— (1)the number of grants made, the number of grantees, and the amount of funding distributed to each grantee pursuant to this part; 
(2)the location of each correctional facility where activities are carried out using grant amounts; (3)the number of persons in the custody of correctional facilities where activities are carried out using grant amounts, including incarcerated persons released on parole, community supervision, good time or early release, clemency or commutation, as a result of the national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) declared by the President with respect to the Coronavirus Disease 2019 (COVID–19), disaggregated by type of offense, age, race, sex, and ethnicity; and 
(4)for each facility receiving funds under section 3062— (A)the total number of tests for COVID–19 performed; 
(B)the results of such COVID–19 tests (confirmed positive or negative); (C)the total number of probable COVID–19 infections; 
(D)the total number of COVID–19-related hospitalizations, the total number of intensive care unit admissions, and the duration of each such hospitalization; (E)recoveries from COVID–19; and 
(F)COVID–19 deaths,disaggregated by race, ethnicity, age, disability, sex, pregnancy status, and whether the individual is a staff member of or incarcerated at the facility. (b)PrivacyData reported under this section shall be reported in accordance with applicable privacy laws and regulations. 
3067.No matching requiredThe Attorney General shall not require grantees to provide any matching funds with respect to the use of funds under this part. 3068.DefinitionFor purposes of this part: 
(1)Correctional facilityThe term correctional facility includes a juvenile facility. (2)Covered emergency periodThe term covered emergency period has the meaning given the term in section 12003 of the CARES Act (Public Law 116–136). 
(3)Covid–19The term COVID–19 means a disease caused by severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2). (4)Detainee; arrestee; inmateThe terms detainee, arrestee, and inmate each include juveniles.. 
208.Moratorium on fees and fines 
(a)In generalDuring the covered emergency period, and for fiscal years 2020, 2021, and 2022, the Attorney General is authorized make grants to State and local courts that comply with the requirement under subsection (b) to ensure that such recipients are able to continue operations. (b)Requirement to impose moratorium on imposition and collection of fees and finesTo be eligible for a grant under this section, a court shall implement a moratorium on the imposition and collection (including by a unit of local government or a State) of fees and fines imposed by that court— 
(1)not later than 120 day after the date of the enactment of this section; (2)retroactive to a period beginning 30 days prior the covered emergency period; and 
(3)continuing for an additional 90 days after the date the covered emergency period terminates. (c)Grant amountIn making grants under this section, the Attorney General shall— 
(1)give preference to applicants that implement a moratorium on the imposition and collection of fines and fees related to juvenile delinquency proceedings for each of fiscal years 2020 through 2022; and (2)make such grants in amounts that are proportionate to the number of individuals in the jurisdiction of the court. 
(d)Use of fundsFunds made available under this section may be used to ensure that the recipient is able to continue court operations during the covered emergency period. (e)No matching requirementThere is no matching requirement for grants under this section. 
(f)DefinitionsIn this section: (1)The term fees— 
(A)means monetary fees that are imposed for the costs of fine surcharges or court administrative fees; and (B)includes additional late fees, payment-plan fees, interest added if an individual is unable to pay a fine in its entirety, collection fees, and any additional amounts that do not include the fine. 
(2)The term fines means monetary fines imposed as punishment. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each of fiscal years 2020 through 2022. 
209.DefinitionIn this title, the term covered emergency period has the meaning given the term in section 12003 of the CARES Act (Public Law 116–136). 210.SeverabilityIf any provision of this title or any amendment made by this title, or the application of a provision or amendment to any person or circumstance, is held to be invalid, the remainder of this title and the amendments made by this title, and the application of the provisions and amendments to any other person not similarly situated or to other circumstances, shall not be affected by the holding. 
IIIVictims of Crime Act Amendments 
301.Short titleThis title may be cited as the Victims of Crime Act Fix Act of 2020.  302.Deposits of funding into the crime victims fundSection 1402(b) of the Victims of Crime Act of 1984 (34 U.S.C. 20101(b)) is amended— 
(1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following:  (6)any funds that would otherwise be deposited in the general fund of the Treasury collected as pursuant to—  
(A)a deferred prosecution agreement; or (B)a non-prosecution agreement.. 
303.Waiver of matching requirement 
(a)In generalNotwithstanding any other provision of VOCA, during the COVID–19 emergency period and for the period ending one year after the date on which such period expires or is terminated, the Attorney General, acting through the Director of the Office for Victims of Crime, may not impose any matching requirement as a condition of receipt of funds under any program to provide assistance to victims of crimes authorized under the Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.). (b)DefinitionIn this section, the term COVID–19 emergency period means the period beginning on the date on which the President declared a national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) and ending on the date that is 30 days after the date on which the national emergency declaration is terminated. 
(c)ApplicationThis section shall apply with respect to— (1)applications submitted during the period described under subsection (a), including applications for which funds will be distributed after such period; and 
(2)distributions of funds made during the period described under subsection (a), including distributions made pursuant to applications submitted before such period. IVJabara-Heyer NO HATE Act 401.Short titleThis title may be cited as the Jabara-Heyer National Opposition to Hate, Assault, and Threats to Equality Act of 2020 or the Jabara-Heyer NO HATE Act. 
402.FindingsCongress finds the following: (1)The incidence of violence known as hate crimes or crimes motivated by bias poses a serious national problem. 
(2)According to data obtained by the Federal Bureau of Investigation, the incidence of such violence increased in 2017, the most recent year for which data is available. (3)In 1990, Congress enacted the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) to provide the Federal Government, law enforcement agencies, and the public with data regarding the incidence of hate crime. The Hate Crimes Statistics Act and the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) have enabled Federal authorities to understand and, where appropriate, investigate and prosecute hate crimes. 
(4)A more complete understanding of the national problem posed by hate crime is in the public interest and supports the Federal interest in eradicating bias-motivated violence referenced in section 249(b)(1)(C) of title 18, United States Code. (5)However, a complete understanding of the national problem posed by hate crimes is hindered by incomplete data from Federal, State, and local jurisdictions through the Uniform Crime Reports program authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation. 
(6)Multiple factors contribute to the provision of inaccurate and incomplete data regarding the incidence of hate crime through the Uniform Crime Reports program. A significant contributing factor is the quality and quantity of training that State and local law enforcement agencies receive on the identification and reporting of suspected bias-motivated crimes. (7)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions. 
(8)Federal financial assistance with regard to certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes. 403.DefinitionsIn this title: 
(1)Hate crimeThe term hate crime means an act described in section 245, 247, or 249 of title 18, United States Code, or in section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631). (2)Priority agencyThe term priority agency means— 
(A)a law enforcement agency of a unit of local government that serves a population of not less than 100,000, as computed by the Federal Bureau of Investigation; or (B)a law enforcement agency of a unit of local government that— 
(i)serves a population of not less than 50,000 and less than 100,000, as computed by the Federal Bureau of Investigation; and (ii)has reported no hate crimes through the Uniform Crime Reports program in each of the 3 most recent calendar years for which such data is available. 
(3)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). (4)Uniform Crime ReportsThe term Uniform Crime Reports means the reports authorized under section 534 of title 28, United States Code, and administered by the Federal Bureau of Investigation that compile nationwide criminal statistics for use— 
(A)in law enforcement administration, operation, and management; and (B)to assess the nature and type of crime in the United States. 
(5)Unit of local governmentThe term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). 404.Reporting of hate crimes (a)Implementation grants (1)In generalThe Attorney General may make grants to States and units of local government to assist the State or unit of local government in implementing the National Incident-Based Reporting System, including to train employees in identifying and classifying hate crimes in the National Incident-Based Reporting System. 
(2)PriorityIn making grants under paragraph (1), the Attorney General shall give priority to States and units of local government with larger populations. (b)Reporting (1)Compliance (A)In generalExcept as provided in subparagraph (B), in each fiscal year beginning after the date that is 3 years after the date on which a State or unit of local government first receives a grant under subsection (a), the State or unit of local government shall provide to the Attorney General, through the Uniform Crime Reporting system, information pertaining to hate crimes committed in that jurisdiction during the preceding fiscal year. 
(B)Extensions; waiverThe Attorney General— (i)may provide a 120-day extension to a State or unit of local government that is making good faith efforts to comply with subparagraph (A); and 
(ii)shall waive the requirements of subparagraph (A) if compliance with that subparagraph by a State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively. (2)Failure to complyIf a State or unit of local government that receives a grant under subsection (a) fails to substantially comply with paragraph (1) of this subsection, the State or unit of local government shall repay the grant in full, plus reasonable interest and penalty charges allowable by law or established by the Attorney General. 
405.Grants for State-run hate crime hotlines 
(a)Grants authorized 
(1)In generalThe Attorney General shall make grants to States to create State-run hate crime reporting hotlines. (2)Grant periodA grant made under paragraph (1) shall be for a period of not more than 5 years. 
(b)Hotline requirementsA State shall ensure, with respect to a hotline funded by a grant under subsection (a), that— (1)the hotline directs individuals to— 
(A)law enforcement if appropriate; and (B)local support services; 
(2)any personally identifiable information that an individual provides to an agency of the State through the hotline is not directly or indirectly disclosed, without the consent of the individual, to— (A)any other agency of that State; 
(B)any other State; (C)the Federal Government; or 
(D)any other person or entity; (3)the staff members who operate the hotline are trained to be knowledgeable about— 
(A)applicable Federal, State, and local hate crime laws; and (B)local law enforcement resources and applicable local support services; and 
(4)the hotline is accessible to— (A)individuals with limited English proficiency, where appropriate; and 
(B)individuals with disabilities. (c)Best practicesThe Attorney General shall issue guidance to States on best practices for implementing the requirements of subsection (b). 
406.Information collection by States and units of local government 
(a)DefinitionsIn this section: (1)Applicable agencyThe term applicable agency, with respect to an eligible entity that is— 
(A)a State, means— (i)a law enforcement agency of the State; and 
(ii)a law enforcement agency of a unit of local government within the State that— (I)is a priority agency; and 
(II)receives a subgrant from the State under this section; and (B)a unit of local government, means a law enforcement agency of the unit of local government that is a priority agency. 
(2)Covered agencyThe term covered agency means— (A)a State law enforcement agency; or 
(B)a priority agency. (3)Eligible entityThe term eligible entity means— 
(A)a State; or (B)a unit of local government that has a priority agency. 
(b)Grants 
(1)In generalThe Attorney General may make grants to eligible entities to assist covered agencies within the jurisdiction of the eligible entity in conducting law enforcement activities or crime reduction programs to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program, including— (A)adopting a policy on identifying, investigating, and reporting hate crimes; 
(B)developing a standardized system of collecting, analyzing, and reporting the incidence of hate crime; (C)establishing a unit specialized in identifying, investigating, and reporting hate crimes; 
(D)engaging in community relations functions related to hate crime prevention and education such as— (i)establishing a liaison with formal community-based organizations or leaders; and 
(ii)conducting public meetings or educational forums on the impact of hate crimes, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crimes; and (E)providing hate crime trainings for agency personnel. 
(2)SubgrantsA State that receives a grant under paragraph (1) may award a subgrant to a priority agency of a unit of local government within the State for the purposes under that paragraph. (c)Information required of States and units of local government (1)In generalFor each fiscal year in which an eligible entity receives a grant under subsection (b), the eligible entity shall— 
(A)collect information from each applicable agency summarizing the law enforcement activities or crime reduction programs conducted by the agency to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program; and (B)submit to the Attorney General a report containing the information collected under subparagraph (A). 
(2)Semiannual law enforcement agency report 
(A)In generalIn collecting the information required under paragraph (1)(A), an eligible entity shall require each applicable agency to submit a semiannual report to the eligible entity that includes a summary of the law enforcement activities or crime reduction programs conducted by the agency during the reporting period to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program. (B)ContentsIn a report submitted under subparagraph (A), a law enforcement agency shall, at a minimum, disclose— 
(i)whether the agency has adopted a policy on identifying, investigating, and reporting hate crimes; (ii)whether the agency has developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime; 
(iii)whether the agency has established a unit specialized in identifying, investigating, and reporting hate crimes; (iv)whether the agency engages in community relations functions related to hate crime, such as— 
(I)establishing a liaison with formal community-based organizations or leaders; and (II)conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and 
(v)the number of hate crime trainings for agency personnel, including the duration of the trainings, conducted by the agency during the reporting period. (d)Compliance and redirection of funds (1)In generalExcept as provided in paragraph (2), beginning not later than 1 year after the date of enactment of this title, an eligible entity receiving a grant under subsection (b) shall comply with subsection (c). 
(2)Extensions; waiverThe Attorney General— (A)may provide a 120-day extension to an eligible entity that is making good faith efforts to collect the information required under subsection (c); and 
(B)shall waive the requirements of subsection (c) for a State or unit of local government if compliance with that subsection by the State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively. 407.Requirements of the Attorney General (a)Information collection and analysis; reportIn order to improve the accuracy of data regarding the incidence of hate crime provided through the Uniform Crime Reports program, and promote a more complete understanding of the national problem posed by hate crime, the Attorney General shall— 
(1)collect and analyze the information provided by States and units of local government under section 406 for the purpose of developing policies related to the provision of accurate data obtained under the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) by the Federal Bureau of Investigation; and (2)for each calendar year beginning after the date of enactment of this title, publish and submit to Congress a report based on the information collected and analyzed under paragraph (1). 
(b)Contents of reportA report submitted under subsection (a) shall include— (1)a qualitative analysis of the relationship between— 
(A)the number of hate crimes reported by State law enforcement agencies or priority agencies through the Uniform Crime Reports program; and (B)the nature and extent of law enforcement activities or crime reduction programs conducted by those agencies to prevent, address, or otherwise respond to hate crime; and 
(2)a quantitative analysis of the number of State law enforcement agencies and priority agencies that have— (A)adopted a policy on identifying, investigating, and reporting hate crimes; 
(B)developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime; (C)established a unit specialized in identifying, investigating, and reporting hate crimes; 
(D)engaged in community relations functions related to hate crime, such as— (i)establishing a liaison with formal community-based organizations or leaders; and 
(ii)conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and (E)conducted hate crime trainings for agency personnel during the reporting period, including— 
(i)the total number of trainings conducted by each agency; and (ii)the duration of the trainings described in clause (i). 
408.Alternative sentencingSection 249 of title 18, United States Code, is amended by adding at the end the following:  (e)Supervised releaseIf a court includes, as a part of a sentence of imprisonment imposed for a violation of subsection (a), a requirement that the defendant be placed on a term of supervised release after imprisonment under section 3583, the court may order, as an explicit condition of supervised release, that the defendant undertake educational classes or community service directly related to the community harmed by the defendant's offense.. 
VBankruptcy Protections 
501.Bankruptcy protections 
(a)Bankruptcy Protections for Federal Coronavirus Relief PaymentsSection 541(b) of title 11, United States Code, is amended— (1)in paragraph (9), in the matter following subparagraph (B), by striking or; 
(2)in paragraph (10)(C), by striking the period at the end and inserting ; or; and (3)by inserting after paragraph (10) the following: 
 
(11)payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).. (b)Protection Against Discriminatory Treatment of Homeowners in BankruptcySection 525 of title 11, United States Code, is amended by adding at the end the following: 
 
(d)A person may not be denied any forbearance, assistance, or loan modification relief made available to borrowers by a mortgage creditor or servicer because the person is or has been a debtor, or has received a discharge, in a case under this title.. (c)Increasing the Homestead ExemptionSection 522 of title 11, United States Code, is amended— 
(1)in subsection (d)(1), by striking $15,000 and inserting $100,000; and (2)by adding at the end the following: 
 
(r)Notwithstanding any other provision of applicable nonbankruptcy law, a debtor in any State may exempt from property of the estate the property described in subsection (d)(1) not to exceed the value in subsection (d)(1) if the exemption for such property permitted by applicable nonbankruptcy law is lower than that amount.. (d)Effect of Missed Mortgage Payments on DischargeSection 1328 of title 11, United States Code, is amended by adding at the end the following: 
 
(i)A debtor shall not be denied a discharge under this section because, as of the date of discharge, the debtor did not make 6 or fewer payments directly to the holder of a debt secured by real property. (j)Notwithstanding subsections (a) and (b), upon the debtor’s request, the court shall grant a discharge of all debts provided for in the plan that are dischargeable under subsection (a) if the debtor— 
(1)has made payments under a confirmed plan for at least 1 year; and (2)is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic.. 
(e)Expanded eligibility for chapter 13Section 109(e) of title 11, United States Code, is amended— (1)by striking $250,000 each place the term appears and inserting $850,000; and 
(2)by striking $750,000 each place the term appears and inserting $2,600,000. (f)Extended Cure Period for Homeowners Harmed by COVID–19 Pandemic (1)In generalChapter 13 of title 11, United States Code, is amended by adding at the end thereof the following:  
 
1331.Special provisions related to COVID–19 pandemic 
(a)Notwithstanding subsections (b)(2) and (d) of section 1322, if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic, a plan may provide for the curing of any default within a reasonable time, not to exceed 7 years after the time that the first payment under the original confirmed plan was due, and maintenance of payments while the case is pending on any unsecured claim or secured claim on which the last payment is due after the expiration of such time. Any such plan provision shall not affect the applicable commitment period under section 1325(b). (b)For purposes of sections 1328(a) and 1328(b), any cure or maintenance payments under subsection (a) that are made after the end of the period during which the plan provides for payments (other than payments under subsection (a)) shall not be treated as payments under the plan. 
(c)Notwithstanding section 1329(c), a plan modified under section 1329 at the debtor’s request may provide for cure or maintenance payments under subsection (a) over a period that is not longer than 7 years after the time that the first payment under the original confirmed plan was due. (d)Notwithstanding section 362(c)(2), during the period after the debtor receives a discharge and the period during which the plan provides for the cure of any default and maintenance of payments under the plan, section 362(a) shall apply to the holder of a claim for which a default is cured and payments are maintained under subsection (a) and to any property securing such claim. 
(e)Notwithstanding section 1301(a)(2), the stay of section 1301(a) terminates upon the granting of a discharge under section 1328 with respect to all creditors other than the holder of a claim for which a default is cured and payments are maintained under subsection (a).. (2)Table of contentsThe table of sections of chapter 13, title 11, United States Code, is amended by adding at the end thereof the following:  
 
 
Sec. 1331. Special provisions related to COVID–19 Pandemic.. 
(3)ApplicationThe amendments made by this paragraph shall apply only to any case under title 11, United States Code, commenced before 3 years after the date of enactment of this Act and pending on or commenced after such date of enactment, in which a plan under chapter 13 of title 11, United States Code, was not confirmed before March 27, 2020.  UOther Matters IPresumption of Service Connection for Coronavirus Disease 2019 101.Presumptions of service-connection for members of Armed Forces who contract Coronavirus Disease 2019 under certain circumstances (a)In generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1164.Presumptions of service-connection for Coronavirus Disease 2019 
(a)Presumptions generally 
(1)For purposes of laws administered by the Secretary and subject to section 1113 of this title, if symptoms of Coronavirus Disease 2019 (in this section referred to as COVID–19) described in subsection (d) manifest within one of the manifestation periods described in paragraph (2) in an individual who served in a qualifying period of duty described in subsection (b)— (A)infection with severe acute respiratory syndrome coronavirus 2 (in this section referred to as SARS–CoV–2) shall be presumed to have occurred during the qualifying period of duty; 
(B)COVID–19 shall be presumed to have been incurred during the qualifying period of duty; and (C)if the individual becomes disabled or dies as a result of COVID–19, it shall be presumed that the individual became disabled or died during the qualifying period of duty for purposes of establishing that the individual served in the active military, naval, or air service. 
(2) 
(A)The manifestation periods described in this paragraph are the following: (i)During a qualifying period of duty described in subsection (b), if that period of duty was more than 48 continuous hours in duration. 
(ii)Within 14 days after the individual’s completion of a qualifying period of duty described in subsection (b). (iii)An additional period prescribed under subparagraph (B). 
(B) 
(i)If the Secretary determines that a manifestation period of more than 14 days after completion of a qualifying period of service is appropriate for the presumptions under paragraph (1), the Secretary may prescribe that additional period by regulation. (ii)A determination under clause (i) shall be made in consultation with the Director of the Centers for Disease Control and Prevention. 
(b)Qualifying period of duty describedA qualifying period of duty described in this subsection is a period of— (1)active duty; or 
(2)the following duty or training not covered by paragraph (1) performed under orders issued on or after March 13, 2020, during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.): (A)Training duty under title 10. 
(B)Full-time National Guard duty (as defined in section 101 of title 10). (c)Application of presumptions for training dutyWhen, pursuant to subsection (a), COVID–19 is presumed to have been incurred during a qualifying period of duty described in subsection (b)(2)— 
(1)COVID–19 shall be deemed to have been incurred in the line of duty during a period of active military, naval, or air service; and (2)where entitlement to benefits under this title is predicated on the individual who was disabled or died being a veteran, benefits for disability or death resulting from COVID–19 as described in subsection (a) shall be paid or furnished as if the individual was a veteran, without regard to whether the period of duty would constitute active military, naval, or air service under section 101 of this title. 
(d)Symptoms of COVID–19For purposes of subsection (a), symptoms of COVID–19 are those symptoms that competent medical evidence demonstrates are experienced by an individual affected and directly related to COVID–19. (e)Medical examinations and opinionsIf there is a question of whether the symptoms experienced by an individual described in paragraph (1) of subsection (a) during a manifestation period described in paragraph (2) of such subsection are attributable to COVID–19 resulting from infection with SARS–CoV–2 during the qualifying period of duty, in determining whether a medical examination or medical opinion is necessary to make a decision on the claim within the meaning of section 5103A(d) of this title, a qualifying period of duty described in subsection (b) of this section shall be treated as if it were active military, naval, or air service for purposes of section 5103A(d)(2)(B) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:   1164. Presumptions of service-connection for Coronavirus Disease 2019.. IICoronavirus Relief Fund Amendments 201.Congressional intent relating to Tribal Governments eligible for Coronavirus Relief Fund payments (a)PurposeThe purpose of this section and the amendments made by subsection (b) is to clarify the intent of Congress that only Federally recognized Tribal governments are eligible for payments from the Coronavirus Relief Fund established in section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136). 
(b)Eligible Tribal GovernmentsEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended— (1)in subsection (c)(7), by striking Indian Tribes and inserting Tribal governments; and 
(2)in subsection (g)— (A)by striking paragraph (1); 
(B)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively; and (C)by striking paragraph (4) (as redesignated by subparagraph (B)) and inserting the following: 
 
(4)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).. (c)Rules relating to payments made before the date of enactment of this act (1)Payments made to ineligible entitiesThe Secretary of the Treasury shall require any entity that was not eligible to receive a payment from the amount set aside for fiscal year 2020 under subsection (a)(2)(B) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and after the application of the amendments made by subsection (a) clarifying congressional intent relating to eligibility for such a payment, to return the full payment to the Department. 
(2)Distribution of payments returned by ineligible entitiesThe Secretary of the Treasury shall distribute payments returned under paragraph (1), without further appropriation or fiscal year limitation and not later than 7 days after receiving any returned funds as required under paragraph (1) to Tribal governments eligible for payments under such section 601 of the Social Security Act, as amended by subsection (a), in accordance with subsection (c)(7) of such Act. (3)Limitation on secretarial authorityThe Secretary of the Treasury is prohibited from requiring an entity that is eligible for a payment from the amount set aside for fiscal year 2020 under subsection (a)(2)(B) of section 601 of the Social Security Act, as amended by subsection(a), and that received a payment before the date of enactment of this Act, from requiring the entity to return all or part of the payment except to the extent authorized under section 601(f) of such Act in the case of a determination by the Inspector General of the Department of the Treasury that the Tribal government failed to comply with the use of funds requirements of section 601(d) of such Act. 
202.Redistribution of amounts recovered or recouped from payments for Tribal Governments; reporting requirementsEffective as if included in the enactment of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), section 601(c)(7) of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act, is amended— (1)by striking From the amount and inserting the following: 
 
(A)In generalFrom the amount; and (2)by adding at the end the following: 
 
(B)Redistribution of funds 
(i)RequirementIn carrying out the requirement under subparagraph (A) to ensure that all amounts available under subsection (a)(2)(B) for fiscal year 2020 are distributed to Tribal governments, the Secretary of the Treasury shall redistribute any amounts from payments for Tribal governments that are recovered through recoupment activities carried out by the Inspector General of the Department of the Treasury under subsection (f), without further appropriation, using a procedure and methodology determined by the Secretary in consultation with Tribal governments, to Tribal Governments that apply for payments from such amounts. (ii)RepaymentIn carrying out the recoupment activities by the Inspector General of the Department of the Treasury under subsection (f), the Secretary of the Treasury shall not impose any additional fees, penalties, or interest payments on Tribal governments associated with any amounts that are recovered. 
(C)Disclosure and reporting requirements 
(i)Disclosure of funding formula and methodologyNot later than 24 hours before any payments for Tribal governments are distributed by the Secretary of the Treasury pursuant to the requirements under subparagraph (A) and subparagraph (B), the Secretary shall publish on the website of the Department of the Treasury— (I)a detailed description of the funding allocation formula; and 
(II)a detailed description of the procedure and methodology used to determine the funding allocation formula. (ii)Report on Fund DistributionNo later than 7 days after payments for Tribal governments are distributed by the Secretary of the Treasury pursuant to the requirements under subparagraph (A) or subparagraph (B), the Secretary shall publish on the website of the Department of the Treasury the date and amount of all fund disbursements, broken down by individual Tribal government recipient.. 
203.Use of relief fundsEffective as if included in the Coronavirus, Aid, Relief, and Economic Security Act (Public Law 116–136), section 601 of the Social Security Act, as added by section 5001(a) of such Act, is amended by striking subsection (d) and inserting the following:  (d)Use of fundsA State, Tribal government, and unit of local government shall use the funds provided under a payment made under this section to 
(1)cover only those costs of the State, Tribal government, or unit of local government that— (A)Are necessary expenditures incurred due to the public health emergency with respect to the coronavirus disease 2019 (COVID–19); 
(B)were not accounted for in the budget most recently approved as of the date of enactment of this section for the State or government; and (C)were incurred during the period that begins on January 31, 2020, and ends on December 31, 2021; or 
(2)Replace lost, delayed, or decreased revenues, stemming from the public health emergency with respect to the coronavirus disease (COVID–19).. IIIEnergy and Environment Provisions 301.Home energy and water service continuityAny entity receiving financial assistance pursuant to any division of this Act shall, to the maximum extent practicable, establish or maintain in effect policies to ensure that no home energy service or public water system service to a residential customer, which is provided or regulated by such entity, is or remains disconnected or interrupted during the emergency period described in section 1135(g)(1)(B) of the Social Security Act because of nonpayment, and all reconnections of such public water system service are conducted in a manner that minimizes risk to the health of individuals receiving such service. For purposes of this section, the term home energy service means a service to provide home energy, as such term is defined in section 2603 of the Low-Income Home Energy Assistance Act of 1981, or service provided by an electric utility, as such term is defined in section 3 of the Public Utility Regulatory Policies Act of 1978, and the term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act. Nothing in this section shall be construed to require forgiveness of any debt incurred or owed to an entity or to absolve an individual of any obligation to an entity for service, nor to preempt any State or local law or regulation governing entities that provide such services to residential customers. 
302.Environmental justice grant programs 
(a)Environmental Justice grantsThe Administrator of the Environmental Protection Agency shall continue to carry out— (1)the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act; and 
(2)the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012. (b)Use of funds for grants in response to COVID–19 pandemicWith respect to amounts appropriated by division A of this Act that are available to carry out the programs described in subsection (a), the Administrator of the Environmental Protection Agency may only award grants under such programs for projects that will investigate or address the disproportionate impacts of the COVID–19 pandemic in environmental justice communities. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsection (a) $50,000,000 for fiscal year 2021, and such sums as may be necessary for each fiscal year thereafter. (d)DistributionNot later than 30 days after amounts are made available pursuant to subsection (c), the Administrator of the Environmental Protection Agency shall make awards of grants under each of the programs described in subsection (a). 
303.Low-income household drinking water and wastewater assistance 
(a)Authorization of appropriationsThere is authorized to be appropriated $1,500,000,000 to the Secretary to carry out this section. (b)Low-income household drinking water and wastewater assistanceThe Secretary shall make grants to States and Indian Tribes to assist low-income households, particularly those with the lowest incomes, that pay a high proportion of household income for drinking water and wastewater services, by providing funds to owners or operators of public water systems or treatment works to reduce rates charged to such households for such services. 
(c)Nonduplication of effortIn carrying out this section, the Secretary, States, and Indian Tribes, as applicable, shall, as appropriate and to the extent practicable, use existing processes, procedures, policies, and systems in place to provide assistance to low-income households, including by using existing application and approval processes. (d)Allotment (1)In generalExcept as provided in paragraph (2), the Secretary shall allot amounts appropriated pursuant to this section to a State or Indian Tribe based on the following: 
(A)The percentage of households in the State, or under the jurisdiction of the Indian Tribe, with income equal to or less than 150 percent of the Federal poverty line. (B)The percentage of such households in the State, or under the jurisdiction of the Indian Tribe, that spend more than 30 percent of monthly income on housing. 
(C)The extent to which the State or Indian Tribe has been affected by the public health emergency, including the rate of transmission of COVID–19 in the State or area over which the Indian Tribe has jurisdiction, the number of COVID–19 cases compared to the national average, and economic disruptions resulting from the public health emergency. (2)Reserved fundsThe Secretary shall reserve not more than 10 percent of the amounts appropriated pursuant to this section for allotment to States and Indian Tribes based on the economic disruptions to the States and Indian Tribes resulting from the emergency described in the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), during the period covered by such emergency declaration and any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration. 
(e)Determination of low-income households 
(1)Minimum definition of low-incomeIn determining whether a household is considered low-income for the purposes of this section, a State or Indian Tribe— (A)shall ensure that, at a minimum— 
(i)all households with income equal to or less than 150 percent of the Federal poverty line are included as low-income households; and (ii)all households with income equal to or less than 60 percent of the State median income are included as low-income households; 
(B)may include households that have been adversely economically affected by job loss or severe income loss related to the public health emergency; and (C)may include other households, including households in which 1 or more individuals are receiving— 
(i)assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); 
(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or (iv)payments under section 1315, 1521, 1541, or 1542 of title 38, United States Code, or under section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978. 
(2)Household documentation requirementsStates and Indian Tribes shall— (A)to the maximum extent practicable, seek to limit the income history documentation requirements for determining whether a household is considered low-income for the purposes of this section; and 
(B)for the purposes of income eligibility, accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application of unemployment benefits, as sufficient to demonstrate lack of income for an individual or household. (f)ApplicationsEach State or Indian Tribe desiring to receive a grant under this section shall submit an application to the Secretary, in such form as the Secretary shall require. 
(g)Utility responsibilitiesOwners or operators of public water systems or treatment works receiving funds pursuant to this section for the purposes of reducing rates charged to low-income households for service shall— (1)conduct outreach activities designed to ensure that such households are made aware of the rate assistance available pursuant to this section;  
(2)charge such households, in the normal billing process, not more than the difference between the actual cost of the service provided and the amount of the payment made by the State or Indian Tribe pursuant to this section; and (3)within 45 days of providing assistance to a household pursuant to this section, notify in writing such household of the amount of such assistance. 
(h)State agreements with drinking water and wastewater providersTo the maximum extent practicable, a State that receives a grant under this section shall enter into agreements with owners and operators of public water systems, owners and operators of treatment works, municipalities, nonprofit organizations associated with providing drinking water, wastewater, and other social services to rural and small communities, and Indian Tribes, to assist in identifying low-income households and to carry out this section. (i)Administrative costsA State or Indian Tribe that receives a grant under this section may use up to 8 percent of the granted amounts for administrative costs. 
(j)Federal agency coordinationIn carrying out this section, the Secretary shall coordinate with the Administrator of the Environmental Protection Agency and consult with other Federal agencies with authority over the provision of drinking water and wastewater services. (k)AuditsThe Secretary shall require each State and Indian Tribe receiving a grant under this section to undertake periodic audits and evaluations of expenditures made by such State or Indian Tribe pursuant to this section. 
(l)Reports to CongressThe Secretary shall submit to Congress a report on the results of activities carried out pursuant to this section— (1)not later than 1 year after the date of enactment of this section; and 
(2)upon disbursement of all funds appropriated pursuant to this section. (m)DefinitionsIn this section: 
(1)Indian tribeThe term Indian Tribe means any Indian Tribe, band, group, or community recognized by the Secretary of the Interior and exercising governmental authority over a Federal Indian reservation. (2)MunicipalityThe term municipality has the meaning given such term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362). 
(3)Public health emergencyThe term public health emergency means the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5). (4)Public water systemThe term public water system has the meaning given such term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). 
(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. (6)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(7)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). 304.Home water service continuity (a)Continuity of serviceAny entity receiving financial assistance under division A of this Act shall, to the maximum extent practicable, establish or maintain in effect policies to ensure that, with respect to any service provided by a public water system or treatment works to an occupied residence, which service is provided or regulated by such entity— 
(1)no such service is or remains disconnected or interrupted during the emergency period because of nonpayment; (2)all reconnections of such service are conducted in a manner that minimizes risk to the health of individuals receiving such service; and  
(3)no fees for late payment of bills for such service are charged or accrue during the emergency period. (b)EffectNothing in this section shall be construed to require forgiveness of outstanding debt owed to an entity or to absolve an individual of any obligation to an entity for service. 
(c)DefinitionsIn this section: (1)Emergency periodThe term emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5). 
(2)Public water systemThe term public water system has the meaning given such term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f). (3)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). 
IVMiscellaneous Matters 
401.Technical corrections and clarification 
(a)Section 4002 of the CARES Act (Public Law 116–136; 15 U.S.C. 9041) is amended by adding at the end the following new paragraph:  (13)Businesses critical to maintaining national securityThe term businesses critical to maintaining national security includes businesses that manufacture and produce aerospace-related products, civil or defense, including those that design, integrate, assemble, supply, maintain and repair such products, and other businesses as further defined by the Secretary, in consultation with the Secretary of Defense and the Secretary of Transportation. For purposes of the preceding sentence, aerospace-related products include, but are not limited to, components, parts, or systems of aircraft, aircraft engines, or appliances for inclusion in an aircraft, aircraft engine, or appliance.. 
402.Trade of injurious species and species that pose a risk to human healthSection 42 of title 18, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by inserting or any interstate transport between States within the continental United States, after shipment between the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any possession of the United States,; and 
(ii)by striking to be injurious to human beings, to the interests of agriculture and inserting to be injurious to or to transmit a pathogen that can cause disease in humans, to be injurious to the interests of agriculture; and (B)by adding at the end the following: 
 
(6)In the case of an emergency posing a significant risk to the health of humans, the Secretary of the Interior may designate a species by interim final rule. At the time of publication of the regulation in the Federal Register, the Secretary shall publish therein detailed reasons why such regulation is necessary, and in the case that such regulation applies to a native species, the Secretary shall give actual notice of such regulation to the State agency in each State in which such species is believed to occur. Any regulation promulgated under the authority of this paragraph shall cease to have force and effect at the close of the 365-day period following the date of publication unless, during such 365-day period, the rulemaking procedures which would apply to such regulation without regard to this paragraph are complied with. If at any time after issuing an emergency regulation the Secretary determines, on the basis of the best appropriate data available to the Secretary, that substantial evidence does not exist to warrant such regulation, the Secretary shall withdraw it. (7)Not more than 90 days after receiving a petition of an interested person under section 553(e) of title 5, United States Code, to determine that a species is injurious under this section, the Secretary of the Interior shall determine whether such petition has scientific merit. If the Secretary determines a petition has scientific merit, such Secretary shall make a determination regarding such petition not more than 12 months after the date such Secretary received such petition.; and 
(2)by amending subsection (b) to read as follows:  (b)Any person who knowingly imports, ships, or transports any species in violation of subsection (a) of this section and who reasonably should have known that the species at issue in such violation is a species listed in subsection (a) of this section, or in any regulation issued pursuant thereto, shall be fined under this title or imprisoned not more than six months, or both.. 
403.Rescission of FundsOf the unobligated balances available under section 4027 of division A of the CARES Act (Public Law 116–136), $146,000,000,000 is hereby permanently rescinded. 